Exhibit 10.1

EXECUTION COPY

 

 

 

CUSIP Number:  92937YAC4

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of January 31, 2014

 

among

 

 

W.P. CAREY INC.

as Borrower

 

Certain Subsidiaries of W.P. CAREY INC. identified herein,

as Guarantors

 

 

 

BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and
L/C Issuer

 

and

 

JPMORGAN CHASE BANK, N.A.,
as Syndication Agent

 

and

 

The Other Lenders Party Hereto

 

and

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

J.P. MORGAN SECURITIES, LLC,
as Joint Lead Arrangers and Joint Bookrunners

 

and

 

BARCLAYS BANK PLC,
CITIBANK, N.A.,
U.S. BANK NATIONAL ASSOCIATION and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Documentation Agents

 

and

 

CAPITAL ONE, NATIONAL ASSOCIATION
and REGIONS BANK,
as Senior Managing Agents

 

and

 

FIFTH THIRD BANK,
PNC BANK NATIONAL ASSOCIATION
and RBS CITIZENS, N.A.,
as Managing Agents

 

 


 

TABLE OF CONTENTS

 

Section

 

 

 

Page

 

 

 

 

 

 

 

 

 

 

ARTICLE I

 

 

DEFINITIONS AND ACCOUNTING TERMS

 

 

 

 

 

1.01

 

Defined Terms

 

6

1.02

 

Other Interpretive Provisions

 

51

1.03

 

Accounting Terms

 

52

1.04

 

Rounding

 

53

1.05

 

Times of Day

 

53

1.06

 

Letter of Credit Amounts

 

53

1.07

 

Exchange Rates; Currency Equivalents

 

53

1.08

 

Additional Alternative Currencies

 

54

1.09

 

Change of Currency

 

55

 

 

 

 

 

ARTICLE II

 

 

THE COMMITMENTS AND CREDIT EXTENSIONS

 

 

 

 

 

2.01

 

The Loans

 

56

2.02

 

Borrowings, Conversions and Continuations of Loans

 

57

2.03

 

Competitive Loans

 

59

2.04

 

Letters of Credit

 

62

2.05

 

Swing Line Loans

 

72

2.06

 

Prepayments

 

75

2.07

 

Termination or Reduction of Commitments

 

77

2.08

 

Repayment of Loans

 

78

2.09

 

Interest

 

79

2.10

 

Fees

 

79

2.11

 

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

 

80

2.12

 

Evidence of Debt

 

81

2.13

 

Payments Generally; Administrative Agent’s Clawback

 

81

2.14

 

Sharing of Payments by Lenders

 

84

2.15

 

Extensions of Maturity Dates

 

85

2.16

 

Increase in Commitments

 

86

2.17

 

Cash Collateral

 

88

2.18

 

Defaulting Lenders

 

89

 

 

 

 

 

ARTICLE III

 

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

 

 

 

 

3.01

 

Taxes

 

92

3.02

 

Illegality

 

97

3.03

 

Inability to Determine Rates

 

97

3.04

 

Increased Costs; Reserves on Eurocurrency Rate Loans

 

98

3.05

 

Compensation for Losses

 

100

 


 

3.06

 

Mitigation Obligations; Replacement of Lenders

 

101

3.07

 

Survival

 

101

 

 

 

 

 

ARTICLE IV

 

 

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

 

 

 

 

4.01

 

Conditions of Effectiveness

 

101

4.02

 

Conditions to All Credit Extensions

 

104

 

 

 

 

 

ARTICLE V

 

 

REPRESENTATIONS AND WARRANTIES

 

 

 

 

 

5.01

 

Existence, Qualification and Power

 

105

5.02

 

Authorization; No Contravention

 

105

5.03

 

Governmental Authorization; Other Consents

 

106

5.04

 

Binding Effect

 

106

5.05

 

Financial Statements; No Material Adverse Effect

 

106

5.06

 

Litigation

 

106

5.07

 

No Default

 

107

5.08

 

Ownership of Property; Liens

 

107

5.09

 

Environmental Compliance

 

107

5.10

 

Taxes

 

107

5.11

 

ERISA Compliance

 

107

5.12

 

Subsidiaries; Equity Interests; Loan Parties

 

108

5.13

 

Margin Regulations; Investment Company Act

 

109

5.14

 

Disclosure

 

109

5.15

 

Compliance with Laws

 

109

5.16

 

Intellectual Property; Licenses, Etc.

 

109

5.17

 

Solvency

 

109

5.18

 

Casualty, Etc.

 

110

5.19

 

SEC Reports

 

110

5.20

 

Anti-Money Laundering; Sanctions

 

110

 

 

 

 

 

ARTICLE VI

 

 

AFFIRMATIVE COVENANTS

 

 

 

 

 

6.01

 

Financial Statements

 

110

6.02

 

Certificates; Other Information

 

111

6.03

 

Notices

 

113

6.04

 

Payment of Obligations

 

114

6.05

 

Preservation of Existence, Etc.

 

114

6.06

 

Maintenance of Properties

 

115

6.07

 

Maintenance of Insurance

 

115

6.08

 

Compliance with Laws

 

115

6.09

 

Books and Records

 

115

6.10

 

Inspection Rights

 

115

6.11

 

Use of Proceeds

 

116

 

2


 

6.12

 

Additional Guarantors

 

116

6.13

 

Compliance with Environmental Laws

 

116

6.14

 

Distributions in the Ordinary Course

 

116

6.15

 

Company Status

 

117

6.16

 

Further Assurances

 

117

6.17

 

Compliance with Terms of Leaseholds

 

117

6.18

 

Material Contracts

 

117

 

 

 

 

 

ARTICLE VII

 

 

NEGATIVE COVENANTS

 

 

 

 

 

7.01

 

Liens

 

118

7.02

 

Indebtedness

 

118

7.03

 

Investments

 

118

7.04

 

Fundamental Changes

 

119

7.05

 

Dispositions

 

120

7.06

 

Restricted Payments

 

120

7.07

 

Change in Nature of Business

 

121

7.08

 

Transactions with Affiliates

 

121

7.09

 

Amendments of Organizational Documents

 

121

7.10

 

Use of Proceeds

 

121

7.11

 

Financial Covenants

 

122

7.12

 

Prepayments, Etc. of Indebtedness

 

122

7.13

 

Fiscal Year Changes

 

123

7.14

 

Sanctions

 

123

 

 

 

 

 

ARTICLE VIII

 

 

EVENTS OF DEFAULT AND REMEDIES

 

 

 

 

 

8.01

 

Events of Default

 

123

8.02

 

Remedies Upon Event of Default

 

125

8.03

 

Application of Funds

 

126

 

 

 

 

 

ARTICLE IX

 

 

ADMINISTRATIVE AGENT

 

 

 

 

 

9.01

 

Appointment and Authority

 

127

9.02

 

Rights as a Lender

 

127

9.03

 

Exculpatory Provisions

 

127

9.04

 

Reliance by Administrative Agent

 

128

9.05

 

Delegation of Duties

 

128

9.06

 

Resignation of Administrative Agent

 

129

9.07

 

Non-Reliance on Administrative Agent and Other Lenders

 

130

9.08

 

No Other Duties, Etc.

 

130

9.09

 

Administrative Agent May File Proofs of Claim

 

131

9.10

 

Guaranty Matters

 

131

 

3


 

ARTICLE X

 

 

CONTINUING GUARANTY

 

 

 

 

 

10.01

 

Guaranty

 

131

10.02

 

Rights of Lenders

 

132

10.03

 

Certain Waivers

 

132

10.04

 

Obligations Independent

 

133

10.05

 

Subrogation

 

133

10.06

 

Termination; Reinstatement

 

133

10.07

 

Subordination

 

134

10.08

 

Stay of Acceleration

 

134

10.09

 

Condition of Loan Parties

 

134

10.10

 

Releases of Guarantors

 

135

10.11

 

Contribution

 

136

 

 

 

 

 

ARTICLE XI

 

 

MISCELLANEOUS

 

 

 

 

 

11.01

 

Amendments, Etc.

 

137

11.02

 

Notices; Effectiveness; Electronic Communications

 

139

11.03

 

No Waiver; Cumulative Remedies; Enforcement

 

142

11.04

 

Expenses; Indemnity; Damage Waiver

 

142

11.05

 

Payments Set Aside

 

144

11.06

 

Successors and Assigns

 

145

11.07

 

Treatment of Certain Information; Confidentiality

 

150

11.08

 

Right of Setoff

 

151

11.09

 

Interest Rate Limitation

 

151

11.10

 

Counterparts; Effectiveness

 

151

11.11

 

Survival of Representations and Warranties

 

152

11.12

 

Severability

 

152

11.13

 

Replacement of Lenders

 

152

11.14

 

Governing Law; Jurisdiction; Etc.

 

153

11.15

 

WAIVER OF JURY TRIAL

 

154

11.16

 

No Advisory or Fiduciary Responsibility

 

155

11.17

 

Electronic Execution of Assignments and Certain Other Documents

 

155

11.18

 

USA PATRIOT Act

 

155

11.19

 

Judgment Currency

 

156

11.20

 

ENTIRE AGREEMENT

 

156

11.21

 

Original Notes

 

156

11.22

 

Amendment and Restatement

 

157

 

4


 

SCHEDULES

 

 

 

1.01(A)

Managed REITs

1.01(B)

Existing Letters of Credit

2.01

Commitments and Applicable Percentages

5.11(d)

ERISA

5.12

Subsidiaries and Other Equity Investments; Loan Parties

7.02

Existing Indebtedness

11.02

Administrative Agent’s Office, Certain Addresses for Notices

 

 

 

 

EXHIBITS

 

 

 

Form of

 

 

 

A

Loan Notice

B-1

Competitive Bid Request

B-2

Competitive Bid

B-3

Competitive Loan Note

C

Swing Line Loan Notice

D-1

Term Note

D-2

Revolving Credit Note

E

Compliance Certificate

F-1

Assignment and Assumption

F-2

Administrative Questionnaire

G

Joinder Agreement

H

Solvency Certificate

I

United States Tax Compliance Certificate

J

Supplemental Addendum

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is entered
into as of January 31, 2014, among W.P. Carey Inc. (together with its permitted
successors and assigns, the “Company” or the “Borrower”), certain Subsidiaries
of the Company identified herein, as guarantors, each lender from time to time
party hereto (collectively, the “Lenders” and individually, a “Lender”), and
Bank of America, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer.

 

PRELIMINARY STATEMENTS:

 

WHEREAS, the Company, certain Guarantors, the Administrative Agent and certain
Lenders party hereto are party to a certain Amended and Restated Credit
Agreement, dated as of February 17, 2012, as amended through but excluding the
date hereof (as so amended, the “Original Credit Agreement”); and

 

5

 


 

WHEREAS, the parties hereto desire to amend and restate the Original Credit
Agreement in its entirety, but not as a novation, on the terms and subject to
the conditions hereinafter set forth;

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto hereby agree that the Original Credit Agreement shall be, and
hereby is, amended and restated in its entirety as follows, effective on and as
of the Closing Date and hereby further agree as follows:

 


ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS


 

1.01           Defined Terms.  As used in this Agreement, the following terms
shall have the meanings set forth below:

 

“Absolute Rate” means a fixed rate of interest expressed in multiples of 1/100th
of one basis point.

 

“Absolute Rate Loan” means a Competitive Loan that bears interest at a rate
determined with reference to an Absolute Rate.

 

“Acquisition” means the acquisition of all of the Equity Interests of CPA®:16 by
the Company pursuant to the Agreement and Plan of Merger dated as of July 25,
2013.

 

“Acquisition Documents” means each agreement, certificate, instrument, letter or
other document related thereto (including in each case each exhibit, schedule,
annex or attachment thereto) executed and delivered in connection with the
Acquisition.

 

“Adjusted Funds From Operations” means a modified computation of NAREIT defined
FFO as reported by the Company on the SEC’s website; provided that for purposes
of determining compliance with Section 7.06(b), Adjusted Funds From Operations
shall exclude impairment charges, charges from the early extinguishment of
indebtedness, deferred income tax benefits or expenses, gains or losses from
deconsolidation of Subsidiaries, amortization of intangibles, unrealized foreign
exchange gains or losses and other non-cash or non-recurring charges not already
excluded under NAREIT defined FFO as evidenced by a certification of a
Responsible Officer of the Company containing calculations in reasonable detail
satisfactory to the Administrative Agent.  Adjustments for unconsolidated
partnerships and joint ventures will be calculated to reflect Adjusted Funds
From Operations on the same basis.

 

“Adjusted Management EBITDA” means, for any period, an amount equal to:

 


(A)        MANAGEMENT EBITDA DURING SUCH PERIOD; MINUS


 


(B)        STRUCTURING REVENUES EARNED BY THE COMPANY AND ITS SUBSIDIARIES
DURING SUCH PERIOD IN EXCESS OF 35% OF MANAGEMENT REVENUES EARNED BY THE COMPANY
AND ITS SUBSIDIARIES (AS DESCRIBED IN CLAUSE (A) OF THE DEFINITION OF MANAGEMENT
EBITDA) DURING SUCH PERIOD; MINUS

 

6



 


(C)        DISTRIBUTIONS IN CASH RECEIVED BY THE COMPANY AND ITS SUBSIDIARIES IN
RESPECT OF EQUITY IN MANAGED FUNDS AND MANAGED REITS DURING SUCH PERIOD.


 

“Adjusted Property EBITDA” means, for any period, an amount equal to:

 


(A)        PROPERTY EBITDA DURING SUCH PERIOD; PLUS


 


(B)        THE LOAN PARTIES’ PRO RATA SHARE OF TOTAL G&A EXPENSE; MINUS


 


(C)        EBITDA DURING SUCH PERIOD IN RESPECT OF PROPERTIES OWNED BY THE
COMPANY OR ONE OF ITS SUBSIDIARIES FOR FEWER THAN FOUR FISCAL QUARTERS.


 

“Adjusted Total EBITDA” means, for any period, an amount equal to:

 


(A)        EBITDA OF THE COMPANY AND ITS SUBSIDIARIES DURING SUCH PERIOD; PLUS


 


(B)        JOINT VENTURE EBITDA FOR SUCH PERIOD; MINUS


 


(C)        REVENUES EARNED BY THE COMPANY AND ITS SUBSIDIARIES IN EQUITY (IF
ANY) OF MANAGED FUNDS AND MANAGED REITS UNDER MANAGEMENT/ADVISORY CONTRACTS;
MINUS


 


(D)       STRUCTURING REVENUES EARNED BY THE COMPANY AND ITS SUBSIDIARIES DURING
SUCH PERIOD IN EXCESS OF 35% OF MANAGEMENT REVENUES EARNED BY THE COMPANY AND
ITS SUBSIDIARIES (AS DESCRIBED IN CLAUSE (A) OF THE DEFINITION OF MANAGEMENT
EBITDA) DURING SUCH PERIOD; PLUS


 


(E)        DISTRIBUTIONS IN CASH RECEIVED BY THE COMPANY AND ITS SUBSIDIARIES IN
RESPECT OF EQUITY IN MANAGED FUNDS AND MANAGED REITS DURING SUCH PERIOD.


 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 11.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit F-2 or any other form approved by the
Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Aggregate Alternative Currency Tranche Commitments” means, at any time, the
aggregate amount of the Lenders’ Alternative Currency Tranche Commitments at
such time.

 

“Aggregate Commitments” means, at any time, the aggregate amount of the Lenders’
Revolving Credit Commitments and Term Commitments at such time.

 

7


 

“Aggregate Dollar Tranche Commitments” means, at any time, the aggregate amount
of the Lenders’ Dollar Tranche Commitments at such time.

 

“Agreement” means this Credit Agreement.

 

“Alternative Currency” means each of Euro, Sterling, Yen, Hong Kong Dollars,
Canadian Dollars, Swiss Francs and Australian Dollars.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

 

“Alternative Currency Sublimit” means an amount equal to the lesser of
(a) $250,000,000 and (b) the Revolving Credit Facility.  The Alternative
Currency Sublimit is part of, and not in addition to, the Revolving Credit
Facility.

 

“Alternative Currency Tranche” means, at any time, Alternative Currency Tranche
Commitments of all the Lenders.

 

“Alternative Currency Tranche Commitment” means, as to each Lender, its
obligation to make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b)(ii), in Dollars and Alternative Currencies in an aggregate
principal amount for each such Alternative Currency not to exceed the Dollar
amount (if any) set forth opposite such Lender’s name on Schedule 2.01 under the
caption “Acceptable Alternative Currencies” or opposite such caption in the
Assignment and Assumption or New Lender Joinder Agreement pursuant to which such
Lender becomes a party hereto, in an aggregate principal amount for all such 
Revolving Credit Loans at any one time outstanding not to exceed the Dollar
amount set forth opposite such Lender’s name on Schedule 2.01 under the caption
“Alternative Currency Tranche Commitment” or under such caption in the
Assignment and Assumption or New Lender Joinder Agreement pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be increased by
such Lender pursuant to Section 2.16 or otherwise adjusted from time to time in
accordance with this Agreement.

 

“Alternative Currency Tranche Lender” means any Person that is a Lender
hereunder in respect of the Alternative Currency Tranche in its capacity as a
Lender in respect of such Tranche.

 

“Alternative Currency Tranche Loan” has the meaning specified in
Section 2.01(b)(ii).

 

“Applicable Percentage” means (a) with respect to any Term Lender at any time,
the percentage (carried out to the ninth decimal place) of the Term Facility
represented by (i) on or prior to the Closing Date, such Term Lender’s Term
Commitment at such time and (ii) thereafter, the principal amount of such Term
Lender’s Term Loans at such time and (b) in respect of the Revolving Credit
Facility, with respect to any Revolving Credit Lender at any time, the
percentage (carried out to the ninth decimal place) of the Revolving Credit
Facility represented by such Revolving Credit Lender’s Revolving Credit
Commitment at such time,

 

8


 

subject to adjustment as provided in Section 2.16.  If the commitment of each
Lender to make Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02, or if all Commitments
in respect of either Facility have expired, then the Applicable Percentage of
each Lender in respect of the applicable Facility shall be determined based on
the Applicable Percentage of such Lender in respect of such Facility most
recently in effect, giving effect to any subsequent assignments.  The initial
Applicable Percentage of each Lender in respect of each Facility is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption or New Lender Joinder Agreement pursuant to which such Lender becomes
a party hereto, as applicable.

 

“Applicable Rate” means, for any day, with respect to any Eurocurrency Loan,
Base Rate Loan, Letter of Credit Fee, Facility Fee and Unused Fee, as the case
may be:

 


(A)        AT ALL TIMES ON AND AFTER THE INVESTMENT GRADE PRICING EFFECTIVE
DATE, THE APPLICABLE RATE PER ANNUM SET FORTH BELOW, BASED UPON SUCH DEBT
RATINGS AS SET FORTH BELOW APPLICABLE ON SUCH DATE (THE “RATINGS-BASED
APPLICABLE RATE”):

 

Pricing
Level

 

Debt Ratings
(S&P and
Fitch /
Moody’s):

 

 

Revolving Credit Facility

 

 

Term Facility

 

Eurocurrency
Loans and
Letters of
Credit

 

Base Rate
Loans

 

Facility
Fee

 

Eurocurrency
Loans

 

Base Rate
Loans

 

Category 1

 

A- / A3 or better

 

0.925%

 

0.00%

 

0.125%

 

1.00%

 

0.00%

 

Category 2

 

BBB+ / Baa1

 

1.00%

 

0.00%

 

0.15%

 

1.10%

 

0.10%

 

Category 3

 

BBB / Baa2

 

1.10%

 

0.10%

 

0.20%

 

1.25%

 

0.25%

 

Category 4

 

BBB- / Baa3

 

1.30%

 

0.30%

 

0.25%

 

1.50%

 

0.50%

 

Category 5

 

Lower than
BBB- / Baa3

 

1.70%

 

0.70%

 

0.30%

 

1.95%

 

0.95%

 

 

For purposes of the foregoing, (i) if a Debt Rating is issued by only two of
S&P, Moody’s and Fitch, and such Debt Ratings are split, then the higher of such
Debt Ratings shall apply, unless there is a split in Debt Ratings of more than
one level, in which case the level that is one level lower than the higher Debt
Rating shall apply, and (ii) if a Debt Rating is issued by all three of S&P,
Moody’s and Fitch, and such Debt Ratings are split, then the higher of such Debt
Ratings shall apply, unless there is a split in Debt Ratings of more than one
level between the highest and lowest such Debt Ratings, in which case the level
that is the average of the two highest such Debt Ratings shall apply, and if
such average is not a recognized rating category, then the level of the second
highest Debt Rating of the three shall apply.  Initially, the Ratings-Based
Applicable Rate shall be determined based upon the Debt Ratings specified in the
certificate delivered pursuant to clause (ii) of the definition of “Investment
Grade Pricing Effective Date”.  Thereafter, each change in the Ratings-Based
Applicable Rate resulting from a publicly announced change in a Debt Rating
shall be effective, in the case of an upgrade, during the

 

9


 

period commencing on the date of delivery by the Company to the Administrative
Agent of notice thereof pursuant to Section 6.03(e) and ending on the date
immediately preceding the effective date of the next such change and, in the
case of a downgrade, during the period commencing on the date of the public
announcement thereof and ending on the date immediately preceding the effective
date of the next such change.  If the rating system of Moody’s, S&P or Fitch
shall change, or if any such rating agency shall cease to be in the business of
rating companies or corporate debt obligations, the Company and the Lenders
shall negotiate in good faith to amend this definition to reflect such changed
rating system or the unavailability of ratings from such rating agency and,
pending the effectiveness of any such amendment, the Applicable Rate shall be
determined by reference to the rating most recently in effect prior to such
change or cessation; or

 


(B)        UNTIL THE INVESTMENT GRADE PRICING EFFECTIVE DATE, THE APPLICABLE
RATE PER ANNUM SET FORTH BELOW, BASED UPON THE RANGE INTO WHICH THE LEVERAGE
RATIO THEN FALLS IN ACCORDANCE WITH THE FOLLOWING TABLE (THE “LEVERAGE-BASED
APPLICABLE RATE”):

 

Pricing
Level

 

Leverage Ratio:

 

Revolving Credit Facility

 

Term Facility

 

Eurocurrency
Loans and
Letters of
Credit

 

Base
Rate
Loans

 

Unused
Fee

 

Eurocurrency
Loans

 

Base
Rate
Loans

 

Category 1

 

< 45%

 

1.50%

 

0.50%

 

0.25%

 

1.45%

 

0.45%

 

Category 2

 

> 45% but < 50%

 

1.65%

 

0.65%

 

0.25%

 

1.60%

 

0.60%

 

Category 3

 

> 50% but < 55%

 

1.85%

 

0.85%

 

0.30%

 

1.80%

 

0.80%

 

Category 4

 

> 55%

 

2.05%

 

1.05%

 

0.35%

 

2.00%

 

1.00%

 

 

The Leverage Ratio shall be determined as of the end of each fiscal quarter
based on the financial statements and related Compliance Certificate delivered
pursuant to Section 6.01 and Section 6.02, respectively, in respect of such
fiscal quarter, and each change in rates resulting from a change in the Leverage
Ratio shall be effective from and including the day when the Administrative
Agent receives such financial statements and related Compliance Certificate
indicating such change but excluding the effective date of the next such
change.  Notwithstanding the foregoing, if either the financial statements or
related Compliance Certificate are not delivered when due in accordance with
Section 6.01 and Section 6.02, respectively, then the highest pricing shall
apply as of the first Business Day after the date on which such financial
statements and related Compliance Certificate were required to have been
delivered and shall continue to apply until the first Business Day immediately
following the date such financial statements and related Compliance Certificate
are delivered in accordance with Section 6.01 and Section 6.02, respectively,
whereupon the Applicable Rate shall be adjusted based upon the calculation of
the Leverage Ratio contained in such Compliance Certificate.  The Applicable
Rate in effect from the Closing Date through the first Business Day immediately
following the date financial statements and a Compliance Certificate are
required to be delivered

 

10


 

pursuant to Section 6.01 and Section 6.02, respectively, for the fiscal year
ending December 31, 2013 shall be Category 1.

 

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.11(b).

 

“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.

 

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

 

“Applicable Tranche Percentage” means, at any time, with respect to any
Alternative Currency Tranche Lender and any currency with respect to which such
Alternative Currency Tranche Lender holds an Alternative Currency Tranche
Commitment, (a) in the case of a Revolving Credit Borrowing denominated in such
currency, the quotient (expressed as a percentage carried out to the ninth
decimal place) of (i) the lesser of (x) such Alternative Currency Tranche
Lender’s unfunded Alternative Currency Tranche Commitment with respect to such
currency and (y) such Alternative Currency Tranche Lender’s unfunded Alternative
Currency Tranche Commitment divided by (ii) the lesser of (x) the aggregate
amount of unfunded Alternative Currency Tranche Commitments with respect to such
currency of all Revolving Credit Lenders and (y) the aggregate amount of
unfunded Alternative Currency Tranche Commitments of all Revolving Credit
Lenders and (b) in the case of any payment or prepayment of a Revolving Credit
Loan denominated in such currency, the quotient of (i) the aggregate outstanding
amount of Alternative Currency Tranche Loans denominated in such currency made
by such Alternative Currency Tranche Lender divided by (ii) the aggregate
outstanding amount of Alternative Currency Tranche Loans denominated in such
currency made by all Alternative Currency Tranche Lenders.  If the commitment of
each Revolving Credit Lender to make Revolving Credit Loans and the obligation
of the L/C Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 8.02, or if all Aggregate Alternative Currency Tranche Commitments have
expired, then the Applicable Tranche Percentage of such Alternative Currency
Tranche Lender shall be determined based on the Applicable Tranche Percentage of
such Lender most recently in effect, giving effect to any subsequent
assignments.

 

“Appropriate Lender” means, at any time, (a) with respect to the Term Facility
or the Revolving Credit Facility, a Lender that has a Commitment with respect to
such Facility or holds a Term Loan or a Revolving Credit Loan, respectively, at
such time, (b) with respect to the Letter of Credit Sublimit, (i) the L/C Issuer
and (ii) if any Letters of Credit have been issued pursuant to Section 2.04(a),
the Revolving Credit Lenders, (c) with respect to the Swing Line Sublimit,
(i) the Swing Line Lender and (ii) if any Swing Line Loans are outstanding
pursuant to Section 2.05(a), the Revolving Credit Lenders, (d) with respect to
the Dollar Tranche, a Revolving Credit Lender that has a Dollar Tranche
Commitment and (e) with respect to the

 

11


 

Alternative Currency Tranche, a Revolving Credit Lender that has an Alternative
Currency Tranche Commitment.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated and J.P.
Morgan Securities, LLC, each in its capacity as a lead arranger and bookrunner.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit F-1 or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease and
(c) all Synthetic Debt of such Person.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended December 31, 2012,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.

 

“Authorizing Lender” has the meaning specified in Section 1.08.

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (i) the Maturity Date, (ii) the date of termination of the
Revolving Credit Commitments pursuant to Section 2.07, and (iii) the date of
termination of the commitment of each Revolving Credit Lender to make Revolving
Credit Loans and of the obligation of the L/C Issuer to make L/C Credit
Extensions pursuant to Section 8.02.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1% (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurocurrency Rate plus 1.00%.  The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or

 

12


 

below such announced rate.  Any change in such prime rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change.

 

“Base Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest based on the Base Rate.  All Base Rate Loans shall be denominated in
Dollars.

 

“Borrower” has the meaning specified in the preamble hereto.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing, a
Competitive Borrowing, or a Term Borrowing, as the context may require.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:

 


(A)        IF SUCH DAY RELATES TO ANY INTEREST RATE SETTINGS AS TO A
EUROCURRENCY RATE LOAN DENOMINATED IN DOLLARS, ANY FUNDINGS, DISBURSEMENTS,
SETTLEMENTS AND PAYMENTS IN DOLLARS IN RESPECT OF ANY SUCH EUROCURRENCY RATE
LOAN, OR ANY OTHER DEALINGS IN DOLLARS TO BE CARRIED OUT PURSUANT TO THIS
AGREEMENT IN RESPECT OF ANY SUCH EUROCURRENCY RATE LOAN, MEANS ANY SUCH DAY THAT
IS ALSO A LONDON BANKING DAY;


 


(B)        IF SUCH DAY RELATES TO ANY INTEREST RATE SETTINGS AS TO A
EUROCURRENCY RATE LOAN DENOMINATED IN EURO, ANY FUNDINGS, DISBURSEMENTS,
SETTLEMENTS AND PAYMENTS IN EURO IN RESPECT OF ANY SUCH EUROCURRENCY RATE LOAN,
OR ANY OTHER DEALINGS IN EURO TO BE CARRIED OUT PURSUANT TO THIS AGREEMENT IN
RESPECT OF ANY SUCH EUROCURRENCY RATE LOAN, MEANS A TARGET DAY;


 


(C)        IF SUCH DAY RELATES TO ANY INTEREST RATE SETTINGS AS TO A
EUROCURRENCY RATE LOAN DENOMINATED IN A CURRENCY OTHER THAN DOLLARS OR EURO,
MEANS ANY SUCH DAY ON WHICH DEALINGS IN DEPOSITS IN THE RELEVANT CURRENCY ARE
CONDUCTED BY AND BETWEEN BANKS IN THE LONDON OR OTHER APPLICABLE OFFSHORE
INTERBANK MARKET FOR SUCH CURRENCY; AND


 


(D)       IF SUCH DAY RELATES TO ANY FUNDINGS, DISBURSEMENTS, SETTLEMENTS AND
PAYMENTS IN A CURRENCY OTHER THAN DOLLARS OR EURO IN RESPECT OF A EUROCURRENCY
RATE LOAN DENOMINATED IN A CURRENCY OTHER THAN DOLLARS OR EURO, OR ANY OTHER
DEALINGS IN ANY CURRENCY OTHER THAN DOLLARS OR EURO TO BE CARRIED OUT PURSUANT
TO THIS AGREEMENT IN RESPECT OF ANY SUCH EUROCURRENCY RATE LOAN (OTHER THAN ANY
INTEREST RATE SETTINGS), MEANS ANY SUCH DAY ON WHICH BANKS ARE OPEN FOR FOREIGN
EXCHANGE BUSINESS IN THE PRINCIPAL FINANCIAL CENTER OF THE COUNTRY OF SUCH
CURRENCY.


 

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations).

 

13

 


 

“Capitalization Rate” means seven and one-half percent (7.50%).

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, L/C Issuer or
Swing Line Lender (as applicable) and the Lenders, as collateral for L/C
Obligations, Obligations in respect of Swing Line Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the Administrative Agent, the
L/C Issuer and Swing Line Lender shall agree in their sole discretion, other
credit support, in each case, pursuant to documentation in form and substance
satisfactory to, and in such currencies, in the case of L/C Obligations
denominated in an Alternative Currency, as may be requested by (a) the
Administrative Agent and (b) the L/C Issuer or the Swing Line Lender (as
applicable).  “Cash Collateral” has a meaning correlative to the foregoing and
shall include the proceeds of such cash collateral and other credit support.

 

“Cash and Cash Equivalents” means unrestricted (a) cash, (b) marketable direct
obligations issued or unconditionally guaranteed by the United States government
(or any other sovereign nation with an equivalent rating by S&P or Moody’s) and
backed by the full faith and credit of the United States government or such
other nation; and (c) domestic and eurocurrency certificates of deposit and time
deposits, bankers’ acceptances and floating rate certificates of deposit issued
by any commercial bank organized under the laws of the United States, any state
thereof, the District of Columbia, any foreign bank, or its branches or agencies
(fully protected against currency fluctuations), which are rated A-1 (or better)
by S&P or P-1 (or better) by Moody’s provided that, in the case of each of
clauses (b) and (c), the maturities of such Cash and Cash Equivalents shall not
exceed one year.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” means an event or series of events by which:

 


(A)        ANY “PERSON” OR “GROUP” (AS SUCH TERMS ARE USED IN SECTIONS 13(D) AND
14(D) OF THE SECURITIES EXCHANGE ACT OF 1934, BUT EXCLUDING ANY EMPLOYEE BENEFIT
PLAN OF SUCH PERSON OR ITS SUBSIDIARIES, AND ANY PERSON OR ENTITY ACTING IN ITS
CAPACITY AS TRUSTEE, AGENT OR OTHER FIDUCIARY OR ADMINISTRATOR OF ANY SUCH PLAN)
BECOMES THE “BENEFICIAL OWNER” (AS DEFINED IN RULES

 

14



 


13D-3 AND 13D-5 UNDER THE SECURITIES EXCHANGE ACT OF 1934, EXCEPT THAT A PERSON
OR GROUP SHALL BE DEEMED TO HAVE “BENEFICIAL OWNERSHIP” OF ALL SECURITIES THAT
SUCH PERSON OR GROUP HAS THE RIGHT TO ACQUIRE, WHETHER SUCH RIGHT IS EXERCISABLE
IMMEDIATELY OR ONLY AFTER THE PASSAGE OF TIME (SUCH RIGHT, AN “OPTION RIGHT”)),
DIRECTLY OR INDIRECTLY, OF 35% OR MORE OF THE EQUITY SECURITIES OF THE COMPANY
ENTITLED TO VOTE FOR MEMBERS OF THE BOARD OF DIRECTORS OR EQUIVALENT GOVERNING
BODY OF THE COMPANY ON A FULLY-DILUTED BASIS (AND TAKING INTO ACCOUNT ALL SUCH
SECURITIES THAT SUCH “PERSON” OR “GROUP” HAS THE RIGHT TO ACQUIRE PURSUANT TO
ANY OPTION RIGHT); OR


 


(B)        ANY PERSON OR TWO OR MORE PERSONS ACTING IN CONCERT SHALL HAVE
ACQUIRED BY CONTRACT, OR SHALL HAVE ENTERED INTO A CONTRACT OR ARRANGEMENT THAT,
UPON CONSUMMATION THEREOF, WILL RESULT IN ITS OR THEIR ACQUISITION OF THE POWER
TO EXERCISE, DIRECTLY OR INDIRECTLY, A CONTROLLING INFLUENCE OVER THE MANAGEMENT
OR POLICIES OF THE COMPANY, OR CONTROL OVER THE EQUITY SECURITIES OF THE COMPANY
ENTITLED TO VOTE FOR MEMBERS OF THE BOARD OF DIRECTORS OR EQUIVALENT GOVERNING
BODY OF THE COMPANY ON A FULLY-DILUTED BASIS (AND TAKING INTO ACCOUNT ALL SUCH
SECURITIES THAT SUCH PERSON OR PERSONS HAVE THE RIGHT TO ACQUIRE PURSUANT TO ANY
OPTION RIGHT) REPRESENTING 35% OR MORE OF THE COMBINED VOTING POWER OF SUCH
SECURITIES; OR


 


(C)        THE COMPANY SHALL CEASE, DIRECTLY OR INDIRECTLY, TO CONTROL ANY OF
THE GUARANTORS OTHER THAN AS THE RESULT OF A RELEASE OF SUCH GUARANTOR REQUIRED
UNDER SECTION 10.10.


 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 11.01.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Combined Equity Value” means Total Value minus Total Outstanding Indebtedness.

 

“Commitment” means, as to each Lender, its Dollar Tranche Commitment,
Alternative Currency Tranche Commitment, Term Commitment or Revolving Credit
Commitment, as the context may require.

 

“Company” has the meaning specified in the preamble hereto.

 

“Competitive Bid” means a written offer by a Lender to make one or more
Competitive Loans substantially in the form of Exhibit B-2, duly completed and
signed by such Lender.

 

“Competitive Bid Request” means a written request for one or more Competitive
Loans substantially in the form of Exhibit B-1.

 

“Competitive Borrowing” means a borrowing consisting of simultaneous Competitive
Loans of the same Type from each of the Lenders whose offer to make one or more
Competitive Loans as part of such borrowing has been accepted under the auction
bidding procedures described in Section 2.03.

 

“Competitive Loan” has the meaning specified in Section 2.03.

 

“Competitive Loan Lender” means, in respect of any Competitive Loan, the Lender
making such Competitive Loan to the Borrower.

 

15


 

“Competitive Loan Note” means a promissory note made by the Borrower in favor of
a Competitive Loan Lender, in substantially the form of Exhibit B-3 hereto,
evidencing the indebtedness of the Borrower to such Competitive Loan Lender
resulting from a Competitive Loan made by such Competitive Loan Lender.

 

“Competitive Loan Sublimit” means 50% of the aggregate Revolving Credit
Commitments of all Revolving Credit Lenders.  The Competitive Loan Sublimit is
part of, and not in addition to, the Revolving Credit Facility.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit E.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Businesses” means the Company and its Subsidiaries, on a
consolidated basis (without taking into account any non-wholly owned Person or
entity).

 

“Contingent Obligation” as to any Person means, without duplication, (a) any
contingent obligation of such Person required to be shown on such Person’s
balance sheet in accordance with GAAP, and (b) any obligation required to be
disclosed in the footnotes to such Person’s financial statements in accordance
with GAAP, guaranteeing partially or in whole any non-recourse Indebtedness,
lease, dividend or other obligation, exclusive of contractual indemnities
(including, without limitation, any indemnity or price adjustment provision
relating to the purchase or sale of securities or other assets) and guarantees
of non-monetary obligations (other than guarantees of completion) which have not
yet been called on or quantified, of such Person or of any other Person.  The
amount of any Contingent Obligation described in clause (b) shall be deemed to
be (i) with respect to a guaranty of interest or interest and principal, or
operating income guaranty, the sum of all payments required to be made
thereunder (which in the case of an operating income guaranty shall be deemed to
be equal to the debt service for the note supported thereby), calculated at the
interest rate applicable to such Indebtedness, through (x) in the case of an
interest or interest and principal guaranty, the stated maturity of the
obligation (and commencing on the date interest could first be payable
thereunder), or (y) in the case of an operating income guaranty, the date
through which such guaranty will remain in effect, and (ii) with respect to all
guarantees not covered by the preceding clause (i) an amount equal to the stated
or determinable amount of the primary obligation in respect of which such
guaranty is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as recorded on the balance sheet and on the footnotes to the
most recent financial statements of the Company required to be delivered
pursuant hereto.  Notwithstanding anything contained herein to the contrary,
guarantees of completion and of Nonrecourse Carveouts shall not be deemed to be
Contingent Obligations unless and until a claim for payment has been made
thereunder, at which time any such guaranty of completion or of Nonrecourse
Carveouts shall be deemed to be a Contingent Obligation in an amount equal to
any such claim.  Subject to the preceding sentence, (a) in the case of a joint
and several guaranty given by such Person and another Person (but only to the
extent such guaranty is recourse, directly or indirectly to the applicable
Person), the amount of such guaranty shall be deemed to be 100% thereof unless
and only to the extent that (i) such

 

16


 

other Person has delivered Cash and Cash Equivalents to secure all or any part
of such Person’s guaranteed obligations or (ii) such other Person holds an
Investment Grade Credit Rating from any of Moody’s, S&P or Fitch (for avoidance
of doubt, if any of the joint and several parties to a guaranty holds such a
rating, such guaranty will be treated the same as if it were fully cash
collateralized), and (b) in the case of a guaranty (whether or not joint and
several) of an obligation otherwise constituting Indebtedness of such Person,
the amount of such guaranty shall be deemed to be only that amount in excess of
the amount of the obligation constituting Indebtedness of such Person.
Notwithstanding anything contained herein to the contrary, “Contingent
Obligations” shall not be deemed to include guarantees of loan commitments or of
construction loans to the extent the same have not been drawn.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“CPA®:16” means Corporate Properties Associates 16 - Global  Incorporated, a
Maryland corporation.

 

“CPA®:16 Credit Agreement” means that certain Credit Agreement, dated as of
May 2, 2011, as amended, supplemented or otherwise modified, among CPA®:16, CPA
16 LLC, a Delaware limited liability company, CPA 16 Merger Sub Inc., a Maryland
corporation, as the borrower, the lenders from time to time party thereto, and
Bank of America, as, among other things, administrative agent for the lenders.

 

“Credit Extension” means each of the following:  (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Creditor Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer and each co-agent or sub-agent appointed by the Administrative
Agent from time to time pursuant to Section 9.05, and the other Persons to whom
the Obligations are owing.

 

“Debt Rating” means, as of any date of determination, the rating as determined
by any of S&P, Moody’s and/or Fitch (collectively, the “Debt Ratings”) of the
Company’s senior unsecured non-credit enhanced long-term Indebtedness for
borrowed money.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

17


 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate for Base Rate Loans under the Revolving Credit Facility
(assuming that Category 4 of the Leverage-Based Applicable Rate applied in the
then applicable pricing grid set forth in the definition of “Applicable Rate”)
plus (iii) 2% per annum; provided, however, that (x) with respect to a Base Rate
Loan, the Default Rate shall be an interest rate equal to (i) the Base Rate,
plus (ii) the Applicable Rate for Base Rate Loans for the Facility under which
such Loan was made (assuming that Category 4 of the Leverage-Based Applicable
Rate applied in the then applicable pricing grid set forth in the definition of
“Applicable Rate”), plus (iii) 2% per annum and (y) with respect to a
Eurocurrency Rate Loan, the Default Rate shall be an interest rate equal to
(i) the Eurocurrency Rate, plus (ii) the Applicable Rate for Eurocurrency Rate
Loans for the Facility under which such Loan was made (assuming that Category 4
of the Leverage-Based Applicable Rate applied in the then applicable pricing
grid set forth in the definition of “Applicable Rate”), plus (iii) 2% per annum,
and (b) when used with respect to Letter of Credit Fees, a rate equal to the
Applicable Rate then applicable to Letter of Credit Fees (assuming that Category
4 of the Leverage-Based Applicable Rate applied in the then applicable pricing
grid set forth in the definition of “Applicable Rate”) plus 2% per annum.

 

“Defaulting Lender” means, subject to Section 2.18(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Company, the Administrative Agent, the L/C Issuer or the Swing Line
Lender in writing that it does not intend to comply with its funding obligations
hereunder or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based upon such Lender’s determination that a
condition precedent to funding  (which conditions precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Company, to confirm in
writing to the Administrative Agent and the Company that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Company), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of

 

18


 

attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.18(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Company, the L/C Issuer, the Swing
Line Lender and each other Lender promptly following such determination.

 

“Departing Lender” has the meaning set forth in Section 11.22.

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.

 

“Dollar Tranche” means, at any time, Dollar Tranche Commitments of all the
Lenders.

 

“Dollar Tranche Commitment” means, as to each Lender, its obligation to (a) make
Dollar Tranche Loans to the Borrower pursuant to Section 2.01(b)(i),
(b) purchase participations in L/C Obligations, and (c) purchase participations
in Swing Line Loans, in an aggregate principal amount at any one time
outstanding not to exceed the Dollar amount set forth opposite such Lender’s
name on Schedule 2.01 under the caption “Dollar Tranche Commitment” or in the
Assignment and Assumption or New Lender Joinder Agreement pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be increased by
such Lender pursuant to Section 2.16 or otherwise adjusted from time to time in
accordance with this Agreement.

 

“Dollar Tranche Lender” means any Person that is a Lender hereunder in respect
of the Dollar Tranche in its capacity as a Lender in respect of such Tranche.

 

“Dollar Tranche Loan” has the meaning specified in Section 2.01(b)(i).

 

“Dollar Tranche Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Dollar
Tranche

 

19


 

Commitments represented by such Lender’s Dollar Tranche Commitment at such time,
subject to adjustment as provided in Section 2.18.  If the commitment of each
Lender to make Revolving Credit Loans and the obligation of the L/C Issuer to
make L/C Credit Extensions have been terminated pursuant to Section 8.02, or if
the Aggregate Dollar Tranche Commitments have expired, then the Dollar Tranche
Percentage of each Lender shall be based on the Dollar Tranche Percentage of
such Lender most recently in effect, giving effect to any subsequent
assignments.  The initial Dollar Tranche Percentage of each Lender is set forth
opposite the name of such Lender on Schedule 2.01 under the caption “Dollar
Tranche Percentage” or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable.

 

“Domestic Subsidiary” or “Domestic Wholly-Owned Subsidiary” means, with respect
to any Person, a Subsidiary or a Wholly-Owned Subsidiary of such Person
organized under the laws of the United States, any state thereof or the District
of Columbia.

 

“EBITDA” means, for any Person for any period, the Net Income (Loss) of such
Person for such period taken as a single accounting period, plus (a) the sum of
the following amounts of such Person and its Subsidiaries for such period
determined on a consolidated basis in conformity with GAAP to the extent
included in the determination of such Net Income (Loss): (i) depreciation
expense, (ii) amortization expense and other non-cash charges, (iii) interest
expense, (iv) income tax expense, (v) extraordinary losses and other
non-recurring charges (and other losses on asset sales not otherwise included in
extraordinary losses and other non-recurring charges), and (vi) adjustments as a
result of the straight lining of rents, less (b) extraordinary gains (and in the
case of the Company and its consolidated Subsidiaries, gains on asset sales not
otherwise included in extraordinary gains) of such Person and its Subsidiaries
determined on a consolidated basis in conformity with GAAP to the extent
included in the determination of such Net Income (Loss).

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 11.06(b)(iii)).

 

“Eligible Ground Lease” means a ground lease that (a) has a minimum remaining
term of thirty (30) years, including tenant controlled options, as of any date
of determination, (b) has customary notice rights, default cure rights,
bankruptcy new lease rights and other customary provisions for the benefit of a
leasehold mortgagee or has equivalent protection for a leasehold permanent
mortgagee by a subordination to such leasehold permanent mortgagee of the
landlord’s fee interest, and (c) is otherwise acceptable for non-recourse
leasehold mortgage financing under customary prudent lending requirements.

 

“Eligible Project” means a Project (a) which is free of all title defects,
except for Permitted Defects, and material structural defects, and (b) which is
free of Hazardous Materials except as would not materially affect the value of
such Project.

 

“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, soil, surface and subsurface strata, and natural resources such
as wetlands, flora and fauna.

 

20


 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, agreements or governmental restrictions relating to pollution or the
protection of the Environment or of human health (to the extent related to
exposure to Hazardous Materials), including those relating to the manufacture,
generation, handling, transport, storage, treatment, Release or threat of
Release of Hazardous Materials.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Loan Party or any of their respective
Subsidiaries directly or indirectly resulting from or based upon (a) violation
of any Environmental Law, (b) the presence, generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the Release or threatened Release
of any Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Loan Party within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means  (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of any Loan Party or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by any Loan Party or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk

 

21


 

plan or a plan in endangered or critical status within the meaning of Sections
430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA; (h) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any Loan Party
or any ERISA Affiliate; or (i) a failure by any Loan Party or any ERISA
Affiliate to meet all applicable requirements under the Pension Funding Rules in
respect of a Pension Plan, whether or not waived, or the failure by any Loan
Party or any ERISA Affiliate to make any required contribution to a
Multiemployer Plan.

 

“Euro” and “EUR” mean the single currency of the Participating Member States.

 

“Eurocurrency Bid Margin” means the margin above or below the Eurocurrency Rate 
to be added to or subtracted from the Eurocurrency Rate, which margin shall be
expressed in multiples of 1/100th of one basis point.

 

“Eurocurrency Margin Bid Loan” means a Competitive Loan that bears interest at a
rate based upon the Eurocurrency Rate.

 

“Eurocurrency Rate” means:

 


(A)        WITH RESPECT TO ANY CREDIT EXTENSION:


 

(I)         DENOMINATED IN A LIBOR QUOTED CURRENCY, THE RATE PER ANNUM EQUAL TO
THE LONDON INTERBANK OFFERED RATE (“LIBOR”) OR A COMPARABLE OR SUCCESSOR RATE
WHICH RATE IS APPROVED BY THE ADMINISTRATIVE AGENT, AS PUBLISHED ON THE
APPLICABLE REUTERS SCREEN PAGE (OR SUCH OTHER COMMERCIALLY AVAILABLE SOURCE
PROVIDING SUCH QUOTATIONS AS MAY BE DESIGNATED BY THE ADMINISTRATIVE AGENT FROM
TIME TO TIME) AT APPROXIMATELY 11:00 A.M., LONDON TIME, TWO BUSINESS DAYS PRIOR
TO THE COMMENCEMENT OF THE APPLICABLE INTEREST PERIOD, FOR DEPOSITS IN THE
RELEVANT CURRENCY (FOR DELIVERY ON THE FIRST DAY OF SUCH INTEREST PERIOD) WITH A
TERM EQUIVALENT TO SUCH INTEREST PERIOD;

 

(II)        DENOMINATED IN CANADIAN DOLLARS, THE RATE PER ANNUM EQUAL TO THE
CANADIAN DEALER OFFERED RATE (“CDOR”), OR A COMPARABLE OR SUCCESSOR RATE WHICH
RATE IS APPROVED BY THE ADMINISTRATIVE AGENT, AS PUBLISHED ON THE APPLICABLE
REUTERS SCREEN PAGE (OR SUCH OTHER PAGE OR COMMERCIALLY AVAILABLE SOURCE
PROVIDING SUCH QUOTATIONS AS MAY BE DESIGNATED BY THE ADMINISTRATIVE AGENT FROM
TIME TO TIME) AT OR ABOUT 10:00 A.M. (TORONTO, ONTARIO TIME) ON THE RATE
DETERMINATION DATE WITH A TERM EQUIVALENT TO SUCH INTEREST PERIOD;

 

(III)       DENOMINATED IN AUSTRALIAN DOLLARS, THE RATE PER ANNUM EQUAL TO THE
BANK BILL SWAP REFERENCE BID RATE (“BBSY”) OR A COMPARABLE OR SUCCESSOR RATE,
WHICH RATE IS APPROVED BY THE ADMINISTRATIVE AGENT, AS PUBLISHED ON THE
APPLICABLE REUTERS SCREEN PAGE (OR SUCH OTHER COMMERCIALLY AVAILABLE SOURCE
PROVIDING SUCH QUOTATIONS AS MAY BE DESIGNATED BY THE ADMINISTRATIVE AGENT FROM
TIME TO TIME) AT OR ABOUT 10:30 A.M. (MELBOURNE, AUSTRALIA TIME) ON THE RATE
DETERMINATION DATE WITH A TERM EQUIVALENT TO SUCH INTEREST PERIOD;

 

(IV)       DENOMINATED IN HONG KONG DOLLARS, THE RATE PER ANNUM EQUAL TO THE
HONG KONG INTERBANK OFFERED RATE (“HIBOR”), OR A COMPARABLE OR SUCCESSOR RATE

 

22


 

WHICH RATE IS APPROVED BY THE ADMINISTRATIVE AGENT, AS PUBLISHED ON THE
APPLICABLE REUTERS SCREEN PAGE (OR SUCH OTHER COMMERCIALLY AVAILABLE SOURCE
PROVIDING SUCH QUOTATIONS AS MAY BE DESIGNATED BY THE ADMINISTRATIVE AGENT FROM
TIME TO TIME) AT OR ABOUT 11:00 A.M. (HONG KONG TIME) ON THE RATE DETERMINATION
DATE WITH A TERM EQUIVALENT TO SUCH INTEREST PERIOD;

 

(V)        DENOMINATED IN A NON-LIBOR QUOTED CURRENCY OTHER THAN THOSE
CURRENCIES LISTED ABOVE, THE RATE PER ANNUM AS DESIGNATED WITH RESPECT TO SUCH
ALTERNATIVE CURRENCY AT THE TIME SUCH ALTERNATIVE CURRENCY IS APPROVED BY THE
ADMINISTRATIVE AGENT AND THE LENDERS PURSUANT TO SECTION 1.08; AND

 


(B)        FOR ANY RATE CALCULATION WITH RESPECT TO A BASE RATE LOAN ON ANY
DATE, THE RATE PER ANNUM EQUAL TO LIBOR, AT OR ABOUT 11:00 A.M., LONDON TIME
DETERMINED TWO BUSINESS DAYS PRIOR TO SUCH DATE FOR U.S. DOLLAR DEPOSITS WITH A
TERM OF ONE MONTH COMMENCING THAT DAY;


 

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection with any rate set forth in this definition,
the approved rate shall be applied to the applicable Interest Period in a manner
consistent with market practice; provided, further that to the extent such
market practice is not administratively feasible for the Administrative Agent,
such approved rate shall be applied to the applicable Interest Period in a
manner as otherwise reasonably determined by the Administrative Agent.

 

“Eurocurrency Rate Committed Loan” means a Eurocurrency Rate Loan other than a
Eurocurrency Margin Bid Loan.

 

“Eurocurrency Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest at a rate based on clause (a) of the definition of “Eurocurrency
Rate.”  Eurocurrency Rate Loans may be denominated in Dollars or in an
Alternative Currency.  All Loans denominated in an Alternative Currency must be
Eurocurrency Rate Loans.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Company under Section 11.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii) or (c),
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable

 

23


 

to such Recipient’s failure to comply with Section 3.01(e) and (d) any Taxes
imposed under, or as a result of the failure of such Recipient to satisfy the
applicable requirements under, FATCA.

 

“Existing Letter of Credit” means a “Letter of Credit” issued pursuant to the
terms of, and as defined in, the Original Credit Agreement or the CPA®:16 Credit
Agreement and outstanding on the Closing Date and described on Schedule 1.01(B).

 

“Extension Notice” has the meaning specified in Section 2.15(a).

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“Facility” means the Term Facility or the Revolving Credit Facility, as the
context may require.

 

“Facility Fee” has the meaning specified in Section 2.10(a).

 

“Fair Market Value” means, with respect to any asset or property, the sale value
that would be obtained in an arm’s-length transaction between an informed and
willing seller under no compulsion to sell and an informed and willing buyer
under no compulsion to buy.  Fair Market Value shall be determined by an officer
of the Company acting in good faith and shall be evidenced by an Officer’s
Certificate.  The Fair Market Value of any readily marketable securities shall
be the number of such securities multiplied by the average Market Price per
share or per unit of such securities during the five consecutive trading days
immediately preceding the date of determination.  The “Market Price” of any
security on any trading day shall mean, with respect to any security which is
listed on a national securities exchange, the last sale price regular way, or,
in case no such sale takes place on such day, the average of the closing bid and
asked prices regular way, in either case on the New York Stock Exchange, or, if
such security is not listed or admitted to trading on such exchange, on the
principal national securities exchange on which such security is listed or
admitted to trading, or, if such security is not listed or admitted to trading
on any national securities exchange but is designated as a national market
system security by the National Association of Securities Dealers, the last sale
price, or, in case no such sale takes place on such day, the average of the
closing bid and asked prices, in either case as reported on the National
Association of Securities Dealers Automated Quotation/National Market System, or
if such security is not so designated as a national market systems security, the
average of the highest reported bid and lowest reported asked prices as
furnished by the National Association of Securities Dealers or similar
organization if the National Association of Securities Dealers is no longer
reporting such information.  With respect to operating partnership units of any
REIT, such operating partnership units shall in no event have a value greater
than the value of the number of shares of the REIT into which such operating
partnership units are then convertible.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to current Section 1471(b)(1) of the

 

24


 

Code (or any amended or successor version described above) and any
intergovernmental agreements implementing the foregoing (together with any law
implementing such agreements).

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

“Fee Letter” means the letter agreement, dated October 18, 2013, among the
Company, the Administrative Agent and Bank of America, as an Arranger.

 

“Fitch” means Fitch, Inc. and any successor thereto.

 

“Fixed Charges” means, with respect to any period, the sum of (a) Interest
Expense for such period plus (b) the aggregate of all scheduled principal
payments on Total Outstanding Indebtedness according to GAAP made or required to
be made during such period by the Company and its Subsidiaries (with appropriate
adjustments for minority interests) or allocable to the Company and its
Subsidiaries on account of interests in Joint Venture (but excluding balloon
payments of principal due upon the stated maturity of any Indebtedness) plus
(c) the aggregate of all dividends payable on the Company’s or any of its
consolidated Subsidiaries’ preferred equity interests (if any).

 

“Foreign Lender” means, with respect to any Borrower, (a) if such Borrower is a
U.S. Person, a Lender that is not a U.S. Person, and (b) if such Borrower is not
a U.S. Person, a Lender that is resident or organized under the laws of a
jurisdiction other than that in which such Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
Outstanding Amount of all outstanding L/C Obligations other than L/C Obligations
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof, and (b) with respect to the Swing Line Lender, such Defaulting Lender’s
Applicable Percentage of Swing Line Loans other than Swing Line Loans as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof.

 

25

 


 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Authority” means the government of the United States or any other
nation, or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guaranteed Obligations” has the meaning specified in Section 10.01.

 

“Guarantor Release Notice” has the meaning specified in Section 10.10(b).

 

“Guarantors” means, collectively, (a) each Domestic Wholly-Owned Subsidiary of
the Company (other than Carey Financial, LLC) that, as of the Closing Date,
receives fees under a Management Contract, is a Wholly-Owned REIT Subsidiary or
owns an Unencumbered Eligible

 

26


 

Project; provided that if the owner of any Unencumbered Eligible Project is a
Domestic Subsidiary but not a Wholly-Owned Subsidiary, then each of the most
immediate parents of such owner that are Domestic Wholly-Owned Subsidiaries of
the Company (if any), and (b) each Domestic Wholly-Owned Subsidiary of the
Company that joins as a Guarantor pursuant to Section 6.12 or otherwise, in each
case, together with their successors and permitted assigns, to the extent such
Domestic Wholly-Owned Subsidiary has not been released from its obligations
hereunder in accordance with Section 10.10.

 

“Guaranty” means the Guaranty made by the Guarantors under Article X in favor of
the Creditor Parties.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances or wastes, including petroleum or
petroleum distillates, natural gas, natural gas liquids, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas, toxic mold,
infectious or medical wastes and all other substances, wastes, chemicals,
pollutants, contaminants or compounds of any nature in any form regulated
pursuant to any Environmental Law.

 

“Hong Kong Dollars” and “HK$” mean the lawful currency of Hong Kong.

 

“Impacted Loans” has the meaning specified in Section 3.03.

 

“Increase Effective Date” has the meaning specified in Section 2.16(d).

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 


(A)        ALL OBLIGATIONS OF SUCH PERSON FOR BORROWED MONEY AND ALL OBLIGATIONS
OF SUCH PERSON EVIDENCED BY BONDS, DEBENTURES, NOTES, LOAN AGREEMENTS OR OTHER
SIMILAR INSTRUMENTS;


 


(B)        THE MAXIMUM AMOUNT OF ALL DIRECT OR CONTINGENT OBLIGATIONS OF SUCH
PERSON IN RESPECT OF LETTERS OF CREDIT (INCLUDING STANDBY AND COMMERCIAL),
BANKERS’ ACCEPTANCES AND SIMILAR INSTRUMENTS (INCLUDING BANK GUARANTIES, SURETY
BONDS, COMFORT LETTERS, KEEP-WELL AGREEMENTS AND CAPITAL MAINTENANCE AGREEMENTS)
TO THE EXTENT SUCH INSTRUMENTS OR AGREEMENTS SUPPORT FINANCIAL, RATHER THAN
PERFORMANCE, OBLIGATIONS;


 


(C)        THE AGGREGATE NET OBLIGATIONS, IF ANY, OF SUCH PERSON UNDER ALL SWAP
CONTRACTS, TAKEN AS A WHOLE; PROVIDED, THAT IF THE AGGREGATE NET AMOUNT OF SUCH
OBLIGATIONS IS LESS THAN $0, THE AMOUNT OF SUCH PERSON’S INDEBTEDNESS UNDER THIS
CLAUSE (C) SHALL BE $0;


 


(D)       ALL OBLIGATIONS OF SUCH PERSON TO PAY THE DEFERRED PURCHASE PRICE OF
PROPERTY OR SERVICES (OTHER THAN TRADE ACCOUNTS PAYABLE IN THE ORDINARY COURSE
OF BUSINESS);


 


(E)        INDEBTEDNESS (EXCLUDING PREPAID INTEREST THEREON) SECURED BY A LIEN
ON PROPERTY OWNED OR BEING PURCHASED BY SUCH PERSON (INCLUDING INDEBTEDNESS
ARISING UNDER CONDITIONAL SALES OR OTHER TITLE RETENTION AGREEMENTS), WHETHER OR
NOT SUCH INDEBTEDNESS SHALL HAVE BEEN ASSUMED BY SUCH PERSON OR IS LIMITED IN
RECOURSE;

 

27



 


(F)        ALL ATTRIBUTABLE INDEBTEDNESS IN RESPECT OF CAPITALIZED LEASES AND
SYNTHETIC LEASE OBLIGATIONS OF SUCH PERSON AND ALL SYNTHETIC DEBT OF SUCH
PERSON;


 


(G)        ALL OBLIGATIONS OF SUCH PERSON TO PURCHASE, REDEEM, RETIRE, DEFEASE
OR OTHERWISE MAKE ANY PAYMENT IN RESPECT OF ANY EQUITY INTEREST IN SUCH PERSON
OR ANY OTHER PERSON OR ANY WARRANT, RIGHT OR OPTION TO ACQUIRE SUCH EQUITY
INTEREST, VALUED, IN THE CASE OF A REDEEMABLE PREFERRED INTEREST, AT THE GREATER
OF ITS VOLUNTARY OR INVOLUNTARY LIQUIDATION PREFERENCE PLUS ACCRUED AND UNPAID
DIVIDENDS; AND


 


(H)        ALL GUARANTEES OF SUCH PERSON IN RESPECT OF ANY OF THE FOREGOING.


 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

 

“Indemnified Taxes” means (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

“Indemnitee” has the meaning specified in Section 11.04(b).

 

“Information” has the meaning specified in Section 11.07.

 

“Initial Maturity Date” means (a) with respect to the Revolving Credit Facility,
the fourth anniversary of the Closing Date, and (b) with respect to the Term
Facility, the second anniversary of the Closing Date.

 

“Interest Expense” means, for any period, an amount equal to (a) interest
expense (including capitalized interest expense) of the Company and its
Subsidiaries during such period, plus (b) the portion of the interest expense of
Joint Ventures allocable to the Company and its Subsidiaries in accordance with
GAAP on account of ownership of an interest in a Joint Venture during such
period (with appropriate adjustments for minority interests) minus
(c) extraordinary interest expense related to debt prepayments or defeasance of
loans minus (d) amortization of deferred costs associated with new financings or
refinancings of existing Indebtedness minus (e) capitalized interest expense
related to Real Property under construction.

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date of the Facility under which such Loan was made; provided, however, that if
any Interest Period for a Eurocurrency Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan (including a Swing Line Loan), the last Business Day of each March,
June, September and December and the Maturity Date of the Facility under which
such Loan was made (with Swing Line Loans being deemed made under the Revolving
Credit Facility for purposes of this definition).

 

28


 

“Interest Period” means, (a) as to each Eurocurrency Rate Loan other than a
Eurocurrency Margin Bid Loan, the period commencing on the date such
Eurocurrency Rate Loan is disbursed or converted to or continued as a
Eurocurrency Rate Loan and ending on the date one, two, three or six months
thereafter (in each case, subject to availability), as selected by the Borrower
in its Loan Notice, (b)  as to each Eurocurrency Margin Bid Loan, the period
commencing on the date such Eurocurrency Margin Bid Loan is disbursed and ending
on the date one week, two weeks, one month, two months, three months, four
months or six months thereafter, as selected by the Borrower in its Competitive
Bid Request, and (c) as to each Absolute Rate Loan, a period of not less than 7
days and not more than 180 days as selected by the Borrower in its Competitive
Bid Request; provided that:

 


(A)        ANY INTEREST PERIOD THAT WOULD OTHERWISE END ON A DAY THAT IS NOT A
BUSINESS DAY SHALL BE EXTENDED TO THE NEXT SUCCEEDING BUSINESS DAY UNLESS, IN
THE CASE OF A EUROCURRENCY RATE LOAN, SUCH BUSINESS DAY FALLS IN ANOTHER
CALENDAR MONTH, IN WHICH CASE SUCH INTEREST PERIOD SHALL END ON THE NEXT
PRECEDING BUSINESS DAY;


 


(B)        ANY INTEREST PERIOD PERTAINING TO A EUROCURRENCY RATE LOAN THAT
BEGINS ON THE LAST BUSINESS DAY OF A CALENDAR MONTH (OR ON A DAY FOR WHICH THERE
IS NO NUMERICALLY CORRESPONDING DAY IN THE CALENDAR MONTH AT THE END OF SUCH
INTEREST PERIOD) SHALL END ON THE LAST BUSINESS DAY OF THE CALENDAR MONTH AT THE
END OF SUCH INTEREST PERIOD;


 


(C)        NO INTEREST PERIOD SHALL EXTEND BEYOND THE MATURITY DATE OF THE
FACILITY UNDER WHICH SUCH LOAN WAS MADE; AND


 


(D)       IN ORDER TO CONSOLIDATE TWO (2) OR MORE EUROCURRENCY RATE LOANS, IN
CONNECTION WITH AN EXTENSION OF THE INITIAL MATURITY DATE PURSUANT TO
SECTION 2.15, TO FACILITATE AN INCREASE OF THE AGGREGATE COMMITMENTS PURSUANT TO
SECTION 2.16 AND IN SUCH OTHER CIRCUMSTANCES AS THE LENDERS MAY AGREE, THE
INTEREST PERIOD FOR EUROCURRENCY RATE LOANS MAY BE SUCH PERIOD THAT IS SHORTER
THAN ONE (1) MONTH AS THE LENDERS MAY AGREE.


 


FOR PURPOSES HEREOF, THE DATE OF A LOAN INITIALLY SHALL BE THE DATE ON WHICH
SUCH LOAN IS MADE AND, IN THE CASE OF A REVOLVING CREDIT LOAN OR TERM LOAN,
THEREAFTER SHALL BE THE EFFECTIVE DATE OF THE MOST RECENT CONVERSION OR
CONTINUATION OF SUCH LOAN.


 

“Interim Maturity Date” has the meaning specified in Section 2.15(a).

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or other securities of another Person, (b) a
loan, advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit or all or a substantial part of
the business of, such Person or (d) the purchase, acquisition or other
investment in any real property or real property-related assets (including,
without limitation, mortgage loans and other real estate-related debt
investments, investments in land holdings, and costs to construct real property

 

29


 

assets under development).  For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

 

“Investment Grade Credit Rating” means receipt of two Debt Ratings of BBB- or
higher by S&P or Fitch, or Baa3 or higher by Moody’s.

 

“Investment Grade Permitted Release” has the meaning specified in
Section 10.10(a).

 

“Investment Grade Pricing Effective Date” means the first Business Day following
the date on which (i) the Company has obtained an Investment Grade Credit Rating
and (ii) the Company has delivered to the Administrative Agent an Officer’s
Certificate (x) certifying that an Investment Grade Credit Rating has been
obtained and is in effect (which certification shall also set forth the Debt
Ratings received, if any, from each of S&P, Moody’s and Fitch as of such date)
and (y) notifying the Administrative Agent that the Company has irrevocably
elected to have the Ratings-Based Applicable Rate apply to the pricing of the
Facilities.

 

“IP Rights” has the meaning specified in Section 5.17.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower or any Guarantor or in favor of the L/C
Issuer and relating to such Letter of Credit.

 

“Joint Venture” means a partnership, limited liability company, joint venture
(including a tenancy in common ownership pursuant to a written agreement
providing for substantially the same rights and obligations relating to such
property that would be in a joint venture agreement), or corporation which is
not wholly-owned by the Company (or one of its Subsidiaries).

 

“Joint Venture EBITDA” means, for any period, EBITDA from a Joint Venture,
calculated as revenue allocated to the Company and its Subsidiaries based on
such Person’s ownership interest in such Joint Venture, minus 2% of such
revenue.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

30


 

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Dollar Tranche Percentage.  All L/C Advances shall be denominated in
Dollars.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.  All L/C Borrowings shall be
denominated in Dollars.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder;
provided that for so long as any Existing Letter of Credit remains outstanding
hereunder, the issuer of such Existing Letter of Credit shall continue to be the
L/C Issuer with respect to such Existing Letter of Credit.

 

“L/C Obligations” means, at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06 and Section 1.07.  For all purposes of this Agreement, if on any
date of determination a Letter of Credit has expired by its terms but any amount
may still be drawn thereunder by reason of the operation of Rule 3.14 of the
ISP, such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Lease” means a lease, license, concession agreement or other agreement
providing for the use or occupancy of any portion of any Project, including all
amendments, supplements, modifications and assignments thereof and all side
letters or side agreements relating thereto.

 

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent.

 

“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit.  Letters of Credit may be issued in
Dollars or in an Alternative Currency.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect for the Revolving Credit Facility (or, if such day
is not a Business Day, the next preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.04(h).

 

31


 

“Letter of Credit Sublimit” means, at any time, the lesser of (a) $50,000,000
and (b) the Aggregate Dollar Tranche Commitments.  The Letter of Credit Sublimit
is part of, and not in addition to, the Revolving Credit Facility.

 

“Leverage-Based Applicable Rate” has the meaning specified in the definition of
“Applicable Rate”.

 

“Leverage Ratio” as of any date means the ratio, expressed as a percentage, of
Total Outstanding Indebtedness as of such date to Total Value as of such date.

 

“LIBOR” has the meaning specified in the definition of Eurocurrency Rate.

 

“LIBOR Quoted Currency” means each of the following currencies:  Dollars, Euro,
Sterling, Yen and Swiss Franc; in each case as long as there is a published
LIBOR rate with respect thereto.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, a Revolving Credit Loan, a Competitive Loan or a
Swing Line Loan.

 

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Guaranty, (d) the Fee Letter, (e) each Issuer Document, (f) the Escrow
Agreement, (g) any agreement creating or perfecting rights in cash collateral
pursuant to the provisions of Section 2.17 and (h) each other agreement,
instrument, and document heretofore, now or hereafter delivered in connection
with this Agreement or evidencing, securing, guaranteeing, or otherwise relating
to any of the Obligations or any other aspect of the transactions contemplated
by this Agreement.

 

“Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving Credit
Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which, if
in writing, shall be substantially in the form of Exhibit A.

 

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.

 

“Managed REIT” means a REIT managed or advised by the Company or a Subsidiary
and listed on Schedule 1.01(A) (as updated from time to time by the Company).

 

32


 

“Management Contract” means a management contract or advisory agreement under
which the Company or one of its Subsidiaries provides management and advisory
services to a third party, consisting of management of properties or provision
of advisory services on property acquisition and dispositions, equity and debt
placements and related transactional matters.

 

“Management EBITDA” means, for any period, an amount equal to:

 


(A)        THE AGGREGATE SUM OF REVENUES FOR SUCH PERIOD EARNED BY THE COMPANY
AND ITS SUBSIDIARIES FROM PROVIDING MANAGEMENT SERVICES UNDER MANAGEMENT
CONTRACTS, INCLUDING ASSET MANAGEMENT REVENUE, PERFORMANCE REVENUE, STRUCTURING
REVENUE, ADVISOR’S PARTICIPATION IN CASH FLOW (IF ANY), INTEREST INCOME OR ANY
REVENUE EARNED AS STIPULATED IN A MANAGEMENT CONTRACT AND BOOKED FOR FINANCIAL
REPORTING PURPOSES, TOGETHER WITH APPROPRIATE ADJUSTMENTS FOR MINORITY INTERESTS
AND EXCLUDING REVENUE RELATED TO REIMBURSED COSTS BUT INCLUDING DISTRIBUTIONS
RECEIVED FOR SUCH PERIOD RELATED TO THE OWNERSHIP OF SHARES IN MANAGED FUNDS AND
MANAGED REITS; MINUS


 


(B)        MANAGEMENT G&A EXPENSE FOR SUCH PERIOD.


 

“Management G&A Expense” means, for any period, (a) Total G&A Expense during
such period (net of reimbursed costs and non-cash stock based compensation
expenses) minus (b) Property G&A Expense for such period.

 

“Marketable Securities” means (a) short term marketable securities, issued by
any entity (other than the Company or an Affiliate of the Company) organized and
existing under the laws of the United States of America, with a long term
unsecured indebtedness rating with Moody’s or S&P of Baa2/BBB or better,
respectively, and (b) in the case of any Subsidiary other than  a Domestic
Subsidiary, local short term marketable securities comparable to those described
in clause (a) of this definition.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, financial condition or results of operations of the Company and the
Subsidiaries taken as a whole or (b) the validity or enforceability of the Loan
Documents or the rights or remedies of the Administrative Agent and the Lenders
under the Loan Documents.

 

“Material Indebtedness” means Indebtedness (other than the Loans, Letters of
Credit and Nonrecourse Indebtedness) or obligations in respect of one or more
Swap Contracts, of any one or more of the Company and its Subsidiaries in an
aggregate principal amount exceeding $25,000,000.  For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of the Company
or any Subsidiary in respect of any Swap Contract at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that the
Company or such Subsidiary would be required to pay if such Swap Contract were
terminated at such time.

 

“Material Subsidiary” means, at any date of determination, each Subsidiary or
group of Subsidiaries of the Company (a) whose contribution to Total Value at
the last day of the most recent fiscal period for which a Compliance Certificate
was delivered pursuant to Section 6.02(a) was equal to or greater than 5% of
Total Value at such date (it being understood that such calculations shall be
determined in the aggregate for all Subsidiaries of the Company subject to any
of the events specified in clause (f) and (g) of Section 8.01).

 

33


 

“Maturity Date” means the later of (a) the Initial Maturity Date and (b) if the
Initial Maturity Date is extended pursuant to Section 2.15, such extended
maturity date as determined pursuant to such Section; provided, however, that,
in each case, if such date is not a Business Day, the Maturity Date shall be the
next preceding Business Day.

 

“MLPF&S” means Merrill Lynch, Pierce, Fenner & Smith Incorporated and its
successors.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

 

“Net Asset Value” means the value of a security determined on a net asset value
basis by an officer of the Company in good faith and evidenced by an Officer’s
Certificate, which determination shall be based on an appraisal of an
independent third-party appraiser regularly engaged in the valuation of
securities of the same type as the securities being valued.

 

“Net Income (Loss)” means, for any Person for any period, the aggregate of net
income (or loss) of such Person and its Subsidiaries for such period, determined
on a consolidated basis in conformity with GAAP.

 

“Net Offering Proceeds” means all cash or other assets received by the Company
as a result of the sale of common shares, preferred shares, partnership
interests, limited liability company interests, convertible securities or other
ownership or equity interests in the Company, less customary costs and discounts
of issuance paid by the Company.

 

“Net Operating Income” means, with respect to any Property at any time, an
amount equal to (a) the aggregate gross revenues from the operation of such
Property from tenants in occupancy and paying rent during the then most recently
ended fiscal quarter of the Company for which financial statements have been
provided to the Administrative Agent and the Lenders, minus (b) the sum of
(i) all expenses and other proper charges incurred by the Company during such
fiscal quarter in connection with the operation of such Property (including
accruals for real estate taxes and insurance, but excluding debt service
charges, income taxes, depreciation, amortization and other non-cash expenses),
which expenses and accruals shall be calculated in accordance with GAAP and
(ii) a management, advisory or similar fee in an amount equal to the greater of
(x) three percent (3.00%) of the rent payable in respect of such Property during
such fiscal quarter and (y) actual management, advisory or similar fees paid in
cash during such fiscal quarter.  Notwithstanding the foregoing, the Net
Operating Income with respect to any Property that has not at the time of
determination been owned by one or more Subsidiaries of the Company (or by any
Joint Venture in which the Company, directly or indirectly, owns an interest)
for an entire fiscal quarter shall be deemed to be the Projected Property NOI of
such Property.

 

“New Lender Joinder Agreement” has the meaning specified in Section 2.16(a).

 

34

 


 

“New Term Facility” has the meaning specified in Section 2.16(a).

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01 and (ii) has been
approved by the Required Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.

 

“Nonrecourse Carveouts” means the personal liability of an obligor under
Indebtedness for fraud, misrepresentation, misapplication or misappropriation of
cash, waste, environmental liability, bankruptcy filing or any other
circumstances customarily excluded from non-recourse provisions and non-recourse
financing of real estate.

 

“Nonrecourse Indebtedness” of any Person means all Indebtedness of such Person
with respect to which recourse for payment is limited to specific assets
encumbered by a Lien securing such Indebtedness (other than Nonrecourse
Carveouts); provided, that if in connection therewith a personal recourse claim
is established by judgment decree or award by any court of competent
jurisdiction or arbitrator of competent jurisdiction and execution or
enforcement thereof shall not be effectively stayed for 30 consecutive days and
such Indebtedness shall not be paid or otherwise satisfied within such 30 day
period, then such Indebtedness in an amount equal to the personal recourse claim
established by judgment or award shall not constitute Nonrecourse Indebtedness
for purposes of this Agreement.

 

“Note” means a Term Note, a Revolving Credit Note or a Competitive Loan Note, as
the context may require.

 

“Obligations” means, collectively, all advances to, and debts, liabilities,
obligations, covenants and duties of, any Loan Party arising under any Loan
Document or otherwise with respect to any Loan or Letter of Credit, in each case
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Officer’s Certificate” means a certificate signed by a Responsible Officer of
the Company or by such other officer as may be specified herein, and delivered
to the Administrative Agent hereunder.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents

 

35


 

with respect to any non-U.S. jurisdiction); (b) with respect to any limited
liability company, the certificate or articles of formation or organization and
operating agreement; and (c) with respect to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.

 

“Original Credit Agreement” has the meaning specified in the preliminary
statements hereto.

 

“Original Note” means a Note (as defined in the Original Credit Agreement).

 

“Original Term Loan Credit Agreement” means that certain Term Loan Credit
Agreement, dated as of July 31, 2013, among the Company, certain Guarantors, the
Administrative Agent and certain Lenders party hereto, as amended through the
date hereof.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means any and all present or future stamp, court, documentary,
intangible, recording, filing, or any other excise, property or similar Taxes
arising from any payment made hereunder or under any other Loan Document or from
the execution, delivery, transfer or enforcement of, or otherwise with respect
to, this Agreement or any other Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Sections 3.06 and 11.13).

 

“Outstanding Amount” means (a) with respect to Revolving Credit Loans on any
date, the Dollar Equivalent of the aggregate outstanding principal amount
thereof after giving effect to any borrowings and prepayments or repayments of
Revolving Credit Loans occurring on such date; (b) with respect to Term Loans
and Swing Line Loans on any date, the aggregate outstanding principal amount
thereof after giving effect to any borrowings and prepayments or repayments of
Term Loans and Swing Line Loans, as the case may be, occurring on such date; and
(c) with respect to any L/C Obligations on any date, the Dollar Equivalent of
the amount of such L/C Obligations on such date after giving effect to any L/C
Credit Extension occurring on such date and any other changes in the aggregate
amount of the L/C Obligations as of such date, including as a result of any
reimbursements by the Borrower of Unreimbursed Amounts.

 

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any

 

36


 

amount denominated in an Alternative Currency, the rate of interest per annum at
which overnight deposits in the applicable Alternative Currency, in an amount
approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day by a branch or Affiliate of Bank of
America in the applicable offshore interbank market for such currency to major
banks in such interbank market.

 

“Participant” has the meaning specified in Section 11.06(d).

 

“Participant Register” has the meaning specified in Section 11.06(d).

 

“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Sections 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by any Loan Party and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

 

“Permitted Defects” means:

 


(A)                               LIENS IMPOSED BY LAW FOR TAXES, ASSESSMENTS,
GOVERNMENTAL CHARGES OR LEVIES THAT ARE NOT YET DUE OR ARE BEING CONTESTED IN
COMPLIANCE WITH SECTION 6.04;


 


(B)                              CARRIERS’, WAREHOUSEMEN’S, MECHANICS’,
MATERIALMEN’S, REPAIRMEN’S AND OTHER LIKE LIENS IMPOSED BY LAW, ARISING IN THE
ORDINARY COURSE OF BUSINESS AND SECURING OBLIGATIONS THAT ARE NOT OVERDUE BY
MORE THAN 30 DAYS OR ARE BEING CONTESTED IN COMPLIANCE WITH SECTION 6.04;


 


(C)                               EASEMENTS, ZONING RESTRICTIONS, RIGHTS OF WAY
AND SIMILAR ENCUMBRANCES ON REAL PROPERTY IMPOSED BY LAW OR ARISING IN THE
ORDINARY COURSE OF BUSINESS THAT DO NOT SECURE ANY MONETARY OBLIGATIONS AND DO
NOT MATERIALLY DETRACT FROM THE VALUE OF THE AFFECTED PROPERTY OR MATERIALLY
INTERFERE WITH THE ORDINARY CONDUCT OF BUSINESS OF THE COMPANY OR ANY
SUBSIDIARY;


 


(D)                             LIENS SECURING JUDGMENTS FOR THE PAYMENT OF
MONEY NOT CONSTITUTING AN EVENT OF DEFAULT UNDER SECTION 8.01(H);

 

37


 


(E)                               LIENS CONSISTING OF AN AGREEMENT TO DISPOSE OF
ANY PROPERTY IN A DISPOSITION PERMITTED BY SECTION 7.05; PROVIDED THAT SUCH
LIENS ENCUMBER ONLY THE APPLICABLE ASSETS PENDING CONSUMMATION OF THE
DISPOSITION;


 


(F)                                (I) LEASES, LICENSES, SUBLEASES OR
SUBLICENSES GRANTED TO OTHER PERSONS IN THE ORDINARY COURSE OF BUSINESS WHICH DO
NOT (A) INTERFERE IN ANY MATERIAL RESPECT WITH THE BUSINESS OF THE COMPANY AND
ITS SUBSIDIARIES, TAKEN AS A WHOLE, OR (B) SECURE ANY INDEBTEDNESS AND (II) THE
RIGHTS RESERVED OR VESTED IN ANY PERSON BY THE TERMS OF ANY LEASE, LICENSE,
FRANCHISE, GRANT OR PERMIT HELD BY ANY OF THE COMPANY OR ITS SUBSIDIARIES); AND


 


(G)                              LIENS WITH RESPECT TO CAPITALIZED LEASES OF
EQUIPMENT ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS OF THE LOAN PARTIES.


 

“Permitted Encumbrances” means:

 


(A)                               LIENS IMPOSED BY LAW FOR TAXES, ASSESSMENTS,
GOVERNMENTAL CHARGES OR LEVIES THAT ARE NOT YET DUE OR ARE BEING CONTESTED IN
COMPLIANCE WITH SECTION 6.04;


 


(B)                              CARRIERS’, WAREHOUSEMEN’S, MECHANICS’,
MATERIALMEN’S, REPAIRMEN’S AND OTHER LIKE LIENS IMPOSED BY LAW, ARISING IN THE
ORDINARY COURSE OF BUSINESS AND SECURING OBLIGATIONS THAT ARE NOT OVERDUE BY
MORE THAN 30 DAYS OR ARE BEING CONTESTED IN COMPLIANCE WITH SECTION 6.04;


 


(C)                               PLEDGES AND DEPOSITS MADE IN THE ORDINARY
COURSE OF BUSINESS IN COMPLIANCE WITH WORKERS’ COMPENSATION, UNEMPLOYMENT
INSURANCE AND OTHER SOCIAL SECURITY LAWS OR REGULATIONS OR TO SECURE THE
PERFORMANCE OF BIDS, PURCHASES, CONTRACTS (OTHER THAN FOR THE PAYMENT OF
BORROWED MONEY) AND SURETY, APPEAL AND PERFORMANCE BONDS;


 


(D)                             DEPOSITS TO SECURE THE PERFORMANCE OF BIDS,
TRADE CONTRACTS, LEASES, STATUTORY OBLIGATIONS, SURETY AND APPEAL BONDS,
PERFORMANCE BONDS AND OTHER OBLIGATIONS OF A LIKE NATURE, IN EACH CASE IN THE
ORDINARY COURSE OF BUSINESS;


 


(E)                               EASEMENTS, ZONING RESTRICTIONS, RIGHTS OF WAY
AND SIMILAR ENCUMBRANCES ON REAL PROPERTY IMPOSED BY LAW OR ARISING IN THE
ORDINARY COURSE OF BUSINESS THAT DO NOT SECURE ANY MONETARY OBLIGATIONS AND DO
NOT MATERIALLY DETRACT FROM THE VALUE OF THE AFFECTED PROPERTY OR MATERIALLY
INTERFERE WITH THE ORDINARY CONDUCT OF BUSINESS OF THE COMPANY OR ANY
SUBSIDIARY;


 


(F)                                STATUTORY AND COMMON LAW LANDLORD LIENS;


 


(G)                              LIENS SECURING JUDGMENTS FOR THE PAYMENT OF
MONEY NOT CONSTITUTING AN EVENT OF DEFAULT UNDER SECTION 8.01(H);


 


(H)                              LIENS CONSISTING OF AN AGREEMENT TO DISPOSE OF
ANY PROPERTY IN A DISPOSITION PERMITTED BY SECTION 7.05; PROVIDED THAT SUCH
LIENS ENCUMBER ONLY THE APPLICABLE ASSETS PENDING CONSUMMATION OF THE
DISPOSITION;


 


(I)                                  (I) LEASES, LICENSES, SUBLEASES OR
SUBLICENSES GRANTED TO OTHER PERSONS IN THE ORDINARY COURSE OF BUSINESS WHICH DO
NOT (A) INTERFERE IN ANY MATERIAL RESPECT WITH THE BUSINESS

 

38



 


OF THE COMPANY AND ITS SUBSIDIARIES, TAKEN AS A WHOLE, OR (B) SECURE ANY
INDEBTEDNESS, AND (II) THE RIGHTS RESERVED OR VESTED IN ANY PERSON BY THE TERMS
OF ANY LEASE, LICENSE, FRANCHISE, GRANT OR PERMIT HELD BY ANY OF THE COMPANY OR
ITS SUBSIDIARIES;


 


(J)                                  (I) STATUTORY AND COMMON LAW RIGHTS OF
SET-OFF AND OTHER SIMILAR RIGHTS AND REMEDIES AS TO DEPOSITS OF CASH,
SECURITIES, COMMODITIES AND OTHER FUNDS IN FAVOR OF BANKS, OTHER DEPOSITARY
INSTITUTIONS, SECURITIES OR COMMODITIES INTERMEDIARIES OR BROKERAGES AND
(II) LIENS OF A COLLECTING BANK ARISING IN THE ORDINARY COURSE OF BUSINESS UNDER
SECTION 4-208 OF THE UCC IN EFFECT IN THE RELEVANT JURISDICTION AND COVERING
ONLY THE ITEMS BEING COLLECTED UPON; AND


 


(K)                              LIENS ARISING FROM PRECAUTIONARY UCC FINANCING
STATEMENTS OR SIMILAR FILINGS MADE IN RESPECT OF OPERATING LEASES ENTERED INTO
BY THE COMPANY OR ANY OF ITS DOMESTIC SUBSIDIARIES;


 


PROVIDED THAT THE TERM “PERMITTED ENCUMBRANCES” SHALL NOT INCLUDE ANY LIEN
SECURING INDEBTEDNESS.


 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of any Loan Party or
any ERISA Affiliate or any such Plan to which any Loan Party or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

 

“Platform” has the meaning specified in Section 6.02.

 

“Project” means any office, industrial/manufacturing facility, educational
facility, retail facility, distribution/warehouse facility, assembly or
production facility, hotel, day care center, storage facility, health
care/hospital facility, restaurant, radio or TV station,
broadcasting/communication facility (including any transmission facility), any
combination of any of the foregoing, or any land to be developed into any one or
more of the foregoing pursuant to a written agreement with respect to such land
for a transaction involving a Lease (or franchise agreement, in the case of a
hotel), in each case owned, directly or indirectly, by any of the Consolidated
Businesses.

 

“Projected Property NOI” means, with respect to any Property that has not at the
time of determination been owned by one or more Subsidiaries of the Company (or
by any Joint Venture in which the Company, directly or indirectly, owns an
interest) for an entire fiscal quarter, the projected, pro forma Net Operating
Income for such Property for such fiscal quarter as mutually agreed by the
Company and the Administrative Agent based on (i) if available, historical
financial statements for such Property under prior ownership for the full fiscal
quarter ended immediately prior to the date of determination or (ii) if such
historical financial statements are not available, the projected aggregate gross
revenues from the operation of such Property from tenants in occupancy and
paying rent for the fiscal quarter during which such determination is made
(calculated on a pro forma basis based on the assumption that such tenants were
in occupancy and paying rent from and after the first day of such fiscal quarter
through and including the last day thereof).

 

39


 

“Property” means any Real Property or personal property, plant, building,
facility, structure, equipment, general intangible, receivable, or other asset
owned or leased by any of the Consolidated Businesses or any Joint Venture in
which the Company, directly or indirectly, owns an interest.

 

“Property EBITDA” means, for any period, an amount equal to:

 


(A)                               ADJUSTED TOTAL EBITDA FOR SUCH PERIOD; MINUS


 


(B)                              ADJUSTED MANAGEMENT EBITDA FOR SUCH PERIOD;
MINUS


 


(C)                               DISTRIBUTIONS IN CASH RECEIVED BY THE COMPANY
AND ITS SUBSIDIARIES IN RESPECT OF EQUITY IN MANAGED FUNDS AND MANAGED REITS FOR
SUCH PERIOD.


 

“Property G&A Expense” means, for any period, 8% of the total lease revenues of
the Company and its Subsidiaries for such period, as set forth on the Company’s
consolidated financial statements for such period.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Rate Determination Date” means two (2) Business Days  prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such other day as
otherwise reasonably determined by the Administrative Agent).

 

“Ratings-Based Applicable Rate” has the meaning specified in the definition of
“Applicable Rate”.

 

“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

 

“Real Property” means any present and future right, title and interest
(including, without limitation, any leasehold estate) in (a) any plots, pieces
or parcels of land, (b) any buildings, fixtures, structures, parking areas and
related facilities and amenities (including all sitework, utilities,
infrastructure, paving, striping, signage, curb and gutter, landscaping and
other improvements whether existing now or hereafter constructed), together with
all machinery and mechanical, electrical, HVAC and plumbing systems presently
located thereon and used in the operation thereof, excluding (i) any such items
owned by utility service providers, (ii) any such items owned by tenants or
other third parties unaffiliated with the Company and (iii) any items of
personal property (the rights and interests described in clauses (a) and
(b) above being the “Premises”), (c) all easements, rights of way, gores of land
or any lands occupied by streets, ways, alleys, passages, sewer rights, water
courses, water rights and powers, air rights and public places adjoining such
land, and any other interests in property constituting appurtenances to the
Premises, or which hereafter shall in any way belong, relate or be appurtenant
thereto, (d) all hereditaments, gas, oil, minerals (with the right to extract,
sever and remove such gas, oil and minerals), and easements, of every nature
whatsoever, located in, on or benefiting the Premises

 

40


 

and (e) all other rights and privileges thereunto belonging or appertaining and
all extensions, additions, improvements, betterments, renewals, substitutions
and replacements to or of any of the rights and interests described in clauses
(c) and (d) above.

 

“Register” has the meaning specified in Section 11.06(c).

 

“REIT” means a domestic trust or corporation that qualifies as a real estate
investment trust under the provisions of Sections 856 et seq. of the Code.

 

“REIT Status” means, with respect to any Person, (a) the qualification of such
Person as a REIT and (b) the applicability to such Person and its shareholders
of the method of taxation provided for in Sections 857 et seq. of the Code.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees, advisors,
auditors (including internal auditors), attorneys and representatives of such
Person and of such Person’s Affiliates.

 

“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection or leaching into the
Environment, or into, from or through any building, structure or facility.

 

“Removal Effective Date” has the meaning specified in Section 9.06(b).

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Loan Notice, (b) with
respect to a Competitive Loan, a Competitive Bid Request, (c) with respect to an
L/C Credit Extension, a Letter of Credit Application, and (d) with respect to a
Swing Line Loan, a Swing Line Loan Notice.

 

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Revolving Credit Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed “held” by such Revolving
Credit Lender for purposes of this definition) other than the Outstanding Amount
of Competitive Loans and (b) aggregate unused Revolving Credit Commitments
(determined without giving effect to any Competitive Loans outstanding on such
date); provided that the unused Revolving Credit Commitment of, and the portion
of the Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders; provided
further that, the amount of any participation in any Swing Line Loan and
Unreimbursed Amounts that such Defaulting Lender has failed to fund that have
not been reallocated to and funded by another Lender shall be deemed to be held
by the Lender that is the Swing Line Lender or L/C Issuer, as the case may be,
in making such determination.

 

“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders holding more than 50% of the sum of the (a) Total Revolving
Credit Outstandings (with

 

41


 

the aggregate amount of each Revolving Credit Lender’s risk participation and
funded participation in L/C Obligations and Swing Line Loans being deemed “held”
by such Revolving Credit Lender for purposes of this definition) other than the
Outstanding Amount of Competitive Loans and (b) aggregate unused Revolving
Credit Commitments (determined without giving effect to any Competitive Loans
outstanding on such date); provided that the unused Revolving Credit Commitment
of, and the portion of the Total Revolving Credit Outstandings held or deemed
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Revolving Lenders; provided further that, the amount
of any participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swing Line Lender or L/C Issuer, as the case may be, in making such
determination.

 

“Required Term Lenders” means, as of any date of determination, Term Lenders
holding more than 50% of the Term Facility on such date; provided that the
portion of the Term Facility held by any Defaulting Lender shall be excluded for
purposes of making a determination of Required Term Lenders.

 

“Resignation Effective Date” has the meaning specified in Section 9.06(a).

 

“Responsible Officer” means the chief executive officer, president, chief
operating officer, chief accounting officer, chief financial officer, treasurer
or controller of a Loan Party, solely for purposes of the delivery of incumbency
certificates pursuant to Section 4.01, the secretary or any assistant secretary
of a Loan Party and, solely for purposes of notices given pursuant to
Article II, any other officer of the applicable Loan Party so designated by any
of the foregoing officers in a notice to the Administrative Agent.  Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

 

“Restricted Payment” means (i) any dividend or other distribution on any equity
securities of the Company (except dividends payable solely in equity securities
of the Company or in rights to subscribe for or purchase equity securities of
the Company) and (ii) payments in excess of $100,000,000 per year on account of
the purchase, redemption, retirement or acquisition of (a) any equity securities
of the Company or (b) any option, warrant or other right to acquire equity
securities of the Company, except to the extent such purchase, redemption,
retirement or acquisition occurs substantially concurrently with receipt by the
Company of a like amount of proceeds from the issuance (other than to a
Subsidiary or to an employee stock ownership plan or any trust established by
the Company or any of its Subsidiaries) of new shares of (x) the same class of
its Equity Interests or (y) common stock or other common Equity Interests of the
Company.

 

“Revaluation Date” means, (i) with respect to any Revolving Credit Loan, each of
the following:  (a) each date of a Borrowing of a Eurocurrency Rate Loan
denominated in an Alternative Currency, (b) each date of a continuation of a
Eurocurrency Rate Loan denominated in an Alternative Currency pursuant to
Section 2.02, and (c) such additional dates as the

 

42


 

Administrative Agent shall determine or the Tranche Required Lenders with
respect to the Alternative Currency Tranche shall require and (ii) with respect
to any Letter of Credit, each of the following:  (a) each date of issuance of a
Letter of Credit denominated in an Alternative Currency, (b) each date of an
amendment of any such Letter of Credit having the effect of increasing the
amount thereof, (c) each date of any payment by the L/C Issuer under any Letter
of Credit denominated in an Alternative Currency and (d) such additional dates
as the Administrative Agent or the L/C Issuer shall determine or the Tranche
Required Lenders with respect to the Dollar Tranche shall require.

 

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurocurrency Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).

 

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
Dollar Tranche Commitment and/or Alternative Currency Tranche Commitment, as the
context may require.

 

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.  On the
Closing Date, the Revolving Credit Facility is $1,000,000,000.

 

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.

 

“Revolving Credit Loan” means a Dollar Tranche Loan or an Alternative Currency
Tranche Loan.

 

“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing Revolving Credit Loans or Swing Line Loans,
as the case may be, made by such Revolving Credit Lender, substantially in the
form of Exhibit D-2.

 

“Rule 144A Transaction” means a sale or issuance of notes or bonds that are
exempt from registration with the SEC under Rule 144A of the Securities Act.

 

“S&P” means Standard & Poor’s Financial Services LLC, a division of The
McGraw-Hill Companies, Inc., and any successor thereto.

 

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.

 

“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government (including without limitation, OFAC), the United
Nations Security Council, the European Union, Her Majesty’s Treasury or other
relevant sanctions authority.

 

43


 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“SEC Reports” has the meaning specified in Section 5.19.

 

“Secured Indebtedness” means any Indebtedness secured by a Lien (excluding
Indebtedness hereunder).

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business.  The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

“Solvency Certificate” means a Solvency Certificate of the chief financial
officer of the Company substantially in the form of Exhibit H.

 

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or the L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that the L/C Issuer
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in an
Alternative Currency.

 

“Sterling” and “£” mean the lawful currency of the United Kingdom.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or

 

44


 

indirectly through one or more intermediaries, or both, by such Person.  Unless
otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Company.

 

“Supplemental Addendum” has the meaning specified in Section 1.08.

 

“Supplemental Currency” has the meaning specified in Section 1.08.

 

“Supplemental Request” has the meaning specified in Section 1.08.

 

“Supplemental Tranche Effective Date” has the meaning specified in Section 1.08.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.05.

 

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.05(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.05(b), which, if in writing, shall be substantially in the form of
Exhibit C.

 

45


 

“Swing Line Sublimit” means the lesser of (a) $50,000,000 and (b) the Revolving
Credit Facility.  The Swing Line Sublimit is part of, and not in addition to,
the Revolving Credit Facility.

 

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as indebtedness of such
Person (without regard to accounting treatment).

 

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

 

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurocurrency Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01(a).

 

“Term Commitment” means, as to each Term Lender, its obligation to make Term
Loans to the Borrower pursuant to Section 2.01(a) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term Lender’s name on Schedule 2.01 under the caption “Term Commitment” or
under such caption in the Assignment and Assumption or the New Lender Joinder
Agreement pursuant to which such Term Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement.

 

“Term Facility” means (a) on or prior to the Closing Date, the aggregate amount
of the Term Commitments at such time and (b) thereafter, the aggregate principal
amount of the Term Loans of all Term Lenders outstanding at such time.  On the
Closing Date, the Term Facility is $250,000,000.

 

46


 

“Term Lender” means (a) at any time on or prior to the Term Loan Closing Date,
any Lender that has a Term Commitment at such time and (b) at any time after the
Term Loan Closing Date, any Lender that holds Term Loans at such time.

 

“Term Loan” means an advance made by any Term Lender under the Term Facility.

 

“Term Note” means a promissory note made by the Borrower in favor of a
Term Lender evidencing Term Loans made by such Term Lender, substantially in the
form of Exhibit D-1.

 

“Total G&A Expense” means, for any period, the total general and administrative
expenses of the Company and its Subsidiaries for such period, as determined in
accordance with GAAP.

 

“Total Outstanding Indebtedness” means, as of any date, the sum, without
duplication, of (a) the amount of Indebtedness (secured and unsecured and
recourse or non-recourse) of the Company and its Subsidiaries, including,
without limitation, mortgage loans, outstanding balances on lines of credit and
notes payable, in each case, as set forth in the then most recent Compliance
Certificate delivered pursuant to Section 6.02(b) plus (b) the outstanding
amount of Indebtedness of Joint Ventures allocable in accordance with GAAP on
account of ownership of interests in Joint Ventures to the Company and its
Subsidiaries as of the time of determination (with appropriate adjustments for
minority interests) plus (c) the Contingent Obligations of the Company and its
Subsidiaries and, to the extent allocable to the Company and its Subsidiaries in
accordance with GAAP on account of ownership of interests in Joint Ventures, of
the Joint Ventures (with appropriate adjustments for minority interests).

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans, Competitive Loans and L/C
Obligations.

 

“Total Secured Outstanding Indebtedness” means, as of any date, the portion of
Total Outstanding Indebtedness that is Secured Indebtedness.

 

“Total Term Loan Outstandings” means the aggregate Outstanding Amount of all
Term Loans.

 

“Total Unsecured Outstanding Indebtedness” means, as of any date, the portion of
Total Outstanding Indebtedness that is not Secured Indebtedness.

 

“Total Value” means, as of any date, the sum, without duplication, of:

 


(A)        UNRESTRICTED CASH AND CASH EQUIVALENTS WHICH WOULD BE INCLUDED ON THE
CONSOLIDATED BUSINESSES’ CONSOLIDATED BALANCE SHEET AS OF SUCH DATE; PLUS


 


(B)        FAIR MARKET VALUE OF MARKETABLE SECURITIES; PLUS

 

47


 


(C)        IN RESPECT OF PROJECTS OWNED OR GROUND-LEASED BY THE COMPANY AND ITS
SUBSIDIARIES FOR AT LEAST FOUR (4) FISCAL QUARTERS, THE ADJUSTED PROPERTY EBITDA
FOR SUCH PROJECTS AS OF THE FIRST DAY OF THE FISCAL QUARTER IN WHICH SUCH DATE
OCCURS FOR THE PREVIOUS FOUR CONSECUTIVE FISCAL QUARTERS DIVIDED BY THE
CAPITALIZATION RATE; PLUS


 


(D)       THE INVESTMENT (AT COST WITHOUT DEPRECIATION) IN PROJECTS OWNED OR
GROUND-LEASED BY THE COMPANY OR ITS SUBSIDIARIES FOR FEWER THAN FOUR FISCAL
QUARTERS (WITH APPROPRIATE ADJUSTMENTS FOR MINORITY INTERESTS); PLUS


 


(E)        THE INVESTMENT IN JOINT VENTURES, VALUED ACCORDING TO THE
METHODOLOGIES UNDER CLAUSES (C) OR (D) ABOVE WHICH IS ALLOCABLE TO THE COMPANY
OR ITS SUBSIDIARIES BASED ON THEIR OWNERSHIP INTERESTS IN THE RELATED JOINT
VENTURES IN ACCORDANCE WITH GAAP; PROVIDED THAT THE AMOUNT UNDER THIS CLAUSE
(E) SHALL BE LIMITED TO 30% OF TOTAL VALUE, INCREASING TO 45% UPON THE
ACQUISITION OF A MANAGED REIT; PLUS


 


(F)        INVESTMENTS IN NOTES SECURED BY MORTGAGES ON THE REAL PROPERTY OF ANY
PERSON AT COST, LESS AN AMOUNT EQUAL TO ACCRUED AMORTIZATION PAYMENTS IN RESPECT
THEREOF; PROVIDED THAT THE AMOUNT UNDER THIS CLAUSE (F) SHALL BE LIMITED TO 10%
OF TOTAL VALUE; PLUS


 


(G)        THE PRODUCT OF SEVEN (7) MULTIPLIED BY THE LESSER OF (I) THE ADJUSTED
MANAGEMENT EBITDA FOR THE PREVIOUS FOUR FISCAL QUARTERS OR (II) THE PRODUCT OF
TWO (2) MULTIPLIED BY THE ADJUSTED MANAGEMENT EBITDA FOR THE PREVIOUS TWO FISCAL
QUARTERS; PROVIDED THAT THE AMOUNT UNDER THIS CLAUSE (G) SHALL BE LIMITED TO 25%
OF TOTAL VALUE; PLUS


 


(H)        THE BOOK VALUE OF ALL LOANS MADE BY THE COMPANY OR ITS SUBSIDIARIES
TO MANAGED REITS; PROVIDED THAT THE AMOUNT UNDER THIS CLAUSE (H) SHALL BE
LIMITED TO 10% OF TOTAL VALUE; PLUS


 


(I)         THE NET ASSET VALUE OF ALL INVESTMENTS IN THE SECURITIES OF MANAGED
REITS REPORTED UNDER THE TREATMENT OF EQUITY INVESTMENTS AS OF THE END OF THE
MOST RECENT FISCAL QUARTER FOR WHICH FINANCIAL STATEMENTS HAVE BEEN DELIVERED
PURSUANT TO SECTION 6.01; PROVIDED THAT THE AMOUNT UNDER THIS CLAUSE (I) SHALL
BE LIMITED TO 15% OF TOTAL VALUE; PLUS


 


(J)         INVESTMENTS IN REAL PROPERTY UNDER CONSTRUCTION WHICH IS PROCEEDING
TO COMPLETION IN THE ORDINARY COURSE (VALUED AT THE AGGREGATE COSTS INCURRED AND
PAID TO DATE); PROVIDED THAT THE AMOUNT UNDER THIS CLAUSE (J) SHALL BE LIMITED
TO 10% OF TOTAL VALUE; PLUS


 


(K)        INVESTMENTS (AT THE LOWER OF COST OR MARKET VALUE) IN REAL PROPERTY
CONSISTING OF UNDEVELOPED LAND; PROVIDED THAT THE AMOUNT UNDER THIS CLAUSE
(K) SHALL BE LIMITED TO 5% OF TOTAL VALUE.


 

Notwithstanding the foregoing and solely for the purposes of this definition:

 

(A)       the sum of the aggregate investments by the Company and its
consolidated Subsidiaries pursuant to clauses (f), (g), (h) and (i) above shall
not exceed 50% of Total Value; and

 

48


 

(B)       the aggregate investments by the Company and its consolidated
Subsidiaries in Properties which are not office, self-storage or
industrial/manufacturing, retail, or distribution/warehouse in nature shall not
exceed 10% of Total Value.

 

“Tranche” means each of the Dollar Tranche and the Alternative Currency Tranche.

 

“Tranche Required Lenders” means, at any time, with respect to a Tranche,
Lenders under such Tranche holding more than 50% of the sum of the (a) Total
Revolving Credit Outstandings (with the aggregate amount of each Lender’s risk
participation and funded participation in L/C Obligations and Swing Line Loans
being deemed “held” by such Lender for purposes of this definition) of such
Tranche other than the Outstanding Amount of Competitive Loans and (b) aggregate
unused Commitments of such Tranche (determined without giving effect to any
Competitive Loans outstanding on such date); provided that the unused Commitment
of, and the portion of the Total Revolving Credit Outstandings held or deemed
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Tranche Required Lenders; provided further that, the amount of
any participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swing Line Lender or L/C Issuer, as the case may be, in making such
determination.

 

“Type” means, (a) with respect to a Competitive Loan, its character as an
Absolute Rate Loan or a Eurocurrency Margin Bid Loan and (b) with respect to any
other Loan, its character as a Base Rate Loan or a Eurocurrency Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

 

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

 

“Unencumbered Asset Value” means, as of any date, the sum, without duplication,
of:

 


(A)        UNRESTRICTED CASH AND CASH EQUIVALENTS WHICH WOULD BE INCLUDED ON THE
CONSOLIDATED BUSINESSES’ CONSOLIDATED BALANCE SHEET AS OF SUCH DATE; PLUS


 


(B)        IN RESPECT OF UNENCUMBERED ELIGIBLE PROJECTS OWNED OR GROUND-LEASED
BY THE COMPANY AND ITS SUBSIDIARIES FOR AT LEAST FOUR (4) FISCAL QUARTERS, THE
PORTION OF UNENCUMBERED PROPERTY NOI DERIVED FROM SUCH UNENCUMBERED ELIGIBLE
PROJECTS FOR THE THEN MOST RECENTLY ENDED PERIOD OF FOUR CONSECUTIVE FISCAL
QUARTERS DIVIDED BY THE CAPITALIZATION RATE; PLUS

 

49


 


(C)        THE INVESTMENT (AT COST WITHOUT DEPRECIATION) IN UNENCUMBERED
ELIGIBLE PROJECTS OWNED OR GROUND-LEASED BY THE COMPANY OR ITS SUBSIDIARIES FOR
FEWER THAN FOUR FISCAL QUARTERS (WITH APPROPRIATE ADJUSTMENTS FOR MINORITY
INTERESTS); PLUS


 


(D)       AN AMOUNT EQUAL TO 50% OF THE BOOK VALUE OF INVESTMENTS MADE BY THE
COMPANY AND ITS SUBSIDIARIES IN UNENCUMBERED ELIGIBLE PROJECTS CONSISTING OF
PROPERTIES THAT HAVE BEEN VACANT FOR LESS THAN TWELVE (12) MONTHS; PLUS


 


(E)        MANAGEMENT EBITDA FOR THE THEN MOST RECENTLY ENDED PERIOD OF FOUR
CONSECUTIVE FISCAL QUARTERS, MULTIPLIED BY FIVE (5).


 

Notwithstanding the foregoing and solely for the purposes of this definition:

 

(A)       the sum of the aggregate investments by the Company and its
consolidated Subsidiaries pursuant to clauses (a), (d) and (e) above shall not
exceed 10% of Unencumbered Asset Value, with any excess over the foregoing limit
being excluded from the Unencumbered Asset Value;

 

(B)       the aggregate investments by the Company and its consolidated
Subsidiaries in Properties that are owned by Managed REITs (other than the
existing “U-Haul” Joint Venture) shall not exceed 10% Unencumbered Asset Value,
with any excess over the foregoing limit being excluded from the Unencumbered
Asset Value; and

 

(C)       not more than 5% of Unencumbered Asset Value at any time may be in
respect of Unencumbered Eligible Projects that are located in Poland, with any
excess over the foregoing limit being excluded from the Unencumbered Asset
Value.

 

“Unencumbered Eligible Project” means an Eligible Project (a) which is located
in the United States, Canada, United Kingdom, Germany, Spain, France Japan,
Australia, Netherlands, Poland, Switzerland or Finland, (b) with respect to
which either (i) one or more of the Loan Parties has a direct or indirect
ownership interest of 100% or a ground leasehold interest under an Eligible
Ground Lease, or (ii)(A) one or more of the Loan Parties has an ownership
interest (whether directly or indirectly through a Subsidiary or through an
interest in a Joint Venture) of more than 25%, (B) one or more Managed REITs has
all of the remaining ownership interests (whether directly or through an
interest in a Joint Venture) not owned by a Loan Party and (C) the Company
(whether directly or through a Subsidiary or a Joint Venture Controlled by the
Company) controls the management of such Project, and (c) which is not subject
(nor are any equity interests therein owned by the Company and Subsidiaries
thereof subject) to any Liens or preferred equity interests, except for
Permitted Encumbrances and buy sell rights with respect to Joint Ventures on
customary terms and conditions.  As used in this definition only, the term
“control” shall mean the authority, with sole discretion, to make major
management decisions with respect to the applicable Project, including with
respect to sale, financing, refinancing, capital improvements, leasing and the
grant of Liens on such Project and to manage the day to day operations of such
Project.

 

“Unencumbered Management EBITDA” means, for any period, Management EBITDA for
such period generated by Persons whose assets and equity interests are not
subject to any

 

50


 

Lien other than Permitted Encumbrances and buy sell rights with respect to Joint
Ventures on customary terms and conditions.

 

“Unencumbered Property NOI” means the aggregate Net Operating Income from the
Unencumbered Eligible Projects.  Unencumbered Property NOI from Joint Ventures
with Managed REITs will be calculated as the Net Operating Income allocated to
the Company and its Subsidiaries based on their ownership interest in such Joint
Venture.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.04(c)(i).

 

“Unsecured Indebtedness Incurrence” has the meaning specified in Section 10.06.

 

“Unused Fee” has the meaning specified in Section 2.10(a).

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).

 

“Wholly-Owned REIT Subsidiary” means any REIT in which the Company owns,
directly or indirectly, 100% of the voting equity thereof.

 

“Wholly-Owned Subsidiary” means, as to any Person, another Person all of the
Equity Interests of which (except directors’ qualifying shares) are at the time
directly or indirectly owned by such Person and/or another Wholly-Owned
Subsidiary of such Person.

 

“Yen” and “¥” mean the lawful currency of Japan.

 

1.02     Other Interpretive Provisions.  With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 


(A)        THE DEFINITIONS OF TERMS HEREIN SHALL APPLY EQUALLY TO THE SINGULAR
AND PLURAL FORMS OF THE TERMS DEFINED.  WHENEVER THE CONTEXT MAY REQUIRE, ANY
PRONOUN SHALL INCLUDE THE CORRESPONDING MASCULINE, FEMININE AND NEUTER FORMS. 
THE WORDS “INCLUDE,” “INCLUDES” AND “INCLUDING” SHALL BE DEEMED TO BE FOLLOWED
BY THE PHRASE “WITHOUT LIMITATION.”  THE WORD “WILL” SHALL BE CONSTRUED TO HAVE
THE SAME MEANING AND EFFECT AS THE WORD “SHALL.”  UNLESS THE CONTEXT REQUIRES
OTHERWISE, (I) ANY DEFINITION OF OR REFERENCE TO ANY AGREEMENT, INSTRUMENT OR
OTHER DOCUMENT (INCLUDING ANY ORGANIZATION DOCUMENT) SHALL BE CONSTRUED AS
REFERRING TO SUCH AGREEMENT, INSTRUMENT OR OTHER DOCUMENT AS FROM TIME TO TIME
AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED (SUBJECT TO ANY RESTRICTIONS ON SUCH
AMENDMENTS, SUPPLEMENTS OR MODIFICATIONS SET FORTH HEREIN OR IN ANY OTHER LOAN
DOCUMENT), (II) ANY REFERENCE HEREIN TO ANY PERSON SHALL BE CONSTRUED TO INCLUDE
SUCH PERSON’S SUCCESSORS AND ASSIGNS, (III) THE WORDS “HERETO,” “HEREIN,”
“HEREOF” AND “HEREUNDER,” AND WORDS OF SIMILAR IMPORT WHEN USED IN ANY LOAN
DOCUMENT, SHALL BE CONSTRUED TO REFER TO SUCH LOAN DOCUMENT IN ITS ENTIRETY AND
NOT TO ANY PARTICULAR PROVISION THEREOF, (IV) ALL REFERENCES IN A LOAN DOCUMENT
TO ARTICLES, SECTIONS,

 

51


 


PRELIMINARY STATEMENTS, EXHIBITS AND SCHEDULES SHALL BE CONSTRUED TO REFER TO
ARTICLES AND SECTIONS OF, AND PRELIMINARY STATEMENTS, EXHIBITS AND SCHEDULES TO,
THE LOAN DOCUMENT IN WHICH SUCH REFERENCES APPEAR, (V) ANY REFERENCE TO ANY LAW
SHALL INCLUDE ALL STATUTORY AND REGULATORY PROVISIONS CONSOLIDATING, AMENDING,
REPLACING OR INTERPRETING SUCH LAW AND ANY REFERENCE TO ANY LAW OR REGULATION
SHALL, UNLESS OTHERWISE SPECIFIED, REFER TO SUCH LAW OR REGULATION AS AMENDED,
MODIFIED OR SUPPLEMENTED FROM TIME TO TIME, AND (VI) THE WORDS “ASSET” AND
“PROPERTY” SHALL BE CONSTRUED TO HAVE THE SAME MEANING AND EFFECT AND TO REFER
TO ANY AND ALL TANGIBLE AND INTANGIBLE ASSETS AND PROPERTIES, INCLUDING CASH,
SECURITIES, ACCOUNTS AND CONTRACT RIGHTS.


 


(B)        IN THE COMPUTATION OF PERIODS OF TIME FROM A SPECIFIED DATE TO A
LATER SPECIFIED DATE, THE WORD “FROM” MEANS “FROM AND INCLUDING;” THE WORDS “TO”
AND “UNTIL” EACH MEAN “TO BUT EXCLUDING;” AND THE WORD “THROUGH” MEANS “TO AND
INCLUDING.”


 


(C)        SECTION HEADINGS HEREIN AND IN THE OTHER LOAN DOCUMENTS ARE INCLUDED
FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT AFFECT THE INTERPRETATION OF
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.


 

1.03     Accounting Terms.  (a)  Generally.  All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements, except as otherwise specifically prescribed
herein.  Notwithstanding the foregoing, for purposes of determining compliance
with any covenant (including the computation of any financial covenant)
contained herein, Indebtedness of the Consolidated Businesses shall be deemed to
be carried at 100% of the outstanding principal amount thereof, and the effects
of FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall be
disregarded.

 


(B)        CHANGES IN GAAP.  IF AT ANY TIME ANY CHANGE IN GAAP WOULD AFFECT THE
COMPUTATION OF ANY FINANCIAL RATIO OR REQUIREMENT SET FORTH IN ANY LOAN
DOCUMENT, AND EITHER THE COMPANY OR THE REQUIRED LENDERS SHALL SO REQUEST, THE
ADMINISTRATIVE AGENT, THE LENDERS AND THE COMPANY SHALL NEGOTIATE IN GOOD FAITH
TO AMEND SUCH RATIO OR REQUIREMENT TO PRESERVE THE ORIGINAL INTENT THEREOF IN
LIGHT OF SUCH CHANGE IN GAAP (SUBJECT TO THE APPROVAL OF THE REQUIRED LENDERS);
PROVIDED THAT, UNTIL SO AMENDED, (I) SUCH RATIO OR REQUIREMENT SHALL CONTINUE TO
BE COMPUTED IN ACCORDANCE WITH GAAP PRIOR TO SUCH CHANGE THEREIN AND (II) THE
COMPANY SHALL PROVIDE TO THE ADMINISTRATIVE AGENT AND THE LENDERS FINANCIAL
STATEMENTS AND OTHER DOCUMENTS REQUIRED UNDER THIS AGREEMENT OR AS REASONABLY
REQUESTED HEREUNDER SETTING FORTH A RECONCILIATION BETWEEN CALCULATIONS OF SUCH
RATIO OR REQUIREMENT MADE BEFORE AND AFTER GIVING EFFECT TO SUCH CHANGE IN GAAP.


 


(C)        CONSOLIDATION OF VARIABLE INTEREST ENTITIES.  ALL REFERENCES HEREIN
TO CONSOLIDATED FINANCIAL STATEMENTS OF THE COMPANY AND ITS SUBSIDIARIES OR TO
THE DETERMINATION OF ANY AMOUNT FOR THE COMPANY AND ITS SUBSIDIARIES ON A
CONSOLIDATED BASIS OR ANY SIMILAR REFERENCE SHALL, IN EACH CASE, BE DEEMED TO
INCLUDE EACH VARIABLE INTEREST ENTITY THAT THE COMPANY

 

52


 


IS REQUIRED TO CONSOLIDATE PURSUANT TO FASB ASC 810 AS IF SUCH VARIABLE INTEREST
ENTITY WERE A SUBSIDIARY AS DEFINED HEREIN.


 


(D)       PRO FORMA CALCULATION.  WITH RESPECT TO ANY REFERENCE HEREIN TO
DETERMINING COMPLIANCE WITH SECTION 7.11 ON A PRO FORMA BASIS AFTER GIVING
EFFECT TO A TRANSACTION OR OTHER EVENT, SUCH DETERMINATION OR COMPLIANCE SHALL
BE CALCULATED AS THOUGH SUCH TRANSACTION OR OTHER EVENT HAD BEEN CONSUMMATED OR
MADE AS OF THE FIRST DAY OF THE FOUR FISCAL QUARTER PERIOD MOST RECENTLY ENDED
FOR WHICH FINANCIAL INFORMATION PURSUANT TO SECTION 6.01(A) OR (B) HAS BEEN
DELIVERED TO THE ADMINISTRATIVE AGENT AND THE LENDERS, AND ON THE BASIS OF SUCH
FINANCIAL INFORMATION.


 

1.04     Rounding.  Any financial ratios required to be maintained by the
Company pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

1.05     Times of Day.  Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

 

1.06     Letter of Credit Amounts.  Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the Dollar Equivalent of the maximum stated amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time.

 

1.07     Exchange Rates; Currency Equivalents. (a)  The Administrative Agent or
the L/C Issuer, as applicable, shall determine the Spot Rates as of each
Revaluation Date to be used for calculating Dollar Equivalents of Credit
Extensions and Outstanding Amounts denominated in Alternative Currencies.  Such
Spot Rates shall become effective as of such Revaluation Date and shall be the
Spot Rates employed in converting any amounts between the applicable currencies
until the next Revaluation Date to occur.  Except for purposes of financial
statements delivered by Loan Parties hereunder or calculating financial
covenants hereunder or except as otherwise provided herein, the applicable
amount of any currency (other than Dollars) for purposes of the Loan Documents
shall be such Dollar Equivalent as so determined by the Administrative Agent or
the L/C Issuer, as applicable.

 


(B)        WHEREVER IN THIS AGREEMENT IN CONNECTION WITH A BORROWING,
CONVERSION, CONTINUATION OR PREPAYMENT OF A EUROCURRENCY RATE LOAN OR THE
ISSUANCE, AMENDMENT OR EXTENSION OF A LETTER OF CREDIT, AN AMOUNT, SUCH AS A
REQUIRED MINIMUM OR MULTIPLE AMOUNT, IS EXPRESSED IN DOLLARS, BUT SUCH
BORROWING, EUROCURRENCY RATE LOAN OR LETTER OF CREDIT IS DENOMINATED IN AN
ALTERNATIVE CURRENCY, SUCH AMOUNT SHALL BE THE RELEVANT ALTERNATIVE CURRENCY
EQUIVALENT OF SUCH DOLLAR AMOUNT (ROUNDED TO THE NEAREST UNIT OF SUCH
ALTERNATIVE CURRENCY, WITH

 

53


 


0.5 OF A UNIT BEING ROUNDED UPWARD), AS DETERMINED BY THE ADMINISTRATIVE AGENT
OR THE L/C ISSUER, AS THE CASE MAY BE.


 


(C)        THE ADMINISTRATIVE AGENT DOES NOT WARRANT, NOR ACCEPT RESPONSIBILITY,
NOR SHALL THE ADMINISTRATIVE AGENT HAVE ANY LIABILITY WITH RESPECT TO THE
ADMINISTRATION, SUBMISSION OR ANY OTHER MATTER RELATED TO THE RATES IN THE
DEFINITION OF “EUROCURRENCY RATE” OR WITH RESPECT TO ANY COMPARABLE OR SUCCESSOR
RATE THERETO.


 


1.08     ADDITIONAL ALTERNATIVE CURRENCIES(A) . THE BORROWER MAY FROM TIME TO
TIME REQUEST (EACH, A “SUPPLEMENTAL REQUEST”) THAT THE REVOLVING CREDIT LENDERS
PROVIDE ONE OR MORE COMMITMENTS FOR EUROCURRENCY RATE LOANS TO BE MADE AND/OR
LETTERS OF CREDIT TO BE ISSUED IN A CURRENCY (EACH, A “SUPPLEMENTAL CURRENCY”)
OTHER THAN THOSE SPECIFICALLY LISTED IN THE DEFINITION OF “ALTERNATIVE CURRENCY”
AT THE TIME SUCH REQUEST IS MADE; PROVIDED THAT THE REQUESTED SUPPLEMENTAL
CURRENCY IS A LAWFUL CURRENCY (OTHER THAN DOLLARS) THAT IS READILY AVAILABLE AND
FREELY TRANSFERABLE AND CONVERTIBLE INTO DOLLARS.  EACH SUPPLEMENTAL REQUEST
SHALL BE (I) SUBJECT TO THE APPROVAL OF THE ADMINISTRATIVE AGENT AND, IN THE
CASE OF A SUPPLEMENTAL REQUEST WITH RESPECT TO THE ISSUANCE OF LETTERS OF
CREDIT, SHALL BE SUBJECT TO THE APPROVAL OF THE L/C ISSUER AND (II) MADE IN
WRITING TO THE ADMINISTRATIVE AGENT NOT LATER THAN 11:00 A.M., 20 BUSINESS DAYS
PRIOR TO THE DATE THAT THE DESIRED COMMITMENT IN SUCH SUPPLEMENTAL CURRENCY
WOULD TAKE EFFECT (OR SUCH OTHER TIME OR DATE AS MAY BE AGREED BY THE
ADMINISTRATIVE AGENT AND, IN THE CASE OF A SUPPLEMENTAL REQUEST PERTAINING TO
LETTERS OF CREDIT, THE L/C ISSUER, IN ITS OR THEIR SOLE DISCRETION).  THE
ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH REVOLVING CREDIT LENDER
FOLLOWING ITS RECEIPT OF A SUPPLEMENTAL REQUEST; AND IN THE CASE OF A
SUPPLEMENTAL REQUEST PERTAINING TO LETTERS OF CREDIT, THE ADMINISTRATIVE AGENT
SHALL PROMPTLY NOTIFY THE L/C ISSUER THEREOF.


 

No Revolving Credit Lender shall be obligated to provide a commitment in a
Supplemental Currency.  Each Revolving Credit Lender that agrees to provide a
commitment in a Supplemental Currency (each, an “Authorizing Lender”) shall
notify the Administrative Agent, not later than 11:00 a.m., ten Business Days
after receipt of such Supplemental Request whether it agrees to provide a
commitment for Eurocurrency Rate Loans in the applicable Supplemental Currency.

 

Any failure by an Authorizing Lender to respond to such request within the time
period specified in the preceding sentence shall be deemed to be a refusal by
such Authorizing Lender to provide a commitment in the applicable Supplemental
Currency.

 

If the Administrative Agent and, if applicable, the L/C Issuer consent to a
Supplemental Request, and one or more Revolving Credit Lenders agree to provide
a commitment in the applicable Supplemental Currency, the Administrative Agent
shall so notify the Borrower, the Administrative Agent and the Borrower shall
determine the date such commitment shall become effective (the “Supplemental
Tranche Effective Date”), and any other terms relating thereto.  The
Administrative Agent shall promptly distribute a revised Schedule 2.01 to each
Revolving Credit Lender reflecting such new commitment and notify each Revolving
Credit Lender of the Supplemental Tranche Effective Date.  If the Administrative
Agent shall fail to obtain any requisite consent to a Supplemental Request or no
Revolving Credit Lender agrees to provide a

 

54


 

commitment in the applicable Supplemental Currency, the Administrative Agent
shall promptly so notify the Borrower.

 

Each Supplemental Request shall be made in the form of an addendum substantially
in the form of Exhibit J (a “Supplemental Addendum”) and sent to the
Administrative Agent and shall set forth the proposed Supplemental Currency and
the other matters set forth on the form of Supplemental Addendum.

 

As a condition precedent to the addition of a commitment in a Supplemental
Currency to this Agreement: (i) each applicable Authorizing Lender must be able
to make Revolving Credit Loans in the Supplemental Currency in accordance with
applicable laws and regulations, (ii) each applicable Authorizing Lender
providing a commitment in the Supplemental Currency and the Administrative
Agent, and the L/C Issuer if its consent to the addition of such commitment is
required, must execute the requested Supplemental Addendum, (iii) the Borrower
and each other Loan Party must execute the Supplemental Addendum and (iv) any
other documents or certificates that shall be reasonably requested by the
Administrative Agent in connection with the addition of such commitment shall
have been delivered to the Administrative Agent in form and substance reasonably
satisfactory to the Administrative Agent.

 

In connection with the addition of a commitment in a Supplemental Currency, the
Administrative Agent, the Borrower and the Lenders with such commitments may,
without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Borrower, to
implement the provisions of this Section, a copy of which shall be made
available to each Lender.  This Section shall supersede any provisions in
Section 11.01 to the contrary to the extent necessary to give effect to this
Section 1.08.

 

1.09     Change of Currency. (a)  Each obligation of the Borrower to make a
payment denominated in the national currency unit of any member state of the
European Union that adopts the Euro as its lawful currency after the date hereof
shall be redenominated into Euro at the time of such adoption.  If, in relation
to the currency of any such member state, the basis of accrual of interest
expressed in this Agreement in respect of that currency shall be inconsistent
with any convention or practice in the London interbank market for the basis of
accrual of interest in respect of the Euro, such expressed basis shall be
replaced by such convention or practice with effect from the date on which such
member state adopts the Euro as its lawful currency; provided that if any
Borrowing in the currency of such member state is outstanding immediately prior
to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.

 


(B)        EACH PROVISION OF THIS AGREEMENT SHALL BE SUBJECT TO SUCH REASONABLE
CHANGES OF CONSTRUCTION AS THE ADMINISTRATIVE AGENT MAY FROM TIME TO TIME
SPECIFY TO BE APPROPRIATE TO REFLECT THE ADOPTION OF THE EURO BY ANY MEMBER
STATE OF THE EUROPEAN UNION AND ANY RELEVANT MARKET CONVENTIONS OR PRACTICES
RELATING TO THE EURO, AND THE ADMINISTRATIVE AGENT SHALL PROVIDE THREE
(3) BUSINESS DAYS PRIOR NOTICE TO THE COMPANY AND THE LENDERS OF ANY SUCH
CHANGES OF CONSTRUCTION PRIOR TO APPLICATION THEREOF TO ANY PROVISION OF THIS
AGREEMENT.

 

55



 


(C)                               EACH PROVISION OF THIS AGREEMENT ALSO SHALL BE
SUBJECT TO SUCH REASONABLE CHANGES OF CONSTRUCTION AS THE ADMINISTRATIVE AGENT
MAY FROM TIME TO TIME SPECIFY TO BE APPROPRIATE TO REFLECT A CHANGE IN CURRENCY
OF ANY OTHER COUNTRY AND ANY RELEVANT MARKET CONVENTIONS OR PRACTICES RELATING
TO THE CHANGE IN CURRENCY.


 

ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01                                            The Loans.  (a)  The
Term Borrowing.  Subject to the terms and conditions set forth herein, each Term
Lender severally agrees to make a single loan to the Borrower in Dollars on the
Closing Date, in an aggregate amount not to exceed such Term Lender’s
Term Commitment.  The Term Borrowing shall consist of Term Loans made
simultaneously by the Term Lenders in accordance with their respective
Applicable Percentages of the Term Facility.  Amounts borrowed under this
Section 2.01(a) and repaid or prepaid may not be reborrowed.  Term Loans may be
Base Rate Loans or Eurocurrency Rate Loans, as further provided herein.

 


(B)                              THE REVOLVING CREDIT BORROWINGS.


 

(I)                                  DOLLAR TRANCHE LOANS.  SUBJECT TO THE TERMS
AND CONDITIONS SET FORTH HEREIN, EACH DOLLAR TRANCHE LENDER SEVERALLY AGREES TO
MAKE LOANS (EACH SUCH LOAN, A “DOLLAR TRANCHE LOAN”) TO THE BORROWER IN DOLLARS
FROM TIME TO TIME, ON ANY BUSINESS DAY DURING THE AVAILABILITY PERIOD, IN AN
AGGREGATE AMOUNT NOT TO EXCEED AT ANY TIME OUTSTANDING THE AMOUNT OF SUCH
REVOLVING CREDIT LENDER’S DOLLAR TRANCHE COMMITMENT; PROVIDED, HOWEVER, THAT
AFTER GIVING EFFECT TO ANY REVOLVING CREDIT BORROWING UNDER THIS
SECTION 2.01(B)(I), (W) THE TOTAL REVOLVING CREDIT OUTSTANDINGS SHALL NOT EXCEED
THE REVOLVING CREDIT FACILITY AT SUCH TIME, (X) THE AGGREGATE OUTSTANDING AMOUNT
OF DOLLAR TRANCHE LOANS PLUS THE OUTSTANDING AMOUNT OF ALL L/C OBLIGATIONS, PLUS
THE OUTSTANDING AMOUNT OF ALL SWING LINE LOANS SHALL NOT EXCEED THE AGGREGATE
DOLLAR TRANCHE COMMITMENTS, (Y) THE AGGREGATE OUTSTANDING AMOUNT OF THE
REVOLVING CREDIT LOANS OF ANY REVOLVING CREDIT LENDER, PLUS SUCH REVOLVING
CREDIT LENDER’S APPLICABLE DOLLAR TRANCHE PERCENTAGE OF THE OUTSTANDING AMOUNT
OF ALL L/C OBLIGATIONS, PLUS SUCH REVOLVING CREDIT LENDER’S APPLICABLE DOLLAR
TRANCHE PERCENTAGE OF THE OUTSTANDING AMOUNT OF ALL SWING LINE LOANS SHALL NOT
EXCEED SUCH REVOLVING CREDIT LENDER’S REVOLVING CREDIT COMMITMENT AND (Z) THE
AGGREGATE OUTSTANDING AMOUNT OF THE DOLLAR TRANCHE LOANS OF ANY REVOLVING CREDIT
LENDER, PLUS SUCH REVOLVING CREDIT LENDER’S APPLICABLE DOLLAR TRANCHE PERCENTAGE
OF THE OUTSTANDING AMOUNT OF ALL L/C OBLIGATIONS, PLUS SUCH REVOLVING CREDIT
LENDER’S APPLICABLE DOLLAR TRANCHE PERCENTAGE OF THE OUTSTANDING AMOUNT OF ALL
SWING LINE LOANS SHALL NOT EXCEED SUCH LENDER’S DOLLAR TRANCHE COMMITMENT. 
WITHIN THE LIMITS OF EACH REVOLVING CREDIT LENDER’S DOLLAR TRANCHE COMMITMENT,
AND SUBJECT TO THE OTHER TERMS AND CONDITIONS HEREOF, THE BORROWER MAY BORROW
UNDER THIS SECTION 2.01(B)(I), PREPAY UNDER SECTION 2.06, AND REBORROW UNDER
THIS SECTION 2.01(B)(I).  DOLLAR TRANCHE LOANS MAY BE BASE RATE LOANS OR
EUROCURRENCY RATE LOANS, AS FURTHER PROVIDED HEREIN.

 

56


 

(II)                              ALTERNATIVE CURRENCY TRANCHE LOANS.  SUBJECT
TO THE TERMS AND CONDITIONS SET FORTH HEREIN, EACH ALTERNATIVE CURRENCY TRANCHE
LENDER SEVERALLY AGREES TO MAKE LOANS (EACH SUCH LOAN, AN “ALTERNATIVE CURRENCY
TRANCHE LOAN”) TO THE BORROWER IN DOLLARS OR IN AN ALTERNATIVE CURRENCY FOR
WHICH SUCH ALTERNATIVE CURRENCY TRANCHE LENDER HAS AN ALTERNATIVE CURRENCY
TRANCHE COMMITMENT FROM TIME TO TIME, ON ANY BUSINESS DAY DURING THE
AVAILABILITY PERIOD, IN AN AGGREGATE AMOUNT NOT TO EXCEED AT ANY TIME
OUTSTANDING THE AMOUNT OF SUCH REVOLVING CREDIT LENDER’S ALTERNATIVE CURRENCY
TRANCHE COMMITMENT OR, WITH RESPECT TO ANY SINGLE ALTERNATIVE CURRENCY, NOT TO
EXCEED THE MAXIMUM AMOUNT (IF ANY) THAT SUCH REVOLVING CREDIT LENDER HAS
COMMITTED TO PROVIDE WITH RESPECT TO SUCH ALTERNATIVE CURRENCY AS PART OF ITS
ALTERNATIVE CURRENCY TRANCHE COMMITMENT; PROVIDED, HOWEVER, THAT AFTER GIVING
EFFECT TO ANY REVOLVING CREDIT BORROWING UNDER THIS SECTION 2.01(B)(II), (W) THE
TOTAL REVOLVING CREDIT OUTSTANDINGS SHALL NOT EXCEED THE REVOLVING CREDIT
FACILITY AT SUCH TIME, (X) THE AGGREGATE OUTSTANDING AMOUNT OF ALTERNATIVE
CURRENCY TRANCHE LOANS SHALL NOT EXCEED THE AGGREGATE ALTERNATIVE CURRENCY
TRANCHE COMMITMENTS, (Y) THE AGGREGATE OUTSTANDING AMOUNT OF  LOANS DENOMINATED
IN ALTERNATIVE CURRENCIES SHALL NOT EXCEED THE ALTERNATIVE CURRENCY SUBLIMIT AND
(Z) THE AGGREGATE OUTSTANDING AMOUNT OF THE REVOLVING CREDIT LOANS OF ANY
REVOLVING CREDIT LENDER, PLUS SUCH REVOLVING CREDIT LENDER’S APPLICABLE DOLLAR
TRANCHE PERCENTAGE OF THE OUTSTANDING AMOUNT OF ALL L/C OBLIGATIONS, PLUS SUCH
REVOLVING CREDIT LENDER’S APPLICABLE DOLLAR TRANCHE PERCENTAGE OF THE
OUTSTANDING AMOUNT OF ALL SWING LINE LOANS SHALL NOT EXCEED SUCH REVOLVING
CREDIT LENDER’S REVOLVING CREDIT COMMITMENT.  WITHIN THE LIMITS OF EACH
REVOLVING CREDIT LENDER’S ALTERNATIVE CURRENCY TRANCHE COMMITMENT, AND SUBJECT
TO THE OTHER TERMS AND CONDITIONS HEREOF, THE BORROWER MAY BORROW UNDER THIS
SECTION 2.01(B)(II), PREPAY UNDER SECTION 2.06, AND REBORROW UNDER THIS
SECTION 2.01(B)(II).  ALTERNATIVE CURRENCY TRANCHE LOANS (OTHER THAN ALTERNATIVE
CURRENCY TRANCHE LOANS IN DOLLARS) SHALL ONLY BE EUROCURRENCY RATE LOANS, AS
FURTHER PROVIDED HEREIN.

 

(III)                          SELECTION OF TRANCHES.  THE BORROWER MAY BORROW
FROM ONE OR MORE TRANCHES AS SELECTED BY THE BORROWER, BUT EACH BORROWING WITHIN
A TRANCHE SHALL BE MADE IN A CURRENCY PERMITTED UNDER SUCH TRANCHE OF THE SAME
TYPE MADE SIMULTANEOUSLY BY ALL REVOLVING CREDIT LENDERS WITH A COMMITMENT WITH
RESPECT TO SUCH TRANCHE AND CURRENCY RATABLY ACCORDING TO THEIR COMMITMENTS WITH
RESPECT TO SUCH TRANCHE AND CURRENCY.

 

2.02                    Borrowings, Conversions and Continuations of Loans. 
(a)  The Term Borrowing, each Revolving Credit Borrowing, each conversion of
Term Loans or Revolving Credit Loans from one Type to the other, and each
continuation of Eurocurrency Rate Committed Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone.  Each such notice must be received by the Administrative Agent not
later than 11:00 a.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurocurrency Rate Committed Loans
denominated in Dollars or of any conversion of Eurocurrency Rate Committed Loans
denominated in Dollars to Base Rate Loans, (ii) four Business Days (or five
Business Days in the case of a Special Notice Currency) prior to the requested
date of any Borrowing or continuation of Eurocurrency Rate Committed Loans
denominated in Alternative Currencies, and (iii) one Business Day prior to the
requested

 

57


 

date of any Borrowing of Base Rate Loans.  Each telephonic notice by the
Borrower pursuant to this Section 2.02(a) must be confirmed promptly by delivery
to the Administrative Agent of a written Loan Notice, appropriately completed
and signed by a Responsible Officer of the Borrower.  Each Borrowing of,
conversion to or continuation of Eurocurrency Rate Committed Loans shall be in a
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof.  Except as provided in Sections 2.04(c) and 2.05(c), each Borrowing of
or conversion to Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof.  Each Loan Notice (whether
telephonic or written) shall specify (i) whether the Borrower is requesting a
Term Borrowing, a Revolving Credit Borrowing, a conversion of Term Loans or
Revolving Credit Loans from one Type to the other, or a continuation of
Eurocurrency Rate Committed Loans, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Loans to be borrowed, converted or continued,
(iv) the Type of Loans to be borrowed or to which existing Term Loans or
Revolving Credit Loans are to be converted, (v) if applicable, the duration of
the Interest Period with respect thereto and (vi) the Tranche and currency of
any Revolving Credit Loans requested to be borrowed or continued in such Loan
Notice.  If the Borrower fails to specify a currency in a Loan Notice requesting
a Revolving Credit Borrowing, then the Loan so requested shall be made in
Dollars.  If the Borrower fails to specify a Tranche in a Loan Notice requesting
a Revolving Credit Borrowing, then the Loan Notice shall be deemed to be a
request for a Borrowing under the Dollar Tranche if the request is for a
Borrowing in Dollars and the Alternative Currency Tranche if the request is for
a Borrowing in an Alternative Currency.  If the Borrower fails to specify a Type
of Loan in a Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Term Loans or
Revolving Credit Loans shall be made as, or converted to, Base Rate Loans;
provided, however, that in the case of a failure to timely request a
continuation of Loans denominated in an Alternative Currency, such Loans shall
be continued as Eurocurrency Rate Committed Loans in their original currency
with an Interest Period of one month.  Any automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurocurrency Rate Committed Loans.  If the
Borrower requests a Borrowing of, conversion to, or continuation of Eurocurrency
Rate Committed Loans in any such Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month.  No
Loan may be converted into or continued as a Loan denominated in a different
currency or in a different Tranche, but instead must be prepaid in the original
currency of such Loan and reborrowed in the other currency or reborrowed or
reborrowed in a different Tranche to the extent permitted herein. 
Notwithstanding anything to the contrary herein, a Swing Line Loan may not be
converted to a Eurocurrency Rate Loan.

 


(B)                              FOLLOWING RECEIPT OF A LOAN NOTICE, THE
ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH APPROPRIATE LENDER OF THE AMOUNT
(AND CURRENCY) OF ITS APPLICABLE PERCENTAGE UNDER THE APPLICABLE FACILITY (AND
APPLICABLE TRANCHE PERCENTAGE IN THE CASE OF REVOLVING CREDIT LOANS) OF THE
APPLICABLE TERM LOANS OR REVOLVING CREDIT LOANS, AND IF NO TIMELY NOTICE OF A
CONVERSION OR CONTINUATION IS PROVIDED BY THE COMPANY, THE ADMINISTRATIVE AGENT
SHALL NOTIFY EACH APPROPRIATE LENDER OF THE DETAILS OF ANY AUTOMATIC CONVERSION
TO BASE RATE LOANS OR CONTINUATION OF LOANS DENOMINATED IN A CURRENCY OTHER THAN
DOLLARS, IN THE CASE DESCRIBED IN SECTION 2.02(A).  IN THE CASE OF A
TERM BORROWING OR A REVOLVING CREDIT BORROWING, EACH APPROPRIATE LENDER SHALL
MAKE THE AMOUNT OF ITS LOAN AVAILABLE TO THE ADMINISTRATIVE AGENT IN SAME DAY
FUNDS AT THE ADMINISTRATIVE AGENT’S OFFICE FOR THE APPLICABLE CURRENCY NOT

 

58


 


LATER THAN 1:00 P.M., IN THE CASE OF ANY LOAN DENOMINATED IN DOLLARS, AND NOT
LATER THAN THE APPLICABLE TIME SPECIFIED BY THE ADMINISTRATIVE AGENT IN THE CASE
OF ANY LOAN IN AN ALTERNATIVE CURRENCY, IN EACH CASE ON THE BUSINESS DAY
SPECIFIED IN THE APPLICABLE LOAN NOTICE.  UPON SATISFACTION OF THE APPLICABLE
CONDITIONS SET FORTH IN SECTION 4.02 (AND, IF SUCH BORROWING IS THE INITIAL
CREDIT EXTENSION, SECTION 4.01), THE ADMINISTRATIVE AGENT SHALL MAKE ALL FUNDS
SO RECEIVED AVAILABLE TO THE BORROWER IN LIKE FUNDS AS RECEIVED BY THE
ADMINISTRATIVE AGENT EITHER BY (I) CREDITING THE ACCOUNT OF THE BORROWER ON THE
BOOKS OF BANK OF AMERICA WITH THE AMOUNT OF SUCH FUNDS OR (II) WIRE TRANSFER OF
SUCH FUNDS, IN EACH CASE IN ACCORDANCE WITH INSTRUCTIONS PROVIDED TO (AND
REASONABLY ACCEPTABLE TO) THE ADMINISTRATIVE AGENT BY THE BORROWER; PROVIDED,
HOWEVER, THAT IF, ON THE DATE A LOAN NOTICE WITH RESPECT TO A REVOLVING CREDIT
BORROWING DENOMINATED IN DOLLARS IS GIVEN BY THE BORROWER, THERE ARE L/C
BORROWINGS OUTSTANDING, THEN THE PROCEEDS OF SUCH REVOLVING CREDIT BORROWING,
FIRST, SHALL BE APPLIED TO THE PAYMENT IN FULL OF ANY SUCH L/C BORROWINGS, AND
SECOND, SHALL BE MADE AVAILABLE TO THE BORROWER AS PROVIDED ABOVE.


 


(C)                               EXCEPT AS OTHERWISE PROVIDED HEREIN, A
EUROCURRENCY RATE COMMITTED LOAN MAY BE CONTINUED OR CONVERTED ONLY ON THE LAST
DAY OF AN INTEREST PERIOD FOR SUCH EUROCURRENCY RATE COMMITTED LOAN.  DURING THE
EXISTENCE OF A DEFAULT, NO LOANS MAY BE REQUESTED AS, CONVERTED TO OR CONTINUED
AS EUROCURRENCY RATE COMMITTED LOANS (WHETHER IN DOLLARS OR ANY ALTERNATIVE
CURRENCY) WITHOUT THE CONSENT OF THE REQUIRED LENDERS, AND THE REQUIRED
REVOLVING LENDERS MAY DEMAND THAT ANY OR ALL OF THE THEN OUTSTANDING
EUROCURRENCY RATE COMMITTED LOANS DENOMINATED IN AN ALTERNATIVE CURRENCY BE
PREPAID, OR REDENOMINATED INTO DOLLARS IN THE AMOUNT OF THE DOLLAR EQUIVALENT
THEREOF, ON THE LAST DAY OF THE THEN CURRENT INTEREST PERIOD WITH RESPECT
THERETO.


 


(D)                             THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY
THE BORROWER AND THE LENDERS OF THE INTEREST RATE APPLICABLE TO ANY INTEREST
PERIOD FOR EUROCURRENCY RATE LOANS UPON DETERMINATION OF SUCH INTEREST RATE.  AT
ANY TIME THAT BASE RATE LOANS ARE OUTSTANDING, THE ADMINISTRATIVE AGENT SHALL
NOTIFY THE BORROWER AND THE LENDERS OF ANY CHANGE IN BANK OF AMERICA’S PRIME
RATE USED IN DETERMINING THE BASE RATE PROMPTLY FOLLOWING THE PUBLIC
ANNOUNCEMENT OF SUCH CHANGE.


 


(E)                               AFTER GIVING EFFECT TO ALL TERM BORROWINGS,
ALL CONVERSIONS OF TERM LOANS FROM ONE TYPE TO THE OTHER, AND ALL CONTINUATIONS
OF TERM LOANS AS THE SAME TYPE, THERE SHALL NOT BE MORE THAN FIVE INTEREST
PERIODS IN EFFECT IN RESPECT OF THE TERM FACILITY.  AFTER GIVING EFFECT TO ALL
REVOLVING CREDIT BORROWINGS, ALL CONVERSIONS OF REVOLVING CREDIT LOANS FROM ONE
TYPE TO THE OTHER, AND ALL CONTINUATIONS OF REVOLVING CREDIT LOANS AS THE SAME
TYPE, THERE SHALL NOT BE MORE THAN TEN INTEREST PERIODS IN EFFECT IN RESPECT OF
THE REVOLVING CREDIT FACILITY.


 

2.03                    Competitive Loans.  (a)  General.  Subject to the terms
and conditions set forth herein, each Lender agrees that the Borrower may from
time to time on or after the Investment Grade Pricing Effective Date request the
Lenders to submit offers to make loans in Dollars (each such loan, a
“Competitive Loan”) to the Borrower prior to the Maturity Date pursuant to this
Section 2.03; provided, however, that after giving effect to any Competitive
Borrowing, (i) the Total Revolving Credit Outstandings shall not exceed the
Revolving Credit Facility, and (ii) the aggregate Outstanding Amount of all
Competitive Loans shall not exceed the Competitive Loan Sublimit.  There shall
not be more than five different Interest Periods in effect with respect to

 

59


 

Competitive Loans at any time.  Notwithstanding anything to the contrary
contained herein, only a Revolving Credit Lender may make a Competitive Loan.

 


(B)                              REQUESTING COMPETITIVE BIDS.  THE BORROWER MAY
REQUEST THE SUBMISSION OF COMPETITIVE BIDS BY DELIVERING A COMPETITIVE BID
REQUEST TO THE ADMINISTRATIVE AGENT NOT LATER THAN 11:00 A.M. (I) ONE BUSINESS
DAY PRIOR TO THE REQUESTED DATE OF ANY COMPETITIVE BORROWING THAT IS TO CONSIST
OF ABSOLUTE RATE LOANS OR (II) FOUR BUSINESS DAYS PRIOR TO THE REQUESTED DATE OF
ANY COMPETITIVE BORROWING THAT IS TO CONSIST OF EUROCURRENCY MARGIN BID LOANS. 
EACH COMPETITIVE BID REQUEST SHALL SPECIFY (I) THE REQUESTED DATE OF THE
COMPETITIVE BORROWING (WHICH SHALL BE A BUSINESS DAY), (II) THE AGGREGATE
PRINCIPAL AMOUNT OF COMPETITIVE LOANS REQUESTED (WHICH MUST BE $5,000,000 OR A
WHOLE MULTIPLE OF $1,000,000 IN EXCESS THEREOF), (III) THE TYPE OF COMPETITIVE
LOANS REQUESTED, AND (IV) THE DURATION OF THE INTEREST PERIOD WITH RESPECT
THERETO, AND SHALL BE SIGNED BY A RESPONSIBLE OFFICER OF THE COMPANY.  NO
COMPETITIVE BID REQUEST SHALL CONTAIN A REQUEST FOR COMPETITIVE LOANS HAVING
MORE THAN THREE DIFFERENT INTEREST PERIODS.  UNLESS THE ADMINISTRATIVE AGENT
OTHERWISE AGREES IN ITS SOLE DISCRETION, THE BORROWER MAY NOT SUBMIT A
COMPETITIVE BID REQUEST IF IT HAS SUBMITTED ANOTHER COMPETITIVE BID REQUEST
WITHIN THE PRIOR FIVE BUSINESS DAYS.


 


(C)                               SUBMITTING COMPETITIVE BIDS.

 

(I)                                  THE ADMINISTRATIVE AGENT SHALL PROMPTLY
NOTIFY EACH LENDER OF EACH COMPETITIVE BID REQUEST RECEIVED BY IT FROM THE
BORROWER AND THE CONTENTS OF SUCH COMPETITIVE BID REQUEST.

 

(II)                              EACH LENDER MAY (BUT SHALL HAVE NO OBLIGATION
TO) SUBMIT A COMPETITIVE BID CONTAINING AN OFFER TO MAKE ONE OR MORE COMPETITIVE
LOANS IN RESPONSE TO SUCH COMPETITIVE BID REQUEST.  SUCH COMPETITIVE BID MUST BE
DELIVERED TO THE ADMINISTRATIVE AGENT NOT LATER THAN 10:30 A.M. (A) ON THE
REQUESTED DATE OF ANY COMPETITIVE BORROWING THAT IS TO CONSIST OF ABSOLUTE RATE
LOANS, AND (B) THREE BUSINESS DAYS PRIOR TO THE REQUESTED DATE OF ANY
COMPETITIVE BORROWING THAT IS TO CONSIST OF EUROCURRENCY MARGIN BID LOANS;
PROVIDED, HOWEVER, THAT ANY COMPETITIVE BID SUBMITTED BY BANK OF AMERICA IN ITS
CAPACITY AS A LENDER IN RESPONSE TO ANY COMPETITIVE BID REQUEST MUST BE
SUBMITTED TO THE ADMINISTRATIVE AGENT NOT LATER THAN 10:15 A.M. ON THE DATE ON
WHICH COMPETITIVE BIDS ARE REQUIRED TO BE DELIVERED BY THE OTHER LENDERS IN
RESPONSE TO SUCH COMPETITIVE BID REQUEST.  EACH COMPETITIVE BID SHALL SPECIFY
(A) THE PROPOSED DATE OF THE COMPETITIVE BORROWING; (B) THE PRINCIPAL AMOUNT OF
EACH COMPETITIVE LOAN FOR WHICH SUCH COMPETITIVE BID IS BEING MADE, WHICH
PRINCIPAL AMOUNT (X) MAY BE EQUAL TO, GREATER THAN OR LESS THAN THE REVOLVING
CREDIT COMMITMENT OF THE BIDDING LENDER, (Y) MUST BE $5,000,000 OR A WHOLE
MULTIPLE OF $1,000,000 IN EXCESS THEREOF, AND (Z) MAY NOT EXCEED THE PRINCIPAL
AMOUNT OF COMPETITIVE LOANS FOR WHICH COMPETITIVE BIDS WERE REQUESTED; (C) IF
THE PROPOSED COMPETITIVE BORROWING IS TO CONSIST OF ABSOLUTE RATE BID LOANS, THE
ABSOLUTE RATE OFFERED FOR EACH SUCH BID LOAN AND THE INTEREST PERIOD APPLICABLE
THERETO; (D) IF THE PROPOSED COMPETITIVE BORROWING IS TO CONSIST OF EUROCURRENCY
MARGIN BID LOANS, THE EUROCURRENCY BID MARGIN WITH RESPECT TO EACH SUCH
EUROCURRENCY MARGIN BID LOAN AND THE INTEREST PERIOD APPLICABLE THERETO; AND
(E) THE IDENTITY OF THE BIDDING LENDER.

 

60


 

(III)                          ANY COMPETITIVE BID SHALL BE DISREGARDED IF IT
(A) IS RECEIVED AFTER THE APPLICABLE TIME SPECIFIED IN CLAUSE (II) ABOVE, (B) IS
NOT SUBSTANTIALLY IN THE FORM OF A COMPETITIVE BID AS SPECIFIED HEREIN,
(C) CONTAINS QUALIFYING, CONDITIONAL OR SIMILAR LANGUAGE, (D) PROPOSES TERMS
OTHER THAN OR IN ADDITION TO THOSE SET FORTH IN THE APPLICABLE BID REQUEST, OR
(E) IS OTHERWISE NOT RESPONSIVE TO SUCH COMPETITIVE BID REQUEST.  ANY LENDER MAY
CORRECT A COMPETITIVE BID CONTAINING A MANIFEST ERROR BY SUBMITTING A CORRECTED
COMPETITIVE BID (IDENTIFIED AS SUCH) NOT LATER THAN THE APPLICABLE TIME REQUIRED
FOR SUBMISSION OF COMPETITIVE BIDS.  ANY SUCH SUBMISSION OF A CORRECTED
COMPETITIVE BID SHALL CONSTITUTE A REVOCATION OF THE COMPETITIVE BID THAT
CONTAINED THE MANIFEST ERROR.  THE ADMINISTRATIVE AGENT MAY, BUT SHALL NOT BE
REQUIRED TO, NOTIFY ANY LENDER OF ANY MANIFEST ERROR IT DETECTS IN SUCH LENDER’S
COMPETITIVE BID.

 

(IV)                          SUBJECT ONLY TO THE PROVISIONS OF SECTIONS 3.02,
3.03 AND 4.02 AND CLAUSE (III) ABOVE, EACH COMPETITIVE BID SHALL BE IRREVOCABLE.

 


(D)                             NOTICE TO COMPANY OF COMPETITIVE BIDS.  NOT
LATER THAN 11:00 A.M. (I) ON THE REQUESTED DATE OF ANY COMPETITIVE BORROWING
THAT IS TO CONSIST OF ABSOLUTE RATE LOANS OR (II) THREE BUSINESS DAYS PRIOR TO
THE REQUESTED DATE OF ANY COMPETITIVE BORROWING THAT IS TO CONSIST OF
EUROCURRENCY MARGIN BID LOANS, THE ADMINISTRATIVE AGENT SHALL NOTIFY THE
BORROWER OF THE IDENTITY OF EACH LENDER THAT HAS SUBMITTED A COMPETITIVE BID
THAT COMPLIES WITH SECTION 2.03(C) AND OF THE TERMS OF THE OFFERS CONTAINED IN
EACH SUCH COMPETITIVE BID.


 


(E)                               ACCEPTANCE OF COMPETITIVE BIDS.  NOT LATER
THAN 11:30 A.M. (I) ON THE REQUESTED DATE OF ANY COMPETITIVE BORROWING THAT IS
TO CONSIST OF ABSOLUTE RATE LOANS AND (II) THREE BUSINESS DAYS PRIOR TO THE
REQUESTED DATE OF ANY COMPETITIVE BORROWING THAT IS TO CONSIST OF EUROCURRENCY
MARGIN BID LOANS, THE BORROWER SHALL NOTIFY THE ADMINISTRATIVE AGENT OF ITS
ACCEPTANCE OR REJECTION OF THE COMPETITIVE BIDS NOTIFIED TO IT PURSUANT TO
SECTION 2.03(D).  THE BORROWER SHALL BE UNDER NO OBLIGATION TO ACCEPT ANY
COMPETITIVE BID AND MAY CHOOSE TO REJECT ALL COMPETITIVE BIDS.  IN THE CASE OF
ACCEPTANCE, SUCH NOTICE SHALL SPECIFY THE AGGREGATE PRINCIPAL AMOUNT OF
COMPETITIVE BIDS FOR EACH INTEREST PERIOD THAT IS ACCEPTED.  THE BORROWER MAY
ACCEPT ANY COMPETITIVE BID IN WHOLE OR IN PART; PROVIDED THAT:


 

(I)                                  THE AGGREGATE PRINCIPAL AMOUNT OF EACH
COMPETITIVE BORROWING MAY NOT EXCEED THE APPLICABLE AMOUNT SET FORTH IN THE
RELATED COMPETITIVE BID REQUEST;

 

(II)                              THE PRINCIPAL AMOUNT OF EACH COMPETITIVE LOAN
MUST BE $5,000,000 OR A WHOLE MULTIPLE OF $1,000,000 IN EXCESS THEREOF;

 

(III)                          THE ACCEPTANCE OF COMPETITIVE BIDS MAY BE MADE
ONLY ON THE BASIS OF ASCENDING ABSOLUTE RATES OR EUROCURRENCY BID MARGINS WITHIN
EACH INTEREST PERIOD; AND

 

(IV)                          THE BORROWER MAY NOT ACCEPT ANY COMPETITIVE BID
THAT IS DESCRIBED IN SECTION 2.03(C)(III) OR THAT OTHERWISE FAILS TO COMPLY WITH
THE REQUIREMENTS HEREOF.

 


(F)                                PROCEDURE FOR IDENTICAL BIDS.  IF TWO OR MORE
LENDERS HAVE SUBMITTED COMPETITIVE BIDS AT THE SAME ABSOLUTE RATE OR
EUROCURRENCY BID MARGIN, AS THE CASE MAY BE, FOR THE SAME INTEREST PERIOD, AND
THE RESULT OF ACCEPTING ALL OF SUCH COMPETITIVE BIDS IN WHOLE

 

61


 


(TOGETHER WITH ANY OTHER COMPETITIVE BIDS AT LOWER ABSOLUTE RATES OR
EUROCURRENCY BID MARGINS, AS THE CASE MAY BE, ACCEPTED FOR SUCH INTEREST PERIOD
IN CONFORMITY WITH THE REQUIREMENTS OF SECTION 2.03(E)(III)) WOULD BE TO CAUSE
THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF THE APPLICABLE COMPETITIVE
BORROWING TO EXCEED THE AMOUNT SPECIFIED THEREFOR IN THE RELATED COMPETITIVE BID
REQUEST, THEN, UNLESS OTHERWISE AGREED BY THE BORROWER, THE ADMINISTRATIVE AGENT
AND SUCH LENDERS, SUCH COMPETITIVE BIDS SHALL BE ACCEPTED AS NEARLY AS POSSIBLE
IN PROPORTION TO THE AMOUNT OFFERED BY EACH SUCH LENDER IN RESPECT OF SUCH
INTEREST PERIOD, WITH SUCH ACCEPTED AMOUNTS BEING ROUNDED TO THE NEAREST WHOLE
MULTIPLE OF $1,000,000.


 


(G)                              NOTICE TO LENDERS OF ACCEPTANCE OR REJECTION OF
COMPETITIVE BIDS.  THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH LENDER
HAVING SUBMITTED A COMPETITIVE BID WHETHER OR NOT ITS COMPETITIVE BID HAS BEEN
ACCEPTED AND, IF ITS COMPETITIVE BID HAS BEEN ACCEPTED, OF THE AMOUNT OF THE
COMPETITIVE LOAN OR COMPETITIVE LOANS TO BE MADE BY IT ON THE DATE OF THE
APPLICABLE COMPETITIVE BORROWING.  ANY COMPETITIVE BID OR PORTION THEREOF THAT
IS NOT ACCEPTED BY THE BORROWER BY THE APPLICABLE TIME SPECIFIED IN
SECTION 2.03(E) SHALL BE DEEMED REJECTED.


 


(H)                              NOTICE OF EUROCURRENCY RATE.  IF ANY
COMPETITIVE BORROWING IS TO CONSIST OF EUROCURRENCY MARGIN BID LOANS, THE
ADMINISTRATIVE AGENT SHALL DETERMINE THE EUROCURRENCY RATE FOR THE RELEVANT
INTEREST PERIOD, AND PROMPTLY AFTER MAKING SUCH DETERMINATION, SHALL NOTIFY THE
BORROWER AND THE LENDERS THAT WILL BE PARTICIPATING IN SUCH COMPETITIVE
BORROWING OF SUCH EUROCURRENCY RATE.


 


(I)                                  FUNDING OF COMPETITIVE LOANS.  EACH LENDER
THAT HAS RECEIVED NOTICE PURSUANT TO SECTION 2.03(G) THAT ALL OR A PORTION OF
ITS COMPETITIVE BID HAS BEEN ACCEPTED BY THE COMPANY SHALL MAKE THE AMOUNT OF
ITS COMPETITIVE LOAN(S) AVAILABLE TO THE ADMINISTRATIVE AGENT IN IMMEDIATELY
AVAILABLE FUNDS AT THE ADMINISTRATIVE AGENT’S OFFICE NOT LATER THAN 1:00 P.M. ON
THE DATE OF THE REQUESTED COMPETITIVE BORROWING.  UPON SATISFACTION OF THE
APPLICABLE CONDITIONS SET FORTH IN SECTION 4.02, THE ADMINISTRATIVE AGENT SHALL
MAKE ALL FUNDS SO RECEIVED AVAILABLE TO THE BORROWER IN LIKE FUNDS AS RECEIVED
BY THE ADMINISTRATIVE AGENT.


 


(J)                                  NOTICE OF RANGE OF COMPETITIVE BIDS.  AFTER
EACH COMPETITIVE BID AUCTION PURSUANT TO THIS SECTION 2.03, THE ADMINISTRATIVE
AGENT SHALL NOTIFY EACH LENDER THAT SUBMITTED A COMPETITIVE BID IN SUCH AUCTION
OF THE RANGES OF COMPETITIVE BIDS SUBMITTED (WITHOUT THE BIDDER’S NAME) AND
ACCEPTED FOR EACH COMPETITIVE LOAN AND THE AGGREGATE AMOUNT OF EACH COMPETITIVE
BORROWING.


 

2.04                    Letters of Credit.  (a)  The Letter of Credit
Commitment.  (i)  Subject to the terms and conditions set forth herein, (A) the
L/C Issuer agrees, in reliance upon the agreements of the Dollar Tranche Lenders
set forth in this Section 2.04, (1) from time to time on any Business Day during
the period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit denominated in Dollars or in one or more Alternative
Currencies for the account of the Borrower or a Guarantor, and to amend or
extend Letters of Credit previously issued by it, in accordance with
Section 2.04(b), and (2) to honor compliant drawings under the Letters of
Credit; and (B) the Dollar Tranche Lenders severally agree to participate in
Letters of Credit issued for the account of a Loan Party and any drawings
thereunder; provided that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (v) the Total

 

62


 

Revolving Credit Outstandings shall not exceed the Revolving Credit Facility at
such time, (w) the aggregate Outstanding Amount of Dollar Tranche Loans plus the
Outstanding Amount of all L/C Obligations, plus the Outstanding Amount of all
Swing Line Loans shall not exceed the Aggregate Dollar Tranche Commitments,
(x) the aggregate Outstanding Amount of the Dollar Tranche Loans of any Lender,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all Swing Line Loans shall not exceed such Lender’s Dollar Tranche
Commitment, (y) the aggregate Outstanding Amount of the Revolving Credit Loans
of any Revolving Credit Lender, plus such Revolving Credit Lender’s Applicable
Dollar Tranche Percentage of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Applicable Dollar Tranche Percentage of the Outstanding Amount of
all Swing Line Loans shall not exceed such Revolving Credit Lender’s Revolving
Credit Commitment, and (z) the Outstanding Amount of the L/C Obligations shall
not exceed the Letter of Credit Sublimit.  Each request by the Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.  All Existing Letters of Credit shall be deemed
to have been issued pursuant hereto, and from and after the Closing Date shall
be subject to and governed by the terms and conditions hereof.

 

(II)                              THE L/C ISSUER SHALL NOT ISSUE ANY LETTER OF
CREDIT IF:

 

(A)                          subject to Section 2.04(b)(iii) the expiry date of
the requested Letter of Credit would occur more than twelve months after the
date of issuance or last extension, unless the Administrative Agent and the L/C
Issuer have approved such expiry date; provided that in no event will any Letter
of Credit have an expiry date that is later than the first anniversary of the
Maturity Date; or

 

(B)                           the expiry date of the requested Letter of Credit
would occur after the Letter of Credit Expiration Date, unless the
Administrative Agent and the L/C Issuer have approved such expiry date.

 

(III)                          THE L/C ISSUER SHALL NOT BE UNDER ANY OBLIGATION
TO ISSUE ANY LETTER OF CREDIT IF:

 

(A)                          any order, judgment or decree of any Governmental
Authority or arbitrator shall by its terms purport to enjoin or restrain the L/C
Issuer from issuing that Letter of Credit, or any Law applicable to the L/C
Issuer or any request or directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over the L/C Issuer shall prohibit,
or request that the L/C Issuer refrain from, the issuance of letters of credit
generally or that Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to that Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or

 

63


 

expense which was not applicable on the Closing Date and which the L/C Issuer in
good faith deems material to it;

 

(B)                           the issuance of that Letter of Credit would
violate one or more policies of the L/C Issuer applicable to letters of credit
generally;

 

(C)                           except as otherwise agreed by the Administrative
Agent and the L/C Issuer, that Letter of Credit is in an initial stated amount
less than $500,000;

 

(D)                          that Letter of Credit is to be denominated in a
currency other than Dollars or an Alternative Currency;

 

(E)                            the L/C Issuer does not as of the issuance date
of such requested Letter of Credit issue Letters of Credit in the requested
currency; or

 

(F)                             any Lender is at that time a Defaulting Lender,
unless the L/C Issuer has entered into arrangements, including the delivery of
Cash Collateral, satisfactory to the L/C Issuer (in its sole discretion) with
the Borrower or such Lender to eliminate the L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.18(a)(iv)) with respect to
the Defaulting Lender arising from that Letter of Credit and all other L/C
Obligations as to which the L/C Issuer has actual or potential Fronting Exposure
with respect to such Defaulting Lender, as it may elect in its sole discretion.

 

(IV)                          THE L/C ISSUER SHALL NOT AMEND ANY LETTER OF
CREDIT IF THE L/C ISSUER WOULD NOT BE PERMITTED AT SUCH TIME TO ISSUE THAT
LETTER OF CREDIT IN ITS AMENDED FORM UNDER THE TERMS HEREOF.

 

(V)                              THE L/C ISSUER SHALL BE UNDER NO OBLIGATION TO
AMEND ANY LETTER OF CREDIT IF (A) THE L/C ISSUER WOULD HAVE NO OBLIGATION AT
SUCH TIME TO ISSUE THAT LETTER OF CREDIT IN ITS AMENDED FORM UNDER THE TERMS
HEREOF, OR (B) THE BENEFICIARY OF THAT LETTER OF CREDIT DOES NOT ACCEPT THE
PROPOSED AMENDMENT TO THAT LETTER OF CREDIT.

 

(VI)                          THE L/C ISSUER SHALL ACT ON BEHALF OF THE
REVOLVING CREDIT LENDERS WITH RESPECT TO ANY LETTERS OF CREDIT ISSUED BY IT AND
THE DOCUMENTS ASSOCIATED THEREWITH, AND THE L/C ISSUER SHALL HAVE ALL OF THE
BENEFITS AND IMMUNITIES (A) PROVIDED TO THE ADMINISTRATIVE AGENT IN ARTICLE IX
WITH RESPECT TO ANY ACTS TAKEN OR OMISSIONS SUFFERED BY THE L/C ISSUER IN
CONNECTION WITH LETTERS OF CREDIT ISSUED BY IT OR PROPOSED TO BE ISSUED BY IT
AND ISSUER DOCUMENTS PERTAINING TO SUCH LETTERS OF CREDIT AS FULLY AS IF THE
TERM “ADMINISTRATIVE AGENT” AS USED IN ARTICLE IX INCLUDED THE L/C ISSUER WITH
RESPECT TO SUCH ACTS OR OMISSIONS, AND (B) AS ADDITIONALLY PROVIDED HEREIN WITH
RESPECT TO THE L/C ISSUER.

 


(B)                              PROCEDURES FOR ISSUANCE AND AMENDMENT OF
LETTERS OF CREDIT; AUTO-EXTENSION LETTERS OF CREDIT.  (I)  EACH LETTER OF CREDIT
SHALL BE ISSUED OR AMENDED, AS THE CASE MAY BE, UPON THE REQUEST OF THE BORROWER
DELIVERED TO THE L/C ISSUER (WITH A COPY TO THE ADMINISTRATIVE AGENT) IN THE
FORM OF A LETTER OF CREDIT APPLICATION, APPROPRIATELY COMPLETED AND SIGNED BY A
RESPONSIBLE OFFICER OF THE BORROWER.  SUCH LETTER OF CREDIT APPLICATION MAY BE
SENT BY FACSIMILE, BY UNITED STATES MAIL, BY OVERNIGHT COURIER, BY ELECTRONIC
TRANSMISSION USING THE

 

64


 


SYSTEM PROVIDED BY THE L/C ISSUER, BY PERSONAL DELIVERY OR BY ANY OTHER MEANS
ACCEPTABLE TO THE L/C ISSUER.  SUCH LETTER OF CREDIT APPLICATION MUST BE
RECEIVED BY THE L/C ISSUER AND THE ADMINISTRATIVE AGENT NOT LATER THAN
11:00 A.M. AT LEAST TWO BUSINESS DAYS (OR SUCH LATER DATE AND TIME AS THE
ADMINISTRATIVE AGENT AND THE L/C ISSUER MAY AGREE IN A PARTICULAR INSTANCE IN
THEIR SOLE DISCRETION) PRIOR TO THE PROPOSED ISSUANCE DATE OR DATE OF AMENDMENT,
AS THE CASE MAY BE.  IN THE CASE OF A REQUEST FOR AN INITIAL ISSUANCE OF A
LETTER OF CREDIT, SUCH LETTER OF CREDIT APPLICATION SHALL SPECIFY IN FORM AND
DETAIL SATISFACTORY TO THE L/C ISSUER:  (A) THE PROPOSED ISSUANCE DATE OF THE
REQUESTED LETTER OF CREDIT (WHICH SHALL BE A BUSINESS DAY); (B) THE AMOUNT AND
CURRENCY THEREOF; (C) THE EXPIRY DATE THEREOF; (D) THE NAME AND ADDRESS OF THE
BENEFICIARY THEREOF; (E) THE DOCUMENTS TO BE PRESENTED BY SUCH BENEFICIARY IN
CASE OF ANY DRAWING THEREUNDER; (F) THE FULL TEXT OF ANY CERTIFICATE TO BE
PRESENTED BY SUCH BENEFICIARY IN CASE OF ANY DRAWING THEREUNDER; (G) THE PURPOSE
AND NATURE OF THE REQUESTED LETTER OF CREDIT; AND (H) SUCH OTHER MATTERS AS THE
L/C ISSUER MAY REQUIRE.  IN THE CASE OF A REQUEST FOR AN AMENDMENT OF ANY
OUTSTANDING LETTER OF CREDIT, SUCH LETTER OF CREDIT APPLICATION SHALL SPECIFY IN
FORM AND DETAIL SATISFACTORY TO THE L/C ISSUER (1) THE LETTER OF CREDIT TO BE
AMENDED; (2) THE PROPOSED DATE OF AMENDMENT THEREOF (WHICH SHALL BE A BUSINESS
DAY); (3) THE NATURE OF THE PROPOSED AMENDMENT; AND (4) SUCH OTHER MATTERS AS
THE L/C ISSUER MAY REQUIRE.  ADDITIONALLY, THE BORROWER SHALL FURNISH TO THE L/C
ISSUER AND THE ADMINISTRATIVE AGENT SUCH OTHER DOCUMENTS AND INFORMATION
PERTAINING TO SUCH REQUESTED LETTER OF CREDIT ISSUANCE OR AMENDMENT, INCLUDING
ANY ISSUER DOCUMENTS, AS THE L/C ISSUER OR THE ADMINISTRATIVE AGENT MAY REQUIRE.


 

(II)                              PROMPTLY AFTER RECEIPT OF ANY LETTER OF CREDIT
APPLICATION, THE L/C ISSUER WILL CONFIRM WITH THE ADMINISTRATIVE AGENT (BY
TELEPHONE OR IN WRITING) THAT THE ADMINISTRATIVE AGENT HAS RECEIVED A COPY OF
SUCH LETTER OF CREDIT APPLICATION FROM THE BORROWER AND, IF NOT, THE L/C ISSUER
WILL PROVIDE THE ADMINISTRATIVE AGENT WITH A COPY THEREOF.  UNLESS THE L/C
ISSUER HAS RECEIVED WRITTEN NOTICE FROM ANY REVOLVING CREDIT LENDER, THE
ADMINISTRATIVE AGENT OR ANY LOAN PARTY, AT LEAST ONE BUSINESS DAY PRIOR TO THE
REQUESTED DATE OF ISSUANCE OR AMENDMENT OF THE APPLICABLE LETTER OF CREDIT, THAT
ONE OR MORE APPLICABLE CONDITIONS CONTAINED IN ARTICLE IV SHALL NOT THEN BE
SATISFIED, THEN, SUBJECT TO THE TERMS AND CONDITIONS HEREOF, THE L/C ISSUER
SHALL, ON THE REQUESTED DATE, ISSUE A LETTER OF CREDIT FOR THE ACCOUNT OF THE
BORROWER OR THE APPLICABLE GUARANTOR OR ENTER INTO THE APPLICABLE AMENDMENT, AS
THE CASE MAY BE, IN EACH CASE IN ACCORDANCE WITH THE L/C ISSUER’S USUAL AND
CUSTOMARY BUSINESS PRACTICES.  IMMEDIATELY UPON THE ISSUANCE OF EACH LETTER OF
CREDIT, EACH DOLLAR TRANCHE LENDER SHALL BE DEEMED TO, AND HEREBY IRREVOCABLY
AND UNCONDITIONALLY AGREES TO, PURCHASE FROM THE L/C ISSUER A RISK PARTICIPATION
IN SUCH LETTER OF CREDIT IN AN AMOUNT EQUAL TO THE PRODUCT OF SUCH REVOLVING
CREDIT LENDER’S APPLICABLE DOLLAR TRANCHE PERCENTAGE TIMES THE AMOUNT OF SUCH
LETTER OF CREDIT.

 

(III)                          IF THE BORROWER SO REQUESTS IN ANY APPLICABLE
LETTER OF CREDIT APPLICATION, THE L/C ISSUER MAY, IN ITS SOLE DISCRETION, AGREE
TO ISSUE A LETTER OF CREDIT THAT HAS AUTOMATIC EXTENSION PROVISIONS (EACH, AN
“AUTO-EXTENSION LETTER OF CREDIT”); PROVIDED THAT ANY SUCH AUTO-EXTENSION LETTER
OF CREDIT MUST PERMIT THE L/C ISSUER TO PREVENT ANY SUCH EXTENSION AT LEAST ONCE
IN EACH TWELVE-MONTH PERIOD (COMMENCING WITH THE DATE OF ISSUANCE OF SUCH LETTER
OF CREDIT) BY GIVING PRIOR NOTICE TO THE BENEFICIARY THEREOF NOT LATER THAN A
DAY (THE “NON-EXTENSION NOTICE DATE”) IN EACH SUCH TWELVE-MONTH PERIOD TO BE
AGREED UPON AT THE TIME SUCH LETTER OF CREDIT IS ISSUED.

 

65


 

UNLESS OTHERWISE DIRECTED BY THE L/C ISSUER, THE BORROWER SHALL NOT BE REQUIRED
TO MAKE A SPECIFIC REQUEST TO THE L/C ISSUER FOR ANY SUCH EXTENSION.  ONCE AN
AUTO-EXTENSION LETTER OF CREDIT HAS BEEN ISSUED, THE REVOLVING CREDIT LENDERS
SHALL BE DEEMED TO HAVE AUTHORIZED (BUT MAY NOT REQUIRE) THE L/C ISSUER TO
PERMIT THE EXTENSION OF SUCH LETTER OF CREDIT AT ANY TIME TO AN EXPIRY DATE NOT
LATER THAN THE LETTER OF CREDIT EXPIRATION DATE; PROVIDED, HOWEVER, THAT THE L/C
ISSUER SHALL NOT PERMIT ANY SUCH EXTENSION IF (A) THE L/C ISSUER HAS DETERMINED
THAT IT WOULD NOT BE PERMITTED, OR WOULD HAVE NO OBLIGATION AT SUCH TIME TO
ISSUE SUCH LETTER OF CREDIT IN ITS REVISED FORM (AS EXTENDED) UNDER THE TERMS
HEREOF (BY REASON OF THE PROVISIONS OF CLAUSE (II) OR (III) OF
SECTION 2.04(A) OR OTHERWISE), OR (B) IT HAS RECEIVED NOTICE (WHICH MAY BE BY
TELEPHONE OR IN WRITING) ON OR BEFORE THE DAY THAT IS SEVEN BUSINESS DAYS BEFORE
THE NON-EXTENSION NOTICE DATE (1) FROM THE ADMINISTRATIVE AGENT THAT THE
REQUIRED REVOLVING LENDERS HAVE ELECTED NOT TO PERMIT SUCH EXTENSION OR (2) FROM
THE ADMINISTRATIVE AGENT, ANY REVOLVING CREDIT LENDER OR THE BORROWER THAT ONE
OR MORE OF THE APPLICABLE CONDITIONS SPECIFIED IN SECTION 4.02 IS NOT THEN
SATISFIED, AND IN EACH SUCH CASE DIRECTING THE L/C ISSUER NOT TO PERMIT SUCH
EXTENSION.

 

(IV)                          PROMPTLY AFTER ITS DELIVERY OF ANY LETTER OF
CREDIT OR ANY AMENDMENT TO A LETTER OF CREDIT TO AN ADVISING BANK WITH RESPECT
THERETO OR TO THE BENEFICIARY THEREOF, THE L/C ISSUER WILL ALSO DELIVER TO THE
BORROWER AND THE ADMINISTRATIVE AGENT A TRUE AND COMPLETE COPY OF SUCH LETTER OF
CREDIT OR AMENDMENT.

 

(V)                              IF THE EXPIRY DATE OF ANY LETTER OF CREDIT
WOULD OCCUR AFTER THE MATURITY DATE, THE BORROWER HEREBY AGREES THAT IT WILL AT
LEAST SEVEN DAYS PRIOR TO THE MATURITY DATE (OR, IN THE CASE OF A LETTER OF
CREDIT ISSUED OR EXTENDED ON OR AFTER SEVEN DAYS PRIOR TO THE MATURITY DATE, ON
THE DATE OF SUCH ISSUANCE OR EXTENSION, AS APPLICABLE) CASH COLLATERALIZE SUCH
LETTER OF CREDIT.

 


(C)                               DRAWINGS AND REIMBURSEMENTS; FUNDING OF
PARTICIPATIONS.  (I)  UPON RECEIPT FROM THE BENEFICIARY OF ANY LETTER OF CREDIT
OF ANY NOTICE OF A DRAWING UNDER SUCH LETTER OF CREDIT, THE L/C ISSUER SHALL
NOTIFY THE BORROWER AND THE ADMINISTRATIVE AGENT THEREOF.  IN THE CASE OF A
LETTER OF CREDIT DENOMINATED IN AN ALTERNATIVE CURRENCY, THE BORROWER SHALL
REIMBURSE THE L/C ISSUER IN SUCH ALTERNATIVE CURRENCY, UNLESS (A) THE L/C ISSUER
(AT ITS OPTION) SHALL HAVE SPECIFIED IN SUCH NOTICE THAT IT WILL REQUIRE
REIMBURSEMENT IN DOLLARS, OR (B) IN THE ABSENCE OF ANY SUCH REQUIREMENT FOR
REIMBURSEMENT IN DOLLARS, THE BORROWER SHALL HAVE NOTIFIED THE L/C ISSUER
PROMPTLY FOLLOWING RECEIPT OF THE NOTICE OF DRAWING THAT THE BORROWER WILL
REIMBURSE THE L/C ISSUER IN DOLLARS.  IN THE CASE OF ANY SUCH REIMBURSEMENT IN
DOLLARS OF A DRAWING UNDER A LETTER OF CREDIT DENOMINATED IN AN ALTERNATIVE
CURRENCY, THE L/C ISSUER SHALL NOTIFY THE BORROWER OF THE DOLLAR EQUIVALENT OF
THE AMOUNT OF THE DRAWING PROMPTLY FOLLOWING THE DETERMINATION THEREOF.  NOT
LATER THAN 11:00 A.M. ON THE DATE OF ANY PAYMENT BY THE L/C ISSUER UNDER A
LETTER OF CREDIT TO BE REIMBURSED IN DOLLARS, OR THE APPLICABLE TIME ON THE DATE
OF ANY PAYMENT BY THE L/C ISSUER UNDER A LETTER OF CREDIT TO BE REIMBURSED IN AN
ALTERNATIVE CURRENCY (EACH SUCH DATE, AN “HONOR DATE”), THE BORROWER SHALL
REIMBURSE THE L/C ISSUER THROUGH THE ADMINISTRATIVE AGENT IN AN AMOUNT EQUAL TO
THE AMOUNT OF SUCH DRAWING AND IN THE APPLICABLE CURRENCY.  IF THE BORROWER
FAILS TO SO REIMBURSE THE L/C ISSUER BY SUCH TIME, THE ADMINISTRATIVE AGENT
SHALL PROMPTLY NOTIFY EACH DOLLAR TRANCHE LENDER OF THE HONOR DATE, THE AMOUNT
OF THE UNREIMBURSED DRAWING (EXPRESSED IN DOLLARS IN THE DOLLAR EQUIVALENT
THEREOF IN THE CASE OF A LETTER OF CREDIT

 

66


 


DENOMINATED IN AN ALTERNATIVE CURRENCY) (THE “UNREIMBURSED AMOUNT”), AND THE
AMOUNT OF SUCH REVOLVING CREDIT LENDER’S APPLICABLE DOLLAR TRANCHE PERCENTAGE
THEREOF.  IN SUCH EVENT, THE BORROWER SHALL BE DEEMED TO HAVE REQUESTED A
REVOLVING CREDIT BORROWING OF BASE RATE LOANS UNDER THE DOLLAR TRANCHE TO BE
DISBURSED ON THE HONOR DATE IN AN AMOUNT EQUAL TO THE UNREIMBURSED AMOUNT,
WITHOUT REGARD TO THE MINIMUM AND MULTIPLES SPECIFIED IN SECTION 2.02 FOR THE
PRINCIPAL AMOUNT OF BASE RATE LOANS, BUT SUBJECT TO THE AMOUNT OF THE UNUTILIZED
PORTION OF THE DOLLAR TRANCHE COMMITMENTS AND THE CONDITIONS SET FORTH IN
SECTION 4.02 (OTHER THAN THE DELIVERY OF A LOAN NOTICE).  ANY NOTICE GIVEN BY
THE L/C ISSUER OR THE ADMINISTRATIVE AGENT PURSUANT TO THIS
SECTION 2.04(C)(I) MAY BE GIVEN BY TELEPHONE IF IMMEDIATELY CONFIRMED IN
WRITING; PROVIDED THAT THE LACK OF SUCH AN IMMEDIATE CONFIRMATION SHALL NOT
AFFECT THE CONCLUSIVENESS OR BINDING EFFECT OF SUCH NOTICE.


 

(II)                              EACH DOLLAR TRANCHE LENDER SHALL UPON ANY
NOTICE PURSUANT TO SECTION 2.04(C)(I) MAKE FUNDS AVAILABLE (AND THE
ADMINISTRATIVE AGENT MAY APPLY CASH COLLATERAL FOR THIS PURPOSE) FOR THE ACCOUNT
OF THE L/C ISSUER, IN DOLLARS, AT THE ADMINISTRATIVE AGENT’S OFFICE FOR DOLLAR
DENOMINATED PAYMENTS IN AN AMOUNT EQUAL TO ITS APPLICABLE DOLLAR TRANCHE
PERCENTAGE OF THE UNREIMBURSED AMOUNT NOT LATER THAN 1:00 P.M. ON THE BUSINESS
DAY SPECIFIED IN SUCH NOTICE BY THE ADMINISTRATIVE AGENT, WHEREUPON, SUBJECT TO
THE PROVISIONS OF SECTION 2.04(C)(III), EACH DOLLAR TRANCHE LENDER THAT SO MAKES
FUNDS AVAILABLE SHALL BE DEEMED TO HAVE MADE A REVOLVING CREDIT LOAN UNDER THE
DOLLAR TRANCHE THAT IS A BASE RATE LOAN TO THE BORROWER IN SUCH AMOUNT.  THE
ADMINISTRATIVE AGENT SHALL REMIT THE FUNDS SO RECEIVED TO THE L/C ISSUER IN
DOLLARS.

 

(III)                          WITH RESPECT TO ANY UNREIMBURSED AMOUNT THAT IS
NOT FULLY REFINANCED BY A REVOLVING CREDIT BORROWING OF BASE RATE LOANS BECAUSE
THE CONDITIONS SET FORTH IN SECTION 4.02 CANNOT BE SATISFIED OR FOR ANY OTHER
REASON, THE BORROWER SHALL BE DEEMED TO HAVE INCURRED FROM THE L/C ISSUER AN L/C
BORROWING IN THE AMOUNT OF THE UNREIMBURSED AMOUNT THAT IS NOT SO REFINANCED,
WHICH L/C BORROWING SHALL BE DUE AND PAYABLE ON DEMAND (TOGETHER WITH INTEREST)
AND SHALL BEAR INTEREST AT THE DEFAULT RATE.  IN SUCH EVENT, EACH DOLLAR TRANCHE
LENDER’S PAYMENT TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE L/C ISSUER
PURSUANT TO SECTION 2.04(C)(II) SHALL BE DEEMED PAYMENT IN RESPECT OF ITS
PARTICIPATION IN SUCH L/C BORROWING AND SHALL CONSTITUTE AN L/C ADVANCE FROM
SUCH LENDER IN SATISFACTION OF ITS PARTICIPATION OBLIGATION UNDER THIS
SECTION 2.04.

 

(IV)                          UNTIL EACH DOLLAR TRANCHE LENDER FUNDS ITS
REVOLVING CREDIT LOAN OR L/C ADVANCE PURSUANT TO THIS SECTION 2.04(C) TO
REIMBURSE THE L/C ISSUER FOR ANY AMOUNT DRAWN UNDER ANY LETTER OF CREDIT,
INTEREST IN RESPECT OF SUCH LENDER’S APPLICABLE DOLLAR TRANCHE PERCENTAGE OF
SUCH AMOUNT SHALL BE SOLELY FOR THE ACCOUNT OF THE L/C ISSUER.

 

(V)                              EACH DOLLAR TRANCHE LENDER’S OBLIGATION TO MAKE
REVOLVING CREDIT LOANS OR L/C ADVANCES TO REIMBURSE THE L/C ISSUER FOR AMOUNTS
DRAWN UNDER LETTERS OF CREDIT, AS CONTEMPLATED BY THIS SECTION 2.04(C), SHALL BE
ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE,
INCLUDING (A) ANY SETOFF, COUNTERCLAIM, RECOUPMENT, DEFENSE OR OTHER RIGHT WHICH
SUCH LENDER MAY HAVE AGAINST THE L/C ISSUER,

 

67


 

THE BORROWER OR ANY OTHER PERSON FOR ANY REASON WHATSOEVER; (B) THE OCCURRENCE
OR CONTINUANCE OF A DEFAULT, OR (C) ANY OTHER OCCURRENCE, EVENT OR CONDITION,
WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING; PROVIDED, HOWEVER, THAT EACH
DOLLAR TRANCHE LENDER’S OBLIGATION TO MAKE REVOLVING CREDIT LOANS PURSUANT TO
THIS SECTION 2.04(C) IS SUBJECT TO THE CONDITIONS SET FORTH IN SECTION 4.02
(OTHER THAN DELIVERY BY THE BORROWER OF A LOAN NOTICE).  NO SUCH MAKING OF AN
L/C ADVANCE SHALL RELIEVE OR OTHERWISE IMPAIR THE OBLIGATION OF THE BORROWER TO
REIMBURSE THE L/C ISSUER FOR THE AMOUNT OF ANY PAYMENT MADE BY THE L/C ISSUER
UNDER ANY LETTER OF CREDIT, TOGETHER WITH INTEREST AS PROVIDED HEREIN.

 

(VI)                          IF ANY DOLLAR TRANCHE LENDER FAILS TO MAKE
AVAILABLE TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE L/C ISSUER ANY
AMOUNT REQUIRED TO BE PAID BY SUCH LENDER PURSUANT TO THE FOREGOING PROVISIONS
OF THIS SECTION 2.04(C) BY THE TIME SPECIFIED IN SECTION 2.04(C)(II), THEN,
WITHOUT LIMITING THE OTHER PROVISIONS OF THIS AGREEMENT, THE L/C ISSUER SHALL BE
ENTITLED TO RECOVER FROM SUCH LENDER (ACTING THROUGH THE ADMINISTRATIVE AGENT),
ON DEMAND, SUCH AMOUNT WITH INTEREST THEREON FOR THE PERIOD FROM THE DATE SUCH
PAYMENT IS REQUIRED TO THE DATE ON WHICH SUCH PAYMENT IS IMMEDIATELY AVAILABLE
TO THE L/C ISSUER AT A RATE PER ANNUM EQUAL  TO THE APPLICABLE OVERNIGHT RATE
FROM TIME TO TIME IN EFFECT, PLUS ANY ADMINISTRATIVE, PROCESSING OR SIMILAR FEES
CUSTOMARILY CHARGED BY THE L/C ISSUER IN CONNECTION WITH THE FOREGOING.  IF SUCH
LENDER PAYS SUCH AMOUNT (WITH INTEREST AND FEES AS AFORESAID), THE AMOUNT SO
PAID SHALL CONSTITUTE SUCH LENDER’S LOAN INCLUDED IN THE RELEVANT BORROWING OR
L/C ADVANCE IN RESPECT OF THE RELEVANT L/C BORROWING, AS THE CASE MAY BE AS OF
THE DATE OF SUCH BORROWING OR L/C ADVANCE.  A CERTIFICATE OF THE L/C ISSUER
SUBMITTED TO ANY DOLLAR TRANCHE LENDER (THROUGH THE ADMINISTRATIVE AGENT) WITH
RESPECT TO ANY AMOUNTS OWING UNDER THIS SECTION 2.04(C)(VI) SHALL BE CONCLUSIVE
ABSENT MANIFEST ERROR.

 


(D)                             REPAYMENT OF PARTICIPATIONS.  (I)  AT ANY TIME
AFTER THE L/C ISSUER HAS MADE A PAYMENT UNDER ANY LETTER OF CREDIT AND HAS
RECEIVED FROM ANY DOLLAR TRANCHE LENDER SUCH LENDER’S L/C ADVANCE OR PROCEEDS OF
SUCH DOLLAR TRANCHE LENDER’S REVOLVING CREDIT LOAN IN RESPECT OF SUCH PAYMENT IN
ACCORDANCE WITH SECTION 2.04(C), IF THE ADMINISTRATIVE AGENT RECEIVES FOR THE
ACCOUNT OF THE L/C ISSUER ANY PAYMENT IN RESPECT OF THE RELATED UNREIMBURSED
AMOUNT OR INTEREST THEREON (WHETHER DIRECTLY FROM THE BORROWER OR OTHERWISE,
INCLUDING PROCEEDS OF CASH COLLATERAL APPLIED THERETO BY THE ADMINISTRATIVE
AGENT), THE ADMINISTRATIVE AGENT WILL DISTRIBUTE TO SUCH LENDER ITS APPLICABLE
DOLLAR TRANCHE PERCENTAGE THEREOF IN DOLLARS AND IN THE SAME FUNDS AS THOSE
RECEIVED BY THE ADMINISTRATIVE AGENT.


 

(II)                              IF ANY PAYMENT RECEIVED BY THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF THE L/C ISSUER PURSUANT TO SECTION 2.04(C)(I) AND PAID
TO THE DOLLAR TRANCHE LENDERS ENTITLED THERETO IS REQUIRED TO BE RETURNED UNDER
ANY OF THE CIRCUMSTANCES DESCRIBED IN SECTION 11.05 (INCLUDING PURSUANT TO ANY
SETTLEMENT ENTERED INTO BY THE L/C ISSUER IN ITS DISCRETION), EACH DOLLAR
TRANCHE LENDER SHALL PAY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE L/C
ISSUER ITS APPLICABLE DOLLAR TRANCHE PERCENTAGE THEREOF ON DEMAND OF THE
ADMINISTRATIVE AGENT, PLUS INTEREST THEREON FROM THE DATE OF SUCH DEMAND TO THE
DATE SUCH AMOUNT IS RETURNED BY SUCH LENDER, AT A RATE PER ANNUM EQUAL TO THE
OVERNIGHT RATE FROM TIME TO TIME IN EFFECT; PROVIDED THAT, ANY DEMAND MADE BY
THE ADMINISTRATIVE AGENT AFTER 2:00 P.M. ON ANY BUSINESS DAY SHALL BE DEEMED
RECEIVED BY

 

68


 

THE LENDERS ON THE IMMEDIATELY FOLLOWING BUSINESS DAY.  THE OBLIGATIONS OF THE
LENDERS UNDER THIS CLAUSE SHALL SURVIVE THE PAYMENT IN FULL OF THE OBLIGATIONS
AND THE TERMINATION OF THIS AGREEMENT.

 


(E)                               OBLIGATIONS ABSOLUTE.  THE BORROWER’S
OBLIGATION TO REIMBURSE THE L/C ISSUER FOR EACH DRAWING UNDER EACH LETTER OF
CREDIT AND TO REPAY EACH L/C BORROWING AND EACH REVOLVING CREDIT LOAN MADE
PURSUANT TO SECTION 2.04(C) SHALL BE ABSOLUTE, UNCONDITIONAL AND IRREVOCABLE,
AND SHALL BE PAID STRICTLY IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT UNDER
ALL CIRCUMSTANCES, INCLUDING THE FOLLOWING:


 

(I)                                  ANY LACK OF VALIDITY OR ENFORCEABILITY OF
SUCH LETTER OF CREDIT, THIS AGREEMENT, OR ANY OTHER LOAN DOCUMENT;

 

(II)                              THE EXISTENCE OF ANY CLAIM, COUNTERCLAIM,
SETOFF, DEFENSE OR OTHER RIGHT THAT THE BORROWER OR ANY SUBSIDIARY THEREOF MAY
HAVE AT ANY TIME AGAINST ANY BENEFICIARY OR ANY TRANSFEREE OF SUCH LETTER OF
CREDIT (OR ANY PERSON FOR WHOM ANY SUCH BENEFICIARY OR ANY SUCH TRANSFEREE MAY
BE ACTING), THE L/C ISSUER, ANY LENDER OR ANY OTHER PERSON, WHETHER IN
CONNECTION WITH THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREBY OR BY SUCH
LETTER OF CREDIT OR ANY AGREEMENT OR INSTRUMENT RELATING THERETO, OR ANY
UNRELATED TRANSACTION;

 

(III)                          ANY DRAFT, DEMAND, CERTIFICATE OR OTHER DOCUMENT
PRESENTED UNDER SUCH LETTER OF CREDIT PROVING TO BE FORGED, FRAUDULENT, INVALID
OR INSUFFICIENT IN ANY RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR
INACCURATE IN ANY RESPECT; OR ANY LOSS OR DELAY IN THE TRANSMISSION OR OTHERWISE
OF ANY DOCUMENT REQUIRED IN ORDER TO MAKE A DRAWING UNDER SUCH LETTER OF CREDIT;

 

(IV)                          WAIVER BY THE L/C ISSUER OF ANY REQUIREMENT THAT
EXISTS FOR THE L/C ISSUER’S PROTECTION AND NOT THE PROTECTION OF THE BORROWER;

 

(V)                              HONOR OF A DEMAND FOR PAYMENT PRESENTED
ELECTRONICALLY EVEN IF SUCH LETTER OF CREDIT REQUIRES THAT DEMAND BE IN THE FORM
OF A DRAFT;

 

(VI)                          ANY PAYMENT BY THE L/C ISSUER UNDER SUCH LETTER OF
CREDIT AGAINST PRESENTATION OF A DRAFT OR CERTIFICATE THAT DOES NOT STRICTLY
COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT; OR ANY PAYMENT MADE BY THE L/C
ISSUER UNDER SUCH LETTER OF CREDIT TO ANY PERSON PURPORTING TO BE A TRUSTEE IN
BANKRUPTCY, DEBTOR-IN-POSSESSION, ASSIGNEE FOR THE BENEFIT OF CREDITORS,
LIQUIDATOR, RECEIVER OR OTHER REPRESENTATIVE OF OR SUCCESSOR TO ANY BENEFICIARY
OR ANY TRANSFEREE OF SUCH LETTER OF CREDIT, INCLUDING ANY ARISING IN CONNECTION
WITH ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW;

 

(VII)                      ANY ADVERSE CHANGE IN THE RELEVANT EXCHANGE RATES OR
IN THE AVAILABILITY OF THE RELEVANT ALTERNATIVE CURRENCY TO THE BORROWER OR ANY
SUBSIDIARY THEREOF; OR

 

(VIII)                  ANY OTHER CIRCUMSTANCE OR HAPPENING WHATSOEVER, WHETHER
OR NOT SIMILAR TO ANY OF THE FOREGOING, INCLUDING ANY OTHER CIRCUMSTANCE THAT
MIGHT OTHERWISE CONSTITUTE A DEFENSE AVAILABLE TO, OR A DISCHARGE OF, THE
BORROWER OR ANY OF ITS SUBSIDIARIES.

 

69


 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 


(F)                                ROLE OF L/C ISSUER.  EACH LENDER AND THE
BORROWER AGREE THAT, IN PAYING ANY DRAWING UNDER A LETTER OF CREDIT, THE L/C
ISSUER SHALL NOT HAVE ANY RESPONSIBILITY TO OBTAIN ANY DOCUMENT (OTHER THAN ANY
SIGHT DRAFT, CERTIFICATES AND DOCUMENTS EXPRESSLY REQUIRED BY THE LETTER OF
CREDIT) OR TO ASCERTAIN OR INQUIRE AS TO THE VALIDITY OR ACCURACY OF ANY SUCH
DOCUMENT OR THE AUTHORITY OF THE PERSON EXECUTING OR DELIVERING ANY SUCH
DOCUMENT.  NONE OF THE L/C ISSUER, THE ADMINISTRATIVE AGENT, ANY LENDER, ANY OF
THEIR RESPECTIVE RELATED PARTIES NOR ANY CORRESPONDENT, PARTICIPANT OR ASSIGNEE
OF THE L/C ISSUER SHALL BE LIABLE TO ANY LENDER FOR (I) ANY ACTION TAKEN OR
OMITTED IN CONNECTION HEREWITH AT THE REQUEST OR WITH THE APPROVAL OF THE
REVOLVING CREDIT LENDERS, THE REQUIRED REVOLVING LENDERS OR THE REQUIRE DOLLAR
TRANCHE LENDER, AS APPLICABLE; (II) ANY ACTION TAKEN OR OMITTED IN THE ABSENCE
OF GROSS NEGLIGENCE OR WILLFUL MISCONDUCT; OR (III) THE DUE EXECUTION,
EFFECTIVENESS, VALIDITY OR ENFORCEABILITY OF ANY DOCUMENT OR INSTRUMENT RELATED
TO ANY LETTER OF CREDIT OR ISSUER DOCUMENT.  THE BORROWER HEREBY ASSUMES ALL
RISKS OF THE ACTS OR OMISSIONS OF ANY BENEFICIARY OR TRANSFEREE WITH RESPECT TO
ITS USE OF ANY LETTER OF CREDIT; PROVIDED, HOWEVER, THAT THIS ASSUMPTION IS NOT
INTENDED TO, AND SHALL NOT, PRECLUDE THE BORROWER’S PURSUING SUCH RIGHTS AND
REMEDIES AS IT MAY HAVE AGAINST THE BENEFICIARY OR TRANSFEREE AT LAW OR UNDER
ANY OTHER AGREEMENT.  NONE OF THE L/C ISSUER, THE ADMINISTRATIVE AGENT, ANY
LENDER, ANY OF THEIR RESPECTIVE RELATED PARTIES NOR ANY CORRESPONDENT,
PARTICIPANT OR ASSIGNEE OF THE L/C ISSUER SHALL BE LIABLE OR RESPONSIBLE FOR ANY
OF THE MATTERS DESCRIBED IN CLAUSES (I) THROUGH (VII) OF SECTION 2.04(E);
PROVIDED, HOWEVER, THAT ANYTHING IN SUCH CLAUSES TO THE CONTRARY
NOTWITHSTANDING, THE BORROWER MAY HAVE A CLAIM AGAINST THE L/C ISSUER, AND THE
L/C ISSUER MAY BE LIABLE TO THE BORROWER, TO THE EXTENT, BUT ONLY TO THE EXTENT,
OF ANY DIRECT, AS OPPOSED TO CONSEQUENTIAL OR EXEMPLARY, DAMAGES SUFFERED BY THE
BORROWER WHICH THE BORROWER PROVES WERE CAUSED BY THE L/C ISSUER’S WILLFUL
MISCONDUCT OR GROSS NEGLIGENCE OR THE L/C ISSUER’S WILLFUL FAILURE TO PAY UNDER
ANY LETTER OF CREDIT AFTER THE PRESENTATION TO IT BY THE BENEFICIARY OF A SIGHT
DRAFT AND CERTIFICATE(S) STRICTLY COMPLYING WITH THE TERMS AND CONDITIONS OF A
LETTER OF CREDIT (OTHER THAN AS A RESULT OF AN ORDER OF A COURT OF COMPETENT
JURISDICTION).  IN FURTHERANCE AND NOT IN LIMITATION OF THE FOREGOING, THE L/C
ISSUER MAY ACCEPT DOCUMENTS THAT APPEAR ON THEIR FACE TO BE IN ORDER, WITHOUT
RESPONSIBILITY FOR FURTHER INVESTIGATION, REGARDLESS OF ANY NOTICE OR
INFORMATION TO THE CONTRARY, AND THE L/C ISSUER SHALL NOT BE RESPONSIBLE FOR THE
VALIDITY OR SUFFICIENCY OF ANY INSTRUMENT TRANSFERRING OR ASSIGNING OR
PURPORTING TO TRANSFER OR ASSIGN A LETTER OF CREDIT OR THE RIGHTS OR BENEFITS
THEREUNDER OR PROCEEDS THEREOF, IN WHOLE OR IN PART, WHICH MAY PROVE TO BE
INVALID OR INEFFECTIVE FOR ANY REASON.


 


(G)                              APPLICABILITY OF ISP AND UCP 600; LIMITATION OF
LIABILITY.  UNLESS OTHERWISE EXPRESSLY AGREED BY THE L/C ISSUER AND THE BORROWER
WHEN A LETTER OF CREDIT IS ISSUED (INCLUDING ANY SUCH AGREEMENT APPLICABLE TO AN
EXISTING LETTER OF CREDIT), THE RULES OF THE ISP OR UCP 600 SHALL APPLY TO SUCH
LETTER OF CREDIT.  NOTWITHSTANDING THE FOREGOING, THE L/C ISSUER SHALL NOT BE
RESPONSIBLE TO THE BORROWER FOR, AND THE L/C ISSUER’S RIGHTS AND REMEDIES
AGAINST THE BORROWER SHALL NOT BE IMPAIRED BY, ANY ACTION OR INACTION OF THE L/C
ISSUER REQUIRED OR PERMITTED UNDER ANY LAW, ORDER, OR PRACTICE THAT IS REQUIRED
OR PERMITTED TO BE APPLIED TO ANY LETTER OF CREDIT OR THIS AGREEMENT, INCLUDING
THE LAW OR ANY ORDER OF A JURISDICTION WHERE THE L/C ISSUER

 

70


 


OR THE BENEFICIARY IS LOCATED, THE PRACTICE STATED IN THE ISP OR UCP, AS
APPLICABLE, OR IN THE DECISIONS, OPINIONS, PRACTICE STATEMENTS, OR OFFICIAL
COMMENTARY OF THE ICC BANKING COMMISSION, THE BANKERS ASSOCIATION FOR FINANCE
AND TRADE - INTERNATIONAL FINANCIAL SERVICES ASSOCIATION (BAFT-IFSA), OR THE
INSTITUTE OF INTERNATIONAL BANKING LAW & PRACTICE, WHETHER OR NOT ANY LETTER OF
CREDIT CHOOSES SUCH LAW OR PRACTICE.


 


(H)                              LETTER OF CREDIT FEES.  THE BORROWER SHALL PAY
TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH DOLLAR TRANCHE LENDER IN
ACCORDANCE, SUBJECT TO ADJUSTMENT AS PROVIDED IN SECTION 2.18,  WITH ITS
APPLICABLE DOLLAR TRANCHE PERCENTAGE, IN DOLLARS, A LETTER OF CREDIT FEE (THE
“LETTER OF CREDIT FEE”) FOR EACH LETTER OF CREDIT EQUAL TO THE APPLICABLE RATE
TIMES THE DOLLAR EQUIVALENT OF THE DAILY AMOUNT AVAILABLE TO BE DRAWN UNDER SUCH
LETTER OF CREDIT; PROVIDED, HOWEVER, ANY LETTER OF CREDIT FEES OTHERWISE PAYABLE
FOR THE ACCOUNT OF A DEFAULTING LENDER WITH RESPECT TO ANY LETTER OF CREDIT AS
TO WHICH SUCH DEFAULTING LENDER HAS NOT PROVIDED CASH COLLATERAL SATISFACTORY TO
THE L/C ISSUER PURSUANT TO THIS SECTION 2.04 SHALL BE PAYABLE, TO THE MAXIMUM
EXTENT PERMITTED BY APPLICABLE LAW, TO THE OTHER DOLLAR TRANCHE LENDERS IN
ACCORDANCE WITH THE UPWARD ADJUSTMENTS IN THEIR RESPECTIVE APPLICABLE DOLLAR
TRANCHE PERCENTAGES ALLOCABLE TO SUCH LETTER OF CREDIT PURSUANT TO
SECTION 2.18(A)(IV), WITH THE BALANCE OF SUCH FEE, IF ANY, PAYABLE TO THE L/C
ISSUER FOR ITS OWN ACCOUNT.  FOR PURPOSES OF COMPUTING THE DAILY AMOUNT
AVAILABLE TO BE DRAWN UNDER ANY LETTER OF CREDIT, THE AMOUNT OF SUCH LETTER OF
CREDIT SHALL BE DETERMINED IN ACCORDANCE WITH SECTION 1.06.  LETTER OF CREDIT
FEES SHALL BE (I) DUE AND PAYABLE ON THE LAST BUSINESS DAY OF EACH MARCH, JUNE,
SEPTEMBER AND DECEMBER, COMMENCING WITH THE FIRST SUCH DATE TO OCCUR AFTER THE
ISSUANCE OF SUCH LETTER OF CREDIT, ON THE LETTER OF CREDIT EXPIRATION DATE AND
THEREAFTER ON DEMAND AND (II) COMPUTED ON A QUARTERLY BASIS IN ARREARS.  IF
THERE IS ANY CHANGE IN THE APPLICABLE RATE DURING ANY QUARTER, THE DAILY AMOUNT
AVAILABLE TO BE DRAWN UNDER EACH LETTER OF CREDIT SHALL BE COMPUTED AND
MULTIPLIED BY THE APPLICABLE RATE SEPARATELY FOR EACH PERIOD DURING SUCH QUARTER
THAT SUCH APPLICABLE RATE WAS IN EFFECT.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED HEREIN, UPON THE REQUEST OF THE REQUIRED REVOLVING LENDERS,
WHILE ANY EVENT OF DEFAULT EXISTS, ALL LETTER OF CREDIT FEES SHALL ACCRUE AT THE
DEFAULT RATE.


 


(I)                                  FRONTING FEE AND DOCUMENTARY AND PROCESSING
CHARGES PAYABLE TO L/C ISSUER.  THE BORROWER SHALL PAY DIRECTLY TO THE L/C
ISSUER FOR ITS OWN ACCOUNT, IN DOLLARS, A FRONTING FEE WITH RESPECT TO EACH
LETTER OF CREDIT, AT A RATE PER ANNUM EQUAL TO 0.125%, COMPUTED ON THE DOLLAR
EQUIVALENT OF THE DAILY AMOUNT AVAILABLE TO BE DRAWN UNDER SUCH LETTER OF CREDIT
ON A QUARTERLY BASIS IN ARREARS.  SUCH FRONTING FEE SHALL BE DUE AND PAYABLE ON
THE TENTH BUSINESS DAY AFTER THE END OF EACH MARCH, JUNE, SEPTEMBER AND
DECEMBER IN RESPECT OF THE MOST RECENTLY-ENDED QUARTERLY PERIOD (OR PORTION
THEREOF, IN THE CASE OF THE FIRST PAYMENT), COMMENCING WITH THE FIRST SUCH DATE
TO OCCUR AFTER THE ISSUANCE OF SUCH LETTER OF CREDIT, ON THE LETTER OF CREDIT
EXPIRATION DATE AND THEREAFTER ON DEMAND.  FOR PURPOSES OF COMPUTING THE DAILY
AMOUNT AVAILABLE TO BE DRAWN UNDER ANY LETTER OF CREDIT, THE AMOUNT OF SUCH
LETTER OF CREDIT SHALL BE DETERMINED IN ACCORDANCE WITH SECTION 1.06.  IN
ADDITION, THE BORROWER SHALL PAY DIRECTLY TO THE L/C ISSUER FOR ITS OWN ACCOUNT,
IN DOLLARS, THE CUSTOMARY ISSUANCE, PRESENTATION, AMENDMENT AND OTHER PROCESSING
FEES, AND OTHER STANDARD COSTS AND CHARGES, OF THE L/C ISSUER RELATING TO
LETTERS OF CREDIT AS FROM TIME TO TIME IN EFFECT.  SUCH CUSTOMARY FEES AND
STANDARD COSTS AND CHARGES ARE DUE AND PAYABLE ON DEMAND AND ARE NONREFUNDABLE.

 

71


 


(J)                                  CONFLICT WITH ISSUER DOCUMENTS.  IN THE
EVENT OF ANY CONFLICT BETWEEN THE TERMS HEREOF AND THE TERMS OF ANY ISSUER
DOCUMENT, THE TERMS HEREOF SHALL CONTROL.


 


(K)                              LETTERS OF CREDIT ISSUED FOR THE BORROWER AND
ITS SUBSIDIARIES.  NOTWITHSTANDING THAT A LETTER OF CREDIT ISSUED OR OUTSTANDING
HEREUNDER IS IN SUPPORT OF ANY OBLIGATIONS OF THE BORROWER, OR IS FOR THE
ACCOUNT OF A SUBSIDIARY THEREOF, THE BORROWER SHALL BE OBLIGATED TO REIMBURSE
THE L/C ISSUER HEREUNDER FOR ANY AND ALL DRAWINGS UNDER SUCH LETTER OF CREDIT. 
THE BORROWER HEREBY ACKNOWLEDGES THAT THE ISSUANCE OF SUCH LETTERS OF CREDIT
INURES TO THE BENEFIT OF THE BORROWER, AND THAT THE BORROWER’S BUSINESS DERIVES
SUBSTANTIAL BENEFITS FROM THE BUSINESSES OF SUCH SUBSIDIARIES.


 


(L)                                  LETTERS OF CREDIT ISSUED UNDER DOLLAR
TRANCHE.  WITHOUT REGARD TO THE CURRENCY IN WHICH A LETTER OF CREDIT IS
DENOMINATED, EACH LETTER OF CREDIT MAY ONLY BE ISSUED UNDER THE DOLLAR TRANCHE. 
LETTERS OF CREDIT MAY NOT BE ISSUED UNDER ANY OTHER TRANCHE.


 

2.05                    Swing Line Loans.  (a)  The Swing Line.  Subject to the
terms and conditions set forth herein, the Swing Line Lender agrees, in reliance
upon the agreements of the other Lenders set forth in this Section 2.05, to make
loans in Dollars (each such loan, a “Swing Line Loan”) to the Borrower from time
to time on any Business Day during the Availability Period in an aggregate
amount not to exceed at any time outstanding the amount of the Swing Line
Sublimit, notwithstanding the fact that such Swing Line Loans, when aggregated
with (i) the Applicable Revolving Credit Percentage of the Outstanding Amount of
Revolving Credit Loans and the Applicable Dollar Tranche Percentage of L/C
Obligations of the Lender acting as Swing Line Lender, may exceed the amount of
such Lender’s Revolving Credit Commitment and (ii) the aggregate Outstanding
Amount of the Dollar Tranche Loans and the Applicable Dollar Tranche Percentage
of L/C Obligations of the Lender acting as Swing Line Lender, may exceed the
amount of such Lender’s Dollar Tranche Commitment; provided, however, that after
giving effect to any Swing Line Loan, (i) the Total Revolving Credit
Outstandings shall not exceed the Revolving Credit Facility at such time,
(ii) the aggregate Outstanding Amount of the Revolving Credit Loans of any
Revolving Credit Lender at such time, plus such Revolving Credit Lender’s
Applicable Dollar Tranche Percentage of the Outstanding Amount of all L/C
Obligations at such time, plus such Revolving Credit Lender’s Applicable Dollar
Tranche Percentage of the Outstanding Amount of all Swing Line Loans at such
time shall not exceed such Revolving Credit Lender’s Revolving Credit
Commitment, (iii) the aggregate Outstanding Amount of the Dollar Tranche Loans
of any Revolving Credit Lender, plus such Revolving Credit Lender’s Applicable
Dollar Tranche Percentage of the Outstanding Amount of all L/C Obligations, plus
such Revolving Credit Lender’s Applicable Dollar Tranche Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Revolving
Credit Lender’s Dollar Tranche Commitment and (iv) the aggregate Outstanding
Amount of the Dollar Tranche Loans, plus the Outstanding Amount of all L/C
Obligations, plus the Outstanding Amount of all Swing Line Loans shall not
exceed the Aggregate Dollar Tranche Commitments, and provided further that
(x) the Borrower shall not use the proceeds of any Swing Line Loan to refinance
any outstanding Swing Line Loan and (y) the Swing Line Lender shall not be under
any obligation to make any Swing Line Loan if it shall determine (which
determination shall be conclusive and binding absent manifest error) that it
has, or by such Credit Extension may have, Fronting Exposure.  Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.05, prepay under Section 2.06, and
reborrow under

 

72


 

this Section 2.05.  Each Swing Line Loan shall bear interest only at a rate
based on the Base Rate.  Immediately upon the making of a Swing Line Loan, each
Dollar Tranche Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Revolving Credit Lender’s Applicable Dollar Tranche Percentage times the amount
of such Swing Line Loan.

 


(B)                              BORROWING PROCEDURES.  EACH SWING LINE
BORROWING SHALL BE MADE UPON THE BORROWER’S IRREVOCABLE NOTICE, TO THE SWING
LINE LENDER AND THE ADMINISTRATIVE AGENT, WHICH MAY BE GIVEN BY TELEPHONE.  EACH
SUCH NOTICE MUST BE RECEIVED BY THE SWING LINE LENDER AND THE ADMINISTRATIVE
AGENT NOT LATER THAN 1:00 P.M. ON THE REQUESTED BORROWING DATE, AND SHALL
SPECIFY (I) THE AMOUNT TO BE BORROWED, WHICH SHALL BE A MINIMUM OF $100,000, AND
(II) THE REQUESTED BORROWING DATE, WHICH SHALL BE A BUSINESS DAY.  EACH SUCH
TELEPHONIC NOTICE MUST BE CONFIRMED PROMPTLY BY DELIVERY TO THE SWING LINE
LENDER AND THE ADMINISTRATIVE AGENT OF A WRITTEN SWING LINE LOAN NOTICE,
APPROPRIATELY COMPLETED AND SIGNED BY A RESPONSIBLE OFFICER OF THE COMPANY. 
PROMPTLY AFTER RECEIPT BY THE SWING LINE LENDER OF ANY TELEPHONIC SWING LINE
LOAN NOTICE, THE SWING LINE LENDER WILL CONFIRM WITH THE ADMINISTRATIVE AGENT
(BY TELEPHONE OR IN WRITING) THAT THE ADMINISTRATIVE AGENT HAS ALSO RECEIVED
SUCH SWING LINE LOAN NOTICE AND, IF NOT, THE SWING LINE LENDER WILL NOTIFY THE
ADMINISTRATIVE AGENT (BY TELEPHONE OR IN WRITING) OF THE CONTENTS THEREOF. 
UNLESS THE SWING LINE LENDER HAS RECEIVED NOTICE (BY TELEPHONE OR IN WRITING)
FROM THE ADMINISTRATIVE AGENT (INCLUDING AT THE REQUEST OF ANY REVOLVING CREDIT
LENDER) PRIOR TO 2:00 P.M. ON THE DATE OF THE PROPOSED SWING LINE BORROWING
(A) DIRECTING THE SWING LINE LENDER NOT TO MAKE SUCH SWING LINE LOAN AS A RESULT
OF THE LIMITATIONS SET FORTH IN THE FIRST PROVISO TO THE FIRST SENTENCE OF
SECTION 2.05(A), OR (B) THAT ONE OR MORE OF THE APPLICABLE CONDITIONS SPECIFIED
IN ARTICLE IV IS NOT THEN SATISFIED, THEN, SUBJECT TO THE TERMS AND CONDITIONS
HEREOF, THE SWING LINE LENDER WILL, NOT LATER THAN 3:00 P.M. ON THE BORROWING
DATE SPECIFIED IN SUCH SWING LINE LOAN NOTICE, MAKE THE AMOUNT OF ITS SWING LINE
LOAN AVAILABLE TO THE BORROWER AT ITS OFFICE BY CREDITING THE ACCOUNT OF THE
BORROWER ON THE BOOKS OF THE SWING LINE LENDER IN SAME DAY FUNDS OR, IF
SPECIFIED IN THE SWING LINE NOTICE DELIVERED TO THE SWING LINE LENDER, BY
TRANSFER OF SAME DAY FUNDS TO A BANK SPECIFIED BY THE BORROWER, FOR CREDIT TO AN
ACCOUNT AT SUCH BANK SPECIFIED BY THE BORROWER, IN SUCH SWING LINE NOTICE.


 


(C)                               REFINANCING OF SWING LINE LOANS.  (I)  THE
SWING LINE LENDER AT ANY TIME IN ITS SOLE AND ABSOLUTE DISCRETION MAY REQUEST,
ON BEHALF OF THE BORROWER (WHICH HEREBY IRREVOCABLY AUTHORIZING THE SWING LINE
LENDER TO SO REQUEST ON ITS BEHALF), THAT EACH DOLLAR TRANCHE LENDER MAKE A BASE
RATE LOAN IN AN AMOUNT EQUAL TO SUCH LENDER’S APPLICABLE DOLLAR TRANCHE
PERCENTAGE OF THE AMOUNT OF SWING LINE LOANS THEN OUTSTANDING.  SUCH REQUEST
SHALL BE MADE IN WRITING (WHICH WRITTEN REQUEST SHALL BE DEEMED TO BE A LOAN
NOTICE FOR PURPOSES HEREOF) AND IN ACCORDANCE WITH THE REQUIREMENTS OF
SECTION 2.02, WITHOUT REGARD TO THE MINIMUM AND MULTIPLES SPECIFIED THEREIN FOR
THE PRINCIPAL AMOUNT OF BASE RATE LOANS, BUT SUBJECT TO THE UNUTILIZED PORTION
OF THE AGGREGATE DOLLAR TRANCHE COMMITMENTS AND THE CONDITIONS SET FORTH IN
SECTION 4.02.  THE SWING LINE LENDER SHALL FURNISH THE BORROWER WITH A COPY OF
THE APPLICABLE LOAN NOTICE PROMPTLY AFTER DELIVERING SUCH NOTICE TO THE
ADMINISTRATIVE AGENT.  EACH DOLLAR TRANCHE LENDER SHALL MAKE AN AMOUNT EQUAL TO
ITS APPLICABLE DOLLAR TRANCHE PERCENTAGE OF THE AMOUNT SPECIFIED IN SUCH LOAN
NOTICE AVAILABLE TO THE ADMINISTRATIVE AGENT IN SAME DAY FUNDS (AND THE
ADMINISTRATIVE AGENT MAY APPLY CASH COLLATERAL AVAILABLE WITH RESPECT TO THE
APPLICABLE SWING LINE LOAN) FOR THE ACCOUNT OF THE SWING LINE LENDER AT THE
ADMINISTRATIVE AGENT’S OFFICE

 

73


 


FOR DOLLAR-DENOMINATED PAYMENTS NOT LATER THAN 1:00 P.M. ON THE DAY SPECIFIED IN
SUCH LOAN NOTICE (OR ON THE IMMEDIATELY FOLLOWING BUSINESS DAY IF SUCH NOTICE IS
RECEIVED BY THE LENDERS AFTER 11:00 A.M. ON THE SPECIFIED FUNDING DATE),
WHEREUPON, SUBJECT TO SECTION 2.05(C)(II), EACH DOLLAR TRANCHE LENDER THAT SO
MAKES FUNDS AVAILABLE SHALL BE DEEMED TO HAVE MADE A BASE RATE LOAN TO THE
BORROWER IN SUCH AMOUNT.  THE ADMINISTRATIVE AGENT SHALL REMIT THE FUNDS SO
RECEIVED TO THE SWING LINE LENDER.


 

(II)                              IF FOR ANY REASON ANY SWING LINE LOAN CANNOT
BE REFINANCED BY SUCH A REVOLVING CREDIT BORROWING IN ACCORDANCE WITH
SECTION 2.05(C)(I), THE REQUEST FOR BASE RATE LOANS SUBMITTED BY THE SWING LINE
LENDER AS SET FORTH HEREIN SHALL BE DEEMED TO BE A REQUEST BY THE SWING LINE
LENDER THAT EACH OF THE DOLLAR TRANCHE LENDERS FUND ITS RISK PARTICIPATION IN
THE RELEVANT SWING LINE LOAN AND EACH DOLLAR TRANCHE LENDER’S PAYMENT TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE SWING LINE LENDER PURSUANT TO
SECTION 2.05(C)(I) SHALL BE DEEMED PAYMENT IN RESPECT OF SUCH PARTICIPATION.

 

(III)                          IF ANY DOLLAR TRANCHE LENDER FAILS TO MAKE
AVAILABLE TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE SWING LINE LENDER
ANY AMOUNT REQUIRED TO BE PAID BY SUCH LENDER PURSUANT TO THE FOREGOING
PROVISIONS OF THIS SECTION 2.05(C) BY THE TIME SPECIFIED IN SECTION 2.05(C)(I),
THE SWING LINE LENDER SHALL BE ENTITLED TO RECOVER FROM SUCH LENDER (ACTING
THROUGH THE ADMINISTRATIVE AGENT), ON DEMAND, SUCH AMOUNT WITH INTEREST THEREON
FOR THE PERIOD FROM THE DATE SUCH PAYMENT IS REQUIRED TO THE DATE ON WHICH SUCH
PAYMENT IS IMMEDIATELY AVAILABLE TO THE SWING LINE LENDER AT A RATE PER ANNUM
EQUAL TO THE APPLICABLE OVERNIGHT RATE FROM TIME TO TIME IN EFFECT, PLUS ANY
ADMINISTRATIVE, PROCESSING OR SIMILAR FEES CUSTOMARILY CHARGED BY THE SWING LINE
LENDER IN CONNECTION WITH THE FOREGOING.  IF SUCH DOLLAR TRANCHE LENDER PAYS
SUCH AMOUNT (WITH INTEREST AND FEES AS AFORESAID), THE AMOUNT SO PAID SHALL
CONSTITUTE SUCH LENDER’S LOAN INCLUDED IN THE RELEVANT BORROWING OR FUNDED
PARTICIPATION IN THE RELEVANT SWING LINE LOAN, AS THE CASE MAY BE, AS OF THE
DATE OF SUCH BORROWING OR THE REQUIRED DATE OF FUNDING OF SUCH PARTICIPATIONS. 
A CERTIFICATE OF THE SWING LINE LENDER SUBMITTED TO ANY DOLLAR TRANCHE LENDER
(THROUGH THE ADMINISTRATIVE AGENT) WITH RESPECT TO ANY AMOUNTS OWING UNDER THIS
CLAUSE (III) SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.

 

(IV)                          EACH DOLLAR TRANCHE LENDER’S OBLIGATION TO MAKE
DOLLAR TRANCHE LOANS OR TO PURCHASE AND FUND RISK PARTICIPATIONS IN SWING LINE
LOANS PURSUANT TO THIS SECTION 2.05(C) SHALL BE ABSOLUTE AND UNCONDITIONAL AND
SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE, INCLUDING (A) ANY SETOFF,
COUNTERCLAIM, RECOUPMENT, DEFENSE OR OTHER RIGHT WHICH SUCH LENDER MAY HAVE
AGAINST THE SWING LINE LENDER, THE BORROWER OR ANY OTHER PERSON FOR ANY REASON
WHATSOEVER, (B) THE OCCURRENCE OR CONTINUANCE OF A DEFAULT, OR (C) ANY OTHER
OCCURRENCE, EVENT OR CONDITION, WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING;
PROVIDED, HOWEVER, THAT EACH DOLLAR TRANCHE LENDER’S OBLIGATION TO MAKE
REVOLVING CREDIT LOANS PURSUANT TO THIS SECTION 2.05(C) IS SUBJECT TO THE
CONDITIONS SET FORTH IN SECTION 4.02.  NO SUCH FUNDING OF RISK PARTICIPATIONS
SHALL RELIEVE OR OTHERWISE IMPAIR THE OBLIGATION OF THE BORROWER TO REPAY SWING
LINE LOANS, TOGETHER WITH INTEREST AS PROVIDED HEREIN.

 

74


 


(D)                             REPAYMENT OF PARTICIPATIONS.  (I)  AT ANY TIME
AFTER ANY DOLLAR TRANCHE LENDER HAS PURCHASED AND FUNDED A RISK PARTICIPATION IN
A SWING LINE LOAN OR MADE A REVOLVING CREDIT LOAN PURSUANT TO SECTION 2.05(C),
IF THE SWING LINE LENDER RECEIVES ANY PAYMENT ON ACCOUNT OF SUCH SWING LINE
LOAN, THE SWING LINE LENDER WILL DISTRIBUTE TO SUCH DOLLAR TRANCHE LENDER ITS
APPLICABLE DOLLAR TRANCHE PERCENTAGE THEREOF IN THE SAME FUNDS AS THOSE RECEIVED
BY THE SWING LINE LENDER.


 

(II)                              IF ANY PAYMENT RECEIVED BY THE SWING LINE
LENDER IN RESPECT OF PRINCIPAL OR INTEREST ON ANY SWING LINE LOAN AND PAID TO
THE DOLLAR TRANCHE LENDERS IS REQUIRED TO BE RETURNED BY THE SWING LINE LENDER
UNDER ANY OF THE CIRCUMSTANCES DESCRIBED IN SECTION 11.05 (INCLUDING PURSUANT TO
ANY SETTLEMENT ENTERED INTO BY THE SWING LINE LENDER IN ITS DISCRETION), EACH
DOLLAR TRANCHE LENDER SHALL PAY TO THE SWING LINE LENDER ITS APPLICABLE DOLLAR
TRANCHE PERCENTAGE THEREOF ON DEMAND OF THE ADMINISTRATIVE AGENT, PLUS INTEREST
THEREON FROM THE DATE OF SUCH DEMAND TO THE DATE SUCH AMOUNT IS RETURNED, AT A
RATE PER ANNUM EQUAL TO THE APPLICABLE OVERNIGHT RATE.  THE ADMINISTRATIVE AGENT
WILL MAKE SUCH DEMAND UPON THE REQUEST OF THE SWING LINE LENDER.  THE
OBLIGATIONS OF THE DOLLAR TRANCHE LENDERS UNDER THIS CLAUSE SHALL SURVIVE THE
PAYMENT IN FULL OF THE OBLIGATIONS AND THE TERMINATION OF THIS AGREEMENT.

 


(E)                               INTEREST FOR ACCOUNT OF SWING LINE LENDER. 
THE SWING LINE LENDER SHALL BE RESPONSIBLE FOR INVOICING THE BORROWER FOR
INTEREST ON THE SWING LINE LOANS.  UNTIL EACH DOLLAR TRANCHE LENDER FUNDS ITS
BASE RATE LOAN OR RISK PARTICIPATION PURSUANT TO THIS SECTION 2.05 TO REFINANCE
SUCH REVOLVING CREDIT LENDER’S APPLICABLE DOLLAR TRANCHE PERCENTAGE OF ANY SWING
LINE LOAN, INTEREST IN RESPECT OF SUCH APPLICABLE DOLLAR TRANCHE PERCENTAGE
SHALL BE SOLELY FOR THE ACCOUNT OF THE SWING LINE LENDER.


 


(F)                                PAYMENTS DIRECTLY TO SWING LINE LENDER.  THE
BORROWER SHALL MAKE ALL PAYMENTS OF PRINCIPAL AND INTEREST IN RESPECT OF THE
SWING LINE LOANS DIRECTLY TO THE SWING LINE LENDER.


 


(G)                              SWING LINE LOAN MADE UNDER DOLLAR TRANCHE. 
EACH SWING LINE LOAN MAY ONLY BE MADE UNDER THE DOLLAR TRANCHE.  SWING LINE
LOANS MAY NOT BE MADE UNDER ANY OTHER TRANCHE.


 

2.06                    Prepayments.  (a)  Optional.  (i)  The Borrower may,
upon notice from the Company to the Administrative Agent, at any time or from
time to time voluntarily prepay Term Loans and Revolving Credit Loans in whole
or in part without premium or penalty; provided that (A) such notice must be
received by the Administrative Agent not later than 11:00 a.m. (1) three
Business Days prior to any date of prepayment of Eurocurrency Rate Loans
denominated in Dollars, (2) four Business Days (or five, in the case of
prepayment of Loans denominated in Special Notice Currencies) prior to any date
of prepayment of Eurocurrency Rate Loans denominated in Alternative Currencies,
and (3) on the date of prepayment of Base Rate Loans; (B) any prepayment of
Eurocurrency Rate Loans (whether denominated in Dollars or in Alternative
Currencies) shall be in a minimum principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof; and (C) any prepayment of Base Rate
Loans shall be in a minimum principal amount of $500,000 or a whole multiple of
$100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding.  Each such notice shall

 

75

 


 

specify the date and amount of such prepayment, the Facility, Tranche (if
applicable) and the Type(s) of Loans to be prepaid and, if Eurocurrency Rate
Loans are to be prepaid, the currency and Interest Period(s) of such Loans.  The
Administrative Agent will promptly notify each Appropriate Lender of its receipt
of each such notice, and of the amount of such Lender’s ratable portion of such
prepayment (based on such Lender’s Applicable Percentage in respect of any
prepayment of the Term Facility and such Lender’s Applicable Tranche Percentage
in respect of any prepayment of any Tranche under the Revolving Credit
Facility).  If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.  Any prepayment of a Eurocurrency Rate
Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05.  Subject
to Section 2.18, each such prepayment shall be promptly paid to the Lenders in
accordance with their respective Applicable Percentages in respect of any
prepayment of the Term Facility and their respective Applicable Tranche
Percentage in respect of any prepayment of a Tranche under the Revolving Credit
Facility.

 

(II)        NO COMPETITIVE LOAN MAY BE PREPAID WITHOUT THE PRIOR CONSENT OF THE
APPLICABLE COMPETITIVE LOAN LENDER.

 

(III)       THE BORROWER MAY, UPON NOTICE TO THE SWING LINE LENDER (WITH A COPY
TO THE ADMINISTRATIVE AGENT), AT ANY TIME OR FROM TIME TO TIME, VOLUNTARILY
PREPAY SWING LINE LOANS IN WHOLE OR IN PART WITHOUT PREMIUM OR PENALTY; PROVIDED
THAT (A) SUCH NOTICE MUST BE RECEIVED BY THE SWING LINE LENDER AND THE
ADMINISTRATIVE AGENT NOT LATER THAN 1:00 P.M. ON THE DATE OF THE PREPAYMENT, AND
(B) ANY SUCH PREPAYMENT SHALL BE IN A MINIMUM PRINCIPAL AMOUNT OF $100,000. 
EACH SUCH NOTICE SHALL SPECIFY THE DATE AND AMOUNT OF SUCH PREPAYMENT.  IF SUCH
NOTICE IS GIVEN BY THE BORROWER, THE BORROWER SHALL MAKE SUCH PREPAYMENT AND THE
PAYMENT AMOUNT SPECIFIED IN SUCH NOTICE SHALL BE DUE AND PAYABLE ON THE DATE
SPECIFIED THEREIN.

 


(B)        MANDATORY.  (I)  IF THE ADMINISTRATIVE AGENT NOTIFIES THE COMPANY AT
ANY TIME THAT, THE TOTAL OUTSTANDINGS EXCEED THE AGGREGATE COMMITMENTS THEN IN
EFFECT, THEN WITHIN TWO BUSINESS DAYS AFTER RECEIPT OF SUCH NOTICE, THE BORROWER
SHALL PREPAY LOANS (INCLUDING SWING LINE LOANS AND L/C BORROWINGS) AND/OR CASH
COLLATERALIZE THE L/C OBLIGATIONS (OTHER THAN THE L/C BORROWINGS) IN AN
AGGREGATE AMOUNT AT LEAST EQUAL TO SUCH EXCESS; PROVIDED, HOWEVER, THAT, THE
BORROWER SHALL NOT BE REQUIRED TO CASH COLLATERALIZE THE L/C OBLIGATIONS
PURSUANT TO THIS SECTION 2.06(B) UNLESS AFTER THE PREPAYMENT IN FULL OF THE
REVOLVING CREDIT LOANS THE TOTAL REVOLVING CREDIT OUTSTANDINGS EXCEED THE
REVOLVING CREDIT FACILITY THEN IN EFFECT.  THE ADMINISTRATIVE AGENT MAY, AT ANY
TIME AND FROM TIME TO TIME AFTER THE INITIAL DEPOSIT OF SUCH CASH COLLATERAL,
REQUEST THAT ADDITIONAL CASH COLLATERAL BE PROVIDED IN ORDER TO PROTECT AGAINST
THE RESULTS OF FURTHER EXCHANGE RATE FLUCTUATIONS.


 

(II)        IF THE ADMINISTRATIVE AGENT NOTIFIES THE BORROWER AT ANY TIME THAT
THE OUTSTANDING AMOUNT OF ALL REVOLVING CREDIT LOANS DENOMINATED IN ALTERNATIVE
CURRENCIES AT SUCH TIME EXCEEDS AN AMOUNT EQUAL TO 105% OF THE ALTERNATIVE
CURRENCY SUBLIMIT THEN IN EFFECT, THEN, WITHIN TWO BUSINESS DAYS AFTER RECEIPT
OF SUCH NOTICE, THE BORROWER SHALL PREPAY REVOLVING CREDIT LOANS IN AN AGGREGATE
AMOUNT SUFFICIENT TO

 

76


 

REDUCE SUCH OUTSTANDING AMOUNT AS OF SUCH DATE OF PAYMENT TO AN AMOUNT NOT TO
EXCEED 100% OF THE ALTERNATIVE CURRENCY SUBLIMIT THEN IN EFFECT.

 

(III)       EACH PREPAYMENT OF LOANS PURSUANT TO THE FOREGOING PROVISIONS OF
THIS SECTION 2.06(B) SHALL BE APPLIED, FIRST, TO THE REVOLVING CREDIT FACILITY
IN THE MANNER SET FORTH IN CLAUSE (IV) OF THIS SECTION 2.06(B) AND, SECOND, TO
THE TERM FACILITY.

 

(IV)       PREPAYMENTS OF THE REVOLVING CREDIT FACILITY MADE PURSUANT TO THIS
SECTION 2.06(B), FIRST, SHALL BE APPLIED RATABLY TO THE L/C BORROWINGS AND THE
SWING LINE LOANS, SECOND, SHALL BE APPLIED RATABLY TO THE OUTSTANDING REVOLVING
CREDIT LOANS, AND, THIRD, SHALL BE USED TO CASH COLLATERALIZE THE REMAINING L/C
OBLIGATIONS.  UPON A DRAWING UNDER ANY LETTER OF CREDIT THAT HAS BEEN CASH
COLLATERALIZED, THE FUNDS HELD AS CASH COLLATERAL SHALL BE APPLIED (WITHOUT ANY
FURTHER ACTION BY OR NOTICE TO OR FROM ANY LOAN PARTY) TO REIMBURSE THE L/C
ISSUER OR THE REVOLVING CREDIT LENDERS, AS APPLICABLE.

 

(V)        IF THE ADMINISTRATIVE AGENT NOTIFIES THE BORROWER AT ANY TIME THAT
THE OUTSTANDING AMOUNT OF THE L/C OBLIGATIONS EXCEEDS 105% OF THE LETTER OF
CREDIT SUBLIMIT THEN IN EFFECT, THEN, WITHIN TWO BUSINESS DAYS AFTER RECEIPT OF
SUCH NOTICE, THE BORROWER SHALL CASH COLLATERALIZE THE L/C OBLIGATIONS TO THE
EXTENT NECESSARY, SUCH THAT, AFTER GIVING EFFECT THERETO, THE OUTSTANDING AMOUNT
OF L/C OBLIGATIONS NOT FULLY CASH COLLATERALIZED HEREUNDER DOES NOT EXCEED 100%
OF THE LETTER OF CREDIT SUBLIMIT.

 

2.07     Termination or Reduction of Commitments.  (a)  Optional.  During the
Availability Period in respect of the applicable Facility, the Borrower may,
upon notice to the Administrative Agent, terminate the Revolving Credit
Facility, the Letter of Credit Sublimit, the Swing Line Sublimit, the
Alternative Currency Sublimit or the Term Facility, or from time to time
permanently reduce the Revolving Credit Facility, the Letter of Credit Sublimit,
the Swing Line Sublimit, the Alternative Currency Sublimit or, prior to the date
that Term Loans are drawn, any portion of the aggregate Term Commitments;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 11:00 a.m. five Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$5,000,000 or any whole multiple of $1,000,000 in excess thereof, and (iii) the
Borrower shall not terminate or reduce (A) the Revolving Credit Facility if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Total Revolving Credit Outstandings would exceed the Revolving Credit Facility
(as so reduced), (B) the Letter of Credit Sublimit if, after giving effect
thereto, the Outstanding Amount of L/C Obligations not fully Cash Collateralized
hereunder would exceed the Letter of Credit Sublimit, (C) the Swing Line
Sublimit if, after giving effect thereto and to any concurrent prepayments
hereunder, the Outstanding Amount of Swing Line Loans would exceed the Swing
Line Sublimit, (D) the Alternative Currency Sublimit if, after giving effect
thereto and to any concurrent prepayments hereunder, the Outstanding Amount of
Revolving Credit Loans denominated in Alternative Currencies would exceed the
Alternative Currency Sublimit, (E) the Aggregate Dollar Tranche Commitments if,
after giving effect thereto and to any concurrent prepayments hereunder, the
aggregate Outstanding Amount of Dollar Tranche Loans would exceed the Aggregate
Dollar Tranche Commitments (as so reduced), or (F) the Aggregate Alternative
Currency Tranche Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the aggregate Outstanding Amount of
Alternative

 

77


 

Currency Tranche Loans would exceed the Aggregate Alternative Currency Tranche
Commitments (as so reduced).

 


(B)        MANDATORY.  (I)  THE AGGREGATE TERM COMMITMENTS SHALL BE
AUTOMATICALLY AND PERMANENTLY REDUCED TO ZERO ON THE LAST DAY OF THE
AVAILABILITY PERIOD FOR THE TERM FACILITY.


 

(II)        IF, AFTER GIVING EFFECT TO ANY REDUCTION OR TERMINATION OF
(X) REVOLVING CREDIT COMMITMENTS UNDER THIS SECTION 2.07, THE COMPETITIVE LOAN
SUBLIMIT, THE LETTER OF CREDIT SUBLIMIT, THE SWING LINE SUBLIMIT, THE AGGREGATE
DOLLAR TRANCHE COMMITMENTS, THE AGGREGATE ALTERNATIVE CURRENCY TRANCHE
COMMITMENTS OR THE ALTERNATIVE CURRENCY SUBLIMIT EXCEEDS THE REVOLVING CREDIT
FACILITY AT SUCH TIME, THE COMPETITIVE LOAN SUBLIMIT, THE LETTER OF CREDIT
SUBLIMIT, THE SWING LINE SUBLIMIT, THE AGGREGATE DOLLAR TRANCHE COMMITMENTS, THE
AGGREGATE ALTERNATIVE CURRENCY TRANCHE COMMITMENTS OR THE ALTERNATIVE CURRENCY
SUBLIMIT, AS THE CASE MAY BE, SHALL BE AUTOMATICALLY REDUCED BY THE AMOUNT OF
SUCH EXCESS, OR (Y) THE AGGREGATE DOLLAR TRANCHE COMMITMENTS UNDER THIS
SECTION 2.07, THE LETTER OF CREDIT SUBLIMIT OR THE SWING LINE SUBLIMIT EXCEEDS
THE AGGREGATE DOLLAR TRANCHE COMMITMENTS AT SUCH TIME, THE LETTER OF CREDIT
SUBLIMIT OR THE SWING LINE SUBLIMIT, AS THE CASE MAY BE, SHALL BE AUTOMATICALLY
REDUCED BY THE AMOUNT OF SUCH EXCESS.

 


(C)        APPLICATION OF COMMITMENT REDUCTIONS; PAYMENT OF FEES.  (I) THE
ADMINISTRATIVE AGENT WILL PROMPTLY NOTIFY THE LENDERS OF ANY TERMINATION OR
REDUCTION OF THE LETTER OF CREDIT SUBLIMIT, THE SWING LINE SUBLIMIT, THE
ALTERNATIVE CURRENCY SUBLIMIT OR THE REVOLVING CREDIT FACILITY UNDER THIS
SECTION 2.07.  UPON ANY REDUCTION OF THE REVOLVING CREDIT FACILITY, THE
REVOLVING CREDIT COMMITMENT OF EACH REVOLVING CREDIT LENDER SHALL BE REDUCED BY
SUCH LENDER’S APPLICABLE REVOLVING CREDIT PERCENTAGE OF SUCH REDUCTION AMOUNT. 
ALL FEES IN RESPECT OF THE REVOLVING CREDIT FACILITY ACCRUED UNTIL THE EFFECTIVE
DATE OF ANY TERMINATION OF THE REVOLVING CREDIT FACILITY SHALL BE PAID ON THE
EFFECTIVE DATE OF SUCH TERMINATION.


 

(II)        THE ADMINISTRATIVE AGENT WILL PROMPTLY NOTIFY THE LENDERS OF ANY
TERMINATION OR REDUCTION OF THE UNUSED PORTION OF THE AGGREGATE TERM COMMITMENTS
UNDER THIS SECTION 2.07.  UPON ANY REDUCTION OF THE UNUSED PORTION OF THE
AGGREGATE TERM COMMITMENTS, THE TERM COMMITMENT OF EACH TERM LENDER SHALL BE
REDUCED BY SUCH LENDER’S RATABLE PORTION OF SUCH REDUCTION AMOUNT.  ALL FEES IN
RESPECT OF THE TERM FACILITY ACCRUED UNTIL THE EFFECTIVE DATE OF ANY TERMINATION
OF THE TERM FACILITY SHALL BE PAID ON THE EFFECTIVE DATE OF SUCH TERMINATION.

 

2.08     Repayment of Loans.  (a)  Term Loans.  The Borrower shall repay to the
Term Lenders on the Maturity Date the aggregate principal amount of all Term
Loans outstanding on such date.

 


(B)        REVOLVING CREDIT LOANS.  THE BORROWER SHALL REPAY TO THE REVOLVING
CREDIT LENDERS ON THE MATURITY DATE THE AGGREGATE PRINCIPAL AMOUNT OF ALL
REVOLVING CREDIT LOANS OUTSTANDING ON SUCH DATE.


 


(C)        COMPETITIVE LOANS.  THE BORROWER SHALL REPAY EACH COMPETITIVE LOAN ON
THE LAST DAY OF THE INTEREST PERIOD IN RESPECT THEREOF.

 

78


 


(D)       SWING LINE LOANS.  THE BORROWER SHALL REPAY EACH SWING LINE LOAN ON
THE EARLIER TO OCCUR OF (I) THE DATE TEN BUSINESS DAYS AFTER SUCH SWING LINE
LOAN IS MADE AND (II) THE MATURITY DATE.


 

2.09     Interest.  (a)  Subject to the provisions of Section 2.09(b), (i) each
Eurocurrency Rate Committed Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurocurrency Rate for such Interest Period plus the Applicable Rate;
(ii) each Base Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate; (iii) each Competitive Loan shall bear interest
on the outstanding principal amount thereof for the Interest Period therefor at
a rate per annum equal to the Eurocurrency Rate for such Interest Period plus
(or minus) the Eurocurrency Bid Margin, or at the Absolute Rate for such
Interest Period, as the case may be, and (iv) each Swing Line Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate applicable to Base Rate Loans.

 


(B)        (I)  WHILE ANY EVENT OF DEFAULT ARISING UNDER
SECTION 8.01(A)(I) EXISTS, OR UPON THE REQUEST OF THE REQUIRED LENDERS WHILE ANY
OTHER EVENT OF DEFAULT EXISTS, THE BORROWER SHALL PAY INTEREST ON THE PRINCIPAL
AMOUNT OF ALL OUTSTANDING OBLIGATIONS HEREUNDER AT A FLUCTUATING INTEREST RATE
PER ANNUM AT ALL TIMES EQUAL TO THE DEFAULT RATE TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAWS.


 

(II)        ACCRUED AND UNPAID INTEREST ON PAST DUE AMOUNTS (INCLUDING INTEREST
ON PAST DUE INTEREST) SHALL BE DUE AND PAYABLE UPON DEMAND.

 


(C)        INTEREST ON EACH LOAN SHALL BE DUE AND PAYABLE IN ARREARS ON EACH
INTEREST PAYMENT DATE APPLICABLE THERETO AND AT SUCH OTHER TIMES AS MAY BE
SPECIFIED HEREIN.  INTEREST HEREUNDER SHALL BE DUE AND PAYABLE IN ACCORDANCE
WITH THE TERMS HEREOF BEFORE AND AFTER JUDGMENT, AND BEFORE AND AFTER THE
COMMENCEMENT OF ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW.


 

2.10     Fees.  In addition to certain fees described in Sections 2.04(h) and
(i) and Section 2.15(b):

 


(A)        REVOLVING CREDIT FACILITY FEES.  AT ALL TIMES DURING THE AVAILABILITY
PERIOD FOR THE REVOLVING CREDIT FACILITY, INCLUDING AT ANY TIME DURING WHICH ONE
OR MORE OF THE CONDITIONS IN ARTICLE IV IS NOT MET, THE BORROWER AGREES TO PAY
TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH REVOLVING CREDIT LENDER
(I) PRIOR TO THE INVESTMENT GRADE PRICING EFFECTIVE DATE, AN UNUSED FEE (THE
“UNUSED FEE”) EQUAL TO THE APPLICABLE RATE TIMES THE ACTUAL DAILY AMOUNT BY
WHICH SUCH REVOLVING CREDIT LENDER’S REVOLVING CREDIT COMMITMENT EXCEEDS THE SUM
OF (X) THE OUTSTANDING AMOUNT OF REVOLVING CREDIT LOANS MADE BY SUCH REVOLVING
CREDIT LENDER AND (Y) SUCH REVOLVING CREDIT LENDER’S APPLICABLE DOLLAR TRANCHE
PERCENTAGE OF THE OUTSTANDING AMOUNT OF L/C OBLIGATIONS SUBJECT TO ADJUSTMENT AS
PROVIDED IN SECTION 2.18 OR (II) AT ALL TIMES ON AND AFTER THE INVESTMENT GRADE
PRICING EFFECTIVE DATE, A FACILITY FEE (THE “FACILITY FEE”) EQUAL TO THE
APPLICABLE RATE ON THE ACTUAL DAILY AMOUNT OF THE REVOLVING CREDIT FACILITY (OR,
IF THE REVOLVING CREDIT COMMITMENTS HAVE TERMINATED, ON THE TOTAL REVOLVING

 

79


 


CREDIT OUTSTANDINGS) TIMES ITS APPLICABLE REVOLVING CREDIT PERCENTAGE.  ACCRUED
UNUSED FEES PURSUANT TO CLAUSE (I) ABOVE AND FACILITY FEES PURSUANT TO CLAUSE
(II) ABOVE SHALL BE PAYABLE QUARTERLY IN ARREARS ON THE LAST DAY OF MARCH, JUNE,
SEPTEMBER AND DECEMBER OF EACH YEAR COMMENCING ON THE FIRST SUCH DATE AFTER THE
CLOSING DATE, AND ON THE DATE ON WHICH THE REVOLVING CREDIT COMMITMENTS
TERMINATE; PROVIDED THAT ANY FEES PURSUANT TO CLAUSE (I) OR (II) ACCRUING AFTER
THE DATE ON WHICH THE REVOLVING CREDIT COMMITMENTS TERMINATE SHALL BE PAYABLE ON
DEMAND. THE UNUSED FEE AND THE FACILITY FEE SHALL BE CALCULATED QUARTERLY IN
ARREARS, AND IF THERE IS ANY CHANGE IN THE APPLICABLE RATE DURING ANY QUARTER,
THE ACTUAL DAILY AMOUNT SHALL BE COMPUTED AND MULTIPLIED BY THE APPLICABLE RATE
SEPARATELY FOR EACH PERIOD DURING SUCH QUARTER THAT SUCH APPLICABLE RATE WAS IN
EFFECT.


 


(B)        OTHER FEES.  (I)  THE COMPANY SHALL PAY TO THE ARRANGERS AND THE
ADMINISTRATIVE AGENT FOR THEIR OWN RESPECTIVE ACCOUNTS, IN DOLLARS, FEES IN THE
AMOUNTS AND AT THE TIMES SPECIFIED IN THE FEE LETTER.  SUCH FEES SHALL BE FULLY
EARNED WHEN PAID AND SHALL NOT BE REFUNDABLE FOR ANY REASON WHATSOEVER.


 

(II)        THE COMPANY SHALL PAY TO THE LENDERS, IN DOLLARS, SUCH FEES AS SHALL
HAVE BEEN SEPARATELY AGREED UPON IN WRITING IN THE AMOUNTS AND AT THE TIMES SO
SPECIFIED.  SUCH FEES SHALL BE FULLY EARNED WHEN PAID AND SHALL NOT BE
REFUNDABLE FOR ANY REASON WHATSOEVER.

 

2.11     Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate  (a)  All computations of interest based on the Eurocurrency Rate (other
than with respect to Base Rate Loans) will be made by the Administrative Agent
on the basis of a year of 360 days, except that (i) with respect to any Loan
denominated in Sterling such computations will be made by the Administrative
Agent on the basis of a year of 365 days and (ii) with respect to any Loan
denominated in an Alternative Currency (other than Sterling and Euro) such
computations will be made by the Administrative Agent in accordance with market
practice for such Alternative Currency, in each case for the actual number of
days (including the first day but excluding the last day) occurring in the
period for which such interest or fees are payable.  All computations of
interest in respect of Base Rate Loans and of facility fees and letter of credit
commission will be made by the Administrative Agent on the basis of a year of
365 or 366 days, as the case may be, for the actual number of days (including
the first day but excluding the last day) occurring in the period for which such
interest or fees are payable.  Each determination by the Administrative Agent of
an interest rate hereunder shall be conclusive and binding for all purposes,
absent manifest error. With respect to all Non-LIBOR Quoted Currencies, the
calculation of the applicable interest rate shall be determined in accordance
with market practice.

 


(B)        IF, AS A RESULT OF ANY RESTATEMENT OF OR OTHER ADJUSTMENT TO THE
FINANCIAL STATEMENTS OF THE COMPANY OR FOR ANY OTHER REASON, THE COMPANY OR THE
ADMINISTRATIVE AGENT DETERMINE THAT (I) THE LEVERAGE RATIO AS CALCULATED BY THE
COMPANY AS OF ANY APPLICABLE DATE WAS INACCURATE AND (II) A PROPER CALCULATION
OF THE LEVERAGE RATIO WOULD HAVE RESULTED IN HIGHER PRICING FOR SUCH PERIOD, THE
BORROWER SHALL IMMEDIATELY AND RETROACTIVELY BE OBLIGATED TO PAY TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE APPLICABLE LENDERS OR THE L/C
ISSUER, AS THE CASE MAY BE, PROMPTLY ON DEMAND BY THE ADMINISTRATIVE AGENT (OR,
AFTER THE OCCURRENCE OF AN ACTUAL OR DEEMED ENTRY OF AN ORDER FOR RELIEF WITH
RESPECT TO THE BORROWER UNDER ANY DEBTOR RELIEF LAW, AUTOMATICALLY AND WITHOUT
FURTHER ACTION BY THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C


 

80


 


ISSUER), AN AMOUNT EQUAL TO THE EXCESS OF THE AMOUNT OF INTEREST AND FEES THAT
SHOULD HAVE BEEN PAID FOR SUCH PERIOD OVER THE AMOUNT OF INTEREST AND FEES
ACTUALLY PAID FOR SUCH PERIOD.  THIS PARAGRAPH SHALL NOT LIMIT THE RIGHTS OF THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER, AS THE CASE MAY BE, UNDER
SECTIONS 2.04(C)(III), 2.04(H) OR 2.09(B) OR UNDER ARTICLE VIII.  THE BORROWER’S
OBLIGATIONS UNDER THIS PARAGRAPH SHALL SURVIVE THE TERMINATION OF THE AGGREGATE
COMMITMENTS AND THE REPAYMENT OF ALL OTHER OBLIGATIONS HEREUNDER.


 

2.12     Evidence of Debt.  (a)  The Credit Extensions made by each Lender shall
be evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon.  Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations.  In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.  Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans in addition to such accounts or
records.  Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount, currency and maturity of its Loans and
payments with respect thereto.

 


(B)        IN ADDITION TO THE ACCOUNTS AND RECORDS REFERRED TO IN
SECTION 2.12(A), EACH LENDER AND THE ADMINISTRATIVE AGENT SHALL MAINTAIN IN
ACCORDANCE WITH ITS USUAL PRACTICE ACCOUNTS OR RECORDS EVIDENCING THE PURCHASES
AND SALES BY SUCH LENDER OF PARTICIPATIONS IN LETTERS OF CREDIT AND SWING LINE
LOANS.  IN THE EVENT OF ANY CONFLICT BETWEEN THE ACCOUNTS AND RECORDS MAINTAINED
BY THE ADMINISTRATIVE AGENT AND THE ACCOUNTS AND RECORDS OF ANY LENDER IN
RESPECT OF SUCH MATTERS, THE ACCOUNTS AND RECORDS OF THE ADMINISTRATIVE AGENT
SHALL CONTROL IN THE ABSENCE OF MANIFEST ERROR.


 


2.13     PAYMENTS GENERALLY; ADMINISTRATIVE AGENT’S CLAWBACK.  (A)  GENERAL. 
ALL PAYMENTS TO BE MADE BY ANY LOAN PARTY SHALL BE MADE FREE AND CLEAR OF AND
WITHOUT CONDITION OR DEDUCTION FOR ANY COUNTERCLAIM, DEFENSE, RECOUPMENT OR
SETOFF.  EACH PREPAYMENT OF A EUROCURRENCY RATE LOAN SHALL BE ACCOMPANIED BY ANY
ADDITIONAL AMOUNT REQUIRED PURSUANT TO SECTION 3.05.  SUBJECT TO SECTION 2.18,
(I) EACH PREPAYMENT OF A LOAN UNDER THE TERM FACILITY SHALL BE PAID TO THE
APPROPRIATE LENDERS IN ACCORDANCE WITH THEIR APPLICABLE PERCENTAGES, (II) EACH
PREPAYMENT OF A DOLLAR TRANCHE LOAN UNDER THE REVOLVING CREDIT FACILITY SHALL BE
PAID TO THE APPROPRIATE LENDERS IN ACCORDANCE WITH THEIR RESPECTIVE APPLICABLE
DOLLAR TRANCHE PERCENTAGES AND (III) EACH PREPAYMENT OF A REVOLVING CREDIT LOAN
DENOMINATED IN AN ALTERNATIVE CURRENCY SHALL BE PAID TO THE LENDERS HOLDING AN
ALTERNATIVE CURRENCY TRANCHE COMMITMENT WITH RESPECT TO SUCH ALTERNATIVE
CURRENCY IN ACCORDANCE WITH THEIR APPLICABLE TRANCHE PERCENTAGES.  EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED HEREIN AND EXCEPT WITH RESPECT TO PRINCIPAL OF AND
INTEREST ON LOANS DENOMINATED IN AN ALTERNATIVE CURRENCY, ALL PAYMENTS BY ANY
LOAN PARTY HEREUNDER SHALL BE MADE TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT
OF THE RESPECTIVE LENDERS TO WHICH SUCH PAYMENT IS OWED, AT THE APPLICABLE
ADMINISTRATIVE AGENT’S OFFICE IN DOLLARS AND IN SAME DAY FUNDS NOT LATER THAN
2:00 P.M. ON THE DATE SPECIFIED HEREIN.  EXCEPT AS


 

81


 


OTHERWISE EXPRESSLY PROVIDED HEREIN, ALL PAYMENTS BY ANY LOAN PARTY HEREUNDER
WITH RESPECT TO PRINCIPAL OF AND INTEREST ON LOANS DENOMINATED IN AN ALTERNATIVE
CURRENCY SHALL BE MADE TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE
RESPECTIVE LENDERS TO WHICH SUCH PAYMENT IS OWED, AT THE APPLICABLE
ADMINISTRATIVE AGENT’S OFFICE IN SUCH ALTERNATIVE CURRENCY AND IN SAME DAY FUNDS
NOT LATER THAN THE APPLICABLE TIME SPECIFIED BY THE ADMINISTRATIVE AGENT ON THE
DATES SPECIFIED HEREIN.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE
ADMINISTRATIVE AGENT MAY REQUIRE THAT ANY PAYMENTS DUE UNDER THIS AGREEMENT BE
MADE IN THE UNITED STATES.  IF, FOR ANY REASON, ANY LOAN PARTY IS PROHIBITED BY
ANY LAW FROM MAKING ANY REQUIRED PAYMENT HEREUNDER IN AN ALTERNATIVE CURRENCY,
SUCH LOAN PARTY SHALL MAKE SUCH PAYMENT IN DOLLARS IN THE DOLLAR EQUIVALENT OF
THE ALTERNATIVE CURRENCY PAYMENT AMOUNT.  THE ADMINISTRATIVE AGENT WILL PROMPTLY
DISTRIBUTE TO EACH LENDER SUCH LENDER’S APPLICABLE SHARE OF SUCH PAYMENT IN LIKE
FUNDS AS RECEIVED BY WIRE TRANSFER TO SUCH LENDER’S LENDING OFFICE.  ALL
PAYMENTS RECEIVED BY THE ADMINISTRATIVE AGENT (I) AFTER 2:00 P.M. IN THE CASE OF
PAYMENTS IN DOLLARS, OR (II) AFTER THE APPLICABLE TIME SPECIFIED BY THE
ADMINISTRATIVE AGENT IN THE CASE OF PAYMENTS IN AN ALTERNATIVE CURRENCY, SHALL
IN EACH CASE BE DEEMED RECEIVED ON THE NEXT SUCCEEDING BUSINESS DAY AND ANY
APPLICABLE INTEREST OR FEE SHALL CONTINUE TO ACCRUE.  IF ANY PAYMENT TO BE MADE
BY ANY LOAN PARTY SHALL COME DUE ON A DAY OTHER THAN A BUSINESS DAY, PAYMENT
SHALL BE MADE ON THE NEXT FOLLOWING BUSINESS DAY, AND SUCH EXTENSION OF TIME
SHALL BE REFLECTED IN COMPUTING INTEREST OR FEES, AS THE CASE MAY BE.


 


(B)        (I)  FUNDING BY LENDERS; PRESUMPTION BY ADMINISTRATIVE AGENT.  UNLESS
THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM A LENDER PRIOR TO THE
PROPOSED DATE OF ANY BORROWING OF EUROCURRENCY RATE COMMITTED LOANS (OR, IN THE
CASE OF ANY BORROWING OF BASE RATE LOANS, PRIOR TO 12:00 NOON ON THE DATE OF
SUCH BORROWING) THAT SUCH LENDER WILL NOT MAKE AVAILABLE TO THE ADMINISTRATIVE
AGENT SUCH LENDER’S SHARE OF SUCH BORROWING, THE ADMINISTRATIVE AGENT MAY ASSUME
THAT SUCH LENDER HAS MADE SUCH SHARE AVAILABLE ON SUCH DATE IN ACCORDANCE WITH
SECTION 2.02 (OR, IN THE CASE OF A BORROWING OF BASE RATE LOANS, THAT SUCH
LENDER HAS MADE SUCH SHARE AVAILABLE IN ACCORDANCE WITH AND AT THE TIME REQUIRED
BY SECTION 2.02) AND MAY, IN RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO
THE BORROWER A CORRESPONDING AMOUNT.  IN SUCH EVENT, IF A LENDER HAS NOT IN FACT
MADE ITS SHARE OF THE APPLICABLE BORROWING AVAILABLE TO THE ADMINISTRATIVE
AGENT, THEN THE APPLICABLE LENDER AND THE BORROWER SEVERALLY AGREE TO PAY TO THE
ADMINISTRATIVE AGENT FORTHWITH ON DEMAND SUCH CORRESPONDING AMOUNT IN SAME DAY
FUNDS WITH INTEREST THEREON, FOR EACH DAY FROM AND INCLUDING THE DATE SUCH
AMOUNT IS MADE AVAILABLE TO THE BORROWER TO BUT EXCLUDING THE DATE OF PAYMENT TO
THE ADMINISTRATIVE AGENT, AT (A) IN THE CASE OF A PAYMENT TO BE MADE BY SUCH
LENDER, THE APPLICABLE OVERNIGHT RATE, PLUS ANY ADMINISTRATIVE, PROCESSING OR
SIMILAR FEES CUSTOMARILY CHARGED BY THE ADMINISTRATIVE AGENT IN CONNECTION WITH
THE FOREGOING, AND (B) IN THE CASE OF A PAYMENT TO BE MADE BY THE BORROWER, THE
INTEREST RATE APPLICABLE TO BASE RATE LOANS.  IF THE BORROWER AND SUCH LENDER
SHALL PAY SUCH INTEREST TO THE ADMINISTRATIVE AGENT FOR THE SAME OR AN
OVERLAPPING PERIOD, THE ADMINISTRATIVE AGENT SHALL PROMPTLY REMIT TO THE
BORROWER THE AMOUNT OF SUCH INTEREST PAID BY THE BORROWER FOR SUCH PERIOD.  IF
SUCH LENDER PAYS ITS SHARE OF THE APPLICABLE BORROWING TO THE ADMINISTRATIVE
AGENT, THEN THE AMOUNT SO PAID SHALL CONSTITUTE SUCH LENDER’S LOAN INCLUDED IN
SUCH BORROWING AS OF THE DATE OF SUCH BORROWING.  ANY PAYMENT BY THE BORROWER
SHALL BE WITHOUT PREJUDICE TO ANY CLAIM THE BORROWER MAY HAVE AGAINST A LENDER
THAT SHALL HAVE FAILED TO MAKE SUCH PAYMENT TO THE ADMINISTRATIVE AGENT.


 

82


 

(II)        PAYMENTS BY BORROWER; PRESUMPTIONS BY ADMINISTRATIVE AGENT.  UNLESS
THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM THE BORROWER PRIOR TO
THE DATE ON WHICH ANY PAYMENT IS DUE TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT
OF THE LENDERS OR THE L/C ISSUER HEREUNDER THAT THE BORROWER WILL NOT MAKE SUCH
PAYMENT, THE ADMINISTRATIVE AGENT MAY ASSUME THAT THE BORROWER HAS MADE SUCH
PAYMENT ON SUCH DATE IN ACCORDANCE HEREWITH AND MAY, IN RELIANCE UPON SUCH
ASSUMPTION, DISTRIBUTE TO THE APPROPRIATE LENDERS OR THE L/C ISSUER, AS THE CASE
MAY BE, THE AMOUNT DUE.  IN SUCH EVENT, IF THE BORROWER HAS NOT IN FACT MADE
SUCH PAYMENT, THEN EACH OF THE APPROPRIATE LENDERS OR THE L/C ISSUER, AS THE
CASE MAY BE, SEVERALLY AGREES TO REPAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON
DEMAND THE AMOUNT SO DISTRIBUTED TO SUCH LENDER OR THE L/C ISSUER, IN SAME DAY
FUNDS WITH INTEREST THEREON, FOR EACH DAY FROM AND INCLUDING THE DATE SUCH
AMOUNT IS DISTRIBUTED TO IT TO BUT EXCLUDING THE DATE OF PAYMENT TO THE
ADMINISTRATIVE AGENT, AT THE GREATER OF THE FEDERAL FUNDS RATE AND A RATE
DETERMINED BY THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING INDUSTRY
RULES ON INTERBANK COMPENSATION.

 

A notice of the Administrative Agent to any Lender, the Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.

 


(C)        FAILURE TO SATISFY CONDITIONS PRECEDENT.  IF ANY LENDER MAKES
AVAILABLE TO THE ADMINISTRATIVE AGENT FUNDS FOR ANY LOAN TO BE MADE BY SUCH
LENDER TO THE BORROWER AS PROVIDED IN THE FOREGOING PROVISIONS OF THIS
ARTICLE II, AND SUCH FUNDS ARE NOT MADE AVAILABLE TO THE BORROWER BY THE
ADMINISTRATIVE AGENT BECAUSE THE CONDITIONS TO THE APPLICABLE CREDIT EXTENSION
SET FORTH IN ARTICLE IV ARE NOT SATISFIED OR WAIVED IN ACCORDANCE WITH THE TERMS
HEREOF, THE ADMINISTRATIVE AGENT SHALL RETURN SUCH FUNDS (IN LIKE FUNDS AS
RECEIVED FROM SUCH LENDER) TO SUCH LENDER, WITHOUT INTEREST.


 


(D)       OBLIGATIONS OF LENDERS SEVERAL.  THE OBLIGATIONS OF THE LENDERS
HEREUNDER TO MAKE TERM LOANS AND REVOLVING CREDIT LOANS, TO FUND PARTICIPATIONS
IN LETTERS OF CREDIT AND SWING LINE LOANS AND TO MAKE PAYMENTS PURSUANT TO
SECTION 11.04(C) ARE SEVERAL AND NOT JOINT.  THE FAILURE OF ANY LENDER TO MAKE
ANY LOAN, TO FUND ANY SUCH PARTICIPATION OR TO MAKE ANY PAYMENT UNDER
SECTION 11.04(C) ON ANY DATE REQUIRED HEREUNDER SHALL NOT RELIEVE ANY OTHER
LENDER OF ITS CORRESPONDING OBLIGATION TO DO SO ON SUCH DATE, AND NO LENDER
SHALL BE RESPONSIBLE FOR THE FAILURE OF ANY OTHER LENDER TO SO MAKE ITS LOAN, TO
PURCHASE ITS PARTICIPATION OR TO MAKE ITS PAYMENT UNDER SECTION 11.04(C).


 


(E)        FUNDING SOURCE.  NOTHING HEREIN SHALL BE DEEMED TO OBLIGATE ANY
LENDER TO OBTAIN THE FUNDS FOR ANY LOAN IN ANY PARTICULAR PLACE OR MANNER OR TO
CONSTITUTE A REPRESENTATION BY ANY LENDER THAT IT HAS OBTAINED OR WILL OBTAIN
THE FUNDS FOR ANY LOAN IN ANY PARTICULAR PLACE OR MANNER.


 


(F)        INSUFFICIENT FUNDS.  IF AT ANY TIME INSUFFICIENT FUNDS ARE RECEIVED
BY AND AVAILABLE TO THE ADMINISTRATIVE AGENT TO PAY FULLY ALL AMOUNTS OF
PRINCIPAL, L/C BORROWINGS, INTEREST AND FEES THEN DUE HEREUNDER, SUCH FUNDS
SHALL BE APPLIED (I) FIRST, TOWARD PAYMENT OF INTEREST AND FEES THEN DUE
HEREUNDER, RATABLY AMONG THE PARTIES ENTITLED THERETO IN ACCORDANCE WITH THE
AMOUNTS OF INTEREST AND FEES THEN DUE SUCH PARTIES, AND (II) SECOND, TOWARD
PAYMENT OF


 

83


 


PRINCIPAL AND L/C BORROWINGS THEN DUE HEREUNDER, RATABLY AMONG THE PARTIES
ENTITLED THERETO IN ACCORDANCE WITH THE AMOUNTS OF PRINCIPAL AND L/C BORROWINGS
THEN DUE SUCH PARTIES.


 

2.14     Sharing of Payments by Lenders.  If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations in respect of any of the Facilities due and payable to such
Lender under the Loan Documents at such time in excess of its ratable share
(according to the proportion of (i) Total Outstandings then due and payable to
such Lender (with the aggregate amount of such Lender’s risk participation and
funded participation in L/C Obligations and Swing Line Loans being deemed
“owing” to such Lender for purposes hereof) to (ii) Total Outstandings then due
and payable to all Lenders) of payments on account of the Obligations due and
payable to all Lenders under the Loan Documents at such time or (b) Obligations
in respect of any of the Facilities owing (but not due and payable) to such
Lender under the Loan Documents at such time in excess of its ratable share
(according to the proportion of (i) Total Outstandings owing (but not due and
payable) to such Lender at such time (with the aggregate amount of such Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans being deemed “owing” to such Lender for purposes hereof) to (ii) Total
Outstandings owing (but not due and payable) at such time) of payments obtained
by all of the Lenders at such time on account of the Obligations owing (but not
due and payable) to all Lenders under the Loan Documents at such time, then the
Lender receiving such greater proportion shall (x) notify the Administrative
Agent of such fact, and (y) purchase (for cash at face value) participations in
the Loans and subparticipations in L/C Obligations and Swing Line Loans of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of Obligations then due and payable to the
Lenders or owing (but not due and payable) to the Lenders, as the case may be,
provided that:

 

(I)         IF ANY SUCH PARTICIPATIONS OR SUBPARTICIPATIONS ARE PURCHASED AND
ALL OR ANY PORTION OF THE PAYMENT GIVING RISE THERETO IS RECOVERED, SUCH
PARTICIPATIONS OR SUBPARTICIPATIONS SHALL BE RESCINDED AND THE PURCHASE PRICE
RESTORED TO THE EXTENT OF SUCH RECOVERY, WITHOUT INTEREST; AND

 

(II)        THE PROVISIONS OF THIS SECTION SHALL NOT BE CONSTRUED TO APPLY TO
(X) ANY PAYMENT MADE BY OR ON BEHALF OF THE BORROWER PURSUANT TO AND IN
ACCORDANCE WITH THE EXPRESS TERMS OF THIS AGREEMENT (INCLUDING THE APPLICATION
OF FUNDS ARISING FROM THE EXISTENCE OF A DEFAULTING LENDER), (Y) THE APPLICATION
OF CASH COLLATERAL PROVIDED FOR IN SECTION 2.17, OR (Z) ANY PAYMENT OBTAINED BY
A LENDER AS CONSIDERATION FOR THE ASSIGNMENT OF OR SALE OF A PARTICIPATION IN
ANY OF ITS LOANS OR SUBPARTICIPATIONS IN L/C OBLIGATIONS OR SWING LINE LOANS TO
ANY ASSIGNEE OR PARTICIPANT, OTHER THAN AN ASSIGNMENT TO THE COMPANY OR ANY
AFFILIATE THEREOF (AS TO WHICH THE PROVISIONS OF THIS SECTION SHALL APPLY).

 

Revolving Credit Loans denominated in Alternative Currencies will automatically,
at any time that the Administrative Agent determines it necessary or desirable
to calculate the pro rata share of the Lenders under this Section 2.14 or
Section 8.03, be converted on a notional basis into the Dollar Equivalent
thereof solely for the purposes of making any allocations required under this
Section 2.14 or Section 8.03.

 

84


 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

2.15     Extensions of Maturity Dates.  (a)  Notification of Extension.  The
Company may elect to extend the Maturity Date (i) with respect to the Revolving
Credit Facility, for an additional twelve (12) months from the Initial Maturity
Date for the Revolving Credit Facility or (ii) with respect to the Term
Facility, (x) for an additional twelve (12) months from the Initial Maturity
Date for the Term Facility (such new Maturity Date, the “Interim Maturity Date”)
and (y) an additional twelve (12) months from the Interim Maturity Date, in each
case under clauses (i) and (ii), by written notice to the Administrative Agent
(each such notice, an “Extension Notice”) not earlier than 90 days and not later
than 30 days prior to the relevant Initial Maturity Date or the Interim Maturity
Date, as applicable.  The Administrative Agent shall distribute any such
Extension Notice promptly to the Appropriate Lenders following its receipt
thereof.

 


(B)        CONDITIONS PRECEDENT TO EFFECTIVENESS OF MATURITY DATE EXTENSIONS. 
AS CONDITIONS PRECEDENT TO THE EFFECTIVENESS OF ANY SUCH EXTENSION, ON OR PRIOR
TO THE RELEVANT INITIAL MATURITY DATE OR THE INTERIM MATURITY DATE, AS
APPLICABLE, EACH OF THE FOLLOWING REQUIREMENTS SHALL BE SATISFIED:


 

(I)         THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED AN EXTENSION NOTICE
WITHIN THE PERIOD REQUIRED UNDER CLAUSE (A) ABOVE;

 

(II)        ON THE DATE OF SUCH EXTENSION NOTICE AND BOTH IMMEDIATELY BEFORE AND
IMMEDIATELY AFTER GIVING EFFECT TO SUCH EXTENSION OF THE MATURITY DATE, NO
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING;

 

(III)       THE BORROWER SHALL HAVE PAID TO THE ADMINISTRATIVE AGENT, FOR THE
PRO RATA BENEFIT OF THE APPROPRIATE LENDERS BASED ON THEIR RESPECTIVE APPLICABLE
PERCENTAGES AS OF SUCH DATE, AN EXTENSION FEE IN AN AMOUNT EQUAL TO (X) IN
CONNECTION WITH AN EXTENSION OF THE MATURITY DATE WITH RESPECT TO THE REVOLVING
CREDIT FACILITY, 0.15% OF THE AGGREGATE REVOLVING CREDIT COMMITMENTS AS IN
EFFECT ON THE INITIAL MATURITY DATE WITH RESPECT TO THE REVOLVING CREDIT
FACILITY AND (Y) IN CONNECTION WITH AN EXTENSION OF THE MATURITY DATE WITH
RESPECT TO THE TERM FACILITY, 0.10% OF THE TERM FACILITY AS IN EFFECT ON THE
INITIAL MATURITY DATE OR THE INTERIM MATURITY DATE, AS APPLICABLE, IT BEING
AGREED, IN EACH CASE, THAT SUCH EXTENSION FEE SHALL BE FULLY EARNED WHEN PAID
AND SHALL NOT BE REFUNDABLE FOR ANY REASON;

 

(IV)       THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A CERTIFICATE OF EACH
LOAN PARTY DATED AS OF THE RELEVANT INITIAL MATURITY DATE OR THE INTERIM
MATURITY DATE, AS APPLICABLE, SIGNED BY A RESPONSIBLE OFFICER OF SUCH LOAN PARTY
(I) (X) CERTIFYING AND ATTACHING THE RESOLUTIONS ADOPTED BY SUCH LOAN PARTY
APPROVING OR CONSENTING TO SUCH EXTENSION OR (Y) CERTIFYING THAT, AS OF THE
INITIAL MATURITY DATE, THE RESOLUTIONS DELIVERED TO THE ADMINISTRATIVE AGENT AND
THE LENDERS ON THE CLOSING DATE (WHICH RESOLUTIONS INCLUDE APPROVAL FOR AN
EXTENSION OF THE MATURITY DATE, WITH RESPECT TO THE REVOLVING

 

85


 

CREDIT FACILITY, FOR AN ADDITIONAL TWELVE (12) MONTHS FROM THE INITIAL MATURITY
DATE WITH RESPECT TO THE REVOLVING CREDIT FACILITY, AND, WITH RESPECT TO THE
TERM FACILITY, FOR AN ADDITIONAL 24 MONTHS FROM THE INITIAL MATURITY DATE WITH
RESPECT TO THE TERM FACILITY) ARE AND REMAIN IN FULL FORCE AND EFFECT AND HAVE
NOT BEEN MODIFIED, RESCINDED OR SUPERSEDED SINCE THE DATE OF ADOPTION AND
(II) CERTIFYING THAT, BEFORE AND AFTER GIVING EFFECT TO SUCH EXTENSION, (A) THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN ARTICLE V AND THE OTHER LOAN
DOCUMENTS ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE
RELEVANT INITIAL MATURITY DATE OR THE INTERIM MATURITY DATE, AS APPLICABLE,
EXCEPT (X) TO THE EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES SPECIFICALLY
REFER TO AN EARLIER DATE, IN WHICH CASE THEY ARE TRUE AND CORRECT AS OF SUCH
EARLIER DATE, (Y) ANY REPRESENTATION OR WARRANTY THAT IS ALREADY BY ITS TERMS
QUALIFIED AS TO “MATERIALITY”, “MATERIAL ADVERSE EFFECT” OR SIMILAR LANGUAGE
SHALL BE TRUE AND CORRECT IN ALL RESPECTS AS OF SUCH DATE AFTER GIVING EFFECT TO
SUCH QUALIFICATION AND (Z) FOR PURPOSES OF THIS SECTION 2.15, THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN SUBSECTIONS (A) AND (B) OF
SECTION 5.05 SHALL BE DEEMED TO REFER TO THE MOST RECENT STATEMENTS FURNISHED
PURSUANT TO SUBSECTIONS (A) AND (B), RESPECTIVELY, OF SECTION 6.01, AND (B) NO
DEFAULT EXISTS; AND

 

(V)        EACH OF THE LOAN PARTIES SHALL HAVE DELIVERED TO THE ADMINISTRATIVE
AGENT SUCH REAFFIRMATIONS OF ITS RESPECTIVE OBLIGATIONS UNDER THE LOAN DOCUMENTS
(AFTER GIVING EFFECT TO THE EXTENSION), AND ACKNOWLEDGMENTS AND CERTIFICATIONS
THAT THEY HAVE NO CLAIMS, OFFSETS OR DEFENSES WITH RESPECT TO THE PAYMENT OR
PERFORMANCE OF ANY OF THE OBLIGATIONS, INCLUDING, WITHOUT LIMITATION,
REAFFIRMATIONS OF THE GUARANTY.

 


(C)        CONFLICTING PROVISIONS.  THIS SECTION SHALL SUPERSEDE ANY PROVISION
IN SECTION 11.01 TO THE CONTRARY.


 

2.16     Increase in Commitments.  (a)  Request for Increase.  Provided there
exists no Default, upon written notice to the Administrative Agent, the
Borrower, may from time to time, elect to increase the Aggregate Commitments to
an amount not exceeding $1,750,000,000 by increasing the Revolving Credit
Facility and/or increasing the Term Facility or, if the Term Facility has been
terminated or is otherwise no longer outstanding, with a new term facility on
substantially the same terms as the Term Facility (and after the Increase
Effective Date with respect thereto all references to the “Term Facility” herein
and in any other Loan Documents shall mean such new term facility (the “New Term
Facility”)); provided that any such request for an increase shall be in a
minimum amount of $25,000,000 or a whole multiple of $5,000,000 in excess
thereof, or such other amount agreed to by the Borrower and the Administrative
Agent.  In such written notice, the Borrower shall specify the Facility that it
proposes to increase and the identity of each Appropriate Lender and each
Eligible Assignee that it proposes to approach to provide all or a portion of
such increase (subject in each case to any requisite consents required under
Section 11.06); provided, however, that (i) any existing Appropriate Lender
approached to provide all or a portion of such increase may elect or decline, in
its sole discretion, to provide all or a portion of such increase in the
applicable Facility offered to it (and any Lender that has failed to respond to
any such request shall be deemed to have declined to increase its Revolving
Credit Commitment or Term Commitment, as applicable) and (ii) any Eligible
Assignee providing any portion of such increase in the applicable Facility that
is not an existing Lender shall become a Lender pursuant to a joinder agreement
in form and substance reasonably satisfactory to the Administrative Agent and
its counsel (a “New Lender Joinder Agreement”).

 

86


 


(B)        EFFECTIVE DATE AND ALLOCATIONS.  IF EITHER OF THE FACILITIES IS
INCREASED OR A NEW TERM FACILITY IS ESTABLISHED IN ACCORDANCE WITH THIS SECTION,
THE ADMINISTRATIVE AGENT AND THE BORROWER SHALL DETERMINE THE EFFECTIVE DATE
(EACH AN “INCREASE EFFECTIVE DATE”) AND THE FINAL ALLOCATION OF SUCH INCREASE
AMONG THE APPROPRIATE LENDERS.


 


(C)        CONDITIONS TO EFFECTIVENESS OF INCREASE.  AS CONDITIONS PRECEDENT TO
EACH SUCH INCREASE, ON OR PRIOR TO THE APPLICABLE INCREASE EFFECTIVE DATE,
(I) THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A CERTIFICATE OF EACH LOAN
PARTY DATED AS OF SUCH INCREASE EFFECTIVE DATE SIGNED BY A RESPONSIBLE OFFICER
OF SUCH LOAN PARTY (X) (1) CERTIFYING AND ATTACHING THE RESOLUTIONS ADOPTED BY
SUCH LOAN PARTY APPROVING OR CONSENTING TO SUCH INCREASE OR (2) CERTIFYING THAT,
AS OF SUCH INCREASE EFFECTIVE DATE, THE RESOLUTIONS DELIVERED TO THE
ADMINISTRATIVE AGENT AND THE LENDERS ON THE CLOSING DATE (WHICH RESOLUTIONS
INCLUDE APPROVAL TO INCREASE THE AGGREGATE COMMITMENTS TO AN AMOUNT AT LEAST
EQUAL TO $1,750,000,000) ARE AND REMAIN IN FULL FORCE AND EFFECT AND HAVE NOT
BEEN MODIFIED, RESCINDED OR SUPERSEDED SINCE THE DATE OF ADOPTION, AND (Y) IN
THE CASE OF THE BORROWER, CERTIFYING THAT, BEFORE AND AFTER GIVING EFFECT TO
SUCH INCREASE, (A) THE REPRESENTATIONS AND WARRANTIES CONTAINED IN ARTICLE V AND
THE OTHER LOAN DOCUMENTS ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS
OF SUCH INCREASE EFFECTIVE DATE, EXCEPT TO THE EXTENT THAT (1) SUCH
REPRESENTATIONS AND WARRANTIES SPECIFICALLY REFER TO AN EARLIER DATE, IN WHICH
CASE THEY ARE TRUE AND CORRECT AS OF SUCH EARLIER DATE, (2) ANY REPRESENTATION
OR WARRANTY THAT IS ALREADY BY ITS TERMS QUALIFIED AS TO “MATERIALITY”,
“MATERIAL ADVERSE EFFECT” OR SIMILAR LANGUAGE SHALL BE TRUE AND CORRECT IN ALL
RESPECTS AS OF SUCH DATE AFTER GIVING EFFECT TO SUCH QUALIFICATION AND (3) FOR
PURPOSES OF THIS SECTION 2.16, THE REPRESENTATIONS AND WARRANTIES CONTAINED IN
SUBSECTIONS (A) AND (B) OF SECTION 5.05 SHALL BE DEEMED TO REFER TO THE MOST
RECENT STATEMENTS FURNISHED PURSUANT TO CLAUSES (A) AND (B), RESPECTIVELY, OF
SECTION 6.01, AND (B) NO DEFAULT EXISTS, (II) THE ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED (X) A NEW LENDER JOINDER AGREEMENT DULY EXECUTED BY THE BORROWER
AND EACH ELIGIBLE ASSIGNEE THAT IS BECOMING A LENDER IN CONNECTION WITH SUCH
INCREASE, WHICH NEW LENDER JOINDER AGREEMENT SHALL BE ACKNOWLEDGED AND CONSENTED
TO IN WRITING BY THE ADMINISTRATIVE AGENT AND, IF SUCH ELIGIBLE ASSIGNEE IS
BECOMING A REVOLVING CREDIT LENDER, BY THE SWING LINE LENDER AND THE L/C ISSUER
AND (Y) WRITTEN CONFIRMATION FROM EACH EXISTING LENDER, IF ANY, PARTICIPATING IN
SUCH INCREASE OF THE AMOUNT BY WHICH ITS COMMITMENT WILL BE INCREASED, WHICH
CONFIRMATION, IF FROM A REVOLVING CREDIT LENDER, SHALL BE ACKNOWLEDGED AND
CONSENTED TO IN WRITING BY THE SWING LINE LENDER AND THE L/C ISSUER AND
(III) THE BORROWER SHALL HAVE PAID TO THE ARRANGERS THE FEE REQUIRED TO BE PAID
PURSUANT TO THE FEE LETTER IN CONNECTION THEREWITH.


 


(D)       SETTLEMENT PROCEDURES.  ON EACH INCREASE EFFECTIVE DATE, PROMPTLY
FOLLOWING FULFILLMENT OF THE CONDITIONS SET FORTH IN CLAUSE (C) OF THIS
SECTION 2.16, THE ADMINISTRATIVE AGENT SHALL NOTIFY THE APPROPRIATE LENDERS OF
THE OCCURRENCE OF THE INCREASE OF THE APPLICABLE FACILITY EFFECTED ON SUCH
INCREASE EFFECTIVE DATE AND THE AMOUNT OF THE APPLICABLE COMMITMENTS AND
APPLICABLE PERCENTAGE OF EACH APPROPRIATE LENDER AS A RESULT THEREOF.  IN THE
EVENT THAT THE INCREASE IN THE APPLICABLE FACILITY RESULTS IN ANY CHANGE TO THE
APPLICABLE PERCENTAGE OF ANY APPROPRIATE LENDER, THEN ON THE INCREASE EFFECTIVE
DATE, AS APPLICABLE, (I) THE PARTICIPATION INTERESTS OF THE REVOLVING CREDIT
LENDERS IN ANY OUTSTANDING LETTERS OF CREDIT AND SWING LINE LOANS SHALL BE
AUTOMATICALLY REALLOCATED AMONG THE REVOLVING CREDIT LENDERS IN ACCORDANCE WITH
THEIR RESPECTIVE APPLICABLE DOLLAR TRANCHE PERCENTAGES AFTER GIVING EFFECT TO
SUCH INCREASE, (II) ANY NEW LENDER, AND ANY EXISTING LENDER WHOSE COMMITMENT HAS
INCREASED, SHALL PAY TO THE ADMINISTRATIVE AGENT SUCH AMOUNTS AS ARE NECESSARY
TO FUND ITS NEW OR INCREASED


 

87



 


SHARE OF ALL REVOLVING CREDIT LOANS OR TERM LOANS, AS APPLICABLE, (III) THE
ADMINISTRATIVE AGENT WILL USE THE PROCEEDS THEREOF TO PAY TO ALL EXISTING
LENDERS WHOSE APPLICABLE PERCENTAGE WITH RESPECT TO ANY FACILITY IS DECREASING
SUCH AMOUNTS AS ARE NECESSARY SO THAT EACH LENDER’S SHARE OF ALL REVOLVING
CREDIT LOANS OR TERM LOANS, AS APPLICABLE, WILL BE EQUAL TO ITS ADJUSTED
APPLICABLE PERCENTAGE OF SUCH FACILITY, AND (IV) IF THE INCREASE EFFECTIVE DATE
OCCURS ON A DATE OTHER THAN THE LAST DAY OF AN INTEREST PERIOD APPLICABLE TO ANY
OUTSTANDING LOAN THAT IS A EUROCURRENCY RATE LOAN, THEN THE BORROWER SHALL PAY
ANY AMOUNTS REQUIRED PURSUANT TO SECTION 3.05 ON ACCOUNT OF THE PAYMENTS MADE
PURSUANT TO CLAUSE (III) OF THIS SENTENCE.


 


(E)        CONFLICTING PROVISIONS.  THIS SECTION SHALL SUPERSEDE ANY PROVISIONS
IN SECTION 2.14 OR 11.01 TO THE CONTRARY.


 

2.17     Cash Collateral.  (a)  Certain Credit Support Events.  Upon the request
of the Administrative Agent or the L/C Issuer (i) if the L/C Issuer has honored
any full or partial drawing request under any Letter of Credit and such drawing
has resulted in an L/C Borrowing, or (ii) if, as of the Letter of Credit
Expiration Date, any L/C Obligation for any reason remains outstanding, the
Borrower shall, in each case, immediately Cash Collateralize the then
Outstanding Amount of all L/C Obligations.  At any time that there shall exist a
Defaulting Lender, immediately upon the request of the Administrative Agent, the
L/C Issuer or the Swing Line Lender, the Borrower shall deliver to the
Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 2.18(a)(iv) and any Cash
Collateral provided by all Defaulting Lenders).  If at any time the
Administrative Agent determines that any funds held as Cash Collateral are
subject to any right or claim of any Person other than the Administrative Agent
or that the total amount of such funds is less than the aggregate Outstanding
Amount of all L/C Obligations, the Borrower will, forthwith upon demand by the
Administrative Agent, pay to the Administrative Agent, as additional funds to be
deposited as Cash Collateral, an amount equal to the excess of (x) such
aggregate Outstanding Amount over (y) the total amount of funds, if any, then
held as Cash Collateral that the Administrative Agent determines to be free and
clear of any such right and claim.  Upon the drawing under any Letter of Credit
for which funds are on deposit as Cash Collateral, such funds shall be applied,
to the extent permitted under applicable Laws, to reimburse the L/C Issuer.

 


(B)        GRANT OF SECURITY INTEREST.  ALL CASH COLLATERAL (OTHER THAN CREDIT
SUPPORT NOT CONSTITUTING FUNDS SUBJECT TO DEPOSIT) SHALL BE MAINTAINED IN
BLOCKED, INTEREST BEARING DEPOSIT ACCOUNTS AT BANK OF AMERICA.  THE BORROWER
SHALL PAY ON DEMAND THEREFOR FROM TIME TO TIME ALL CUSTOMARY ACCOUNT OPENING,
ACTIVITY AND OTHER ADMINISTRATIVE FEES AND CHARGES IN CONNECTION WITH THE
MAINTENANCE AND DISBURSEMENT OF CASH COLLATERAL.  THE BORROWER, AND TO THE
EXTENT PROVIDED BY ANY DEFAULTING LENDER, SUCH DEFAULTING LENDER, HEREBY GRANTS
TO (AND SUBJECTS TO THE CONTROL OF) THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF
THE ADMINISTRATIVE AGENT, THE L/C ISSUER AND THE LENDERS (INCLUDING THE SWING
LINE LENDER), AND AGREES TO MAINTAIN, A FIRST PRIORITY SECURITY INTEREST IN ALL
SUCH CASH, SUCH DEPOSIT ACCOUNTS AND ALL BALANCES THEREIN, AND ALL OTHER
PROPERTY SO PROVIDED AS COLLATERAL PURSUANT HERETO, AND IN ALL PROCEEDS OF THE
FOREGOING, ALL AS SECURITY FOR THE OBLIGATIONS TO WHICH SUCH CASH COLLATERAL MAY
BE APPLIED PURSUANT TO SECTION 2.17(C).  IF AT ANY TIME THE ADMINISTRATIVE AGENT
DETERMINES THAT CASH COLLATERAL IS SUBJECT TO ANY RIGHT OR CLAIM OF ANY PERSON
OTHER THAN THE ADMINISTRATIVE AGENT AS HEREIN PROVIDED, OR THAT THE TOTAL AMOUNT
OF SUCH CASH COLLATERAL IS LESS THAN THE APPLICABLE FRONTING EXPOSURE AND OTHER
OBLIGATIONS SECURED THEREBY, THE BORROWER OR THE RELEVANT DEFAULTING LENDER
WILL, PROMPTLY UPON


 

88



 


DEMAND BY THE ADMINISTRATIVE AGENT, PAY OR PROVIDE TO THE ADMINISTRATIVE AGENT
ADDITIONAL CASH COLLATERAL IN AN AMOUNT SUFFICIENT TO ELIMINATE SUCH DEFICIENCY.


 


(C)        APPLICATION.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN
THIS AGREEMENT, CASH COLLATERAL PROVIDED UNDER ANY OF THIS SECTION 2.17 OR
SECTIONS 2.05, 2.06, 2.07, 2.18 OR 8.02 IN RESPECT OF LETTERS OF CREDIT OR SWING
LINE LOANS SHALL BE HELD AND APPLIED TO THE SATISFACTION OF THE SPECIFIC L/C
OBLIGATIONS, SWING LINE LOANS, OBLIGATIONS TO FUND PARTICIPATIONS THEREIN
(INCLUDING, AS TO CASH COLLATERAL PROVIDED BY A DEFAULTING LENDER, ANY INTEREST
ACCRUED ON SUCH OBLIGATION) AND OTHER OBLIGATIONS FOR WHICH THE CASH COLLATERAL
WAS SO PROVIDED, PRIOR TO ANY OTHER APPLICATION OF SUCH PROPERTY AS MAY
OTHERWISE BE PROVIDED FOR HEREIN.


 


(D)       RELEASE.  CASH COLLATERAL (OR THE APPROPRIATE PORTION THEREOF)
PROVIDED TO REDUCE FRONTING EXPOSURE OR TO SECURE OTHER OBLIGATIONS SHALL BE
RELEASED PROMPTLY FOLLOWING (I) THE ELIMINATION OF THE APPLICABLE FRONTING
EXPOSURE OR OTHER OBLIGATIONS GIVING RISE THERETO (INCLUDING BY THE TERMINATION
OF DEFAULTING LENDER STATUS OF THE APPLICABLE LENDER (OR, AS APPROPRIATE, ITS
ASSIGNEE FOLLOWING COMPLIANCE WITH SECTION 10.06(B)(VI))) OR (II) THE
ADMINISTRATIVE AGENT’S GOOD FAITH DETERMINATION THAT THERE EXISTS EXCESS CASH
COLLATERAL; PROVIDED, HOWEVER, (X) THAT CASH COLLATERAL FURNISHED BY OR ON
BEHALF OF A LOAN PARTY SHALL NOT BE RELEASED DURING THE CONTINUANCE OF A DEFAULT
(AND FOLLOWING APPLICATION AS PROVIDED IN THIS SECTION 2.17 MAY BE OTHERWISE
APPLIED IN ACCORDANCE WITH SECTION 8.03), AND (Y) THE PERSON PROVIDING CASH
COLLATERAL AND THE L/C ISSUER OR SWING LINE LENDER, AS APPLICABLE, MAY AGREE
THAT CASH COLLATERAL SHALL NOT BE RELEASED BUT INSTEAD HELD TO SUPPORT FUTURE
ANTICIPATED FRONTING EXPOSURE OR OTHER OBLIGATIONS.


 

2.18     Defaulting Lenders.  (a)  Adjustments.  Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as that Lender is no longer a Defaulting Lender, to the
extent permitted by applicable Law:

 

(I)         WAIVERS AND AMENDMENTS.  THAT DEFAULTING LENDER’S RIGHT TO APPROVE
OR DISAPPROVE ANY AMENDMENT, WAIVER OR CONSENT WITH RESPECT TO THIS AGREEMENT
SHALL BE RESTRICTED AS SET FORTH IN THE DEFINITION OF “REQUIRED LENDERS”,
“REQUIRED REVOLVING LENDERS”, “REQUIRED TERM LENDERS” AND SECTION 11.01.

 

(II)        DEFAULTING LENDER WATERFALL.  ANY PAYMENT OF PRINCIPAL, INTEREST,
FEES OR OTHER AMOUNTS RECEIVED BY THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF
THAT DEFAULTING LENDER (WHETHER VOLUNTARY OR MANDATORY, AT MATURITY, PURSUANT TO
ARTICLE VIII OR OTHERWISE, AND INCLUDING ANY AMOUNTS MADE AVAILABLE TO, OR
RECEIVED BY, THE ADMINISTRATIVE AGENT FROM A DEFAULTING LENDER PURSUANT TO
SECTION 11.08), SHALL BE APPLIED AT SUCH TIME OR TIMES AS MAY BE DETERMINED BY
THE ADMINISTRATIVE AGENT AS FOLLOWS: FIRST, TO THE PAYMENT OF ANY AMOUNTS OWING
BY THAT DEFAULTING LENDER TO THE ADMINISTRATIVE AGENT HEREUNDER; SECOND, TO THE
PAYMENT ON A PRO RATA BASIS OF ANY AMOUNTS OWING BY THAT DEFAULTING LENDER TO
THE L/C ISSUER OR SWING LINE LENDER HEREUNDER; THIRD, IF SO DETERMINED BY THE
ADMINISTRATIVE AGENT OR REQUESTED BY THE L/C ISSUER OR SWING LINE LENDER, TO BE
HELD AS CASH COLLATERAL FOR FUTURE FUNDING OBLIGATIONS OF THAT DEFAULTING LENDER
OF ANY PARTICIPATION IN ANY SWING LINE LOAN OR LETTER OF CREDIT; FOURTH, AS THE
BORROWER MAY REQUEST (SO LONG AS NO DEFAULT EXISTS), TO THE FUNDING OF ANY
REVOLVING CREDIT LOAN IN RESPECT OF WHICH THAT DEFAULTING LENDER

 

89


 

HAS FAILED TO FUND ITS PORTION THEREOF AS REQUIRED BY THIS AGREEMENT, AS
DETERMINED BY THE ADMINISTRATIVE AGENT; FIFTH, IF SO DETERMINED BY THE
ADMINISTRATIVE AGENT AND THE BORROWER, TO BE HELD IN A NON-INTEREST BEARING
DEPOSIT ACCOUNT AND RELEASED PRO RATA IN ORDER TO (X) SATISFY POTENTIAL FUTURE
FUNDING OBLIGATIONS OF THAT DEFAULTING LENDER TO FUND REVOLVING CREDIT LOANS
UNDER THIS AGREEMENT AND (Y) CASH COLLATERALIZE THE L/C ISSUER’S AND SWING LINE
LENDER’S FUTURE FRONTING EXPOSURE WITH RESPECT TO SUCH DEFAULTING LENDER WITH
RESPECT TO FUTURE LETTERS OF CREDIT ISSUED AND SWING LINE LOANS MADE UNDER THIS
AGREEMENT, IN ACCORDANCE WITH SECTION 2.17; SIXTH, TO THE PAYMENT OF ANY AMOUNTS
OWING TO THE LENDERS, THE L/C ISSUER OR SWING LINE LENDER AS A RESULT OF ANY
JUDGMENT OF A COURT OF COMPETENT JURISDICTION OBTAINED BY ANY LENDER, THE L/C
ISSUER OR SWING LINE LENDER AGAINST THAT DEFAULTING LENDER AS A RESULT OF THAT
DEFAULTING LENDER’S BREACH OF ITS OBLIGATIONS UNDER THIS AGREEMENT; SEVENTH, SO
LONG AS NO DEFAULT EXISTS, TO THE PAYMENT OF ANY AMOUNTS OWING TO THE BORROWER
AS A RESULT OF ANY JUDGMENT OF A COURT OF COMPETENT JURISDICTION OBTAINED BY THE
BORROWER AGAINST THAT DEFAULTING LENDER AS A RESULT OF THAT DEFAULTING LENDER’S
BREACH OF ITS OBLIGATIONS UNDER THIS AGREEMENT; AND EIGHTH, TO THAT DEFAULTING
LENDER OR AS OTHERWISE DIRECTED BY A COURT OF COMPETENT JURISDICTION; PROVIDED
THAT IF (X) SUCH PAYMENT IS A PAYMENT OF THE PRINCIPAL AMOUNT OF ANY LOANS OR
L/C BORROWINGS IN RESPECT OF WHICH THAT DEFAULTING LENDER HAS NOT FULLY FUNDED
ITS APPROPRIATE SHARE AND (Y) SUCH LOANS OR L/C BORROWINGS WERE MADE, OR THE
RELATED LETTERS OF CREDIT WERE ISSUED, AT A TIME WHEN THE CONDITIONS SET FORTH
IN SECTION 2.03 WERE SATISFIED OR WAIVED, SUCH PAYMENT SHALL BE APPLIED SOLELY
TO PAY THE LOANS OF, AND L/C OBLIGATIONS OWED TO, ALL NON-DEFAULTING LENDERS ON
A PRO RATA BASIS PRIOR TO BEING APPLIED TO THE PAYMENT OF ANY LOANS OF, OR L/C
OBLIGATIONS OWED TO, THAT DEFAULTING LENDER UNTIL SUCH TIME AS ALL LOANS AND
FUNDED AND UNFUNDED PARTICIPATIONS IN L/C OBLIGATIONS AND SWING LINE LOANS ARE
HELD BY THE LENDERS PRO RATA IN ACCORDANCE WITH THE COMMITMENTS HEREUNDER
WITHOUT GIVING EFFECT TO SECTION 2.18(A)(IV).  ANY PAYMENTS, PREPAYMENTS OR
OTHER AMOUNTS PAID OR PAYABLE TO A DEFAULTING LENDER THAT ARE APPLIED (OR HELD)
TO PAY AMOUNTS OWED BY A DEFAULTING LENDER OR TO POST CASH COLLATERAL PURSUANT
TO THIS SECTION 2.18(A)(II) SHALL BE DEEMED PAID TO AND REDIRECTED BY THAT
DEFAULTING LENDER, AND EACH LENDER IRREVOCABLY CONSENTS HERETO.

 

(III)       CERTAIN FEES.

 

(A)       No Defaulting Lender shall be entitled to receive any fee payable
under Section 2.10(a) for any period during which that Lender is a Defaulting
Lender (and the Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).

 

(B)       Each Defaulting Lender shall be entitled to receive Letter of Credit
Fees for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.17.

 

(C)       With respect to any fee payable under Section 2.10(a) or any Letter of
Credit Fee not required to be paid to any Defaulting Lender pursuant to clause
(A) or (B) above, the Company shall (x) pay to each Non-Defaulting Lender that

 

90


 

portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in L/C Obligations or Swing Line Loans
that has been reallocated to such Non-Defaulting Lender pursuant to clause
(iv) below, (y) pay to the L/C Issuer and Swing Line Lender, as applicable, the
amount of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such L/C Issuer’s or Swing Line Lender’s Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such fee.

 

(IV)       REALLOCATION OF APPLICABLE DOLLAR TRANCHE PERCENTAGES TO REDUCE
FRONTING EXPOSURE.  ALL OR ANY PART OF SUCH DEFAULTING LENDER’S PARTICIPATION IN
L/C OBLIGATIONS AND SWING LINE LOANS SHALL BE REALLOCATED AMONG THE
NON-DEFAULTING LENDERS IN ACCORDANCE WITH THEIR RESPECTIVE APPLICABLE DOLLAR
TRANCHE PERCENTAGES (CALCULATED WITHOUT REGARD TO SUCH DEFAULTING LENDER’S
COMMITMENT) BUT ONLY TO THE EXTENT THAT (X) THE CONDITIONS SET FORTH IN
SECTION 4.02 ARE SATISFIED AT THE TIME OF SUCH REALLOCATION (AND, UNLESS THE
COMPANY SHALL HAVE OTHERWISE NOTIFIED THE ADMINISTRATIVE AGENT AT SUCH TIME, THE
COMPANY SHALL BE DEEMED TO HAVE REPRESENTED AND WARRANTED THAT SUCH CONDITIONS
ARE SATISFIED AT SUCH TIME), AND (Y) SUCH REALLOCATION DOES NOT CAUSE THE
AGGREGATE REVOLVING CREDIT EXPOSURE OF ANY NON-DEFAULTING LENDER TO EXCEED SUCH
NON-DEFAULTING LENDER’S COMMITMENT.  NO REALLOCATION HEREUNDER SHALL CONSTITUTE
A WAIVER OR RELEASE OF ANY CLAIM OF ANY PARTY HEREUNDER AGAINST A DEFAULTING
LENDER ARISING FROM THAT LENDER HAVING BECOME A DEFAULTING LENDER, INCLUDING ANY
CLAIM OF A NON-DEFAULTING LENDER AS A RESULT OF SUCH NON-DEFAULTING LENDER’S
INCREASED EXPOSURE FOLLOWING SUCH REALLOCATION.

 

(V)        CASH COLLATERAL, REPAYMENT OF SWING LINE LOANS.  IF THE REALLOCATION
DESCRIBED IN CLAUSE (A)(IV) ABOVE CANNOT, OR CAN ONLY PARTIALLY, BE EFFECTED,
THE BORROWER SHALL, WITHOUT PREJUDICE TO ANY RIGHT OR REMEDY AVAILABLE TO IT
HEREUNDER OR UNDER APPLICABLE LAW, (X) FIRST, PREPAY SWING LINE LOANS IN AN
AMOUNT EQUAL TO THE SWING LINE LENDERS’ FRONTING EXPOSURE AND (Y) SECOND, CASH
COLLATERALIZE THE L/C ISSUERS’ FRONTING EXPOSURE IN ACCORDANCE WITH THE
PROCEDURES SET FORTH IN SECTION 2.17.

 


(B)        DEFAULTING LENDER CURE.  IF THE COMPANY, THE ADMINISTRATIVE AGENT,
THE SWING LINE LENDER AND THE L/C ISSUER AGREE IN WRITING IN THEIR SOLE
DISCRETION THAT A DEFAULTING LENDER SHOULD NO LONGER BE DEEMED TO BE A
DEFAULTING LENDER, THE ADMINISTRATIVE AGENT WILL SO NOTIFY THE PARTIES HERETO,
WHEREUPON AS OF THE EFFECTIVE DATE SPECIFIED IN SUCH NOTICE AND SUBJECT TO ANY
CONDITIONS SET FORTH THEREIN (WHICH MAY INCLUDE ARRANGEMENTS WITH RESPECT TO ANY
CASH COLLATERAL), THAT LENDER WILL, TO THE EXTENT APPLICABLE, PURCHASE AT PAR
THAT PORTION OF OUTSTANDING LOANS OF THE OTHER LENDERS OR TAKE SUCH OTHER
ACTIONS AS THE ADMINISTRATIVE AGENT MAY DETERMINE TO BE NECESSARY TO CAUSE THE
REVOLVING CREDIT LOANS AND FUNDED AND UNFUNDED PARTICIPATIONS IN LETTERS OF
CREDIT AND SWING LINE LOANS TO BE HELD ON A PRO RATA BASIS BY THE LENDERS IN
ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT (WITHOUT GIVING EFFECT TO
SECTION 2.18(A)(IV)), WHEREUPON THAT LENDER WILL CEASE TO BE A DEFAULTING
LENDER; PROVIDED THAT NO ADJUSTMENTS WILL BE MADE RETROACTIVELY WITH RESPECT TO
FEES ACCRUED OR PAYMENTS MADE BY OR ON BEHALF OF THE BORROWER WHILE THAT LENDER
WAS A DEFAULTING LENDER; AND PROVIDED, FURTHER, THAT EXCEPT TO THE EXTENT
OTHERWISE EXPRESSLY AGREED BY THE AFFECTED PARTIES, NO CHANGE HEREUNDER FROM
DEFAULTING


 

91



 


LENDER TO LENDER WILL CONSTITUTE A WAIVER OR RELEASE OF ANY CLAIM OF ANY PARTY
HEREUNDER ARISING FROM THAT LENDER’S HAVING BEEN A DEFAULTING LENDER.


 


ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY


 

3.01     Taxes.  (a)  Payments Free of Taxes; Obligation to Withhold; Payments
on Account of Taxes.  (i) Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable Laws. 
If any applicable Laws (as determined in the good faith discretion of the
Administrative Agent) require the deduction or withholding of any Tax from any
such payment by the Administrative Agent or a Loan Party, then the
Administrative Agent or such Loan Party shall be entitled to make such deduction
or withholding, upon the basis of the information and documentation to be
delivered pursuant to subsection (e) below.

 

(ii)        If any Loan Party or the Administrative Agent shall be required by
the Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.

 

(iii)       If any Loan Party or the Administrative Agent shall be required by
any applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

 


(B)        PAYMENT OF OTHER TAXES BY THE LOAN PARTIES.  WITHOUT LIMITING THE
PROVISIONS OF SUBSECTION (A) ABOVE, THE LOAN PARTIES SHALL TIMELY PAY TO THE
RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW, OR AT THE
OPTION OF THE ADMINISTRATIVE AGENT TIMELY REIMBURSE IT FOR THE PAYMENT OF, ANY
OTHER TAXES.


 

92



 


(C)        TAX INDEMNIFICATIONS.  (I) EACH OF THE LOAN PARTIES SHALL, AND DOES
HEREBY, JOINTLY AND SEVERALLY INDEMNIFY EACH RECIPIENT, AND SHALL MAKE PAYMENT
IN RESPECT THEREOF WITHIN 10 DAYS AFTER DEMAND THEREFOR, FOR THE FULL AMOUNT OF
ANY INDEMNIFIED TAXES (INCLUDING INDEMNIFIED TAXES IMPOSED OR ASSERTED ON OR
ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER THIS SECTION 3.01) PAYABLE OR PAID BY SUCH
RECIPIENT OR REQUIRED TO BE WITHHELD OR DEDUCTED FROM A PAYMENT TO SUCH
RECIPIENT, AND ANY PENALTIES, INTEREST AND REASONABLE EXPENSES ARISING THEREFROM
OR WITH RESPECT THERETO, WHETHER OR NOT SUCH INDEMNIFIED TAXES WERE CORRECTLY OR
LEGALLY IMPOSED OR ASSERTED BY THE RELEVANT GOVERNMENTAL AUTHORITY.  A
CERTIFICATE AS TO THE AMOUNT OF SUCH PAYMENT OR LIABILITY DELIVERED TO THE
COMPANY BY A LENDER OR THE L/C ISSUER (WITH A COPY TO THE ADMINISTRATIVE AGENT),
OR BY THE ADMINISTRATIVE AGENT ON ITS OWN BEHALF OR ON BEHALF OF A LENDER OR THE
L/C ISSUER, SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.  EACH OF THE LOAN PARTIES
SHALL, AND DOES HEREBY, JOINTLY AND SEVERALLY INDEMNIFY THE ADMINISTRATIVE
AGENT, AND SHALL MAKE PAYMENT IN RESPECT THEREOF WITHIN 10 DAYS AFTER DEMAND
THEREFOR, FOR ANY AMOUNT WHICH A LENDER OR THE L/C ISSUER FOR ANY REASON FAILS
TO PAY INDEFEASIBLY TO THE ADMINISTRATIVE AGENT AS REQUIRED PURSUANT TO
SECTION 3.01(C)(II) BELOW.


 

(II)        EACH LENDER AND THE L/C ISSUER SHALL, AND DOES HEREBY, SEVERALLY
INDEMNIFY, AND SHALL MAKE PAYMENT IN RESPECT THEREOF WITHIN 10 DAYS AFTER DEMAND
THEREFOR, (X) THE ADMINISTRATIVE AGENT AGAINST ANY INDEMNIFIED TAXES
ATTRIBUTABLE TO SUCH LENDER OR THE L/C ISSUER (BUT ONLY TO THE EXTENT THAT ANY
LOAN PARTY HAS NOT ALREADY INDEMNIFIED THE ADMINISTRATIVE AGENT FOR SUCH
INDEMNIFIED TAXES AND WITHOUT LIMITING THE OBLIGATION OF THE LOAN PARTY TO DO
SO), (Y) THE ADMINISTRATIVE AGENT AND THE LOAN PARTY, AS APPLICABLE, AGAINST ANY
TAXES ATTRIBUTABLE TO SUCH LENDER’S FAILURE TO COMPLY WITH THE PROVISIONS OF
SECTION 11.06(D) RELATING TO THE MAINTENANCE OF A PARTICIPANT REGISTER AND
(Z) THE ADMINISTRATIVE AGENT AND THE LOAN PARTY, AS APPLICABLE, AGAINST ANY
EXCLUDED TAXES ATTRIBUTABLE TO SUCH LENDER OR THE L/C ISSUER, IN EACH CASE, THAT
ARE PAYABLE OR PAID BY THE ADMINISTRATIVE AGENT OR A LOAN PARTY IN CONNECTION
WITH ANY LOAN DOCUMENT, AND ANY REASONABLE EXPENSES ARISING THEREFROM OR WITH
RESPECT THERETO, WHETHER OR NOT SUCH TAXES WERE CORRECTLY OR LEGALLY IMPOSED OR
ASSERTED BY THE RELEVANT GOVERNMENTAL AUTHORITY.  A CERTIFICATE AS TO THE AMOUNT
OF SUCH PAYMENT OR LIABILITY DELIVERED TO ANY LENDER BY THE ADMINISTRATIVE AGENT
SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.  EACH LENDER AND THE L/C ISSUER
HEREBY AUTHORIZES THE ADMINISTRATIVE AGENT TO SET OFF AND APPLY ANY AND ALL
AMOUNTS AT ANY TIME OWING TO SUCH LENDER OR THE L/C ISSUER, AS THE CASE MAY BE,
UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY AMOUNT DUE TO THE
ADMINISTRATIVE AGENT UNDER THIS CLAUSE (II).

 


(D)       EVIDENCE OF PAYMENTS.  UPON REQUEST BY THE COMPANY OR THE
ADMINISTRATIVE AGENT, AS THE CASE MAY BE, AFTER ANY PAYMENT OF TAXES BY ANY LOAN
PARTY OR BY THE ADMINISTRATIVE AGENT TO A GOVERNMENTAL AUTHORITY AS PROVIDED IN
THIS SECTION 3.01, THE COMPANY SHALL DELIVER TO THE ADMINISTRATIVE AGENT OR THE
ADMINISTRATIVE AGENT SHALL DELIVER TO THE COMPANY, AS THE CASE MAY BE, THE
ORIGINAL OR A CERTIFIED COPY OF A RECEIPT ISSUED BY SUCH GOVERNMENTAL AUTHORITY
EVIDENCING SUCH PAYMENT, A COPY OF ANY RETURN REQUIRED BY LAWS TO REPORT SUCH
PAYMENT OR OTHER EVIDENCE OF SUCH PAYMENT REASONABLY SATISFACTORY TO THE COMPANY
OR THE ADMINISTRATIVE AGENT, AS THE CASE MAY BE.


 


(E)        STATUS OF LENDERS; TAX DOCUMENTATION.   (I) ANY LENDER THAT IS
ENTITLED TO AN EXEMPTION FROM OR REDUCTION OF WITHHOLDING TAX WITH RESPECT TO
PAYMENTS MADE UNDER ANY


 

93



 


LOAN DOCUMENT SHALL DELIVER TO THE COMPANY AND THE ADMINISTRATIVE AGENT, AT THE
TIME OR TIMES REASONABLY REQUESTED BY THE COMPANY OR THE ADMINISTRATIVE AGENT,
SUCH PROPERLY COMPLETED AND EXECUTED DOCUMENTATION PRESCRIBED BY APPLICABLE LAW
OR THE TAXING AUTHORITIES OF A JURISDICTION PURSUANT TO SUCH APPLICABLE LAW OR
REASONABLY REQUESTED BY THE COMPANY OR THE ADMINISTRATIVE AGENT AS WILL PERMIT
SUCH PAYMENTS TO BE MADE WITHOUT WITHHOLDING OR AT A REDUCED RATE OF
WITHHOLDING.  IN ADDITION, ANY LENDER, IF REASONABLY REQUESTED BY THE COMPANY OR
THE ADMINISTRATIVE AGENT, SHALL DELIVER SUCH OTHER DOCUMENTATION PRESCRIBED BY
APPLICABLE LAW OR REASONABLY REQUESTED BY THE COMPANY OR THE ADMINISTRATIVE
AGENT AS WILL ENABLE THE COMPANY OR THE ADMINISTRATIVE AGENT TO DETERMINE
WHETHER OR NOT SUCH LENDER IS SUBJECT TO BACKUP WITHHOLDING OR INFORMATION
REPORTING REQUIREMENTS.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE
PRECEDING TWO SENTENCES, THE COMPLETION, EXECUTION AND SUBMISSION OF SUCH
DOCUMENTATION (OTHER THAN SUCH DOCUMENTATION EITHER (A) SET FORTH IN
SECTION 3.01(E)(II)(A), (II)(B) AND (II)(D) BELOW OR (B) REQUIRED BY APPLICABLE
LAW OTHER THAN THE CODE OR THE TAXING AUTHORITIES OF THE JURISDICTION PURSUANT
TO SUCH APPLICABLE LAW TO COMPLY WITH THE REQUIREMENTS FOR EXEMPTION OR
REDUCTION OF WITHHOLDING TAX IN THAT JURISDICTION) SHALL NOT BE REQUIRED IF IN
THE LENDER’S REASONABLE JUDGMENT SUCH COMPLETION, EXECUTION OR SUBMISSION WOULD
SUBJECT SUCH LENDER TO ANY MATERIAL UNREIMBURSED COST OR EXPENSE OR WOULD
MATERIALLY PREJUDICE THE LEGAL OR COMMERCIAL POSITION OF SUCH LENDER.


 

(II)        WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, IN THE EVENT THAT
THE BORROWER IS A U.S. PERSON,

 

(A)       any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax.

 

(B)       any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Company and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:

 

(I)        in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN 
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty,

 

(II)       executed originals of IRS Form W-8ECI,

 

94


 

(III)     in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Company within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN; or

 

(IV)     to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I-2 or
Exhibit I-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I-4 on
behalf of each such direct and indirect partner;

 

(C)       any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Company and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D)       if a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. 

 

95


 

Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

 

(III)       EACH LENDER AGREES THAT IF ANY FORM OR CERTIFICATION IT PREVIOUSLY
DELIVERED PURSUANT TO THIS SECTION 3.01 EXPIRES OR BECOMES OBSOLETE OR
INACCURATE IN ANY RESPECT, IT SHALL UPDATE SUCH FORM OR CERTIFICATION OR
PROMPTLY NOTIFY THE COMPANY AND THE ADMINISTRATIVE AGENT IN WRITING OF ITS LEGAL
INABILITY TO DO SO.

 


(F)        TREATMENT OF CERTAIN REFUNDS.  UNLESS REQUIRED BY APPLICABLE LAWS, AT
NO TIME SHALL THE ADMINISTRATIVE AGENT HAVE ANY OBLIGATION TO FILE FOR OR
OTHERWISE PURSUE ON BEHALF OF A LENDER OR THE L/C ISSUER, OR HAVE ANY OBLIGATION
TO PAY TO ANY LENDER OR THE L/C ISSUER, ANY REFUND OF TAXES WITHHELD OR DEDUCTED
FROM FUNDS PAID FOR THE ACCOUNT OF SUCH LENDER OR THE L/C ISSUER, AS THE CASE
MAY BE.  IF ANY RECIPIENT DETERMINES, IN ITS SOLE DISCRETION EXERCISED IN GOOD
FAITH, THAT IT HAS RECEIVED A REFUND OF ANY TAXES AS TO WHICH IT HAS BEEN
INDEMNIFIED BY ANY LOAN PARTY OR WITH RESPECT TO WHICH ANY LOAN PARTY HAS PAID
ADDITIONAL AMOUNTS PURSUANT TO THIS SECTION 3.01, IT SHALL PAY TO SUCH LOAN
PARTY AN AMOUNT EQUAL TO SUCH REFUND (BUT ONLY TO THE EXTENT OF INDEMNITY
PAYMENTS MADE, OR ADDITIONAL AMOUNTS PAID, BY A LOAN PARTY UNDER THIS
SECTION 3.01 WITH RESPECT TO THE TAXES GIVING RISE TO SUCH REFUND), NET OF ALL
OUT-OF-POCKET EXPENSES (INCLUDING TAXES) INCURRED BY SUCH RECIPIENT, AND WITHOUT
INTEREST (OTHER THAN ANY INTEREST PAID BY THE RELEVANT GOVERNMENTAL AUTHORITY
WITH RESPECT TO SUCH REFUND), PROVIDED THAT EACH LOAN PARTY, UPON THE REQUEST OF
THE RECIPIENT, AGREES TO REPAY THE AMOUNT PAID OVER TO SUCH LOAN PARTY (PLUS ANY
PENALTIES (OTHER THAN THOSE STATED TO BE IMPOSED AS A RESULT OF THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF THE ADMINISTRATIVE AGENT OR SUCH LENDER),
INTEREST OR OTHER CHARGES IMPOSED BY THE RELEVANT GOVERNMENTAL AUTHORITY) TO THE
RECIPIENT IN THE EVENT THE RECIPIENT IS REQUIRED TO REPAY SUCH REFUND TO SUCH
GOVERNMENTAL AUTHORITY.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS
SUBSECTION, IN NO EVENT WILL THE APPLICABLE RECIPIENT BE REQUIRED TO PAY ANY
AMOUNT TO SUCH LOAN PARTY PURSUANT TO THIS SUBSECTION THE PAYMENT OF WHICH WOULD
PLACE THE RECIPIENT IN A LESS FAVORABLE NET AFTER-TAX POSITION THAN SUCH
RECIPIENT WOULD HAVE BEEN IN IF THE TAX SUBJECT TO INDEMNIFICATION AND GIVING
RISE TO SUCH REFUND HAD NOT BEEN DEDUCTED, WITHHELD OR OTHERWISE IMPOSED AND THE
INDEMNIFICATION PAYMENTS OR ADDITIONAL AMOUNTS WITH RESPECT TO SUCH TAX HAD
NEVER BEEN PAID.  THIS SUBSECTION SHALL NOT BE CONSTRUED TO REQUIRE ANY
RECIPIENT TO MAKE AVAILABLE ITS TAX RETURNS (OR ANY OTHER INFORMATION RELATING
TO ITS TAXES THAT IT DEEMS CONFIDENTIAL) TO ANY LOAN PARTY OR ANY OTHER PERSON.


 


(G)        PAYMENTS MADE BY ADMINISTRATIVE AGENT.  FOR THE AVOIDANCE OF DOUBT,
ANY PAYMENTS MADE BY THE ADMINISTRATIVE AGENT TO ANY LENDER SHALL BE TREATED AS
PAYMENTS MADE BY THE APPLICABLE LOAN PARTY.


 


(H)        LENDER TREATED AS PARTNERSHIP.  IF ANY LENDER IS TREATED AS
PARTNERSHIP FOR PURPOSES OF AN APPLICABLE INDEMNIFIED TAX OR OTHER TAX, ANY
WITHHOLDING MADE BY SUCH LENDER SHALL BE TREATED AS IF SUCH WITHHOLDING HAD BEEN
MADE BY THE BORROWER OR THE ADMINISTRATIVE AGENT.


 


(I)         L/C ISSUER AND SWING LINE LENDERS.  FOR PURPOSES OF THIS
SECTION 3.01, THE TERM “LENDER” SHALL INCLUDE THE L/C ISSUER AND THE SWING LINE
LENDER


 

96


 


(J)         SURVIVAL.  EACH PARTY’S OBLIGATIONS UNDER THIS SECTION 3.01 SHALL
SURVIVE THE RESIGNATION OR REPLACEMENT OF THE ADMINISTRATIVE AGENT OR ANY
ASSIGNMENT OF RIGHTS BY, OR THE REPLACEMENT OF, A LENDER OR THE L/C ISSUER, THE
TERMINATION OF THE COMMITMENTS AND THE REPAYMENT, SATISFACTION OR DISCHARGE OF
ALL OBLIGATIONS UNDER ANY LOAN DOCUMENT.


 

3.02     Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to the Eurocurrency Rate (whether
denominated in Dollars or an Alternative Currency), or to determine or charge
interest rates based upon the Eurocurrency Rate, or any Governmental Authority
has imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars or any Alternative Currency in the
applicable interbank market, then, on notice thereof by such Lender to the
Borrower through the Administrative Agent, (i) any obligation of such Lender to
make or continue Eurocurrency Rate Loans in the affected currency or currencies
or, in the case of Eurocurrency Rate Loans in Dollars, to convert Base Rate
Loans to Eurocurrency Rate Loans, shall be suspended, and (ii) if such notice
asserts the illegality of such Lender making or maintaining Base Rate Loans the
interest rate on which is determined by reference to the Eurocurrency Rate
component of the Base Rate, the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate, in each case until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, (x) the Borrower shall, upon demand from
such Lender (with a copy to the Administrative Agent), prepay or, if applicable
and such Loans are denominated in Dollars, convert all such Eurocurrency Rate
Loans of such Lender to Base Rate Loans (the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurocurrency Rate component
of the Base Rate), either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Eurocurrency Rate Loans to
such day, or immediately, if such Lender may not lawfully continue to maintain
such Eurocurrency Rate Loans and (y) if such notice asserts the illegality of
such Lender determining or charging interest rates based upon the Eurocurrency
Rate, the Administrative Agent shall during the period of such suspension
compute the Base Rate applicable to such Lender without reference to the
Eurocurrency Rate component thereof until the Administrative Agent is advised in
writing by such Lender that it is no longer illegal for such Lender to determine
or charge interest rates based upon the Eurocurrency Rate.  Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.

 

3.03     Inability to Determine Rates.  If in connection with any request for a
Eurocurrency Rate Loan or a conversion to or continuation thereof (a) the
Administrative Agent determines that (i) deposits (whether in Dollars or an
Alternative Currency) are not being offered to banks in the applicable offshore
interbank market for such currency for the applicable amount and Interest Period
of such Eurocurrency Rate Loan, or (ii) adequate and reasonable means do not
exist for determining the Eurocurrency Rate for any requested Interest Period
with respect to a proposed Eurocurrency Rate Loan (whether denominated in
Dollars or an Alternative Currency) or in connection with an existing or
proposed Base Rate Loan (in each case with respect to clause (a) above,
“Impacted Loans”), or (b) the Administrative Agent or the Affected

 

97


 

Lenders determine that for any reason the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Borrower and each Lender. 
Thereafter, (x) the obligation of the Lenders to make or maintain Eurocurrency
Rate Loans in the affected currency or currencies shall be suspended (to the
extent of the affected Eurocurrency Rate Loans or Interest Periods), and (y) in
the event of a determination described in the preceding sentence with respect to
the Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Affected
Lenders) revokes such notice.  Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans in the affected currency or currencies (to the extent of
the affected Eurocurrency Rate Loans or Interest Periods) or, failing that, will
be deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount (or Dollar Equivalent thereof) specified therein.

 

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a) of the first sentence of this section, the
Administrative Agent, in consultation with the Borrower and the Affected
Lenders, may establish an alternative interest rate for the Impacted Loans, in
which case, such alternative rate of interest shall apply with respect to the
Impacted Loans until (1) the Administrative Agent revokes the notice delivered
with respect to the Impacted Loans under clause (a) of the first sentence of
this section, (2) the Administrative Agent or the Affected Lenders notify the
Administrative Agent and the Borrower that such alternative interest rate does
not adequately and fairly reflect the cost to such Lenders of funding the
Impacted Loans, or (3) any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for such
Lender or its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to such alternative rate of interest or to
determine or charge interest rates based upon such rate or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
do any of the foregoing and provides the Administrative Agent and the Borrower
written notice thereof.

 

3.04     Increased Costs; Reserves on Eurocurrency Rate Loans.  (a)  Increased
Costs Generally.  If any Change in Law shall:

 

(I)         IMPOSE, MODIFY OR DEEM APPLICABLE ANY RESERVE, SPECIAL DEPOSIT,
COMPULSORY LOAN, INSURANCE CHARGE OR SIMILAR REQUIREMENT AGAINST ASSETS OF,
DEPOSITS WITH OR FOR THE ACCOUNT OF, OR CREDIT EXTENDED OR PARTICIPATED IN BY,
ANY LENDER (EXCEPT ANY RESERVE REQUIREMENT CONTEMPLATED BY SECTION 3.04(E) OTHER
THAN AS SET FORTH BELOW) OR THE L/C ISSUER;

 

(II)        SUBJECT ANY RECIPIENT TO ANY TAXES (OTHER THAN (A) INDEMNIFIED
TAXES, (B) TAXES DESCRIBED IN CLAUSES (B) THROUGH (D) OF THE DEFINITION OF
EXCLUDED TAXES AND (C) CONNECTION INCOME TAXES) ON ITS LOANS, LOAN PRINCIPAL,
LETTERS OF CREDIT, COMMITMENTS, OR OTHER OBLIGATIONS, OR ITS DEPOSITS, RESERVES,
OTHER LIABILITIES OR CAPITAL ATTRIBUTABLE THERETO; OR

 

98


 

(III)       IMPOSE ON ANY LENDER OR THE L/C ISSUER OR THE LONDON INTERBANK
MARKET ANY OTHER CONDITION, COST OR EXPENSE AFFECTING THIS AGREEMENT OR
EUROCURRENCY RATE LOANS MADE BY SUCH LENDER OR ANY LETTER OF CREDIT OR
PARTICIPATION THEREIN;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurocurrency Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrower will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

 


(B)        CAPITAL REQUIREMENTS.  IF ANY LENDER OR THE L/C ISSUER DETERMINES
THAT ANY CHANGE IN LAW AFFECTING SUCH LENDER OR THE L/C ISSUER OR ANY LENDING
OFFICE OF SUCH LENDER OR SUCH LENDER’S OR THE L/C ISSUER’S HOLDING COMPANY, IF
ANY, REGARDING CAPITAL OR LIQUIDITY REQUIREMENTS HAS OR WOULD HAVE THE EFFECT OF
REDUCING THE RATE OF RETURN ON SUCH LENDER’S OR THE L/C ISSUER’S CAPITAL OR ON
THE CAPITAL OF SUCH LENDER’S OR THE L/C ISSUER’S HOLDING COMPANY, IF ANY, AS A
CONSEQUENCE OF THIS AGREEMENT, THE COMMITMENTS OF SUCH LENDER OR THE LOANS MADE
BY, OR PARTICIPATIONS IN LETTERS OF CREDIT OR SWING LINE LOANS HELD BY, SUCH
LENDER, OR THE LETTERS OF CREDIT ISSUED BY THE L/C ISSUER, TO A LEVEL BELOW THAT
WHICH SUCH LENDER OR THE L/C ISSUER OR SUCH LENDER’S OR THE L/C ISSUER’S HOLDING
COMPANY COULD HAVE ACHIEVED BUT FOR SUCH CHANGE IN LAW (TAKING INTO
CONSIDERATION SUCH LENDER’S OR THE L/C ISSUER’S POLICIES AND THE POLICIES OF
SUCH LENDER’S OR THE L/C ISSUER’S HOLDING COMPANY WITH RESPECT TO CAPITAL
ADEQUACY AND LIQUIDITY), THEN FROM TIME TO TIME THE BORROWER WILL PAY TO SUCH
LENDER OR THE L/C ISSUER, AS THE CASE MAY BE, SUCH ADDITIONAL AMOUNT OR AMOUNTS
AS WILL COMPENSATE SUCH LENDER OR THE L/C ISSUER OR SUCH LENDER’S OR THE L/C
ISSUER’S HOLDING COMPANY FOR ANY SUCH REDUCTION SUFFERED.


 


(C)        CERTIFICATES FOR REIMBURSEMENT.  A CERTIFICATE OF A LENDER OR THE L/C
ISSUER SETTING FORTH THE AMOUNT OR AMOUNTS NECESSARY TO COMPENSATE SUCH LENDER
OR THE L/C ISSUER OR ITS HOLDING COMPANY, AS THE CASE MAY BE, AS SPECIFIED IN
SUBSECTION (A) OR (B) OF THIS SECTION AND DELIVERED TO THE COMPANY SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR.  THE BORROWER SHALL PAY SUCH LENDER OR THE L/C
ISSUER, AS THE CASE MAY BE, THE AMOUNT SHOWN AS DUE ON ANY SUCH CERTIFICATE
WITHIN 10 DAYS AFTER RECEIPT THEREOF.


 


(D)       DELAY IN REQUESTS.  FAILURE OR DELAY ON THE PART OF ANY LENDER OR THE
L/C ISSUER TO DEMAND COMPENSATION PURSUANT TO THE FOREGOING PROVISIONS OF THIS
SECTION SHALL NOT CONSTITUTE A WAIVER OF SUCH LENDER’S OR THE L/C ISSUER’S RIGHT
TO DEMAND SUCH COMPENSATION, PROVIDED THAT THE BORROWER SHALL NOT BE REQUIRED TO
COMPENSATE A LENDER OR THE L/C ISSUER PURSUANT TO THE FOREGOING PROVISIONS OF
THIS SECTION FOR ANY INCREASED COSTS INCURRED OR REDUCTIONS SUFFERED MORE THAN
NINE MONTHS PRIOR TO THE DATE THAT SUCH LENDER OR THE L/C ISSUER, AS THE CASE
MAY BE, NOTIFIES THE COMPANY OF THE CHANGE IN LAW GIVING RISE TO SUCH INCREASED
COSTS OR REDUCTIONS AND OF SUCH LENDER’S OR THE L/C ISSUER’S INTENTION TO CLAIM
COMPENSATION THEREFOR (EXCEPT THAT, IF THE CHANGE IN LAW GIVING RISE TO SUCH
INCREASED COSTS OR REDUCTIONS IS RETROACTIVE,


 

99


 


THEN THE NINE-MONTH PERIOD REFERRED TO ABOVE SHALL BE EXTENDED TO INCLUDE THE
PERIOD OF RETROACTIVE EFFECT THEREOF).


 


(E)        ADDITIONAL RESERVE REQUIREMENTS.  THE BORROWER SHALL PAY TO EACH
LENDER, (I) AS LONG AS SUCH LENDER SHALL BE REQUIRED TO MAINTAIN RESERVES WITH
RESPECT TO LIABILITIES OR ASSETS CONSISTING OF OR INCLUDING EUROCURRENCY FUNDS
OR DEPOSITS (CURRENTLY KNOWN AS “EUROCURRENCY LIABILITIES”), ADDITIONAL INTEREST
ON THE UNPAID PRINCIPAL AMOUNT OF EACH EUROCURRENCY RATE LOAN EQUAL TO THE
ACTUAL COSTS OF SUCH RESERVES ALLOCATED TO SUCH LOAN BY SUCH LENDER (AS
DETERMINED BY SUCH LENDER IN GOOD FAITH, WHICH DETERMINATION SHALL BE
CONCLUSIVE), AND (II) AS LONG AS SUCH LENDER SHALL BE REQUIRED TO COMPLY WITH
ANY RESERVE RATIO REQUIREMENT OR ANALOGOUS REQUIREMENT OF ANY OTHER CENTRAL
BANKING OR FINANCIAL REGULATORY AUTHORITY IMPOSED IN RESPECT OF THE MAINTENANCE
OF THE COMMITMENTS OR THE FUNDING OF THE EUROCURRENCY RATE LOANS, SUCH
ADDITIONAL COSTS (EXPRESSED AS A PERCENTAGE PER ANNUM AND ROUNDED UPWARDS, IF
NECESSARY, TO THE NEAREST FIVE DECIMAL PLACES) EQUAL TO THE ACTUAL COSTS
ALLOCATED TO SUCH COMMITMENT OR LOAN BY SUCH LENDER (AS DETERMINED BY SUCH
LENDER IN GOOD FAITH, WHICH DETERMINATION SHALL BE CONCLUSIVE), WHICH IN EACH
CASE SHALL BE DUE AND PAYABLE ON EACH DATE ON WHICH INTEREST IS PAYABLE ON SUCH
LOAN, PROVIDED THE BORROWER SHALL HAVE RECEIVED AT LEAST 10 DAYS’ PRIOR NOTICE
(WITH A COPY TO THE ADMINISTRATIVE AGENT) OF SUCH ADDITIONAL INTEREST OR COSTS
FROM SUCH LENDER.  IF A LENDER FAILS TO GIVE NOTICE 10 DAYS PRIOR TO THE
RELEVANT INTEREST PAYMENT DATE, SUCH ADDITIONAL INTEREST OR COSTS SHALL BE DUE
AND PAYABLE 10 DAYS FROM RECEIPT OF SUCH NOTICE.


 

3.05     Compensation for Losses.  Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

 


(A)        ANY CONTINUATION, CONVERSION, PAYMENT OR PREPAYMENT OF ANY LOAN OTHER
THAN A BASE RATE LOAN ON A DAY OTHER THAN THE LAST DAY OF THE INTEREST PERIOD
FOR SUCH LOAN (WHETHER VOLUNTARY, MANDATORY, AUTOMATIC, BY REASON OF
ACCELERATION, OR OTHERWISE);


 


(B)        ANY FAILURE BY THE BORROWER (FOR A REASON OTHER THAN THE FAILURE OF
SUCH LENDER TO MAKE A LOAN) TO PREPAY, BORROW, CONTINUE OR CONVERT INTO ANY LOAN
OTHER THAN A BASE RATE LOAN ON THE DATE OR IN THE AMOUNT NOTIFIED BY THE
BORROWER;


 


(C)        ANY FAILURE BY THE BORROWER TO MAKE PAYMENT OF ANY LOAN OR DRAWING
UNDER ANY LETTER OF CREDIT (OR INTEREST DUE THEREON) DENOMINATED IN AN
ALTERNATIVE CURRENCY ON ITS SCHEDULED DUE DATE OR ANY PAYMENT THEREOF IN A
DIFFERENT CURRENCY;


 


(D)       ANY ASSIGNMENT OF A EUROCURRENCY RATE LOAN ON A DAY OTHER THAN THE
LAST DAY OF THE INTEREST PERIOD THEREFOR AS A RESULT OF A REQUEST BY THE COMPANY
PURSUANT TO SECTION 11.13; OR


 


(E)        THE FAILURE TO BORROW ANY COMPETITIVE LOAN AFTER ACCEPTING THE
COMPETITIVE BID TO MAKE SUCH LOAN.


 

including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan, from fees payable to terminate the deposits from
which such funds were obtained or from the

 

100


 

performance of any foreign exchange contract.  The Borrower shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the offshore interbank market for such currency
for a comparable amount and for a comparable period, whether or not such
Eurocurrency Rate Loan was in fact so funded.

 

A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender as specified in this Section and delivered to the
Borrower shall be conclusive absent manifest error.

 

3.06     Mitigation Obligations; Replacement of Lenders.   (a)  Designation of a
Different Lending Office.  If any Lender requests compensation under
Section 3.04, or the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender, the L/C Issuer, or any Governmental Authority
for the account of any Lender or the L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then, at the request of the
Borrower, such Lender or the L/C Issuer shall, as applicable, use reasonable
efforts to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender or the L/C
Issuer, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender or the L/C Issuer, as the case
may be, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or the L/C Issuer, as the case may be.  The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender or the L/C Issuer in connection with any such designation or assignment.

 


(B)        REPLACEMENT OF LENDERS.  IF ANY LENDER REQUESTS COMPENSATION UNDER
SECTION 3.04, OR IF THE BORROWER IS REQUIRED TO PAY ANY INDEMNIFIED TAXES OR
ADDITIONAL AMOUNTS TO ANY LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE ACCOUNT
OF ANY LENDER PURSUANT TO SECTION 3.01 AND, IN EACH CASE, SUCH LENDER HAS
DECLINED OR IS UNABLE TO DESIGNATE A DIFFERENT LENDING OFFICE IN ACCORDANCE WITH
SECTION 3.06(A), THE BORROWER MAY REPLACE SUCH LENDER IN ACCORDANCE WITH
SECTION 11.13.


 

3.07     Survival.  All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments, repayment of all
obligations under any Loan Document, and resignation of the Administrative
Agent.

 


ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


 

4.01     Conditions of Effectiveness.  The effectiveness of this Agreement is
subject to satisfaction of the following conditions precedent.

 


(A)        THE ADMINISTRATIVE AGENT’S RECEIPT OF THE FOLLOWING, EACH OF WHICH
SHALL BE ORIGINALS, E-MAILS (IN A .PDF FORMAT) OR TELECOPIES (FOLLOWED PROMPTLY
BY ORIGINALS) UNLESS


 

101


 


OTHERWISE SPECIFIED, EACH PROPERLY EXECUTED BY A RESPONSIBLE OFFICER OR A DULY
AUTHORIZED OFFICER OF THE SIGNING LOAN PARTY, EACH DATED THE CLOSING DATE (OR,
IN THE CASE OF CERTIFICATES OF GOVERNMENTAL OFFICIALS, A RECENT DATE BEFORE THE
CLOSING DATE) AND EACH IN FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE
AGENT AND EACH OF THE LENDERS:


 

(I)         AN EXECUTED COUNTERPART OF THIS AGREEMENT;

 

(II)        A REVOLVING CREDIT NOTE AND/OR A TERM NOTE, AS APPLICABLE, IN EACH
CASE, DULY EXECUTED BY THE BORROWER IN FAVOR OF EACH LENDER REQUESTING A NOTE;

 

(III)       SUCH CERTIFICATES OF RESOLUTIONS OR OTHER ACTION, INCUMBENCY
CERTIFICATES AND/OR OTHER CERTIFICATES OF RESPONSIBLE OFFICERS OF EACH LOAN
PARTY AS THE ADMINISTRATIVE AGENT MAY REQUIRE EVIDENCING THE IDENTITY, AUTHORITY
AND CAPACITY OF EACH RESPONSIBLE OFFICER THEREOF AUTHORIZED TO ACT AS A
RESPONSIBLE OFFICER IN CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS TO WHICH SUCH LOAN PARTY IS A PARTY;

 

(IV)       SUCH DOCUMENTS AND CERTIFICATIONS AS THE ADMINISTRATIVE AGENT MAY
REASONABLY REQUIRE TO EVIDENCE THAT EACH LOAN PARTY IS DULY ORGANIZED OR FORMED,
AND EACH LOAN PARTY IS VALIDLY EXISTING, IN GOOD STANDING AND QUALIFIED TO
ENGAGE IN BUSINESS IN EACH JURISDICTION WHERE ITS OWNERSHIP, LEASE OR OPERATION
OF PROPERTIES OR THE CONDUCT OF ITS BUSINESS REQUIRES SUCH QUALIFICATION, EXCEPT
TO THE EXTENT THAT FAILURE TO DO SO COULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT;

 

(V)        FAVORABLE OPINIONS OF DLA PIPER LLP (US) AND REED SMITH LLP, COUNSEL
TO THE LOAN PARTIES, ADDRESSED TO THE ADMINISTRATIVE AGENT AND EACH LENDER, AS
TO SUCH MATTERS CONCERNING THE LOAN PARTIES AND THE LOAN DOCUMENTS AS THE
ADMINISTRATIVE AGENT MAY REASONABLY REQUEST;

 

(VI)       A CERTIFICATE OF A RESPONSIBLE OFFICER OF THE COMPANY EITHER
(A) ATTACHING COPIES OF ALL CONSENTS, LICENSES AND APPROVALS REQUIRED IN
CONNECTION WITH THE EXECUTION, DELIVERY AND PERFORMANCE BY EACH LOAN PARTY AND
THE VALIDITY AGAINST SUCH LOAN PARTY OF THE LOAN DOCUMENTS TO WHICH IT IS A
PARTY, AND SUCH CONSENTS, LICENSES AND APPROVALS SHALL BE IN FULL FORCE AND
EFFECT, OR (B) STATING THAT NO SUCH CONSENTS, LICENSES OR APPROVALS ARE SO
REQUIRED;

 

(VII)      A CERTIFICATE SIGNED BY A RESPONSIBLE OFFICER OF THE COMPANY
CERTIFYING (A) THAT THE CONDITIONS SPECIFIED IN THIS SECTION 4.01 AND SECTIONS
4.02(A) AND (B) HAVE BEEN SATISFIED (OTHER THAN THOSE CONDITIONS CONTINGENT UPON
THE SATISFACTION OF THE ADMINISTRATIVE AGENT AND/OR THE LENDERS WITH RESPECT TO
CERTAIN ITEMS RECEIVED BY THEM UNDER THIS SECTION 4.01), (B) THAT NO ACTION,
SUIT, INVESTIGATION OR PROCEEDING IS PENDING OR, TO THE KNOWLEDGE OF ANY LOAN
PARTY, THREATENED IN ANY COURT OR BEFORE ANY ARBITRATOR OR GOVERNMENTAL
AUTHORITY THAT COULD REASONABLY BE EXPECTED TO BE ADVERSELY DETERMINED AND, IF
ADVERSELY DETERMINED, COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT, AND (C) A CALCULATION OF THE LEVERAGE RATIO AS OF THE LAST DAY OF THE
FISCAL QUARTER OF THE COMPANY MOST RECENTLY ENDED PRIOR TO THE CLOSING DATE;

 

102


 

(VIII)     A SOLVENCY CERTIFICATE FROM THE COMPANY CERTIFYING THAT EACH LOAN
PARTY IS SOLVENT AFTER GIVING EFFECT TO THE CREDIT EXTENSIONS TO OCCUR ON THE
TERM LOAN CLOSING DATE;

 

(IX)       A DULY COMPLETED COMPLIANCE CERTIFICATE AS OF THE LAST DAY OF THE
FISCAL QUARTER OF THE COMPANY ENDED IMMEDIATELY PRIOR TO THE CLOSING DATE FOR
WHICH FINANCIAL STATEMENTS WERE REQUIRED TO BE DELIVERED TO THE ADMINISTRATIVE
AGENT UNDER THE ORIGINAL CREDIT AGREEMENT, SIGNED BY A RESPONSIBLE OFFICER OF
THE COMPANY AND EVIDENCING THAT BOTH IMMEDIATELY BEFORE AND AFTER GIVING EFFECT
TO THE CONSUMMATION OF THE ACQUISITION AND THE OTHER TRANSACTIONS CONTEMPLATED
TO OCCUR ON THE CLOSING DATE (INCLUDING, WITHOUT LIMITATION, ALL CREDIT
EXTENSIONS TO OCCUR ON THE CLOSING DATE) THE LOAN PARTIES SHALL BE IN
COMPLIANCE, ON A PRO FORMA BASIS, WITH THE PROVISIONS OF SECTION 7.11;

 

(X)        EVIDENCE THAT EACH OF THE ORIGINAL TERM LOAN CREDIT AGREEMENT AND THE
CPA®:16 CREDIT AGREEMENT HAS BEEN OR CONCURRENTLY WITH THE CLOSING DATE IS BEING
TERMINATED AND ALL LIENS, IF ANY, SECURING OBLIGATIONS UNDER EACH OF THE
ORIGINAL TERM LOAN CREDIT AGREEMENT AND THE CPA®:16 CREDIT AGREEMENT HAVE BEEN
OR CONCURRENTLY WITH THE CLOSING DATE ARE BEING RELEASED;

 

(XI)       EVIDENCE SATISFACTORY TO THE ADMINISTRATIVE AGENT AND THE LENDERS
THAT THE BORROWINGS HEREUNDER IN CONNECTION WITH THE ACQUISITION AND THE
APPLICATION OF THE PROCEEDS THEREOF DO NOT VIOLATE ANY OF THE REGULATIONS OF THE
FRB (INCLUDING, WITHOUT LIMITATION, REGULATION U OF THE FRB); AND

 

(XII)      SUCH OTHER ASSURANCES, CERTIFICATES, DOCUMENTS, CONSENTS OR OPINIONS
AS THE ADMINISTRATIVE AGENT, THE L/C ISSUER, THE SWING LINE LENDER OR THE
REQUIRED LENDER REASONABLY MAY REQUIRE.

 


(B)        (I) ALL FEES REQUIRED TO BE PAID TO THE ADMINISTRATIVE AGENT AND THE
ARRANGERS ON OR BEFORE THE CLOSING DATE SHALL HAVE BEEN PAID AND (II) ALL FEES
REQUIRED TO BE PAID TO THE LENDERS ON OR BEFORE THE CLOSING DATE SHALL HAVE BEEN
PAID.


 


(C)        UNLESS WAIVED BY THE ADMINISTRATIVE AGENT, ALL REASONABLE FEES,
CHARGES AND DISBURSEMENTS OF COUNSEL TO THE ADMINISTRATIVE AGENT SHALL HAVE BEEN
PAID (DIRECTLY TO SUCH COUNSEL IF REQUESTED BY THE ADMINISTRATIVE AGENT) TO THE
EXTENT INVOICED AT LEAST ONE BUSINESS DAY PRIOR TO THE CLOSING DATE, PLUS SUCH
REASONABLE ADDITIONAL AMOUNTS OF SUCH FEES, CHARGES AND DISBURSEMENTS AS SHALL
CONSTITUTE ITS REASONABLE ESTIMATE OF SUCH FEES, CHARGES AND DISBURSEMENTS
INCURRED OR TO BE INCURRED BY IT THROUGH THE CLOSING PROCEEDINGS (PROVIDED THAT
SUCH ESTIMATE SHALL NOT THEREAFTER PRECLUDE A FINAL SETTLING OF ACCOUNTS BETWEEN
THE BORROWER AND THE ADMINISTRATIVE AGENT).


 


(D)       THE ACQUISITION SHALL HAVE BEEN CONSUMMATED IN ACCORDANCE WITH THE
TERMS OF THE ACQUISITION DOCUMENTS, WITHOUT ANY MATERIAL WAIVER OR AMENDMENT NOT
CONSENTED TO BY THE LENDERS OF ANY TERM, PROVISION OR CONDITION SET FORTH
THEREIN, AND IN COMPLIANCE WITH ALL APPLICABLE REQUIREMENTS OF LAW.


 

103


 


(E)        CONFIRMATION THAT THE COMPANY HAS DELIVERED A WRITTEN NOTICE TO EACH
DEPARTING LENDER TERMINATING AS OF THE CLOSING DATE ALL COMMITMENTS OF THE
DEPARTING LENDERS UNDER THE ORIGINAL CREDIT AGREEMENT, AND ALL AMOUNTS OWING
(WHETHER OR NOT DUE) UNDER THE ORIGINAL CREDIT AGREEMENT AND RELATED DOCUMENTS
THROUGH AND INCLUDING THE CLOSING DATE TO EACH DEPARTING LENDER SHALL HAVE BEEN
PAID IN FULL.


 

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received written notice from such Lender prior to the proposed
Closing Date specifying its objection thereto.

 

4.02     Conditions to All Credit Extensions.  The obligation of each Lender to
honor any Request for a Credit Extension (other than a Loan Notice requesting
only a conversion of Loans to the other Type, or a continuation of Eurocurrency
Rate Loans) is subject to the following conditions precedent:

 


(A)        THE REPRESENTATIONS AND WARRANTIES OF EACH LOAN PARTY CONTAINED IN
ARTICLE V OR ANY OTHER LOAN DOCUMENT, OR WHICH ARE CONTAINED IN ANY DOCUMENT
FURNISHED AT ANY TIME UNDER OR IN CONNECTION HEREWITH OR THEREWITH, SHALL BE
TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE DATE OF THE PROPOSED
CREDIT EXTENSION, EXCEPT (I) TO THE EXTENT THAT SUCH REPRESENTATIONS AND
WARRANTIES SPECIFICALLY REFER TO AN EARLIER DATE, IN WHICH CASE THEY SHALL BE
TRUE AND CORRECT AS OF SUCH EARLIER DATE, (II) ANY REPRESENTATION OR WARRANTY
THAT IS ALREADY BY ITS TERMS QUALIFIED AS TO “MATERIALITY”, “MATERIAL ADVERSE
EFFECT” OR SIMILAR LANGUAGE SHALL BE TRUE AND CORRECT IN ALL RESPECTS AS OF SUCH
DATE AFTER GIVING EFFECT TO SUCH QUALIFICATION AND (III) FOR PURPOSES OF THIS
SECTION 4.02, THE REPRESENTATIONS AND WARRANTIES CONTAINED IN SUBSECTIONS
(A) AND (B) OF SECTION 5.05 SHALL BE DEEMED TO REFER TO THE MOST RECENT
STATEMENTS FURNISHED PURSUANT TO SUBSECTIONS (A) AND (B), RESPECTIVELY, OF
SECTION 6.01;


 


(B)        NO DEFAULT SHALL EXIST, OR WOULD RESULT FROM SUCH PROPOSED CREDIT
EXTENSION OR FROM THE APPLICATION OF THE PROCEEDS THEREOF;


 


(C)        THE ADMINISTRATIVE AGENT AND, IF APPLICABLE, THE L/C ISSUER OR THE
SWING LINE LENDER SHALL HAVE RECEIVED A REQUEST FOR CREDIT EXTENSION IN
ACCORDANCE WITH THE REQUIREMENTS HEREOF;


 


(D)       IF SUCH CREDIT EXTENSION IS A COMPETITIVE BORROWING, ON OR BEFORE THE
DATE OF SUCH COMPETITIVE BORROWING, BUT PRIOR TO SUCH COMPETITIVE BORROWING, THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED, IF REQUESTED BY THE APPLICABLE
COMPETITIVE LOAN LENDER, A COMPETITIVE LOAN NOTE PAYABLE TO THE ORDER OF SUCH
COMPETITIVE LOAN LENDER FOR EACH OF THE ONE OR MORE COMPETITIVE LOANS TO BE MADE
BY SUCH COMPETITIVE LOAN LENDER AS PART OF SUCH COMPETITIVE BORROWING, IN A
PRINCIPAL AMOUNT EQUAL TO THE PRINCIPAL AMOUNT OF THE COMPETITIVE LOAN TO BE
EVIDENCED THEREBY AND OTHERWISE ON SUCH TERMS AS WERE AGREED TO FOR SUCH
COMPETITIVE LOAN IN ACCORDANCE WITH SECTION 2.03;


 

104



 


(E)        IF SUCH CREDIT EXTENSION IS A REVOLVING CREDIT BORROWING OR AN L/C
CREDIT EXTENSION, AFTER GIVING EFFECT TO THE PROPOSED CREDIT EXTENSION, THE
TOTAL REVOLVING CREDIT OUTSTANDINGS SHALL NOT EXCEED THE REVOLVING CREDIT
FACILITY AT SUCH TIME; AND


 


(F)        IN THE CASE OF A REVOLVING CREDIT BORROWING OR LETTER OF CREDIT TO BE
DENOMINATED IN AN ALTERNATIVE CURRENCY, THERE SHALL NOT HAVE OCCURRED ANY CHANGE
IN NATIONAL OR INTERNATIONAL FINANCIAL, POLITICAL OR ECONOMIC CONDITIONS OR
CURRENCY EXCHANGE RATES OR EXCHANGE CONTROLS WHICH IN THE REASONABLE OPINION OF
THE ADMINISTRATIVE AGENT, THE REQUIRED REVOLVING LENDERS (IN THE CASE OF ANY
REVOLVING LOANS TO BE DENOMINATED IN AN ALTERNATIVE CURRENCY) OR THE L/C ISSUER
(IN THE CASE OF ANY LETTER OF CREDIT TO BE DENOMINATED IN AN ALTERNATIVE
CURRENCY) WOULD MAKE IT IMPRACTICABLE FOR SUCH CREDIT EXTENSION TO BE
DENOMINATED IN THE RELEVANT ALTERNATIVE CURRENCY.


 

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurocurrency Rate
Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a), (b) and (e) have
been satisfied on and as of the date of the applicable Credit Extension.

 

 


ARTICLE V
REPRESENTATIONS AND WARRANTIES


 

The Company and each Guarantor each represents and warrants to the
Administrative Agent and the Lenders that:

 

5.01     Existence, Qualification and Power.  Each Loan Party, and each of its
Subsidiaries, (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, except, solely in the case of a Subsidiary of the
Company that is not a Loan Party, to the extent that the failure of such
Subsidiary to be duly organized or formed and in good standing could not
reasonably be expected to have a Material Adverse Effect, (b) has all requisite
power and authority and all requisite governmental licenses, authorizations,
consents and approvals to (i) own or lease its assets and carry on its business
and (ii) execute, deliver and perform its obligations under the Loan Documents
to which it is a party and consummate the transactions contemplated by the Loan
Documents, and (c) is duly qualified and is licensed and, as applicable, in good
standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (b)(i) or
(c), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.

 

5.02     Authorization; No Contravention.  The execution, delivery and
performance by each Loan Party of, and the consummation by each Loan Party of
the transactions contemplated by, each Loan Document and each Acquisition
Document to which such Person is a party have been duly authorized by all
necessary corporate or other organizational action, and do not and will not
(a) contravene the terms of any of such Person’s Organization Documents;
(b) conflict

 

105


 

with or result in any breach or contravention of, or the creation of any Lien
under, or require any payment to be made under (i) any Contractual Obligation to
which such Person is a party or affecting such Person or the properties of such
Person or any of its Subsidiaries or (ii) any order, injunction, writ or decree
of any Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law.

 

5.03     Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document or
Acquisition Documents, or for the consummation of the transactions contemplated
by the Loan Documents or the Acquisition Documents  or (b) the exercise by the
Administrative Agent or any Lender of its rights under the Loan Documents.

 

5.04     Binding Effect.  This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto.  This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of each Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

 

5.05     Financial Statements; No Material Adverse Effect.  (a)  The Audited
Financial Statements (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (ii) fairly present the financial condition of the Company
and its Subsidiaries as of the date thereof and their results of operations,
cash flows and changes in shareholders’ equity for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein.

 


(B)        THE UNAUDITED CONSOLIDATED BALANCE SHEET OF THE COMPANY AND ITS
SUBSIDIARIES DATED SEPTEMBER 30, 2013, AND THE RELATED CONSOLIDATED STATEMENTS
OF INCOME OR OPERATIONS, SHAREHOLDERS’ EQUITY AND CASH FLOWS FOR THE FISCAL
QUARTER ENDED ON THAT DATE (I) WERE PREPARED IN ACCORDANCE WITH GAAP
CONSISTENTLY APPLIED THROUGHOUT THE PERIOD COVERED THEREBY, EXCEPT AS OTHERWISE
EXPRESSLY NOTED THEREIN, AND (II) FAIRLY PRESENT THE FINANCIAL CONDITION OF THE
COMPANY AND ITS SUBSIDIARIES AS OF THE DATE THEREOF AND THEIR RESULTS OF
OPERATIONS, CASH FLOWS AND CHANGES IN SHAREHOLDERS’ EQUITY FOR THE PERIOD
COVERED THEREBY, SUBJECT, IN THE CASE OF CLAUSES (I) AND (II), TO THE ABSENCE OF
FOOTNOTES AND TO NORMAL YEAR-END AUDIT ADJUSTMENTS.


 


(C)        SINCE DECEMBER 31, 2012, THERE HAS BEEN NO EVENT OR CIRCUMSTANCE,
EITHER INDIVIDUALLY OR IN THE AGGREGATE, THAT HAS HAD OR COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 

5.06     Litigation.  There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of any Loan Party, threatened, at law, in
equity, in arbitration or before any Governmental Authority, by or against any
Loan Party or any of its Subsidiaries or against any

 

106


 

of their respective properties or revenues that (a) could reasonably be expected
to adversely affect this Agreement, any other Loan Document or any of the
transactions contemplated hereby or thereby, or (b) either individually or in
the aggregate could reasonably be expected to have a Material Adverse Effect.

 

5.07     No Default.  Neither any Loan Party nor any Subsidiary thereof is in
default under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

 

5.08     Ownership of Property; Liens.  Each Loan Party and each of its
Subsidiaries has good record and marketable title to, or valid leasehold
interests in, all its Property material to its business, except for such defects
in title as could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.  The property of each Loan Party and its
Subsidiaries is subject to no Liens, other than Liens permitted by Section 7.01.

 

5.09     Environmental Compliance.  Except with respect to any matters that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, neither a Loan Party nor any of its Subsidiaries
(i) has failed to comply with any applicable Environmental Law or to obtain,
maintain or comply with any Environmental Permit required under any applicable
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.

 

5.10     Taxes.  Each Loan Party, and each of its Subsidiaries, has timely filed
all federal, state and other material tax returns and reports required to be
filed, and has timely paid all federal, state and other material Taxes (whether
or not shown on a tax return), including in its capacity as a withholding agent,
levied or imposed upon it or its properties, income or assets otherwise due and
payable, except in each case, with respect to those Taxes or tax returns
(i) which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided in
accordance with GAAP, or (ii) where the failure to timely file or timely pay
could not reasonably be expected to, individually or in the aggregate, result in
a Material Adverse Effect.  There is no proposed tax assessment against any Loan
Party or any Subsidiary thereof that, if made, could reasonably be expected to
have a Material Adverse Effect.  Neither any Loan Party nor any Subsidiary
thereof is party to any tax sharing agreement.  Except as could not be
reasonably expected to, individually or in the aggregate, result in a Material
Adverse Effect, neither any Loan Party nor any of its Subsidiaries has ever
“participated” in a “listed transaction” within the meaning of Treasury
Regulation Section 1.6011-4.

 

5.11     ERISA Compliance.

 


(A)        EACH PLAN IS IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH THE
APPLICABLE PROVISIONS OF ERISA, THE CODE AND OTHER FEDERAL OR STATE LAWS.  EACH
PENSION PLAN THAT IS INTENDED TO BE A QUALIFIED PLAN UNDER SECTION 401(A) OF THE
CODE HAS RECEIVED A FAVORABLE DETERMINATION LETTER FROM THE INTERNAL REVENUE
SERVICE TO THE EFFECT THAT THE FORM OF SUCH PLAN IS


 

107


 


QUALIFIED UNDER SECTION 401(A) OF THE CODE AND THE TRUST RELATED THERETO HAS
BEEN DETERMINED BY THE INTERNAL REVENUE SERVICE TO BE EXEMPT FROM FEDERAL INCOME
TAX UNDER SECTION 501(A) OF THE CODE, OR AN APPLICATION FOR SUCH A LETTER IS
CURRENTLY BEING PROCESSED BY THE INTERNAL REVENUE SERVICE.  TO THE BEST
KNOWLEDGE OF THE LOAN PARTIES, NOTHING HAS OCCURRED THAT WOULD PREVENT OR CAUSE
THE LOSS OF SUCH TAX-QUALIFIED STATUS.


 


(B)        THERE ARE NO PENDING OR, TO THE BEST KNOWLEDGE OF THE LOAN PARTIES,
THREATENED CLAIMS, ACTIONS OR LAWSUITS, OR ACTION BY ANY GOVERNMENTAL AUTHORITY,
WITH RESPECT TO ANY PLAN THAT COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.  THERE HAS BEEN NO PROHIBITED TRANSACTION OR VIOLATION OF THE
FIDUCIARY RESPONSIBILITY RULES WITH RESPECT TO ANY PLAN THAT HAS RESULTED OR
COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


(C)        EXCEPT AS COULD NOT, EITHER INDIVIDUALLY OR IN THE AGGREGATE,
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, (I) NO ERISA EVENT HAS
OCCURRED, AND NEITHER THE COMPANY NOR ANY ERISA AFFILIATE IS AWARE OF ANY FACT,
EVENT OR CIRCUMSTANCE THAT COULD REASONABLY BE EXPECTED TO CONSTITUTE OR RESULT
IN AN ERISA EVENT WITH RESPECT TO ANY PENSION PLAN; (II) THE COMPANY AND EACH
ERISA AFFILIATE HAS MET ALL APPLICABLE REQUIREMENTS UNDER THE PENSION FUNDING
RULES IN RESPECT OF EACH PENSION PLAN, AND NO WAIVER OF THE MINIMUM FUNDING
STANDARDS UNDER THE PENSION FUNDING RULES HAS BEEN APPLIED FOR OR OBTAINED;
(III) AS OF THE MOST RECENT VALUATION DATE FOR ANY PENSION PLAN, THE FUNDING
TARGET ATTAINMENT PERCENTAGE (AS DEFINED IN SECTION 430(D)(2) OF THE CODE) IS
60% OR HIGHER AND NEITHER THE COMPANY NOR ANY ERISA AFFILIATE KNOWS OF ANY FACTS
OR CIRCUMSTANCES THAT COULD REASONABLY BE EXPECTED TO CAUSE THE FUNDING TARGET
ATTAINMENT PERCENTAGE FOR ANY SUCH PLAN TO DROP BELOW 60% AS OF THE MOST RECENT
VALUATION DATE; (IV) NEITHER THE COMPANY NOR ANY ERISA AFFILIATE HAS INCURRED
ANY LIABILITY TO THE PBGC OTHER THAN FOR THE PAYMENT OF PREMIUMS, AND THERE ARE
NO PREMIUM PAYMENTS WHICH HAVE BECOME DUE THAT ARE UNPAID; (V) NEITHER THE
COMPANY NOR ANY ERISA AFFILIATE HAS ENGAGED IN A TRANSACTION THAT IS SUBJECT TO
SECTION 4069 OR SECTION 4212(C) OF ERISA; AND (VI) NO PENSION PLAN HAS BEEN
TERMINATED BY THE PLAN ADMINISTRATOR THEREOF NOR BY THE PBGC, AND NO EVENT OR
CIRCUMSTANCE HAS OCCURRED OR EXISTS THAT COULD REASONABLY BE EXPECTED TO CAUSE
THE PBGC TO INSTITUTE PROCEEDINGS UNDER TITLE IV OF ERISA TO TERMINATE ANY
PENSION PLAN.


 


(D)       NEITHER THE COMPANY NOR ANY ERISA AFFILIATE MAINTAINS OR CONTRIBUTES
TO, OR HAS ANY UNSATISFIED OBLIGATION TO CONTRIBUTE TO, OR LIABILITY UNDER, ANY
ACTIVE OR TERMINATED PENSION PLAN OTHER THAN THOSE LISTED ON SCHEDULE
5.11(D) HERETO.


 

5.12     Subsidiaries; Equity Interests; Loan Parties.  As of the Closing Date
(based on the Compliance Certificate delivered pursuant to Section 4.01(a)(ix))
and as of the date of each delivery of a Compliance Certificate concurrently
with the financial statements referred to in Section 6.01(a), Part (a) of
Schedule 5.12 is a complete and accurate list of the Company and its
Subsidiaries, showing the correct name of each Subsidiary and whether such
Subsidiary is a Guarantor.  The outstanding equity interests of the Company and
all of the Subsidiaries are validly issued, fully paid and non-assessable and
are owned by such entity free and clear of all Liens, except for Liens permitted
by this Agreement.  As of the Closing Date, no Loan Party has any equity
investments in any other corporation or entity other than those specifically
disclosed in Part (b) of Schedule 5.12.  Set forth on Part (c) of Schedule 5.12
is a complete and accurate list of all Loan Parties, showing as of the Closing
Date (as to each Loan Party) the jurisdiction of its incorporation or
organization, the address of its chief executive office and principal place of

 

108


 

business, the type of organization it is and its U.S. taxpayer identification
number.  The copy of the charter of each Loan Party and each amendment thereto
provided pursuant to Section 4.01(a)(iv) is a true and correct copy of each such
document, each of which is valid and in full force and effect.

 

5.13     Margin Regulations; Investment Company Act.  (a)  The Company is not
engaged, nor will the Company engage, principally or as one of its important
activities, in the business of purchasing or carrying margin stock (within the
meaning of Regulation U issued by the FRB), or extending credit for the purpose
of purchasing or carrying margin stock.

 


(B)        NONE OF THE COMPANY, ANY PERSON CONTROLLING THE COMPANY, OR ANY
SUBSIDIARY OF THE COMPANY IS OR IS REQUIRED TO BE REGISTERED AS AN “INVESTMENT
COMPANY” UNDER THE INVESTMENT COMPANY ACT OF 1940.


 

5.14     Disclosure.  The Company has disclosed to the Administrative Agent and
the Lenders all agreements, instruments and corporate or other restrictions to
which it or any of its Subsidiaries is subject, as of the Closing Date, and all
other matters known to it as of the Closing Date, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect. 
None of the  SEC Reports  and none of the reports, financial statements,
certificates or other information furnished (whether in writing or orally) by or
on behalf of the Company or any other Loan Party to the Administrative Agent or
any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case as modified or supplemented by other information so
furnished) when taken as a whole as at such time, contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Company represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

 

5.15     Compliance with Laws.  Each Loan Party and each Subsidiary thereof is
in compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

 

5.16     Intellectual Property; Licenses, Etc.  Each Loan Party, and each of its
Subsidiaries, owns, or possesses the right to use, all trademarks, trade names,
copyrights, patents and other intellectual property material to its business,
and the use thereof by the Loan Parties and their Subsidiaries does not infringe
upon the rights of any other Person, except for any such infringements that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

 

5.17     Solvency.  The Loan Parties are, together with their Subsidiaries on a
consolidated basis, Solvent.

 

109


 

5.18     Casualty, Etc.  Neither the businesses nor the properties of any Loan
Party or any of its Subsidiaries are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance), condemnation or eminent domain that, either individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

 

5.19     SEC Reports.  As of the Closing Date, the Company has filed all forms,
reports, statements (including proxy statements) and other documents (such
filings by the Company are collectively referred to as the “SEC Reports”),
required to be filed by it with the Securities and Exchange Commission.  The SEC
Reports, including all SEC Reports filed after the Closing Date or on or prior
to the date of this Agreement, (i) were or will be prepared in all material
respects in accordance with the requirements of the Securities Act of 1933, as
amended, and the Securities Exchange Act of 1934, as amended, as the case may
be, and the rules and regulations of the Securities and Exchange Commission
thereunder applicable to such SEC Reports at the time of filing thereof and
(ii) did not at the time they were filed, or will not at the time they are
filed, contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

 

5.20     Anti-Money Laundering; Sanctions.     (a)  Neither the Borrower, nor
any of its Subsidiaries, nor, to the knowledge of the Borrower and its
Subsidiaries, any director, officer, employee, agent, affiliate or
representative thereof (i) has violated or is in violation of any applicable
anti-money laundering law or (ii) has engaged or engages in any transaction,
investment, undertaking or activity that conceals the identity, source or
destination of the proceeds from any category of offenses designated in any
applicable law, regulation or other binding measure implementing the “Forty
Recommendations” and “Nine Special Recommendations” published by the
Organisation for Economic Cooperation and Development’s Financial Action Task
Force on Money Laundering.

 


(B)        NEITHER THE BORROWER, NOR ANY OF ITS SUBSIDIARIES, NOR, TO THE
KNOWLEDGE OF THE BORROWER AND ITS SUBSIDIARIES, ANY DIRECTOR, OFFICER, EMPLOYEE,
AGENT, AFFILIATE OR REPRESENTATIVE THEREOF, IS AN INDIVIDUAL OR ENTITY CURRENTLY
THE SUBJECT OF ANY SANCTIONS, NOR IS THE BORROWER OR ANY SUBSIDIARY LOCATED,
ORGANIZED OR RESIDENT IN A DESIGNATED JURISDICTION.


 


ARTICLE VI
AFFIRMATIVE COVENANTS


 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Loan Parties shall, and shall  cause each of their
respective Subsidiaries to (or, solely in the case of the covenants set forth in
Sections 6.01, 6.02, 6.03 and 6.15 the Company shall):

 

6.01     Financial Statements.   Deliver to the Administrative Agent and each
Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:

 

110


 


(A)        AS SOON AS AVAILABLE, BUT IN ANY EVENT WITHIN 90 DAYS AFTER THE END
OF EACH FISCAL YEAR OF THE COMPANY (OR, IF EARLIER, 15 DAYS AFTER THE DATE
REQUIRED TO BE FILED WITH THE SEC (WITHOUT GIVING EFFECT TO ANY EXTENSION
PERMITTED BY THE SEC), A CONSOLIDATED BALANCE SHEET OF THE COMPANY AND ITS
SUBSIDIARIES AS AT THE END OF SUCH FISCAL YEAR, AND THE RELATED CONSOLIDATED
STATEMENTS OF INCOME OR OPERATIONS, CHANGES IN SHAREHOLDERS’ EQUITY, AND CASH
FLOWS FOR SUCH FISCAL YEAR ON FORM 10-K, SETTING FORTH IN EACH CASE IN
COMPARATIVE FORM THE FIGURES AS OF THE END OF AND FOR THE PREVIOUS FISCAL YEAR,
ALL IN REASONABLE DETAIL AND PREPARED IN ACCORDANCE WITH GAAP, AUDITED AND
ACCOMPANIED BY A REPORT AND OPINION OF PRICEWATERHOUSECOOPERS LLP OR OTHER “BIG
4” ACCOUNTING FIRM, WHICH REPORT AND OPINION SHALL BE PREPARED IN ACCORDANCE
WITH GENERALLY ACCEPTED AUDITING STANDARDS AND SHALL NOT BE SUBJECT TO ANY
“GOING CONCERN” OR LIKE QUALIFICATION OR EXCEPTION OR ANY QUALIFICATION OR
EXCEPTION AS TO THE SCOPE OF SUCH AUDIT, AND WHICH REPORT SHALL STATE THAT SUCH
FINANCIAL STATEMENTS FAIRLY PRESENT THE CONSOLIDATED FINANCIAL CONDITION OF THE
COMPANY AND ITS SUBSIDIARIES AS AT THE DATES INDICATED AND THE RESULTS OF THEIR
OPERATIONS AND CASH FLOW FOR THE PERIODS INDICATED IN CONFORMITY WITH GAAP
APPLIED ON A BASIS CONSISTENT WITH PRIOR YEARS (EXCEPT FOR CHANGES WITH WHICH
PRICEWATERHOUSECOOPERS LLP OR ANY SUCH OTHER INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANTS, IF APPLICABLE, SHALL CONCUR AND WHICH SHALL HAVE BEEN DISCLOSED IN
THE NOTES TO SUCH FINANCIAL STATEMENTS) (WHICH REPORT SHALL BE SUBJECT TO THE
CONFIDENTIALITY LIMITATIONS SET FORTH HEREIN); AND


 


(B)        AS SOON AS AVAILABLE, BUT IN ANY EVENT WITHIN 45 DAYS AFTER THE END
OF EACH OF THE FIRST THREE FISCAL QUARTERS OF EACH FISCAL YEAR OF THE COMPANY
(OR, IF EARLIER, FIVE DAYS AFTER THE DATE REQUIRED TO BE FILED WITH THE SEC
(WITHOUT GIVING EFFECT TO ANY EXTENSION PERMITTED BY THE SEC), A CONSOLIDATED
BALANCE SHEET OF THE COMPANY AND ITS SUBSIDIARIES AS AT THE END OF SUCH FISCAL
QUARTER, AND THE RELATED CONSOLIDATED STATEMENTS OF INCOME OR OPERATIONS FOR
SUCH FISCAL QUARTER AND FOR THE PORTION OF THE COMPANY’S FISCAL YEAR THEN ENDED,
AND THE RELATED CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY AND
CASH FLOWS FOR THE PORTION OF THE COMPANY’S FISCAL YEAR THEN ENDED ON FORM 10-Q,
IN EACH CASE SETTING FORTH IN COMPARATIVE FORM, AS APPLICABLE, THE FIGURES AS OF
THE END OF AND FOR THE CORRESPONDING FISCAL QUARTER OF THE PREVIOUS FISCAL YEAR
AND THE CORRESPONDING PORTION OF THE PREVIOUS FISCAL YEAR, ALL IN REASONABLE
DETAIL, CERTIFIED BY THE CHIEF EXECUTIVE OFFICER, CHIEF FINANCIAL OFFICER,
TREASURER OR CONTROLLER OF THE COMPANY AS FAIRLY PRESENTING THE CONSOLIDATED
FINANCIAL CONDITION, RESULTS OF OPERATIONS, SHAREHOLDERS’ EQUITY AND CASH FLOWS
OF THE COMPANY AND ITS SUBSIDIARIES IN ACCORDANCE WITH GAAP, SUBJECT ONLY TO
NORMAL YEAR-END AUDIT ADJUSTMENTS AND THE ABSENCE OF FOOTNOTES.


 

As to any information contained in materials furnished pursuant to
Section 6.02(b), the Company shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Company to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.

 

6.02     Certificates; Other Information.  Deliver to the Administrative Agent
and each Lender, in form and detail satisfactory to the Administrative Agent and
the Required Lenders:

 


(A)        CONCURRENTLY WITH THE DELIVERY OF THE FINANCIAL STATEMENTS REFERRED
TO IN SECTIONS 6.01(A) AND (B), A DULY COMPLETED COMPLIANCE CERTIFICATE SIGNED
BY A RESPONSIBLE OFFICER OF THE COMPANY (WHICH DELIVERY MAY, UNLESS THE
ADMINISTRATIVE AGENT, OR A LENDER REQUESTS EXECUTED ORIGINALS, BE BY ELECTRONIC
COMMUNICATION INCLUDING FAX OR EMAIL AND SHALL BE


 

111


 


DEEMED TO BE AN ORIGINAL AUTHENTIC COUNTERPART THEREOF FOR ALL PURPOSES)
REPRESENTING AND CERTIFYING (1) THAT THE OFFICER SIGNATORY THERETO HAS REVIEWED
THE TERMS OF THIS AGREEMENT, AND HAS MADE, OR CAUSED TO BE MADE UNDER HIS/HER
SUPERVISION, A REVIEW IN REASONABLE DETAIL OF THE TRANSACTIONS CONTEMPLATED
HEREBY AND THE CONSOLIDATED FINANCIAL CONDITION OF THE COMPANY AND ITS
SUBSIDIARIES, DURING THE ACCOUNTING PERIOD COVERED BY SUCH REPORTS, THAT SUCH
REVIEW HAS NOT DISCLOSED THE EXISTENCE DURING OR AT THE END OF SUCH ACCOUNTING
PERIOD, AND THAT SUCH OFFICER DOES NOT HAVE KNOWLEDGE OF THE EXISTENCE AS AT THE
DATE OF SUCH OFFICER’S CERTIFICATE, OF ANY CONDITION OR EVENT WHICH CONSTITUTES
A DEFAULT, OR, IF ANY SUCH CONDITION OR EVENT EXISTED OR EXISTS, SPECIFYING THE
NATURE AND PERIOD OF EXISTENCE THEREOF AND WHAT ACTION THE COMPANY OR ANY OF ITS
SUBSIDIARIES HAS TAKEN, IS TAKING AND PROPOSES TO TAKE WITH RESPECT THERETO,
(2) CALCULATIONS EVIDENCING WHETHER THERE HAS BEEN COMPLIANCE WITH EACH OF THE
FINANCIAL COVENANTS SET FORTH IN SECTION 7.11 AND (3) AN UPDATE OF PART (A) OF
SCHEDULE 5.12, IF APPLICABLE;


 


(B)        PROMPTLY AFTER THE SAME ARE AVAILABLE, COPIES OF EACH ANNUAL REPORT,
PROXY OR FINANCIAL STATEMENT OR OTHER REPORT OR COMMUNICATION SENT TO THE
STOCKHOLDERS OR OTHER EQUITY HOLDERS OF THE COMPANY, AND COPIES OF ALL ANNUAL,
REGULAR, PERIODIC AND SPECIAL REPORTS AND REGISTRATION STATEMENTS WHICH ANY LOAN
PARTY MAY FILE OR BE REQUIRED TO FILE WITH THE SEC UNDER SECTION 13 OR 15(D) OF
THE SECURITIES EXCHANGE ACT OF 1934, OR WITH ANY NATIONAL SECURITIES EXCHANGE,
AND IN ANY CASE NOT OTHERWISE REQUIRED TO BE DELIVERED TO THE ADMINISTRATIVE
AGENT PURSUANT HERETO;


 


(C)        PROMPTLY AFTER THE FURNISHING THEREOF, COPIES OF ANY STATEMENT OR
REPORT FURNISHED TO ANY HOLDER OF DEBT SECURITIES OF ANY LOAN PARTY PURSUANT TO
THE TERMS OF ANY INDENTURE, LOAN OR CREDIT OR SIMILAR AGREEMENT AND NOT
OTHERWISE REQUIRED TO BE FURNISHED PURSUANT TO SECTION 6.01 OR ANY OTHER CLAUSE
OF THIS SECTION 6.02;


 


(D)       PROMPTLY, AND IN ANY EVENT WITHIN FIVE BUSINESS DAYS AFTER RECEIPT
THEREOF BY ANY LOAN PARTY THEREOF, COPIES OF EACH NOTICE OR OTHER CORRESPONDENCE
RECEIVED FROM THE SEC (OR COMPARABLE AGENCY IN ANY APPLICABLE NON-U.S.
JURISDICTION) CONCERNING ANY INVESTIGATION OR POSSIBLE INVESTIGATION OR OTHER
INQUIRY BY SUCH AGENCY REGARDING FINANCIAL OR OTHER OPERATIONAL RESULTS OF ANY
LOAN PARTY;


 


(E)        PROMPTLY AFTER THE ASSERTION OR OCCURRENCE THEREOF, NOTICE OF ANY
ACTION OR PROCEEDING AGAINST OR OF ANY NONCOMPLIANCE BY ANY LOAN PARTY OR ANY OF
ITS SUBSIDIARIES WITH ANY ENVIRONMENTAL LAW OR ENVIRONMENTAL PERMIT THAT COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; AND


 


(F)        PROMPTLY FOLLOWING ANY REQUEST THEREFOR, SUCH OTHER INFORMATION
REGARDING THE OPERATIONS, BUSINESS AFFAIRS AND FINANCIAL CONDITION OF THE LOAN
PARTIES OR ANY OF THEIR SUBSIDIARIES, OR COMPLIANCE WITH THE TERMS OF THIS
AGREEMENT, AS THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST INCLUDING WITHOUT
LIMITATION, TAX RETURNS, TITLE REPORTS, INSURANCE CERTIFICATES AND RESULTS OF
ENVIRONMENTAL SITE ASSESSMENTS.


 

Documents required to be delivered pursuant to Section 6.01(a) or (b) (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Company posts such documents,
or provides a link thereto on the Company’s website

 

112


 

on the Internet at the website address listed on Schedule 11.02; or (ii) on
which such documents are posted on the Company’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that the Company shall deliver paper copies of
such documents to the Administrative Agent or any Lender upon its request to the
Company to deliver such paper copies until a written request to cease delivering
paper copies is given by the Administrative Agent or such Lender.  The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Company with any such
request by a Lender for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.

 

Each of the Loan Parties hereby acknowledges that (a) the Administrative Agent
and/or the Arrangers will make available to the Lenders and the L/C Issuer
materials and/or information provided by or on behalf of any Loan Party
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on DebtDomain, IntraLinks, Syndtrak or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Company or its Affiliates, or the respective securities of any of
the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities.  Each of the Loan Parties
hereby agrees that it will identify that portion of the Borrower Materials that
may be distributed to the Public Lenders and that (w) all such Borrower
Materials shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Loan Parties shall
be deemed to have authorized the Administrative Agent, the Arrangers, the L/C
Issuer and the Lenders to treat such Borrower Materials as not containing any
material non-public information (although it may be sensitive and proprietary)
with respect to any Loan Party or its securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 11.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”

 

6.03     Notices.  Notify the Administrative Agent and each Lender promptly upon
a Responsible Officer having actual knowledge thereof:

 


(A)        OF THE OCCURRENCE OF ANY DEFAULT;


 


(B)        ANY AGREEMENTS, INSTRUMENTS WHICH, AND ANY CORPORATE OR OTHER
RESTRICTIONS TO WHICH, IT OR ANY OF ITS SUBSIDIARIES ENTERS INTO OR BECOMES
SUBJECT TO AFTER THE CLOSING DATE, AND ALL OTHER MATTERS KNOWN TO IT, THAT,
INDIVIDUALLY OR IN THE AGGREGATE, HAVE OR COULD REASONABLY BE EXPECTED TO RESULT
IN A MATERIAL ADVERSE EFFECT, INCLUDING ANY OF THE FOLLOWING IF IT COULD
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT: (I) ANY BREACH OR
NON-PERFORMANCE OF, OR ANY DEFAULT UNDER, A CONTRACTUAL OBLIGATION OF ANY LOAN
PARTY OR ANY SUBSIDIARY THEREOF;


 

113


 


(II) ANY DISPUTE, LITIGATION, INVESTIGATION, PROCEEDING OR SUSPENSION BETWEEN
ANY LOAN PARTY OR ANY SUBSIDIARY THEREOF AND ANY GOVERNMENTAL AUTHORITY; OR
(III) THE COMMENCEMENT OF, OR ANY MATERIAL DEVELOPMENT IN, ANY LITIGATION OR
PROCEEDING AFFECTING ANY LOAN PARTY OR ANY SUBSIDIARY THEREOF, INCLUDING
PURSUANT TO ANY APPLICABLE ENVIRONMENTAL LAWS;


 


(C)        OF THE OCCURRENCE OF ANY ERISA EVENT THAT, ALONE OR TOGETHER WITH ANY
OTHER ERISA EVENTS THAT HAVE OCCURRED, COULD REASONABLY BE EXPECTED TO RESULT IN
LIABILITY OF THE LOAN PARTIES AND THEIR SUBSIDIARIES IN AN AGGREGATE AMOUNT
EXCEEDING $5,000,000;


 


(D)       OF ANY MATERIAL CHANGE IN ACCOUNTING POLICIES OR FINANCIAL REPORTING
PRACTICES BY ANY LOAN PARTY OR ANY SUBSIDIARY THEREOF, INCLUDING ANY
DETERMINATION BY THE COMPANY REFERRED TO IN SECTION 2.11(B); AND


 


(E)        OF ANY ANNOUNCEMENT BY MOODY’S, S&P OR FITCH OF ANY CHANGE IN A DEBT
RATING; PROVIDED, THAT THE PROVISIONS OF THIS CLAUSE (E) SHALL NOT APPLY UNTIL
SUCH TIME, IF ANY, AS THE COMPANY OBTAINS AN INVESTMENT GRADE RATING.


 

Each notice pursuant to this Section 6.03 (other than Section 6.03(e)) shall be
accompanied by a statement of a Responsible Officer of the Company setting forth
details of the occurrence referred to therein and stating what action the
Company and the other Loan Parties have taken and/or propose to take with
respect thereto.  Each notice pursuant to Section 6.03(a) shall describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.

 

6.04     Payment of Obligations.  (a) Pay and discharge as the same shall become
due and payable, (i) all federal, state and other material Tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless the same are being contested in good faith by appropriate
proceedings diligently conducted (which proceedings have the effect of
preventing the forfeiture or sale of the property or assets subject to any such
Lien) and adequate reserves in accordance with GAAP are being maintained by such
Loan Party or such Subsidiary, (ii) all lawful material claims which, if unpaid,
would by law become a Lien (other than a Lien permitted under Section 7.01) upon
its property; and (iii) all Indebtedness, as and when due and payable, but
subject to any subordination provisions contained in any instrument or agreement
evidencing such Indebtedness, except to the extent that the failure to pay such
Indebtedness would not constitute an Event of Default under Section 8.01(e); and
(b) timely file all tax returns required to be filed, except where the failure
to file such tax returns would not, individually or in the aggregate, be
reasonably expected to have a Material Adverse Effect.

 

6.05     Preservation of Existence, Etc.  (a)  Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except (i) in a transaction permitted by
Section 7.04 or 7.05 or (ii) solely in the case of a Subsidiary of the Company
that is not a Loan Party, the failure to do so could not reasonably be expected
to have a Material Adverse Effect; (b) take all reasonable action to maintain
all rights, privileges, permits, licenses and franchises necessary or desirable
in the normal conduct of its business, except to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect; and
(c) preserve or renew all of its registered patents, trademarks, trade

 

114


 

names and service marks, the non-preservation of which could reasonably be
expected to have a Material Adverse Effect.

 

6.06     Maintenance of Properties.  (a) Maintain, preserve and protect all of
its material properties and equipment necessary in the operation of its business
in good working order and condition, ordinary wear and tear excepted; (b) make
all necessary repairs thereto and renewals and replacements thereof; and (c) use
the standard of care typical in the industry for similar facilities in similar
locations in the operation and maintenance of its facilities, except in the case
of clauses (a), (b) and (c) where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

 

6.07     Maintenance of Insurance.  Maintain or cause each of its Subsidiaries
to, maintain, or cause tenants of Projects to maintain, with financially sound
and reputable insurance companies not Affiliates of the Company, insurance with
respect to its properties and its business against general liability, property
casualty and such casualties and contingencies as shall be commercially
reasonable and in accordance with the customary and general practices of
businesses having similar operations and real estate portfolios in similar
geographic areas and in amounts, containing such terms, in such forms and for
such periods as may be reasonable and prudent for such businesses, including
without limitation, insurance policies and programs sufficient to cover (a) the
replacement value of the improvements at Projects owned by the Loan Parties and
their Subsidiaries (less commercially reasonable deductible amounts) and
(b) liability risks associated with such ownership (less commercially reasonable
deductible amounts).

 

6.08     Compliance with Laws.  Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

 

6.09     Books and Records.  (a) Maintain proper books of record and account, in
which full, true and correct entries in all material respects and in any event
in conformity with GAAP consistently applied shall be made of all financial
transactions and matters involving its assets and business; and (b) maintain
such books of record and account in material conformity with all applicable
requirements of any Governmental Authority having regulatory jurisdiction over
it.

 

6.10     Inspection Rights.  Permit representatives and independent contractors
of the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the expense of the Borrower and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Company, provided that except as provided in the following
proviso the Borrower shall not be obligated to reimburse the Administrative
Agent or any Lender (or any representative thereof) for more than one visit,
inspection or examination conducted during any fiscal year of the Company;
provided, however, that when an Event of Default exists the Administrative Agent
or any Lender (or any of their respective representatives or independent
contractors) may do any of

 

115


 

the foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice.

 

6.11     Use of Proceeds.  Use the proceeds of the Credit Extensions for working
capital needs of the Company and its Subsidiaries, to refinance existing
Indebtedness of the Company and its Subsidiaries, for acquisitions and for other
general corporate purposes not in contravention of any Law or of any Loan
Document, including the Acquisition and transaction costs and expenses incurred
in connection therewith.

 

6.12     Additional Guarantors.  If, after the Closing Date, (a) a Domestic
Subsidiary that is not a Guarantor owns an Unencumbered Eligible Project, then
the Company shall cause such Domestic Subsidiary if it is a Wholly-Owned
Subsidiary (and otherwise shall cause the most immediate parents of such
Domestic Subsidiary that are Domestic Wholly-Owned Subsidiaries of the Company
(if any)) to become a Guarantor under this Agreement and to execute and deliver
a joinder agreement in substantially the form of Exhibit G, or (b) a Domestic
Wholly-Owned Subsidiary that is not a Guarantor (i) receives fees under a
Management Contract or (ii) is a Wholly-Owned REIT Subsidiary, then the Company
shall cause such Domestic Wholly-Owned Subsidiary to become a Guarantor under
this Agreement and to execute and deliver a joinder agreement in substantially
the form of Exhibit G, and, in each case under clauses (a) and (b), the Company
shall (x) as and to the extent requested by the Administrative Agent, deliver to
the Administrative Agent the items referenced in Section 4.01(a)(iii), (iv) and
(vi) with respect to each such Domestic Wholly-Owned Subsidiary, (y) as and to
the extent requested by the Administrative Agent, deliver to the Administrative
Agent a favorable opinion of counsel, which counsel shall be reasonably
acceptable to the Administrative Agent, addressed to the Administrative Agent
and each Lender, as to such matters concerning each such Domestic Wholly-Owned
Subsidiary and the Loan Documents as the Administrative Agent may reasonably
request and (z) provide the Administrative Agent with the U.S. taxpayer
identification number for each such Domestic Wholly-Owned Subsidiary.

 

6.13     Compliance with Environmental Laws.  Comply in all material respects,
with all applicable Environmental Laws and Environmental Permits held by it;
obtain and renew or require the applicable tenant to obtain and renew, all
Environmental Permits necessary for its operations; and conduct or require the
applicable tenant to conduct any investigation, study, sampling and testing, and
undertake any cleanup, response or other corrective action required under and in
material compliance with Environmental Law necessary to remediate all Hazardous
Materials at, on, under or emanating from any of the properties owned, leased or
operated by it, in accordance with the requirements of all applicable
Environmental Laws, except, in each case, where the failure to do so could not
reasonably be expected to result in a Material Adverse Effect; provided,
however, that the Loan Parties and their Subsidiaries shall not be required to
undertake any such cleanup, removal, remedial or other action to the extent that
its obligation to do so is being contested in good faith and by proper
proceedings and appropriate reserves are being maintained with respect to such
circumstances in accordance with GAAP.

 

6.14     Distributions in the Ordinary Course.  Continue to follow its ordinary
course of business practice of causing all of its Subsidiaries to make transfers
of net cash and cash equivalents upstream to the Company and not make net
transfers of cash and cash equivalents

 

116


 

downstream from the Company to its Subsidiaries, except in the ordinary course
of business consistent with past practice and otherwise subject to the terms of
this Agreement.

 

6.15     Company Status.   (a) At all times (i) remain publicly traded with
securities listed on the New York Stock Exchange or another national stock
exchange located in the United States, (ii) except in the case of W. P. Carey
International LLC or as the result of a disposition otherwise permitted under
this Agreement, retain Control of all Guarantors, and (iii) continue to be
organized and operated in a manner that will allow it to qualify for REIT
Status.

 

6.16     Further Assurances.  Promptly upon request by the Administrative Agent,
or any Lender through the Administrative Agent, (a) correct any material defect
or error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, and (ii) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Administrative
Agent for the benefit of the Lenders, the rights granted or now or hereafter
intended to be granted to the Administrative Agent for the benefit of the
Lenders under any Loan Document or under any other instrument executed in
connection with any Loan Document to which any Loan Party or any of its
Subsidiaries is or is to be a party, and cause each of its Subsidiaries to do
so.

 

6.17     Compliance with Terms of Leaseholds.  Make all payments and otherwise
perform all obligations in respect of all material leases of real property to
which the Company or any of its Subsidiaries is a party, keep such leases in
full force and effect and not allow such leases to lapse or be terminated or any
rights to renew such leases to be forfeited or cancelled, except, in any case,
where (a) the Company or such Subsidiary determines in its reasonable business
judgment that it will allow such lease to lapse or be terminated, or (b) the
failure to do so, either individually or in the aggregate, could not be
reasonably likely to have a Material Adverse Effect.

 

6.18     Material Contracts.  Perform and observe all the terms and provisions
of each material contract to be performed or observed by it, maintain each such
material contract in full force and effect, enforce each such material contract
in accordance with its terms, except, in any case, where (a) the Company or such
Subsidiary determines in its reasonable business judgment that it will agree to
a work out, deliver a deed-in-lieu or allow such material contract to expire or
that it will not enforce such material contract, or (b) where the failure to do
so, either individually or in the aggregate, could not reasonably be likely to
have a Material Adverse Effect.

 

ARTICLE VII
NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain

 

117


 

outstanding, the Loan Parties shall not, nor shall they permit any of their
respective Subsidiaries to, directly or indirectly:

 

7.01     Liens.  Create, incur, assume or suffer to exist any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired, or
sign or file or suffer to exist under the Uniform Commercial Code of any
jurisdiction a financing statement that names the Company or any of its
Subsidiaries as debtor, or assign any accounts or other right to receive income,
other than the following:

 

(a)        Permitted Encumbrances;

 

(b)        Liens with respect to Capitalized Leases of equipment entered into in
the ordinary course of business of the Loan Parties; and

 

(c)        Liens securing Secured Indebtedness, the incurrence of which is not
prohibited by this Article VII.

 

7.02     Indebtedness.  Create, incur, assume or suffer to exist any
Indebtedness, except:

 

(a)        the Obligations;

 

(b)        Secured Indebtedness permitted under Section 7.11(f);

 

(c)        unsecured obligations (contingent or otherwise) existing or arising
under any Swap Contract, provided that (i) such obligations are (or were)
entered into by such Person in the ordinary course of business for the purpose
of directly mitigating risks associated with fluctuations in interest rates or
foreign exchange rates and (ii) such Swap Contract does not contain any
provision exonerating the non-defaulting party from its obligation to make
payments to the defaulting party on outstanding transactions;

 

(d)       unsecured Indebtedness outstanding on the Closing Date and listed on
Schedule 7.02 and any refinancings, refundings, renewals or extensions thereof;
provided that the Loan Parties shall be in compliance, on a pro forma basis,
with the provisions of Section 7.11; and

 

(e)        any other unsecured Indebtedness; provided that taking into account
the incurrence of such Indebtedness, the Loan Parties shall be in compliance, on
a pro forma basis, with the provisions of Section 7.11.

 

7.03     Investments.  Make or hold any Investments, except:

 

(a)        Investments held by the Loan Parties and their respective
Subsidiaries in the form of Cash and Cash Equivalents;

 

(b)        (i) Investments made on or prior to the Closing Date by the Loan
Parties and their Subsidiaries in their respective Subsidiaries, (ii) additional
Investments by the Loan Parties and their Subsidiaries in Loan Parties (other
than the Company), (iii) additional Investments by Subsidiaries that are not
Loan Parties in other Subsidiaries that are not Loan

 

118


 

Parties, (iv) Investments made on or prior to the Closing Date in Joint
Ventures  and (v) additional Investments by the Loan Parties in Subsidiaries
that are not Loan Parties and Joint Ventures; provided that (A) no Default has
occurred and is continuing or would result from such Investment and (B) taking
into account the making of such Investment, the Loan Parties shall be in
compliance, on a pro forma basis, with the provisions of Section 7.11;

 

(c)        Guarantees permitted by Section 7.02;

 

(d)       Investments existing on the date hereof (other than those referred to
in Section 7.03(b)(i) and (iv));

 

(e)        Investments in connection with the Acquisition;

 

(f)        loans and advances to employees in the ordinary course of business
not to exceed $2,500,000 in the aggregate at any time outstanding;

 

(g)       Investments by the Loan Parties and their Subsidiaries not otherwise
permitted under this Section 7.03; provided that, with respect to each
Investment made pursuant to this Section 7.03(g):

 

(i)         such Investment shall not include or result in any contingent
liabilities that could reasonably be expected to be material to the business,
financial condition, operations or prospects of the Company and its
Subsidiaries, taken as a whole (as determined in good faith (A) by the board of
directors (or persons performing similar functions) of the Company or such
Subsidiary if such board of directors is otherwise approving such transaction
and (B) in each other case, by a Responsible Officer);

 

(ii)        such Investment shall be in property that is part of, or in lines of
business that are, substantially the same lines of business as one or more of
the principal businesses of the Loan Parties and their Subsidiaries in the
ordinary course or Persons that own such property; and

 

(iii)       (A) immediately before and immediately after giving pro forma effect
to any such Investment, no Default shall have occurred and be continuing or
would result and (B) immediately after giving effect to such Investment, the
Company and its Subsidiaries shall be in compliance, on a pro forma basis, with
the provisions of Section 7.11.

 

7.04     Fundamental Changes.  Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets or all of substantially all
of the stock of any of its Subsidiaries (in each case, whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

 

(a)        (i) any Person may merge into a Loan Party or a Subsidiary in a
transaction in which such Loan Party or such Subsidiary is the surviving
corporation, subject to the requirements of  Section 6.12, (ii) any Loan Party
or any Subsidiary may sell, lease, transfer or otherwise dispose of its assets
to another Loan Party or another Subsidiary, subject to the

 

119


 

requirements of Section 6.12, (iii) any Subsidiary (other than a Guarantor) may
liquidate or dissolve if the Company determines in good faith that such
liquidation or dissolution is in the best interests of the Company and is not
materially disadvantageous to the Lenders, and (iv) if at the time thereof and
immediately after giving effect thereto no Default shall have occurred and be
continuing or would result, any Loan Party or any Subsidiary may sell, transfer
or otherwise dispose of Equity Interests of a Subsidiary (other than a
Guarantor).  For purposes of clarification, nothing in this Section 7.04 shall
prevent the issuance, transfer, conversion or repurchase of limited liability
company interests in the Company, or the release of any Guarantor as permitted
hereunder;

 

(b)        the Company and its Subsidiaries may consummate the Acquisition; and

 

(c)        in connection with any acquisition permitted under Section 7.03, any
Subsidiary of the Company may merge into or consolidate with any other Person or
permit any other Person to merge into or consolidate with it; provided that the
Person surviving such merger shall be a wholly-owned Subsidiary of the Company
and shall comply with the requirements of Section 6.12.

 

7.05     Dispositions.  Make any Disposition or enter into any agreement to make
any Disposition, except:

 

(a)        Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

 

(b)        Dispositions of property by any Subsidiary to the Company or to a
wholly-owned Subsidiary; provided that if the transferor of such property is a
Guarantor, the transferee thereof must either be the Borrower or a Guarantor;

 

(c)        Dispositions permitted by Section 7.04;

 

(d)       (i) the Disposition of any Project or other Property and (ii) the sale
or other Disposition of all, but not less than all, of the Equity Interests of
any Subsidiary that is not a Wholly-Owned REIT Subsidiary; provided that such
Disposition shall not result in a Material Adverse Effect and at the time
thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing or would result; provided further that if (x) such
Project or other Property is an Unencumbered Eligible Project or (y) such
Subsidiary owns any Unencumbered Eligible Projects or receives fees under any
Management Contracts, then at least two Business Days prior to the date of such
Disposition, the Administrative Agent shall have received (1) an Officer’s
Certificate certifying that (A) at the time of and immediately after giving
effect to such Disposition no Default shall have occurred and be continuing or
would result and (B) such Disposition does not result in a Material Adverse
Effect.

 

7.06     Restricted Payments.  Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that the following shall be permitted:

 

(a)        each Subsidiary of the Company may make Restricted Payments pro rata
to the holders of its Equity Interests; and

 

120


 

(b)        the Company may make Restricted Payments in an aggregate amount in
any fiscal year not to exceed the greater of (i) 95% of Adjusted Funds From
Operations and (ii) the amount of Restricted Payments required to be paid by the
Company (in the Company’s reasonable judgment) in order for it to (x) maintain
its REIT Status and (y) avoid the payment of federal or state income or excise
tax; provided, that (1) during the existence of an Event of Default arising
under Section 8.01(a), Restricted Payments by the Company shall only be
permitted up to the minimum amount needed to maintain the Company’s REIT Status
and (2) notwithstanding the preceding clause (1), no Restricted Payments will be
permitted following acceleration of any amount owing under either of the
Facilities or during the existence of an Event of Default arising under
Section 8.01(f) or (g).

 

7.07     Change in Nature of Business.  (a) Engage to any material extent in any
business other than businesses of the type conducted by the Loan Parties and
their Subsidiaries on the Closing Date and businesses reasonably related
thereto, and (b) the Company shall not engage in any line of business which is
not permitted to be engaged in by real estate investment trusts and shall not
permit any of its taxable REIT Subsidiaries to engage in any line of business
which is not permitted to be engaged in by taxable REIT Subsidiaries thereof.

 

7.08     Transactions with Affiliates.  Enter into or permit to exist any
transaction of any kind with any Affiliate of the Company (including, without
limitation, the purchase, sale, lease or exchange of any property or the
rendering of any service), whether or not in the ordinary course of business,
with any holder or holders of more than 5% of any class of equity securities of
the Company, or with any Affiliate of the Company which is not its Subsidiary,
on terms that are less favorable to the Company or any of its Subsidiaries, as
applicable, than those that might be obtained in an arm’s length transaction at
the time from Persons who are not such a holder or Affiliate.  Nothing contained
in this Section 7.08 shall prohibit (a) increases in compensation and benefits
for officers and employees of the Loan Parties or any of their Subsidiaries
which are customary in the industry or consistent with the past business
practice of such Loan Party or such Subsidiary, provided that no Default has
occurred and is continuing or would result; (b) payment of customary partners’
indemnities; (c) performance of any obligations arising under the Loan
Documents, (d) transactions between or among the Loan Parties, (e) Investments
permitted by Section 7.03, (f) Dispositions permitted by Section 7.05; and
(g) any Restricted Payment permitted by Section 7.06.

 

7.09     Amendments of Organizational Documents.  Permit any Subsidiary to, at
any time cause or permit its certificate of formation, limited liability company
agreement, certificate of limited partnership, partnership agreement, articles
of incorporation, by-laws, or other charter documents, as the case may be, to be
modified, amended or supplemented in any respect whatsoever, without, in each
case, the express prior written consent or approval of the Administrative Agent,
if such changes would materially adversely affect the rights of the
Administrative Agent or the Lenders hereunder or under any of the other Loan
Documents; provided that if such prior consent or approval is not required, such
Loan Party shall nonetheless notify the Administrative Agent in writing promptly
after any such modification, amendment or supplement to the charter documents of
such Loan Party.

 

7.10     Use of Proceeds.  Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin

 

121


 

stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.

 

7.11     Financial Covenants.  (a)  Maximum Leverage.  Permit, as of the last
day of such calendar quarter, the Leverage Ratio to exceed 60% (or, as of the
last day of the two consecutive calendar quarters following (x) the consummation
of the Acquisition or (y) the Company’s acquisition, pursuant to one transaction
or a series of related transactions occurring contemporaneously, of one or more
entities or property portfolios with total assets of at least $500 million,
65%).

 

(b)        Maximum Secured Debt.  Permit, as of the last day of each calendar
quarter Total Secured Outstanding Indebtedness to exceed (A) 50% of Total Value
on or prior to January 31, 2015, (B) 45% of Total Value after January 31, 2015
and on or prior to January 31, 2016 and (C) 40% of Total Value thereafter.

 

(c)        Minimum Equity Value.  Permit, the Combined Equity Value as of the
last day of each fiscal quarter to be less than $3,903,650,000 (resetting upon
the acquisition of a Managed REIT to the greater of (i) 75% of the Combined
Equity Value calculated on a pro forma basis (giving effect to such acquisition)
and (ii) the minimum Combined Equity Value as in effect immediately prior to
such acquisition) plus an amount equal to 75% of the Fair Market Value of all
Net Offering Proceeds received by the Company after the Closing Date.

 

(d)       Minimum Fixed Charge Coverage Ratio.  Permit, as of the last day of
each calendar quarter, the ratio of (i) Adjusted Total EBITDA for such calendar
quarter to (ii) Fixed Charges for the same calendar quarter to be less than 1.50
to 1.0 for each calendar quarter.

 

(e)        Minimum Unsecured Interest Coverage Ratio.  Permit, as of the last
day of each calendar quarter, the ratio of (i) Unencumbered Property NOI plus
Unencumbered Management EBITDA for such calendar quarter to (ii) Interest
Expense on Total Unsecured Outstanding Indebtedness for the same calendar
quarter to be less than 1.75 to 1.00.

 

(f)        Certain Indebtedness.  Create, incur, assume or permit to exist any
Secured Indebtedness of a Loan Party other than (i) Secured Indebtedness that is
Nonrecourse Indebtedness and (ii) Secured Indebtedness that is recourse to one
or more Loan Parties in an aggregate amount not to exceed 5% of Total Value
outstanding at any time.

 

(g)        Unsecured Debt to Unencumbered Asset Value.  Permit, as of the last
day of each calendar quarter, Total Unsecured Outstanding Indebtedness to exceed
60% of Unencumbered Asset Value (or, as of the last day of the two consecutive
calendar quarters following (x) the consummation of the Acquisition or (y) the
Company’s acquisition, pursuant to one transaction or a series of related
transactions occurring contemporaneously, of one or more entities or property
portfolios with total assets of at least $500 million, 65% of Unencumbered Asset
Value).

 

7.12     Prepayments, Etc. of Indebtedness.  Prepay, redeem, purchase, defease
or otherwise satisfy prior to the scheduled maturity thereof in any manner any
Indebtedness at any

 

122


 

time that an Event of Default exists or would result therefrom, except the
prepayment of the Credit Extensions in accordance with the terms of this
Agreement.

 

7.13     Fiscal Year Changes.  Make any change in its fiscal year.

 

7.14     Sanctions.  (a)  Directly or indirectly, engage in any transaction,
investment, undertaking or activity that conceals the identity, source or
destination of the proceeds from any category of prohibited offenses designated
in any applicable law, regulation or other binding measure by the Organisation
for Economic Cooperation and Development’s Financial Action Task Force on Money
Laundering or violate these laws or any other applicable anti-money laundering
law or engage in these actions.

 

(b)        Directly or indirectly, use the proceeds of any Credit Extension, or
lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other individual or entity, to fund any activities of
or business with any individual, or entity, or in any Designated Jurisdiction,
that, at the time of such funding, is the subject of Sanctions, or in any other
manner that will result in a violation by any individual or entity (including
any individual or entity participating in the transaction, whether as Lender,
Arranger, Administrative Agent, L/C Issuer, Swing Line Lender, or otherwise) of
Sanctions.

 

ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES

 

8.01     Events of Default.  Any of the following shall constitute an Event of
Default:

 

(a)        Non-Payment.  Any Loan Party fails to (i) pay when and as required to
be paid herein, and in any currency hereunder, any amount of principal of any
Loan or any L/C Obligation (whether upon demand at maturity, by reason of
acceleration or otherwise) or deposit any funds as Cash Collateral in respect of
L/C Obligations, or (ii) pay within five Business Days after the same becomes
due, any interest on any Loan or on any L/C Obligation, any fee due hereunder,
or any other amount payable hereunder or under any other Loan Document; or

 

(b)        Specific Covenants.  (i) Any Loan Party fails to perform or observe
any term, covenant or agreement contained in any of Section 2.04(b)(v), 6.01,
6.02(a), 6.02(f), 6.02(g), 6.03, 6.05, 6.10, 6.11, or Article VII or (ii) any
Guarantor fails to perform or observe any term, covenant or agreement contained
in the Guaranty; or

 

(c)        Other Defaults.  Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b)) contained in any
Loan Document on its part to be performed or observed and such failure continues
for 30 days after the earlier of (i) a Responsible Officer thereof obtaining
actual knowledge of such failure and (ii) the Company receiving notice of such
failure from the Administrative Agent (which notice shall be given at the
request of any Lender); or

 

(d)       Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Loan Party herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith shall be incorrect or misleading in any
material respect when made or deemed made; or

 

123


 

(e)        Cross-Default.  (i) Any Loan Party or any Subsidiary thereof
(A) fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) and such failure continues after
the applicable grace period, if any, in respect of any Material Indebtedness, or
(B) fails to observe or perform any other agreement or condition relating to any
Material Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, and such failure continues after the applicable
grace period, if any, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Material
Indebtedness (or, with respect to a Guarantee, the beneficiary or beneficiaries
(or a trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries)) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, (or, in the case of a Guarantee, such Guarantee to become payable or
cash collateral in respect thereof to be demanded); provided that this clause
(e) shall not apply to Secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness;
or

 

(f)        Insolvency Proceedings, Etc.  Any Loan Party or any Material
Subsidiary thereof institutes or consents to the institution of any proceeding
under any Debtor Relief Law, or makes an assignment for the benefit of
creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

 

(g)        Inability to Pay Debts; Attachment.  (i) Any Loan Party or any
Material Subsidiary thereof becomes unable or admits in writing its inability or
fails generally to pay its debts as they become due, or (ii) any writ or warrant
of attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issue or levy; or

 

(h)        Judgments.  There is entered against any Loan Party or any Subsidiary
thereof (i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments and orders) in an aggregate amount in
excess of $10,000,000 (to the extent not covered by independent third-party
insurance as to which the insurer is rated at least “A” by A.M. Best Company,
has been notified of the potential claim and does not dispute coverage and
excluding judgments entered in respect of Nonrecourse Indebtedness and judgments
entered in respect of Indebtedness that is recourse solely to a Subsidiary
(x) that is not a Loan Party, (y) was formed solely to own a particular Project,
and (z) does not engage in any business other than the ownership of such
Project, or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of 30 consecutive days during

 

124


 

which a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or

 

(i)         ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Company and its Subsidiaries under Title IV of ERISA to the
Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of
$5,000,000, or (ii) the Company or any ERISA Affiliate fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of $5,000,000; or

 

(j)         Invalidity of Loan Documents.  Any provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any provision of any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document; or

 

(k)        Change of Control.  There occurs any Change of Control; or

 

(l)         REIT Status.  The Company shall, for any reason, lose or fail to
maintain its REIT Status.

 

8.02     Remedies Upon Event of Default.  If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

 

(a)        declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;

 

(b)        declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;

 

(c)        require that the Borrower Cash Collateralize the L/C Obligations (in
an amount equal to the then Outstanding Amount thereof); and

 

(d)       exercise on behalf of itself, the Lenders and the L/C Issuer all
rights and remedies available to it, the Lenders and the L/C Issuer under the
Loan Documents or applicable Laws;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Loan Party under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all

 

125


 

interest and other amounts as aforesaid shall automatically become due and
payable, and the obligation of the Borrower to Cash Collateralize the L/C
Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.

 

8.03     Application of Funds.  After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.17 and 2.18 be applied in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
arising under the Loan Documents and amounts payable under Article III, ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees, Unused Fees, Facility Fees and interest on the
Loans, L/C Borrowings and other Obligations arising under the Loan Documents,
ratably among the Lenders and the L/C Issuer in proportion to the respective
amounts described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuer in proportion to the respective amounts described in this clause Fourth
held by them;

 

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.04 and 2.17; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

Subject to Sections 2.04(c) and 2.17, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired or cancelled, such remaining
amount shall be applied to the other Obligations, if any, in the order set forth
above.

 

126


 

ARTICLE IX
ADMINISTRATIVE AGENT

 

9.01     Appointment and Authority.  Each of the Lenders and the L/C Issuer
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and neither the Company
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions.  It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.

 

9.02     Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Company or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

9.03     Exculpatory Provisions.  The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature. 
Without limiting the generality of the foregoing, the Administrative Agent:

 

(a)        shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)        shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

 

127


 

(c)        shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Company or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity;

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment.  The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent by the
Company, a Lender or the L/C Issuer; and

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

9.04     Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.  In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Loan Parties), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

9.05     Delegation of Duties.  The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article

 

128


 

shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.  The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

 

9.06     Resignation of Administrative Agent.  (a) The Administrative Agent may
at any time give notice of its resignation to the Lenders, the L/C Issuer and
the Company.  Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Company, to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States.  If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above.  Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

 

(b)        If the Person serving as Administrative Agent is (i) a Defaulting
Lender pursuant to clause (d) of the definition thereof or (ii) determined, by a
court of competent jurisdiction by final and nonappealable judgment, to be
grossly negligent in the performance of its material obligations and/or duties
hereunder or to have engaged in willful misconduct in the performance of such
obligations and/or duties, the Required Lenders may, to the extent permitted by
applicable law, by notice in writing to the Company and such Person remove such
Person as Administrative Agent and, in consultation with the Company, appoint a
successor.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days (or such earlier
day as shall be agreed by the Required Lenders) (the “Removal Effective Date”),
then such removal shall nonetheless become effective in accordance with such
notice on the Removal Effective Date.

 

(c)        With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (1) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any collateral security held by
the Administrative Agent on behalf of the Lenders or the L/C Issuer under any of
the Loan Documents, the retiring or removed Administrative Agent shall continue
to hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than as provided
in Section 3.01(j) and other than any rights to indemnity payments or

 

129


 

other amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section).  The fees
payable by the Loan Parties to a successor Administrative Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Company and such successor.  After the retiring or removed Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 11.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.

 

(d)       Any resignation by Bank of America as Administrative Agent pursuant to
this Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender.  If Bank of America resigns as an L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto, including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.04(c).  If Bank of America resigns as
Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.05(c).  Upon the appointment
by the Company of a successor L/C Issuer or Swing Line Lender hereunder (which
successor shall in all cases be a Lender other than a Defaulting Lender),
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer or Swing Line Lender,
as applicable, (b) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.

 

9.07     Non-Reliance on Administrative Agent and Other Lenders.  Each Lender
and the L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

9.08     No Other Duties, Etc.  Anything herein to the contrary notwithstanding,
none of the Bookrunners, the Arrangers, the Syndication Agent or the
Documentation Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or

 

130


 

any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the L/C Issuer hereunder.

 

9.09     Administrative Agent May File Proofs of Claim.  In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on any Loan Party) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

 

(a)        to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, the L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.04(h) and (i), 2.10 and 11.04) allowed in such judicial
proceeding; and

 

(b)        to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.10 and 11.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer or in any such proceeding.

 

9.10     Guaranty Matters.  Without limiting the provisions of Section 9.09, the
Lenders and the L/C Issuer irrevocably authorize the Administrative Agent, at
its option and in its discretion to release any Guarantor from its obligations
under the Guaranty if required pursuant to Section 10.10 hereof.  Upon request
by the Administrative Agent at any time, the Required Lenders will confirm in
writing the Administrative Agent’s authority to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 9.10.

 

ARTICLE X
CONTINUING GUARANTY

 

10.01   Guaranty.  Each Guarantor, jointly and severally with the other
Guarantors, hereby absolutely, irrevocably and unconditionally guarantees, as a
guaranty of payment and

 

131


 

performance and not merely as a guaranty of collection, prompt payment when due,
whether at stated maturity, by required prepayment, upon acceleration, demand or
otherwise, and at all times thereafter, of any and all of the Obligations,
whether for principal, interest, premiums, fees, indemnities, damages, costs,
expenses or otherwise, and whether arising hereunder or under any other Loan
Document (including all renewals, extensions, amendments, refinancings and other
modifications thereof and all costs, reasonable and documented attorneys’ fees
and expenses incurred in connection with the collection or enforcement thereof)
(for each Guarantor, subject to the proviso in this sentence, its “Guaranteed
Obligations”); provided, that the liability of each Guarantor individually with
respect to this Guaranty shall be limited to an aggregate amount equal to the
largest amount that would not render its obligations hereunder subject to
avoidance under Section 548 of the Bankruptcy Code of the United States or any
comparable provisions of any applicable state law.  The Administrative Agent’s
books and records showing the amount of the Obligations shall be admissible in
evidence in any action or proceeding, and shall be binding upon the Guarantors,
and conclusive for the purpose of establishing the amount of the Guaranteed
Obligations.  This Guaranty shall not be affected by the genuineness, validity,
regularity or enforceability of the Guaranteed Obligations or any instrument or
agreement evidencing any Guaranteed Obligations, or by the existence, validity,
enforceability, perfection, non-perfection or extent of any collateral therefor,
or by any fact or circumstance relating to the Guaranteed Obligations which
might otherwise constitute a defense to the obligations of any Guarantor under
this Guaranty, and each Guarantor hereby irrevocably waives any defenses it may
now have or hereafter acquire in any way relating to any or all of the
foregoing.

 

10.02   Rights of Lenders.  Each Guarantor consents and agrees that the Creditor
Parties may, at any time and from time to time, without notice or demand,
without the consent of such Guarantor, and without affecting the enforceability
or continuing effectiveness hereof:  (a) amend, extend, renew, compromise,
discharge, accelerate or otherwise change the time for payment or the terms of
the Guaranteed Obligations or any part thereof; (b) take, hold, exchange,
enforce, waive, release, sell, or otherwise dispose of, or impair or fail to
perfect any Lien on, any security for the payment of this Guaranty or any
Guaranteed Obligations; (c) apply such security and direct the order or manner
of sale thereof as the Administrative Agent, the L/C Issuer and the Lenders in
their sole discretion may determine; and (d) release or substitute any other
Guarantor or one or more of any endorsers or other guarantors of any of the
Guaranteed Obligations.  Without limiting the generality of the foregoing, each
Guarantor consents to the taking of, or failure to take, any action which might
in any manner or to any extent vary the risks of the Guarantors under this
Guaranty or which, but for this provision, might operate as a discharge of one
or more of the Guarantors.

 

10.03   Certain Waivers.  Each Guarantor waives (a) any defense arising by
reason of any disability or other defense of the Borrower, any other Loan Party
or any other guarantor of the Guaranteed Obligations or any part thereof, or the
cessation from any cause whatsoever (including any act or omission of any
Creditor Party) of the liability of the Borrower (other than the defense of
prior payment in full of the Guaranteed Obligations); (b) any defense based on
any claim that such Guarantor’s obligations exceed or are more burdensome than
those of the Borrower; (c) the benefit of any statute of limitations affecting
such Guarantor’s liability hereunder; (d) any requirement to proceed against the
Borrower or any other Loan Party, proceed against or exhaust any security for
the Guaranteed Obligations, or pursue any other remedy in the power of any
Creditor Party whatsoever; (e) any benefit of and any right to participate in
any

 

132


 

security now or hereafter held by any Creditor Party; and (f) to the fullest
extent permitted by law, any and all other defenses (other than the defense of
prior payment in full of the Guaranteed Obligations) or benefits that may be
derived from or afforded by applicable law limiting the liability of or
exonerating guarantors or sureties.  Each Guarantor expressly waives all setoffs
and counterclaims and all presentments, demands for payment or performance,
notices of nonpayment or nonperformance, protests, notices of protest, notices
of dishonor and all other notices or demands of any kind or nature whatsoever
with respect to the Guaranteed Obligations, and all notices of acceptance of
this Guaranty or of the existence, creation or incurrence of new or additional
Guaranteed Obligations.

 

10.04   Obligations Independent.  The obligations of each Guarantor hereunder
are those of primary obligor, and not merely as surety, and are independent of
the Guaranteed Obligations and the obligations of any other guarantor of the
Guaranteed Obligations or any part thereof, and a separate action may be brought
against any Guarantor to enforce this Guaranty whether or not the Borrower or
any other Person is joined as a party. For the avoidance of doubt, all
obligations of each Guarantor under this Guaranty are joint and several
obligations of all the Guarantors.

 

10.05   Subrogation.  No Guarantor shall exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Guaranteed Obligations
and any amounts payable under this Guaranty have been indefeasibly paid and
performed in full and the Commitments and the Facilities are terminated.  If any
amounts are paid to any Guarantor in violation of the foregoing limitation, then
such amounts shall be held in trust by such Guarantor for the benefit of the
Creditor Parties and shall forthwith be paid to the Administrative Agent for the
benefit of the Creditor Parties to reduce the amount of the Guaranteed
Obligations, whether matured or unmatured.

 

10.06   Termination; Reinstatement.  This Guaranty is a continuing, absolute,
unconditional and irrevocable guaranty of all Guaranteed Obligations now or
hereafter existing and shall remain in full force and effect until all
Guaranteed Obligations and any other amounts payable under this Guaranty are
indefeasibly paid in full in cash and the Commitments and the Facilities with
respect to the Guaranteed Obligations are terminated.  Notwithstanding the
foregoing, this Guaranty shall continue in full force and effect or be revived,
as the case may be, if any payment by or on behalf of the Borrower or any
Guarantor is made, or any of the Creditor Parties exercises its right of setoff,
in respect of the Guaranteed Obligations and such payment or the proceeds of
such setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by any of the Creditor Parties in their discretion) to
be repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Laws or otherwise, all as if such payment had
not been made or such setoff had not occurred and whether or not the Creditor
Parties are in possession of or have released this Guaranty and regardless of
any prior revocation, rescission, termination or reduction.  The obligations of
the Guarantors under this paragraph shall survive termination of this Guaranty.

 

Notwithstanding anything to the contrary contained herein, if at any time any
Subsidiary is released from its obligations as a Guarantor under this Guaranty
as a result of an Investment Grade Permitted Release with respect to such
Subsidiary and, subsequent to such Investment Grade Permitted Release, such
Subsidiary provides a Guarantee of, or otherwise incurs, any

 

133


 

Indebtedness of the type described in clause (a) of such definition that is not
Secured Indebtedness (including, without limitation and for the avoidance of
doubt, Indebtedness (other than Secured Indebtedness) that is incurred under or
in connection with notes or bonds issued in a Rule 144A Transaction) (any such
Guarantee or other incurrence of Indebtedness being referred to herein as an
“Unsecured Indebtedness Incurrence”), then the Company shall immediately notify
the Administrative Agent thereof and at the time of such Unsecured Indebtedness
Incurrence, all obligations of such Subsidiary under this Guaranty (including
its guaranty of the Guaranteed Obligations hereunder) shall be automatically
revived and reinstated without any action on the part of the Administrative
Agent, such Subsidiary or any other Person.  In connection with any such revival
and reinstatement of the obligations of such Subsidiary hereunder, such
Subsidiary shall (x) execute such reaffirmations of its obligations hereunder
(including reaffirmations of its guaranty of the Guaranteed Obligations) as
reasonably requested by the Administrative Agent and (y) cause all requirements
of Section 6.12 to satisfied with respect to such Subsidiary.

 

10.07   Subordination.  Each Guarantor hereby subordinates the payment of all
obligations and indebtedness of any Loan Party owing to such Guarantor, whether
now existing or hereafter arising, including but not limited to any obligation
of the Borrower to such Guarantor as subrogee of the Creditor Parties or
resulting from such Guarantor’s performance under this Guaranty, to the
indefeasible payment in full in cash of all Guaranteed Obligations; provided
that such Guarantor may receive regularly scheduled payments of principal and
interest on such obligations and indebtedness from the Borrower, except upon the
occurrence and continuance of an Event of Default.  If any amounts are paid to
any Guarantor in violation of the foregoing subordination, then such amounts
shall be held in trust for the benefit of the Creditor Parties and shall
forthwith be paid to the Creditor Parties to reduce the amount of the Guaranteed
Obligations, whether matured or unmatured.  Upon the occurrence and continuance
of an Event of Default, if the Creditor Parties so request, any such obligation
or indebtedness of the Borrower to any Guarantor shall be enforced and
performance received by such Guarantor as trustee for the Creditor Parties and
the proceeds thereof shall be paid over to the Creditor Parties on account of
the Guaranteed Obligations, but without reducing or affecting in any manner the
liability of any Guarantor under this Guaranty.

 

10.08   Stay of Acceleration.  If acceleration of the time for payment of any of
the Guaranteed Obligations is stayed, in connection with any case commenced by
or against the Borrower or any other Loan Party under any Debtor Relief Laws, or
otherwise, all such amounts shall nonetheless be payable by the Guarantors
immediately upon demand by the Creditor Parties.

 

10.09   Condition of Loan Parties.  Each Guarantor acknowledges and agrees that
it has the sole responsibility for, and has adequate means of, obtaining from
the Loan Parties and any other guarantor of the Guaranteed Obligations such
information concerning the financial condition, business and operations of the
Loan Parties and any such other guarantor as such Guarantor requires, and that
none of the Creditor Parties has any duty, and such Guarantor is not relying on
the Creditor Parties at any time, to disclose to such Guarantor any information
relating to the business, operations or financial condition of any Loan Party or
any other guarantor of the Guaranteed Obligations (such Guarantor waiving any
duty on the part of the Creditor Parties to disclose such information and any
defense relating to the failure to provide the same).

 

134


 

10.10   Releases of Guarantors.

 

(a)        Releases following receipt of Investment Grade Credit Rating.  If at
any time the Company obtains an Investment Grade Credit Rating, the
Administrative Agent shall (at the sole cost of the Company and pursuant to
documentation reasonably satisfactory to the Administrative Agent) promptly
release all (or such portion as requested by the Company) of the Guarantors from
their obligations under this Agreement and the other Loan Documents (each of
such releases being referred to herein as an “Investment Grade Permitted
Release”), in each case upon the completion of the following conditions
precedent:

 

(i)         At the time of such Investment Grade Permitted Release, any
Subsidiary that is being released from its obligations under this Agreement and
the other Loan Documents shall not have any Indebtedness, or any Guarantee of
any Indebtedness, of the type described in clause (a) of the definition of
Indebtedness (other than Secured Indebtedness), including, without limitation
and for the avoidance of doubt, Indebtedness (other than Secured Indebtedness)
incurred under or in connection with notes or bonds issued pursuant to a
Rule 144A Transaction;

 

(ii)        The Company shall have delivered to the Administrative Agent, on or
prior to the date that is ten (10) Business Days (or such shorter period of time
as agreed to by the Administrative Agent) before the date on which such
Investment Grade Permitted Release is to be effected, an Officer’s Certificate
(x) certifying that the Company has obtained an Investment Grade Credit Rating
and (y) notifying the Administrative Agent and the Lenders of the Investment
Grade Permitted Release that it is requesting; and

 

(iii)       The Company shall have submitted to the Administrative Agent and the
Lenders, within one (1) Business Date prior to the date on which such Investment
Grade Permitted Release is to be effected, an Officer’s Certificate certifying
to the Administrative Agent and the Lenders that, immediately before and
immediately after giving effect to such Investment Grade Permitted Release,
(1) no Default or Event of Default has occurred and is continuing or would
result therefrom and (2) the representations and warranties of the Borrower and
each other Loan Party contained in Article V or any other Loan Document, or
which are contained in any document furnished at any time under or in connection
herewith or therewith, are true and correct in all material respects on and as
of the date of such release and immediately after giving effect to such release,
except (A) to the extent that such representations and warranties specifically
refer to an earlier date, in which case they shall be true and correct as of
such earlier date, (B) any representation or warranty that is already by its
terms qualified as to “materiality”, “Material Adverse Effect” or similar
language shall be true and correct in all respects as of such date after giving
effect to such qualification and (C) for purposes of this Section 10.10, the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01.

 

(b)        Release upon Certain Events.  In the event that (i) all of the
capital stock or other Equity Interests of any Guarantor is sold or otherwise
disposed of in a transaction

 

135


 

permitted by Section 7.05(d) (except to the extent that such sale or disposition
is to the Borrower or any other Loan Party) or (ii) a Guarantor (w) does not own
any Projects that are Unencumbered Eligible Projects, (x) does not receive any
fees under any Management Contracts, (y) does not have any Letters of Credit
issued for the account of such Guarantor, and (z) is not a Wholly-Owned REIT
Subsidiary, then such Guarantor shall be released from its obligations under
this Guaranty and the other Loan Documents; provided, that the Borrower shall
have delivered to the Administrative Agent, at least two Business Days prior to
the date of the proposed release (or such shorter period of time as agreed to by
the Administrative Agent in writing), a written request for release (a
“Guarantor Release Notice”), together with an Officer’s Certificate certifying
that (x) in the case of clause (i) above, such sale or disposition is as a
result of a transaction permitted under this Agreement and (y) as of the
effective date of such release (as set forth in the Guarantor Release Notice)
such Guarantor (1) will not own any Projects that are Unencumbered Eligible
Projects, (2) will not receive any fees under any Management Contracts, (3) will
not have any Letters of Credit issued for its account and (4) is not a
Wholly-Owned REIT Subsidiary.  The Administrative Agent will (at the sole cost
of the Company) following receipt of such Guarantor Release Notice and Officer’s
Certificate, and each of the Lenders and the L/C Issuer irrevocably authorizes
the Administrative Agent to, execute and deliver such documents as the Company
or such Guarantor may reasonably request to evidence the release of such
Guarantor from its obligations hereunder and under the other Loan Documents,
which documents shall be reasonably satisfactory to the Administrative Agent.

 

(c)        The Administrative Agent shall promptly notify the Lenders of any
such release hereunder, and this Agreement and each other Loan Document shall be
deemed amended to delete the name of any Guarantor released pursuant to
Section 10.10(b).

 

10.11   Contribution.  At any time a payment in respect of the Guaranteed
Obligations is made under this Guaranty, the right of contribution of each
Guarantor against each other Guarantor shall be determined as provided in the
immediately following sentence, with the right of contribution of each Guarantor
to be revised and restated as of each date on which a payment (a “Relevant
Payment”) is made on the Guaranteed Obligations under this Guaranty.  At any
time that a Relevant Payment is made by a Guarantor that results in the
aggregate payments made by such Guarantor in respect of the Guaranteed
Obligations to and including the date of the Relevant Payment exceeding such
Guarantor’s Contribution Percentage (as defined below) of the aggregate payments
made by all Guarantors in respect of the Guaranteed Obligations to and including
the date of the Relevant Payment (such excess, the “Aggregate Excess Amount”),
each such Guarantor shall have a right of contribution against each other
Guarantor who either has not made any payments or has made payments in respect
of the Guaranteed Obligations to and including the date of the Relevant Payment
in an aggregate amount less than such other Guarantor’s Contribution Percentage
of the aggregate payments made to and including the date of the Relevant Payment
by all Guarantors in respect of the Guaranteed Obligations (the aggregate amount
of such deficit, the “Aggregate Deficit Amount”) in an amount equal to (x) a
fraction the numerator of which is the Aggregate Excess Amount of such Guarantor
and the denominator of which is the Aggregate Excess Amount of all Guarantors
multiplied by (y) the Aggregate Deficit Amount of such other Guarantor.  A
Guarantor’s right of contribution pursuant to the preceding sentences shall
arise at the time of each computation, subject to adjustment at the time of each
computation; provided, that no Guarantor may take any action to enforce such
right until after all Guaranteed Obligations and any other amounts payable under

 

136


 

this Guaranty are indefeasibly paid in full in cash and the Commitments and the
Facilities with respect to the Guaranteed Obligations are terminated, it being
expressly recognized and agreed by all parties hereto that any Guarantor’s right
of contribution arising pursuant to this Section 10.11 against any other
Guarantor shall be expressly junior and subordinate to such other Guarantor’s
obligations and liabilities in respect of the Guaranteed Obligations and any
other obligations owing under this Guaranty.  As used in this Section 10.11,
(i) each Guarantor’s “Contribution Percentage” shall mean the percentage
obtained by dividing (x) the Adjusted Net Worth (as defined below) of such
Guarantor by (y) the aggregate Adjusted Net Worth of all Guarantors; (ii) the
“Adjusted Net Worth” of each Guarantor shall mean the greater of (x) the Net
Worth (as defined below) of such Guarantor and (y) zero; and (iii) the “Net
Worth” of each Guarantor shall mean the amount by which the fair saleable value
of such Guarantor’s assets on the date of any Relevant Payment exceeds its
existing debts and other liabilities (including contingent liabilities, but
without giving effect to any Guaranteed Obligations arising under this Guaranty)
on such date.  All parties hereto recognize and agree that, except for any right
of contribution arising pursuant to this Section 10.11, each Guarantor who makes
any payment in respect of the Guaranteed Obligations shall have no right of
contribution or subrogation against any other Guarantor in respect of such
payment until after all Guaranteed Obligations and any other amounts payable
under this Guaranty are indefeasibly paid in full in cash and the Commitments
and the Facilities with respect to the Guaranteed Obligations are terminated. 
Each of the Guarantors recognizes and acknowledges that the rights to
contribution arising hereunder shall constitute an asset in favor of the party
entitled to such contribution.  In this connection, each Guarantor has the right
to waive its contribution right against any Guarantor to the extent that after
giving effect to such waiver such Guarantor would remain Solvent, in the
determination of the Administrative Agent or the Required Lenders.

 

ARTICLE XI
MISCELLANEOUS

 

11.01   Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders (or, to the extent such amendment or waiver
(i) relates solely to a specific Tranche, the Tranche Required Lenders with
respect to such Tranche, (ii) changes Section 1.08, the Required Revolving
Lenders, (iii) except as otherwise provided in Section 1.08, amends the
definition of “Alternative Currency”, each Revolving Credit Lender, (iv) changes
the definition of “Required Revolving Lenders”, “Required Term Lenders”,
“Tranche Required Lenders” or “Appropriate Lenders”, each Lender under the
applicable Facility or (v) waives any obligation of the Borrower to pay interest
or Letter of Credit Fees at the Default Rate, the Required Revolving Lenders),
the Borrower, the applicable Loan Party, as the case may be, and acknowledged by
the Administrative Agent, and each such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, however, that (i) the Administrative Agent and the Borrower may,
without the consent of any Lender or any Guarantor then party hereto, amend this
Agreement to add a Subsidiary as a “Guarantor” hereunder pursuant to a joinder
agreement in substantially the form of Exhibit G and (ii) notwithstanding the
foregoing provisions of this Section 11.01 (including the first proviso above),
no such amendment, waiver or consent shall:

 

137


 

(a)        waive any condition set forth in Section 4.01(a), without the written
consent of each Lender;

 

(b)        without limiting the generality of clause (a) above, waive any
condition set forth in Section 4.02 as to any Credit Extension under a
particular Facility without the written consent of the Required Revolving
Lenders or the Required Term Lenders, as the case may be;

 

(c)        extend (except as provided in Section 2.15) or increase the
Commitment of any Lender (or reinstate any Commitment terminated pursuant to
Section 8.02) without the written consent of such Lender;

 

(d)       postpone any date fixed by this Agreement or any other Loan Document
for (i) any payment (excluding mandatory prepayments) of principal, interest,
fees or other amounts due to the Lenders (or any of them) hereunder or under
such other Loan Document without the written consent of each Lender entitled to
such payment or (ii) any scheduled reduction of any Facility hereunder or under
any other Loan Document without the written consent of each Appropriate Lender;

 

(e)        reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to
this Section 11.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender entitled to such
amount; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or (ii) to amend any
financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
L/C Borrowing or to reduce any fee payable hereunder;

 

(f)        change any of the terms or provisions in any Loan Document requiring
pro rata payments, distributions, commitment reductions or sharing of payments
without the consent of each Lender, including (i) Section 2.14 or 8.03 in a
manner that would alter the pro rata sharing of payments required thereby
without the written consent of each Lender or (ii) the order of application of
any reduction in the Commitments or any prepayment of Loans among the Facilities
from the application thereof set forth in the applicable provisions of
Section 2.06(b) or 2.07(b), respectively, in any manner that materially and
adversely affects the Lenders under a Facility without the written consent of
(A) if such Facility is the Term Facility, each Term Lender and (B) if such
Facility is the Revolving Credit Facility, each Revolving Credit Lender;
provided, that with the consent of the Required Lenders, such terms and
provisions may be amended on customary terms in connection with an “amend and
extend” transaction, but only if all Lenders that consent to such “amend and
extend” transaction are treated on a pro rata basis;

 

(g)        change any provision of this Section 11.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder (other than
the definitions specified in the first paragraph of this Section 11.01), without
the written consent of each Lender;

 

138


 

(h)        release all or substantially all of the value of the Guaranty,
without the written consent of each Lender, except as expressly provided in the
Loan Documents; or

 

(i)         impose any greater restriction on the ability of any Lender under a
Facility to assign any of its rights or obligations hereunder without the
written consent of (i) if such Facility is the Term Facility, each Term Lender
and (ii) if such Facility is the Revolving Credit Facility, each Revolving
Credit Lender;

 

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and
(iv) the Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto.  Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender in a
disproportionately adverse manner relative to other affected Lenders shall
require the consent of such Defaulting Lender.

 

Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Required Lenders, the Administrative
Agent, the Borrower and the other Loan Parties (i) to add one or more additional
revolving credit or term loan facilities to this Agreement, and to permit the
extensions of credit and all related obligations and liabilities arising in
connection therewith from time to time outstanding to share ratably (or on a
basis subordinated to the existing facilities hereunder) in the benefits of this
Agreement and the other Loan Documents with the obligations and liabilities from
time to time outstanding in respect of the existing facilities hereunder, and
(ii) in connection with the foregoing, to permit, as deemed appropriate by the
Administrative Agent and approved by the Required Lenders, the Lenders providing
such additional credit facilities to participate in any required vote or action
required to be approved by the Required Lenders or by any other number,
percentage or class of Lenders hereunder.

 

11.02   Notices; Effectiveness; Electronic Communications.  (a)  Notices
Generally.  Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows,

 

139


 

and all notices and other communications expressly permitted hereunder to be
given by telephone shall be made to the applicable telephone number, as follows:

 

(i)         if to a Loan Party, the Administrative Agent, the L/C Issuer or the
Swing Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 11.02; and

 

(ii)        if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its Administrative Questionnaire then in effect for
the delivery of notices that may contain material non-public information
relating to the Loan Parties).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

 

(b)        Electronic Communications.  Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent, the Swing Line
Lender, the L/C Issuer or a Loan Party may each, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

(c)        The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” 
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE

 

140


 

ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM.  In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
any Loan Party, any Lender, the L/C Issuer or any other Person for losses,
claims, damages, liabilities or expenses of any kind (whether in tort, contract
or otherwise) arising out of any Loan Party’s or the Administrative Agent’s
transmission of Borrower Materials through the Internet.  In addition, in no
event shall any Agent Party have any liability to any Loan Party, any Lender,
the L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

 

(d)       Change of Address, Etc.  Each of the Loan Parties, the Administrative
Agent, the L/C Issuer and the Swing Line Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto.  Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Company, the Administrative Agent, the L/C Issuer and the Swing
Line Lender.  In addition, each Lender agrees to notify the Administrative Agent
from time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.  Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to one of more of the
Company and its Subsidiaries or their respective securities for purposes of
United States Federal or state securities laws.

 

(e)        Reliance by Administrative Agent, L/C Issuer and Lenders.  The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic or electronic Loan Notices,
Letter of Credit Applications and Swing Line Loan Notices) purportedly given by
or on behalf of a Loan Party even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Company shall indemnify
the Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of a
Loan Party.  All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.

 

141


 

11.03   No Waiver; Cumulative Remedies; Enforcement.  No failure by any Lender,
the L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege.  The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.08 (subject to the
terms of Section 2.14), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.14, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

 

11.04   Expenses; Indemnity; Damage Waiver.  (a)  Costs and Expenses.  The Loan
Parties shall pay, or cause to be paid, (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent, MLPF&S and their respective
Affiliates (including the reasonable documented fees, charges and disbursements
of counsel for the Administrative Agent and MLPF&S), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by the L/C Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all out-of-pocket expenses incurred by the Administrative
Agent, any Lender or the L/C Issuer (including the fees, charges and
disbursements of any counsel for the Administrative Agent, any Lender or the L/C
Issuer), in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with Loans made or Letters of
Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.

 

142


 

(b)        Indemnification.  The Loan Parties shall indemnify the Administrative
Agent (and any sub-agent thereof), the Arrangers, the Swing Line Lender, each
Lender and the L/C Issuer, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee), and shall indemnify and hold harmless each Indemnitee from
all fees and time charges and disbursements for attorneys who may be employees
of any Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee
by any Person (including the Company or any other Loan Party) other than such
Indemnitee and its Related Parties arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto or thereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby, or, in the case of the Administrative Agent (and any
sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or Release of
Hazardous Materials at, on, under or emanating from any property owned, leased
or operated by the any Loan Party or any of its Subsidiaries, or any
Environmental Liability related in any way to any Loan Party or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by any Loan Party or
any of such Loan Party’s directors, shareholders or creditors, and regardless of
whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee (or any Affiliate Controlled
by or under common Control with such Indemnitee).

 

(c)        Reimbursement by Lenders.  To the extent that the Company for any
reason fails to indefeasibly pay any amount required under
subsection (a) or (b) of this Section to be paid by it to the Administrative
Agent (or any sub-agent thereof), the Arrangers, the Swing Line Lender, the L/C
Issuer or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent), the
Arrangers, the Swing Line Lender, the L/C Issuer or such Related Party, as the
case may be, such Lender’s ratable share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought according to the
proportion of (a) the sum of the (i) Total Outstandings owing to such Lender
(with the aggregate amount of such Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Lender for purposes hereof) other than the Outstanding Amount of
Competitive Loans and (ii) the aggregate unused Commitments (determined without
giving effect to any Competitive Loans outstanding on such date) of such Lender
to (b) the sum of (i) Total Outstandings other than the Outstanding Amount of
Competitive Loans and (ii) the aggregate unused Commitments (determined without
giving effect to any Competitive Loans outstanding on such date)) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the

 

143


 

case may be, was incurred by or asserted against the Administrative Agent (or
any such sub-agent), any Arranger, the Swing Line Lender or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent), the Swing Line
Lender or L/C Issuer in connection with such capacity.  The obligations of the
Lenders under this subsection (c) are subject to the provisions of
Section 2.13(d).

 

(d)       Waiver of Consequential Damages, Etc.  To the fullest extent permitted
by applicable law, no Loan Party, nor any Subsidiary thereof, shall assert, and
each Loan Party hereby waives, and acknowledges that no other Person shall have,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof.  No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

(e)        Payments.  All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.

 

(f)        Survival.  The agreements in this Section and the indemnity
provisions of Section 11.02(c) shall survive the resignation of the
Administrative Agent, the L/C Issuer and the Swing Line Lender, the replacement
of any Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

 

11.05   Payments Set Aside.  To the extent that any payment by or on behalf of
any Loan Party is made to the Administrative Agent, the L/C Issuer or any
Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount received by such
Lender or the L/C Issuer and so recovered from or repaid by the Administrative
Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the applicable Overnight Rate from
time to time in effect, in the applicable currency of such recovery or payment. 
The obligations of the Lenders and the L/C Issuer under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

144


 

11.06   Successors and Assigns.  (a)  Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that no Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender (and any attempted such assignment or transfer without
such consent shall be null and void) and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 11.06(b), (ii) by way of participation
in accordance with the provisions of Section 11.06(d), or (iii) by way of pledge
or assignment, or grant of a security interest, subject to the restrictions of
Section 11.06(f), (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the L/C Issuer and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

(b)        Assignments by Lenders.  Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Loans
(including for purposes of this Section 11.06(b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that (in
each case with respect to any Facility) any such assignment shall be subject to
the following conditions:

 

(i)         Minimum Amounts.

 

(A)       in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and/or the Loans at the time
owing to it under any Facility or contemporaneous assignments to related
Approved Funds that equal at least the amount specified in subsection
(b)(i)(B) of this Section in the aggregate or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and

 

(B)       in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the applicable Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 in the case
of any assignment in respect of any Facility, unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Company otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible

 

145


 

Assignee (or to an Eligible Assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met;

 

(ii)        Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to rights in respect
of Bid Loans or the Swing Line Lender’s rights and obligations in respect of
Swing Line Loans or (B) prohibit any Lender from assigning all or a portion of
its rights and obligations among separate Facilities on a non-pro rata basis;

 

(iii)       Required Consents.  No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

 

(A)       the consent of the Company (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment, (2) if such
assignment is with respect to the Revolving Credit Facility, such assignment is
to a Revolving Credit Lender or (3) if such assignment is with respect to the
Term Facility, such assignment is to a Lender, an Affiliate of a Lender or an
Approved Fund;

 

(B)       the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if (1) such assignment is
with respect to the Revolving Credit Facility and is to a Person that is not a
Revolving Credit Lender or (2) such assignment is with respect to the Term
Facility and is to Person that is not a Lender, an Affiliate of a Lender or an
Approved Fund;

 

(C)       the consent of the L/C Issuer and the Swing Line Lender shall be
required for any assignment in respect of the Revolving Credit Facility if such
assignment is to a Person that is not a Revolving Credit Lender.

 

(iv)       Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
and shall pay or cause to be paid to the Administrative Agent a processing and
recordation fee in the amount of $3,500; provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment, and such fee shall be waived
in the event of an assignment by a Lender to its Affiliate.  The assignee, if it
is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

(v)        No Assignment to Certain Persons.  No such assignment shall be made
to (A) the Company or any of the Company’s Affiliates or Subsidiaries or (B) any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) a natural person.

 

146


 

(vi)       Certain Additional Payments.   In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by such Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the L/C Issuer or any Lender hereunder (and interest
accrued thereon) and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swing Line Loans
in accordance with its Applicable Percentage.  Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided that except to the extent otherwise expressly agreed by the
affected parties, no assignment by a Defaulting Lender will constitute a waiver
or release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.  Upon request, the Borrower (at its expense) shall
execute and deliver a Note to (i) the assignee Lender and/or (ii) in the case of
a partial assignment by a Lender of its rights or obligations under this
Agreement, the assigning Lender.  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 11.06(d).

 

(c)        Register.  The Administrative Agent, acting solely for this purpose
as an agent of the Borrower (and such agency being solely for tax purposes),
shall maintain at the Administrative Agent’s Office a copy of each Assignment
and Assumption delivered to it (or the equivalent thereof in electronic form)
and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amounts (and stated interest) of the Loans
and L/C Obligations owing to, each Lender pursuant to the terms hereof from time
to time (the “Register”).  The entries in the Register shall be conclusive
absent manifest error, and

 

147


 

the Borrower, the Administrative Agent and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by any Loan Party and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

(d)       Participations.  Any Lender may at any time, without the consent of,
or notice to, the Company, any other Loan Party or the Administrative Agent,
sell participations to any Person (other than a natural person, a Defaulting
Lender or the Company or any of the Company’s Affiliates or Subsidiaries) (each,
a “Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations and/or Swing
Line Loans) owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Company, the other Loan Parties, the Administrative Agent, the
Lenders and the L/C Issuer shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.  For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 11.04(c) without regard to the existence of any
participation.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant.  Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 (subject to the requirements and
limitations of such sections) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 11.06(b) (it being
understood that the documentation required under Section 3.01(e) shall be
delivered to the Lender who sells the participation to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to
Section 11.06(b)); provided that such Participant agrees to be subject to the
provisions of Sections 3.06(a) and 11.13 as if it were an assignee under
Section 11.06(b).  Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 3.06 with respect to any
Participant.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender, provided
that such Participant agrees to be subject to Section 2.14 as though it were a
Lender.

 

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such

 

148


 

commitment, loan, letter of credit or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive, absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

(e)        Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04, with respect
to any participation, than the Lender from whom it acquired the applicable
participation would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation or unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent.  A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 3.01 unless the Borrower
is notified of the Participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 3.01(e) as
though it were a Lender.

 

(f)        Certain Pledges.  Any Lender may at any time pledge or assign, or
grant a security interest in, all or any portion of its rights under this
Agreement (including under its Note, if any) to secure obligations of such
Lender, including any pledge or assignment, or grant of a security interest, to
secure obligations to a Federal Reserve Bank or any other central bank; provided
that no such pledge or assignment or grant shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee or grantee
for such Lender as a party hereto.

 

(g)        Resignation as L/C Issuer or Swing Line Lender after Assignment. 
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Credit Commitment and Revolving Credit
Loans pursuant to Section 11.06(b), Bank of America may (i) upon 30 days’ notice
to the Company and the Lenders, resign as L/C Issuer and/or (ii) upon 30 days’
notice to the Company, resign as Swing Line Lender.  In the event of any such
resignation as L/C Issuer or Swing Line Lender, the Company shall be entitled to
appoint from among the Lenders a successor L/C Issuer or Swing Line Lender
hereunder; provided, however, that no failure by the Company to appoint any such
successor shall affect the resignation of Bank of America as L/C Issuer or Swing
Line Lender, as the case may be.  If Bank of America resigns as L/C Issuer, it
shall retain all the rights, powers, privileges and duties of the L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.04(c)). 
If Bank of America resigns as Swing Line Lender, it shall retain all the rights
of the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.05(c). 
Upon the appointment of a successor L/C Issuer and/or Swing Line Lender,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring

 

149


 

L/C Issuer or Swing Line Lender, as the case may be, and (b) the successor L/C
Issuer shall issue letters of credit in substitution for the Letters of Credit,
if any, outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

 

11.07   Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or any Eligible Assignee invited
to be a Lender pursuant to Section 2.16(c) or (ii) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to any Loan Party and its
obligations, this Agreement or payments hereunder, (g) on a confidential basis
to (i) any rating agency in connection with rating the Company or any of its
Subsidiaries or the credit facilities provided hereunder or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Company or
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Company or
another Loan Party.

 

For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the L/C
Issuer on a nonconfidential basis prior to disclosure by any Loan Party or any
Subsidiary thereof, provided that, in the case of information received from a
Loan Party or any such Subsidiary after the date hereof, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
a Loan Party or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of

 

150


 

material non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including United States Federal
and state securities Laws.

 

11.08   Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law (and subject to Section 2.14), to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, the L/C Issuer or any such Affiliate
to or for the credit or the account of the Company or any other Loan Party
against any and all of the obligations of the Company or such Loan Party now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or the L/C Issuer or their respective Affiliates, irrespective of whether
or not such Lender, L/C Issuer or Affiliate shall have made any demand under
this Agreement or any other Loan Document and although such obligations of the
Company or such Loan Party may be contingent or unmatured or are owed to a
branch, office or Affiliate of such Lender or the L/C Issuer different from the
branch, office or Affiliate holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.18 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the L/C Issuer and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff. 
The rights of each Lender, the L/C Issuer and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the L/C Issuer or their respective
Affiliates may have.  Each Lender and the L/C Issuer agrees to notify the
Company and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

 

11.09   Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower.  In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

11.10   Counterparts; Effectiveness.  This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been

 

151


 

executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto.  Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or other electronic imaging means
(e.g., “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

11.11   Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

11.12   Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this
Section 11.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the L/C Issuer or
the Swing Line Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.

 

11.13   Replacement of Lenders.  If the Borrower is entitled to replace a Lender
pursuant to the provisions of Section 3.06, or if any Lender is a Defaulting
Lender or a Non-Consenting Lender, or if any other circumstance exists hereunder
that gives the Borrower the right to replace a Lender as a party hereto, then
the Borrower may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.06), all of its interests, rights (other than
its existing rights to payments pursuant to Sections 3.01 and 3.04) and
obligations under this Agreement and the other Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

 

(a)        the Borrower shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 11.06(b);

 

(b)        such Lender shall have received payment of an amount equal to
(i) from the assignee, the outstanding principal of its Loans and L/C Advances
and all accrued interest and fees payable to it hereunder and under the other
Loan Documents and (ii) from the

 

152


 

Borrower, all other amounts payable by the Borrower hereunder and under the
other Loan Documents (including pursuant to Section 3.01, 3.04 or 3.05) (it
being understood that the Assignment and Assumption relating to such assignment
shall provide that any interest and fees that accrued prior to the effective
date of the assignment shall be for the account of the replaced Lender and such
amounts that accrue on and after the effective date of the assignment shall be
for the account of the replacement Lender);

 

(c)       in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and

 

(d)       such assignment does not conflict with applicable Laws; and

 

(e)       in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.  Each Lender agrees that, if the Borrower elects to replace such
Lender in accordance with this Section 11.13, it shall promptly execute and
deliver to the Administrative Agent an Assignment and Assumption to evidence the
assignment and shall deliver to the Administrative Agent any Note (if a Note has
been issued in respect of such Lender’s Loans) subject to such Assignment and
Assumption; provided that the failure of any such Lender to execute an
Assignment and Assumption shall not render such assignment invalid and such
assignment shall be recorded in the Register.

 

11.14   Governing Law; Jurisdiction; Etc.  (a)  GOVERNING LAW.  THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF
ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER
LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW  YORK.

 

(b)        SUBMISSION TO JURISDICTION.  THE COMPANY AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER, THE L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW

 

153


 

YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS  AND
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING
MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR
IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
COMPANY OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

(c)        WAIVER OF VENUE.  EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

 

(d)       SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

11.15   WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

154


 

11.16   No Advisory or Fiduciary Responsibility.  In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each of the Loan Parties acknowledges and agrees, and acknowledges its
respective Affiliates’ understanding, that: (i) (A) the arranging and other
services regarding this Agreement provided by the Administrative Agent and the
Arrangers are arm’s-length commercial transactions between the Company, each of
the other Loan Parties and their respective Affiliates, on the one hand, and the
Administrative Agent and the Arrangers, on the other hand, (B) each of the
Company and the other Loan Parties has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and
(C) each of the Company and the other Loan Parties is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent, each of the Lenders and each of the Arrangers each is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Company, any other Loan Party or any of their respective
Affiliates, or any other Person and (B) none of the Administrative Agent, any
Lender or any Arranger has any obligation to the Company, any other Loan Party
or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent, the Lenders and
the Arrangers and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Company, the
other Loan Parties and their respective Affiliates, and none of the
Administrative Agent, any Lender or any Arranger has any obligation to disclose
any of such interests to the Company, the other Loan Parties or any of their
respective Affiliates.  To the fullest extent permitted by law, each of the
Company and each of the other Loan Parties hereby waives and releases any claims
that it may have against the Administrative Agent, any Lender or any Arranger
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

 

11.17   Electronic Execution of Assignments and Certain Other Documents.  The
words “execute,” “execution,” “signed,” “signature,” and words of like import in
any Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

11.18   USA PATRIOT Act.  Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Loan Parties that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act.

 

155


 

Each Loan Party shall, promptly following a request by the Administrative Agent
or any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Act.

 

11.19   Judgment Currency.   If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given.  The obligation of the Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency.  If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss.  If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
the Borrower (or to any other Person who may be entitled thereto under
applicable law).

 

11.20   ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF
AND THEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.

 

11.21   Original Notes.  On the Closing Date, the Original Notes, if any, held
by each Lender shall be deemed to be cancelled and, if such Lender has requested
a Revolving Credit Note or a Term Note hereunder, amended and restated by the
Revolving Credit Note or Term Note, as applicable, delivered hereunder on or
about the Closing Date (regardless of whether any Lender shall have delivered to
the Company for cancellation the Original Note held by it).  Each Lender,
whether or not requesting a Revolving Credit Note or Term Note hereunder, shall
use its commercially reasonable efforts to deliver the Original Notes held by it
to the Company for cancellation and/or amendment and restatement.  All amounts
owing under, and evidenced by, the Original Notes as of the Closing Date shall
continue to be outstanding hereunder, and shall from and after the Closing Date,
if requested by the Lender holding such Original Note(s), be evidenced by the
Revolving Credit Notes and Term Notes, as applicable, and shall in any event be
evidenced by, and governed by the terms of, this Agreement.  Each Lender hereby
agrees to indemnify and hold harmless the Loan Parties from and against any and
all liabilities, losses,

 

156


 

damages, actions or claims that may be imposed on, incurred by or asserted
against any Loan Party arising out of such Lender’s failure to deliver the
Original Notes held by it to the Company for cancellation, subject to the
condition that the Company shall not make any payment to any Person claiming to
be the holder of such Original Notes unless such Lender is first notified of
such claim and is given the opportunity, at such Lender’s sole cost and expense,
to assert any defenses to such payment.

 

11.22   Amendment and Restatement.  As of the Closing Date, the Commitments of
certain “Lenders” under (and as defined in) the Original Credit Agreement shall
be terminated by the Company (such Lenders, the “Departing Lenders”).  The
remaining “Lenders” under (and as defined in) the Original Credit Agreement
shall be Lenders under this Agreement with Commitments as set forth on Schedule
2.01 hereto.  By its execution and delivery of this Agreement, each Lender that
was a “Lender” under (and as defined in) the Original Credit Agreement hereby
consents to the execution and delivery of this Agreement and to the non-pro rata
reduction of Commitments (under and as defined in the Original Credit Agreement)
occurring on the Closing Date as a result of the termination of the Commitments
of the Departing Lenders, and the concurrent repayment in full of all loans and
other obligations owing (whether or not due) to the Departing Lenders.  On the
Closing Date, effective immediately following such termination and repayment,
the Original Credit Agreement shall be amended, restated and superseded in its
entirety by this Agreement.  The parties hereto acknowledge and agree that
(a) this Agreement and the other Loan Documents, whether executed and delivered
in connection herewith or otherwise, do not constitute a novation, payment and
reborrowing, or termination of the rights, obligations and liabilities of the
respective parties (including the Obligations) existing under the Original
Credit Agreement as in effect prior to the Closing Date (except with respect to
the Departing Lenders, except that the provisions of the Original Credit
Agreement that by their express terms survive the termination of the Original
Credit Agreement shall continue for the Departing Lenders) and (b) such
obligations are in all respects continuing (as amended and restated hereby) with
only the terms thereof being modified as provided in this Agreement.  Without
limiting the generality of the foregoing (i) all Revolving Credit Loans, Term
Loans, Swing Line Loans and Competitive Loans outstanding under the Original
Credit Agreement shall on the Closing Date become Revolving Credit Loans, Term
Loans, Swing Line Loans and Competitive Loans, as the case may be, hereunder,
(ii) all Letters of Credit under the Original Credit Agreement shall on the
Closing Date become Letters of Credit hereunder and (iii) all other Obligations
outstanding under the Original Credit Agreement shall on the Closing Date be
Obligations under this Agreement.

 

157


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

COMPANY:

W.P. CAREY INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeff Zomback

 

 

 

Name:

Jeff Zomback

 

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

 

 

 

 

GUARANTORS:

 

 

 

 

 

620 EIGHTH INVESTOR NYT (NY) QRS 16-150, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

 

 

By:

/s/ Jeff Zomback

 

 

 

Name:

Jeff Zomback

 

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

 

 

 

 

AEROBIC (MO) LLC,

 

a Delaware limited liability company

 

 

 

By:

PUMP (MO) QRS 14-52, INC.,

 

 

a Delaware corporation, its Managing Member

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeff Zomback

 

 

 

Name:

Jeff Zomback

 

 

Title:

Senior Vice President and Treasurer

 

[Signature Page to Second Amended and Restated Credit Agreement]

 


 

 

AUTOPRESS (GER) LLC,

 

a Delaware limited liability company

 

 

 

By:

METAL (GER) QRS 15-94, INC.,

 

 

a Delaware corporation, its Managing Member

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeff Zomback

 

 

 

Name:

Jeff Zomback

 

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

 

 

 

 

BBRANDS (MULTI) QRS 16-137, Inc.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Jeff Zomback

 

 

 

Name:

Jeff Zomback

 

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

 

 

 

 

BEVERAGE (GER) QRS 16-141 LLC,

 

a Delaware limited liability company

 

 

 

By:

CRATE (GER) QRS 16-142 LLC, a Delaware limited liability company, its Sole
Member

 

 

 

 

 

By:

CPA16 German (DE) Limited Partnership,

 

 

a Delaware limited partnership, its Managing Member

 

 

 

 

By:

CPA16 German GP (DE) QRS 16-155, Inc.,

 

 

a Delaware corporation, its General Partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeff Zomback

 

 

 

Name:

Jeff Zomback

 

 

Title:

Senior Vice President and Treasurer

 

[Signature Page to Second Amended and Restated Credit Agreement]

 


 

 

BFS (DE) LP,

 

a Delaware limited partnership

 

 

 

 

By:

BFS (DE) QRS 14-74, INC.,

 

 

a Delaware corporation, its General Partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeff Zomback

 

 

 

Name:

Jeff Zomback

 

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

 

 

 

 

BOLT (DE) LIMITED PARTNERSHIP,

 

a Delaware limited partnership

 

 

 

By:

BOLT (DE) QRS 15-26, INC.,

 

 

a Delaware corporation, its General Partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeff Zomback

 

 

 

Name:

Jeff Zomback

 

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

 

 

BSL CALDWELL (NC) LLC,

 

a Delaware limited liability company

 

 

 

By:

CPA 16 MERGER SUB INC., a Maryland corporation, its Sole Member

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeff Zomback

 

 

 

Name:

Jeff Zomback

 

 

Title:

Senior Vice President and Treasurer

 

[Signature Page to Second Amended and Restated Credit Agreement]

 


 

 

BST TORRANCE LANDLORD (CA) QRS 14-109, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Jeff Zomback

 

 

 

Name:

Jeff Zomback

 

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

 

 

 

 

CARDS LIMITED LIABILITY COMPANY,

 

a Delaware limited liability company

 

 

 

By: CARDS (CA) QRS 12-12, INC.,

 

a Delaware corporation, its Managing Member

 

 

 

 

 

 

 

By:

/s/ Jeff Zomback

 

 

 

Name:

Jeff Zomback

 

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

 

 

 

 

CASTING LANDLORD (GER) QRS 16-109, LLC,

 

a Delaware limited liability company

 

 

 

By:

CPA 16 German (DE) Limited Partnership,

 

 

a Delaware limited partnership, its Managing Member

 

 

 

 

By:

CPA16 German GP (DE) QRS 16-55, Inc.,

 

 

a Delaware limited partnership, its General Partner

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeff Zomback

 

 

 

Name:

Jeff Zomback

 

 

Title:

Senior Vice President and Treasurer

 

[Signature Page to Second Amended and Restated Credit Agreement]

 


 

 

CBS (PA) QRS 14-12, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Jeff Zomback

 

 

 

Name:

Jeff Zomback

 

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

 

 

 

 

CPA 16 LLC,

 

a Delaware limited liability company

 

 

 

By:

CORPORATE PROPERTY ASSOCIATES 16 – GLOBAL INCORPORATED, as its managing member

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeff Zomback

 

 

 

Name:

Jeff Zomback

 

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

 

 

 

 

CPA 16 MERGER SUB INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Jeff Zomback

 

 

 

Name:

Jeff Zomback

 

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

 

 

 

 

CUPS (DE) LP,

 

a Delaware limited partnership

 

 

 

By:

PLATES (DE) QRS 14-63, INC., a Delaware corporation, its general partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeff Zomback

 

 

 

Name:

Jeff Zomback

 

 

Title:

Senior Vice President and Treasurer

 

[Signature Page to Second Amended and Restated Credit Agreement]

 


 

 

DELAWARE FRAME (TX), LP,

 

a Delaware limited partnership

 

 

 

By:

FRAME (TX) QRS 14-25, INC., a Delaware corporation, its general partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeff Zomback

 

 

 

Name:

Jeff Zomback

 

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

 

 

 

 

DEVELOP (TX) LP,

 

a Delaware limited partnership

 

 

 

By:

POPCORN (TX) QRS 14-43, INC., a Delaware corporation, its general partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeff Zomback

 

 

 

Name:

Jeff Zomback

 

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

 

 

 

 

IJOBBERS LLC,

 

a Delaware limited liability

 

 

 

By:

IJOBBERS (DE) QRS 14-41, INC.,

 

 

a Delaware corporation, its sole member

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeff Zomback

 

 

 

Name:

Jeff Zomback

 

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

 

 

 

 

JEN (MA) QRS 12-54, INC.,

 

a Delaware corporation

 

 

 

By:

/s/ Jeff Zomback

 

 

 

Name:

Jeff Zomback

 

 

Title:

Senior Vice President and Treasurer

 

[Signature Page to Second Amended and Restated Credit Agreement]

 


 

 

LEI (GER) QRS 16-134 LLC,

 

a Delaware limited liability company

 

 

 

By:

POLD (GER) QRS 16-133, LLC,

 

 

a Delaware limited liability company,

 

 

its Sole Member

 

 

 

 

By:

CPA16 GERMAN (DE) LIMITED PARTNERSHIP, a Delaware limited partnership, its
Managing Member

 

 

 

 

By:

CPA16 GERMAN GP (DE) QRS 16-155, Inc., a Delaware corporation, its General
Partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeff Zomback

 

 

 

Name:

Jeff Zomback

 

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

 

 

 

 

LINCOLN (DE) LP,

 

a Delaware limited partnership

 

 

 

By:

LTI (DE) QRS 14-81, INC., a Delaware corporation, its General Partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeff Zomback

 

 

 

Name:

Jeff Zomback

 

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

 

 

 

 

LONGBOOM FINANCE (FINLAND) QRS 16-130, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Jeff Zomback

 

 

 

Name:

Jeff Zomback

 

 

Title:

Senior Vice President and Treasurer

 

[Signature Page to Second Amended and Restated Credit Agreement]


 

 

LPD (CT) QRS 16-132, INC.,

 

a Delaware corporation

 

 

 

By:

/s/ Jeff Zomback

 

 

 

Name:

Jeff Zomback

 

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

 

 

 

 

MCM (TN) LLC,

 

a Delaware limited liability company

 

 

 

By:

MCM MANAGER (TN) QRS 16-115, INC.,

 

 

a Delaware corporation, its Managing Member

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeff Zomback

 

 

 

Name:

Jeff Zomback

 

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

 

 

 

 

MERI (NC) LLC,

 

a Delaware limited liability company

 

 

 

By:

MERI(NC)MM QRS 14-98, INC.,

 

 

a Delaware corporation, its Managing Member

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeff Zomback

 

 

 

Name:

Jeff Zomback

 

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

 

 

 

 

MIAP (MN) LLC,

 

a Delaware limited liability company

 

 

 

By:

CPA 16 Merger Sub Inc.,

 

 

a Maryland corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeff Zomback

 

 

 

Name:

Jeff Zomback

 

 

Title:

Senior Vice President and Treasurer

 

[Signature Page to Second Amended and Restated Credit Agreement]

 


 

 

MK (MEXICO) QRS 16-48, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Jeff Zomback

 

 

 

Name:

Jeff Zomback

 

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

 

 

 

 

MORE APPLIED UTAH (UT) LLC,

 

a Delaware limited liability company

 

 

 

By:

APPLIED UTAH (UT) QRS 14-76, INC.,

 

 

a Delaware corporation, its Managing Member

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeff Zomback

 

 

 

Name:

Jeff Zomback

 

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

 

 

 

 

NETWORK (UT) LLC,

 

a Delaware limited liability company

 

 

 

By:

BANDWIDTH (UT) QRS 14-58, INC., its managing member

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeff Zomback

 

 

 

Name:

Jeff Zomback

 

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

 

 

 

 

PACPRESS (IL-MI) QRS 16-114, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Jeff Zomback

 

 

 

Name:

Jeff Zomback

 

 

Title:

Senior Vice President and Treasurer

 

[Signature Page to Second Amended and Restated Credit Agreement]

 


 

 

PARTS (DE) QRS 14-90, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Jeff Zomback

 

 

 

Name:

Jeff Zomback

 

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

 

 

 

 

PWE (MULTI) QRS 14-85, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Jeff Zomback

 

 

 

Name:

Jeff Zomback

 

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

 

 

 

 

REYHOLD (DE) QRS 16-32, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Jeff Zomback

 

 

 

Name:

Jeff Zomback

 

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

 

 

 

 

RI(CA) QRS 12-59, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Jeff Zomback

 

 

 

Name:

Jeff Zomback

 

 

Title:

Senior Vice President and Treasurer

 

[Signature Page to Second Amended and Restated Credit Agreement]

 


 

 

RRC (TX) LP,

 

a Delaware limited partnership

 

 

 

By:

RRC (TX) GP QRS 12-61, INC.,

 

 

a Delaware corporation, its General Partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeff Zomback

 

 

 

Name:

Jeff Zomback

 

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

 

 

 

 

SHO LANDLORD (FL) QRS 16-104, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Jeff Zomback

 

 

 

Name:

Jeff Zomback

 

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

 

 

 

 

SM (NY) QRS 14-93, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Jeff Zomback

 

 

 

Name:

Jeff Zomback

 

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

 

 

 

 

STOR-MOVE UH 15 BUSINESS TRUST,

 

a Massachusetts business trust

 

 

 

 

 

 

 

By:

/s/ Brooks Gordon

 

 

 

Name:

Brooks Gordon

 

 

Title:

Trustee

 

[Signature Page to Second Amended and Restated Credit Agreement]

 


 

 

STOR-MOVE UH 16 BUSINESS TRUST,

 

a Massachusetts business trust

 

 

 

 

 

By:

/s/ Brooks Gordon

 

 

 

Name:

Brooks Gordon

 

 

Title:

Trustee

 

 

 

 

 

 

 

 

 

SUN TWO (SC) QRS 12-69, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Jeff Zomback

 

 

 

Name:

Jeff Zomback

 

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

 

 

 

 

TEL (VA) QRS 12-15, INC.,

 

a Virginia corporation

 

 

 

 

 

 

 

By:

/s/ Jeff Zomback

 

 

 

Name:

Jeff Zomback

 

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

 

 

 

 

UK PANEL LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

PANEL (UK) QRS 14-54, INC.,

 

 

a Delaware corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeff Zomback

 

 

 

Name:

Jeff Zomback

 

 

Title:

Senior Vice President and Treasurer

 

[Signature Page to Second Amended and Restated Credit Agreement]

 


 

 

URSA (VT) QRS 12-30, INC.,

 

a Vermont corporation

 

 

 

 

 

 

 

By:

/s/ Jeff Zomback

 

 

 

Name:

Jeff Zomback

 

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

 

 

 

 

WINDOUGH (DE) LP,

 

a Delaware limited partnership

 

 

 

By: DOUGH (DE) QRS 14-77, INC.,

 

a Delaware corporation, its general partner

 

 

 

 

 

 

 

By:

/s/ Jeff Zomback

 

 

 

Name:

Jeff Zomback

 

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

 

 

 

 

WINDOUGH LOT (DE) LP,

 

a Delaware limited partnership

 

 

 

 

 

 

 

By:

Dough Lot (DE) QRS 14-110, Inc.,

 

 

a Delaware corporation, its general partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeff Zomback

 

 

 

Name:

Jeff Zomback

 

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

 

 

 

 

W.P. CAREY INC.,

 

a Maryland corporation

 

 

 

 

 

By:

/s/ Jeff Zomback

 

 

 

Name:

Jeff Zomback

 

 

Title:

Senior Vice President and Treasurer

 

[Signature Page to Second Amended and Restated Credit Agreement]

 


 

 

(CA) CHC LP,

 

a Delaware Limited Partnership

 

 

 

By:

CITRUS HEIGHTS (CA) GP, LLC,

 

 

a Delaware limited liability company,

 

 

its General Partner

 

 

 

 

By:

CAREY REIT II, INC.,

 

 

a Maryland corporation, its Sole Member

 

 

 

 

 

 

 

By:

/s/ Jeff Zomback

 

 

 

Name:

Jeff Zomback

 

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

 

 

 

 

308 ROUTE 38 LLC,

 

a Delaware limited liability company

 

 

 

By:

WPC REIT MERGER SUB INC.,

 

 

a Maryland corporation, its Sole Member

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeff Zomback

 

 

 

Name:

Jeff Zomback

 

 

Title:

Senior Vice President and Treasurer

 

[Signature Page to Second Amended and Restated Credit Agreement]


 

 

AUTO (FL) QRS 11-39, INC.,

 

a Florida corporation

 

 

 

 

 

 

 

By:

/s/ Jeff Zomback

 

 

 

Name:

Jeff Zomback

 

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

AZO – D L.P., a Delaware limited partnership

 

 

 

By:

AZO Valet (DE) LLC, a Delaware limited

 

 

liability company, its General Partner

 

 

 

 

By:

CAREY REIT II, INC.,

 

 

a Maryland corporation, its Sole Member

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeff Zomback

 

 

 

Name:

Jeff Zomback

 

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

 

 

 

 

AZO-A L.P., a Delaware Limited Partnership

 

 

 

By:

AZO DRIVER (DE) LLC,

 

 

a Delaware limited liability company,

 

 

its General Partner

 

 

 

 

By:

CAREY REIT II, INC., a Maryland

 

 

corporation, its Sole Member

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeff Zomback

 

 

 

Name:

Jeff Zomback

 

 

Title:

Senior Vice President and Treasurer

 

[Signature Page to Second Amended and Restated Credit Agreement]

 


 

 

AZO-B L.P., a Delaware Limited Partnership

 

 

 

By:

AZO MECHANIC (DE) LLC,

 

 

a Delaware limited liability company,

 

 

its General Partner

 

 

 

 

By:

CAREY REIT II, INC.,

 

 

a Maryland corporation, its Sole Member

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeff Zomback

 

 

 

Name:

Jeff Zomback

 

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

 

 

 

 

AZO-C L.P., a Delaware Limited Partnership

 

By:

AZO NAVIGATOR (DE) LLC,

 

 

a Delaware limited liability company,

 

 

its General Partner

 

 

 

 

By:

CAREY REIT II, INC.,

 

 

a Maryland corporation, its Sole Member

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeff Zomback

 

 

 

Name:

Jeff Zomback

 

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

 

 

 

 

BOLDER (CO) QRS 11-44, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Jeff Zomback

 

 

 

Name:

Jeff Zomback

 

 

Title:

Senior Vice President and Treasurer

 

[Signature Page to Second Amended and Restated Credit Agreement]

 


 

 

BROOMFIELD PROPERTIES CORP.,

 

a Colorado corporation

 

 

 

 

 

 

 

By:

/s/ Jeff Zomback

 

 

 

Name:

Jeff Zomback

 

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

 

 

 

 

CAREY ASSET MANAGEMENT CORP.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Jeff Zomback

 

 

 

Name:

Jeff Zomback

 

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

 

 

 

 

CAREY LODGING ADVISORS, LLC,

 

a Delaware corporation

 

 

 

By:

CAREY ASSET MANAGEMENT CORP.,

 

 

Delaware corporation, its Sole Member

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeff Zomback

 

 

 

Name:

Jeff Zomback

 

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

 

 

 

 

CAREY STORAGE I (MA) LLC,

 

a Delaware limited liability company

 

 

 

By:

Carey Storage Mezzanine I, LLC,

 

 

a Delaware limited liability company,

 

 

its sole member

 

 

 

 

 

 

 

 

 

 

By:

/s/ Elizabeth Raun Schlesinger

 

 

 

Name:

Elizabeth Raun Schlesinger

 

 

Title:

Director

 

[Signature Page to Second Amended and Restated Credit Agreement]

 


 

 

CAREY STORAGE ASSET MANAGEMENT, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Elizabeth Raun Schlesinger

 

 

 

Name:

Elizabeth Raun Schlesinger

 

 

Title:

Executive Director

 

 

 

 

 

 

 

 

 

CCARE(MULTI) LIMITED PARTNERSHIP,

 

a Delaware Limited Partnership

 

 

 

By:

CCARE(MULTI)GP QRS 11-60, INC.

 

 

a Delaware corporation, its General Partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeff Zomback

 

 

 

Name:

Jeff Zomback

 

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

 

 

 

 

CD UP LP, a Delaware Limited Partnership

 

 

 

By:

BILL CD LLC,

 

 

a Delaware limited liability company,

 

 

its General Partner

 

 

 

 

By:

CAREY REIT II, INC.,

 

 

a Maryland corporation, its Sole Member

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeff Zomback

 

 

 

Name:

Jeff Zomback

 

 

Title:

Senior Vice President and Treasurer

 

[Signature Page to Second Amended and Restated Credit Agreement]

 


 

 

CORPORATE PROPERTY ASSOCIATES, a Delaware Limited Partnership

 

 

 

By:

CAREY MANAGEMENT LLC,

 

 

a Delaware limited liability company,

 

 

its General Partner

 

 

 

 

By:

CAREY REIT II, INC.,

 

 

a Maryland corporation, its Sole Member

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeff Zomback

 

 

 

Name:

Jeff Zomback

 

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

 

 

 

 

CORPORATE PROPERTY ASSOCIATES 4 — A CALIFORNIA LIMITED PARTNERSHIP

 

 

 

By:

CAREY MANAGEMENT LLC,

 

 

a Delaware limited liability company,

 

 

its General Partner

 

 

 

 

By:

CAREY REIT II, INC.,

 

 

a Maryland corporation, its Sole Member

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeff Zomback

 

 

 

Name:

Jeff Zomback

 

 

Title:

Senior Vice President and Treasurer

 

[Signature Page to Second Amended and Restated Credit Agreement]

 


 

 

CORPORATE PROPERTY ASSOCIATES 6 – A CALIFORNIA LIMITED PARTNERSHIP

 

 

 

 

 

By:

CAREY MANAGEMENT LLC,

 

 

a Delaware limited liability company,

 

 

its General Partner

 

 

 

 

By:

CAREY REIT II, INC.,

 

 

a Maryland corporation, its Sole Member

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeff Zomback

 

 

 

Name:

Jeff Zomback

 

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

 

 

 

 

CORPORATE PROPERTY ASSOCIATES 9, L.P., A DELAWARE LIMITED PARTNERSHIP

 

 

 

By:

CAREY MANAGEMENT LLC,

 

 

a Delaware limited liability company,

 

 

its General Partner

 

 

 

 

By:

CAREY REIT II, INC.,

 

 

a Maryland corporation, its Sole Member

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeff Zomback

 

 

 

Name:

Jeff Zomback

 

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

 

 

 

 

DAN (FL) QRS 15-7, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Jeff Zomback

 

 

 

Name:

Jeff Zomback

 

 

Title:

Senior Vice President and Treasurer

 

[Signature Page to Second Amended and Restated Credit Agreement]

 


 

 

DRAYTON PLAINS (MI), LLC,

 

a Delaware limited liability company

 

 

 

By:

CAREY REIT II, INC.,

 

 

a Maryland corporation, its Sole Member

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeff Zomback

 

 

 

Name:

Jeff Zomback

 

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

 

 

 

 

FAUR WPC (OH) LLC,

 

a Delaware limited liability company

 

 

 

By:

Corporate Property Associates 6 – a California

 

 

Limited Partnership, a California limited

 

 

partnership, its Sole Member

 

 

 

 

By:

Carey Management LLC, a Delaware limited

 

 

liability company, its General Partner

 

 

 

 

By:

Carey REIT II, Inc., a Maryland corporation,

 

 

its Sole Member

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeff Zomback

 

 

 

Name:

Jeff Zomback

 

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

 

 

 

 

GRC-II (TX) LIMITED PARTNERSHIP, a Delaware Limited Partnership

 

 

 

By:

GRC-II (TX) QRS 15-80, INC., a Delaware

 

 

corporation, its General Partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeff Zomback

 

 

 

Name:

Jeff Zomback

 

 

Title:

Senior Vice President and Treasurer

 

[Signature Page to Second Amended and Restated Credit Agreement]

 


 

 

LINDEN (GER) LLC,

 

a Delaware limited liability company

 

 

 

By:

GEARBOX (GER) QRS 15-95, INC.,

 

 

a Delaware corporation, its Managing Member

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeff Zomback

 

 

 

Name:

Jeff Zomback

 

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

 

 

 

 

LT FITNESS (DE) QRS 15-53, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Jeff Zomback

 

 

 

Name:

Jeff Zomback

 

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

 

 

 

 

MBM-BEEF (DE) QRS 15-18, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

 

 

By:

/s/ Jeff Zomback

 

 

 

Name:

Jeff Zomback

 

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

 

 

 

 

METAL (GER) QRS 15-94, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Jeff Zomback

 

 

 

Name:

Jeff Zomback

 

 

Title:

Senior Vice President and Treasurer

 

[Signature Page to Second Amended and Restated Credit Agreement]

 


 

 

MODULE (DE) LIMITED PARTNERSHIP,

 

a Delaware Limited Partnership

 

 

 

By:

SUSPENSION (DE) QRS 15-1, INC.,

 

 

a Delaware corporation, its General Partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeff Zomback

 

 

 

Name:

Jeff Zomback

 

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

 

 

 

 

OPTICAL (CA) QRS 15-8, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Jeff Zomback

 

 

 

Name:

Jeff Zomback

 

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

 

 

 

 

OX (AL) LLC,

 

a Delaware limited liability company

 

 

 

 

By:

OX-GP (AL) QRS 15-15, INC.,

 

 

a Delaware corporation, its sole member

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeff Zomback

 

 

 

Name:

Jeff Zomback

 

 

Title:

Senior Vice President and Treasurer

 

[Signature Page to Second Amended and Restated Credit Agreement]

 


 

 

PAPER LIMITED LIABILITY COMPANY

 

 

 

By:

CORPORATE PROPERTY ASSOCIATES 4,

 

 

A CALIFORNIA LIMITED PARTNERSHIP,

 

 

a California limited partnership, its Member

 

 

 

 

By:

CAREY MANAGEMENT LLC,

 

 

a Delaware limited liability company,

 

 

its General Partner

 

 

 

 

By:

CAREY REIT II, INC.,

 

 

a Maryland corporation, its Sole Member

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeff Zomback

 

 

 

Name:

Jeff Zomback

 

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

 

 

 

 

QRS 10-18 (FL) LLC,

 

a Delaware limited liability company

 

 

 

 

By:

CAREY REIT II, INC.,

 

 

a Maryland corporation, its Sole Member

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeff Zomback

 

 

 

Name:

Jeff Zomback

 

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

 

 

 

 

QS ARK (DE) QRS 15-38, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Jeff Zomback

 

 

 

Name:

Jeff Zomback

 

 

Title:

Senior Vice President and Treasurer

 

[Signature Page to Second Amended and Restated Credit Agreement]

 


 

 

ST(TX) LP, a Delaware Limited Partnership

 

 

 

By:

ST(TX)GP QRS 11-63, INC.,

 

 

a Delaware corporation, its General Partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeff Zomback

 

 

 

Name:

Jeff Zomback

 

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

 

 

 

 

TELEGRAPH (MO) LLC,

 

a Delaware limited liability company

 

 

 

By:

TELEGRAPH MANAGER (MO) WPC, INC.,

 

 

a Delaware corporation, its Managing Member

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeff Zomback

 

 

 

Name:

Jeff Zomback

 

 

Title:

Senior Vice President and Treasurer

 

[Signature Page to Second Amended and Restated Credit Agreement]

 


 

 

THREE AIRCRAFT SEATS (DE) LIMITED PARTNERSHIP

 

 

 

By:

THREE CABIN SEATS (DE) LLC,

 

 

a Delaware limited liability company,

 

 

its General Partner

 

 

 

 

By:

CAREY REIT II, INC.,

 

 

a Maryland corporation, its Sole Member

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeff Zomback

 

 

 

Name:

Jeff Zomback

 

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

 

 

 

 

UH STORAGE GP (DE) QRS 15-50, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Jeff Zomback

 

 

 

Name:

Jeff Zomback

 

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

 

 

 

 

UNITECH (IL) LLC,

 

a Delaware limited liability company

 

 

 

By:

LEARN (IL) QRS 11-53, INC.,

 

 

a Delaware corporation, its Managing Member

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeff Zomback

 

 

 

Name:

Jeff Zomback

 

 

Title:

Senior Vice President and Treasurer

 

[Signature Page to Second Amended and Restated Credit Agreement]

 


 

 

WADD-II (TN) LP,

 

a Delaware Limited Partnership

 

 

 

By:

WADD-II General Partner (TN)

 

 

QRS 15-19, INC., a Delaware corporation,

 

 

its General Partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeff Zomback

 

 

 

Name:

Jeff Zomback

 

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

 

 

 

 

WALS (IN) LLC, a Delaware

 

 

 

By:

CAREY REIT II, INC.,

 

 

a Maryland corporation, its Sole Member

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeff Zomback

 

 

 

Name:

Jeff Zomback

 

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

 

 

 

 

WPC CROWN COLONY (MA) LLC,

 

a Delaware limited liability company

 

 

 

By:

CAREY REIT II, INC.,

 

 

a Maryland corporation, its Sole Member

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeff Zomback

 

 

 

Name:

Jeff Zomback

 

 

Title:

Senior Vice President and Treasurer

 

[Signature Page to Second Amended and Restated Credit Agreement]

 


 

 

HUM (DE) QRS 11-45, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

 

 

By:

/s/ Jeff Zomback

 

 

 

Name:  Jeff Zomback

 

 

Title:    Senior Vice President and Treasurer

 

[Signature Page to Second Amended and Restated Credit Agreement]

 


 

 

BANK OF AMERICA, N.A., as

 

Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Anthea Del Bianco

 

 

Name:  Anthea Del Bianco

 

Title:    Vice President

 

[Signature Page to Second Amended and Restated Credit Agreement]

 


 

 

BANK OF AMERICA, N.A., as a Lender, L/C
Issuer and Swing Line Lender

 

 

 

 

 

 

 

By:

/s/ Michael J. Kauffman

 

 

Name:  Michael J. Kauffman

 

Title:    Vice President

 

[Signature Page to Second Amended and Restated Credit Agreement]

 


 

 

JPMORGAN CHASE BANK, N.A.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ William E. Schaehet

 

 

Name:  William E. Schaehet

 

Title:    Credit Executive

 

[Signature Page to Second Amended and Restated Credit Agreement]

 


 

 

BARCLAYS BANK PLC, as a Lender

 

 

 

 

 

 

 

By:

/s/ Noam Azachi

 

 

Name:  Noam Azachi

 

Title:    Vice President

 

[Signature Page to Second Amended and Restated Credit Agreement]

 


 

 

CITIBANK, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ John C. Rowland

 

 

Name:  John C. Rowland

 

Title:  Vice President

 

[Signature Page to Second Amended and Restated Credit Agreement]

 


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ David W. Heller

 

 

Name:   David W. Heller

 

Title:     Senior Vice President

 

[Signature Page to Second Amended and Restated Credit Agreement]

 


 

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION, as a Lender

 

 

 

 

 

 

 

By:

/s/ Sean Armah

 

 

Name:  Sean Armah

 

Title:    Vice-President

 

[Signature Page to Second Amended and Restated Credit Agreement]

 


 

 

CAPITAL ONE, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Frederick H. Denecke

 

 

Name:  Frederick H. Denecke

 

Title:    Senior Vice President

 

[Signature Page to Second Amended and Restated Credit Agreement]

 


 

 

REGIONS BANK, as a Lender

 

 

 

 

 

 

 

By:

/s/ Nicholas Freeman

 

 

Name: Nicholas Freeman

 

Title:   AVP

 

[Signature Page to Second Amended and Restated Credit Agreement]


 

 

FIFTH THIRD BANK, AN OHIO BANKING CORPORATION, as a Lender

 

 

 

 

 

 

 

By:

/s/ Caszy Gzhing

 

 

Name:  Caszy Gzhing

 

Title:    Vice President

 

[Signature Page to Second Amended and Restated Credit Agreement]

 


 

 

PNC BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Brian P. Kelly

 

 

Name:  Brian P. Kelly

 

Title:    Senior Vice President

 

[Signature Page to Second Amended and Restated Credit Agreement]

 


 

 

RBS CITIZENS, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Don Woods

 

 

Name:   Don Woods

 

Title:     SVP

 

[Signature Page to Second Amended and Restated Credit Agreement]

 


 

 

COMERICA BANK,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Charles Weddell

 

 

Name:  Charles Weddell

 

Title:    Vice President

 

[Signature Page to Second Amended and Restated Credit Agreement]

 


 

 

BMO HARRIS BANK N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Aaron Lanski

 

 

Name:  Aaron Lanski

 

Title:    Managing Director

 

[Signature Page to Second Amended and Restated Credit Agreement]

 


 

 

SIGNATURE BANK, as a Lender

 

 

 

 

 

 

 

By:

/s/ Richard Assaf

 

 

Name:  Richard Assaf

 

Title:    Senior Leader/VP

 

[Signature Page to Second Amended and Restated Credit Agreement]


[g49131ke44ai001.gif]

Schedule 1.01 - Managed REITs Name of Managed REIT Type of Organization State of
formation CAREY WATERMARK INVESTORS INCORPORATED Corporation Maryland CORPORATE
PROPERTY ASSOCIATES 17-GLOBAL INCORPORATED Corporation Maryland CORPORATE
PROPERTY ASSOCIATES 18-GLOBAL INCORPORATED Corporation Maryland

 


[g49131ke44ci001.gif]

SCHEDULE 1.01(B) Letter of Credit Issuer Face Amount Bank of America $750,000
Bank of America $995,000

 

 


[g49131ke44ei001.gif]

Schedule 5.11(d) - Existing Pension Plans None

 


[g49131ke44gi001.gif]

SCHEDULE 5.12(a) Borrower: W.P. Carey Inc. * Subsidiaries: (* Indicates a
Guarantor (also in Bold)) (CA) ADS, LLC (CA) CHC LP * 24 HR-TX (MD) Business
Trust 24 HR-TX (TX) Limited Partnership 24 HR-TX GP (TX) QRS 12-66, Inc. 308
ROUTE 38 LLC* ACT (GER) QRS 15-58, Inc. ADS2 (CA) QRS 11-41, Inc. ADVA 15 (GA)
LLC ADV-QRS 15 (GA) QRS 15-4, Inc. AMLN (CA) QRS 14-107, Inc. AMLN Landlord LLC
AMLN Member (CA) QRS 14-108, Inc., AMPD (DE) Limited Partnership* AMPD GP (DE)
QRS 15-35, Inc AMPD LP (DE) Trust ANT-LM LLC Asiainvest LLC Auto (FL) QRS 11-39,
Inc.* AW WPC (KY) LLC AZO Driver (DE) LLC AZO Mechanic (DE) LLC AZO Navigator
(DE) LLC AZO Valet (DE) LLC AZO–A L.P.*

 


[g49131ke44gi002.gif]

AZO–B L.P.* AZO–C L.P.* AZO–D L.P.* BBA-1 Sarl BBA-2 Sarl Beaver MM (POL) QRS
15-86, Inc. Belgov (DE) QRS 15-66, Inc. Bill CD LLC BN (CT) QRS 11-57, Inc.
BN(MA) QRS 11-58, Inc. Bolder (CO) QRS 11-44, Inc.* BOLT (DE) QRS 15-26, INC.
BOLT (DE) TRUST Bone (DE) LLC Bone (DE) QRS 15-12, Inc. Bone Manager, Inc. BOS
CLUB LL (MA) LLC* BOS CLUB MANAGER (MA) QRS 15-93, INC. Brassington Limited
Brelade Holdings Limited BROOMFIELD PROPERTIES CORP.* BRY-PL (DE) Limited
Partnership BRY-PL (MD) Trust BRY-PL GP (DE) QRS 15-57, Inc. Build (CA) QRS
12-24, Inc. Call LLC Carey Asset Management Corp.* Carey Financial LLC CAREY
LODGING ADVISORS, LLC*

 


[g49131ke44gi003.gif]

Carey Management LLC Carey Norcross, LLC Carey REIT II, Inc. Carey Self Storage
Participation LLC Carey Self-Storage REIT LLC Carey Storage Asset Management
LLC* CAREY STORAGE I (MA ) LLC* Carey Storage Management LLC Carey Storage
Member LLC CAREY STORAGE MEZZANINE I, LLC CAREY/HUSREF IV SELF STORAGE HOLDINGS,
LLC Carlog 1 Sarl Carlog 2 Sarl Carlog SCI CCARE(MULTI) GP QRS 11-60, Inc.
CCARE(MULTI) Limited Partnership* CCARE(MULTI)LP QRS 9-1, Inc. CD UP LP* CDC
Paying Agent LLC Chkfree WPC Member (GA) LLC CIP Acquisition Incorporated Citrus
Heights (CA) GP, LLC Comquest West (AZ) 11-68, Inc. Consys-9 (SC) LLC Containers
(DE) Limited Partnership Containers (DE) QRS 15-36, Inc. Corporate Property
Associates 15 Incorporated Corporate Property Associates 4, a California Limited
Partnership* Corporate Property Associates 6 – a California limited partnership*

 


[g49131ke44gi004.gif]

Corporate Property Associates 9, L.P., a Delaware limited partnership* Corporate
Property Associates* CPA 15 Merger Sub Inc. CPA Paper, Inc. Dan (FL) QRS 15-7,
Inc.* Dcneth Member (NL) QRS 15-102, Inc. Delaware Chip, LLC Deliver (TN) QRS
14-49, Inc. DELMO (DE) QRS 11/12-1 INC. DELMO (PA) QRS 11-36 DELMO 11/12 (DE)
LLC Dfence (Belgium) 15 Sprl (Belgium) Dfence (Belgium) 15&16 Sprl Dfend 15 LLC
DIY Poland Sp. Z.o.o DP WPC (TX) LLC DRAYTON PLAINS (MI), LLC* Drill GmbH and
Co. KG DSG (IN) QRS 15-44, Inc. Energy (NJ) QRS 15-10, Inc. Engines (GER) QRS
15-90, Inc. EROS (ESP) CR QRS INC. Eros II Spain 17-16 B.V. Faur WPC (OH) LLC*
Finit (FI) LLC Fit (CO) QRS 15-59, Inc. Four World Landlord (GA) LLC Four World
Manager (GA) LLC GAL III (IN) QRS 15-49, Inc.

 


[g49131ke44gi005.gif]

GAL III (NJ) QRS 15-45, Inc. GAL III (NY) QRS 15-48, Inc. Gearbox (GER) QRS
15-95, Inc. Goldyard, S.L. GRC (TX) Limited Partnership GRC (TX) QRS 15-47, Inc.
GRC (TX) Trust GRC-II (TX) Limited Partnership* GRC-II (TX) QRS 15-80, Inc
GRC-II (TX) Trust H2 INVESTOR (GER) QRS 15-91, INC HAMMER (DE) LP QRS 15-33,
INC. HAMMER (DE) QRS 15-32, INC. Hibbett (AL) 11-41, Inc. Hum (DE) QRS 11-45,
Inc. ICG (TX) LIMITED PARTNERSHIP ICG-GP (TX) QRS 15-3, INC. ICG-LP (TX) TRUST
Ilkinvest SAS Jamesinvest Sprl JPCentre (TX) LLC Learn (IL) QRS 11-53, Inc.
Linden (GER) LLC* LT Fitness (DE) QRS 15-53, Inc.* Master (DE) QRS 15-71, Inc.
Mauritius International I LLC MBM-Beef (DE) QRS 15-18, Inc. * Mechanic (AZ) QRS
15-41, Inc. Medi (PA) Limited Partnership

 


[g49131ke44gi006.gif]

Medi (PA) QRS 15-21, Inc. Medi (PA) Trust Metal (GER) QRS 15-94, Inc.* Micro
(CA) QRS 11-43, Inc. MM (UT) QRS 11-59, Inc. Module (DE) Limited Partnership*
Mons (DE) QRS 15-68, Inc. NEOSERV (CO) QRS 10-13, Inc. NEOSERV (CO) QRS 11-8,
Inc. Nor (GA) QRS 14-17, Inc. Olimpia Investment Sp. Z o.o. Optical (CA) QRS
15-8, Inc. * Overtape (CA) QRS 15-14, Inc. OX (AL) LLC* OX-GP (AL) QRS 15-15,
Inc. PAPER LIMITED LIABILITY COMPANY* Pem (MN) QRS 15-39, Inc. PENSACOLA STORAGE
(FL) LLC Pensacola Storage Member (FL) LLC PET(TX) LP PET(TX) TRUST PET(TX)GP
QRS 11-62, INC. Pilbara Investments Limited Plastic (DE) Limited Partnership
Plastic (DE) QRS 15-56, Inc Plastic (DE) Trust Plex (WI) QRS 11-56, Inc. Plex
Trust (MD) Plum (DE) QRS 15-67, Inc.

 


[g49131ke44gi007.gif]

Pohj Member (Finland) QRS 15-82, Inc. Pol (NC) QRS 15-25, Inc. Polkinvest Sprl
QRS 10-1 (ILL), Inc. QRS 10-18 (FL), LLC* QRS 11-2 (AR), LLC QRS 11-41 (AL) LLC
QS Ark (DE) QRS 15-38, Inc.* Quest-US West (AZ) QRS 11-68, LLC Rails (UK) QRS
15-54, Inc. Randolph/Clinton Limited Partnership RII (CA) QRS 15-2, INC. Rush It
LLC Salted Peanuts (LA) QRS 15-13, Inc. Scan (OR) QRS 11-47, Inc. Schobi
(Ger-Pol) LLC SF(TX) LP SF(TX) Trust SF(TX)GP QRS 11-61, Inc. SFC (TN) QRS
11-21, Inc. SHAQ (DE) QRS 15-75, INC. Spec (CA) QRS 12-20, Inc.* ST(TX) LP*
ST(TX) Trust ST(TX)GP QRS 11-63, Inc. SUNNY CHIP 15 LLC Suspension (DE) QRS
15-1, Inc. Telegraph (MO) LLC* Telegraph Manager (MO) WPC Inc.

 


[g49131ke44gi008.gif]

Three Aircraft Seats (DE) Limited Partnership* Three Cabin Seats (DE) LLC Tito
(FI) QRS 15-81, Inc. Tours Invest SAS Toys (NE) QRS 15-74, Inc. UH STORAGE (DE)
LIMITED PARTNERSHIP UH STORAGE GP (DE) QRS 15-50, INC.* Uni-Tech (CA) QRS 15-64,
Inc. UniTech (IL) LLC* Uni-Tech (PA) QRS 15-51, Inc. Uni-Tech (PA) QRS 15-63,
Inc. Uni-Tech (PA) Trust Uni-Tech (PA), L.P. UP CD LLC Venice (CA) LP W. P.
Carey & Co. Limited W. P. Carey International LLC W.P. Carey & Co B.V. W.P.
Carey Equity Investment Management (Shanghai) Limited WADD-II (TN) LP* WADD-II
General Partner (TN) QRS 15-19, Inc. WALS (IN) LLC* Weg (GER) QRS 15-83, Inc.
Wegell Verwaltungs GmbH WGN 15 Holdco (GER) QRS 15-98, Inc. WGN 15 Member (GER)
QRS 15-99, Inc. WGS (MULTI) LLC Wisco (WI) Limited Partnership Wolv (DE) Limited
Partnership

 


[g49131ke44gi009.gif]

Wolv Trust World (DE) QRS 15-65, Inc. WP Carey Holdings LLC WPC CROWN COLONY
(MA) LLC* WPC Holdco LLC WPC REIT Merger Sub Inc. WPCI Holdings I LLC WPCI
Holdings II LLC WPCI Shanghai Rep Office Wrench (DE) Limited Partnership WRENCH
(DE) QRS 15-31, INC. WRENCH (DE) TRUST Zylinderblock (GER) LLC Miscellaneous
Subsidiaries: 87th Street Storage (IL) LLC BEDFORD WPC STORAGE (IL) LLC BEST
STORAGE (FL) LLC Carey HUSREF IV Storage Services, Inc. Carey Storage (DE) TRS
16-155, INC. CAREY STORAGE ACES GP LLC CAREY STORAGE I (TX) BELTLINE LP CAREY
STORAGE I (TX) TARRANT LP CAREY STORAGE I (CA) ROHNERT LLC CAREY STORAGE I (FL)
BULL RUN LLC CAREY STORAGE I (GA) AMERISTOR LLC CAREY STORAGE I (OH) ARMOR LLC
CAREY STORAGE I (TX) ACES LP CAREY STORAGE I(GA) STORE HOUSE LLC

 


[g49131ke44gi010.gif]

CAREY WATERMARK HOLDINGS, LLC CC(ILVA) Trust CLA Holdings LLC HARLEM WPC STORAGE
(IL) LLC LINCOLNSHIRE WPC STORAGE (IL) LLC MAP INVEST 1 Sarl MAP INVEST 2 Sarl
MAP INVEST SCI MAPI INVEST Sprl PULASKI WPC STORAGE (IL) LLC QS-DARWEN (UK)
15-60, INC. STORAGE I (CT ) LLC TOTAL STORAGE (AR) LLC

 


[g49131ke44gi011.gif]

Former CPA: 16 Subsidiaries: (* Indicates a Guarantor (also in Bold)) 620 Eighth
Investor NYT (NY) QRS 16-150, Inc.* ACT Grundstücksverwaltungs GmbH & Co. KG ACT
Grundstücksverwaltungs Management GmbH & Co. KG ADCIR (CO) QRS 16-60, Inc. ADCIR
EXP (CO) LLC Aerobic (MO) LLC* AFD (MN) LLC AIR (IL) QRS 14-48, Inc. Alum
(Alberta) ULC Alum (Canada) QRS 16-103, Inc. ALUSA (TX) DE Limited Partnership
ALUSA-GP (TX) QRS 16-72, Inc. ALUSA-LP (TX) QRS 16-73, Inc. Amtoll (NM) QRS
14-39, Inc. Applied Four (DE) QRS 14-75, Inc. Applied Utah (UT) QRS 14-76, Inc.
Assembly (MD) Autopress (GER) LLC* Autosafe Airbag 14 (CA) LP Bandwidth (UT) QRS
14-58, Inc. BBA I SARL BBA II EURL Bbrands (Multi) QRS 16-137, Inc.* BDF (CT)
QRS 16-82, Inc. Beverage (GER) QRS 16-141, Inc.* BFS (DE) LP*

 


[g49131ke44gi012.gif]

BFS (DE) QRS 14-74, Inc. Bill-GP (TX) QRS 14-56, Inc. Blocks (GER) QRS 16-89,
Inc. BM-LP (TX) QRS 14-57, Inc. BOBS (CT) QRS 16-25, Inc. Bolt (DE) Limited
Partnership* Borneo Agencies Ltd. Bplast 16 Manager (DE) QRS 16-129, Inc. Bplast
16 Member (DE) QRS 16-128, Inc. Bplast Two Manager (IN) QRS 16-152, Inc. Bplast
Two Member (IN) QRS 16-151, Inc. Brelade Holdings Ltd. Brilliant 437 GMBH BSL
Caldwell (NC) LLC* BST Torrance Landlord (CA) QRS 14-109, Inc.* BT (PA) QRS
12-25, INC. BT-YORK (PA) Can (WI) QRS 12-34, Inc. Can-Two (DE) QRS 12-67, Inc.
CAR-4 I SARL CAR-4 II SARL Car-4 SCI CARDS (CA) QRS 11-37, INC. Cards (CA) QRS
12-12, Inc. Cards Limited Liability Company* Carey 16 Lending Corp. CAREY
STORAGE I (MA ) LLC 16 Business Trust Carey Watermark 1 LLC Casting Landlord
(GER) QRS 16-109 LLC*

 


[g49131ke44gi013.gif]

Casting Member (GER) QRS 16-108 LLC CBS (PA) QRS 14-12, Inc.* Champion Edge SND
BHD Chassis (DE) Limited Partnership Chassis (GER) QRS 16-118, Inc. CHS WKS (DE)
QRS 16-81, Inc. Clean (KY) LLC Clean (KY) QRS 16-22, Inc. Coco (WY) QRS 16-51,
Inc. Coco-Dorm (PA) QRS 16-52, Inc. Coco-Dorm (PA) Trust Coco-Dorm (PA), LP
Conductor (CA) QRS 14-11, Inc. Consys (SC) QRS 16-66, Inc. Container Finance
(Finland) QRS 16-62, Inc. CP GAL (IN) QRS 16-61, Inc. CP GAL Fairfax, LLC CP GAL
Kennesaw, LLC CP GAL Leawood, LLC CP GAL Lombard, LLC CPA 14 (UK) Finance
Company CPA 14 Netherlands CV CPA 16 LLC* CPA 16 Merger Sub Inc.* CPA 16
Netherlands CV CPA16 German (DE) Limited Partnership CPA16 German GP (DE)
QRS-155, Inc. Crate (GER) QRS 16-142, Inc. CRI (AZ-CO) QRS 16-4, Inc.

 


[g49131ke44gi014.gif]

Cups (DE) LP* CV GP (Dutch) QRS 14-111, Inc. CV GP (Dutch) QRS 16-148, Inc.
Delaware Frame (TX), LP* Delmo (PA) QRS 12-10 (this is a PA Trust) DES-Tech (TN)
Limited Partnership DES-Tech GP (TN) QRS 16-49, Inc. DES-Tech LP (TN) QRS 16-50,
Inc. Develop (TX) LP* Dfence (Belgium) 15-16 Sprl Dfence (Belgium) 16 Sprl Dfend
16 LLC DIY (Poland) Sp. Zoo Dough (DE) QRS 14-77, Inc. Dough (MD) Dough Lot (DE)
QRS 14-110, Inc. Dough Lot (MD) Drill (DE) Trust Drill GmbH & Co. KG Drug (AZ)
QRS 14-42, Inc. DSG GP (PA) QRS 14-103, Inc. DSG Landlord (PA) L.P. DSG LP (PA)
Trust Dyne (DE) LP ELL (GER) QRS 16-37, Inc. Erwin Specht GmbH & Co. KG Erwin
Specht Verwactungs GmbH Fabric (DE) GP Fast (DE) QRS 14-22, Inc.

 


[g49131ke44gi015.gif]

Film (FL) QRS 14-44, Inc. Finistar (CA-TX) Limited Partnership Finistar GP
(CA-TX) QRS 16-21, Inc. Finistar LP (DE) QRS 16-29, Inc. Finit (FL) LLC Fit (TX)
GP QRS 12-60, Inc. Fit (TX) LP Fit (TX) Trust Fit (UT) QRS 14-92, Inc. Food (DE)
QRS 12-49, Inc. Foss (NH) QRS 16-3, Inc. Frame (TX) QRS 14-25, Inc. Freight (IL)
LLC FRO 16 (NC) LLC GB-ACT (GER) Limited Partnership GERB TOLLAND QRS (CT) 16
Inc. Greens (Finland) QRS 16-14, Inc. Greens Shareholder (Finland) QRS 16-16,
Inc. Guitar Mass (TN) QRS 14-36, Inc. Guitar Plus (TN) QRS 14-37, Inc. H2
Investor (GER) QRS 16-100, Inc. Hammer (DE) Limited Partnership Hammer (DE) LP
QRS 12-65, Inc. Hammer (DE) LP QRS 14-100, Inc. Hammer (DE) Trust HEF (NC-SC)
QRS 14-86, Inc. HELLWEG GmbH & Co. Vermogensverwaltungs KG HLWG B NOTE PURCHASER
(DE) LLC HLWG Two (GER) LLC

 


[g49131ke44gi016.gif]

HM Benefits (MI) QRS 16-18, Inc. Hoe Management GmbH Hotel (MN) QRS 16-84, Inc.
Hotel Operator (MN) TRS 16-87, Inc. Huntwood (TX) Limited Partnership Huntwood
(TX) QRS 16-8, Inc. Ice (TX) QRS 12-29, Inc. Ijobbers (DE) QRS 14-41, Inc.
Ijobbers LLC* Image (NY) QRS 16-67, Inc. Jen (MA) QRS 12-54, Inc.* Kiinteisto Oy
Tietoie 6 Kiinteisto Oy Tietokilo 1-2 KPH (UK) QRS 16-42, Inc. KSM Cresskill
(NJ) QRS 16-80, Inc. KSM Livingston (NJ) QRS 16-76, INC. KSM Maplewood (NJ) QRS
16-77, INC. KSM Montclair (NJ) QRS 16-78, INC. KSM Morristown (NJ) QRS 16-79,
INC. KSM Summit (NJ) QRS 16-75, Inc. Labels-Ben (DE) QRS 16-28, Inc. Labrador
(AZ) LP Leather (DE) QRS 14-72, Inc. Lei (GER) QRS 16-134 LLC* Lincoln (DE) LP*
Longboom (Finland) QRS 16-131, Inc. Longboom Finance (Finland) QRS 16-130, Inc.*
Longboom Landlord (Finland) LLC LPD (CT) QRS 16-132, Inc.*

 


[g49131ke44gi017.gif]

LPORT (WA-TX) QRS 16-92, Inc. LPORT 2 (WA) QRS 16-147, Inc. LTI (DE) QRS 14-81,
Inc. LTI Trust (MD) Mag-Info (SC) QRS 16-74, Inc. MAGS (UK) QRS 16-2, INC.
Mala-IDS (DE) QRS 16-71, Inc. MCM (TN) LLC* MCM Manager (TN) QRS 16-115, Inc.
MCM Member (TN) QRS 16-116, Inc. Memphis Hotel Operator (TN) TRS 16-121, Inc.
Memphis Hotel Owner (TN) QRS 16-122, Inc. Meri (NC) LLC* Meri (NC) MM QRS 14-98,
Inc. MET WST (UT) QRS 16-97, Inc. Metal (DE) QRS 14-67, Inc. Metaply (MI) LLC
MIAP (MN) LLC* MK (Mexico) QRS 16-48, Inc.* MK (NY) Trust MK GP BEN (DE) QRS
16-45, Inc. MK Landlord (DE) Limited Partnership MK LP Ben (DE) QRS 16-46, Inc.
MK-Ben (DE) Limited Partnership MK-GP (DE) QRS 16-43, Inc. MK-LP (DE) QRS 16-44,
Inc. MK-Nom (ONT) Inc. More Applied Four (DE) LLC More Applied Utah (UT) LLC*

 


[g49131ke44gi018.gif]

Movie (VA) QRS 14-24, Inc. MPH (UK) QRS 16-41, Inc. Nail (DE) Trust Neonatal
Finland, Inc. Network (UT) LLC* Nord (GA) QRS 16-98, Inc. Nord B Note (DE) QRS
16-126, Inc. NR (LA) QRS 14-95, Inc. Orb (MO) QRS 12-56, Inc. Pacpress (IL-MI)
QRS 16-114, Inc.* Pallet (FRA) SARL Panel (UK) QRS 14-54, Inc. Parts (DE) QRS
14-90, Inc.* PF (GER) QRS 16-96 LLC PG (Multi-16) L.P. PG (Multi-16) QRS 16-7,
Inc. PG (Multi-16) Trust PG Calgary (DE) Trust PG-Ben (CAN) QRS 16-9, Inc.
PG-Nom Alberta, Inc. Pipes (UK) QRS 16-59, Inc. Plants (Sweden) QRS 16-13, Inc.
Plants Shareholder (Sweden) QRS 16-15, Inc. Plastic II (IL) LLC Plastic II (IL)
QRS 16-27, Inc. Plates (DE) QRS 14-63, Inc. Pliers (DE) Trust Pohj Landlord
(Finland) LLC Pohj Managing Member (Finland) QRS 16-20, Inc.

 


[g49131ke44gi019.gif]

Pol-Beaver LLC Pold (GER) QRS 16-133 LLC Poly (Multi) Limited Partnership Poly
GP (Multi) QRS 16-35, Inc. Poly LP (MD) Trust Popcorn (TX) QRS 14-43, Inc. Ports
(Finland) LLC Ports (Finland) QRS 16-63, Inc. Primo (MS) QRS 16-94, Inc. Print
(WI) QRS 12-40, Inc. Prints (UK) QRS 16-1, Inc. Projector (FL) QRS 14-45, Inc.
Provo (UT) QRS 16-85, Inc. Pump (MO) QRS 14-52, Inc. PWE (Multi) QRS 14-85,
Inc.* QRS 12-Paying Agent, Inc. QRS 14-Paying Agent, Inc. QRS 16-Global Paying
Agent, Inc. Rad-Mon (VA-IN) LLC Reyhold (DE) QRS 16-32, Inc.* RI (CA) QRS 12-59,
INC.* RI(CA) QRS 12-59, Inc. RRC (TX) GP QRS 12-61, Inc. RRC (TX) LP* RRC (TX)
Trust Rubbertex (TX) QRS 16-68, Inc. Sealtex (DE) QRS 16-69, Inc. Semi (CA) QRS
12-45, Inc. SFCO (GA) QRS 16-127, Inc.

 


[g49131ke44gi020.gif]

Shep (KS-OK) QRS 16-113, Inc. SHO Landlord (FL) QRS 16-104, Inc.* Shovel
Management GmbH SM (NY) QRS 14-93, Inc.* South East Asia Pacific Holdings Ltd.
Speed (NC) QRS 14-70, Inc. Steels (UK) QRS 16-58, Inc. Stor-Move UH 15 Business
Trust* Stor-Move UH 16 Business Trust* Sun (SC) QRS 12-68, Inc. Sun Two (SC) QRS
12-69, Inc.* Sunny Chip 14 LLC Tech (GER) QRS 16-144, Inc. Teeth Finance
(Finland) QRS 16-106, Inc. Teeth Landlord (Finland) LLC Teeth Member (Finland)
QRS 16-107, Inc. Tel (VA) QRS 12-15, Inc.* Telc (NJ) QRS 16-30, Inc. Terrier
(AZ) QRS 14-78, Inc. Tfarma (CO) QRS 16-93, Inc. Thal Dfence Conflans SCI
Theatre (DE) QRS 14-14, Inc. Thids (DE) QRS 16-17, Inc. Thids 16 Company Limited
Tissue SARL Tito (FI) QRS 16-6, Inc. Toner (DE) QRS 14-96, Inc. Tower (DE) QRS
14-89, Inc. Tower 14 (MD)

 


[g49131ke44gi021.gif]

Trucks (France) SARL TR-VSS (MI) QRS 16-90. Inc. UK Panel LLC* Ursa (VT) QRS
12-30, Inc.* URubber (TX) Limited Partnership UTI-SAC (CA) QRS 16-34, Inc.
Valves Germany (DE) QRS 16-64, Inc. Valves Member Germany (DE) QRS 16-65, Inc.
Vinyl (DE) QRS 14-71, Inc. Wegell GmbH & Co. KG Windough (DE) LP* Windough Lot
(DE) LP* WIRELESS (TX) LP Work (GER) QRS 16-117, Inc. XPD (NJ) LLC XPD Member
(NJ) QRS 16-12, Inc. Miscellaneous Subsidiaries: CC (Multi) GP QRS 12-62, Inc.
CC (Multi) Limited Partnership CC (Multi) Trust GERB (CT) QRS 14-73, Inc. H2
Lender (GER) QRS 16-101, Inc. H2 Lender WPC LLC Hinck (DE) QRS 16-36, Inc. Hinck
15 LP (DE) QRS 15-84, Inc. Hinck 16 LP (DE) QRS 16-47, Inc. HLWG Two Lender Sarl
HLWG Two TRS SARL

 


[g49131ke44gi022.gif]

NURSERY (WA) QRS 16-135, INC.

 

 


[g49131ke44ii001.gif]

SCHEDULE 5.12(b) W. P. CAREY INC. Entity Name Jurisdiction of Incorporation /
Organization of Entity Entity Owner, Equity Interest and jurisdiction of
Incorporation / Organization Intermediate Entity Owner and Ultimate Parent and
Equity Interest Overall Investment Joint Venture Percentage Ownership Asiainvest
LLC Delaware Individual Member(s) (7.69%) W.P. Carey Inc., a Maryland
corporation (92.31%) N/A Individual Member(s) (7.69%) W.P. Carey Inc., a
Maryland corporation (92.31%) Brassington Limited Hong Kong Asiainvest LLC, a
Delaware limited liability company (100%) Asiainvest LLC is owned by W.P. Carey
Inc., a Maryland corporation (92.31%) Individual Member(s) (7.69%) Individual
Member(s) (7.69%) W.P. Carey Inc., a Maryland corporation (92.31%) Carey Asset
Management Corp. Delaware W.P. Carey Inc., a Maryland corporation (100%) N/A N/A
Carey Financial LLC Delaware Carey Asset Management Corp., a Delaware
corporation (100%) Carey Asset Management Corp. is owned by W.P. Carey Inc., a
Maryland corporation (100%) N/A CAREY LODGING ADVISORS, LLC Delaware Carey Asset
Management Corp., a Delaware corporation (100%) Carey Asset Management Corp. is
owned by W.P. Carey Inc., a Maryland corporation (100%) N/A Carey Watermark
Holdings, LLC Delaware CW Advisors Holdings, LLC, a Delaware limited liability
company (80%) Watermark Capital Partners, LLC (20%) CW Advisors Holdings, LLC is
owned by Carey REIT II, Inc., a Maryland corporation (100%), which is owned by
WPC REIT Merger Sub Inc., a Maryland corporation (100%), which is owned by WPC
HOLDCO LLC, a Maryland limited liability company (100%), which is owned by W.P.
Carey Inc., a Maryland corporation (100%) W.P. Carey Inc. (80%) Watermark
Capital Partners, LLC (20%)** Carey REIT II, Inc. Maryland WPC REIT Merger Sub
Inc., a WPC REIT Merger Sub Inc. is owned by WPC HOLDCO LLC, a Maryland limited
liability company (100%), which is owned by W.P. N/A

 


[g49131ke44ii002.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership Maryland corporation (100%) Carey Inc., a Maryland
corporation (100%) W. P. Carey International LLC Delaware Individual Member(s)
(7.69%) Carey Asset Management Corp., a Delaware corporation (92.31%) Carey
Asset Management Corp. is owned by W.P. Carey Inc., a Maryland corporation
(100%) Individual Member(s) (7.69%) W.P. Carey Inc., a Maryland corporation
(92.31%) W. P. Carey & Co. Limited England W.P. Carey International LLC, a
Delaware limited liability company (100%) W.P. Carey International LLC is owned
by (i) Individual Member(s) (7.69%) and (ii) Carey Asset Management Corp., a
Delaware corporation (92.31%) which is owned by W.P. Carey Inc., a Maryland
corporation (approximately 100%) Individual Member(s) (7.69%) W.P. Carey Inc., a
Maryland corporation (92.31%) WP Carey Holdings LLC Delaware WPCI Holdings I LLC
(50% International) Carey REIT II, Inc., a Maryland corporation (50%
International, 100% Domestic) WPCI Holdings I LLC is owned by Carey REIT II,
Inc., a Maryland corporation (92.31%), which is owned by WPC REIT Merger Sub
Inc., a Maryland corporation (100%), which is owned by WPC HOLDCO LLC, a
Maryland limited liability company (100%), which is owned by W.P. Carey Inc., a
Maryland corporation (100%) N/A as to Domestic Individual Member(s) (7.69%) (as
to International) W.P. Carey Inc., a Maryland corporation (92.31%) (as to
International) WPCI Holdings I LLC Delaware Carey REIT II, Inc., a Maryland
corporation (92.31%) Individual Member(s) (7.69%) Carey REIT II, Inc. is owned
by WPC REIT Merger Sub Inc., a Maryland corporation (100%), which is owned by
WPC HOLDCO LLC, a Maryland limited liability company (100%), which is owned by
W.P. Carey Inc., a Maryland corporation (100%) Individual Member(s) (7.69%) W.P.
Carey Inc., a Maryland corporation (92.31%) WPCI Holdings II LLC Delaware W.P.
Carey Inc., a Maryland corporation (92.31%) Individual Member(s) (7.69%) N/A
Individual Member(s) (7.69%) W.P. Carey Inc., a Maryland corporation (92.31%)

 


[g49131ke44ii003.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership W.P. Carey & Co B.V. Netherlands W.P. Carey Inc., a
Maryland corporation (50.00%) WPCI Holdings II LLC, a Delaware limited liability
company (50.00%) WPCI Holdings II LLC is owned by W.P. Carey Inc., a Maryland
corporation (92.31%) and Individual Member(s) (7.69%) Individual Member(s)
(approximately 3.845%) W.P. Carey Inc., a Maryland corporation (approximately
96.155%) W.P. Carey Equity Investment Management (Shanghai) Limited Shanghai
Brassington Limited, a Hong Kong company (100%) Brassington Limited is owned by
Asiainvest LLC, a Delaware limited liability company (100%), which is owned by
W.P. Carey Inc. (92.31%) and individual Member(s) (7.69%) Individual Member(s)
(7.69%) W.P. Carey Inc., a Maryland corporation (92.31%) WPCI Shanghai Rep
Office N/A – representative Shanghai office W.P. Carey International LLC, a
Delaware limited liability company (100%) W.P. Carey International LLC is owned
by (i) Individual Member(s) (7.69%) and (ii) Carey Asset Management Corp., a
Delaware corporation (92.31%) which is owned by W.P. Carey Inc., a Maryland
corporation (approximately 100%) Individual Member(s) (7.69%) W.P. Carey Inc., a
Maryland corporation (92.31%) 24 HR-TX (TX) Limited Partnership (24 Hour Fitness
(Sports & Fitness)) Delaware 24 HR-TX GP (TX) QRS 12- 66, Inc., a Delaware
corporation (.1% (general partner)) 24 HR-TX (MD) Business Trust, a Maryland
business trust (99.9%) 24 HR-TX GP (TX) QRS 12-66, Inc. and 24 HR-TX (MD)
Business Trust are owned by Carey REIT II, Inc., a Maryland corporation (100%),
which is owned by WPC REIT Merger Sub Inc., a Maryland corporation (100%), which
is owned by WPC HOLDCO LLC, a Maryland limited liability company (100%), which
is owned by W.P. Carey Inc., a Maryland corporation (100%) N/A 308 ROUTE 38 LLC
(Pioneer Credit Recovery/Lincoln Technical Institute (Cendant)) Delaware WPC
REIT Merger Sub Inc., a Maryland corporation (100%) WPC REIT Merger Sub Inc. is
owned by WPC HOLDCO LLC, a Maryland limited liability company (100%), which is
owned by W.P. Carey Inc., a Maryland corporation (100%) N/A 620 Eighth NYT (NY)
Limited Partnership Delaware 620 Eighth GP NYT (NY) LLC, a Delaware limited
liability company (55% (general 620 Eighth GP NYT (NY) LLC is owned by CPA: 17
Limited Partnership, a Delaware limited partnership (99%), which is owned by
Corporate Property Associates 17- Global Incorporated, a Maryland corporation
Corporate Property Associates 17 – Global Incorporated

 


[g49131ke44ii004.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership (NY Times Building) partner)) 620 Eighth Investor
NYT (NY) QRS 16-150, Inc., a Delaware corporation (27.25%) Carey REIT II, Inc.,
a Maryland corporation (17.75%) (99.985%; general partner) and W. P. Carey
Holdings LLC, a Delaware limited liability company (.015%). W.P. Carey Holdings
LLC is owned by Carey REIT II Inc., a Maryland corporation (50%) and WPCI
Holdings I LLC (50%). WPCI Holdings I LLC is owned by Carey REIT II Inc.
(92.31%) and WPCI Minority Shareholders Carey REIT II, Inc., a Maryland
corporation (100%), which is owned by WPC REIT Merger Sub Inc., a Maryland
corporation (100%), which is owned by WPC HOLDCO LLC, a Maryland limited
liability company (100%), which is owned by W.P. Carey Inc., a Maryland
corporation (100%) 620 Eighth Investor NYT (NY) QRS 16-150, Inc. is owned by CPA
16 Merger Sub, Inc., a Maryland corporation (50%), which is owned by CPA 16 LLC,
a Delaware limited liability company (100%), which is owned by WPC REIT Merger
Sub Inc., a Maryland corporation (100%). WPC REIT Merger Sub Inc. is owned by
WPC HOLDCO LLC, a Maryland limited liability company (100%), which is owned by
W.P. Carey Inc., a Maryland corporation (100%). (approximately 55%) W.P. Carey
Inc. (approximately 43%) ACT Grundstücksverwaltungs GmbH & Co. KG (Actuant) ACT
Grundstücksverwaltungs Management GmbH & Co. KG(1% (general partner)) ACT (GER)
QRS 15-58, Inc., a Delaware corporation) (.1%) GB-ACT (GER) Limited Partnership,
a Delaware limited partnership (98.9%) ACT Grundstücksverwaltungs Management
GmbH is owned by GB-ACT (GER) Limited Partnership GB-ACT (GER) Limited
Partnership is owned by (i) ACT (GER) QRS 15- 58, Inc. (.01% (general partner)),
which is owned by CORPORATE PROPERTY ASSOCIATES 15 INCORPORATED, a Maryland
corporation (100%), which is owned by CPA 15 Merger Sub Inc., a Maryland
corporation (100%), which is owned by WPC HOLDCO LLC, a Maryland limited
liability company (100%), which is owned by W.P. Carey Inc., a Maryland
corporation (100%), (ii) CORPORATE PROPERTY ASSOCIATES 15 INCORPORATED (49.99%)
and (iii) CPA 16 Merger Sub, Inc., a Maryland corporation (50%), which is owned
by CPA 16 LLC, a Delaware limited liability company (100%), which is owned by
WPC REIT Merger Sub Inc., a Maryland corporation (1000% ). WPC REIT Merger Sub
Inc. is owned by WPC HOLDCO LLC, a Maryland limited liability company (100%),
which is owned by W.P. Carey Inc., a Maryland corporation (100%) N/A ADS2 (CA)
QRS 11-41, Inc. (Omnicom) California CIP Acquisition Incorporated, a Maryland
corporation (100%) CIP Acquisition Incorporated is owned by CORPORATE PROPERTY
ASSOCIATES 15 INCORPORATED, a Maryland corporation (100%), which is owned by CPA
15 Merger Sub Inc., a Maryland corporation (100%), which is owned by WPC HOLDCO
LLC, a Maryland limited liability company (100%), which is owned by W.P. Carey
Inc., a Maryland N/A

 


[g49131ke44ii005.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership corporation. ADVA 15 (GA) LLC (Arch Chemicals,
Inc./Advantis Technologies) Delaware ADV-QRS 15 (GA) QRS 15-4, Inc., a Delaware
corporation (100%) ADV-QRS 15 (GA) QRS 15-4, Inc. is owned by CORPORATE PROPERTY
ASSOCIATES 15 INCORPORATED, a Maryland corporation (100%), which is owned by CPA
15 Merger Sub Inc., a Maryland corporation (100%), which is owned by WPC HOLDCO
LLC, a Maryland limited liability company (100%), which is owned by W.P. Carey
Inc., a Maryland corporation (100%) N/A AFD (MN) LLC (McLane) Delaware FOOD (DE)
QRS 12-49 INC., a Delaware corporation (40%) FAST (DE) QRS 14-22, INC., a
Delaware corporation (60%) FOOD (DE) QRS 12-49 INC. and FAST (DE) QRS 14-22,
INC. are owned by CPA 16 Merger Sub Inc. (100%), which is owned by CPA 16 LLC, a
Delaware limited liability company (100%), which is owned by WPC REIT Merger Sub
Inc., a Maryland corporation (100%). WPC REIT Merger Sub Inc. is owned by WPC
HOLDCO LLC, a Maryland limited liability company (100%), which is owned by W.P.
Carey Inc., a Maryland corporation (100%) N/A AMLN Landlord LLC (Teva/Amylin)
Delaware AMLN (CA) QRS 14-107, Inc., a Delaware corporation (49%) AMLN Member
(CA) QRS 14- 108, Inc., a Delaware corporation (1%; managing member) W.P. Carey
Inc., a Maryland corporation (50%) AMLN (CA) QRS 14-107, Inc. and AMLN Member
(CA) QRS 14-108, Inc. are owned by Carey REIT II, Inc., a Maryland corporation
(100%), which is owned by WPC REIT Merger Sub Inc., a Maryland corporation
(100%), which is owned by WPC HOLDCO LLC, a Maryland limited liability company
(100%), which is owned by W.P. Carey Inc., a Maryland corporation (100%) N/A
AMPD (DE) Limited Partnership (American Pad and Paper) Delaware AMPD GP (DE) QRS
15-35, Inc., a Delaware corporation (.1% (general partner)) AMPD LP (DE) Trust,
a Maryland business trust (99.9%) AMPD GP (DE) QRS 15-35, Inc. and AMPD LP (DE)
Trust are owned by CORPORATE PROPERTY ASSOCIATES 15 INCORPORATED, a Maryland
corporation (100%), which is owned by CPA 15 Merger Sub Inc., a Maryland
corporation (100%), which is owned by WPC HOLDCO LLC, a Maryland limited
liability company (100%), which is owned by W.P. Carey Inc., a Maryland
corporation (100%) N/A ANT-LM LLC (Orbital Sciences Corp.) Delaware Corporate
Property Associates 9, L.P., a Delaware limited partnership (100%) Corporate
Property Associates 9, L.P. is owned by Carey Management LLC, a Delaware limited
liability company (7.67%; general partner) and Carey REIT II, Inc., a Maryland
corporation (92.33%; limited partner). Carey Management LLC is owned by Carey
REIT II, Inc. (100%), which is owned by WPC REIT Merger Sub Inc., a Maryland
corporation N/A

 


[g49131ke44ii006.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership (100%), which is owned by WPC HOLDCO LLC, a
Maryland limited liability company (100%), which is owned by W.P. Carey Inc., a
Maryland corporation (100%) ANTH Campus (CA) LLC (Anthony Holdings) Delaware
Corporate Property Associates 6 - a California limited partnership (100%)
Corporate Property Associates 6 - a California limited partnership is owned by
Carey REIT II, Inc. (100%), which is owned by WPC REIT Merger Sub Inc., a
Maryland corporation (100%), which is owned by WPC HOLDCO LLC, a Maryland
limited liability company (100%), which is owned by W.P. Carey Inc., a Maryland
corporation (100%) Auto (FL) QRS 11-39, Inc. (Detroit Diesel Realty, Inc.)
Florida CIP Acquisition Incorporated, a Maryland corporation (100%) CIP
Acquisition Incorporated is owned by CORPORATE PROPERTY ASSOCIATES 15
INCORPORATED, a Maryland corporation (100%), which is owned by CPA 15 Merger Sub
Inc., a Maryland corporation (100%), which is owned by WPC HOLDCO LLC, a
Maryland limited liability company (100%), which is owned by W.P. Carey Inc., a
Maryland corporation. N/A Autopress (GER) LLC (67%) and Jamesinvest Sprl (33%)
(as tenants in common) (Schuler Tic) Autopress (GER) LLC: Delaware Jamesinvest
Sprl: Belgium Autopress (GER) LLC is owned by (i) Work (GER) QRS 16-117, Inc., a
Delaware corporation (49.75%; limited partner) and (ii) Metal (GER) QRS 15-94,
Inc., a Delaware corporation (50.25%; general partner) Jamesinvest Sprl is owned
by Polkinvest Sprl, a Belgian company (100%) Work (GER) QRS 16-117, Inc. is
owned by CPA 16 Merger Sub, Inc., a Maryland corporation (100%), which is owned
by CPA 16 LLC, a Delaware limited liability company (100%), which is owned by
WPC REIT Merger Sub Inc., a Maryland corporation (100%). WPC REIT Merger Sub
Inc. is owned by WPC HOLDCO LLC, a Maryland limited liability company (100%),
which is owned by W.P. Carey Inc., a Maryland corporation (100%) Metal (GER) QRS
15-94, Inc. is owned by owned by CPA 15 INCORPORATED, a Maryland corporation
(100%), which is owned by CPA 15 Merger Sub Inc., a Maryland corporation (100%),
which is owned by WPC HOLDCO LLC, a Maryland limited liability company (100%),
which is owned by W.P. Carey Inc., a Maryland corporation (100%) Polkinvest Sprl
is owned by (i) Carey REIT II, Inc., a Maryland corporation (approximately
21,819 shares), which is owned by WPC REIT Merger Sub Inc., a Maryland
corporation (100%), which is owned by WPC HOLDCO LLC, a Maryland limited
liability company (100%), which is owned by W.P. Carey Inc., a Maryland
corporation (100%) and (ii) W.P. Carey & Co., Inc., a Delaware corporation (1
share) W.P. Carey Inc.(approximately 99.9999%) W.P. Carey & Co., Inc.
(approximately .0001%) AW WPC (KY) LLC (Alstom Power, Inc. & Delaware Corporate
Property Associates 9, L.P., a Delaware limited Corporate Property Associates 9,
L.P. is owned by Carey Management LLC, a Delaware limited liability company
(7.67%; general partner) and N/A

 


[g49131ke44ii007.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership United States Playing Card Company (Gap & Werner))
partnership (100%) Carey REIT II, Inc., a Maryland corporation (92.33%; limited
partner) Carey Management LLC is owned by Carey REIT II, Inc., a Maryland
corporation (100%), which is owned by WPC REIT Merger Sub Inc., a Maryland
corporation (100%), which is owned by WPC HOLDCO LLC, a Maryland limited
liability company (100%), which is owned by W.P. Carey Inc., a Maryland
corporation (100%) AZO–A L.P. (Autozone, Inc. A) Delaware AZO Driver (DE) LLC, a
Delaware limited liability company (.01%; general partner) Corporate Property
Associates 6 - a California limited partnership (99.99%) AZO Driver (DE) LLC is
owned by Carey REIT II, Inc., a Maryland corporation (100%). Corporate Property
Associates 6 - a California limited partnership is owned by (i) Carey Management
LLC, a Delaware limited liability company (5%; general partner), which is owned
by Carey REIT II, Inc. (100%) and (ii) Carey REIT II, Inc. (95%; limited
partner), which is owned by WPC REIT Merger Sub Inc., a Maryland corporation
(100%), which is owned by WPC HOLDCO LLC, a Maryland limited liability company
(100%), which is owned by W.P. Carey Inc., a Maryland corporation (100%). N/A
AZO–B L.P. (Autozone, Inc. B) Delaware AZO Mechanic (DE) LLC, a Delaware limited
liability company (.01%; general partner) Corporate Property Associates 6 - a
California limited partnership (99.99%) AZO Mechanic (DE) LLC is owned by Carey
REIT II, Inc., a Maryland corporation (100%). Corporate Property Associates 6 -
a California limited partnership is owned by (i) Carey Management LLC, a
Delaware limited liability company (5%; general partner), which is owned by
Carey REIT II, Inc. (100%) and (ii) Carey REIT II, Inc. (95%; limited partner),
which is owned by WPC REIT Merger Sub Inc., a Maryland corporation (100%), which
is owned by WPC HOLDCO LLC, a Maryland limited liability company (100%), which
is owned by W.P. Carey Inc., a Maryland corporation (100%). N/A AZO – C L.P.
(Autozone, Inc. C I – Fee Owner) Delaware AZO Navigator (DE) LLC, a Delaware
limited liability company (.01%; general partner) Corporate Property Associates
6 - a California limited partnership (99.99%) AZO Navigator (DE) LLC is owned by
Carey REIT II, Inc., a Maryland corporation (100%). Corporate Property
Associates 6 - a California limited partnership is owned by (i) Carey Management
LLC, a Delaware limited liability company (5%; general partner), which is owned
by Carey REIT II, Inc. (100%) and (ii) Carey REIT II, Inc. (95%; limited
partner), which is owned by WPC REIT Merger Sub Inc., a Maryland corporation
(100%), which is owned by WPC HOLDCO LLC, a Maryland limited liability company
(100%), which is owned by W.P. Carey Inc., a Maryland corporation N/A

 


[g49131ke44ii008.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership (100%). AZO – D L.P. (Autozone, Inc. D) Delaware
AZO Valet (DE) LLC, a Delaware limited liability company (.01%; general partner)
Corporate Property Associates 6 - a California limited partnership (99.99%) AZO
Valet (DE) LLC is owned by Carey REIT II, Inc., a Maryland corporation (100%).
Corporate Property Associates 6 - a California limited partnership is owned by
(i) Carey Management LLC, a Delaware limited liability company (5%; general
partner), which is owned by Carey REIT II, Inc. (100%) and (ii) Carey REIT II,
Inc. (95%; limited partner), which is owned by WPC REIT Merger Sub Inc., a
Maryland corporation (100%), which is owned by WPC HOLDCO LLC, a Maryland
limited liability company (100%), which is owned by W.P. Carey Inc., a Maryland
corporation (100%). N/A Belgov (DE) QRS 15-66, Inc. (Regie (Belgov)) Delaware
Mons (DE) QRS 15-68, Inc., a Delaware corporation (100%) Mons (DE) QRS 15-68,
Inc. is owned by CORPORATE PROPERTY ASSOCIATES 15 INCORPORATED, a Maryland
corporation (100%), which is owned by CPA 15 Merger Sub Inc., a Maryland
corporation (100%), which is owned by WPC HOLDCO LLC, a Maryland limited
liability company (100%), which is owned by W.P. Carey Inc., a Maryland
corporation (100%) N/A BFS (DE) LP (Builders FirstSource (BFS)) Delaware
CORPORATE PROPERTY ASSOCIATES 15 INCORPORATED, a Maryland corporation (40%) CPA
16 Merger Sub Inc., a Maryland corporation (59.9%) BFS (DE) QRS 14-74, Inc., a
Delaware Corporation (.1% (general partner)) BFS (DE) QRS 14-74, Inc. is owned
by CPA 16 Merger Sub Inc. (100%), which is owned by CPA 16 LLC, a Delaware
limited liability company (100%), which is owned by WPC REIT Merger Sub Inc., a
Maryland corporation (100%). WPC REIT Merger Sub Inc. is owned by WPC HOLDCO
LLC, a Maryland limited liability company (100%), which is owned by W.P. Carey
Inc., a Maryland corporation (100%) CORPORATE PROPERTY ASSOCIATES 15
INCORPORATED is owned by CPA 15 Merger Sub Inc., a Maryland corporation (100%),
which is owned by WPC HOLDCO LLC, a Maryland limited liability company (100%),
which is owned by W.P. Carey Inc., a Maryland corporation (100%) N/A BN (CT)
11-57, Inc. (B. Dalton Bookseller / Barnes & Noble) Delaware CIP Acquisition
Incorporated, a Maryland corporation (100%) CIP Acquisition Incorporated is
owned by CORPORATE PROPERTY ASSOCIATES 15 INCORPORATED, a Maryland corporation
(100%), which is owned by CPA 15 Merger Sub Inc., a Maryland corporation (100%),
which is owned by WPC HOLDCO LLC, a Maryland limited liability company (100%),
which is owned by W.P. Carey Inc., a Maryland corporation. N/A

 


[g49131ke44ii009.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership BN(MA) QRS 11-58, Inc. (Barnes & Noble) Delaware
CIP Acquisition Incorporated, a Maryland corporation (100%) CIP Acquisition
Incorporated is owned by CORPORATE PROPERTY ASSOCIATES 15 INCORPORATED, a
Maryland corporation (100%), which is owned by CPA 15 Merger Sub Inc., a
Maryland corporation (100%), which is owned by WPC HOLDCO LLC, a Maryland
limited liability company (100%), which is owned by W.P. Carey Inc., a Maryland
corporation. N/A Bolder (CO) QRS 11-44, Inc. (TPG IPB, Inc. (Cognitive
Solutions) (Bolder/Northstar)) Delaware CIP Acquisition Incorporated, a Maryland
corporation (100%) CIP Acquisition Incorporated is owned by CORPORATE PROPERTY
ASSOCIATES 15 INCORPORATED, a Maryland corporation (100%), which is owned by CPA
15 Merger Sub Inc., a Maryland corporation (100%), which is owned by WPC HOLDCO
LLC, a Maryland limited liability company (100%), which is owned by W.P. Carey
Inc., a Maryland corporation. N/A Bolt (DE) Limited Partnership (Tru Value
(Bolt)) Delaware NAIL (DE) TRUST, a Maryland business trust (15%) HAMMER (DE)
TRUST, a Maryland business trust (35%) BOLT (DE) QRS 15-26, INC., a Delaware
corporation (.5% (general partner)) BOLT (DE) TRUST, a Maryland business trust
(49.5%) NAIL (DE) TRUST and HAMMER (DE) TRUST are each owned by CPA 16 Merger
Sub Inc., a Maryland corporation (100%), which is owned by CPA 16 LLC, a
Delaware limited liability company (100%), which is owned by WPC REIT Merger Sub
Inc., a Maryland corporation (100%). WPC REIT Merger Sub Inc. is owned by WPC
HOLDCO LLC, a Maryland limited liability company (100%), which is owned by W.P.
Carey Inc., a Maryland corporation (100%) BOLT (DE) QRS 15-26, INC. and BOLT
(DE) TRUST are each owned by CORPORATE PROPERTY ASSOCIATES 15 INCORPORATED, a
Maryland corporation (100%), which is owned by CPA 15 Merger Sub Inc., a
Maryland corporation (100%), which is owned by WPC HOLDCO LLC, a Maryland
limited liability company (100%), which is owned by W.P. Carey Inc., a Maryland
corporation (100%) N/A Bone (DE) QRS 15-12, Inc. (64%) and Bone (DE) LLC (36%)
(tenants in common) (Hologic, Inc.) Delaware Bone (DE) QRS 15-12, Inc. is owned
by Corporate Property Associates 15 Incorporated, a Maryland corporation (100%)
Bone (DE) LLC is owned by Bone Manager, Inc., a Delaware corporation (100%)
CORPORATE PROPERTY ASSOCIATES 15 INCORPORATED, a Maryland corporation (100%), is
owned by CPA 15 Merger Sub Inc., a Maryland corporation (100%), which is owned
by WPC HOLDCO LLC, a Maryland limited liability company (100%), which is owned
by W.P. Carey Inc., a Maryland corporation (100%) Bone Manager, Inc., a Delaware
corporation (100%), is owned by Carey REIT II, Inc., a Maryland corporation
(100%) which is owned by WPC REIT Merger Sub Inc., a Maryland corporation
(100%), which is owned by WPC HOLDCO LLC, a Maryland limited liability company
(100%), which is owned by W.P. Carey Inc., a Maryland corporation (100%).

 


[g49131ke44ii010.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership BROOMFIELD PROPERTIES CORP. (Broomfield) Colorado
Corporate Property Associates, a California limited partnership (100%) Corporate
Property Associates is owned by Carey Management LLC, a Delaware limited
liability company (.9%; general partner) and Carey REIT II, Inc., a Maryland
corporation (99.1%; limited partner). Carey Management LLC is owned by Carey
REIT II, Inc. (100%), which is owned by WPC REIT Merger Sub Inc., a Maryland
corporation (100%), which is owned by WPC HOLDCO LLC, a Maryland limited
liability company (100%), which is owned by W.P. Carey Inc., a Maryland
corporation (100%). N/A BRY-PL (DE) Limited Partnership (Berry Plastics)
Delaware BRY-PL GP (DE) QRS 15-57, Inc., a Delaware corporation (.5% (general
partner)) BRY-PL (MD) Trust, a Maryland business trust (99.5%) BRY-PL GP (DE)
QRS 15-57, Inc. and BRY-PL (MD) Trust are owned by CORPORATE PROPERTY ASSOCIATES
15 INCORPORATED, a Maryland corporation (100%), which is owned by CPA 15 Merger
Sub Inc., a Maryland corporation (100%), which is owned by WPC HOLDCO LLC, a
Maryland limited liability company (100%), which is owned by W.P. Carey Inc., a
Maryland corporation (100%) N/A (CA) CHC LP (Kmart Corporation) Delaware Citrus
Heights (CA) GP, LLC, a Delaware limited liability company (1%; general partner)
Carey REIT II, Inc., a Maryland corporation (99%) Citrus Heights (CA) GP, LLC is
owned by Carey REIT II, Inc., which is owned by WPC REIT Merger Sub Inc., a
Maryland corporation (100%), which is owned by WPC HOLDCO LLC, a Maryland
limited liability company (100%), which is owned by W.P. Carey Inc., a Maryland
corporation (100%). N/A Call LLC (Sprint Spectrum, L.P.) Delaware Carey REIT II,
Inc., a Maryland corporation (100%) Carey REIT II, Inc. is owned by WPC REIT
Merger Sub Inc., a Maryland corporation (100%), which is owned by WPC HOLDCO
LLC, a Maryland limited liability company (100%), which is owned by W.P. Carey
Inc., a Maryland corporation (100%). N/A Carey Norcross, LLC (Checkfree)
Delaware Chkfree WPC Member (GA) LLC, a Delaware limited liability company (50%;
(manager) Nor (GA) QRS 14-17, Inc., a Georgia corporation (50%) Chkfree WPC
Member (GA) LLC and Nor (GA) QRS 14-17, Inc. are owned by Carey REIT II, Inc.
(100%), which is owned by WPC REIT Merger Sub Inc., a Maryland corporation
(100%), which is owned by WPC HOLDCO LLC, a Maryland limited liability company
(100%), which is owned by W.P. Carey Inc., a Maryland corporation (100%). N/A

 


[g49131ke44ii011.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership CAREY STORAGE I (MA ) LLC Delaware Carey Storage
Mezzanine I, LLC a Delaware limited liability company (100%) Carey Storage
Mezzanine I, LLC is owned by Carey/HUSREF IV Self- Storage Holdings, LLC, a
Delaware limited liability company (100%) Carey/HUSREF IV Self-Storage Holdings,
LLC is owned by (i) Carey Storage Management LLC, a Delaware limited liability
company (0% capital interest), (ii) HUSREF IV Self-Storage Investor LLC, a
Delaware limited liability company (0% capital interest), (iii) Carey
Self-Storage REIT LLC, a Delaware limited liability company (0% capital
interest) which is owned by W.P. Carey Inc. (100%), (iv) Carey Storage
Participation LLC, a Delaware limited liability company (75%) and (v) HUSREF IV
Self-Storage Participation LLC, a Delaware limited liability company (25%) Carey
Storage Participation LLC is owned by Carey REIT II, Inc., a Maryland
corporation (100%), which is owned by WPC REIT Merger Sub Inc., a Maryland
corporation (100%), which is owned by WPC HOLDCO LLC, a Maryland limited
liability company (100%), which is owned by W.P. Carey Inc., a Maryland
corporation (100%) Carey Storage Management LLC is owned by Carey REIT II, Inc.,
a Maryland corporation (100%), which is owned by WPC REIT Merger Sub Inc., a
Maryland corporation (100%), which is owned by WPC HOLDCO LLC, a Maryland
limited liability company (100%), which is owned by W.P. Carey Inc., a Maryland
corporation (100%) HUSREF IV Self-Storage Investor LLC and HUSREF IV
Self-Storage Participation LLC are owned by HUSREF IV LP, a Delaware limited
partnership HUSREF IV, LP (25%) W.P. Carey Inc. (75%) CARLOG SCI
(Carrefour/Logidis) France CARLOG 2 SARL (50%) CARLOG 1 SARL (50%) CARLOG 2 SARL
and CARLOG 1 SARL are owned by MAPI INVEST SPRL (100%) which is owned by: (i)
POLKINVEST Sprl (1,994 shares), which is owned by (A) Carey REIT II, Inc., a
Maryland corporation (approximately 21,819 shares) which is owned by Carey REIT
II, Inc., a Maryland corporation (100%), which is owned by WPC REIT Merger Sub
Inc., a Maryland corporation (100%), which is owned by WPC HOLDCO LLC, a
Maryland limited liability company (100%), which is owned by W.P. Carey Inc., a
Maryland corporation (100%) and (B) W.P. Carey & Co., Inc., a Delaware
corporation (1 share) ; W.P. Carey Inc. (approximately 99.9899%) W.P. Carey &
Co., Inc. (approximately .0001%) Mapinvest Delaware LLC (approximately .01%)

 


[g49131ke44ii012.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership (ii) Carey REIT II, Inc. (3,500 shares); (iii)
MAPINVEST DELAWARE LLC (1 share); and (iv) CORPORATE PROPERTY ASSOCIATES 15
INCORPORATED, a Maryland corporation (6,499 shares), which is owned by CPA 15
Merger Sub Inc., a Maryland corporation (100%), which is owned by WPC HOLDCO
LLC, a Maryland limited liability company (100%), which is owned by W.P. Carey
Inc., a Maryland corporation (100%) CCare(MULTI) Limited Partnership (Learning
Care Group (Childtime Childcare, Inc.)) Delaware CCare(MULTI) GP QRS 11-60,
Inc., a Delaware corporation (66.07% (general partner)) CCare(MULTI) LP QRS 9-1,
Inc., a Delaware corporation (33.93%) CCare(MULTI) GP QRS 11-60, Inc. is owned
by CIP Acquisition Incorporated, a Maryland corporation (100%), which is owned
by CORPORATE PROPERTY ASSOCIATES 15 INCORPORATED, a Maryland corporation (100%),
which is owned by CPA 15 Merger Sub Inc., a Maryland corporation (100%), which
is owned by WPC HOLDCO LLC, a Maryland limited liability company (100%), which
is owned by W.P. Carey Inc., a Maryland corporation (100%) CCare(MULTI) LP QRS
9-1, Inc. is owned by CORPORATE PROPERTY ASSOCIATES 9, L.P., A DELAWARE LIMITED
PARTNERSHIP, a Delaware limited partnership (100%), which is owned by Carey
Management LLC, a Delaware limited liability company (7.67%) and Carey Reit II,
Inc. (92.33%). Carey Management LLC is owned by Carey Reit II, Inc. (100%),
which is owned by W.P. Carey Inc., a Maryland corporation (100%) N/A CD UP LP
(Century V (J.A. Billip Houston TX Portfolio)) Delaware Bill CD LLC, a Delaware
limited liability company (.1%: general partner) UP CD LLC, a Delaware limited
liability company (99.9%) Bill CD LLC and UP CD LLC are owned by Carey REIT II,
Inc. (100%), which is owned by WPC REIT Merger Sub Inc., a Maryland corporation
(100%), which is owned by WPC HOLDCO LLC, a Maryland limited liability company
(100%), which is owned by W.P. Carey Inc., a Maryland corporation (100%). N/A
Consys-9 (SC) LLC (60%) and Consys (SC) QRS 16- 66, Inc. (40%) (as tenants in
common) (Consolidated Systems, Inc.) Delaware Consys-9 (SC) LLC, a Delaware
limited liability company is owned by Corporate Property Associates 9, L.P., a
Delaware limited partnership (100%) Consys (SC) QRS 16-66, Inc., Corporate
Property Associates 9, L.P. is owned by (i) Carey Management LLC, a Delaware
limited liability company (7.67%; general partner) which is owned by Carey REIT
II, Inc., a Maryland corporation (100%) and (ii) Carey REIT II, Inc., a Maryland
corporation (92.33%; limited partner), which is owned by WPC REIT Merger Sub
Inc., a Maryland corporation (100%), which is owned by WPC HOLDCO LLC, a
Maryland limited liability company (100%), which is owned by W.P. N/A

 


[g49131ke44ii013.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership a Delaware limited liability company is owned by
CPA 16 Merger Sub Inc., a Maryland corporation (100%) Carey Inc., a Maryland
corporation (100%). CPA 16 Merger Sub Inc. is owned by CPA 16 LLC, a Delaware
limited liability company (approximately 100%), which is owned by WPC REIT
Merger Sub Inc., a Maryland corporation (100%). WPC REIT Merger Sub Inc. is
owned by WPC HOLDCO LLC, a Maryland limited liability company (100%), which is
owned by W.P. Carey Inc., a Maryland corporation (100%) Containers (DE) Limited
Partnership (Kerr Group/ Berry Plastics) Delaware Containers (DE) QRS 15-36,
Inc., a Delaware corporation (0.5% (general partner)) CORPORATE PROPERTY
ASSOCIATES 15 INCORPORATED, a Maryland corporation (99.5%) Containers (DE) QRS
15-36, Inc. is owned by CORPORATE PROPERTY ASSOCIATES 15 INCORPORATED, a
Maryland corporation (100%), which is owned by CPA 15 Merger Sub Inc., a
Maryland corporation (100%), which is owned by WPC HOLDCO LLC, a Maryland
limited liability company (100%), which is owned by W.P. Carey Inc., a Maryland
corporation (100%) N/A Corporate Property Associates (Unisource Worldwide, Inc.)
California Carey Management LLC, a Delaware limited liability company (.9%;
general partner) Carey REIT II, Inc., a Maryland corporation (99.1%; limited
partner) Carey Management LLC is owned by Carey REIT II, Inc. (100%), which is
owned by WPC REIT Merger Sub Inc., a Maryland corporation (100%), which is owned
by WPC HOLDCO LLC, a Maryland limited liability company (100%), which is owned
by W.P. Carey Inc., a Maryland corporation (100%). N/A Corporate Property
Associates 6 - a California limited partnership (BellSouth Telecommunications,
Inc. (BellSouth Entertainment)) California Carey Management LLC, a Delaware
limited liability company (5%; general partner) Carey REIT II, Inc., a Maryland
corporation (95%; limited partner) Carey Management LLC is owned by Carey REIT
II, Inc. (100%), which is owned by WPC REIT Merger Sub Inc., a Maryland
corporation (100%), which is owned by WPC HOLDCO LLC, a Maryland limited
liability company (100%), which is owned by W.P. Carey Inc., a Maryland
corporation (100%). N/A Corporate Property Associates 6 - a California limited
partnership (Deloro Stellite Company, California Carey Management LLC, a
Delaware limited liability company (5%; general partner) Carey REIT II, Inc., a
Maryland Carey Management LLC is owned by Carey REIT II, Inc. (100%), which is
owned by WPC REIT Merger Sub Inc., a Maryland corporation (100%), which is owned
by WPC HOLDCO LLC, a Maryland limited liability company (100%), which is owned
by W.P. Carey Inc., a Maryland N/A

 


[g49131ke44ii014.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership Inc.) corporation (95%; limited partner)
corporation (100%). Corporate Property Associates 6 - a California limited
partnership (Jada Toys & Swat-Fame, Inc. (Stoody Deloro Stellite)) California
Carey Management LLC, a Delaware limited liability company (5%; general partner)
Carey REIT II, Inc., a Maryland corporation (95%; limited partner) Carey
Management LLC is owned by Carey REIT II, Inc. (100%), which is owned by WPC
REIT Merger Sub Inc., a Maryland corporation (100%), which is owned by WPC
HOLDCO LLC, a Maryland limited liability company (100%), which is owned by W.P.
Carey Inc., a Maryland corporation (100%). N/A Corporate Property Associates 6 -
a California limited partnership (Moran Foods d/b/a Save- A-Lot and Action Buys
Cars Inc. (Winn Dixie)) California Carey Management LLC, a Delaware limited
liability company (5%; general partner) Carey REIT II, Inc., a Maryland
corporation (95%; limited partner) Carey Management LLC is owned by Carey REIT
II, Inc. (100%), which is owned by WPC REIT Merger Sub Inc., a Maryland
corporation (100%), which is owned by WPC HOLDCO LLC, a Maryland limited
liability company (100%), which is owned by W.P. Carey Inc., a Maryland
corporation (100%). N/A Corporate Property Associates 6 - a California limited
partnership (S&ME, Inc. (Powerware)) California Carey Management LLC, a Delaware
limited liability company (5%; general partner) Carey REIT II, Inc., a Maryland
corporation (95%; limited partner) Carey Management LLC is owned by Carey REIT
II, Inc. (100%), which is owned by WPC REIT Merger Sub Inc., a Maryland
corporation (100%), which is owned by WPC HOLDCO LLC, a Maryland limited
liability company (100%), which is owned by W.P. Carey Inc., a Maryland
corporation (100%). N/A Corporate Property Associates 6 - a California limited
partnership (Tubular Metal Systems (Northern Tube Corporation)) California Carey
Management LLC, a Delaware limited liability company (5%; general partner) Carey
REIT II, Inc., a Maryland corporation (95%; limited partner) Carey Management
LLC is owned by Carey REIT II, Inc. (100%), which is owned by WPC REIT Merger
Sub Inc., a Maryland corporation (100%), which is owned by WPC HOLDCO LLC, a
Maryland limited liability company (100%), which is owned by W.P. Carey Inc., a
Maryland corporation (100%). N/A Corporate Property Associates 9, L.P.
(Autozone, Inc. C–II Leasehold) Delaware Carey Management LLC, a Delaware
limited liability company (7.67%; general partner) Carey REIT II, Inc., a
Maryland corporation (92.33%; limited Carey Management LLC is owned by Carey
REIT II, Inc. (100%), which is owned by WPC REIT Merger Sub Inc., a Maryland
corporation (100%), which is owned by WPC HOLDCO LLC, a Maryland limited
liability company (100%), which is owned by W.P. Carey Inc., a Maryland
corporation (100%). N/A

 


[g49131ke44ii015.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership partner) Corporate Property Associates 9, L.P. , a
Delaware limited partnership (Candle Lamp Company) Delaware Carey Management
LLC, a Delaware limited liability company (7.67%; general partner) Carey REIT
II, Inc., a Maryland corporation (92.33%; limited partner) Carey Management LLC
is owned by Carey REIT II, Inc. (100%), which is owned by WPC REIT Merger Sub
Inc., a Maryland corporation (100%), which is owned by WPC HOLDCO LLC, a
Maryland limited liability company (100%), which is owned by W.P. Carey Inc., a
Maryland corporation (100%). N/A Corporate Property Associates 9, L.P. , a
Delaware limited partnership (Federal Express Corporation – Corpus Christi)
Delaware Carey Management LLC, a Delaware limited liability company (7.67%;
general partner) Carey REIT II, Inc., a Maryland corporation (92.33%; limited
partner) Carey Management LLC is owned by Carey REIT II, Inc. (100%), which is
owned by WPC REIT Merger Sub Inc., a Maryland corporation (100%), which is owned
by WPC HOLDCO LLC, a Maryland limited liability company (100%), which is owned
by W.P. Carey Inc., a Maryland corporation (100%). N/A Corporate Property
Associates 9, L.P. , a Delaware limited partnership (Kenyon International
Emergency Services ) Delaware Carey Management LLC, a Delaware limited liability
company (7.67%; general partner) Carey REIT II, Inc., a Maryland corporation
(92.33%; limited partner) Carey Management LLC is owned by Carey REIT II, Inc.
(100%), which is owned by WPC REIT Merger Sub Inc., a Maryland corporation
(100%), which is owned by WPC HOLDCO LLC, a Maryland limited liability company
(100%), which is owned by W.P. Carey Inc., a Maryland corporation (100%). N/A
Corporate Property Associates 9, L.P. , a Delaware limited partnership (Kerr
Corporation (Sybron & Apogent)) Delaware Carey Management LLC, a Delaware
limited liability company (7.67%; general partner) Carey REIT II, Inc., a
Maryland corporation (92.33%; limited partner) Carey Management LLC is owned by
Carey REIT II, Inc. (100%), which is owned by WPC REIT Merger Sub Inc., a
Maryland corporation (100%), which is owned by WPC HOLDCO LLC, a Maryland
limited liability company (100%), which is owned by W.P. Carey Inc., a Maryland
corporation (100%). N/A Corporate Property Associates 9, L.P. , a Delaware
limited Delaware Carey Management LLC, a Delaware limited liability company
(7.67%; general Carey Management LLC is owned by Carey REIT II, Inc. (100%),
which is owned by WPC REIT Merger Sub Inc., a Maryland corporation (100%), which
is owned by WPC HOLDCO LLC, a Maryland limited liability company (100%), which
is owned by W.P. Carey Inc., a Maryland N/A

 


[g49131ke44ii016.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership partnership (NVR, Inc.) partner) Carey REIT II,
Inc., a Maryland corporation (92.33%; limited partner) corporation (100%).
Corporate Property Associates 9, L.P. , a Delaware limited partnership (Orbital
Sciences Corp.) Delaware Carey Management LLC, a Delaware limited liability
company (7.67%; general partner) Carey REIT II, Inc., a Maryland corporation
(92.33%; limited partner) Carey Management LLC is owned by Carey REIT II, Inc.
(100%), which is owned by WPC REIT Merger Sub Inc., a Maryland corporation
(100%), which is owned by WPC HOLDCO LLC, a Maryland limited liability company
(100%), which is owned by W.P. Carey Inc., a Maryland corporation (100%). N/A
Corporate Property Associates 9, L.P., a Delaware limited partnership (Northern
New England Telephone Operations LLC & Fairpoint Communications (Bell Atlantic
Corporation/ Verizon) Delaware Carey Management LLC, a Delaware limited
liability company (7.67%; general partner) Carey REIT II, Inc., a Maryland
corporation (92.33%; limited partner) Carey Management LLC is owned by Carey
REIT II, Inc. (100%), which is owned by WPC REIT Merger Sub Inc., a Maryland
corporation (100%), which is owned by WPC HOLDCO LLC, a Maryland limited
liability company (100%), which is owned by W.P. Carey Inc., a Maryland
corporation (100%). N/A Corporate Property Associates 9, L.P., a Delaware
limited partnership (Ormco Corporation (Sybron)) Delaware Carey Management LLC,
a Delaware limited liability company (7.67%; general partner) Carey REIT II,
Inc., a Maryland corporation (92.33%; limited partner) Carey Management LLC is
owned by Carey REIT II, Inc. (100%), which is owned by WPC REIT Merger Sub Inc.,
a Maryland corporation (100%), which is owned by WPC HOLDCO LLC, a Maryland
limited liability company (100%), which is owned by W.P. Carey Inc., a Maryland
corporation (100%). N/A Corporate Property Associates 9, L.P., a Delaware
limited partnership (The SI Organization Delaware Carey Management LLC, a
Delaware limited liability company (7.67%; general partner) Carey REIT II, Inc.,
a Maryland Carey Management LLC is owned by Carey REIT II, Inc. (100%), which is
owned by WPC REIT Merger Sub Inc., a Maryland corporation (100%), which is owned
by WPC HOLDCO LLC, a Maryland limited liability company (100%), which is owned
by W.P. Carey Inc., a Maryland corporation (100%). N/A

 


[g49131ke44ii017.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership (Lockheed Martin)) corporation (92.33%; limited
partner) Corporate Property Associates 9, L.P., a Delaware limited partnership
VACANT (Winn-Dixie Stores, Inc.) Delaware Carey Management LLC, a Delaware
limited liability company (7.67%; general partner) Carey REIT II, Inc., a
Maryland corporation (92.33%; limited partner) Carey Management LLC is owned by
Carey REIT II, Inc. (100%), which is owned by WPC REIT Merger Sub Inc., a
Maryland corporation (100%), which is owned by WPC HOLDCO LLC, a Maryland
limited liability company (100%), which is owned by W.P. Carey Inc., a Maryland
corporation (100%). N/A Dan (FL) QRS 15-7, Inc. (Danka Office Imaging Co. (KMBS
Building)) Delaware CORPORATE PROPERTY ASSOCIATES 15 INCORPORATED, a Maryland
corporation (100%) CORPORATE PROPERTY ASSOCIATES 15 INCORPORATED is owned by CPA
15 Merger Sub Inc., a Maryland corporation (100%), which is owned by WPC HOLDCO
LLC, a Maryland limited liability company (100%), which is owned by W.P. Carey
Inc., a Maryland corporation (100%) N/A Dcneth Landlord (NL) LLC (approximately
15%) and WPC 17-19 BV (approximately 85%) (C1000) Netherlands Dcneth Landlord
(NL) LLC is owned by Dcneth Member (NL) QRS 15-102, Inc. (100%) WPC 17-19 BV is
owned by CPA 17 Pan-European Holding Coop (100%) Dcneth Member (NL) QRS 15-102,
Inc. is owned by CORPORATE PROPERTY ASSOCIATES 15 INCORPORATED, a Maryland
corporation (100%), which is owned by CPA 15 Merger Sub Inc., a Maryland
corporation (100%), which is owned by WPC HOLDCO LLC, a Maryland limited
liability company (100%), which is owned by W.P. Carey Inc., a Maryland
corporation (100%) CPA 17 Pan-European Holding Coop is owned by (i) CPA 17
International Holding and Financing LLC, a Delaware limited partnership (1%),
which is owned by CPA:17 Limited Partnership, a Delaware limited partnership
(100%) and (ii) CPA:17 Limited Partnership (99%), which is owned by (a)
Corporate Property Associates 17 – Global incorporated, a Maryland corporation
(99.985%) and (b) W.P. Carey Holdings LLC, a Delaware limited liability company
(.015%), which is owned by WPC REIT Merger Sub Inc., a Maryland corporation
(100%), which is owned by WPC HOLDCO LLC, a Maryland limited liability company
(100%), which is owned by W.P. Carey Inc., a Maryland corporation (100%).
Corporate Property Associates 17 – Global incorporated (approximately 84.99%) W.
P. Carey Inc. (approximately 15.01%) DELMO (PA) QRS 11-36 and DELMO (PA) QRS 12-
10 Pennsylvania DELMO (PA) QRS 12-10, a Pennsylvania business trust (50%), as
tenant in common DELMO (PA) QRS 11-36, a Pennsylvania business trust DELMO (PA)
QRS 11-36 is owned by CIP Acquisition Incorporated, a Maryland corporation
(100%), which is owned by CORPORATE PROPERTY ASSOCIATES 15 INCORPORATED, a
Maryland corporation (100%), which is owned by CPA 15 Merger Sub Inc., a
Maryland corporation (100%), which is owned by WPC HOLDCO LLC, a Maryland
limited liability company (100%), which is owned by W.P. N/A

 


[g49131ke44ii018.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership (Del Monte (Yakima)) (50%), as tenant in common
Carey Inc., a Maryland corporation (100%) DELMO (PA) QRS 12-10 is owned by CPA
16 Merger Sub Inc., a Maryland corporation (100%), which is owned by CPA 16 LLC,
a Delaware limited liability company (100%), which is owned by WPC REIT Merger
Sub Inc., a Maryland corporation (100%). WPC REIT Merger Sub Inc. is owned by
WPC HOLDCO LLC, a Maryland limited liability company (100%), which is owned by
W.P. Carey Inc., a Maryland corporation (100%) DELMO 11/12 (DE) LLC (Del Monte
(Multi)) Delaware DELMO (PA) QRS 12-10, a Pennsylvania business trust (50%)
DELMO (PA) QRS 11-36, a Pennsylvania business trust (49.5%) DELMO (DE) QRS
11/12-1 INC., a Delaware corporation (.5% (manager)) DELMO (PA) QRS 11-36 and
DELMO (DE) QRS 11/12-1, INC. are owned by CIP Acquisition Incorporated, a
Maryland corporation (100%), which is owned by CORPORATE PROPERTY ASSOCIATES 15
INCORPORATED, a Maryland corporation (100%), which is owned by CPA 15 Merger Sub
Inc., a Maryland corporation (100%), which is owned by WPC HOLDCO LLC, a
Maryland limited liability company (100%), which is owned by W.P. Carey Inc., a
Maryland corporation (100%) DELMO (PA) QRS 12-10 is owned by CPA 16 Merger Sub
Inc., a Maryland corporation (100%), which is owned by CPA 16 LLC, a Delaware
limited liability company (100%), which is owned by WPC REIT Merger Sub Inc., a
Maryland corporation (100%). WPC REIT Merger Sub Inc. is owned by WPC HOLDCO
LLC, a Maryland limited liability company (100%), which is owned by W.P. Carey
Inc., a Maryland corporation (100%) N/A DIY Poland Sp. Z.o.o (OBI Poland) Poland
Brelade Holdings Limited (Cyprus) (100%) Brelade Holdings Limited (Cyprus) is
owned by Pol-Beaver LLC, a Delaware limited liability company (100%), which is
owned by (i) CPA 16 Merger Sub, Inc., a Maryland corporation (25%), which is
owned by CPA 16 LLC, a Delaware limited liability company (100%), which is owned
by WPC REIT Merger Sub Inc., a Maryland corporation (100%). WPC REIT Merger Sub
Inc. is owned by WPC HOLDCO LLC, a Maryland limited liability company (100%),
which is owned by W.P. Carey Inc., a Maryland corporation (100%), (ii) CORPORATE
PROPERTY ASSOCIATES 15 INCORPORATED, a Maryland corporation (75%) and (iii)
Beaver MM (POL) QRS 15-86, Inc., a Delware corporation (0% (sole manager)),
which is owned by CORPORATE PROPERTY ASSOCIATES 15 INCORPORATED, a Maryland
corporation (100%), which is owned by CPA 15 Merger Sub Inc., a Maryland
corporation (100%), which is owned by WPC HOLDCO LLC, a Maryland limited
liability company (100%), which is owned by W.P. Carey Inc., a Maryland
corporation N/A

 


[g49131ke44ii019.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership (100%) DP WPC (TX) LLC (American Bottling Company
(Dr. Pepper Bottling Company of Texas)) Delaware Corporate Property Associates
9, L.P., a Delaware limited partnership (100%) Corporate Property Associates 9
is owned by Carey Management LLC, a Delaware limited liability company (7.67%;
general partner) and Carey REIT II, Inc., a Maryland corporation (92.33%;
limited partner). Carey Management LLC is owned by Carey REIT II, Inc. (100%),
which is owned by WPC REIT Merger Sub Inc., a Maryland corporation (100%), which
is owned by WPC HOLDCO LLC, a Maryland limited liability company (100%), which
is owned by W.P. Carey Inc., a Maryland corporation (100%). N/A Dragon Godo
Kaisha (Wanbishi) Wanbi Investor LLC, a Delaware limited liability company (87%
Non-QII TK Investor) CPA 17 Asia Holdings LLC (10% TK Investor) Brassington Ltd
Hong Kong (non-voting 3% equity) Wanbi Investor LLC is owned by CPA 17 Asia
Holdings LLC (100%), which is owned by CPA:17 Limited Partnership (100%), which
is owned by (a) Corporate Property Associates 17 – Global incorporated, a
Maryland corporation (99.985%) and (b) W.P. Carey Holdings LLC, a Delaware
limited liability company (.015%), which is owned by WPC REIT Merger Sub Inc., a
Maryland corporation (100%), which is owned by WPC HOLDCO LLC, a Maryland
limited liability company (100%), which is owned by W.P. Carey Inc., a Maryland
corporation (100%). Brassington Ltd Hong Kong is owned by W.P. Carey Inc.
Corporate Property Associates 17 – Global incorporated (approximately 96.99%) W.
P. Carey Inc. (approximately 3.01%) DRAYTON PLAINS (MI), LLC (Kmart Corporation)
Delaware Carey REIT II, Inc., a Maryland corporation (100%) Carey REIT II, Inc.
is owned by WPC REIT Merger Sub Inc., a Maryland corporation (100%), which is
owned by WPC HOLDCO LLC, a Maryland limited liability company (100%), which is
owned by W.P. Carey Inc., a Maryland corporation (100%). N/A DSG (IN) QRS 15-44,
Inc. (Dick’s Sporting Goods) Delaware CORPORATE PROPERTY ASSOCIATES 15
INCORPORATED, a Maryland corporation (100%) CORPORATE PROPERTY ASSOCIATES 15
INCORPORATED is owned by CPA 15 Merger Sub Inc., a Maryland corporation (100%),
which is owned by WPC HOLDCO LLC, a Maryland limited liability company (100%),
which is owned by W.P. Carey Inc., a Maryland corporation (100%) N/A Energy (NJ)
QRS 15-10, Inc. (Foster Wheeler) Delaware CORPORATE PROPERTY ASSOCIATES 15
INCORPORATED, a Maryland corporation (100%) CORPORATE PROPERTY ASSOCIATES 15
INCORPORATED is owned by CPA 15 Merger Sub Inc., a Maryland corporation (100%),
which is owned by WPC HOLDCO LLC, a Maryland limited liability company (100%),
which is owned by W.P. Carey Inc., a Maryland corporation (100%) N/A

 


[g49131ke44ii020.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership Faur WPC (OH) LLC (Faurecia) Delaware Corporate
Property Associates 6 - a California limited partnership (100%) Corporate
Property Associates 6 - a California limited partnership is owned by Carey
Management LLC, a Delaware limited liability company (5%; general partner) and
Carey REIT II, Inc., a Maryland corporation (95%; limited partner). Carey
Management LLC is owned by Carey REIT II, Inc. (100%), which is owned by WPC
REIT Merger Sub Inc., a Maryland corporation (100%), which is owned by WPC
HOLDCO LLC, a Maryland limited liability company (100%), which is owned by W.P.
Carey Inc., a Maryland corporation (100%). N/A Finit (FI) LLC (Tietoenator)
Finit (FI) LLC owns Kiinteisto Oy Tietokilo 1-2 (100%), which owns the property
known as Kutojantie 6 and Kutojantie 8 Finit (FI) LLC owns Kiinteisto Oy
Tietotie 6, which owns the property known as Tietotie 6 Delaware Tito (FI) QRS
15-81, Inc., a Delaware corporation (60% (managing member)) Tito (FI) QRS 16-6,
Inc., a Delaware corporation (40%) Tito (FI) QRS 15-81, Inc. is owned by
CORPORATE PROPERTY ASSOCIATES 15 INCORPORATED, a Maryland corporation (100%),
which is owned by CPA 15 Merger Sub Inc., a Maryland corporation (100%), which
is owned by WPC HOLDCO LLC, a Maryland limited liability company (100%), which
is owned by W.P. Carey Inc., a Maryland corporation (100%) Tito (FI) QRS 16-6,
Inc. is owned by CPA 16 Merger Sub, Inc., a Maryland corporation (25%), which is
owned by CPA 16 LLC, a Delaware limited liability company (100%), which is owned
by WPC REIT Merger Sub Inc., a Maryland corporation (100). WPC REIT Merger Sub
Inc. is owned by WPC HOLDCO LLC, a Maryland limited liability company (100%),
which is owned by W.P. Carey Inc., a Maryland corporation (100%), N/A Fit (CO)
QRS 15-59, Inc. (24 Hour Fitness (Colorado)) Delaware CORPORATE PROPERTY
ASSOCIATES 15 INCORPORATED, a Maryland corporation (100%) CORPORATE PROPERTY
ASSOCIATES 15 INCORPORATED is owned by CPA 15 Merger Sub Inc., a Maryland
corporation (100%), which is owned by WPC HOLDCO LLC, a Maryland limited
liability company (100%), which is owned by W.P. Carey Inc., a Maryland
corporation (100%) N/A Four World Landlord (GA) LLC (World Color Printing (USA)
Corp.) Delaware Four World Manager (GA) LLC, a Delaware limited liability
company (1%; managing member) Corporate Property Associates 9, L.P., a Delaware
limited partnership (99%; general Four World Manager (GA) LLC is owned by
Corporate Property Associates 9, LP Corporate Property Associates 9 is owned by
Carey Management LLC, a Delaware limited liability company (7.67%; general
partner) and Carey REIT II, Inc., a Maryland corporation (92.33% limited
partner) , which is owned by WPC REIT Merger Sub Inc., a Maryland corporation
(100%), which is owned by WPC HOLDCO LLC, a Maryland limited liability company
(100%), which is owned by W.P. Carey Inc., a Maryland N/A

 


[g49131ke44ii021.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership partner) corporation (100%). GAL III (IN) QRS
15-49, Inc. (Dick’s Sporting Goods (GALYAN’s III)) Delaware CORPORATE PROPERTY
ASSOCIATES 15 INCORPORATED, a Maryland corporation (100%) CORPORATE PROPERTY
ASSOCIATES 15 INCORPORATED is owned by CPA 15 Merger Sub Inc., a Maryland
corporation (100%), which is owned by WPC HOLDCO LLC, a Maryland limited
liability company (100%), which is owned by W.P. Carey Inc., a Maryland
corporation (100%) N/A GAL III (NJ) QRS 15-45, Inc. (Dick’s Sporting Goods
(GALYAN’s III)) Delaware CORPORATE PROPERTY ASSOCIATES 15 INCORPORATED, a
Maryland corporation (100%) CORPORATE PROPERTY ASSOCIATES 15 INCORPORATED is
owned by CPA 15 Merger Sub Inc., a Maryland corporation (100%), which is owned
by WPC HOLDCO LLC, a Maryland limited liability company (100%), which is owned
by W.P. Carey Inc., a Maryland corporation (100%) N/A GAL III (NY) QRS 15-48,
Inc. (Dick’s Sporting Goods (GALYAN’s III)) Delaware CORPORATE PROPERTY
ASSOCIATES 15 INCORPORATED, a Maryland corporation (100%) CORPORATE PROPERTY
ASSOCIATES 15 INCORPORATED is owned by CPA 15 Merger Sub Inc., a Maryland
corporation (100%), which is owned by WPC HOLDCO LLC, a Maryland limited
liability company (100%), which is owned by W.P. Carey Inc., a Maryland
corporation (100%) N/A Goldyard, S.L. (Eroski: Mallorca) Spain Eros II Spain
17-16 B.V., a Dutch company (100%) Eros II Spain 17-16 B.V. is owned by: (i) CPA
17 Pan-European Holding Coop (30%), which is owned by (a) CPA 17 International
Holding and Financing LLC, a Delaware limited liability company (1%), which is
owned by CPA: 17 Limited Partnership, a Delaware limited partnership (100%), and
(b) CPA: 17 Limited Partnership, a Delaware limited partnership (99%), which is
owned by Corporate Property Associates 17- Global Incorporated, a Maryland
corporation (99.985%; general partner) and W. P. Carey Holdings LLC, a Delaware
limited liability company (.015%). W.P. Carey Holdings LLC is owned by Carey
REIT II Inc., a Maryland corporation (50%) and WPCI Holdings I LLC (50%). WPCI
Holdings I LLC is owned by Carey REIT II Inc. (92.31%) and WPCI Minority
Shareholders (7.69%); and (ii) EROS (ESP) CR QRS INC., a Delaware corporation
(70%), which is owned by Carey REIT II Inc., a Maryland corporation (100%),
which is owned by WPC REIT Merger Sub Inc., a Maryland corporation (100%), which
is owned by WPC HOLDCO LLC, a Maryland limited liability company (100%), which
is owned by W.P. Carey Inc., a Maryland corporation (100%). Corporate Property
Associates 17- Global Incorporated (29.09%) W.P. Carey Inc. (70.01%)

 


[g49131ke44ii022.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership GRC (TX) Limited Partnership (Grande
Communications) Delaware GRC (TX) QRS 15-47, Inc., a Delaware corporation (.5%
(general partner)) GRC (TX) Trust, a Maryland business trust (99.5%) GRC (TX)
QRS 15-47, Inc. and GRC (TX) Trust are owned by CORPORATE PROPERTY ASSOCIATES 15
INCORPORATED, a Maryland corporation (100%), which is owned by CPA 15 Merger Sub
Inc., a Maryland corporation (100%), which is owned by WPC HOLDCO LLC, a
Maryland limited liability company (100%), which is owned by W.P. Carey Inc., a
Maryland corporation (100%) N/A GRC-II (TX) Limited Partnership (Grande
Communications (Grande II)) Delaware GRC-II (TX) QRS 15-80, Inc, a Delaware
corporation (1% (general partner)) GRC-II (TX) Trust, a Maryland business trust
(99%) GRC-II (TX) QRS 15-80, Inc and GRC-II (TX) Trust are owned by CORPORATE
PROPERTY ASSOCIATES 15 INCORPORATED, a Maryland corporation (100%), which is
owned by CPA 15 Merger Sub Inc., a Maryland corporation (100%), which is owned
by WPC HOLDCO LLC, a Maryland limited liability company (100%), which is owned
by W.P. Carey Inc., a Maryland corporation (100%) N/A Hammer (DE) Limited
Partnership (Tru Value (Hammer)) Delaware HAMMER (DE) LP QRS 12-65, INC., a
Delaware corporation (15%) HAMMER (DE) LP QRS 14- 100, INC., a Delaware
corporation (35%) HAMMER (DE) QRS 15-32, INC., a Delaware corporation (.5%
(general partner)) HAMMER (DE) LP QRS 15-33, INC., a Delaware corporation
(49.5%) HAMMER (DE) LP QRS 12-65, INC. and HAMMER (DE) LP QRS 14- 100, INC. are
each owned by CPA 16 Merger Sub Inc. (100%), which is owned by CPA 16 LLC, a
Delaware limited liability company (100%), which is owned by WPC REIT Merger Sub
Inc., a Maryland corporation (100%). WPC REIT Merger Sub Inc. is owned by WPC
HOLDCO LLC, a Maryland limited liability company (100%), which is owned by W.P.
Carey Inc., a Maryland corporation (100%) HAMMER (DE) QRS 15-32, INC and HAMMER
(DE) LP QRS 15-33, INC. are each owned by CORPORATE PROPERTY ASSOCIATES 15
INCORPORATED (100%), which is owned by CPA 15 Merger Sub Inc., a Maryland
corporation (100%), which is owned by WPC HOLDCO LLC, a Maryland limited
liability company (100%), which is owned by W.P. Carey Inc., a Maryland
corporation (100%) N/A) HELLWEG GmbH & Co. Vermögensverwaltungs KG1 German
Shovel Management GmbH (0% GP) HLWG TWO (GER) LLC, a Delaware limited liability
Shovel Management GmbH is owned by HLWG TWO (GER) LLC (100%) Drill GmbH and Co.
KG is owned by Hoe Management GmbH (0%; GP), W.P. Carey Inc. (67%) CORPORATE
PROPERTY ASSOCIATES 17 – GLOBAL 1 HELLWEG GmbH & Co. Vermögensverwaltungs KG
owns (i) Erwin Specht Verwactungs GmbH (100%) and (ii) Erwin Specht GmbH & Co.
KG (100%), which is the owner of the Wiessensee Property. Erwin Specht
Verwactungs GmbH is the General Partner of Erwin Specht GmbH & Co. KG (0%)

 


[g49131ke44ii023.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership (Hellweg II) company (89.9%) Drill GmbH and Co. KG
(5.1%) Reinhold Semer2 (5%) HLWG TWO (GER) LLC (94.9%) and Reinhold Semer (5.1%)
Hoe Management GmbH is owned by HLWG TWO (GER) LLC (94.8%) and Reinhold Semer
(5.2%) HLWG TWO (GER) LLC is owned by H2 INVESTOR (GER) QRS 14-104 LLC, a
Delaware limited liability company (33%), H2 INVESTOR (GER) QRS 16-100, INC., a
Delaware corporation (27%) and H2 INVESTOR (GER) QRS 15-91, INC., a Delaware
corporation (40%) H2 INVESTOR (GER) QRS 14-104 LLC is owned by CPA:17 LIMITED
PARTNERSHIP, a Delaware limited partnership (100%) CPA:17 LIMITED PARTNERSHIP is
owned by CORPORATE PROPERTY ASSOCIATES 17 –GLOBAL INCORPORATED, a Maryland
corporation (99.985% limited partner and general partner) and W.P. CAREY
HOLDINGS LLC, a Delaware limited liability company (0.015% special general
partner) W.P. CAREY HOLDINGS LLC is owned by CAREY REIT II, INC., a Maryland
corporation (50%) and W.P.C.I. Holdings I LLC, a Delaware limited liability
company (50%) W.P.C.I. Holdings I LLC is owned by CAREY REIT II, INC. (near
100%), which is owned by WPC REIT Merger Sub Inc., a Maryland corporation
(100%), which is owned by WPC HOLDCO LLC, a Maryland limited liability company
(100%), which is owned by W.P. Carey Inc., a Maryland corporation (100%) H2
INVESTOR (GER) QRS 16-100, INC. is owned by CPA 16 MERGER SUB INC., a Maryland
corporation (100%) CPA 16 MERGER SUB INC. is owned by CPA 16 LLC, a Delaware
limited liability company (approximately 100%) CPA 16 LLC is owned by WPC REIT
Merger Sub Inc., a Maryland corporation (100%), which is owned by WPC HOLDO LLC,
a Maryland INCORPORATED (33%) 2 Reinhold Semer, an individual, is not affiliated
with W.P. Carey Inc.

 


[g49131ke44ii024.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership limited liability company, which is owned by W.P.
Carey Inc., a Maryland corporation (100%) H2 INVESTOR (GER) QRS 15-91, INC. is
owned by CORPORATE PROPERTY ASSOCIATES 15 INCORPORATED, a Maryland corporation
(100%), which is owned by CPA 15 Merger Sub Inc., a Maryland corporation (100%),
which is owned by WPC HOLDCO LLC, a Maryland limited liability company (100%),
which is owned by W.P. Carey Inc., a Maryland corporation (100%) Hum (DE) QRS
11-45, Inc. (Humco Holding Group, Inc.) Delaware CIP Acquisition Incorporated, a
Maryland corporation (100%) CIP Acquisition Incorporated is owned by CORPORATE
PROPERTY ASSOCIATES 15 INCORPORATED, a Maryland corporation (100%), which is
owned by CPA 15 Merger Sub Inc., a Maryland corporation (100%), which is owned
by WPC HOLDCO LLC, a Maryland limited liability company (100%), which is owned
by W.P. Carey Inc., a Maryland corporation. N/A ICG (TX) LIMITED PARTNERSHIP
Delaware ICG-GP (TX) QRS 15-3, INC., a Delaware corporation (0.5% (general
partner)) ICG-LP (TX) TRUST, a Maryland business trust (99.5%) ICG-GP (TX) QRS
15-3, INC. and ICG-LP (TX) TRUST are owned by CORPORATE PROPERTY ASSOCIATES 15
INCORPORATED, a Maryland corporation (100%), which is owned by CPA 15 Merger Sub
Inc., a Maryland corporation (100%), which is owned by WPC HOLDCO LLC, a
Maryland limited liability company (100%), which is owned by W.P. Carey Inc., a
Maryland corporation (100%) N/A Illkinvest SAS Tours Invest SAS (Bouyges
Telecom/Groupe Sofemo Illkinvest - France Tours Invest - France Illkinvest is
owned by Polkinvest Sprl (75%), REM France (10%) and two unaffiliated Belgian
individuals (15%) Tours Invest is owned by Polkinvest Sprl (95%) and REM France
(5%) POLKINVEST Sprl is owned by (i) Carey REIT II, Inc., a Maryland corporation
(approximately 21,819 shares) Carey REIT II, Inc. (100%), which is owned by WPC
REIT Merger Sub Inc., a Maryland corporation (100%), which is owned by WPC
HOLDCO LLC, a Maryland limited liability company (100%), which is owned by W.P.
Carey Inc., a Maryland corporation (100%).and (ii) W.P. Carey & Co., Inc., a
Delaware corporation (1 share) Illkinvest – W.P. Carey Inc. (approximately
74.9999%), W.P. Carey & Co., Inc. (approximately .0001%), REM France (10%) and
two unaffiliated Belgian individuals (15%) Tours Invest – W.P. Carey Inc.
(approximately 94.9999%), W.P. Carey & Co., Inc. (approximately

 


[g49131ke44ii025.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership .0001%), and REM France (5%) JPCentre (TX) LLC
(JPMorgan Chase Bank, National Association) Delaware Corporate Property
Associates 9, L.P., a Delaware limited partnership (100%) Corporate Property
Associates 9 is owned by Carey Management LLC, a Delaware limited liability
company (7.67%; general partner) and Carey REIT II, Inc., a Maryland corporation
(92.33% limited partner). Carey Management LLC is owned by Carey REIT II, Inc.
(100%), which is owned by WPC REIT Merger Sub Inc., a Maryland corporation
(100%), which is owned by WPC HOLDCO LLC, a Maryland limited liability company
(100%), which is owned by W.P. Carey Inc., a Maryland corporation (100%). N/A KF
WPC OWNER (IL) LLC (Kraft Foods) Delaware CORPORATE PROPERTY ASSOCIATES 15
INCORPORATED, a Maryland corporation (100%) CORPORATE PROPERTY ASSOCIATES 15
INCORPORATED is owned by CPA 15 Merger Sub Inc., a Maryland corporation (100%),
which is owned by WPC HOLDCO LLC, a Maryland limited liability company (100%),
which is owned by W.P. Carey Inc., a Maryland corporation (100%) N/A Labrador
(AZ) LP (PetsMart (AZ)) Delaware TERRIER (AZ) QRS 14-78, INC., a Delaware
corporation (1% (general partner)) CPA 16 Merger Sub Inc., a Maryland
corporation (69%) CORPORATE PROPERTY ASSOCIATES 15 INCORPORATED, a Maryland
corporation (30%) TERRIER (AZ) QRS 14-78, INC. is owned by CPA 16 Merger Sub
Inc. (100%), which is owned by CPA 16 LLC, a Delaware limited liability company
(100%), which is owned by WPC REIT Merger Sub Inc., a Maryland corporation
(100%). WPC REIT Merger Sub Inc. is owned by WPC HOLDCO LLC, a Maryland limited
liability company (100%), which is owned by W.P. Carey Inc., a Maryland
corporation (100%) CORPORATE PROPERTY ASSOCIATES 15 INCORPORATED is owned by CPA
15 Merger Sub Inc., a Maryland corporation (100%), which is owned by WPC HOLDCO
LLC, a Maryland limited liability company (100%), which is owned by W.P. Carey
Inc., a Maryland corporation (100%) N/A Linden (GER) LLC (Lindenmaier) Delaware
Chassis (GER) QRS 16-118, Inc., a Delaware corporation (33.3%) Gearbox (GER) QRS
15-95, Inc., a Delaware corporation (66.7% (managing member)) Chassis (GER) QRS
16-118, Inc. is owned by CPA 16 Merger Sub, Inc., a Maryland corporation (100%),
which is owned by CPA 16 LLC, a Delaware limited liability company (100%), which
is owned by WPC REIT Merger Sub Inc., a Maryland corporation (100%). WPC REIT
Merger Sub Inc. is owned by WPC HOLDCO LLC, a Maryland limited liability company
(100%), which is owned by W.P. Carey Inc., a Maryland corporation (100%) Gearbox
(GER) QRS 15-95, Inc. is owned by CORPORATE PROPERTY ASSOCIATES 15 INCORPORATED,
a Maryland corporation (100%), which is owned by CPA 15 Merger Sub Inc., a
Maryland corporation N/A

 


[g49131ke44ii026.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership (100%), which is owned by WPC HOLDCO LLC, a
Maryland limited liability company (100%), which is owned by W.P. Carey Inc., a
Maryland corporation (100%) LT Fitness (DE) QRS 15- 53, Inc. (Life Time Fitness)
Delaware CORPORATE PROPERTY ASSOCIATES 15 INCORPORATED, a Maryland corporation
(100%) CORPORATE PROPERTY ASSOCIATES 15 INCORPORATED is owned by CPA 15 Merger
Sub Inc., a Maryland corporation (100%), which is owned by WPC HOLDCO LLC, a
Maryland limited liability company (100%), which is owned by W.P. Carey Inc., a
Maryland corporation (100%) N/A Marcourt Investments Incorporated (Marcourt
Investments Inc./ Marriott) Maryland Coolidge Investment Partners, L.P., a
Delaware limited partnership (approximately 53%) CIP Acquisition Incorporated, a
Maryland corporation (approximately 47%) CIP Acquisition Incorporated is owned
by CORPORATE PROPERTY ASSOCIATES 15 INCORPORATED, a Maryland corporation (100%),
which is owned by CPA 15 Merger Sub Inc., a Maryland corporation (100%), which
is owned by WPC HOLDCO LLC, a Maryland limited liability company (100%), which
is owned by W.P. Carey Inc., a Maryland corporation. Coolidge Investment
Partners, L.P., a Delaware limited partnership (approximately 53%) W.P. Carey
Inc. (approximately 47%) Mauritius International I LLC3 (India Fund) India W.P.
Carey International LLC (100%) W.P. Carey International LLC is owned by (i)
Individual Member(s) (7.69%) and (ii) Carey REIT II, Inc., a Maryland
corporation (92.31%), which is owned by WPC REIT Merger Sub Inc., a Maryland
corporation (100%), which is owned by WPC HOLDCO LLC, a Maryland limited
liability company (100%), which is owned by W.P. Carey Inc., a Maryland
corporation (100%). N/A MBM-Beef (DE) QRS 15- 18, Inc. (Meadow Brook Meats)
Delaware CORPORATE PROPERTY ASSOCIATES 15 INCORPORATED, a Maryland corporation
(100%) CORPORATE PROPERTY ASSOCIATES 15 INCORPORATED is owned by CPA 15 Merger
Sub Inc., a Maryland corporation (100%), which is owned by WPC HOLDCO LLC, a
Maryland limited liability company (100%), which is owned by W.P. Carey Inc., a
Maryland corporation (100%) N/A Mechanic (AZ) QRS 15- 41, Inc. (Universal
Technical Delaware CORPORATE PROPERTY ASSOCIATES 15 INCORPORATED, a Maryland
CORPORATE PROPERTY ASSOCIATES 15 INCORPORATED is owned by CPA 15 Merger Sub
Inc., a Maryland corporation (100%), which is owned by WPC HOLDCO LLC, a
Maryland limited liability company (100%), which is owned by W.P. Carey Inc., a
Maryland N/A 3 Owns 150 Class A Preferred Units in India Fund.

 


[g49131ke44ii027.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership Institute of Arizona, Inc.) corporation (100%)
corporation (100%) Medi (PA) Limited Partnership (MediMedia) Delaware Medi (PA)
QRS 15-21, Inc., a Delaware corporation (.5% (general partner)) Medi (PA) Trust,
a Maryland business trust (99.5%) Medi (PA) QRS 15-21, Inc. and Medi (PA) Trust
are owned by CORPORATE PROPERTY ASSOCIATES 15 INCORPORATED, a Maryland
corporation (100%), which is owned by CPA 15 Merger Sub Inc., a Maryland
corporation (100%), which is owned by WPC HOLDCO LLC, a Maryland limited
liability company (100%), which is owned by W.P. Carey Inc., a Maryland
corporation (100%) N/A MM (UT) QRS 11-59, Inc. (Merit Medical Systems, Inc.)
Delaware CIP Acquisition Incorporated, a Maryland corporation (100%) CIP
Acquisition Incorporated is owned by CORPORATE PROPERTY ASSOCIATES 15
INCORPORATED, a Maryland corporation (100%), which is owned by CPA 15 Merger Sub
Inc., a Maryland corporation (100%), which is owned by WPC HOLDCO LLC, a
Maryland limited liability company (100%), which is owned by W.P. Carey Inc., a
Maryland corporation. N/A Module (DE) Limited Partnership (Tower Transaction)
Delaware Suspension (DE) QRS 15-1, Inc., a Delaware corporation (. 1% (general
partner)) CORPORATE PROPERTY ASSOCIATES 15 INCORPORATED, a Maryland corporation
(99.9%) Suspension (DE) QRS 15-1, Inc. is owned by CORPORATE PROPERTY ASSOCIATES
15 INCORPORATED, a Maryland corporation (100%), which is owned by CPA 15 Merger
Sub Inc., a Maryland corporation (100%), which is owned by WPC HOLDCO LLC, a
Maryland limited liability company (100%), which is owned by W.P. Carey Inc., a
Maryland corporation (100%) N/A NEOSERV (CO) QRS 11- 8, Inc. (80%) and NEOSERV
(CO) QRS 10- 13, Inc. (20%) as tenants in common (EDS Customer Relationship
Management, Inc. (Centrobe/Neodata)) Colorado NEOSERV (CO) QRS 11-8, Inc. and
NEOSERV (CO) QRS 10-13, Inc. are owned by CIP Acquisition Incorporated, a
Maryland corporation (100%), CIP Acquisition Incorporated is owned by CORPORATE
PROPERTY ASSOCIATES 15 INCORPORATED, a Maryland corporation (100%), which is
owned by CPA 15 Merger Sub Inc., a Maryland corporation (100%), which is owned
by WPC HOLDCO LLC, a Maryland limited liability company (100%), which is owned
by W.P. Carey Inc., a Maryland corporation. N/A Olimpia Investment Sp. z o.o.
Poland Pilbara Investments Limited, a Cypress company (100%) Pilbara Investments
Limited is owned by Polkinvest Sprl (100%) which is owned by (i) Carey REIT II,
Inc., a Maryland corporation (approximately 21,819 shares) , which is owned by
WPC REIT Merger Sub Inc., a Maryland corporation (100%), which is owned by WPC
HOLDCO LLC, a Maryland limited liability company (100%), which is owned by W.P.
W.P. Carey Inc. (approximately 99.9999%) W.P. Carey & Co., Inc.

 


[g49131ke44ii028.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership (OBI 3) (Wroclaw) Carey Inc., a Maryland
corporation (100%), and (ii) W.P. Carey & Co., Inc., a Delaware corporation (1
share) (approximately .0001%) Optical (CA) QRS 15-8, Inc. (L-3 Communications
SSG Tinsley, Inc.) Delaware CORPORATE PROPERTY ASSOCIATES 15 INCORPORATED, a
Maryland corporation (100%) CORPORATE PROPERTY ASSOCIATES 15 INCORPORATED is
owned by CPA 15 Merger Sub Inc., a Maryland corporation (100%), which is owned
by WPC HOLDCO LLC, a Maryland limited liability company (100%), which is owned
by W.P. Carey Inc., a Maryland corporation (100%) N/A Overtape (CA) QRS 15- 14,
Inc. (Overland Storage) Delaware CORPORATE PROPERTY ASSOCIATES 15 INCORPORATED,
a Maryland corporation (100%) CORPORATE PROPERTY ASSOCIATES 15 INCORPORATED is
owned by CPA 15 Merger Sub Inc., a Maryland corporation (100%), which is owned
by WPC HOLDCO LLC, a Maryland limited liability company (100%), which is owned
by W.P. Carey Inc., a Maryland corporation (100%) N/A OX (AL) LLC (Gestamp
Alabama (Oxford Automotive)) Delaware OX-GP (AL) QRS 15-15, Inc., a Delaware
corporation (100%) OX-GP (AL) QRS 15-15, Inc. is owned by CORPORATE PROPERTY
ASSOCIATES 15 INCORPORATED, a Maryland corporation (100%), which is owned by CPA
15 Merger Sub Inc., a Maryland corporation (100%), which is owned by WPC HOLDCO
LLC, a Maryland limited liability company (100%), which is owned by W.P. Carey
Inc., a Maryland corporation (100%) N/A PAPER LIMITED LIABILITY COMPANY
(Unisource Worldwide, Inc.) Delaware CPA Paper, Inc., a Delaware corporation
(1%) Corporate Property Associates 4, a California Limited Partnership (99%) CPA
Paper, Inc. is owned by Corporate Property Associates 4, a California Limited
Partnership (100%) which is owned by Carey Management LLC, a Delaware limited
liability company (2.6%; general partner) and Carey REIT II, Inc., a Maryland
corporation (97.4%; limited partner) Carey Management LLC is owned by Carey REIT
II, Inc. (100%), which is owned by WPC REIT Merger Sub Inc., a Maryland
corporation (100%), which is owned by WPC HOLDCO LLC, a Maryland limited
liability company (100%), which is owned by W.P. Carey Inc., a Maryland
corporation (100%). N/A Pem (MN) QRS 15-39, Inc. (Benchmark Electronics
(Pemstar)) Delaware CORPORATE PROPERTY ASSOCIATES 15 INCORPORATED, a Maryland
corporation (100%) CORPORATE PROPERTY ASSOCIATES 15 INCORPORATED is owned by CPA
15 Merger Sub Inc., a Maryland corporation (100%), which is owned by WPC HOLDCO
LLC, a Maryland limited liability company (100%), which is owned by W.P. Carey
Inc., a Maryland corporation (100%) N/A PENSACOLA STORAGE Delaware Pensacola
Storage Member (FL) LLC, a Delaware limited Pensacola Storage Member (FL) LLC is
owned by Carey Storage Member LLC (100%), which is owned by Carey Storage
Management N/A

 


[g49131ke44ii029.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership (FL) LLC liability company (100%) LLC (100%), which
is owned by Carey REIT II, Inc. (100%), which is owned by WPC REIT Merger Sub
Inc., a Maryland corporation (100%), which is owned by WPC HOLDCO LLC, a
Maryland limited liability company (100%), which is owned by W.P. Carey Inc., a
Maryland corporation (100%). PET(TX) LP (PetSmart) Delaware PET(TX)GP QRS 11-62,
INC., a Delaware corporation (0.1% (general partner)) PET(TX) TRUST, a Maryland
business trust PET(TX)GP QRS 11-62, INC. and PET(TX) TRUST are owned by CIP
ACQUISITION INCORPORATED, a Maryland corporation (100%), which is owned by
CORPORATE PROPERTY ASSOCIATES 15 INCORPORATED, a Maryland corporation (100%),
which is owned by CPA 15 Merger Sub Inc., a Maryland corporation (100%), which
is owned by WPC HOLDCO LLC, a Maryland limited liability company (100%), which
is owned by W.P. Carey Inc., a Maryland corporation (100%) N/A Plastic (DE)
Limited Partnership (Rexam Consumer Plastic, Inc. (Precise)) Delaware Plastic
(DE) QRS 15-56, Inc., a Delaware corporation (.5% (general partner)) Plastic
(DE) Trust, a Maryland business trust (99.5%) Plastic (DE) QRS 15-56, Inc, and
Plastic (DE) Trust are owned by CORPORATE PROPERTY ASSOCIATES 15 INCORPORATED, a
Maryland corporation (100%), which is owned by CPA 15 Merger Sub Inc., a
Maryland corporation (100%), which is owned by WPC HOLDCO LLC, a Maryland
limited liability company (100%), which is owned by W.P. Carey Inc., a Maryland
corporation (100%) N/A Pohj Landlord (Finland) LLC (Pohjola) Delaware Pohj
Managing Member (Finland) QRS 16-20, Inc., a Delaware corporation (40% (managing
member)) Pohj Member (Finland) QRS 15-82, Inc., a Delaware corporation (60%)
Pohj Managing Member (Finland) QRS 16-20, Inc. is owned by CPA 16 Merger Sub,
Inc., a Maryland corporation (100%), which is owned by CPA 16 LLC, a Delaware
limited liability company (100%), which is owned by WPC REIT Merger Sub Inc., a
Maryland corporation (100%). WPC REIT Merger Sub Inc. is owned by WPC HOLDCO
LLC, a Maryland limited liability company (100%), which is owned by W.P. Carey
Inc., a Maryland corporation (100%) Pohj Member (Finland) QRS 15-82, Inc. is
owned by CORPORATE PROPERTY ASSOCIATES 15 INCORPORATED, a Maryland corporation
(100%), which is owned by CPA 15 Merger Sub Inc., a Maryland corporation (100%),
which is owned by WPC HOLDCO LLC, a Maryland limited liability company (100%),
which is owned by W.P. Carey Inc., a Maryland corporation (100%) N/A Pol (NC)
QRS 15-25, Inc. (New Wincup Holdings (Polar Plastics)) Delaware CORPORATE
PROPERTY ASSOCIATES 15 INCORPORATED, a Maryland corporation (100%) CORPORATE
PROPERTY ASSOCIATES 15 INCORPORATED is owned by CPA 15 Merger Sub Inc., a
Maryland corporation (100%), which is owned by WPC HOLDCO LLC, a Maryland
limited liability company (100%), which is owned by W.P. Carey Inc., a Maryland
corporation (100%) N/A

 


[g49131ke44ii030.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership QRS 10-18 (FL), LLC (Fiskars (Enviroworks, Inc.))
Delaware Carey REIT II, Inc., a Maryland corporation (100%) Carey REIT II, Inc.
is owned by WPC REIT Merger Sub Inc., a Maryland corporation (100%), which is
owned by WPC HOLDCO LLC, a Maryland limited liability company (100%), which is
owned by W.P. Carey Inc., a Maryland corporation (100%). N/A QRS 11-2 (AR), LLC
(Xerox) Delaware Carey REIT II, Inc., a Maryland corporation (100%) Carey REIT
II, Inc. is owned by WPC REIT Merger Sub Inc., a Maryland corporation (100%),
which is owned by WPC HOLDCO LLC, a Maryland limited liability company (100%),
which is owned by W.P. Carey Inc., a Maryland corporation (100%). N/A QRS 11-41
(AL) LLC (Sports Wholesale, Inc. (Hibbett Sporting Goods)) Delaware Hibbett (AL)
11-41, Inc., a Delaware corporation (.1% (managing member)) Carey REIT II, Inc.,
a Maryland corporation (99.9%) Hibbett (AL) 11-41, Inc. is owned by Carey REIT
II, Inc., which is owned by WPC REIT Merger Sub Inc., a Maryland corporation
(100%), which is owned by WPC HOLDCO LLC, a Maryland limited liability company
(100%), which is owned by W.P. Carey Inc., a Maryland corporation (100%). N/A QS
Ark (DE) QRS 15-38, Inc. (Qualserv Corporation) Delaware CORPORATE PROPERTY
ASSOCIATES 15 INCORPORATED, a Maryland corporation (100%) CORPORATE PROPERTY
ASSOCIATES 15 INCORPORATED is owned by CPA 15 Merger Sub Inc., a Maryland
corporation (100%), which is owned by WPC HOLDCO LLC, a Maryland limited
liability company (100%), which is owned by W.P. Carey Inc., a Maryland
corporation (100%) N/A Quest-US West (AZ) QRS 11-68, LLC (Qwest Communications,
Inc. (US West)) Delaware Comquest West (AZ) 11-68, Inc., a Delaware corporation
(.1%; managing member) Carey REIT II, Inc., a Maryland corporation (99.9%)
Comquest West (AZ) QRS 11-68, LLC is owned by Carey REIT II, Inc., which is
owned by WPC REIT Merger Sub Inc., a Maryland corporation (100%), which is owned
by WPC HOLDCO LLC, a Maryland limited liability company (100%), which is owned
by W.P. Carey Inc., a Maryland corporation (100%). N/A Rails (UK) QRS 15-54,
Inc. (Tata Steel – UK Limited) Delaware CORPORATE PROPERTY ASSOCIATES 15
INCORPORATED, a Maryland corporation (100%) CORPORATE PROPERTY ASSOCIATES 15
INCORPORATED is owned by CPA 15 Merger Sub Inc., a Maryland corporation (100%),
which is owned by WPC HOLDCO LLC, a Maryland limited liability company (100%),
which is owned by W.P. Carey Inc., a Maryland corporation (100%) N/A
Randolph/Clinton Limited Partnership (Symphony IRI Group (Information Resources,
Delaware Corporate Property Associates 9, L.P., a Delaware limited partnership
(33.33%) QRS 10-1 (ILL), Inc., an Illinois corporation (67% (general Corporate
Property Associates 9, L.P. is owned by (i) Carey Management LLC, a Delaware
limited liability company (7.67%; general partner), and (ii) Carey REIT II,
Inc., a Maryland corporation (92.33%; limited partner) QRS 10-1 (ILL), Inc. is
owned by CIP Acquisition Incorporated (100%), N/A

 


[g49131ke44ii031.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership Inc.)) partner) which is owned by Corporate
Property Associates 15 Incorporated, a Maryland corporation (100%), which is
owned by CPA 15 Merger Sub Inc., a Maryland corporation (100%), which is owned
by WPC HOLDCO LLC, a Maryland limited liability company (100%), which is owned
by W.P. Carey Inc., a Maryland corporation (100%) Carey Management LLC is owned
by Carey REIT II, Inc. (100%), which is owned by WPC REIT Merger Sub Inc., a
Maryland corporation (100%), which is owned by WPC HOLDCO LLC, a Maryland
limited liability company (100%), which is owned by W.P. Carey Inc., a Maryland
corporation (100%) RII (CA) QRS 15-2, INC. (EADS North America Test and Services
(Racal)) Delaware CORPORATE PROPERTY ASSOCIATES 15 INCORPORATED, a Maryland
corporation (100%) CORPORATE PROPERTY ASSOCIATES 15 INCORPORATED is owned by CPA
15 Merger Sub Inc., a Maryland corporation (100%), which is owned by WPC HOLDCO
LLC, a Maryland limited liability company (100%), which is owned by W.P. Carey
Inc., a Maryland corporation (100%) N/A Rush It LLC (Federal Express
Corporation) Delaware Deliver (TN) QRS 14-49, Inc., a Delaware corporation (1%;
managing member) Carey REIT II, Inc., a Maryland corporation (99%) Deliver (TN)
QRS 14-49, Inc. is owned by Carey REIT II, Inc., which is owned by WPC REIT
Merger Sub Inc., a Maryland corporation (100%), which is owned by WPC HOLDCO
LLC, a Maryland limited liability company (100%), which is owned by W.P. Carey
Inc., a Maryland corporation (100%). N/A Salted Peanuts (LA) QRS 15-13, Inc.
(Rave Motion Pictures Baton Rouge, L.L.C.)) Delaware CORPORATE PROPERTY
ASSOCIATES 15 INCORPORATED, a Maryland corporation (100%) CORPORATE PROPERTY
ASSOCIATES 15 INCORPORATED is owned by CPA 15 Merger Sub Inc., a Maryland
corporation (100%), which is owned by WPC HOLDCO LLC, a Maryland limited
liability company (100%), which is owned by W.P. Carey Inc., a Maryland
corporation (100%) N/A Scan (OR) QRS 11-47, Inc. (Datalogic/PSC Scanning, Inc.)
Delaware CIP Acquisition Incorporated, a Maryland corporation (100%) CIP
Acquisition Incorporated is owned by CORPORATE PROPERTY ASSOCIATES 15
INCORPORATED, a Maryland corporation (100%), which is owned by CPA 15 Merger Sub
Inc., a Maryland corporation (100%), which is owned by WPC HOLDCO LLC, a
Maryland limited liability company (100%), which is owned by W.P. Carey Inc., a
Maryland corporation. N/A SF(TX) LP (Sports and Fitness/24 Delaware SF(TX)GP QRS
11-61, Inc., a Delaware corporation (.1% (general partner)) SF(TX)GP QRS 11-61,
Inc. and SF(TX) Trust are owned by CIP Acquisition Incorporated, a Maryland
corporation (100%), which is owned by CORPORATE PROPERTY ASSOCIATES 15
INCORPORATED, a Maryland corporation (100%), which is owned by CPA 15 Merger Sub
N/A

 


[g49131ke44ii032.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership Hour Fitness) SF(TX) Trust, a Maryland business
trust (99.9%) Inc., a Maryland corporation (100%), which is owned by WPC HOLDCO
LLC, a Maryland limited liability company (100%), which is owned by W.P. Carey
Inc., a Maryland corporation (100%) SFC (TN) QRS 11-21, Inc. (24 Hour Fitness
Tennessee) Tennessee CIP Acquisition Incorporated, a Maryland corporation (100%)
CIP Acquisition Incorporated is owned by CORPORATE PROPERTY ASSOCIATES 15
INCORPORATED, a Maryland corporation (100%), which is owned by CPA 15 Merger Sub
Inc., a Maryland corporation (100%), which is owned by WPC HOLDCO LLC, a
Maryland limited liability company (100%), which is owned by W.P. Carey Inc., a
Maryland corporation. N/A SHAQ (DE) QRS 15-75, INC. Delaware CORPORATE PROPERTY
ASSOCIATES 15 INCORPORATED, a Maryland corporation (100%) CORPORATE PROPERTY
ASSOCIATES 15 INCORPORATED is owned by CPA 15 Merger Sub Inc., a Maryland
corporation (100%), which is owned by WPC HOLDCO LLC, a Maryland limited
liability company (100%), which is owned by W.P. Carey Inc., a Maryland
corporation (100%) N/A Spec (CA) QRS 12-20, Inc. (Juniper Networks (Cree &
Spectrian)) California Carey REIT II, Inc., a Maryland corporation (100%) Carey
REIT II, Inc. is owned by WPC REIT Merger Sub Inc., a Maryland corporation
(100%), which is owned by WPC HOLDCO LLC, a Maryland limited liability company
(100%), which is owned by W.P. Carey Inc., a Maryland corporation (100%). N/A
ST(TX) LP (Superior Telecom) Delaware ST(TX)GP QRS 11-63, Inc., a Delaware
corporation (.1% (general partner)) ST(TX) Trust, a Maryland business trust
(99.9%) ST (TX) GP QRS 11-63, Inc. and ST (TX) Trust are owned by CIP
Acquisition Incorporated, a Maryland corporation (100%), which is owned by
CORPORATE PROPERTY ASSOCIATES 15 INCORPORATED, a Maryland corporation (100%),
which is owned by CPA 15 Merger Sub Inc., a Maryland corporation (100%), which
is owned by WPC HOLDCO LLC, a Maryland limited liability company (100%), which
is owned by W.P. Carey Inc., a Maryland corporation (100%) N/A SUNNY CHIP 14 LLC
(66 2/3 tenant in common interest with SUNNY CHIP 15 LLC (33 1/3 tenant in
common interest) (Advanced Micro Devices) Delaware SUNNY CHIP 14 LLC is owned by
SEMI (CA) QRS 12- 45, INC., a Delaware corporation (50% (managing member)) and
CONDUCTOR (CA) QRS 14-11, INC., a Delaware corporation (50%) SUNNY CHIP 15 LLC
is owned by Delaware Chip, LLC, SEMI (CA) QRS 12-45, INC. and CONDUCTOR (CA) QRS
14-11, INC. are each owned by CPA 16 Merger Sub Inc., a Maryland corporation
(100%), which is owned by CPA 16 LLC, a Delaware limited liability company
(100%), which is owned by WPC REIT Merger Sub Inc., a Maryland corporation
(100%). WPC REIT Merger Sub Inc. is owned by WPC HOLDCO LLC, a Maryland limited
liability company (100%), which is owned by W.P. Carey Inc., a Maryland
corporation (100%) Delaware Chip, LLC is owned by Micro (CA) QRS 11-43, Inc., a
Delaware corporation, which is owned by CIP Acquisition Incorporated, a Maryland
corporation (100%), which is owned by CORPORATE PROPERTY ASSOCIATES 15
INCORPORATED, a Maryland N/A

 


[g49131ke44ii033.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership a Delaware limited liability company (100%)
corporation (100%), which is owned by CPA 15 Merger Sub Inc., a Maryland
corporation (100%), which is owned by WPC HOLDCO LLC, a Maryland limited
liability company (100%), which is owned by W.P. Carey Inc., a Maryland
corporation (100%) Telegraph (MO) LLC (Charter Communications) Delaware
Telegraph Manager (MO) WPC, Inc., a Delaware corporation (1% Managing Partner)
Corporate Property Associates 4, a California limited partnership (99.9%)
Telegraph Manager (MO) WPC, Inc. is owned by Corporate Property Associates 4
(100%), which is owned by (i) Carey Management LLC, a Delaware limited liability
company (2.6%; general partner) and (ii) Carey REIT II, Inc., a Maryland
corporation (97.4%; limited partner). Carey Management LLC is owned by Carey
REIT II, Inc. (100%), which is owned by WPC REIT Merger Sub Inc., a Maryland
corporation (100%), which is owned by WPC HOLDCO LLC, a Maryland limited
liability company (100%), which is owned by W.P. Carey Inc., a Maryland
corporation (100%) N/A Thal Dfence Conflans SCI (Thales Portfolio) French BBA-1
Sarl (France) (99.9%) BBA-2 Sarl (France) (0.1%) BBA-2 Sarl is owned by BBA-1
Sarl (100%) BBA-1 Sarl is owned by Dfence (Belgium) 15&16 Sprl (100%) Dfence
(Belgium) 15&16 Sprl is owned by Dfence (Belgium) 16 Sprl (35%) and Dfence
(Belgium) 15 Sprl (65%) Dfence (Belgium) 16 Sprl is owned by Dfend 16 LLC, a
Delaware limited liability company (1 share) and CPA 16 MERGER SUB INC., a
Maryland corporation (8270 shares) Dfend 16 LLC is owned by CPA 16 MERGER SUB
INC., a Maryland corporation (100%) CPA 16 MERGER SUB INC. is owned by CPA 16
LLC, a Delaware limited liability company (approximately 100%) CPA 16 LLC is
owned by WPC REIT Merger Sub Inc., a Maryland corporation (100%). WPC REIT
Merger Sub Inc. is owned by WPC HOLDCO LLC, a Maryland limited liability company
(100%), which is owned by W.P. Carey Inc., a Maryland corporation (100%) Dfence
(Belgium) 15 Sprl (Belgium) is owned by CORPORATE PROPERTY ASSOCIATES 15
INCORPORATED, a Maryland corporation (99.99%) and Dfend 15 LLC, a Delaware
limited liability N/A

 


[g49131ke44ii034.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership company (0.01%) Dfend 15 LLC is owned by CORPORATE
PROPERTY ASSOCIATES 15 INCORPORATED (100%), which is owned by CPA 15 Merger Sub
Inc., a Maryland corporation (100%), which is owned by WPC HOLDCO LLC, a
Maryland limited liability company (100%), which is owned by W.P. Carey Inc., a
Maryland corporation (100%) Three Aircraft Seats (DE) Limited Partnership (BE
Aerospace, Inc.) Delaware Three Cabin Seats (DE) LLC, a Delaware limited
liability company (.5%; general partner) Carey REIT II, Inc., a Maryland
corporation (99.5%) Three Cabin Seats (DE) LLC is owned by Carey REIT II, Inc.,
which is owned by WPC REIT Merger Sub Inc., a Maryland corporation (100%), which
is owned by WPC HOLDCO LLC, a Maryland limited liability company (100%), which
is owned by W.P. Carey Inc., a Maryland corporation (100%). N/A Tissue Sarl
(Prefecture de Police/ Rue Albert Portfolio) French Dfence (Belgium) 16 Sprl
(Belgium) (50%) Dfence (Belgium) 15 Sprl (Belgium) (50%) Dfence (Belgium) 16
Sprl is owned by Dfend 16 LLC, a Delaware limited liability company (1 share)
and CPA 16 MERGER SUB INC., a Maryland corporation (8270 shares) Dfend 16 LLC is
owned by CPA 16 MERGER SUB INC., a Maryland corporation (100%) CPA 16 MERGER SUB
INC. is owned by CPA 16 LLC, a Delaware limited liability company (approximately
100%) CPA 16 LLC is owned by WPC REIT Merger Sub Inc., a Maryland corporation
(100%). WPC REIT Merger Sub Inc. is owned by WPC HOLDCO LLC, a Maryland limited
liability company (100%), which is owned by W.P. Carey Inc., a Maryland
corporation (100%) Dfence (Belgium) 15 Sprl (Belgium) (50%) is owned by
CORPORATE PROPERTY ASSOCIATES 15 INCORPORATED, a Maryland corporation (99.99%)
and Dfend 15 LLC, a Delaware limited liability company (0.01%) Dfend 15 LLC is
owned by CORPORATE PROPERTY ASSOCIATES 15 INCORPORATED (100%), which is owned by
CPA 15 Merger Sub Inc., a Maryland corporation (100%), which is owned by WPC
HOLDCO LLC, a Maryland limited liability company (100%), which is owned by W.P.
Carey Inc., a Maryland corporation (100%) N/A

 


[g49131ke44ii035.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership Toys (NE) QRS 15-74, Inc. (Oriental Trading
Company) Delaware CORPORATE PROPERTY ASSOCIATES 15 INCORPORATED a Maryland
corporation (100%) CORPORATE PROPERTY ASSOCIATES 15 INCORPORATED is owned by CPA
15 Merger Sub Inc., a Maryland corporation (100%), which is owned by WPC HOLDCO
LLC, a Maryland limited liability company (100%), which is owned by W.P. Carey
Inc., a Maryland corporation (100%) N/A UH STORAGE (DE) LIMITED PARTNERSHIP
(Mercury Partners-UHaul) Delaware Stor-Move UH 14 Business Trust, a
Massachusetts business trust (11.54%) Stor-Move UH 15 Business Trust, a
Massachusetts business trust (57.19%) UH STORAGE GP (DE) QRS 15-50, INC., a
Delaware corporation (.5% (general partner)) Stor-Move UH 16 Business Trust, a
Massachusetts business trust (30.77%) Stor-Move UH 14 Business Trust is owned by
CPA:17 Limited Partnership, a Delaware limited partnership (100%), which is
owned by CORPORATE PROPERTY ASSOCIATES 17 – GLOBAL INCORPORATED a Maryland
corporation (99.985% (general and limited partner)) and W.P. Carey Holdings,
LLC, a Delaware limited liability company (.015% (special partner)). Stor-Move
UH 15 Business Trust and UH STORAGE GP (DE) QRS 15- 50, INC. are owned by
CORPORATE PROPERTY ASSOCIATES 15 INCORPORATED a Maryland corporation (100%)
Stor-Move UH 16 Business Trust is owned by CPA 16 Merger Sub Inc., a Maryland
corporation (100%), which is owned by CPA 16 LLC, a Delaware limited liability
company (100%), which is owned by WPC REIT Merger Sub Inc., a Maryland
corporation (100%). WPC REIT Merger Sub Inc. is owned by WPC HOLDCO LLC, a
Maryland limited liability company (100%), which is owned by W.P. Carey Inc., a
Maryland corporation (100%) CORPORATE PROPERTY ASSOCIATES 17 – GLOBAL
INCORPORATED (approximately 11.54%) W.P. Carey Inc., a Maryland corporation
(approximately 88.46%) Uni-Tech (CA) QRS 15-64, Inc. (Universal Technical
Institute of California, Inc.) Delaware CORPORATE PROPERTY ASSOCIATES 15
INCORPORATED, a Maryland corporation (100%) CORPORATE PROPERTY ASSOCIATES 15
INCORPORATED is owned by CPA 15 Merger Sub Inc., a Maryland corporation (100%),
which is owned by WPC HOLDCO LLC, a Maryland limited liability company (100%),
which is owned by W.P. Carey Inc., a Maryland corporation (100%) N/A UNITECH
(IL) LLC (Custom Training Group, Inc. and UTI Holdings, Inc. (jointly and
severally, as tenants) Delaware Learn (IL) QRS 11-53, Inc., a Delaware
corporation (1% (managing member)) CIP Acquisition Incorporated, a Maryland
corporation (99%) Learn (IL) QRS 11-53, Inc. is owned by CIP Acquisition
Incorporated CIP Acquisition Incorporated is owned by CORPORATE PROPERTY
ASSOCIATES 15 INCORPORATED, a Maryland corporation (100%), which is owned by CPA
15 Merger Sub Inc., a Maryland corporation (100%), which is owned by WPC HOLDCO
LLC, a Maryland limited liability company (100%), which is owned by W.P. Carey
Inc., a Maryland corporation. N/A

 


[g49131ke44ii036.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership Uni-Tech (PA), L.P. (Universal Technical Institute
of Pennsylvania, Inc.) Delaware Uni-Tech (PA) QRS 15-51, Inc. a Delaware
corporation (.1% (general partner)) Uni-Tech (PA) Trust, a Maryland Business
Trust (99.9%) Uni-Tech (PA) QRS 15-51, Inc. is owned by CORPORATE PROPERTY
ASSOCIATES 15 INCORPORATED, a Maryland corporation (100%) Uni-Tech (PA) Trust is
owned by Uni-Tech (PA) QRS 15-63, Inc., a Delaware corporation (100%), which is
owned by CORPORATE PROPERTY ASSOCIATES 15 INCORPORATED (100%) N/A Venice (CA) LP
(Google, Inc.) Delaware (CA) ADS, LLC, a Delaware limited liability company (1%:
general partner) Carey REIT II, Inc., a Maryland corporation (99%) (CA) ADS, LLC
is owned by Carey REIT II, Inc., which is owned by WPC REIT Merger Sub Inc., a
Maryland corporation (100%), which is owned by WPC HOLDCO LLC, a Maryland
limited liability company (100%), which is owned by W.P. Carey Inc., a Maryland
corporation (100%). N/A Wadd-II (TN) LP (Waddington NA) Delaware Wadd-II General
Partner (TN) QRS 15-19, Inc., a Delaware corporation (.5% (general partner))
CORPORATE PROPERTY ASSOCIATES 15 INCORPORATED, a Maryland corporation (99.5%)
Wadd-II General Partner (TN) QRS 15-19, Inc. is owned by CORPORATE PROPERTY
ASSOCIATES 15 INCORPORATED, which is owned by CPA 15 Merger Sub Inc., a Maryland
corporation (100%), which is owned by WPC HOLDCO LLC, a Maryland limited
liability company (100%), which is owned by W.P. Carey Inc., a Maryland
corporation (100%) N/A WALS (IN) LLC (Wal-Mart Stores, Inc. (Sam’s Club))
Delaware Carey REIT II, Inc., a Maryland corporation (100%) Carey REIT II, Inc.
is owned by WPC REIT Merger Sub Inc., a Maryland corporation (100%), which is
owned by WPC HOLDCO LLC, a Maryland limited liability company (100%), which is
owned by W.P. Carey Inc., a Maryland corporation (100%). N/A WEGELL GmbH & Co.
KG (Hellweg I) German Wegell Verwaltungs GmbH (0% (general partner)) Weg (GER)
QRS 15-83, Inc., a Delaware corporation (75%) ELL (GER) QRS 16-37, Inc., a
Delaware corporation (25%) Wegell Verwaltungs GmbH is owned by Weg (GER) QRS
15-83, Inc., which is owned by CORPORATE PROPERTY ASSOCIATES 15 INCORPORATED, a
Maryland corporation (100%), which is owned by CPA 15 Merger Sub Inc., a
Maryland corporation (100%), which is owned by WPC HOLDCO LLC, a Maryland
limited liability company (100%), which is owned by W.P. Carey Inc., a Maryland
corporation (100%) Ell (GER) QRS 16-37, Inc. is owned by CPA 16 Merger Sub,
Inc., a Maryland corporation (100%), which is owned by CPA 16 LLC, a Delaware
limited liability company (100%), which is owned by WPC REIT Merger Sub Inc., a
Maryland corporation (100%). WPC REIT Merger N/A

 


[g49131ke44ii037.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership Sub Inc. is owned by WPC HOLDCO LLC, a Maryland
limited liability company (100%), which is owned by W.P. Carey Inc., a Maryland
corporation (100%) WGN (GER) LLC (Wagon) Delaware Conduit B.V., a Dutch B.V.
(66.67%) (managing member) WGN 15 Member (GER) QRS 15-99, Inc., a Delaware
corporation (33.33%) Conduit B.V. is owned by CPA 17 Pan-European Holding
Coöperatief U.A., a cooperative formed under the laws of the Netherlands, which
is owned by (i) CPA 17 International Holding and Financing LLC, a Delaware
limited partnership (1%), which is owned by CPA:17 Limited Partnership, a
Delaware limited partnership (100%) and (ii) CPA:17 Limited Partnership (99%),
which is owned by (a) Corporate Property Associates 17 – Global incorporated, a
Maryland corporation (99.985%) and (b) W.P. Carey Holdings LLC, a Delaware
limited liability company (.015%), which is owned by Carey Reit II, Inc., a
Maryland corporation (100%), which is owned by W. P. Carey & Co. LLC, a Delaware
limited liability company WGN 15 Member (GER) QRS 15-99, Inc. is owned by WGN 15
Holdco (GER) QRS 15-98, Inc., a Delaware corporation (100%), which is owned by
CORPORATE PROPERTY ASSOCIATES 15 INCORPORATED, a Maryland corporation (100%),
which is owned by CPA 15 Merger Sub Inc., a Maryland corporation (100%), which
is owned by WPC HOLDCO LLC, a Maryland limited liability company (100%), which
is owned by W.P. Carey Inc., a Maryland corporation (100%) Corporate Property
Associates 17 – Global incorporated (approximately 66.5%) W. P. Carey Inc.
(approximately 33.5%) WGS (MULTI) LLC (Walgreens) Delaware Carey REIT II, Inc.,
a Maryland corporation (100%) CAREY REIT II, INC. is owned by WPC REIT Merger
Sub Inc., a Maryland corporation (100%), which is owned by WPC HOLDCO LLC, a
Maryland limited liability company (100%), which is owned by W.P. Carey Inc., a
Maryland corporation (100%) N/A Wisco (WI) Limited Partnership
(Plexus/Electronic Assembly Corporation) Delaware Plex (WI) QRS 11-56, Inc., a
Delaware corporation (1% (general partner)) Plex Trust (MD), a Maryland business
trust (99%) Plex (WI) QRS 11-56, Inc. and Plex Trust (MD) are owned by CIP
Acquisition Incorporated, a Maryland corporation (100%), which is owned by
CORPORATE PROPERTY ASSOCIATES 15 INCORPORATED, a Maryland corporation (100%),
which is owned by CPA 15 Merger Sub Inc., a Maryland corporation (100%), which
is owned by WPC HOLDCO LLC, a Maryland limited liability company (100%), which
is owned by W.P. Carey Inc., a Maryland corporation (100%) N/A Wolv (DE) Limited
Partnership (Plumbmaster) Delaware Plum (DE) QRS 15-67, Inc., a Delaware
corporation (.5% (general partner)) Wolv Trust, a Maryland Plum (DE) QRS 15-67,
Inc. is owned by CORPORATE PROPERTY ASSOCIATES 15 INCORPORATED, a Maryland
corporation (100%), which is owned by CPA 15 Merger Sub Inc., a Maryland
corporation (100%), which is owned by WPC HOLDCO LLC, a Maryland limited
liability company (100%), which is owned by W.P. Carey Inc., a Maryland N/A

 


[g49131ke44ii038.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership business trust (99.5%) corporation (100%) Wolv
Trust is owned by Master (DE) QRS 15-71, Inc., a Delaware corporation, which is
owned by CORPORATE PROPERTY ASSOCIATES 15 INCORPORATED (100%) World Manager (DE)
LLC (World Airways property manager) Delaware CORPORATE PROPERTY ASSOCIATES 15
INCORPORATED, a Maryland corporation (100%) CORPORATE PROPERTY ASSOCIATES 15
INCORPORATED is owned by CPA 15 Merger Sub Inc., a Maryland corporation (100%),
which is owned by WPC HOLDCO LLC, a Maryland limited liability company (100%),
which is owned by W.P. Carey Inc., a Maryland corporation (100%) N/A World (DE)
QRS 15-65, Inc. (World Airways, Inc./Global Aero Logistics) Delaware CORPORATE
PROPERTY ASSOCIATES 15 INCORPORATED, a Maryland corporation (100%) CORPORATE
PROPERTY ASSOCIATES 15 INCORPORATED is owned by CPA 15 Merger Sub Inc., a
Maryland corporation (100%), which is owned by WPC HOLDCO LLC, a Maryland
limited liability company (100%), which is owned by W.P. Carey Inc., a Maryland
corporation (100%) N/A WPC CROWN COLONY (MA) LLC (Arbella) Delaware CAREY REIT
II, INC., a Maryland corporation (100%) CAREY REIT II, INC. is owned by WPC REIT
Merger Sub Inc., a Maryland corporation (100%), which is owned by WPC HOLDCO
LLC, a Maryland limited liability company (100%), which is owned by W.P. Carey
Inc., a Maryland corporation (100%) N/A WPC HM 17-29 B.V. (H&M) CPA 17
PAN-EUROPEAN HOLDING COORPERATIEV UA (100%) CPA 17 PAN-EUROPEAN HOLDING
COORPERATIEV UA is owned by (i) CPA 17 International Holding and Financing LLC,
a Delaware limited partnership (1%), which is owned by CPA:17 Limited
Partnership, a Delaware limited partnership (100%) and (ii) CPA:17 Limited
Partnership (99%), which is owned by (a) Corporate Property Associates 17 –
Global incorporated, a Maryland corporation (99.985%) and (b) W.P. Carey
Holdings LLC, a Delaware limited liability company (.015%), which is owned by
WPC REIT Merger Sub Inc., a Maryland corporation (100%), which is owned by WPC
HOLDCO LLC, a Maryland limited liability company (100%), which is owned by W.P.
Carey Inc., a Maryland corporation (100%). Corporate Property Associates 17 –
Global incorporated (approximately 99.99%) W. P. Carey Inc. (approximately
0.01%) WPC REIT I BV (Tommy Hilfiger) WPC PAN-EUROPEAN HOLDING COORPERATIEV UA
(100%) WPC PAN-EUROPEAN HOLDING COORPERATIEV UA is owned by (i) WPC
International Holding and Financing LLC (1%), which is owned by WPC HOLDCO LLC
(100%), and (ii) WPC HOLDCO LLC, a N/AMaryland limited liability company (99%)
WPC HOLDCO LLC is owned by W.P. Carey Inc., a Maryland N/A

 


[g49131ke44ii039.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership corporation (100%) WPC REIT Cargo 4 B.V. (Cargotec)
WPC PAN-EUROPEAN HOLDING COORPERATIEV UA (100%) WPC PAN-EUROPEAN HOLDING
COORPERATIEV UA is owned by (i) WPC International Holding and Financing LLC
(1%), which is owned by WPC HOLDCO LLC (100%), and (ii) WPC HOLDCO LLC, a
Maryland limited liability company (99%) WPC HOLDCO LLC is owned by W.P. Carey
Inc., a Maryland corporation (100%) N/A WPC REIT MERGER SUB INC. (Lowes Home
Improvement/Keystone Capital Company) Maryland WPC HOLDCO LLC, a Maryland
limited liability company (100%) WPC HOLDCO LLC is owned by W.P. Carey Inc., a
Maryland corporation (100%) N/A Wrench (DE) Limited Partnership (Tru Value
(Wrench)) Delaware PLIERS (DE) TRUST, a Maryland business trust (15%) DRILL (DE)
TRUST, a Maryland business trust (35%) WRENCH (DE) QRS 15-31, INC., a Delaware
corporation (.5% (general partner)) WRENCH (DE) TRUST, a Maryland business trust
(49.5%) PLIERS (DE) TRUST and DRILL (DE) TRUST are each owned by CPA 16 Merger
Sub, Inc., a Maryland corporation (100%), which is owned by CPA 16 LLC, a
Delaware limited liability company (100%), which is owned by WPC REIT Merger Sub
Inc., a Maryland corporation (100%). WPC REIT Merger Sub Inc. is owned by WPC
HOLDCO LLC, a Maryland limited liability company (100%), which is owned by W.P.
Carey Inc., a Maryland corporation (100%) WRENCH (DE) QRS 15-31, INC. and WRENCH
(DE) TRUST are each owned by CORPORATE PROPERTY ASSOCIATES 15 INCORPORATED, a
Maryland corporation (100%), which is owned by CPA 15 Merger Sub Inc., a
Maryland corporation (100%), which is owned by WPC HOLDCO LLC, a Maryland
limited liability company (100%), which is owned by W.P. Carey Inc., a Maryland
corporation (100%) N/A Zylinderblock (GER) LLC (SaarOTEC / Goertz & Schiele)
Delaware Engines (GER) QRS 15-90, Inc., a Delaware corporation (50%) Blocks
(GER) QRS 16-89, Inc., a Delaware corporation (50%) (managing member) Engines
(GER) QRS 15-90, Inc. is owned by CORPORATE PROPERTY ASSOCIATES 15 INCORPORATED,
a Maryland corporation (100%), which is owned by CPA 15 Merger Sub Inc., a
Maryland corporation (100%), which is owned by WPC HOLDCO LLC, a Maryland
limited liability company (100%), which is owned by W.P. Carey Inc., a Maryland
corporation (100%) Blocks (GER) QRS 16-89, Inc. is owned by CPA 16 Merger Sub,
Inc., a Maryland corporation (100%), which is owned by CPA 16 LLC, a N/A

 


[g49131ke44ii040.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership Delaware limited liability company (100%), which is
owned by WPC REIT Merger Sub Inc., a Maryland corporation (100%). WPC REIT
Merger Sub Inc. is owned by WPC HOLDCO LLC, a Maryland limited liability company
(100%), which is owned by W.P. Carey Inc., a Maryland corporation (100%)
Miscellaneous Subsidiaries: (Subsidiaries that are not property owners and/or
are going to be dissolved) 87TH STREET STORAGE OWNER (IL) LLC BEDFORD WPC
STORAGE (IL) LLC BEST STORAGE (FL) LLC Carey HUSREF IV Storage Services, Inc.
CAREY SELF STORAGE PARTICIPATION LLC CAREY STORAGE I (FL) BULL RUN LLC CAREY
STORAGE I (TX) ACES LP Carey Storage (DE) TRS 16-155, INC CAREY STORAGE ACES GP
LLC Carey Storage Asset Management LLC CAREY STORAGE I (TX) BELTLINE LP CAREY
STORAGE I (TX) TARRANT LP CAREY STORAGE I (CA) ROHNERT LLC CAREY STORAGE I (GA)
AMERISTOR LLC CAREY STORAGE I (GA) STORE HOUSE LLC CAREY STORAGE I (OH) ARMOR
LLC Carey Storage TRS (DE) 16-155, INC. CAREY WATERMARK HOLDINGS, LLC

 


[g49131ke44ii041.gif]

CC(ILVA) Trust CLA Holdings LLC HARLEM WPC STORAGE (IL) LLC LINCOLNSHIRE WPC
STORAGE (IL) LLC MAP INVEST 1 Sarl MAP INVEST 2 Sarl MAP INVEST SCI MAPI INVEST
Sprl PULASKI WPC STORAGE (IL) LLC QRS 11-29 (TX), Inc. QS-DARWEN (UK) 15-60,
INC. STORAGE I (CT ) LLC TOTAL STORAGE (AR) LLC

 


[g49131ke44ii042.gif]

[LOGO]

 

 


[g49131ke44ki001.gif]

Former CPA:16 Subsidiaries Entity Name Jurisdiction of Incorporation /
Organization of Entity Entity Owner, Equity Interest and jurisdiction of
Incorporation / Organization Intermediate Entity Owner and Ultimate Parent and
Equity Interest Overall Investment Joint Venture Percentage Ownership 620 EIGHTH
NYT (NY) LIMITED PARTNERSHIP and 620 EIGHTH LENDER NYT (NY) LIMITED PARTNERSHIP
(New York Times) Delaware CAREY REIT II, INC., a Maryland corporation (17.75%)
620 EIGHTH INVESTOR NYT (NY) QRS 16-150, INC., a Delaware corporation (27.25%)
620 EIGHTH GP NYT (NY) LLC, a Delaware limited liability company (55%) (General
Partner) 620 EIGHTH INVESTOR NYT (NY) QRS 16-150, INC. is owned by CPA 16 MERGER
SUB INC., a Maryland corporation (100%) CPA 16 MERGER SUB INC. is owned by CPA
16 LLC, a Delaware limited liability company (approximately 100%) CPA 16 LLC is
owned by WPC REIT Merger Sub Inc., a Maryland corporation (100%) WPC REIT Merger
Sub Inc. is owned by WPC HOLDCO LLC, a Maryland limited liability company (100%)
WPC HOLDCO LLC, a Maryland limited liability company is owned by W.P. Carey
Inc., a Maryland corporation (100%) 620 EIGHTH GP NYT (NY) LLC, is owned by CPA:
17 LIMITED PARTNERSHIP, a Delaware limited partnership (100%). CPA:17 LIMITED
PARTNERSHIP is owned by CORPORATE PROPERTY ASSOCIATES 17 – GLOBAL INCORPORATED,
a Maryland corporation (99.985% limited partner and general partner) and W.P.
CAREY HOLDINGS LLC, a Delaware limited liability company (0.015% special general
partner) W.P. CAREY HOLDINGS LLC is owned by CAREY REIT II, INC., a Maryland
corporation (100%) CAREY REIT II, INC. is owned by WPC REIT Merger Sub Inc., a
Maryland corporation (100%) W.P. Carey Inc. (45%) CORPORATE PROPERTY ASSOCIATES
17 – GLOBAL INCORPORATED (55%)

 


[g49131ke44ki002.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership ACT Grundstucksverwaltungs GmbH & Co. KG (Actuant)
Germany ACT (GER) QRS 15-58, INC., a Delaware corporation (0.1%) GB-ACT (GER)
LIMITED PARTNERSHIP, a Delaware limited partnership (98.9%) ACT
Grundstucksverwaltungs Management GmbH (1%) (General Partner) ACT (GER) QRS
15-58, INC. is owned by CORPORATE PROPERTY ASSOCIATES 15 INCORPORATED, a
Maryland corporation (100%) CORPORATE PROPERTY ASSOCIATES 15 INCORPORATED is
owned by CPA 15 MERGER SUB INC., a Maryland corporation (100%) CPA 15 MERGER SUB
INC. is owned by WPC HOLDCO LLC, a Maryland limited liability company WPC HOLDCO
LLC, a Maryland limited liability company is owned by W.P. Carey Inc., a
Maryland corporation (100%) GB-ACT (GER) LIMITED PARTNERSHIP is owned by ACT
(GER) QRS 15-58, INC. (0.01%) (General Partner), CORPORATE PROPERTY ASSOCIATES
15 INCORPORATED, a Maryland corporation (49.99%), and CPA 16 MERGER SUB INC., a
Maryland corporation (50%) CPA 16 MERGER SUB INC. is owned by CPA 16 LLC, a
Delaware limited liability company (approximately 100%) CPA 16 LLC is owned by
WPC REIT Merger Sub Inc., a Maryland corporation (100%), WPC REIT Merger Sub
Inc. is owned by WPC HOLDCO LLC, a Maryland limited liability company (100%) ACT
Grundstucksverwaltungs Management GmbH is owned by GB-ACT (GER) LIMITED
PARTNERSHIP, a Delaware limited partnership (100%) N/A ADCIR (CO) QRS 16-60,
Inc. (Advanced Circuits) Delaware CPA 16 MERGER SUB INC., a Maryland corporation
(100%) CPA 16 MERGER SUB INC. is owned by CPA 16 LLC, a Delaware limited
liability company (approximately 100%) CPA 16 LLC is owned by WPC REIT Merger
Sub N/A

 


[g49131ke44ki003.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership Inc., a Maryland corporation (100%), WPC REIT
Merger Sub Inc. is owned by WPC HOLDCO LLC, a Maryland limited liability company
(100%) WPC HOLDCO LLC, a Maryland limited liability company is owned by W.P.
Carey Inc., a Maryland corporation (100%) Aerobic (MO) LLC (24 Hour Fitness (St
Charles MO)) Delaware CPA 16 MERGER SUB INC., a Maryland corporation (99%) PUMP
(MO) QRS 14-52, INC., a Delaware corporation (1% (managing member)) PUMP (MO)
QRS 14-52, INC. is owned by CPA 16 MERGER SUB INC., a Maryland corporation
(100%) CPA 16 MERGER SUB INC. is owned by CPA 16 LLC, a Delaware limited
liability company (approximately 100%) CPA 16 LLC is owned by WPC REIT Merger
Sub Inc., a Maryland corporation (100%), WPC REIT Merger Sub Inc. is owned by
WPC HOLDCO LLC, a Maryland limited liability company (100%) WPC HOLDCO LLC, a
Maryland limited liability company is owned by W.P. Carey Inc., a Maryland
corporation (100%) N/A AFD (MN) LLC (McLane/Ameriserve) Delaware FOOD WPC (MI)
LLC, a Delaware limited liability company (40% Class B member) FOOD (DE) QRS
12-49, INC., a Delaware corporation (40% Class C member) FAST (DE) QRS 14-22,
INC., a Delaware corporation (60% Class A member (manager)) FOOD WPC (MI) LLC is
owned by CAREY REIT II, INC., a Maryland Corporation CAREY REIT II, INC. is
owned by WPC REIT Merger Sub Inc., a Maryland corporation (0.015% capital
interest; 10% profits interest), WPC REIT Merger Sub Inc. is owned by WPC HOLDCO
LLC, a Maryland limited liability company (100%) WPC HOLDCO LLC, a Maryland
limited liability company is owned by W.P. Carey Inc., a Maryland N/A

 


[g49131ke44ki004.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership *Class A member holds 60% beneficial interest in
both properties owned by company *Class B member holds 40% beneficial interest
in MI property owned by company only *Class C member holds 40% beneficial
interest in NJ property owned by company only corporation (100%) FOOD (DE) QRS
12-49, INC. and FAST (DE) QRS 14-22, INC. are each owned by CPA 16 MERGER SUB
INC. a Maryland corporation (100%) CPA 16 MERGER SUB INC. is owned by CPA 16
LLC, a Delaware limited liability company (approximately 100%) CPA 16 LLC is
owned by WPC REIT Merger Sub Inc., a Maryland corporation (100%), ALUM (ALBERTA)
ULC (Sapa) Canada ALUM (CANADA) QRS 16-103, INC., a Delaware corporation (100%)
ALUM (CANADA) QRS 16-103, INC. is owned by CPA 16 MERGER SUB INC., a Maryland
corporation (100%) CPA 16 MERGER SUB INC. is owned by CPA 16 LLC, a Delaware
limited liability company (approximately 100%) CPA 16 LLC is owned by WPC REIT
Merger Sub Inc., a Maryland corporation (100%), WPC REIT Merger Sub Inc. is
owned by WPC HOLDCO LLC, a Maryland limited liability company (100%) WPC HOLDCO
LLC, a Maryland limited liability company is owned by W.P. Carey Inc., a
Maryland corporation (100%) N/A ALUSA (TX) Limited Partnership (Good Times
Enterprise, aka, Southwest Convenience Stores) Delaware ALUSA-GP (TX) QRS 16-72,
INC., a Delaware corporation (0.1%) (general partner) ALUSA-LP (DE) QRS 16-73,
INC., a Delaware corporation (99.9%) ALUSA-GP (TX) QRS 16-72, INC. is owned by
CPA 16 MERGER SUB INC., a Maryland corporation (100%) ALUSA-LP (DE) QRS 16-73,
INC. is owned by CPA 16 MERGER SUB INC., a Maryland corporation (100%) CPA 16
MERGER SUB INC. is owned by CPA 16 N/A

 


[g49131ke44ki005.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership LLC, a Delaware limited liability company
(approximately 100%) CPA 16 LLC is owned by WPC REIT Merger Sub Inc., a Maryland
corporation (100%), WPC REIT Merger Sub Inc. is owned by WPC HOLDCO LLC, a
Maryland limited liability company (100%) WPC HOLDCO LLC, a Maryland limited
liability company is owned by W.P. Carey Inc., a Maryland corporation (100%)
AMTOLL (NM) QRS 14-39, INC. (Amtech) Delaware CPA 16 MERGER SUB INC., a Maryland
corporation (100%) CPA 16 MERGER SUB INC. is owned by CPA 16 LLC, a Delaware
limited liability company (approximately 100%) CPA 16 LLC is owned by WPC REIT
Merger Sub Inc., a Maryland corporation (100%), WPC REIT Merger Sub Inc. is
owned by WPC HOLDCO LLC, a Maryland limited liability company (100%) WPC HOLDCO
LLC, a Maryland limited liability company is owned by W.P. Carey Inc., a
Maryland corporation (100%) N/A AUTOPRESS (GER) LLC4 (Schuler) Delaware METAL
(GER) QRS 15-94, INC., a Delaware corporation (50.25%) WORK (GER) QRS 16-117,
INC., a Delaware corporation METAL (GER) QRS 15-94, INC. is owned by CORPORATE
PROPERTY ASSOCIATES 15 INCORPORATED (100%) CORPORATE PROPERTY ASSOCIATES 15
INCORPORATED is owned by CPA 15 MERGER N/A 4 AUTOPRESS (GER) LLC (67%) owns the
property jointly with JAMESINVEST SPRL (33%) as tenants in common.

 


[g49131ke44ki006.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership (49.75%) SUB INC., a Maryland corporation (100%)
CPA 15 MERGER SUB INC. is owned by WPC HOLDCO LLC, a Maryland limited liability
company WPC HOLDCO LLC, a Maryland limited liability company is owned by W.P.
Carey Inc., a Maryland corporation (100%) WORK (GER) QRS 16-117, INC. is owned
by CPA 16 MERGER SUB INC. (100%) CPA 16 MERGER SUB INC. is owned by CPA 16 LLC,
a Delaware limited liability company (approximately 100%) CPA 16 LLC is owned by
WPC REIT Merger Sub Inc., a Maryland corporation (100%), WPC REIT Merger Sub
Inc. is owned by WPC HOLDCO LLC, a Maryland limited liability company (100%)
AUTOSAFE AIRBAG 14 (CA) LP (Special Devices) Delaware INITIATOR (CA) 14-62,
INC., a Delaware corporation (.5% (general partner)) CPA 16 MERGER SUB INC. a
Maryland corporation (99.5%) INITIATOR (CA) 14-62, INC . is owned by CPA 16
MERGER SUB INC. a Maryland corporation (100%) CPA 16 MERGER SUB INC. is owned by
CPA 16 LLC, a Delaware limited liability company (approximately 100%) CPA 16 LLC
is owned by WPC REIT Merger Sub Inc., a Maryland corporation (100%), WPC REIT
Merger Sub Inc. is owned by WPC HOLDCO LLC, a Maryland limited liability company
(100%) WPC HOLDCO LLC, a Maryland limited liability company is owned by W.P.
Carey Inc., a Maryland corporation (100%) N/A

 


[g49131ke44ki007.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership Borneo Agencies Limited (IDS- Borneo, Thailand)
Malaysia Kee County Limited, Alibi County Limited, Bayview County Limited, Gaia
County Limited (0.1%) Thids 16 Co., Ltd. (49.925%) Thids (DE) QRS 16-17, Inc.
(49.95%) Thids 16 Co., Ltd is owned by Thids (DE) QRS 16- 17, Inc., a Delaware
corporation (49%) and Kee County Limited, Alibi County Limited, Bayview County
Limited and Gaia County Limited (50.8%) Thids (DE) QRS 16-17, Inc. is owned by
CPA 16 MERGER SUB INC., a Maryland corporation CPA 16 MERGER SUB INC. is owned
by CPA 16 LLC, a Delaware limited liability company (approximately 100%) CPA 16
LLC is owned by WPC REIT Merger Sub Inc., a Maryland corporation (100%), WPC
REIT Merger Sub Inc. is owned by WPC HOLDCO LLC, a Maryland limited liability
company (100%) WPC HOLDCO LLC, a Maryland limited liability company is owned by
W.P. Carey Inc., a Maryland corporation (100%) Kee County Limited, Alibi County
Limited, Bayview County Limited and Gaia County Limited (0.1%) W.P. Carey Inc.
(99.875%) BBRANDS (MULTI) QRS 16-137, Inc. (Best Brands) Delaware CPA 16 MERGER
SUB INC., a Maryland corporation (100%) CPA 16 MERGER SUB INC. is owned by CPA
16 LLC, a Delaware limited liability company (approximately 100%) CPA 16 LLC is
owned by WPC REIT Merger Sub Inc., a Maryland corporation (100%), WPC REIT
Merger Sub Inc. is owned by WPC HOLDCO LLC, a Maryland limited liability company
(100%) WPC HOLDCO LLC, a Maryland limited liability company is owned by W.P.
Carey Inc., a Maryland corporation (100%) N/A BEVERAGE (GER) QRS 16-141 LLC
Delaware Pallet (France) SARL Pallet (France) SARL is owned by DFENCE (Belgium)
16 Sprl (100%) N/A

 


[g49131ke44ki008.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership (Schoeller Arca Systems) DFENCE (Belgium) 16 Sprl
is owned by CPA 16 MERGER SUB INC., a Maryland corporation (99.99%) and Dfend 16
LLC (.01%) Dfend 16 LLC is owned by CPA 16 Merger Sub Inc. (100%) CPA 16 MERGER
SUB INC. is owned by CPA 16 LLC, a Delaware limited liability company
(approximately 100%) CPA 16 LLC is owned by WPC REIT Merger Sub Inc., a Maryland
corporation (100%), WPC REIT Merger Sub Inc. is owned by WPC HOLDCO LLC, a
Maryland limited liability company (100%) WPC HOLDCO LLC, a Maryland limited
liability company is owned by W.P. Carey Inc., a Maryland corporation (100%) BDF
(CT) QRS 16-82, INC. (Bob’s Discount Furniture / Expansion) Delaware CPA 16
MERGER SUB INC., a Maryland corporation (100%) CPA 16 MERGER SUB INC. is owned
by CPA 16 LLC, a Delaware limited liability company (approximately 100%) CPA 16
LLC is owned by WPC REIT Merger Sub Inc., a Maryland corporation (100%), WPC
REIT Merger Sub Inc. is owned by WPC HOLDCO LLC, a Maryland limited liability
company (100%) WPC HOLDCO LLC, a Maryland limited liability company is owned by
W.P. Carey Inc., a Maryland corporation (100%) N/A BFS (DE) LP (Builders
FirstSource (BFS)) Delaware CORPORATE PROPERTY ASSOCIATES 15 INCORPORATED,
Maryland CORPORATE PROPERTY ASSOCIATES 15 INCORPORATED is owned by CPA 15 MERGER
SUB INC., a Maryland corporation (100%) N/A

 


[g49131ke44ki009.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership corporation (40%) CPA 16 MERGER SUB INC., a
Maryland corporation (59.9%) BFS (DE) QRS 14-74, Inc., a Delaware Corporation
(.1% (general partner)) CPA 15 MERGER SUB INC. is owned by WPC HOLDCO LLC, a
Maryland limited liability company WPC HOLDCO LLC, a Maryland limited liability
company is owned by W.P. Carey Inc., a Maryland corporation (100%) BFS (DE) QRS
14-74, Inc. is owned by CPA 16 MERGER SUB INC. (100%) CPA 16 MERGER SUB INC. is
owned by CPA 16 LLC, a Delaware limited liability company (approximately 100%)
CPA 16 LLC is owned by WPC REIT Merger Sub Inc., a Maryland corporation (100%),
WPC REIT Merger Sub Inc. is owned by WPC HOLDCO LLC, a Maryland limited
liability company (100%) Bill-MC 14 LP (McCoy Workplace Solutions) Delaware
BM-LP (TX) QRS 14-57, INC., a Delaware corporation (89.9%) BILL-GP (TX) QRS
14-56, INC., a Delaware corporation (.1% (general partner)) BILLIP, INC., a
Texas corporation5 (10%) BM-LP (TX) QRS 14-57, INC. and BILL-GP (TX) QRS 14-56,
Inc. are each owned by CPA 16 MERGER SUB INC., a Maryland corporation (100%) CPA
16 MERGER SUB INC. is owned by CPA 16 LLC, a Delaware limited liability company
(approximately 100%) CPA 16 LLC is owned by WPC REIT Merger Sub Inc., a Maryland
corporation (100%), WPC REIT Merger Sub Inc. is owned by WPC HOLDCO LLC, a
Maryland limited liability company (100%) W.P. Carey Inc. (90% total ownership)
BILLIP, INC. (10% total ownership) 5 Third party joint venture.

 


[g49131ke44ki010.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership WPC HOLDCO LLC, a Maryland limited liability
company is owned by W.P. Carey Inc., a Maryland corporation (100%) BOBS (CT) QRS
16-25, INC. (Bob’s Discount Furniture) Delaware CPA 16 MERGER SUB INC., a
Maryland corporation (100%) CPA 16 MERGER SUB INC. is owned by CPA 16 LLC, a
Delaware limited liability company (approximately 100%) CPA 16 LLC is owned by
WPC REIT Merger Sub Inc., a Maryland corporation (100%), WPC REIT Merger Sub
Inc. is owned by WPC HOLDCO LLC, a Maryland limited liability company (100%) WPC
HOLDCO LLC, a Maryland limited liability company is owned by W.P. Carey Inc., a
Maryland corporation (100%) N/A Bolt (DE) L.P. (True Value (Bolt)) Delaware NAIL
(DE) TRUST, a Maryland business trust (15%) HAMMER (DE) TRUST, a Maryland
business trust (35%) BOLT (DE) QRS 15-26, INC., a Delaware corporation (.5%
(general partner)) BOLT (DE) TRUST, a Maryland business trust (49.5%) NAIL (DE)
TRUST and HAMMER (DE) TRUST are each owned by CPA 16 MERGER SUB INC., a Maryland
corporation (100%) CPA 16 MERGER SUB INC. is owned by CPA 16 LLC, a Delaware
limited liability company (approximately 100%) CPA 16 LLC is owned by WPC REIT
Merger Sub Inc., a Maryland corporation (100%), WPC REIT Merger Sub Inc. is
owned by WPC HOLDCO LLC, a Maryland limited liability company (100%) WPC HOLDCO
LLC, a Maryland limited liability company is owned by W.P. Carey Inc., a
Maryland corporation (100%) BOLT (DE) QRS 15-26, INC. and BOLT (DE) TRUST are
each owned by CORPORATE PROPERTY N/A

 


[g49131ke44ki011.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership ASSOCIATES 15 INCORPORATED (100%) CORPORATE
PROPERTY ASSOCIATES 15 INCORPORATED is owned by CPA 15 MERGER SUB INC., a
Maryland corporation (100%) CPA 15 MERGER SUB INC. is owned by WPC HOLDCO LLC, a
Maryland limited liability company BOS CLUB LL (MA) LLC, (Town Sports
International (TSI Newton)) Delaware BOS CLUB MANAGER (MA) QRS 15-93, INC., a
Delaware corporation CPA 16 MERGER SUB INC., a Maryland corporation (56%)
CORPORATE PROPERTY ASSOCIATES 15 INCORPORATED, a Maryland corporation (43.9%)
BOS CLUB MANAGER (MA) QRS 15-93, INC. is owned by CORPORATE PROPERTY ASSOCIATES
15 INCORPORATED, a Maryland corporation (100%) CORPORATE PROPERTY ASSOCIATES 15
INCORPORATED is owned by CPA 15 MERGER SUB INC., a Maryland corporation (100%)
CPA 15 MERGER SUB INC. is owned by WPC HOLDCO LLC, a Maryland limited liability
company WPC HOLDCO LLC, a Maryland limited liability company is owned by W.P.
Carey Inc., a Maryland corporation (100%) CPA 16 MERGER SUB INC. is owned by CPA
16 LLC, a Delaware limited liability company (approximately 100%) CPA 16 LLC is
owned by WPC REIT Merger Sub Inc., a Maryland corporation (100%), WPC REIT
Merger Sub Inc. is owned by WPC HOLDCO LLC, a Maryland limited liability company
(100%) N/A BPLAST LANDLORD (DE) LLC (Berry Plastics) Delaware BPlast 16 Member
(DE) QRS 16-128, Inc., a Delaware corporation (49.5%) BPlast 16 Manager (DE) QRS
BPlast 16 Member (DE) QRS 16-128, Inc. is owned by CPA 16 MERGER SUB INC., a
Maryland corporation (100%) BPlast 16 Manager (DE) QRS 16-129, Inc. is owned
Corporate Property Associates 17-Global Incorporated (99.85% of 50% which is
49.9% of the

 


[g49131ke44ki012.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership 16-129, Inc., a Delaware corporation (0.5%) BPlast
17 Member (DE) LLC, a Delaware limited liability company (50%) by CPA 16 MERGER
SUB INC., a Maryland corporation (100%) CPA 16 MERGER SUB INC. is owned by CPA
16 LLC, a Delaware limited liability company (approximately 100%) CPA 16 LLC is
owned by WPC REIT Merger Sub Inc., a Maryland corporation (100%), WPC REIT
Merger Sub Inc. is owned by WPC HOLDCO LLC, a Maryland limited liability company
(100%) WPC HOLDCO LLC, a Maryland limited liability company is owned by W.P.
Carey Inc., a Maryland corporation (100%) BPlast 17 Member (DE) LLC is owned by
CPA:17 Limited Partnership, a Delaware limited partnership (100%), which is
owned by W. P. Carey Holdings LLC, a Delaware limited liability company (0.15%)
(Special General Partner) and Corporate Property Associates 17 - Global
Incorporated, a Maryland corporation (99.85% (General Partner)) W. P. Carey
Holdings LLC is owned by Carey REIT II, Inc., a Maryland corporation (100%),
which is owned by WPC REIT Merger Sub Inc., a Maryland Corporation (100%) total
ownership) W. P. Carey Inc. (50.1% total ownership) BPLAST TWO LANDLORD (IN) LLC
(Berry Plastics Parcel Swap) Delaware BPLAST TWO MEMBER (IN) QRS 16-151, INC., a
Delaware corporation (49.5%) BPLAST TWO MANAGER (IN) QRS 16-152, INC., a
Delaware corporation (0.5%) (Managing Member) BPLAST TWO MEMBER (IN) 17 LLC, a
Delaware limited BPLAST TWO MEMBER (IN) QRS 16-151, INC. is owned by CPA 16
MERGER SUB INC., a Maryland corporation (100%) BPLAST TWO MANAGER (IN) QRS
16-152, INC. is owned by CPA 16 MERGER SUB INC., a Maryland corporation (100%)
CPA 16 MERGER SUB INC. is owned by CPA 16 LLC, a Delaware limited liability
company Corporate Property Associates 17 – Global Incorporated (49.925%) W. P.
Carey Inc. (50.075%)

 


[g49131ke44ki013.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership liability company (50%) (approximately 100%) CPA 16
LLC is owned by WPC REIT Merger Sub Inc., a Maryland corporation (100%), WPC
REIT Merger Sub Inc. is owned by WPC HOLDCO LLC, a Maryland limited liability
company (100%) WPC HOLDCO LLC, a Maryland limited liability company is owned by
W.P. Carey Inc., a Maryland corporation (100%) BPLAST TWO MEMBER (IN) 17 LLC is
owned by CPA:17 Limited Partnership, a Delaware limited partnership (100%) which
is owned by W. P. Carey Holdings LLC, a Delaware limited liability company
(0.15%) (Special General Partner) and Corporate Property Associates 17-Global
Incorporated, a Maryland corporation (99.85% (General Partner)) W. P. Carey
Holdings LLC is owned by Carey REIT II, Inc., a Maryland corporation (100%),
which is owned by WPC REIT Merger Sub Inc., a Maryland corporation (100%)
BRILLIANT 437 GMBH (Performance Fibers GmbH) Germany PF (GER) QRS 16-96 LLC, a
Delaware limited liability company (100%) PF (GER) QRS 16-96 LLC is owned by
CPA16 GERMAN (DE) LIMITED PARTNERSHIP, a Delaware limited partnership (6%) and
CPA MERGER SUB INC., a Maryland corporation (94%) CPA16 GERMAN (DE) LIMITED
PARTNERSHIP Is owned by CPA16 GERMAN GP (DE) QRS 16-155, INC., a Delaware
corporation (0.1%) (GP), WPC REIT Merger Sub Inc., a Maryland corporation (5.9%)
and CPA 16 MERGER SUB INC. (94%) CPA16 GERMAN GP (DE) QRS 16-155, INC. is owned
by WPC REIT Merger Sub Inc. (100%). CPA 16 MERGER SUB INC. is owned by CPA 16
LLC, a Delaware limited liability company N/A

 


[g49131ke44ki014.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership (approximately 100%) CPA 16 LLC is owned by WPC
REIT Merger Sub Inc., a Maryland corporation (100%), WPC REIT Merger Sub Inc. is
owned by WPC HOLDCO LLC, a Maryland limited liability company (100%) WPC HOLDCO
LLC, a Maryland limited liability company is owned by W.P. Carey Inc., a
Maryland corporation (100%) BSL CALDWELL (NC) LLC (Builder’s FirstSource (BSL
Caldwell)) Delaware CPA 16 MERGER SUB INC., a Maryland corporation (100%) CPA 16
MERGER SUB INC. is owned by CPA 16 LLC, a Delaware limited liability company
(approximately 100%) CPA 16 LLC is owned by WPC REIT Merger Sub Inc., a Maryland
corporation (100%), WPC REIT Merger Sub Inc. is owned by WPC HOLDCO LLC, a
Maryland limited liability company (100%) WPC HOLDCO LLC, a Maryland limited
liability company is owned by W.P. Carey Inc., a Maryland corporation (100%) N/A
BST Torrance Landlord (CA) QRS 14-109, Inc. (Best Buy) Delaware CPA 16 MERGER
SUB INC., a Maryland corporation (100%) CPA 16 MERGER SUB INC. is owned by CPA
16 LLC, a Delaware limited liability company (approximately 100%) CPA 16 LLC is
owned by WPC REIT Merger Sub Inc., a Maryland corporation (100%), WPC REIT
Merger Sub Inc. is owned by WPC HOLDCO LLC, a Maryland limited liability company
(100%) WPC HOLDCO LLC, a Maryland limited liability company is owned by W.P.
Carey Inc., a Maryland N/A

 


[g49131ke44ki015.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership corporation (100%) BT (PA) QRS 12-25, INC.
(Bon-Ton) Pennsylvania CPA 16 MERGER SUB INC., a Maryland corporation (100%) CPA
16 MERGER SUB INC. is owned by CPA 16 LLC, a Delaware limited liability company
(approximately 100%) CPA 16 LLC is owned by WPC REIT Merger Sub Inc., a Maryland
corporation (100%), WPC REIT Merger Sub Inc. is owned by WPC HOLDCO LLC, a
Maryland limited liability company (100%) WPC HOLDCO LLC, a Maryland limited
liability company is owned by W.P. Carey Inc., a Maryland corporation (100%) N/A
BT-YORK (PA) (Bon-Ton) Pennsylvania CPA 16 MERGER SUB INC., a Maryland
corporation (100%) CPA 16 MERGER SUB INC. is owned by CPA 16 LLC, a Delaware
limited liability company (approximately 100%) CPA 16 LLC is owned by WPC REIT
Merger Sub Inc., a Maryland corporation (100%), WPC REIT Merger Sub Inc. is
owned by WPC HOLDCO LLC, a Maryland limited liability company (100%) WPC HOLDCO
LLC, a Maryland limited liability company is owned by W.P. Carey Inc., a
Maryland corporation (100%) N/A CAN-TWO (DE) QRS 12-67, Inc. (Silgan) Delaware
CPA 16 MERGER SUB INC., a Maryland corporation (100%) CPA 16 MERGER SUB INC. is
owned by CPA 16 LLC, a Delaware limited liability company (approximately 100%)
CPA 16 LLC is owned by WPC REIT Merger Sub Inc., a Maryland corporation (100%),
WPC REIT Merger Sub Inc. is owned by WPC HOLDCO LLC, a Maryland limited
liability company N/A

 


[g49131ke44ki016.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership (100%) WPC HOLDCO LLC, a Maryland limited liability
company is owned by W.P. Carey Inc., a Maryland corporation (100%) CAN (WI) QRS
12-34, Inc. (Silgan) Wisconsin CPA 16 MERGER SUB INC., a Maryland corporation
(100%) CPA 16 MERGER SUB INC. is owned by CPA 16 LLC, a Delaware limited
liability company (approximately 100%) CPA 16 LLC is owned by WPC REIT Merger
Sub Inc., a Maryland corporation (100%), WPC REIT Merger Sub Inc. is owned by
WPC HOLDCO LLC, a Maryland limited liability company (100%) WPC HOLDCO LLC, a
Maryland limited liability company is owned by W.P. Carey Inc., a Maryland
corporation (100%) N/A

 


[g49131ke44ki017.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership CAR-4 SCI (CAR-4) CAR-4 I SARL: 50% CAR-4 II SARL:
50% CAR-4 I SARL and CAR-4 II SARL are both owned by DFENCE (Belgium) 16 Sprl
(100%) DFENCE (Belgium) 16 Sprl is owned by CPA 16 MERGER SUB INC., a Maryland
corporation (8270 shares) and DFEND 16 LLC, a Delaware limited liability company
(1 share) DFEND 16 LLC is owned by CPA 16 MERGER SUB INC. (approximately 100%)
CPA 16 MERGER SUB INC. is owned by CPA 16 LLC, a Delaware limited liability
company (approximately 100%) CPA 16 LLC is owned by WPC REIT Merger Sub Inc., a
Maryland corporation (100%), WPC REIT Merger Sub Inc. is owned by WPC HOLDCO
LLC, a Maryland limited liability company (100%) WPC HOLDCO LLC, a Maryland
limited liability company is owned by W.P. Carey Inc., a Maryland corporation
(100%) N/A CARDS LIMITED LIABILITY COMPANY (Formerly Upper Deck) Delaware CARDS
(CA) QRS 11-37, INC., a Delaware corporation (50%) CARDS (CA) QRS 12-12, INC., a
Delaware corporation (50%) CARDS (CA) QRS 11-37, INC. is an indirect subsidiary
of CORPORATE PROPERTY ASSOCIATES 15 INCORPORATED, a Maryland corporation (100%)
CORPORATE PROPERTY ASSOCIATES 15 INCORPORATED is owned by CPA 15 MERGER SUB
INC., a Maryland corporation (100%) CPA 15 MERGER SUB INC. is owned by WPC
HOLDCO LLC, a Maryland limited liability company WPC HOLDCO LLC, a Maryland
limited liability company is owned by W.P. Carey Inc., a Maryland corporation
(100%) N/A

 


[g49131ke44ki018.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership CARDS (CA) QRS 12-12, INC. is owned by CPA 16
MERGER SUB INC., a Maryland corporation (100%) CPA 16 MERGER SUB INC. is owned
by CPA 16 LLC, a Delaware limited liability company (approximately 100%) CPA 16
LLC is owned by WPC REIT Merger Sub Inc., a Maryland corporation (100%), WPC
REIT Merger Sub Inc. is owned by WPC HOLDCO LLC, a Maryland limited liability
company (100%) CAREY 16 LENDING CORP. Sho Landlord (FL) QRS 16-104 INC. (SOHO
House) Delaware CPA 16 MERGER SUB INC., a Maryland corporation (100%) CPA 16
MERGER SUB INC. is owned by CPA 16 LLC, a Delaware limited liability company
(approximately 100%) CPA 16 LLC is owned by WPC REIT Merger Sub Inc., a Maryland
corporation (100%), WPC REIT Merger Sub Inc. is owned by WPC HOLDCO LLC, a
Maryland limited liability company (100%) WPC HOLDCO LLC, a Maryland limited
liability company is owned by W.P. Carey Inc., a Maryland corporation (100%)
CAREY WATERMARK 1 LLC (Doubletree) Delaware MEMPHIS HOTEL OWNER (TN) QRS 16-122,
INC., a Delaware corporation (100%) MEMPHIS HOTEL OWNER (TN) QRS 16-122, INC. is
owned by CPA 16 MERGER SUB INC., a Maryland corporation CPA 16 MERGER SUB INC.
is owned by CPA 16 LLC, a Delaware limited liability company (approximately
100%) CPA 16 LLC is owned by WPC REIT Merger Sub Inc., a Maryland corporation
(100%), WPC REIT Merger Sub Inc. is owned by WPC HOLDCO LLC, a Maryland limited
liability company N/A

 


[g49131ke44ki019.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership (100%) WPC HOLDCO LLC, a Maryland limited liability
company is owned by W.P. Carey Inc., a Maryland corporation (100%) CASTING
LANDLORD (GER) ORS 16-109 LLC (Willy Voit GmbH & Co. Stanz- und Metallwerk)
Delaware CASTING MEMBER (GER) QRS 16-108 LLC, a Delaware limited liability
company (100%) CASTING MEMBER (GER) QRS 16-108, INC. is owned by CPA16 GERMAN
(DE) LIMITED PARTNERSHIP, a Delaware limited partnership (6%) and CPA 16 MERGER
SUB INC., a Maryland corporation (94%) CPA16 GERMAN (DE) LIMITED PARTNERSHIP Is
owned by CPA16 GERMAN GP (DE) QRS 16-155, INC., a Delaware corporation (0.1%)
(GP), WPC REIT Merger Sub Inc., a Maryland corporation (5.9%) and CPA 16 MERGER
SUB INC. (94%) CPA16 GERMAN GP (DE) QRS 16-155, INC. is owned by WPC REIT Merger
Sub Inc. (100%). CPA 16 MERGER SUB INC. is owned by CPA 16 LLC, a Delaware
limited liability company (approximately 100%) CPA 16 LLC is owned by WPC REIT
Merger Sub Inc., a Maryland corporation (100%), WPC REIT Merger Sub Inc. is
owned by WPC HOLDCO LLC, a Maryland limited liability company (100%) WPC HOLDCO
LLC, a Maryland limited liability company is owned by W.P. Carey Inc., a
Maryland corporation (100%) N/A CBS (PA) QRS 14-12, Inc. (L-3 Communications)
Delaware CPA 16 MERGER SUB INC., a Maryland corporation (100%) CPA 16 MERGER SUB
INC. is owned by CPA 16 LLC, a Delaware limited liability company (approximately
100%) CPA 16 LLC is owned by WPC REIT Merger Sub N/A

 


[g49131ke44ki020.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership Inc., a Maryland corporation (100%), WPC REIT
Merger Sub Inc. is owned by WPC HOLDCO LLC, a Maryland limited liability company
(100%) WPC HOLDCO LLC, a Maryland limited liability company is owned by W.P.
Carey Inc., a Maryland corporation (100%) CHAMPION EDGE SDN BHD (IDS Malaysia)
Malaysia SOUTH EAST ASIA PACIFIC HOLDINGS LIMITED, a British Virgin Islands
company SOUTH EAST ASIA PACIFIC HOLDINGS LIMITED is owned by MALA-IDS (DE) QRS
16-71, INC., a Delaware corporation, which is owned by CPA 16 MERGER SUB INC., a
Maryland corporation CPA 16 MERGER SUB INC. is owned by CPA 16 LLC, a Delaware
limited liability company (approximately 100%) CPA 16 LLC is owned by WPC REIT
Merger Sub Inc., a Maryland corporation (100%), WPC REIT Merger Sub Inc. is
owned by WPC HOLDCO LLC, a Maryland limited liability company (100%) WPC HOLDCO
LLC, a Maryland limited liability company is owned by W.P. Carey Inc., a
Maryland corporation (100%) N/A Chassis (DE) L.P. (Tower Automotive) Delaware
TOWER (DE) QRS 14-89, INC., a Delaware corporation TOWER 14 (MD), a Maryland
business trust TOWER (DE) QRS 14-89, INC. and TOWER 14 (MD) are each owned by
CPA 16 MERGER SUB INC., a Maryland corporation (100%) CPA 16 MERGER SUB INC. is
owned by CPA 16 LLC, a Delaware limited liability company (approximately 100%)
CPA 16 LLC is owned by WPC REIT Merger Sub Inc., a Maryland corporation (100%),
N/A

 


[g49131ke44ki021.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership WPC REIT Merger Sub Inc. is owned by WPC HOLDCO
LLC, a Maryland limited liability company (100%) WPC HOLDCO LLC, a Maryland
limited liability company is owned by W.P. Carey Inc., a Maryland corporation
(100%) CHS WKS (DE) QRS 16-81, INC. (Cheeseworks Real Properties) Delaware CPA
16 MERGER SUB INC., a Maryland corporation (100%) CPA 16 MERGER SUB INC. is
owned by CPA 16 LLC, a Delaware limited liability company (approximately 100%)
CPA 16 LLC is owned by WPC REIT Merger Sub Inc., a Maryland corporation (100%),
WPC REIT Merger Sub Inc. is owned by WPC HOLDCO LLC, a Maryland limited
liability company (100%) WPC HOLDCO LLC, a Maryland limited liability company is
owned by W.P. Carey Inc., a Maryland corporation (100%) N/A CLEAN (KY) LLC (EZ
Pack) Delaware CLEAN (KY) QRS 16-22, INC., a Delaware corporation (100%) CLEAN
(KY) QRS 16-22, INC. is owned by CPA 16 MERGER SUB INC. (100%) CPA 16 MERGER SUB
INC. is owned by CPA 16 LLC, a Delaware limited liability company (approximately
100%) CPA 16 LLC is owned by WPC REIT Merger Sub Inc., a Maryland corporation
(100%), WPC REIT Merger Sub Inc. is owned by WPC HOLDCO LLC, a Maryland limited
liability company (100%) WPC HOLDCO LLC, a Maryland limited liability company is
owned by W.P. Carey Inc., a Maryland corporation (100%) N/A

 


[g49131ke44ki022.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership COCO-DORM (PA), LP (MJB ACQUISITION) Delaware
COCO-DORM (PA) QRS 16-52, INC., a Delaware corporation (0.1%) (general partner)
COCO-DORM (PA) TRUST, a Maryland business trust (99.9%) COCO-DORM (PA) QRS
16-52, INC. is owned by CPA 16 MERGER SUB INC., a Maryland corporation (100%)
COCO-DORM (PA) TRUST is owned by CPA 16 MERGER SUB INC., a Maryland corporation
(100%) CPA 16 MERGER SUB INC. is owned by CPA 16 LLC, a Delaware limited
liability company (approximately 100%) CPA 16 LLC is owned by WPC REIT Merger
Sub Inc., a Maryland corporation (100%), WPC REIT Merger Sub Inc. is owned by
WPC HOLDCO LLC, a Maryland limited liability company (100%) WPC HOLDCO LLC, a
Maryland limited liability company is owned by W.P. Carey Inc., a Maryland
corporation (100%) COCO (WY) QRS 16-51, Inc. (MJB Acquisition Corp. (WY))
Delaware CPA 16 MERGER SUB INC., a Maryland corporation (100%) CPA 16 MERGER SUB
INC. is owned by CPA 16 LLC, a Delaware limited liability company (approximately
100%) CPA 16 LLC is owned by WPC REIT Merger Sub Inc., a Maryland corporation
(100%), WPC REIT Merger Sub Inc. is owned by WPC HOLDCO LLC, a Maryland limited
liability company (100%) WPC HOLDCO LLC, a Maryland limited liability company is
owned by W.P. Carey Inc., a Maryland corporation (100%) N/A CONSYS-9 (SC) LLC &
CONSYS (SC) QRS 16-66, INC. (as tenants in common) Delaware CONSYS-9 (SC) LLC is
owned by CORPORATE PROPERTY ASSOCIATE 9, L.P., a Delaware limited partnership
CORPORATE PROPERTY ASSOCIATE 9, L.P. is owned by CAREY MANAGEMENT LLC, a
Delaware limited liability company (7.67%) and CAREY REIT II, INC., a Maryland
corporation (92.33%). N/A

 


[g49131ke44ki023.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership (Consolidated Systems) (100%) CONSYS (SC) QRS
16-66, INC. is owned by CPA 16 MERGER SUB INC., a Maryland corporation (100%)
CAREY MANAGEMENT LLC is owned by CAREY REIT II, INC. (100%) CPA 16 MERGER SUB
INC. is owned by CPA 16 LLC, a Delaware limited liability company (approximately
100%) CPA 16 LLC is owned by WPC REIT Merger Sub Inc., a Maryland corporation
(100%), WPC REIT Merger Sub Inc. is owned by WPC HOLDCO LLC, a Maryland limited
liability company (100%) WPC HOLDCO LLC, a Maryland limited liability company is
owned by W.P. Carey Inc., a Maryland corporation (100%) CONTAINER FINANCE
(Finland) QRS 16-62, INC.6 (Nurminem Logistics Oyj) Delaware CPA 16 MERGER SUB
INC., a Maryland corporation (100%) CPA 16 MERGER SUB INC. is owned by CPA 16
LLC, a Delaware limited liability company (approximately 100%) CPA 16 LLC is
owned by WPC REIT Merger Sub Inc., a Maryland corporation (100%), WPC REIT
Merger Sub Inc. is owned by WPC HOLDCO LLC, a Maryland limited liability company
(100%) WPC HOLDCO LLC, a Maryland limited liability company is owned by W.P.
Carey Inc., a Maryland corporation (100%) CRI (AZ-CO) QRS 16-4, INC. (Karcher
Floor Care) Delaware CPA 16 MERGER SUB INC., a Maryland corporation (100%) CPA
16 MERGER SUB INC. is owned by CPA 16 LLC, a Delaware limited liability company
(approximately 100%) CPA 16 LLC is owned by WPC REIT Merger Sub N/A 6 This
entity does not own any property.

 


[g49131ke44ki024.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership Inc., a Maryland corporation (100%), WPC REIT
Merger Sub Inc. is owned by WPC HOLDCO LLC, a Maryland limited liability company
(100%) WPC HOLDCO LLC, a Maryland limited liability company is owned by W.P.
Carey Inc., a Maryland corporation (100%) CPA 14 Netherlands CV7 Netherlands CV
GP (Dutch) QRS 14-111, Inc., a Delaware corporation (1%) (General and Managing
Partner) CPA 16 MERGER SUB INC., a Maryland corporation (99%) CV GP (Dutch) QRS
14-111, Inc. is owned by CPA 16 MERGER SUB INC., a Maryland corporation (100%)
CPA 16 MERGER SUB INC. is owned by CPA 16 LLC, a Delaware limited liability
company (approximately 100%) CPA 16 LLC is owned by WPC REIT Merger Sub Inc., a
Maryland corporation (100%), WPC REIT Merger Sub Inc. is owned by WPC HOLDCO
LLC, a Maryland limited liability company (100%) WPC HOLDCO LLC, a Maryland
limited liability company is owned by W.P. Carey Inc., a Maryland corporation
(100%) N/A TSO-Hungary KFT, a Hungary limited liability company (Tesco) Hungary
CPA 16 Netherlands CV8, a Netherlands limited partnership LABELS-BEN (DE) QRS
16-28 CPA 16 Netherlands CV is owned by CV GP (DUTCH) QRS 16-148, INC., a
Delaware limited liability company (1%, general partner) and CPA 16 MERGER SUB
INC. (99%, limited partner) CORPORATE PROPERTY ASSOCIATES 17- GLOBAL
INCORPORATED, a Maryland corporation 7 This entity does not own any property. 8
This entity does not own any property.

 


[g49131ke44ki025.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership INC., a Delaware corporation (49%) GORZOW BEAVER
17-3 B.V. CV GP (DUTCH) QRS 16-148, INC. is owned by CPA 16 MERGER SUB INC.
(100%) LABELS-BEN (DE) QRS 16-28 INC. is owned by CPA 16 MERGER SUB INC. (100%)
CPA 16 MERGER SUB INC. is owned by CPA 16 LLC, a Delaware limited liability
company (approximately 100%) CPA 16 LLC is owned by WPC REIT Merger Sub Inc., a
Maryland corporation (100%), WPC REIT Merger Sub Inc. is owned by WPC HOLDCO
LLC, a Maryland limited liability company (100%) WPC HOLDCO LLC, a Maryland
limited liability company is owned by W.P. Carey Inc., a Maryland corporation
(100%) GORZOW BEAVER 17-3 B.V. is owned by CPA 17 PAN-EUROPEAN HOLDING
COOPERATIEF U.A., a Netherlands cooperative (100%) CPA 17 PAN-EUROPEAN HOLDING
COOPERATIEF U.A. is owned by CPA:17 LIMITED PARTNERSHIP, a Delaware limited
partnership (approximately 100%) CPA:17 LIMITED PARTNERSHIP is owned by
CORPORATE PROPERTY ASSOCIATES 17 – GLOBAL INCORPORATED, a Maryland corporation
(99.985%) and W.P. CAREY HOLDINGS LLC, a Delaware limited liability company
which is owned by CAREY REIT II, INC., a Maryland corporation (50%) and W.P.C.I.
HOLDINGS I LLC, a Delaware limited liability company. CAREY REIT II, INC is
owned by WPC REIT Merger Sub Inc., a Maryland Corporation (100%) (51%) W.P.
Carey Inc. (49%)

 


[g49131ke44ki026.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership CP GAL FAIRFAX LLC (Dick’s Sporting Goods /
Galyans) Delaware CPA 16 MERGER SUB INC., a Maryland corporation (100%) CPA 16
MERGER SUB INC. is owned by CPA 16 LLC, a Delaware limited liability company
(approximately 100%) CPA 16 LLC is owned by WPC REIT Merger Sub Inc., a Maryland
corporation (100%), WPC REIT Merger Sub Inc. is owned by WPC HOLDCO LLC, a
Maryland limited liability company (100%) WPC HOLDCO LLC, a Maryland limited
liability company is owned by W.P. Carey Inc., a Maryland corporation (100%) N/A
CP GAL KENNESAW LLC (Dick’s Sporting Goods / Galyans) Delaware CPA 16 MERGER SUB
INC., a Maryland corporation (100%) CPA 16 MERGER SUB INC. is owned by CPA 16
LLC, a Delaware limited liability company (approximately 100%) CPA 16 LLC is
owned by WPC REIT Merger Sub Inc., a Maryland corporation (100%), WPC REIT
Merger Sub Inc. is owned by WPC HOLDCO LLC, a Maryland limited liability company
(100%) WPC HOLDCO LLC, a Maryland limited liability company is owned by W.P.
Carey Inc., a Maryland corporation (100%) N/A CP GAL LEAWOOD LLC (Dick’s
Sporting Goods) Delaware CPA 16 MERGER SUB INC., a Maryland corporation (100%)
CPA 16 MERGER SUB INC. is owned by CPA 16 LLC, a Delaware limited liability
company (approximately 100%) CPA 16 LLC is owned by WPC REIT Merger Sub Inc., a
Maryland corporation (100%), WPC REIT Merger Sub Inc. is owned by WPC HOLDCO
LLC, a Maryland limited liability company (100%) N/A

 


[g49131ke44ki027.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership WPC HOLDCO LLC, a Maryland limited liability
company is owned by W.P. Carey Inc., a Maryland corporation (100%) CP GAL
LOMBARD LLC (Dick’s Sporting Goods) Delaware CPA 16 MERGER SUB INC., a Maryland
corporation (100%) CPA 16 MERGER SUB INC. is owned by CPA 16 LLC, a Delaware
limited liability company (approximately 100%) CPA 16 LLC is owned by WPC REIT
Merger Sub Inc., a Maryland corporation (100%), WPC REIT Merger Sub Inc. is
owned by WPC HOLDCO LLC, a Maryland limited liability company (100%) WPC HOLDCO
LLC, a Maryland limited liability company is owned by W.P. Carey Inc., a
Maryland corporation (100%) N/A CP GAL PLAINFIELD, LLC (Dicks Sporting Goods)
Delaware CP GAL (IN) QRS 16-61, INC., a Delaware corporation (0.1%) (general
partner) CPA 16 MERGER SUB INC., a Maryland corporation (55%) CORPORATE PROPERTY
ASSOCIATES 17 – GLOBAL INCORPORATED, a Maryland corporation (44.9%) CP GAL (IN)
QRS 16-61, INC., a Delaware corporation is owned by CPA 16 MERGER SUB INC.
(100%) CPA 16 MERGER SUB INC. is owned by CPA 16 LLC, a Delaware limited
liability company (approximately 100%) CPA 16 LLC is owned by WPC REIT Merger
Sub Inc., a Maryland corporation (100%), WPC REIT Merger Sub Inc. is owned by
WPC HOLDCO LLC, a Maryland limited liability company (100%) WPC HOLDCO LLC, a
Maryland limited liability company is owned by W.P. Carey Inc., a Maryland
corporation (100%) W.P. Carey Inc. (55.1%) CORPORATE PROPERTY ASSOCIATES 17 –
GLOBAL INCORPORATED (44.9%) CUPS (DE) LP (Waddington) Delaware PLATES (DE) QRS
14-63, INC., a Delaware corporation (1% (general partner)) CPA 16 MERGER SUB
INC., a PLATES (DE) QRS 14-63, INC. is owned by CPA 16 MERGER SUB INC., a
Maryland corporation (100%) CPA 16 MERGER SUB INC. is owned by CPA 16 LLC, a
Delaware limited liability company N/A

 


[g49131ke44ki028.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership Maryland corporation (99%) (approximately 100%) CPA
16 LLC is owned by WPC REIT Merger Sub Inc., a Maryland corporation (100%), WPC
REIT Merger Sub Inc. is owned by WPC HOLDCO LLC, a Maryland limited liability
company (100%) WPC HOLDCO LLC, a Maryland limited liability company is owned by
W.P. Carey Inc., a Maryland corporation (100%) DELAWARE FRAME (TX), LP (Atrium
(Frame)) Delaware FRAME (TX) QRS 14-25, INC., a Delaware corporation (.5%
(general partner)) CPA 16 MERGER SUB INC., a Maryland corporation (99.5%) FRAME
(TX) QRS 14-25, INC. is owned by CPA 16 MERGER SUB INC., a Maryland corporation
(100%) CPA 16 MERGER SUB INC. is owned by CPA 16 LLC, a Delaware limited
liability company (approximately 100%) CPA 16 LLC is owned by WPC REIT Merger
Sub Inc., a Maryland corporation (100%), WPC REIT Merger Sub Inc. is owned by
WPC HOLDCO LLC, a Maryland limited liability company (100%) WPC HOLDCO LLC, a
Maryland limited liability company is owned by W.P. Carey Inc., a Maryland
corporation (100%) N/A DELMO 11/12 (DE) LLC (Del Monte) Delaware DELMO (PA) QRS
12-10, a Pennsylvania business trust (50%) DELMO (PA) QRS 11-36, a Pennsylvania
business trust (49.5%) DELMO (DE) QRS 11/12-1, INC., a Delaware corporation
DELMO (PA) QRS 12-10 is owned by CPA 16 MERGER SUB INC., a Maryland corporation
(100%) CPA 16 MERGER SUB INC. is owned by CPA 16 LLC, a Delaware limited
liability company (approximately 100%) CPA 16 LLC is owned by WPC REIT Merger
Sub Inc., a Maryland corporation (100%), N/A

 


[g49131ke44ki029.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership (.5%(manager)) WPC REIT Merger Sub Inc. is owned by
WPC HOLDCO LLC, a Maryland limited liability company (100%) WPC HOLDCO LLC, a
Maryland limited liability company is owned by W.P. Carey Inc., a Maryland
corporation (100%) DELMO (PA) QRS 11-36 and DELMO (DE) QRS 11/12-1, INC. are
indirect subsidiaries of CORPORATE PROPERTY ASSOCIATES 15 INCORPORATED, a
Maryland corporation CORPORATE PROPERTY ASSOCIATES 15 INCORPORATED is owned by
CPA 15 MERGER SUB INC., a Maryland corporation (100%) CPA 15 MERGER SUB INC. is
owned by WPC HOLDCO LLC, a Maryland limited liability company DES-TECH (TN)
Limited Partnership (Career Education Corp - IADT) Delaware DES-TECH LP (TN) QRS
16- 50, INC., a Delaware corporation (99.9%) DES-TECH GP (TN) QRS 16- 49, INC.,
a Delaware corporation (0.1%) (general partner) DES-TECH LP (TN) QRS 16-50, INC.
is owned by CPA 16 MERGER SUB INC. (100%) DES-TECH GP (TN) QRS 16-49, INC. is
owned by CPA 16 MERGER SUB INC. (100%) CPA 16 MERGER SUB INC. is owned by CPA 16
LLC, a Delaware limited liability company (approximately 100%) CPA 16 LLC is
owned by WPC REIT Merger Sub Inc., a Maryland corporation (100%), WPC REIT
Merger Sub Inc. is owned by WPC HOLDCO LLC, a Maryland limited liability company
(100%) WPC HOLDCO LLC, a Maryland limited liability company is owned by W.P.
Carey Inc., a Maryland corporation (100%) N/A

 


[g49131ke44ki030.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership Develop (TX) LP (US Home Corporation) Delaware
POPCORN (TX) QRS 14-43, INC., a Delaware corporation (1% (general partner)) CPA
16 MERGER SUB INC., a Maryland corporation (99%) POPCORN (TX) QRS 14-43, INC. is
owned by CPA 16 MERGER SUB INC., a Maryland corporation (100%) CPA 16 MERGER SUB
INC. is owned by CPA 16 LLC, a Delaware limited liability company (approximately
100%) CPA 16 LLC is owned by WPC REIT Merger Sub Inc., a Maryland corporation
(100%), WPC REIT Merger Sub Inc. is owned by WPC HOLDCO LLC, a Maryland limited
liability company (100%) WPC HOLDCO LLC, a Maryland limited liability company is
owned by W.P. Carey Inc., a Maryland corporation (100%) N/A DIY Poland Sp.
z.o.o. (OBI Group) Poland Brelade Holdings Limited (Cyprus) (100%) Brelade
Holdings Limited (Cyprus) is owned by POL- BEAVER LLC, a Delaware limited
liability company (100%) POL-BEAVER LLC, a Delaware limited liability company
is: (i) owned by CPA 16 MERGER SUB INC., a Maryland corporation (25%) and
CORPORATE PROPERTY ASSOCIATES 15, a Maryland corporation (75%); and (ii) is
managed by BEAVER MM (POL) QRS 15-86, INC., a Delaware corporation which is
owned by CORPORATE PROPERTY ASSOCIATES 15 INCORPORATED, a Maryland corporation
(100%) CORPORATE PROPERTY ASSOCIATES 15 INCORPORATED is owned by CPA 15 MERGER
SUB INC., a Maryland corporation (100%) CPA 15 MERGER SUB INC. is owned by WPC
HOLDCO LLC, a Maryland limited liability company WPC HOLDCO LLC, a Maryland
limited liability company is owned by W.P. Carey Inc., a Maryland N/A

 


[g49131ke44ki031.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership corporation (100%) CPA 16 MERGER SUB INC. is owned
by CPA 16 LLC, a Delaware limited liability company (approximately 100%) CPA 16
LLC is owned by WPC REIT Merger Sub Inc., a Maryland corporation (100%), WPC
REIT Merger Sub Inc. is owned by WPC HOLDCO LLC, a Maryland limited liability
company (100%) DRUG (AZ) QRS 14-42, INC. (Advance PCS-Caremark-CVS) Delaware CPA
16 MERGER SUB INC., a Maryland corporation (100%) CPA 16 MERGER SUB INC. is
owned by CPA 16 LLC, a Delaware limited liability company (approximately 100%)
CPA 16 LLC is owned by WPC REIT Merger Sub Inc., a Maryland corporation (100%),
WPC REIT Merger Sub Inc. is owned by WPC HOLDCO LLC, a Maryland limited
liability company (100%) WPC HOLDCO LLC, a Maryland limited liability company is
owned by W.P. Carey Inc., a Maryland corporation (100%) N/A DSG LANDLORD (PA),
LP (Dick’s Sporting Goods) Delaware DSG GP (PA) QRS 14-103, INC., a Delaware
corporation (.1% (general partner)) DSG LP (PA) TRUST, a Maryland business trust
(99.9%) DSG GP (PA) QRS 14-103, INC. and DSG LP (PA) TRUST are each owned by CPA
16 MERGER SUB INC., a Maryland corporation (100%) CPA 16 MERGER SUB INC. is
owned by CPA 16 LLC, a Delaware limited liability company (approximately 100%)
CPA 16 LLC is owned by WPC REIT Merger Sub Inc., a Maryland corporation (100%),
WPC REIT Merger Sub Inc. is owned by WPC HOLDCO LLC, a Maryland limited
liability company N/A

 


[g49131ke44ki032.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership (100%) WPC HOLDCO LLC, a Maryland limited liability
company is owned by W.P. Carey Inc., a Maryland corporation (100%) DYNE (DE) LP
(Metaldyne) Delaware METAL (DE) QRS 14-67, INC., a Delaware corporation (.5%
(general partner)) ASSEMBLY (MD), a Maryland business trust (99.5%) METAL (DE)
QRS 14-67, INC. and ASSEMBLY (MD). are each owned by CPA 16 MERGER SUB INC. a
Maryland corporation (100%) CPA 16 MERGER SUB INC. is owned by CPA 16 LLC, a
Delaware limited liability company (approximately 100%) CPA 16 LLC is owned by
WPC REIT Merger Sub Inc., a Maryland corporation (100%), WPC REIT Merger Sub
Inc. is owned by WPC HOLDCO LLC, a Maryland limited liability company (100%) WPC
HOLDCO LLC, a Maryland limited liability company is owned by W.P. Carey Inc., a
Maryland corporation (100%) N/A Erwin Specht GmbH & Co. KG (Hellweg II) Germany
Erwin Specht Verwactungs GmbH (0%; general partner) (General Partner) HELLWEG
GmbH & Co. Vermogensverwaltungs KG (100%) Erwin Specht Verwactungs GmbH is owned
by HELLWEG GmbH & Co. Vermogensverwaltungs KG (100%) HELLWEG GmbH & Co.
Vermogensverwaltungs KG is owned by HLWG TWO (GER) LLC, a Delaware limited
liability company (SEE BELOW) HLWG TWO (GER) LLC is owned by H2 INVESTOR (GER)
QRS 14-104, LLC a Delaware limited liability company (33%), H2 INVESTOR (GER)
QRS 16-100, INC., Delaware corporation (27%) and H2 INVESTOR (GER) QRS 15091,
INC., a Delaware corporation (40%) H2 INVESTOR (GER) QRS 14-104, LLC is owned by
CPA: 17 Limited Partnership, a Delaware limited W.P. CAREY INC. (67%) CORPORATE
PROPERTY ASSOCIATES 17 – GLOBAL INCORPORATED (33%)

 


[g49131ke44ki033.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership partnership (100%) H2 INVESTOR (GER) QRS 16-100,
INC is owned by CPA Merger Sub Inc., a Maryland corporation (100%) CPA 16 Merger
Sub Inc. is owned by CPA 16 LLC, a Delaware limited liability company
(approximately 100%) CPA 16 LLC is owned by WPC REIT Merger Sub Inc., a Maryland
corporation (100%), WPC REIT Merger Sub Inc. is owned by WPC HOLDCO LLC, a
Maryland limited liability company (100%) WPC HOLDCO LLC, a Maryland limited
liability company is owned by W.P. Carey Inc., a Maryland corporation (100%) H2
INVESTOR (GER) QRS 15091, INC. is owned by Corporate Property Associates 15
Incorporated, a Maryland corporation CORPORATE PROPERTY ASSOCIATES 15
INCORPORATED is owned by CPA 15 MERGER SUB INC., a Maryland corporation (100%)
CPA 15 MERGER SUB INC. is owned by WPC HOLDCO LLC, a Maryland limited liability
company FABRIC (DE) GP (IAC Soft Trim) Delaware LEATHER (DE) QRS 14-72, INC., a
Delaware corporation (50%) VINYL (DE) QRS 14-71, INC., a Delaware corporation
(50%) Both intermediate subsidiaries are owned by CPA 16 MERGER SUB INC. a
Maryland corporation (100%) CPA 16 MERGER SUB INC. is owned by CPA 16 LLC, a
Delaware limited liability company (approximately 100%) CPA 16 LLC is owned by
WPC REIT Merger Sub N/A

 


[g49131ke44ki034.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership Inc., a Maryland corporation (100%), WPC REIT
Merger Sub Inc. is owned by WPC HOLDCO LLC, a Maryland limited liability company
(100%) WPC HOLDCO LLC, a Maryland limited liability company is owned by W.P.
Carey Inc., a Maryland corporation (100%) FILM (FL) QRS 14-44, Inc. (Carmike)
Delaware CPA 16 MERGER SUB INC., a Maryland corporation (100%) CPA 16 MERGER SUB
INC. is owned by CPA 16 LLC, a Delaware limited liability company (approximately
100%) CPA 16 LLC is owned by WPC REIT Merger Sub Inc., a Maryland corporation
(100%), WPC REIT Merger Sub Inc. is owned by WPC HOLDCO LLC, a Maryland limited
liability company (100%) WPC HOLDCO LLC, a Maryland limited liability company is
owned by W.P. Carey Inc., a Maryland corporation (100%) N/A FINISTAR (CA-TX)
LIMITED PARTNERSHIP (Finisar) Delaware FINISTAR GP (CA-TX) QRS 16- 21, INC., a
Delaware corporation (1%) (general partner) FINISTAR LP (DE) QRS 16-29, INC., a
Delaware corporation (99%) FINISTAR GP (CA-TX) QRS 16-21, INC. is owned by CPA
16 MERGER SUB INC., a Maryland corporation (100%) FINISTAR LP (DE) QRS 16-29,
INC. is owned by CPA 16 MERGER SUB INC. (100%) CPA 16 MERGER SUB INC. is owned
by CPA 16 LLC, a Delaware limited liability company (approximately 100%) CPA 16
LLC is owned by WPC REIT Merger Sub Inc., a Maryland corporation (100%), WPC
REIT Merger Sub Inc. is owned by WPC HOLDCO LLC, a Maryland limited liability
company N/A

 


[g49131ke44ki035.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership (100%) WPC HOLDCO LLC, a Maryland limited liability
company is owned by W.P. Carey Inc., a Maryland corporation (100%) Finit (FI)
LLC (TietoEnator) Delaware TITO (FI) QRS 15-81, INC., a Delaware corporation
(60%) (managing member) TITO (FI) QRS 16-6, INC., a Delaware corporation (40%)
TITO (FI) QRS 15-81, INC., is owned by CORPORATE PROPERTY ASSOCIATES 15
INCORPORATED, a Maryland corporation (100%) CORPORATE PROPERTY ASSOCIATES 15
INCORPORATED is owned by CPA 15 MERGER SUB INC., a Maryland corporation (100%)
CPA 15 MERGER SUB INC. is owned by WPC HOLDCO LLC, a Maryland limited liability
company TITO (FI) QRS 16-6, INC, is owned by CPA 16 MERGER SUB INC., a Maryland
corporation (100%) CPA 16 MERGER SUB INC. is owned by CPA 16 LLC, a Delaware
limited liability company (approximately 100%) CPA 16 LLC is owned by WPC REIT
Merger Sub Inc., a Maryland corporation (100%), WPC REIT Merger Sub Inc. is
owned by WPC HOLDCO LLC, a Maryland limited liability company (100%) WPC HOLDCO
LLC, a Maryland limited liability company is owned by W.P. Carey Inc., a
Maryland corporation (100%) N/A FIT (UT) QRS 14-92, Inc. (24 Hour Fitness
(Utah)) Delaware CPA 16 MERGER SUB INC., a Maryland corporation (100%) CPA 16
MERGER SUB INC. is owned by CPA 16 LLC, a Delaware limited liability company
(approximately 100%) CPA 16 LLC is owned by WPC REIT Merger Sub N/A

 


[g49131ke44ki036.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership Inc., a Maryland corporation (100%), WPC REIT
Merger Sub Inc. is owned by WPC HOLDCO LLC, a Maryland limited liability company
(100%) WPC HOLDCO LLC, a Maryland limited liability company is owned by W.P.
Carey Inc., a Maryland corporation (100%) FIT (TX) LP (24 Hour Fitness
(Houston)) Delaware FIT (TX) TRUST, a Maryland business trust (99.9%) FIT (TX)
GP QRS 12-60, INC., a Delaware corporation (.1% (general partner)) Both
intermediate subsidiaries are owned by CPA 16 MERGER SUB INC., a Maryland
corporation (100%) CPA 16 MERGER SUB INC. is owned by CPA 16 LLC, a Delaware
limited liability company (approximately 100%) CPA 16 LLC is owned by WPC REIT
Merger Sub Inc., a Maryland corporation (100%), WPC REIT Merger Sub Inc. is
owned by WPC HOLDCO LLC, a Maryland limited liability company (100%) WPC HOLDCO
LLC, a Maryland limited liability company is owned by W.P. Carey Inc., a
Maryland corporation (100%) N/A

 


[g49131ke44ki037.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership FOSS (NH) QRS 16-3, Inc. (Foss Manufacturing)
Delaware CPA 16 MERGER SUB INC., a Maryland corporation (100%) CPA 16 MERGER SUB
INC. is owned by CPA 16 LLC, a Delaware limited liability company (approximately
100%) CPA 16 LLC is owned by WPC REIT Merger Sub Inc., a Maryland corporation
(100%), WPC REIT Merger Sub Inc. is owned by WPC HOLDCO LLC, a Maryland limited
liability company (100%) WPC HOLDCO LLC, a Maryland limited liability company is
owned by W.P. Carey Inc., a Maryland corporation (100%) N/A Freight (IL) LLC
(Towne Air Freight) Delaware AIR (IL) QRS 14-48, INC., a Delaware corporation
(1%) CPA 16 MERGER SUB INC., a Maryland corporation (99%) AIR (IL) QRS 14-48,
INC. is owned by CPA 16 MERGER SUB INC., a Maryland corporation (100%) CPA 16
MERGER SUB INC. is owned by CPA 16 LLC, a Delaware limited liability company
(approximately 100%) CPA 16 LLC is owned by WPC REIT Merger Sub Inc., a Maryland
corporation (100%), WPC REIT Merger Sub Inc. is owned by WPC HOLDCO LLC, a
Maryland limited liability company (100%) WPC HOLDCO LLC, a Maryland limited
liability company is owned by W.P. Carey Inc., a Maryland corporation (100%) N/A
FRO SPIN (NC) LLC (Frontier Spinning) Delaware FRO 16 (NC) LLC, a Delaware
limited liability company (40%) FRO MAN MEMBER 17 (NC) LLC, a Delaware limited
liability company (60%) (managing member) FRO 16 (NC) LLC is owned by CPA 16
MERGER SUB INC., a Maryland corporation (100%) CPA 16 MERGER SUB INC. is owned
by CPA 16 LLC, a Delaware limited liability company (approximately 100%) CPA 16
LLC is owned by WPC REIT Merger Sub W.P. Carey Inc. (40%) CORPORATE PROPERTY
ASSOCIATES 17 – GLOBAL INCORPORATED (60%)

 


[g49131ke44ki038.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership Inc., a Maryland corporation (100%), WPC REIT
Merger Sub Inc. is owned by WPC HOLDCO LLC, a Maryland limited liability company
(100%) WPC HOLDCO LLC, a Maryland limited liability company is owned by W.P.
Carey Inc., a Maryland corporation (100%) FRO MAN MEMBER 17 (NC) LLC is owned by
CPA: 17 LIMITED PARTNERSHIP, a Delaware limited partnership (100%) which is
owned by W.P. CAREY HOLDINGS LLC, a Delaware limited liability company (0.15%)
(Special General Partner) and CORPORATE PROPERTY ASSOCIATES 17 – GLOBAL
INCORPORATED, a Maryland corporation (99.85%) GERB TOLLAND QRS (CT) 16 INC.
(Gerber Scientific) Delaware CPA 16 MERGER SUB INC., a Maryland corporation
(100%) CPA 16 MERGER SUB INC. is owned by CPA 16 LLC, a Delaware limited
liability company (approximately 100%) CPA 16 LLC is owned by WPC REIT Merger
Sub Inc., a Maryland corporation (100%), WPC REIT Merger Sub Inc. is owned by
WPC HOLDCO LLC, a Maryland limited liability company (100%) WPC HOLDCO LLC, a
Maryland limited liability company is owned by W.P. Carey Inc., a Maryland
corporation (100%) N/A Greens (Finland) QRS 16-14, Inc. (Plantasgen - Finland)
Delaware Greens Shareholder (Finland) QRS 16-16, INC., a Delaware corporation
(100%) Greens Shareholder (Finland) QRS 16-16, INC. is owned by CPA 16 MERGER
SUB INC., a Maryland corporation (100%) N/A

 


[g49131ke44ki039.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership CPA 16 MERGER SUB INC. is owned by CPA 16 LLC, a
Delaware limited liability company (approximately 100%) CPA 16 LLC is owned by
WPC REIT Merger Sub Inc., a Maryland corporation (100%), WPC REIT Merger Sub
Inc. is owned by WPC HOLDCO LLC, a Maryland limited liability company (100%) WPC
HOLDCO LLC, a Maryland limited liability company is owned by W.P. Carey Inc., a
Maryland corporation (100%)

 

 


[g49131ke44mi001.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership Hammer (DE) L.P. (True Value (Hammer)) Delaware
HAMMER (DE) LP QRS 12-65, INC., a Delaware corporation (15%) HAMMER (DE) LP QRS
14-100, INC., a Delaware corporation (35%) HAMMER (DE) QRS 15-32, INC., a
Delaware corporation (.5% (general partner)) HAMMER (DE) LP QRS 15-33, INC., a
Delaware corporation (49.5%) HAMMER (DE) LP QRS 12-65, INC and HAMMER (DE) LP
QRS 14-100, INC. are each owned by CPA 16 MERGER SUB INC., a Maryland
corporation (100%) CPA 16 MERGER SUB INC. is owned by CPA 16 LLC, a Delaware
limited liability company (approximately 100%) CPA 16 LLC is owned by WPC REIT
Merger Sub Inc., a Maryland corporation (100%), WPC REIT Merger Sub Inc. is
owned by WPC HOLDCO LLC, a Maryland limited liability company (100%) WPC HOLDCO
LLC, a Maryland limited liability company is owned by W.P. Carey Inc., a
Maryland corporation (100%) HAMMER (DE) QRS 15-32, INC and HAMMER (DE) LP QRS
15-33, INC. are each owned by CORPORATE PROPERTY ASSOCIATES 15 INCORPORATED
(100%) CORPORATE PROPERTY ASSOCIATES 15 INCORPORATED is owned by CPA 15 MERGER
SUB INC., a Maryland corporation (100%) CPA 15 MERGER SUB INC. is owned by WPC
HOLDCO LLC, a Maryland limited liability company N/A HEF (NC-SC) QRS 14-86, Inc.
(American Tire Distributors) Delaware CPA 16 MERGER SUB INC., a Maryland
corporation (100%) CPA 16 MERGER SUB INC. is owned by CPA 16 LLC, a Delaware
limited liability company (approximately 100%) CPA 16 LLC is owned by WPC REIT
Merger Sub Inc., a Maryland corporation (100%), WPC REIT Merger Sub Inc. is
owned by WPC HOLDCO LLC, a Maryland limited liability company N/A

 


[g49131ke44mi002.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership (100%) WPC HOLDCO LLC, a Maryland limited liability
company is owned by W.P. Carey Inc., a Maryland corporation (100%) HELLWEG GmbH
& Co. Vermogensverwaltungs KG (“PropCo”) (Hellweg II) Germany Shovel Management
GmbH (0%; GP), HLWG TWO (GER) LLC, a Delaware limited liability company (89.9%)
Drill GmbH and Co. KG (5.1%) Reinhold Semer9 (5%) Shovel Management GmbH is
owned by HLWG TWO (GER) LLC (100%) Drill GmbH and Co. KG is owned by Hoe
Management GmbH (0%; GP), HLWG TWO (GER) LLC (94.9%) and Reinhold Semer (5.1%)
Hoe Management GmbH is owned by HLWG TWO (GER) LLC (94.8%) and Reinhold Semer
(5.2%) HLWG TWO (GER) LLC is owned by H2 INVESTOR (GER) QRS 14-104 LLC, a
Delaware limited liability company (33%), H2 INVESTOR (GER) QRS 16-100, INC., a
Delaware corporation (27%) and H2 INVESTOR (GER) QRS 15-91, INC., a Delaware
corporation (40%) H2 INVESTOR (GER) QRS 14-104 LLC is owned by CPA:17 LIMITED
PARTNERSHIP, a Delaware limited partnership (100%) CPA:17 LIMITED PARTNERSHIP is
owned by CORPORATE PROPERTY ASSOCIATES 17 – GLOBAL INCORPORATED, a Maryland
corporation (99.985% limited partner and general partner) and W.P. CAREY
HOLDINGS LLC, a Delaware limited liability company (0.015% special general
partner) W.P. CAREY HOLDINGS LLC is owned by CAREY REIT II, INC., a Maryland
corporation (50%) and WPC REIT Merger Sub Inc., a Maryland corporation W.P.
CAREY INC. (67%) CORPORATE PROPERTY ASSOCIATES 17 – GLOBAL INCORPORATED (33%) 9
Reinhold Semer, an individual, is not affiliated with W.P. Carey Inc.

 


[g49131ke44mi003.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership (0.015% capital interest; 10% profits interest),
WPC REIT Merger Sub Inc. is owned by WPC HOLDCO LLC, a Maryland limited
liability company (100%) WPC HOLDCO LLC, a Maryland limited liability company is
owned by W.P. Carey Inc., a Maryland corporation (100%) H2 INVESTOR (GER) QRS
16-100, INC. is owned by CPA 16 MERGER SUB INC., a Maryland corporation (100%)
CPA 16 MERGER SUB INC. is owned by CPA 16 LLC, a Delaware limited liability
company (approximately 100%) CPA 16 LLC is owned by WPC REIT Merger Sub Inc., a
Maryland corporation (100%), WPC REIT MERGER SUB INC. is owned by WPC HOLDCO
LLC, a Maryland limited liability company (100%) WPC HOLDCO LLC is owned by W.P.
Carey Inc., a Maryland corporation (100%) H2 INVESTOR (GER) QRS 15-91, INC. is
owned by Corporate Property Associates 15 Incorporated, a Maryland corporation
(100%) CORPORATE PROPERTY ASSOCIATES 15 INCORPORATED is owned by CPA 15 MERGER
SUB INC., a Maryland corporation (100%) CPA 15 MERGER SUB INC. is owned by WPC
HOLDCO LLC, a Maryland limited liability company (100%)

 


[g49131ke44mi004.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership HLWG B NOTE PURCHASER (DE) LLC10 (Hellweg) Delaware
CORPORATE PROPERTY ASSOCIATES 15 INCORPORATED, a Maryland corporation (40%) CPA
16 MERGER SUB INC., a Maryland corporation (27%) CPA:17 LIMITED PARTNERSHIP, a
Delaware limited partnership (33%) CORPORATE PROPERTY ASSOCIATES 15 INCORPORATED
is owned by CPA 15 MERGER SUB INC., a Maryland corporation (100%) CPA 15 MERGER
SUB INC. is owned by WPC HOLDCO LLC, a Maryland limited liability company WPC
HOLDCO LLC, a Maryland limited liability company is owned by W.P. Carey Inc., a
Maryland corporation (100%) CPA 16 MERGER SUB INC. is owned by CPA 16 LLC, a
Delaware limited liability company (approximately 100%) CPA 16 LLC is owned by
WPC REIT Merger Sub Inc., a Maryland corporation (100%), WPC REIT Merger Sub
Inc. is owned by WPC HOLDCO LLC, a Maryland limited liability company (100%)
CPA:17 LIMITED PARTNERSHIP is owned by CORPORATE PROPERTY ASSOCIATES 17 – GLOBAL
INCORPORATED, a Maryland corporation (99.985% limited partner and general
partner) and W.P. CAREY HOLDINGS LLC, a Delaware limited liability company
(0.015% special general partner) W.P. CAREY HOLDINGS LLC is owned by CAREY REIT
II, INC., a Maryland corporation (100%) CAREY REIT II, INC. is owned by WPC REIT
MERGER SUB INC., a Maryland corporation (100%). W.P. CAREY INC. (67%) CORPORATE
PROPERTY ASSOCIATES 17 – GLOBAL INCORPORATED (33%) 10 This entity does not own
any property.

 


[g49131ke44mi005.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership HM BENEFITS (MI) QRS 16-18, INC. (Aetna) Delaware
CPA 16 MERGER SUB INC., a Maryland corporation (100%) CPA 16 MERGER SUB INC. is
owned by CPA 16 LLC, a Delaware limited liability company (approximately 100%)
CPA 16 LLC is owned by WPC REIT Merger Sub Inc., a Maryland corporation (100%),
WPC REIT Merger Sub Inc. is owned by WPC HOLDCO LLC, a Maryland limited
liability company (100%) WPC HOLDCO LLC, a Maryland limited liability company is
owned by W.P. Carey Inc., a Maryland corporation (100%) N/A HOTEL (MN) QRS
16-84, INC. (Hilton Hotel) Delaware CPA 16 MERGER SUB INC., a Maryland
corporation (100%) HOTEL OPERATOR (MN) TRS 16-87, INC. is owned by CPA 16 MERGER
SUB INC., a Maryland corporation (100%) CPA 16 MERGER SUB INC. is owned by CPA
16 LLC, a Delaware limited liability company (approximately 100%) CPA 16 LLC is
owned by WPC REIT Merger Sub Inc., a Maryland corporation (100%), WPC REIT
Merger Sub Inc. is owned by WPC HOLDCO LLC, a Maryland limited liability company
(100%) WPC HOLDCO LLC, a Maryland limited liability company is owned by W.P.
Carey Inc., a Maryland corporation (100%) N/A HOTEL OPERATOR (MN) TRS 16-87,
INC.11 Delaware CPA 16 MERGER SUB INC., a Maryland corporation (100%) N/A N/A 11
Note: HOTEL OPERATOR (MN) TRS 16-87, INC. leases the property from HOTEL (MN)
QRS 16-84, INC.

 


[g49131ke44mi006.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership (Hilton Hotel) HUNTWOOD (TX) LIMITED PARTNERSHIP
(Huntsman) Delaware HUNTWOOD (TX) QRS 16-8, INC., a Delaware Corporation (0.1%)
(General Partner) CPA 16 MERGER SUB INC., a Maryland corporation (99.9%)
HUNTWOOD (TX) QRS 16-8, INC. is owned by CPA 16 MERGER SUB INC. (100%) CPA 16
MERGER SUB INC. is owned by CPA 16 LLC, a Delaware limited liability company
(approximately 100%) CPA 16 LLC is owned by WPC REIT Merger Sub Inc., a Maryland
corporation (100%), WPC REIT Merger Sub Inc. is owned by WPC HOLDCO LLC, a
Maryland limited liability company (100%) WPC HOLDCO LLC, a Maryland limited
liability company is owned by W.P. Carey Inc., a Maryland corporation (100%) N/A
ICE (TX) QRS 12-29, INC (Versacold Texas). Texas CPA 16 MERGER SUB INC., a
Maryland corporation (100%) CPA 16 MERGER SUB INC. is owned by CPA 16 LLC, a
Delaware limited liability company (approximately 100%) CPA 16 LLC is owned by
WPC REIT Merger Sub Inc., a Maryland corporation (100%), WPC REIT Merger Sub
Inc. is owned by WPC HOLDCO LLC, a Maryland limited liability company (100%) WPC
HOLDCO LLC, a Maryland limited liability company is owned by W.P. Carey Inc., a
Maryland corporation (100%) N/A IJOBBERS LLC, a Delaware limited liability
company (Institutional Jobbers/Reinhart Food Service)) Delaware IJOBBERS (DE)
QRS 14-41, INC., a Delaware corporation (100% (sole managing member)) IJOBBERS
(DE) QRS 14-41, INC. is owned by CPA 16 MERGER SUB INC., a Maryland corporation
(100%) CPA 16 MERGER SUB INC. is owned by CPA 16 LLC, a Delaware limited
liability company N/A

 


[g49131ke44mi007.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership (approximately 100%) CPA 16 LLC is owned by WPC
REIT Merger Sub Inc., a Maryland corporation (100%), WPC REIT Merger Sub Inc. is
owned by WPC HOLDCO LLC, a Maryland limited liability company (100%) WPC HOLDCO
LLC, a Maryland limited liability company is owned by W.P. Carey Inc., a
Maryland corporation (100%) IMAGE (NY) QRS 16-67, INC. (IIMAK) Delaware CPA 16
MERGER SUB INC., a Maryland corporation (100%) CPA 16 MERGER SUB INC. is owned
by CPA 16 LLC, a Delaware limited liability company (approximately 100%) CPA 16
LLC is owned by WPC REIT Merger Sub Inc., a Maryland corporation (100%), WPC
REIT Merger Sub Inc. is owned by WPC HOLDCO LLC, a Maryland limited liability
company (100%) WPC HOLDCO LLC, a Maryland limited liability company is owned by
W.P. Carey Inc., a Maryland corporation (100%) N/A JEN (MA) QRS 12-54, INC. (Jen
Coat) Delaware CPA 16 MERGER SUB INC., a Maryland corporation (100%) CPA 16
MERGER SUB INC. is owned by CPA 16 LLC, a Delaware limited liability company
(approximately 100%) CPA 16 LLC is owned by WPC REIT Merger Sub Inc., a Maryland
corporation (100%), WPC REIT Merger Sub Inc. is owned by WPC HOLDCO LLC, a
Maryland limited liability company (100%) WPC HOLDCO LLC, a Maryland limited
liability company is owned by W.P. Carey Inc., a Maryland N/A

 


[g49131ke44mi008.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership corporation (100%) KSM CRESSKILL (NJ) QRS 16- 80,
INC. (Kings Supermarkets) Delaware CPA 16 MERGER SUB INC., a Maryland
corporation (100%) CPA 16 MERGER SUB INC. is owned by CPA 16 LLC, a Delaware
limited liability company (approximately 100%) CPA 16 LLC is owned by WPC REIT
Merger Sub Inc., a Maryland corporation (100%), WPC REIT Merger Sub Inc. is
owned by WPC HOLDCO LLC, a Maryland limited liability company (100%) WPC HOLDCO
LLC, a Maryland limited liability company is owned by W.P. Carey Inc., a
Maryland corporation (100%) N/A KSM LIVINGSTON (NJ) QRS 16- 76, INC. (Kings
Supermarkets) Delaware CPA 16 MERGER SUB INC., a Maryland corporation (100%) CPA
16 MERGER SUB INC. is owned by CPA 16 LLC, a Delaware limited liability company
(approximately 100%) CPA 16 LLC is owned by WPC REIT Merger Sub Inc., a Maryland
corporation (100%), WPC REIT Merger Sub Inc. is owned by WPC HOLDCO LLC, a
Maryland limited liability company (100%) WPC HOLDCO LLC, a Maryland limited
liability company is owned by W.P. Carey Inc., a Maryland corporation (100%) N/A
KSM MAPLEWOOD (NJ) QRS 16- 77, INC. (Kings Supermarkets) Delaware CPA 16 MERGER
SUB INC., a Maryland corporation (100%) CPA 16 MERGER SUB INC. is owned by CPA
16 LLC, a Delaware limited liability company (approximately 100%) CPA 16 LLC is
owned by WPC REIT Merger Sub Inc., a Maryland corporation (100%), WPC REIT
Merger Sub Inc. is owned by WPC HOLDCO LLC, a Maryland limited liability company
N/A

 


[g49131ke44mi009.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership (100%) WPC HOLDCO LLC, a Maryland limited liability
company is owned by W.P. Carey Inc., a Maryland corporation (100%) KSM MONTCLAIR
(NJ) QRS 16- 78, INC. (Kings Supermarkets) Delaware CPA 16 MERGER SUB INC., a
Maryland corporation (100%) CPA 16 MERGER SUB INC. is owned by CPA 16 LLC, a
Delaware limited liability company (approximately 100%) CPA 16 LLC is owned by
WPC REIT Merger Sub Inc., a Maryland corporation (100%), WPC REIT Merger Sub
Inc. is owned by WPC HOLDCO LLC, a Maryland limited liability company (100%) WPC
HOLDCO LLC, a Maryland limited liability company is owned by W.P. Carey Inc., a
Maryland corporation (100%) N/A KSM MORRISTOWN (NJ) QRS 16-79, INC. (Kings
Supermarkets) Delaware CPA 16 MERGER SUB INC., a Maryland corporation (100%) CPA
16 MERGER SUB INC. is owned by CPA 16 LLC, a Delaware limited liability company
(approximately 100%) CPA 16 LLC is owned by WPC REIT Merger Sub Inc., a Maryland
corporation (100%), WPC REIT Merger Sub Inc. is owned by WPC HOLDCO LLC, a
Maryland limited liability company (100%) WPC HOLDCO LLC, a Maryland limited
liability company is owned by W.P. Carey Inc., a Maryland corporation (100%) N/A
KSM SUMMIT (NJ) QRS 16-75, INC. (Kings Supermarkets) Delaware CPA 16 MERGER SUB
INC., a Maryland corporation (100%) CPA 16 MERGER SUB INC. is owned by CPA 16
LLC, a Delaware limited liability company (approximately 100%) CPA 16 LLC is
owned by WPC REIT Merger Sub N/A

 


[g49131ke44mi010.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership Inc., a Maryland corporation (100%), WPC REIT
Merger Sub Inc. is owned by WPC HOLDCO LLC, a Maryland limited liability company
(100%) WPC HOLDCO LLC, a Maryland limited liability company is owned by W.P.
Carey Inc., a Maryland corporation (100%) Labrador (AZ) LP (PetsMart (DC))
Delaware TERRIER (AZ) QRS 14-78, INC., a Delaware corporation (1% (general
partner)) CPA 16 MERGER SUB INC., a Maryland corporation (69%) CORPORATE
PROPERTY ASSOCIATES 15 INCORPORATED, a Maryland corporation (30%) TERRIER (AZ)
QRS 14-78, INC. is owned by CPA 16 MERGER SUB INC., a Maryland corporation
(100%) CPA 16 MERGER SUB INC. is owned by CPA 16 LLC, a Delaware limited
liability company (approximately 100%) CPA 16 LLC is owned by WPC REIT Merger
Sub Inc., a Maryland corporation (100%), WPC REIT Merger Sub Inc. is owned by
WPC HOLDCO LLC, a Maryland limited liability company (100%) WPC HOLDCO LLC, a
Maryland limited liability company is owned by W.P. Carey Inc., a Maryland
corporation (100%) CORPORATE PROPERTY ASSOCIATES 15 INCORPORATED is owned by CPA
15 MERGER SUB INC., a Maryland corporation (100%) CPA 15 MERGER SUB INC. is
owned by WPC HOLDCO LLC, a Maryland limited liability company N/A LEI (GER) QRS
16-134 LLC (Leipold) Delaware POLD (GER) QRS 16-133 LLC, a Delaware limited
liability company (100%) POLD (GER) QRS 16-133 LLC is owned by CPA 16 MERGER SUB
INC., a Maryland corporation (94%) and CPA16 GERMAN (DE) LIMITED PARTNERSHIP, a
Delaware limited partnership (6%) N/A

 


[g49131ke44mi011.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership CPA16 GERMAN (DE) LIMITED PARTNERSHIP Is owned by
CPA16 GERMAN GP (DE) QRS 16-155, INC., a Delaware corporation (0.1%) (GP), WPC
REIT Merger Sub Inc., a Maryland corporation (5.9%) and CPA 16 MERGER SUB INC.
(94%) CPA16 GERMAN GP (DE) QRS 16-155, INC. is owned by WPC REIT Merger Sub Inc.
(100%). CPA 16 MERGER SUB INC. is owned by CPA 16 LLC, a Delaware limited
liability company (approximately 100%) CPA 16 LLC is owned by WPC REIT Merger
Sub Inc., a Maryland corporation (100%), WPC REIT Merger Sub Inc. is owned by
WPC HOLDCO LLC, a Maryland limited liability company (100%) WPC HOLDCO LLC, a
Maryland limited liability company is owned by W.P. Carey Inc., a Maryland
corporation (100%) Lincoln (DE) LP (Lincoln Tech Institute) Delaware LTI TRUST
(MD), a Maryland business trust (99.5%) LTI (DE) QRS 14-81, INC., a Delaware
corporation (.5% (general partner)) LTI TRUST (MD) and LTI (DE) QRS 14-81, INC.
are each owned by CPA 16 MERGER SUB INC., a Maryland corporation (100%) CPA 16
MERGER SUB INC. is owned by CPA 16 LLC, a Delaware limited liability company
(approximately 100%) CPA 16 LLC is owned by WPC REIT Merger Sub Inc., a Maryland
corporation (100%), WPC REIT Merger Sub Inc. is owned by WPC HOLDCO LLC, a
Maryland limited liability company (100%) WPC HOLDCO LLC, a Maryland limited
liability company is owned by W.P. Carey Inc., a Maryland N/A

 


[g49131ke44mi012.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership corporation (100%) LINDEN (GER) LLC (LINDENMAIER)
Delaware GEARBOX (GER) QRS 15-95, INC. a Delaware corporation (66.7%) (Managing
Member) CHASSIS (GER) QRS 16-118, INC., a Delaware corporation (33.3%) GEARBOX
(GER) QRS 15-95, INC. is owned by CORPORATE PROPERTY ASSOCIATES 15 INCORPORATED,
a Maryland corporation (100%) CORPORATE PROPERTY ASSOCIATES 15 INCORPORATED is
owned by CPA 15 MERGER SUB INC., a Maryland corporation (100%) CPA 15 MERGER SUB
INC. is owned by WPC HOLDCO LLC, a Maryland limited liability company WPC HOLDCO
LLC, a Maryland limited liability company is owned by W.P. Carey Inc., a
Maryland corporation (100%) CHASSIS (GER) QRS 16-118, INC. is owned by CPA 16
MERGER SUB INC., a Maryland corporation (100%) CPA 16 MERGER SUB INC. is owned
by CPA 16 LLC, a Delaware limited liability company (approximately 100%) CPA 16
LLC is owned by WPC REIT Merger Sub Inc., a Maryland corporation (100%), WPC
REIT Merger Sub Inc. is owned by WPC HOLDCO LLC, a Maryland limited liability
company (100%) N/A Longboom Landlord (Finland) LLC (Mantsinen) Delaware LONGBOOM
(FINLAND) QRS 16-131, INC., a Delaware corporation (100%) LONGBOOM (FINLAND) QRS
16-131, INC. is owned by CPA 16 MERGER SUB INC. (100%) LONGBOOM FINANCE
(FINLAND) QRS 16-130, INC., a Delaware corporation, which made an intercompany
loan to LONGBOOM LANDLORD (FINLAND), is owned by CPA 16 MERGER SUB INC. (100%)
N/A

 


[g49131ke44mi013.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership CPA 16 MERGER SUB INC. is owned by CPA 16 LLC, a
Delaware limited liability company (approximately 100%) CPA 16 LLC is owned by
WPC REIT Merger Sub Inc., a Maryland corporation (100%), WPC REIT Merger Sub
Inc. is owned by WPC HOLDCO LLC, a Maryland limited liability company (100%) WPC
HOLDCO LLC, a Maryland limited liability company is owned by W.P. Carey Inc., a
Maryland corporation (100%) Longboom Finance (Finland) QRS 16-130, Inc.12
(Mantsinen) Delaware CPA 16 MERGER SUB INC., a Maryland corporation CPA 16
MERGER SUB INC. is owned by CPA 16 LLC, a Delaware limited liability company
(approximately 100%) CPA 16 LLC is owned by WPC REIT Merger Sub Inc., a Maryland
corporation (100%), WPC REIT Merger Sub Inc. is owned by WPC HOLDCO LLC, a
Maryland limited liability company (100%) WPC HOLDCO LLC, a Maryland limited
liability company is owned by W.P. Carey Inc., a Maryland corporation (100%) LPD
(CT) QRS 16-132, INC. (Leipold (US)) Delaware CPA 16 MERGER SUB INC., a Maryland
corporation (100%) CPA 16 MERGER SUB INC. is owned by CPA 16 LLC, a Delaware
limited liability company (approximately 100%) CPA 16 LLC is owned by WPC REIT
Merger Sub N/A 12 This entity does not own any property.

 


[g49131ke44mi014.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership Inc., a Maryland corporation (100%), WPC REIT
Merger Sub Inc. is owned by WPC HOLDCO LLC, a Maryland limited liability company
(100%) WPC HOLDCO LLC, a Maryland limited liability company is owned by W.P.
Carey Inc., a Maryland corporation (100%) LPORT (WA-TX) QRS 16-92, INC.
(Lifeport) Delaware CPA 16 MERGER SUB INC., a Maryland corporation (100%) CPA 16
MERGER SUB INC. is owned by CPA 16 LLC, a Delaware limited liability company
(approximately 100%) CPA 16 LLC is owned by WPC REIT Merger Sub Inc., a Maryland
corporation (100%), WPC REIT Merger Sub Inc. is owned by WPC HOLDCO LLC, a
Maryland limited liability company (100%) WPC HOLDCO LLC, a Maryland limited
liability company is owned by W.P. Carey Inc., a Maryland corporation (100%) N/A
LPORT 2 (WA) QRS 16-147, INC. (Lifeport 2008) Delaware CPA 16 MERGER SUB INC., a
Maryland corporation (100%) CPA 16 MERGER SUB INC. is owned by CPA 16 LLC, a
Delaware limited liability company (approximately 100%) CPA 16 LLC is owned by
WPC REIT Merger Sub Inc., a Maryland corporation (100%), WPC REIT Merger Sub
Inc. is owned by WPC HOLDCO LLC, a Maryland limited liability company (100%) WPC
HOLDCO LLC, a Maryland limited liability company is owned by W.P. Carey Inc., a
Maryland corporation (100%) N/A

 


[g49131ke44mi015.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership MAG-INFO(SC) QRS 16-74, INC. (InfoGlobal Solutions)
Delaware CPA 16 MERGER SUB INC., a Maryland corporation (100%) CPA 16 MERGER SUB
INC. is owned by CPA 16 LLC, a Delaware limited liability company (approximately
100%) CPA 16 LLC is owned by WPC REIT Merger Sub Inc., a Maryland corporation
(100%), WPC REIT Merger Sub Inc. is owned by WPC HOLDCO LLC, a Maryland limited
liability company (100%) WPC HOLDCO LLC, a Maryland limited liability company is
owned by W.P. Carey Inc., a Maryland corporation (100%) N/A MCM (TN) LLC (Oberto
Sausage Company) Delaware MCM MEMBER (TN) QRS 16- 116, INC., a Delaware
corporation (1%) MCM MANAGER (TN) QRS 16- 115, INC., a Delaware corporation
(99%) (managing member) MCM MEMBER (TN) QRS 16-116, INC. is owned by CPA 16
MERGER SUB INC., a Maryland corporation (100%) MCM MANAGER (TN) QRS 16-115, INC.
is owned by CPA 16 MERGER SUB INC., a Maryland corporation (100%) CPA 16 MERGER
SUB INC. is owned by CPA 16 LLC, a Delaware limited liability company
(approximately 100%) CPA 16 LLC is owned by WPC REIT Merger Sub Inc., a Maryland
corporation (100%), WPC REIT Merger Sub Inc. is owned by WPC HOLDCO LLC, a
Maryland limited liability company (100%) WPC HOLDCO LLC, a Maryland limited
liability company is owned by W.P. Carey Inc., a Maryland corporation (100%) N/A
MCPA-MASS (TN) ASSOCIATES Tennessee GUITAR MASS (TN) QRS 14- 37, INC. (82.5%,
managing GUITAR MASS (TN) QRS 14-36, INC. is owned by CPA 16 MERGER SUB INC. a
Maryland corporation W.P. Carey Inc. (82.5% total ownership)

 


[g49131ke44mi016.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership (Gibson Guitar) venturer) MATHEWS MBE, LLC, a
Tennessee limited liability company (17.5%)13 (100%) CPA 16 MERGER SUB INC. is
owned by CPA 16 LLC, a Delaware limited liability company (approximately 100%)
CPA 16 LLC is owned by WPC REIT Merger Sub Inc., a Maryland corporation (100%),
WPC REIT Merger Sub Inc. is owned by WPC HOLDCO LLC, a Maryland limited
liability company (100%) WPC HOLDCO LLC, a Maryland limited liability company is
owned by W.P. Carey Inc., a Maryland corporation (100%) MATHEWS MBE, LLC is
owned by W&R INVESTMENTS LLC (99%) and MCTIM, INC. (1%) MATHEWS MBE, LLC (17.5%)
13 This entity is not affiliated with W.P. Carey Inc.

 


[g49131ke44mi017.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership MCPA-PLUS (TN) ASSOCIATES (Gibson Guitar) Tennessee
GUITAR PLUS (TN) QRS 14- 37, INC. (82.5%, managing venturer) MATHEWS MP
ASSOCIATES, LLC, a Tennessee limited liability company (17.5%)14 GUITAR PLUS
(TN) QRS 14-37, INC. is owned by CPA 16 MERGER SUB INC. a Maryland corporation
(100%) CPA 16 MERGER SUB INC. is owned by CPA 16 LLC, a Delaware limited
liability company (approximately 100%) CPA 16 LLC is owned by WPC REIT Merger
Sub Inc., a Maryland corporation (100%), WPC REIT Merger Sub Inc. is owned by
WPC HOLDCO LLC, a Maryland limited liability company (100%) WPC HOLDCO LLC, a
Maryland limited liability company is owned by W.P. Carey Inc., a Maryland
corporation (100%) MATHEWS MP ASSOCIATES, LLC is owned by W&R INVESTMENTS LLC, a
Tennessee limited liability company (99%) and PLUSMC, INC., a Tennessee
corporation (1%) W.P. Carey Inc. (82.5% total ownership) MATHEWS MP ASSOCIATES,
LLC (17.5%) MEMPHIS HOTEL OPERATOR (TN) QRS 16-121, INC. 15 (Doubletree /
Memphis Hotel) Delaware CPA 16 MERGER SUB INC., Maryland corporation (100%) CPA
16 MERGER SUB INC. is owned by CPA 16 LLC, a Delaware limited liability company
(approximately 100%) CPA 16 LLC is owned by WPC REIT Merger Sub Inc., a Maryland
corporation (100%), WPC REIT Merger Sub Inc. is owned by WPC HOLDCO LLC, a
Maryland limited liability company N/A 14 This entity is not affiliated with
W.P. Carey Inc. 15 MEMPHIS HOTEL OPERATOR (TN) QRS 16-121, INC. leases the
property from CAREY WATERMARK 1 LLC.

 


[g49131ke44mi018.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership (100%) WPC HOLDCO LLC, a Maryland limited liability
company is owned by W.P. Carey Inc., a Maryland corporation (100%) MERI (NC) LLC
(Meridian Automotive) Delaware MERI (NC) MM QRS 14-98, INC., a Delaware
corporation (.5% (managing member)) CPA 16 MERGER SUB INC., a Maryland
corporation (99.5%) MERI (NC) MM QRS 14-98, INC. is owned by CPA 16 MERGER SUB
INC. a Maryland corporation (100%) CPA 16 MERGER SUB INC. is owned by CPA 16
LLC, a Delaware limited liability company (approximately 100%) CPA 16 LLC is
owned by WPC REIT Merger Sub Inc., a Maryland corporation (100%), WPC REIT
Merger Sub Inc. is owned by WPC HOLDCO LLC, a Maryland limited liability company
(100%) WPC HOLDCO LLC, a Maryland limited liability company is owned by W.P.
Carey Inc., a Maryland corporation (100%) N/A MET WST (UT) QRS 16-97, INC.
(Waste Management of Utah) Delaware CPA 16 MERGER SUB INC., a Maryland
corporation (100%) CPA 16 MERGER SUB INC. is owned by CPA 16 LLC, a Delaware
limited liability company (approximately 100%) CPA 16 LLC is owned by WPC REIT
Merger Sub Inc., a Maryland corporation (100%), WPC REIT Merger Sub Inc. is
owned by WPC HOLDCO LLC, a Maryland limited liability company (100%) WPC HOLDCO
LLC, a Maryland limited liability company is owned by W.P. Carey Inc., a
Maryland corporation (100%) N/A

 


[g49131ke44mi019.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership MIAP (MN) LLC (Vacant) Delaware APPLIED FOUR (DE)
QRS 14- 75, Inc., a Delaware limited liability company (1%) (managing member)
and CPA 16 MERGER SUB INC., a Maryland corporation (99%) APPLIED FOUR (DE) QRS
14-75, INC. is owned by CPA 16 MERGER SUB INC. (100%) CPA 16 MERGER SUB INC. is
owned by CPA 16 LLC, a Delaware limited liability company (approximately 100%)
CPA 16 LLC is owned by WPC REIT Merger Sub Inc., a Maryland corporation (100%),
WPC REIT Merger Sub Inc. is owned by WPC HOLDCO LLC, a Maryland limited
liability company (100%) WPC HOLDCO LLC, a Maryland limited liability company is
owned by W.P. Carey Inc., a Maryland corporation (100%) N/A MK Landlord (DE)
Limited Partnership (MetoKote – U.S.) Delaware MK-GP (DE) QRS 16-43, INC., a
Delaware corporation (1%) (general partner) MK-LP (DE) QRS 16-44, INC., a
Delaware corporation (99%) MK-GP (DE) QRS 16-43, INC. is owned by CPA 16 MERGER
SUB INC., a Maryland corporation (100%) MK-LP (DE) QRS 16-44, INC. is owned by
CPA 16 MERGER SUB INC., a Maryland corporation (100%) CPA 16 MERGER SUB INC. is
owned by CPA 16 LLC, a Delaware limited liability company (approximately 100%)
CPA 16 LLC is owned by WPC REIT Merger Sub Inc., a Maryland corporation (100%),
WPC REIT Merger Sub Inc. is owned by WPC HOLDCO LLC, a Maryland limited
liability company (100%) WPC HOLDCO LLC, a Maryland limited liability company is
owned by W.P. Carey Inc., a Maryland corporation (100%) N/A MK (MEXICO) QRS
16-48, INC. Delaware CPA 16 MERGER SUB INC., a CPA 16 MERGER SUB INC. is owned
by CPA 16 LLC, a Delaware limited liability company N/A

 


[g49131ke44mi020.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership (MetoKote – Mexico) Maryland corporation (100%)
(approximately 100%) CPA 16 LLC is owned by WPC REIT Merger Sub Inc., a Maryland
corporation (100%), WPC REIT Merger Sub Inc. is owned by WPC HOLDCO LLC, a
Maryland limited liability company (100%) WPC HOLDCO LLC, a Maryland limited
liability company is owned by W.P. Carey Inc., a Maryland corporation (100%)
MK-NOM (ONT), Inc. (MetoKote (Canada)) Ontario, Canada CPA 16 MERGER SUB INC., a
Maryland corporation (100%) MK (NY) TRUST, a New York Grantor Trust is
beneficially owned by MK-BEN (DE) LIMITED PARTNERSHIP; a Delaware limited
partnership (100%) MK-BEN (DE) Limited Partnership, a Delaware limited
partnership is owned by MK GP BEN (DE) QRS 16-45, Inc., a Delaware corporation
(1%) (General Partner) and MK LP BEN (DE) QRS 16-46, Inc., a Delaware
corporation (99%). MK GP BEN (DE) QRS 16-45, Inc. is owned by CPA 16 MERGER SUB
INC., a Maryland corporation. (100%) MK LP BEN (DE) QRS 16-46, Inc. is owned by
CPA 16 MERGER SUB INC., a Maryland corporation. (100%) CPA 16 MERGER SUB INC. is
owned by CPA 16 LLC, a Delaware limited liability company (approximately 100%)
CPA 16 LLC is owned by WPC REIT Merger Sub Inc., a Maryland corporation (100%),
WPC REIT Merger Sub Inc. is owned by WPC HOLDCO LLC, a Maryland limited
liability company (100%) WPC HOLDCO LLC, a Maryland limited liability company is
owned by W.P. Carey Inc., a Maryland corporation (100%) N/A

 


[g49131ke44mi021.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership More Applied Utah (UT) LLC (Zero Manufacturing)
Delaware Applied Utah (UT) QRS 14-76, Inc., a Delaware corporation (1%) CPA 16
MERGER SUB INC. a Maryland corporation (99%) Applied Utah (UT) QRS 14-76, Inc.
is owned by CPA 16 MERGER SUB INC. a Maryland corporation (100%) CPA 16 MERGER
SUB INC. is owned by CPA 16 LLC, a Delaware limited liability company
(approximately 100%) CPA 16 LLC is owned by WPC REIT Merger Sub Inc., a Maryland
corporation (100%), WPC REIT Merger Sub Inc. is owned by WPC HOLDCO LLC, a
Maryland limited liability company (100%) WPC HOLDCO LLC, a Maryland limited
liability company is owned by W.P. Carey Inc., a Maryland corporation (100%) N/A
More Applied Four (DE) LLC (JDS Uniphase) Delaware Applied Four (DE) QRS 14-75,
Inc., a Delaware corporation (1%) CPA 16 MERGER SUB INC. a Maryland corporation
(99%) Applied Four (DE) QRS 14-75, Inc. is owned by CPA 16 MERGER SUB INC. a
Maryland corporation (100%) CPA 16 MERGER SUB INC. is owned by CPA 16 LLC, a
Delaware limited liability company (approximately 100%) CPA 16 LLC is owned by
WPC REIT Merger Sub Inc., a Maryland corporation (100%), WPC REIT Merger Sub
Inc. is owned by WPC HOLDCO LLC, a Maryland limited liability company (100%) WPC
HOLDCO LLC, a Maryland limited liability company is owned by W.P. Carey Inc., a
Maryland corporation (100%) N/A MOVIE (VA) QRS 14-24, INC. (Richmond I Cinema
LLC) Delaware CPA 16 MERGER SUB INC., a Maryland corporation (100%) CPA 16
MERGER SUB INC. is owned by CPA 16 LLC, a Delaware limited liability company
(approximately 100%) CPA 16 LLC is owned by WPC REIT Merger Sub N/A

 


[g49131ke44mi022.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership Inc., a Maryland corporation (100%), WPC REIT
Merger Sub Inc. is owned by WPC HOLDCO LLC, a Maryland limited liability company
(100%) WPC HOLDCO LLC, a Maryland limited liability company is owned by W.P.
Carey Inc., a Maryland corporation (100%) MPH (UK) QRS 16-41, Inc. (John
McGavigan Limited) Delaware KPH (UK) QRS 16-642, INC. a Delaware corporation
(100%) KPH (UK) QRS 16-642, INC. is owned by CPA 16 MERGER SUB INC., a Maryland
corporation (100%) CPA 16 MERGER SUB INC. is owned by CPA 16 LLC, a Delaware
limited liability company (approximately 100%) CPA 16 LLC is owned by WPC REIT
Merger Sub Inc., a Maryland corporation (100%), WPC REIT Merger Sub Inc. is
owned by WPC HOLDCO LLC, a Maryland limited liability company (100%) WPC HOLDCO
LLC, a Maryland limited liability company is owned by W.P. Carey Inc., a
Maryland corporation (100%) N/A NEONATAL FINLAND, INC. (Perkin Elmer,
Inc./Wallac OY Delaware CPA 16 MERGER SUB INC., a Maryland corporation (100%)
CPA 16 MERGER SUB INC. is owned by CPA 16 LLC, a Delaware limited liability
company (approximately 100%) CPA 16 LLC is owned by WPC REIT Merger Sub Inc., a
Maryland corporation (100%), WPC REIT Merger Sub Inc. is owned by WPC HOLDCO
LLC, a Maryland limited liability company (100%) WPC HOLDCO LLC, a Maryland
limited liability company is owned by W.P. Carey Inc., a Maryland N/A

 


[g49131ke44mi023.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership corporation (100%) NETWORK (UT) LLC (Lindon)
Delaware BANDWIDTH (UT) QRS 14-58, INC., a Delaware corporation (0.01%) CPA 16
MERGER SUB INC., a Maryland corporation (99.99%) BANDWIDTH (UT) QRS 14-58, INC.
is owned by CPA 16 MERGER SUB INC., a Maryland corporation (100%) CPA 16 MERGER
SUB INC. is owned by CPA 16 LLC, a Delaware limited liability company
(approximately 100%) CPA 16 LLC is owned by WPC REIT Merger Sub Inc., a Maryland
corporation (100%), WPC REIT Merger Sub Inc. is owned by WPC HOLDCO LLC, a
Maryland limited liability company (100%) WPC HOLDCO LLC, a Maryland limited
liability company is owned by W.P. Carey Inc., a Maryland corporation (100%) N/A
NORD (GA) QRS 16-98, INC. (Nordic Cold Storage) Delaware CPA 16 MERGER SUB INC.,
Maryland corporation (100%) CPA 16 MERGER SUB INC. is owned by CPA 16 LLC, a
Delaware limited liability company (approximately 100%) CPA 16 LLC is owned by
WPC REIT Merger Sub Inc., a Maryland corporation (100%), WPC REIT Merger Sub
Inc. is owned by WPC HOLDCO LLC, a Maryland limited liability company (100%) WPC
HOLDCO LLC, a Maryland limited liability company is owned by W.P. Carey Inc., a
Maryland corporation (100%) N/A NR (LA) QRS 14-95, Inc. (New Park Resources)
Delaware CPA 16 MERGER SUB INC., a Maryland corporation (100%) CPA 16 MERGER SUB
INC. is owned by CPA 16 LLC, a Delaware limited liability company (approximately
100%) CPA 16 LLC is owned by WPC REIT Merger Sub N/A

 


[g49131ke44mi024.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership Inc., a Maryland corporation (100%), WPC REIT
Merger Sub Inc. is owned by WPC HOLDCO LLC, a Maryland limited liability company
(100%) WPC HOLDCO LLC, a Maryland limited liability company is owned by W.P.
Carey Inc., a Maryland corporation (100%) ORB (MO) QRS 12-56, Inc. (Henkel)
Delaware CPA 16 MERGER SUB INC., a Maryland corporation (100%) CPA 16 MERGER SUB
INC. is owned by CPA 16 LLC, a Delaware limited liability company (approximately
100%) CPA 16 LLC is owned by WPC REIT Merger Sub Inc., a Maryland corporation
(100%), WPC REIT Merger Sub Inc. is owned by WPC HOLDCO LLC, a Maryland limited
liability company (100%) WPC HOLDCO LLC, a Maryland limited liability company is
owned by W.P. Carey Inc., a Maryland corporation (100%) N/A PACPRESS (IL-MI) QRS
16-114, INC. (PACIFIC PRESS) Delaware CPA 16 MERGER SUB INC., a Maryland
corporation (100%) CPA 16 MERGER SUB INC. is owned by CPA 16 LLC, a Delaware
limited liability company (approximately 100%) CPA 16 LLC is owned by WPC REIT
Merger Sub Inc., a Maryland corporation (100%), WPC REIT Merger Sub Inc. is
owned by WPC HOLDCO LLC, a Maryland limited liability company (100%) WPC HOLDCO
LLC, a Maryland limited liability company is owned by W.P. Carey Inc., a
Maryland corporation (100%) N/A

 


[g49131ke44mi025.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership Pallet (France) Sarl France Dfence (Belgium) 16
Sprl (100%) Dfence (Belgium) 16 Sprl is owned by Dfend 16 LLC, a Delaware
limited liability company (1 share) and CPA 16 MERGER SUB INC., a Maryland
corporation (8270 shares) Dfend 16 LLC is owned by CPA 16 MERGER SUB INC., a
Maryland corporation (100%) CPA 16 MERGER SUB INC. is owned by CPA 16 LLC, a
Delaware limited liability company (approximately 100%) CPA 16 LLC is owned by
WPC REIT Merger Sub Inc., a Maryland corporation (100%), WPC REIT Merger Sub
Inc. is owned by WPC HOLDCO LLC, a Maryland limited liability company (100%) WPC
HOLDCO LLC, a Maryland limited liability company is owned by W.P. Carey Inc., a
Maryland corporation (100%) N/A PARTS (DE) QRS 14-90, Inc. (Katun (US)) Delaware
CPA 16 MERGER SUB INC., a Maryland corporation (100%) CPA 16 MERGER SUB INC. is
owned by CPA 16 LLC, a Delaware limited liability company (approximately 100%)
CPA 16 LLC is owned by WPC REIT Merger Sub Inc., a Maryland corporation (100%),
WPC REIT Merger Sub Inc. is owned by WPC HOLDCO LLC, a Maryland limited
liability company (100%) WPC HOLDCO LLC, a Maryland limited liability company is
owned by W.P. Carey Inc., a Maryland corporation (100%) N/A PG (MULTI-16) L.P.
Delaware PG (MULTI-16) QRS 16-7, INC., a Delaware corporation (1%) PG (MULTI-16)
QRS 16-7, INC. is owned by CPA 16 MERGER SUB INC., a Maryland corporation (100%)
N/A`

 


[g49131ke44mi026.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership (Ply Gem – U.S.) (general partner) PG (MULTI)
TRUST, a Maryland business trust (99%) PG (MULTI) TRUST is owned by CPA 16
MERGER SUB INC. (100%) CPA 16 MERGER SUB INC. is owned by CPA 16 LLC, a Delaware
limited liability company (approximately 100%) CPA 16 LLC is owned by WPC REIT
Merger Sub Inc., a Maryland corporation (100%), WPC REIT Merger Sub Inc. is
owned by WPC HOLDCO LLC, a Maryland limited liability company (100%) WPC HOLDCO
LLC, a Maryland limited liability company is owned by W.P. Carey Inc., a
Maryland corporation (100%) PG-NOM (Alberta), Inc.16 (CWD Windows & Doors (PLY-
GEM)) Alberta, Canada CPA 16 MERGER SUB INC., a Maryland corporation (100%) PG
CALGARY (DE) TRUST, a New York Grantor Trust is beneficially owned by PG-BEN
(CAN) QRS 16-9, INC., a Delaware corporation (100%) PG-BEN (CAN) QRS 16-9, INC.
is owned by CPA 16 MERGER SUB INC. (100%) CPA 16 MERGER SUB INC. is owned by CPA
16 LLC, a Delaware limited liability company (approximately 100%) CPA 16 LLC is
owned by WPC REIT Merger Sub Inc., a Maryland corporation (100%), WPC REIT
Merger Sub Inc. is owned by WPC HOLDCO LLC, a Maryland limited liability company
(100%) WPC HOLDCO LLC, a Maryland limited liability company is owned by W.P.
Carey Inc., a Maryland corporation (100%) N/A 16 Note: PG CALGARY (DE) TRUST, a
New York Grantor Trust is the beneficial owner of the property.

 


[g49131ke44mi027.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership Plants (Sweden) QRS 16-13, Inc. (Plantasgen -
Sweden) Delaware Plants Shareholder (Sweden) QRS 16-15, Inc., a Delaware
corporation (100%) Plants Shareholder (Sweden) QRS 16-15, Inc. is owned by CPA
16 MERGER SUB INC., a Maryland corporation (100%) CPA 16 MERGER SUB INC. is
owned by CPA 16 LLC, a Delaware limited liability company (approximately 100%)
CPA 16 LLC is owned by WPC REIT Merger Sub Inc., a Maryland corporation (100%),
WPC REIT Merger Sub Inc. is owned by WPC HOLDCO LLC, a Maryland limited
liability company (100%) WPC HOLDCO LLC, a Maryland limited liability company is
owned by W.P. Carey Inc., a Maryland corporation (100%) N/A Plastic II (IL) LLC
(Rexam (PRECISE II)) Delaware Plastic II (IL) QRS 16-27, Inc., a Delaware
corporation (100%) Plastic II (IL) QRS 16-27, Inc. is owned by CPA 16 MERGER SUB
INC., a Maryland corporation (100%) CPA 16 MERGER SUB INC. is owned by CPA 16
LLC, a Delaware limited liability company (approximately 100%) CPA 16 LLC is
owned by WPC REIT Merger Sub Inc., a Maryland corporation (100%), WPC REIT
Merger Sub Inc. is owned by WPC HOLDCO LLC, a Maryland limited liability company
(100%) WPC HOLDCO LLC, a Maryland limited liability company is owned by W.P.
Carey Inc., a Maryland corporation (100%) N/A

 


[g49131ke44mi028.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership Pohj Landlord (Finland) LLC (Pohjola) Delaware POHJ
MANAGING MEMBER (FINLAND) QRS 16-20, INC., a Delaware corporation (40%)
(Managing Member) POHJ MEMBER (FINLAND) QRS 15-82, INC., a Delaware corporation
(60%) POHJ MANAGING MEMBER (FINLAND) QRS 16- 20, INC. is owned by CPA 16 MERGER
SUB INC., a Maryland corporation (100%) CPA 16 MERGER SUB INC. is owned by CPA
16 LLC, a Delaware limited liability company (approximately 100%) CPA 16 LLC is
owned by WPC REIT Merger Sub Inc., a Maryland corporation (100%), WPC REIT
Merger Sub Inc. is owned by WPC HOLDCO LLC, a Maryland limited liability company
(100%) WPC HOLDCO LLC, a Maryland limited liability company is owned by W.P.
Carey Inc., a Maryland corporation (100%) POHJ MEMBER (FINLAND) QRS 15-82, INC.
is owned by CORPORATE PROPERTY ASSOCIATES 15 INCORPORATED (100%) CORPORATE
PROPERTY ASSOCIATES 15 INCORPORATED is owned by CPA 15 MERGER SUB INC., a
Maryland corporation (100%) CPA 15 MERGER SUB INC. is owned by WPC HOLDCO LLC, a
Maryland limited liability company N/A POLY (MULTI) LIMITED PARTNERSHIP
(Dura-Line) Delaware POLY GP (MULTI) QRS 16-35, INC., a Delaware corporation
(0.1%) (general partner) POLY LP (MD) TRUST, a Maryland business trust (99.9%)
POLY GP (MULTI) QRS 16-35, INC. is owned by CPA 16 MERGER SUB INC., a Maryland
corporation (100%) POLY LP (MD) TRUST is owned by CPA 16 MERGER SUB INC. (100%)
CPA 16 MERGER SUB INC. is owned by CPA 16 LLC, a Delaware limited liability
company (approximately 100%) CPA 16 LLC is owned by WPC REIT Merger Sub N/A

 


[g49131ke44mi029.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership Inc., a Maryland corporation (100%), WPC REIT
Merger Sub Inc. is owned by WPC HOLDCO LLC, a Maryland limited liability company
(100%) WPC HOLDCO LLC, a Maryland limited liability company is owned by W.P.
Carey Inc., a Maryland corporation (100%) Ports (Finland) LLC (John Nurmimen)
Delaware PORTS (Finland) QRS 16-63, INC., a Delaware corporation (100%) PORTS
(Finland) QRS 16-63, INC. is owned by CPA 16 MERGER SUB INC., a Maryland
corporation (100%) CPA 16 MERGER SUB INC. is owned by CPA 16 LLC, a Delaware
limited liability company (approximately 100%) CPA 16 LLC is owned by WPC REIT
Merger Sub Inc., a Maryland corporation (100%), WPC REIT Merger Sub Inc. is
owned by WPC HOLDCO LLC, a Maryland limited liability company (100%) WPC HOLDCO
LLC, a Maryland limited liability company is owned by W.P. Carey Inc., a
Maryland corporation (100%) N/A

 


[g49131ke44mi030.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership PRIMO (MS) QRS 16-94, INC. (Primos - Optronics)
Delaware CPA 16 MERGER SUB INC., a Maryland corporation (100%) CPA 16 MERGER SUB
INC. is owned by CPA 16 LLC, a Delaware limited liability company (approximately
100%) CPA 16 LLC is owned by WPC REIT Merger Sub Inc., a Maryland corporation
(100%), WPC REIT Merger Sub Inc. is owned by WPC HOLDCO LLC, a Maryland limited
liability company (100%) WPC HOLDCO LLC, a Maryland limited liability company is
owned by W.P. Carey Inc., a Maryland corporation (100%) N/A Prints (UK) QRS
16-1, Inc. (Polestar Petty Limited) Delaware MAGS (UK) QRS 16-2, INC., a
Delaware corporation (100%) MAGS (UK) QRS 16-2, INC. is owned by CPA 16 MERGER
SUB INC., a Maryland corporation (100%) CPA 16 MERGER SUB INC. is owned by CPA
16 LLC, a Delaware limited liability company (approximately 100%) CPA 16 LLC is
owned by WPC REIT Merger Sub Inc., a Maryland corporation (100%), WPC REIT
Merger Sub Inc. is owned by WPC HOLDCO LLC, a Maryland limited liability company
(100%) WPC HOLDCO LLC, a Maryland limited liability company is owned by W.P.
Carey Inc., a Maryland corporation (100%) N/A Projector (FL) QRS 14-45, Inc.
(Rave (Port St. Lucie)) Delaware CPA 16 MERGER SUB INC., a Maryland corporation
(100%) CPA 16 MERGER SUB INC. is owned by CPA 16 LLC, a Delaware limited
liability company (approximately 100%) CPA 16 LLC is owned by WPC REIT Merger
Sub Inc., a Maryland corporation (100%), WPC REIT Merger Sub Inc. is owned by
WPC N/A

 


[g49131ke44mi031.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership HOLDCO LLC, a Maryland limited liability company
(100%) WPC HOLDCO LLC, a Maryland limited liability company is owned by W.P.
Carey Inc., a Maryland corporation (100%) PROVO (UT) QRS 16-85, INC. (Provo
Craft & Novelty) Delaware CPA 16 MERGER SUB INC., a Maryland corporation (100%)
CPA 16 MERGER SUB INC. is owned by CPA 16 LLC, a Delaware limited liability
company (approximately 100%) CPA 16 LLC is owned by WPC REIT Merger Sub Inc., a
Maryland corporation (100%), WPC REIT Merger Sub Inc. is owned by WPC HOLDCO
LLC, a Maryland limited liability company (100%) WPC HOLDCO LLC, a Maryland
limited liability company is owned by W.P. Carey Inc., a Maryland corporation
(100%) N/A PWE (MULTI) QRS 14-85, Inc. (JM Eagle) Delaware CPA 16 MERGER SUB
INC., a Maryland corporation (100%) CPA 16 MERGER SUB INC. is owned by CPA 16
LLC, a Delaware limited liability company (approximately 100%) CPA 16 LLC is
owned by WPC REIT Merger Sub Inc., a Maryland corporation (100%), WPC REIT
Merger Sub Inc. is owned by WPC HOLDCO LLC, a Maryland limited liability company
(100%) WPC HOLDCO LLC, a Maryland limited liability company is owned by W.P.
Carey Inc., a Maryland corporation (100%) N/A

 


[g49131ke44mi032.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership QRS 14-Paying Agent, Inc.17 Delaware CPA 16 MERGER
SUB INC., a Maryland corporation (100%) CPA 16 MERGER SUB INC. is owned by CPA
16 LLC, a Delaware limited liability company (approximately 100%) CPA 16 LLC is
owned by WPC REIT Merger Sub Inc., a Maryland corporation (100%), WPC REIT
Merger Sub Inc. is owned by WPC HOLDCO LLC, a Maryland limited liability company
(100%) WPC HOLDCO LLC, a Maryland limited liability company is owned by W.P.
Carey Inc., a Maryland corporation (100%) N/A QRS 16-Global Paying Agent, Inc.18
Delaware CPA 16 MERGER SUB INC., a Maryland corporation CPA 16 MERGER SUB INC.
is owned by CPA 16 LLC, a Delaware limited liability company (approximately
100%) CPA 16 LLC is owned by WPC REIT Merger Sub Inc., a Maryland corporation
(100%), WPC REIT Merger Sub Inc. is owned by WPC HOLDCO LLC, a Maryland limited
liability company (100%) WPC HOLDCO LLC, a Maryland limited liability company is
owned by W.P. Carey Inc., a Maryland corporation (100%) N/A RAD-MON (VA-IN) LLC
(Moog Inc.) Delaware APPLIED FOUR (DE) QRS 14- 75, Inc., a Delaware limited
liability company (1%) (managing member) and CPA APPLIED FOUR (DE) QRS 14-75,
INC. is owned by CPA 16 MERGER SUB INC. (100%) CPA 16 MERGER SUB INC. is owned
by CPA 16 N/A 17 This entity does not own any property. 18 This entity does not
own any property.

 


[g49131ke44mi033.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership 16 MERGER SUB INC., a Maryland corporation (99%)
LLC, a Delaware limited liability company (approximately 100%) CPA 16 LLC is
owned by WPC REIT Merger Sub Inc., a Maryland corporation (100%), WPC REIT
Merger Sub Inc. is owned by WPC HOLDCO LLC, a Maryland limited liability company
(100%) WPC HOLDCO LLC, a Maryland limited liability company is owned by W.P.
Carey Inc., a Maryland corporation (100%) Reyhold (DE) QRS 16-32, Inc. Delaware
CPA 16 MERGER SUB INC., a Maryland corporation CPA 16 MERGER SUB INC. is owned
by CPA 16 LLC, a Delaware limited liability company (approximately 100%), CPA 16
LLC is owned by WPC REIT Merger Sub Inc., a Maryland corporation (100%), WPC
REIT Merger Sub Inc. is owned by WPC HOLDCO LLC, a Maryland limited liability
company (100%), WPC HOLDCO LLC, a Maryland limited liability company is owned by
W.P. Carey Inc., a Maryland corporation (100%) N/A RI (CA) QRS 12-59, INC.
(Breg) Delaware CPA 16 MERGER SUB INC., a Maryland corporation CPA 16 MERGER SUB
INC. is owned by CPA 16 LLC, a Delaware limited liability company (approximately
100%), CPA 16 LLC is owned by WPC REIT Merger Sub Inc., a Maryland corporation
(100%), WPC REIT Merger Sub Inc. is owned by WPC HOLDCO LLC, a Maryland limited
liability company (100%), WPC HOLDCO LLC, a Maryland limited liability N/A

 


[g49131ke44mi034.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership company is owned by W.P. Carey Inc., a Maryland
corporation (100%) RRC (TX) LP (Rave Reviews Hickory Creek, TX) Delaware RRC
(TX) GP QRS 12-61, INC., a Delaware corporation (.5% (general partner)) RRC (TX)
TRUST, a Maryland business trust (99.5%) RRC (TX) GP QRS 12-61, INC. and RRC
(TX) TRUST are each owned by CPA 16 MERGER SUB INC., a Maryland corporation
(100%) CPA 16 MERGER SUB INC. is owned by CPA 16 LLC, a Delaware limited
liability company (approximately 100%) CPA 16 LLC is owned by WPC REIT Merger
Sub Inc., a Maryland corporation (100%), WPC REIT Merger Sub Inc. is owned by
WPC HOLDCO LLC, a Maryland limited liability company (100%) WPC HOLDCO LLC, a
Maryland limited liability company is owned by W.P. Carey Inc., a Maryland
corporation (100%) N/A SHEP (KS-OK) QRS 16-113, Inc. (Sheplers) Delaware CPA 16
MERGER SUB INC., a Maryland corporation (100%) CPA 16 MERGER SUB INC. is owned
by CPA 16 LLC, a Delaware limited liability company (approximately 100%) CPA 16
LLC is owned by WPC REIT Merger Sub Inc., a Maryland corporation (100%), WPC
REIT Merger Sub Inc. is owned by WPC HOLDCO LLC, a Maryland limited liability
company (100%) WPC HOLDCO LLC, a Maryland limited liability company is owned by
W.P. Carey Inc., a Maryland corporation (100%) N/A SHO LANDLORD (FL) QRS 16-
104, INC. Delaware CPA 16 MERGER SUB INC., a Maryland corporation (100%) CPA 16
MERGER SUB INC. is owned by CPA 16 LLC, a Delaware limited liability company
(approximately 100%) N/A

 


[g49131ke44mi035.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership (SOHO House) CPA 16 LLC is owned by WPC REIT Merger
Sub Inc., a Maryland corporation (100%), WPC REIT Merger Sub Inc. is owned by
WPC HOLDCO LLC, a Maryland limited liability company (100%) WPC HOLDCO LLC, a
Maryland limited liability company is owned by W.P. Carey Inc., a Maryland
corporation (100%) SFCO (GA) QRS 16-127, Inc. (Schwan’s Food Company) Delaware
CPA 16 MERGER SUB INC., a Maryland corporation (100%) CPA 16 MERGER SUB INC. is
owned by CPA 16 LLC, a Delaware limited liability company (approximately 100%)
CPA 16 LLC is owned by WPC REIT Merger Sub Inc., a Maryland corporation (100%),
WPC REIT Merger Sub Inc. is owned by WPC HOLDCO LLC, a Maryland limited
liability company (100%) WPC HOLDCO LLC, a Maryland limited liability company is
owned by W.P. Carey Inc., a Maryland corporation (100%) N/A SM (NY) QRS 14-93,
INC. (GKN Aerospace) Delaware CPA 16 MERGER SUB INC., a Maryland corporation
(100%) CPA 16 MERGER SUB INC. is owned by CPA 16 LLC, a Delaware limited
liability company (approximately 100%) CPA 16 LLC is owned by WPC REIT Merger
Sub Inc., a Maryland corporation (100%), WPC REIT Merger Sub Inc. is owned by
WPC HOLDCO LLC, a Maryland limited liability company (100%) WPC HOLDCO LLC, a
Maryland limited liability company is owned by W.P. Carey Inc., a Maryland
corporation (100%) N/A

 


[g49131ke44mi036.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership SPEED (NC) QRS 14-70, INC. (UTI Nascar Technical
Institute ) Delaware CPA 16 MERGER SUB INC., a Maryland corporation (100%) CPA
16 MERGER SUB INC. is owned by CPA 16 LLC, a Delaware limited liability company
(approximately 100%) CPA 16 LLC is owned by WPC REIT Merger Sub Inc., a Maryland
corporation (100%), WPC REIT Merger Sub Inc. is owned by WPC HOLDCO LLC, a
Maryland limited liability company (100%) WPC HOLDCO LLC, a Maryland limited
liability company is owned by W.P. Carey Inc., a Maryland corporation (100%) N/A
STEELS (UK) QRS 16-58, INC. (Edgen Murray Europe) Delaware PIPES (UK) QRS 16-59,
INC., a Delaware corporation (100%) PIPES (UK) QRS 16-59, INC. is owned by CPA
16 MERGER SUB INC., a Maryland corporation (100%) CPA 16 MERGER SUB INC. is
owned by CPA 16 LLC, a Delaware limited liability company (approximately 100%)
CPA 16 LLC is owned by WPC REIT Merger Sub Inc., a Maryland corporation (100%),
WPC REIT Merger Sub Inc. is owned by WPC HOLDCO LLC, a Maryland limited
liability company (100%) WPC HOLDCO LLC, a Maryland limited liability company is
owned by W.P. Carey Inc., a Maryland corporation (100%) N/A SUN TWO (SC) QRS
12-69, INC. (Sunland Distribution) Delaware SUN (SC) QRS 12-68, INC., a Delaware
corporation (100%) SUN (SC) QRS 12-68, INC. is owned by CPA 16 MERGER SUB INC.,
a Maryland corporation (100%) CPA 16 MERGER SUB INC. is owned by CPA 16 LLC, a
Delaware limited liability company (approximately 100%) CPA 16 LLC is owned by
WPC REIT Merger Sub N/A

 


[g49131ke44mi037.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership Inc., a Maryland corporation (100%), WPC REIT
Merger Sub Inc. is owned by WPC HOLDCO LLC, a Maryland limited liability company
(100%) WPC HOLDCO LLC, a Maryland limited liability company is owned by W.P.
Carey Inc., a Maryland corporation (100%) SUNNY CHIP 14 LLC (66 2/3 tenant in
common interest with SUNNY CHIP 15 LLC (33 1/3 tenant in common interest)
(Advanced Micro Devices) Delaware SUNNY CHIP 14 LLC: SEMI (CA) QRS 12-45, INC.,
a Delaware corporation (50% (managing member)) and CONDUCTOR (CA) QRS 14-11,
INC., a Delaware corporation (50%) SUNNY CHIP 15 LLC: Delaware Chip LLC, a
Delaware limited liability company (100%) SEMI (CA) QRS 12-45, INC. and
CONDUCTOR (CA) QRS 14-11, INC. are each owned by CPA 16 MERGER SUB INC., a
Maryland corporation (100%) CPA 16 MERGER SUB INC. is owned by CPA 16 LLC, a
Delaware limited liability company (approximately 100%) CPA 16 LLC is owned by
WPC REIT Merger Sub Inc., a Maryland corporation (100%), WPC REIT Merger Sub
Inc. is owned by WPC HOLDCO LLC, a Maryland limited liability company (100%) WPC
HOLDCO LLC, a Maryland limited liability company is owned by W.P. Carey Inc., a
Maryland corporation (100%) Delaware Chip LLC is owned by MICRO (CA) QRS 11-43,
INC., a Delaware corporation (100%) MICRO (CA) QRS 11-43, INC. is owned by CIP
ACQUISITION INC., a Maryland corporation (100%) CIP ACQUISITION INC. is owned by
CORPORATE PROPERTY ASSOCIATES 15 INCORPORATED, a Maryland corporation (100%)
CORPORATE PROPERTY ASSOCIATES 15 INCORPORATED is owned by CPA 15 MERGER SUB
INC., a Maryland corporation (100%) N/A

 


[g49131ke44mi038.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership CPA 15 MERGER SUB INC. is owned by WPC HOLDCO LLC,
a Maryland limited liability company WPC HOLDCO LLC, a Maryland limited
liability company is owned by W.P. Carey Inc., a Maryland corporation (100%)
TECH LANDLORD (GER) LLC (Actebis Peacock GmbH) Delaware TECH (GER) QRS 16-144,
INC., a Delaware corporation (30%) Tech (GER) 17-1 B.V., a Dutch B.V. (70%)
(Managing Member) TECH (GER) QRS 16-144, INC. is owned by CPA 16 MERGER SUB
INC., a Maryland corporation (100%) CPA 16 MERGER SUB INC. is owned by CPA 16
LLC, a Delaware limited liability company (approximately 100%) CPA 16 LLC is
owned by WPC REIT Merger Sub Inc., a Maryland corporation (100%), WPC REIT
Merger Sub Inc. is owned by WPC HOLDCO LLC, a Maryland limited liability company
(100%) WPC HOLDCO LLC, a Maryland limited liability company is owned by W.P.
Carey Inc., a Maryland corporation (100%) Tech (GER) 17-1 B.V. is owned by CPA
17 PAN- EUROPEAN HOLDING COOPERATIEF U.A., a Cooperative formed under the laws
of the Netherlands (100%) CPA 17 PAN-EUROPEAN HOLDING COOPERATIEF U.A. is owned
by CPA: 17 LIMITED PARTNERSHIP, a Delaware limited partnership (99%) and CPA 17
INTERNATIONAL HOLDING AND FINANCING LLC, a Delaware limited liability company
(1%) CPA: 17 LIMITED PARTNERSHIP is owned by W.P. CAREY HOLDINGS LLC, a Delaware
limited liability company (0.015% - 10%) and CORPORATE PROPERTY ASSOCIATES 17 –
GLOBAL INCORPORATED, a Maryland corporation (89% - W.P. Carey Inc. (30%)
CORPORATE PROPERTY ASSOCIATES 17 – GLOBAL INCORPORATED (70%)

 


[g49131ke44mi039.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership 99.985%) CPA 17 INTERNATIONAL HOLDING AND FINANCING
LLC is owned by CPA: 17 LIMITED PARTNERSHIP, a Delaware limited partnership
(100%) W.P. CAREY HOLDINGS LLC is owned by CAREY REIT II, INC., a Maryland
corporation (100%) which is owned by W.P. CAREY Inc. a Maryland
corporation(100%) Teeth Landlord (Finland) LLC (Palodex Group Oy) Delaware TEETH
MEMBER (FINLAND) QRS 16-107 INC., a Delaware corporation (100%) TEETH MEMBER
(FINLAND) QRS 16-107 INC. is owned by CPA 16 MERGER SUB INC., a Maryland
corporation (100%) TEETH FINANCE (FINLAND) QRS 16-106, INC., a Delaware
corporation is owned by CPA 16 MERGER SUB INC. (100%) CPA 16 MERGER SUB INC. is
owned by CPA 16 LLC, a Delaware limited liability company (approximately 100%)
CPA 16 LLC is owned by WPC REIT Merger Sub Inc., a Maryland corporation (100%),
WPC REIT Merger Sub Inc. is owned by WPC HOLDCO LLC, a Maryland limited
liability company (100%) WPC HOLDCO LLC, a Maryland limited liability company is
owned by W.P. Carey Inc., a Maryland corporation (100%) N/A TELC (NJ) QRS 16-30,
INC. (Telcordia) Delaware CPA 16 MERGER SUB INC., a Maryland corporation (100%)
CPA 16 MERGER SUB INC. is owned by CPA 16 LLC, a Delaware limited liability
company (approximately 100%) CPA 16 LLC is owned by WPC REIT Merger Sub N/A

 


[g49131ke44mi040.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership Inc., a Maryland corporation (100%), WPC REIT
Merger Sub Inc. is owned by WPC HOLDCO LLC, a Maryland limited liability company
(100%) WPC HOLDCO LLC, a Maryland limited liability company is owned by W.P.
Carey Inc., a Maryland corporation (100%) TEL (VA) QRS 12-15, INC. (Telos)
Virginia CPA 16 MERGER SUB INC., a Maryland corporation (100%) CPA 16 MERGER SUB
INC. is owned by CPA 16 LLC, a Delaware limited liability company (approximately
100%) CPA 16 LLC is owned by WPC REIT Merger Sub Inc., a Maryland corporation
(100%), WPC REIT Merger Sub Inc. is owned by WPC HOLDCO LLC, a Maryland limited
liability company (100%) WPC HOLDCO LLC, a Maryland limited liability company is
owned by W.P. Carey Inc., a Maryland corporation (100%) N/A TFARMA (CO) QRS
16-93, INC. (Tolmar Technofarma) Delaware CPA 16 MERGER SUB INC., a Maryland
corporation (100%) CPA 16 MERGER SUB INC. is owned by CPA 16 LLC, a Delaware
limited liability company (approximately 100%) CPA 16 LLC is owned by WPC REIT
Merger Sub Inc., a Maryland corporation (100%), WPC REIT Merger Sub Inc. is
owned by WPC HOLDCO LLC, a Maryland limited liability company (100%) WPC HOLDCO
LLC, a Maryland limited liability company is owned by W.P. Carey Inc., a
Maryland corporation (100%) N/A

 


[g49131ke44mi041.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership Thal Dfence Conflans SCI (Thales) France BBA-1 Sarl
(France) (99.9%) BBA-2 Sarl (France) (0.1%) BBA-2 Sarl is owned by BBA-1 Sarl
(100%) BBA-1 Sarl is owned by Dfence (Belgium) 15&16 Sprl (100%) Dfence
(Belgium) 15&16 Sprl is owned by Dfence (Belgium) 16 Sprl (35%) and Dfence
(Belgium) 15 Sprl (65%) Dfence (Belgium) 16 Sprl is owned by Dfend 16 LLC, a
Delaware limited liability company (1 share) and CPA 16 MERGER SUB INC., a
Maryland corporation (8270 shares) Dfend 16 LLC is owned by CPA 16 MERGER SUB
INC., a Maryland corporation (100%) CPA 16 MERGER SUB INC. is owned by CPA 16
LLC, a Delaware limited liability company (approximately 100%) CPA 16 LLC is
owned by WPC REIT Merger Sub Inc., a Maryland corporation (100%), WPC REIT
Merger Sub Inc. is owned by WPC HOLDCO LLC, a Maryland limited liability company
(100%) WPC HOLDCO LLC, a Maryland limited liability company is owned by W.P.
Carey Inc., a Maryland corporation (100%) Dfence (Belgium) 15 Sprl (Belgium) is
owned by CORPORATE PROPERTY ASSOCIATES 15 INCORPORATED, a Maryland corporation
(99.99%) and Dfend 15 LLC, a Delaware limited liability company (0.01%) Dfend 15
LLC is owned by CORPORATE PROPERTY ASSOCIATES 15 INCORPORATED (100%) N/A

 


[g49131ke44mi042.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership CORPORATE PROPERTY ASSOCIATES 15 INCORPORATED is
owned by CPA 15 MERGER SUB INC., a Maryland corporation (100%) CPA 15 MERGER SUB
INC. is owned by WPC HOLDCO LLC, a Maryland limited liability company THEATRE
(DE) QRS 14-14, INC. (Production Resources Group (NV)) Delaware CPA 16 MERGER
SUB INC., a Maryland corporation (100%) CPA 16 MERGER SUB INC. is owned by CPA
16 LLC, a Delaware limited liability company (approximately 100%) CPA 16 LLC is
owned by WPC REIT Merger Sub Inc., a Maryland corporation (100%), WPC REIT
Merger Sub Inc. is owned by WPC HOLDCO LLC, a Maryland limited liability company
(100%) WPC HOLDCO LLC, a Maryland limited liability company is owned by W.P.
Carey Inc., a Maryland corporation (100%) N/A Tissue Sarl (Prefecture de Police)
France Dfence (Belgium) 16 Sprl (Belgium) (50%) Dfence (Belgium) 15 Sprl
(Belgium) (50%) Dfence (Belgium) 16 Sprl is owned by Dfend 16 LLC, a Delaware
limited liability company (1 share) and CPA 16 MERGER SUB INC., a Maryland
corporation (8270 shares) Dfend 16 LLC is owned by CPA 16 MERGER SUB INC., a
Maryland corporation (100%) CPA 16 MERGER SUB INC. is owned by CPA 16 LLC, a
Delaware limited liability company (approximately 100%) CPA 16 LLC is owned by
WPC REIT Merger Sub Inc., a Maryland corporation (100%), WPC REIT Merger Sub
Inc. is owned by WPC HOLDCO LLC, a Maryland limited liability company (100%) N/A

 


[g49131ke44mi043.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership WPC HOLDCO LLC, a Maryland limited liability
company is owned by W.P. Carey Inc., a Maryland corporation (100%) Dfence
(Belgium) 15 Sprl (Belgium) (50%) is owned by CORPORATE PROPERTY ASSOCIATES 15
INCORPORATED, a Maryland corporation (99.99%) and Dfend 15 LLC, a Delaware
limited liability company (0.01%) Dfend 15 LLC is owned by CORPORATE PROPERTY
ASSOCIATES 15 INCORPORATED, a Maryland corporation (100%) CORPORATE PROPERTY
ASSOCIATES 15 INCORPORATED is owned by CPA 15 MERGER SUB INC., a Maryland
corporation (100%) CPA 15 MERGER SUB INC. is owned by WPC HOLDCO LLC, a Maryland
limited liability company Toner (DE) QRS 14-96, Inc. (Katun / Netherlands)
Delaware CPA 16 MERGER SUB INC., a Maryland corporation (100%) CPA 16 MERGER SUB
INC. is owned by CPA 16 LLC, a Delaware limited liability company (approximately
100%) CPA 16 LLC is owned by WPC REIT Merger Sub Inc., a Maryland corporation
(100%), WPC REIT Merger Sub Inc. is owned by WPC HOLDCO LLC, a Maryland limited
liability company (100%) WPC HOLDCO LLC, a Maryland limited liability company is
owned by W.P. Carey Inc., a Maryland corporation (100%) N/A Trucks (France) Sarl
(Fraikin) France Dfence (Belgium) 16 Sprl (Belgium) (100%) Dfence (Belgium) 16
Sprl is owned by Dfend 16 LLC, a Delaware limited liability company (1 share)
and CPA 16 MERGER SUB INC., a Maryland corporation (8270 shares) Dfend 16 LLC is
owned by CPA 16 MERGER SUB N/A

 


[g49131ke44mi044.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership INC., a Maryland corporation (100%) CPA 16 MERGER
SUB INC. is owned by CPA 16 LLC, a Delaware limited liability company
(approximately 100%) CPA 16 LLC is owned by WPC REIT Merger Sub Inc., a Maryland
corporation (100%), WPC REIT Merger Sub Inc. is owned by WPC HOLDCO LLC, a
Maryland limited liability company (100%) WPC HOLDCO LLC, a Maryland limited
liability company is owned by W.P. Carey Inc., a Maryland corporation (100%)
TR-VSS (MI) QRS 16-90, Inc. (TRW) Delaware CPA 16 MERGER SUB INC., a Maryland
corporation (100%) CPA 16 MERGER SUB INC. is owned by CPA 16 LLC, a Delaware
limited liability company (approximately 100%) CPA 16 LLC is owned by WPC REIT
Merger Sub Inc., a Maryland corporation (100%), WPC REIT Merger Sub Inc. is
owned by WPC HOLDCO LLC, a Maryland limited liability company (100%) WPC HOLDCO
LLC, a Maryland limited liability company is owned by W.P. Carey Inc., a
Maryland corporation (100%) N/A TSO-Hungary KFT (Tesco) Hungary LABELS-BEN (DE)
ORS 16-28, INC., a Delaware corporation (49%) GORZOW BEAVER 17-3 B.V. (51%)
LABELS-BEN (DE) ORS 16-28, INC. is owned by CPA 16 MERGER SUB INC., a Maryland
corporation. (100%) CPA 16 MERGER SUB INC. is owned by CPA 16 LLC, a Delaware
limited liability company (approximately 100%) CPA 16 LLC is owned by WPC REIT
Merger Sub W.P. Carey Inc. (49%) CORPORATE PROPERTY ASSOCIATES 17 – GLOBAL
INCORPORATED (51%)

 


[g49131ke44mi045.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership Inc., a Maryland corporation (100%), WPC REIT
Merger Sub Inc. is owned by WPC HOLDCO LLC, a Maryland limited liability company
(100%) WPC HOLDCO LLC, a Maryland limited liability company is owned by W.P.
Carey Inc., a Maryland corporation (100%) GORZOW BEAVER 17-3 B.V. is owned by
CPA 17 PAN-EUROPEAN HOLDING COOPERATIEF U.A., a Netherlands cooperative (100%)
CPA 17 PAN-EUROPEAN HOLDING COOPERATIEF U.A., a Netherlands cooperative is owned
by CPA: 17 LIMITED PARTNERSHIP, a Delaware limited partnership (99%) and CPA 17
INTERNATIONAL HOLDING AND FINANCING LLC, a Delaware limited liability company
(1%) CPA 17 INTERNATIONAL HOLDING AND FINANCING LLC is owned by CPA: 17 LIMITED
PARTNERSHIP (100%) CPA: 17 LIMITED PARTNERSHIP is owned by CORPORATE PROPERTY
ASSOCIATES 17 – GLOBAL INCORPORATED, a Maryland corporation (90%) and W.P. CAREY
HOLDINGS LLC, a Delaware limited liability company (10%). W.P. CAREY HOLDINGS
LLC is owned by CAREY REIT II, INC., a Maryland corporation (100%) which is
owned by W.P. Carey Inc., a Maryland corporation(100%)

 


[g49131ke44mi046.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership UH STORAGE (DE) LIMITED PARTNERSHIP (Mercury
Partners-UHaul) Delaware Stor-Move UH 14 Business Trust, a Massachusetts
Business Trust (11.54%) Store-Move UH 15 Business Trust, a Massachusetts
Business Trust (57.19%) UH STORAGE GP (DE) QRS 15-50, INC., a Delaware
corporation (0.50%) (General Partner) Stor-Move UH 16 Business Trust, a
Massachusetts Business Trust (30.77%) Stor-Move UH 14 Business Trust is owned by
CPA:17 LIMITED PARTNERSHIP, a Delaware limited partnership (100%) CPA:17 LIMITED
PARTNERSHIP is owned by CORPORATE PROPERTY ASSOCIATES 17 – GLOBAL INCORPORATED,
a Maryland corporation (99.985% limited partner and general partner) and W.P.
CAREY HOLDINGS LLC, a Delaware limited liability company (0.015% special general
partner) W.P. CAREY HOLDINGS LLC is owned by CAREY REIT II, INC., a Maryland
corporation (50%) and W.P.C.I. Holdings I LLC, a Delaware limited liability
company (50%) W.P.C.I. Holdings I LLC is owned by CAREY REIT II, INC. (near
100%), which is owned by W.P. Carey Inc., a Maryland corporation (approximately
100%) Store-Move UH 15 Business Trust is owned by CORPORATE PROPERTY ASSOCIATES
15 INCORPORATED, a Maryland corporation (100%) UH STORAGE GP (DE) QRS 15-50,
INC. is owned by CORPORATE PROPERTY ASSOCIATES 15 INCORPORATED, a Maryland
corporation (100%) CORPORATE PROPERTY ASSOCIATES 15 INCORPORATED is owned by CPA
15 MERGER SUB INC., a Maryland corporation (100%) CPA 15 MERGER SUB INC. is
owned by WPC HOLDCO LLC, a Maryland limited liability company WPC HOLDCO LLC, a
Maryland limited liability company is owned by W.P. Carey Inc., a Maryland
corporation (100%) Stor-Move UH 16 Business Trust is owned by CPA 16 MERGER SUB
INC., a Maryland corporation CORPORATE PROPERTY ASSOCIATES 17 INCORPORATED
(11.54%) W.P. CAREY INC. (88.46%)

 


[g49131ke44mi047.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership (100%) CPA 16 MERGER SUB INC. is owned by CPA 16
LLC, a Delaware limited liability company (approximately 100%) CPA 16 LLC is
owned by WPC REIT Merger Sub Inc., a Maryland corporation (100%), WPC REIT
Merger Sub Inc. is owned by WPC HOLDCO LLC, a Maryland limited liability company
(100%) UK Panel LLC (BLP UK Limited / BA Kitchen Components) Delaware Panel (UK)
QRS 14-54, Inc., a Delaware corporation (100%) Panel (UK) QRS 14-54, Inc. is
owned by CPA 16 MERGER SUB INC., a Maryland corporation (100%) CPA 16 MERGER SUB
INC. is owned by CPA 16 LLC, a Delaware limited liability company (approximately
100%) CPA 16 LLC is owned by WPC REIT Merger Sub Inc., a Maryland corporation
(100%), WPC REIT Merger Sub Inc. is owned by WPC HOLDCO LLC, a Maryland limited
liability company (100%) WPC HOLDCO LLC, a Maryland limited liability company is
owned by W.P. Carey Inc., a Maryland corporation (100%) N/A URSA (VT) QRS 12-30,
Inc. (Vermont Teddy Bear) Vermont CPA 16 MERGER SUB INC., a Maryland corporation
(100%) CPA 16 MERGER SUB INC. is owned by CPA 16 LLC, a Delaware limited
liability company (approximately 100%) CPA 16 LLC is owned by WPC REIT Merger
Sub Inc., a Maryland corporation (100%), WPC REIT Merger Sub Inc. is owned by
WPC HOLDCO LLC, a Maryland limited liability company N/A

 


[g49131ke44mi048.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership (100%) WPC HOLDCO LLC, a Maryland limited liability
company is owned by W.P. Carey Inc., a Maryland corporation (100%) URUBBER (TX)
LIMITED PARTNERSHIP (Utex) Delaware RUBBERTEX (TX) QRS 16-68, INC., a Delaware
corporation (1%) (General Partner) SEALTEX (DE) QRS 16-69, INC., a Delaware
corporation (99%) RUBBERTEX (TX) QRS 16-68, INC. is owned by CPA 16 MERGER SUB
INC., a Maryland corporation (100%) SEALTEX (DE) QRS 16-69, INC. is owned by CPA
16 MERGER SUB INC., a Maryland corporation (100%) CPA 16 MERGER SUB INC. is
owned by CPA 16 LLC, a Delaware limited liability company (approximately 100%)
CPA 16 LLC is owned by WPC REIT Merger Sub Inc., a Maryland corporation (100%),
WPC REIT Merger Sub Inc. is owned by WPC HOLDCO LLC, a Maryland limited
liability company (100%) WPC HOLDCO LLC, a Maryland limited liability company is
owned by W.P. Carey Inc., a Maryland corporation (100%) N/A UTI-SAC (CA) QRS
16-34, Inc. (UTI of Northern California) Delaware CPA 16 MERGER SUB INC., a
Maryland corporation (100%) CPA 16 MERGER SUB INC. is owned by CPA 16 LLC, a
Delaware limited liability company (approximately 100%) CPA 16 LLC is owned by
WPC REIT Merger Sub Inc., a Maryland corporation (100%), WPC REIT Merger Sub
Inc. is owned by WPC HOLDCO LLC, a Maryland limited liability company (100%) WPC
HOLDCO LLC, a Maryland limited liability N/A

 


[g49131ke44mi049.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership company is owned by W.P. Carey Inc., a Maryland
corporation (100%) VALVES GERMANY (DE) QRS 16-64 LLC (Hilite Germany GmbH & CO.
KG) Delaware VALVES MEMBER GERMANY (DE) QRS 16-65 LLC, a Delaware limited
liability company VALVES MEMBER GERMANY (DE) QRS 16-65 LLC is owned by CPA16
GERMAN (DE) LIMITED PARTNERSHIP, a Delaware limited partnership (6%) and CPA 16
MERGER SUB INC., a Maryland corporation (94%) CPA16 GERMAN (DE) LIMITED
PARTNERSHIP Is owned by CPA16 GERMAN GP (DE) QRS 16-155, INC., a Delaware
corporation (0.1%) (GP), WPC REIT Merger Sub Inc., a Maryland corporation (5.9%)
and CPA 16 MERGER SUB INC. (94%) CPA16 GERMAN GP (DE) QRS 16-155, INC. is owned
by WPC REIT Merger Sub Inc. (100%). CPA 16 MERGER SUB INC. is owned by CPA 16
LLC, a Delaware limited liability company (approximately 100%) CPA 16 LLC is
owned by WPC REIT Merger Sub Inc., a Maryland corporation (100%), WPC REIT
Merger Sub Inc. is owned by WPC HOLDCO LLC, a Maryland limited liability company
(100%) WPC HOLDCO LLC, a Maryland limited liability company is owned by W.P.
Carey Inc., a Maryland corporation (100%) N/A WEGELL GmbH & Co. KG (Hellweg I)
Germany Wegell Verwaltungs GmbH (0%) (General Partner) WEG (GER) QRS 15-83,
INC., a Delaware corporation (75%) ELL (GER) QRS 16-37, INC., a Wegell
Verwaltungs GmbH is owned by WEG (GER) QRS 15-83, INC. (100%) WEG (GER) QRS
15-83, INC. is owned by CORPORATE PROPERTY ASSOCIATES 15 INCORPORATED, a
Maryland corporation (100%) CORPORATE PROPERTY ASSOCIATES 15 INCORPORATED is
owned by CPA 15 MERGER N/A

 


[g49131ke44mi050.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership Delaware corporation (25%) SUB INC., a Maryland
corporation (100%) CPA 15 MERGER SUB INC. is owned by WPC HOLDCO LLC, a Maryland
limited liability company ELL (GER) QRS 16-37, INC. is owned by CPA 16 MERGER
SUB INC., a Maryland corporation (100%) CPA 16 MERGER SUB INC. is owned by CPA
16 LLC, a Delaware limited liability company (approximately 100%) CPA 16 LLC is
owned by WPC REIT Merger Sub Inc., a Maryland corporation (100%), WPC REIT
Merger Sub Inc. is owned by WPC HOLDCO LLC, a Maryland limited liability company
(100%) WPC HOLDCO LLC, a Maryland limited liability company is owned by W.P.
Carey Inc., a Maryland corporation (100%) Windough LOT (DE) LP (Atrium (Windough
Lot)) Delaware DOUGH (DE) QRS 14-77, INC., a Delaware corporation (.5% (general
partner)) DOUGH (MD), a Maryland Business Trust (99.5%) Both intermediate
subsidiaries are owned by CPA 16 MERGER SUB INC., a Maryland corporation (100%)
CPA 16 MERGER SUB INC. is owned by CPA 16 LLC, a Delaware limited liability
company (approximately 100%) CPA 16 LLC is owned by WPC REIT Merger Sub Inc., a
Maryland corporation (100%), WPC REIT Merger Sub Inc. is owned by WPC HOLDCO
LLC, a Maryland limited liability company (100%) WPC HOLDCO LLC, a Maryland
limited liability company is owned by W.P. Carey Inc., a Maryland corporation
(100%) N/A

 


[g49131ke44mi051.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership Windough (DE) LP (Atrium (Windough)) Delaware DOUGH
(DE) QRS 14-77, INC., a Delaware corporation (.5% (general partner)) DOUGH (MD),
a Maryland business trust (99.5%) Both intermediate subsidiaries are owned by
CPA 16 MERGER SUB INC., a Maryland corporation (100%) CPA 16 MERGER SUB INC. is
owned by CPA 16 LLC, a Delaware limited liability company (approximately 100%)
CPA 16 LLC is owned by WPC REIT Merger Sub Inc., a Maryland corporation (100%),
WPC REIT Merger Sub Inc. is owned by WPC HOLDCO LLC, a Maryland limited
liability company (100%) WPC HOLDCO LLC, a Maryland limited liability company is
owned by W.P. Carey Inc., a Maryland corporation (100%) N/A WIRELESS (TX) LP19
(Nortel Networks) Delaware WIRELINE (TX) QRS 14-83, INC., a Delaware corporation
(1% (general partner)) NOR (MD), a Maryland business trust (99%) WIRELINE (TX)
QRS 14-83, INC. and NOR (MD) are each owned by CPA 16 MERGER SUB INC., a
Maryland corporation (100%) CPA 16 MERGER SUB INC. is owned by CPA 16 LLC, a
Delaware limited liability company (approximately 100%) CPA 16 LLC is owned by
WPC REIT Merger Sub Inc., a Maryland corporation (100%), WPC REIT Merger Sub
Inc. is owned by WPC HOLDCO LLC, a Maryland limited liability company (100%) WPC
HOLDCO LLC, a Maryland limited liability company is owned by W.P. Carey Inc., a
Maryland N/A 19 This entity does not own any property.

 


[g49131ke44mi052.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership corporation (100%) Wrench (DE) Limited Partnership
(True Value (Wrench)) Delaware PLIERS (DE) TRUST, a Maryland business trust
(15%) DRILL (DE) TRUST, a Maryland business trust (35%) WRENCH (DE) QRS 15-31,
INC., a Delaware corporation (.5% (general partner)) WRENCH (DE) TRUST, a
Maryland business trust (49.5%) PLIERS (DE) TRUST and DRILL (DE) TRUST, are each
owned by CPA 16 MERGER SUB INC., a Maryland corporation (100%) CPA 16 MERGER SUB
INC. is owned by CPA 16 LLC, a Delaware limited liability company (approximately
100%) CPA 16 LLC is owned by WPC REIT Merger Sub Inc., a Maryland corporation
(100%), WPC REIT Merger Sub Inc. is owned by WPC HOLDCO LLC, a Maryland limited
liability company (100%) WPC HOLDCO LLC, a Maryland limited liability company is
owned by W.P. Carey Inc., a Maryland corporation (100%) WRENCH (DE) QRS 15-31,
INC. and WRENCH (DE) TRUST are each owned by CORPORATE PROPERTY ASSOCIATES 15
INCORPORATED (100%) CORPORATE PROPERTY ASSOCIATES 15 INCORPORATED is owned by
CPA 15 MERGER SUB INC., a Maryland corporation (100%) CPA 15 MERGER SUB INC. is
owned by WPC HOLDCO LLC, a Maryland limited liability company N/A (Orgil
Corporation) Delaware CPA 16 MERGER SUB INC., a Maryland corporation (100%) CPA
16 MERGER SUB INC. is owned by CPA 16 LLC, a Delaware limited liability company
(approximately 100%) CPA 16 LLC is owned by WPC REIT Merger Sub Inc., a Maryland
corporation (100%), WPC REIT Merger Sub Inc. is owned by WPC N/A

 


[g49131ke44mi053.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership HOLDCO LLC, a Maryland limited liability company
(100%) WPC HOLDCO LLC, a Maryland limited liability company is owned by W.P.
Carey Inc., a Maryland corporation (100%) XPD (NJ) LLC (Xpedite Systems)
Delaware XPD Member (NJ) QRS 16-12, Inc., a Delaware corporation (99.5%)
(Managing Member) CPA 16 MERGER SUB INC., a Maryland corporation (0.5%) XPD
Member (NJ) QRS 16-12, Inc. is owned by CPA 16 MERGER SUB INC. (100%) CPA 16
MERGER SUB INC. is owned by CPA 16 LLC, a Delaware limited liability company
(approximately 100%) CPA 16 LLC is owned by WPC REIT Merger Sub Inc., a Maryland
corporation (100%), WPC REIT Merger Sub Inc. is owned by WPC HOLDCO LLC, a
Maryland limited liability company (100%) WPC HOLDCO LLC, a Maryland limited
liability company is owned by W.P. Carey Inc., a Maryland corporation (100%) N/A
ZYLINDERBLOCK (GER) LLC (G&S Germany) Delaware Engines (GER) QRS 15-90, Inc., a
Delaware corporation (50%) Blocks (GER) QRS 16-89, Inc., a Delaware corporation
(50%) (Managing Member) Engines (GER) QRS 15-90, Inc. is owned by Corporate
Property Associates 15 Incorporated, a Maryland corporation (100%) CORPORATE
PROPERTY ASSOCIATES 15 INCORPORATED is owned by CPA 15 MERGER SUB INC., a
Maryland corporation (100%) CPA 15 MERGER SUB INC. is owned by WPC HOLDCO LLC, a
Maryland limited liability company WPC HOLDCO LLC, a Maryland limited liability
company is owned by W.P. Carey Inc., a Maryland corporation (100%) Blocks (GER)
QRS 16-89, Inc. is owned by CPA 16 N/A

 


[g49131ke44mi054.gif]

Entity Name Jurisdiction of Incorporation / Organization of Entity Entity Owner,
Equity Interest and jurisdiction of Incorporation / Organization Intermediate
Entity Owner and Ultimate Parent and Equity Interest Overall Investment Joint
Venture Percentage Ownership MERGER SUB INC., a Maryland corporation (100%) CPA
16 MERGER SUB INC. is owned by CPA 16 LLC, a Delaware limited liability company
(approximately 100%) CPA 16 LLC is owned by WPC REIT Merger Sub Inc., a Maryland
corporation (100%), WPC REIT Merger Sub Inc. is owned by WPC HOLDCO LLC, a
Maryland limited liability company (100%) Miscellaneous Subsidiaries:
(Subsidiaries that are not property owners and/or are going to be dissolved) CC
(Multi) GP QRS 12-62, Inc. CC (Multi) Limited Partnership CC (Multi) Trust GERB
(CT) QRS 14-73, Inc. H2 Lender (GER) QRS 16-101, Inc. H2 Lender WPC LLC HINCK 15
LP (DE) QRS 15-84, INC. HINCK 16 LP (DE) QRS 16-47, INC. HINK (DE) QRS 16-36,
INC. HLWG Two Lender Sarl HLWG Two TRS SARL NURSERY (WA) QRS 16-135, INC.

 

 


[g49131ke44oi001.gif]

Schedule 5.12(c) Loan Party EIN Guarantors 620 Eighth Investor NYT (NY) QRS
16-150, Inc. 80-0334693 AEROBIC (MO) LLC 13-4146362 AUTOPRESS (GER) LLC
26-0802656 BBRANDS (MULTI) QRS 16-137, INC. 26-1768177 BEVERAGE (GER) QRS 16-141
LLC 26-2104614 BFS (DE) LP 01-0560593 BOLT (DE) LIMITED PARTNERSHIP 30-0135154
BSL CALDWELL (NC) LLC 13-4107706 BST TORRANCE LANDLORD (CA) QRS 14-109, INC.
26-0508359 CARDS LIMITED LIABILITY COMPANY 13-3863176 CASTING LANDLORD (GER) ORS
16-109 LLC 20-8958305 CBS (PA) QRS 14-12, INC. 13-4035023 CPA 16 LLC 45-1826365
CPA 16 MERGER SUB INC. 45-1586170 CUPS (DE) LP 52-2308505 DELAWARE FRAME(TX), LP
13-4087161 DEVELOP (TX) LP 13-4137847 IJOBBERS LLC 13-4135700 JEN (MA) QRS
12-54, INC. 52-2327401 LEI (GER) QRS 16-134 LLC 26-2145373 LINCOLN (DE) LP
52-2357703 LONGBOOM FINANCE (FINLAND) QRS 16-130, INC. 26-1521394 LPD (CT) QRS
16-132, INC. 26-2105333 MCM (TN) LLC 26-0505404 MERI (NC) LLC 13-4140325 MIAP
(MN) LLC 45-2044305 MK (MEXICO) QRS 16-48, INC. 20-2774449 MORE APPLIED UTAH
(UT) LLC 52-2346502 NETWORK (UT) LLC 52-2282819 PACPRESS (IL-MI) QRS 16-114,
INC. 26-0489900 PARTS (DE) QRS 14-90, INC. 04-3642121 PWE (MULTI) QRS 14-85,
INC. 52-2363842 REYHOLD (DE) QRS 16-32, INC. 20-2237465 RRC (TX) LP 02-0602897
SHO LANDLORD (FL) QRS 16-104, INC. 90-0420985 SM (NY) QRS 14-93, INC. 02-0602803
STOR-MOVE UH 15 BUSINESS TRUST 06-6539734 STOR-MOVE UH 16 BUSINESS TRUST
06-6539735 SUN TWO (SC) QRS 12-69, INC. 20-3956810 TEL (VA) QRS 12-15, INC.
13-3875267 UK PANEL LLC 13-4146355 URSA (VT) QRS 12-30, INC. 13-3956542 WINDOUGH
(DE) LP 52-2357191 WINDOUGH LOT (DE) LP 26-1434191 RI (CA) QRS 12-59, INC.
04-3667961

 


[g49131ke44oi002.gif]

Type of Organization State of Formation Corporation Delaware Limited Liability
Company Delaware Limited Liability Company Delaware Corporation Delaware Limited
Liability Company Delaware Limited Partnership Delaware Limited Partnership
Delaware Limited Liability Company Delaware Corporation Delaware Limited
Liability Company Delaware Limited Liability Company Delaware Corporation
Delaware Limited Liability Company Delaware Corporation Maryland Limited
Partnership Delaware Limited Partnership Delaware Limited Partnership Delaware
Limited Liability Company Delaware Corporation Delaware Limited Liability
Company Delaware Limited Partnership Delaware Corporation Delaware Corporation
Delaware Limited Liability Company Delaware Limited Liability Company Delaware
Limited Liability Company Delaware Corporation Delaware Limited Liability
Company Delaware Limited Liability Company Delaware Corporation Delaware
Corporation Delaware Corporation Delaware Corporation Delaware Limited
Partnership Delaware Corporation Delaware Corporation Delaware Business Trust
Massachusetts Business Trust Massachusetts Corporation Delaware Corporation
Virginia Limited Liability Company Delaware Corporation Vermont Limited
Partnership Delaware Limited Partnership Delaware Corporation Delaware

 


[g49131ke44oi003.gif]

Chief Executive Office and Principal Place of Business c/o W.P. Carey Inc., 50
Rockefeller Plaza, New York, NY 10019 c/o W.P. Carey Inc., 50 Rockefeller Plaza,
New York, NY 10020 c/o W.P. Carey Inc., 50 Rockefeller Plaza, New York, NY 10020
c/o W.P. Carey Inc., 50 Rockefeller Plaza, New York, NY 10020 c/o W.P. Carey
Inc., 50 Rockefeller Plaza, New York, NY 10020 c/o W.P. Carey Inc., 50
Rockefeller Plaza, New York, NY 10020 c/o W.P. Carey Inc., 50 Rockefeller Plaza,
New York, NY 10020 c/o W.P. Carey Inc., 50 Rockefeller Plaza, New York, NY 10020
c/o W.P. Carey Inc., 50 Rockefeller Plaza, New York, NY 10020 c/o W.P. Carey
Inc., 50 Rockefeller Plaza, New York, NY 10020 c/o W.P. Carey Inc., 50
Rockefeller Plaza, New York, NY 10020 c/o W.P. Carey Inc., 50 Rockefeller Plaza,
New York, NY 10020 c/o W.P. Carey Inc., 50 Rockefeller Plaza, New York, NY 10020
c/o W.P. Carey Inc., 50 Rockefeller Plaza, New York, NY 10020 c/o W.P. Carey
Inc., 50 Rockefeller Plaza, New York, NY 10020 c/o W.P. Carey Inc., 50
Rockefeller Plaza, New York, NY 10020 c/o W.P. Carey Inc., 50 Rockefeller Plaza,
New York, NY 10020 c/o W.P. Carey Inc., 50 Rockefeller Plaza, New York, NY 10020
c/o W.P. Carey Inc., 50 Rockefeller Plaza, New York, NY 10020 c/o W.P. Carey
Inc., 50 Rockefeller Plaza, New York, NY 10020 c/o W.P. Carey Inc., 50
Rockefeller Plaza, New York, NY 10020 c/o W.P. Carey Inc., 50 Rockefeller Plaza,
New York, NY 10020 c/o W.P. Carey Inc., 50 Rockefeller Plaza, New York, NY 10020
c/o W.P. Carey Inc., 50 Rockefeller Plaza, New York, NY 10020 c/o W.P. Carey
Inc., 50 Rockefeller Plaza, New York, NY 10020 c/o W.P. Carey Inc., 50
Rockefeller Plaza, New York, NY 10020 c/o W.P. Carey Inc., 50 Rockefeller Plaza,
New York, NY 10020 c/o W.P. Carey Inc., 50 Rockefeller Plaza, New York, NY 10020
c/o W.P. Carey Inc., 50 Rockefeller Plaza, New York, NY 10020 c/o W.P. Carey
Inc., 50 Rockefeller Plaza, New York, NY 10020 c/o W.P. Carey Inc., 50
Rockefeller Plaza, New York, NY 10020 c/o W.P. Carey Inc., 50 Rockefeller Plaza,
New York, NY 10020 c/o W.P. Carey Inc., 50 Rockefeller Plaza, New York, NY 10020
c/o W.P. Carey Inc., 50 Rockefeller Plaza, New York, NY 10020 c/o W.P. Carey
Inc., 50 Rockefeller Plaza, New York, NY 10020 c/o W.P. Carey Inc., 50
Rockefeller Plaza, New York, NY 10020 c/o W.P. Carey Inc., 50 Rockefeller Plaza,
New York, NY 10020 c/o W.P. Carey Inc., 50 Rockefeller Plaza, New York, NY 10020
c/o W.P. Carey Inc., 50 Rockefeller Plaza, New York, NY 10020 c/o W.P. Carey
Inc., 50 Rockefeller Plaza, New York, NY 10020 c/o W.P. Carey Inc., 50
Rockefeller Plaza, New York, NY 10020 c/o W.P. Carey Inc., 50 Rockefeller Plaza,
New York, NY 10020 c/o W.P. Carey Inc., 50 Rockefeller Plaza, New York, NY 10020
c/o W.P. Carey Inc., 50 Rockefeller Plaza, New York, NY 10020 c/o W.P. Carey
Inc., 50 Rockefeller Plaza, New York, NY 10020

 

 


[g49131ke44qi001.gif]

Schedule 7.02 - Existing Indebtedness (Unsecured) None.

 


 

EXHIBIT A

TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

FORM OF LOAN NOTICE

 

Date:  _____________, ______

 

To:                           Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of January 31, 2014 (as amended, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among W.P. Carey Inc. (together with its permitted successors and assigns, the
“Borrower”), certain Subsidiaries of the Borrower identified therein as
Guarantors, the Lenders party thereto, and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.

 

The undersigned hereby requests (select one):

o  A Borrowing of Term Loans

o  A Borrowing of Revolving Credit Loans

o  A conversion or continuation of Loans

 

1.

 

On __________________________________ (a Business Day).

 

 

 

2.

 

In the amount of $_____________________.

 

 

 

3.

 

Comprised of ______________________________________.

 

 

             [Type of Loans requested]

 

 

 

4.

 

In the following currency: ______________________.

 

 

 

5.

 

For Revolving Credit Loans denominated in Dollars: under the following Tranche:

 

 

o Dollar Tranche

 

 

o Alternative Currency Tranche

 

 

 

6.

 

For Eurocurrency Rate Committed Loans: with an Interest Period of __________
months.

 

 

 

7.

 

The Loans, if any, borrowed hereunder shall be disbursed to the following bank
for credit by that bank to the following deposit account:

 

 

 

 

 

___________________

 

 

___________________

 

 

___________________

 

A-1

Form of Loan Notice


 

[The Borrower hereby represents and warrants that the conditions specified in
Sections 4.02(a), (b) and (e) shall be satisfied on and as of the date of the
proposed Credit Extension.]1

 

 

[Remainder of page intentionally left blank.]

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

1  Include only in the case of a Borrowing.

 

A-2

Form of Loan Notice


 

 

W.P. CAREY INC.

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

A-3

Form of Loan Notice


 

EXHIBIT B-1

TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

 

FORM OF
COMPETITIVE BID REQUEST

 

 

Date:  ___________, _____

 

To:                           Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of January 31, 2014 (as amended, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among W.P. Carey Inc. (together with its permitted successors and assigns, the
“Borrower”), certain Subsidiaries of the Borrower identified therein as
Guarantors, the Lenders party thereto, and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.  The Borrower hereby
gives you notice pursuant to Section 2.03(b) of the Agreement that it requests a
Competitive Borrowing under the Agreement and in that connection sets forth
below the terms on which such Competitive Borrowing is requested to be made:

 

1.         On __________________________________ (a Business Day).

 

2.         In an aggregate amount not exceeding $_____________________.1

 

3.         Comprised of (select one):2

 

           o Absolute Rate Loans

o Eurocurrency Margin Bid Loans

 

Bid Loan
No.

 

Interest Period
requested

 

Maximum principal
amount requested

 

 

 

 

 

1

 

______days/mos

 

$________________

2

 

______days/mos

 

$________________

3

 

______days/mos

 

$________________

 

 

 

 

--------------------------------------------------------------------------------

1                                          Shall not be less than $5,000,000 or
a whole multiple of $1,000,000 in excess thereof .

 

2                                          Shall not be a request for more than
three different Interest Periods, shall be subject to the definition of
“Interest Period” and shall not end later than the Maturity Date.

 

B-1-1

Form of Competitive Bid Request


 

The Borrower authorizes the Administrative Agent to deliver this Competitive Bid
Request to the Lenders.  Responses by the Lenders must be in substantially the
form of Exhibit B-2 to the Agreement and must be received by the Administrative
Agent by the time specified in Section 2.03 of the Agreement for submitting
Competitive Bids.

 

Upon acceptance of any or all of the Competitive Loans offered by the Lenders in
response to this request, the Borrower shall be deemed to have represented and
warranted that the conditions to each Loan specified in Sections 4.02(a),
(b) and (e) of the Agreement have been satisfied.

 

 

Very truly yours,

 

 

 

 

 

W.P. CAREY INC.

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

B-1-2

Form of Competitive Bid Request


 

EXHIBIT B-2

TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

FORM OF
COMPETITIVE BID

 

 

Date:  ___________, ______

 

To:                           Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of January 31, 2014 (as amended, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among W.P. Carey Inc. (together with its permitted successors and assigns, the
“Borrower”), certain Subsidiaries of the Borrower identified therein as
Guarantors, the Lenders party thereto, and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.

 

In response to the Competitive Bid Request dated _____________, 201__, the
undersigned offers to make the following Competitive Loan(s):

 

1.         Borrowing date: _______________________ (a Business Day).

 

2.         In an aggregate amount not exceeding $_________________ (with any
sublimits set forth below).

 

3. Comprised of:

 

Bid Loan No.

 

Interest Period
offered

 

Bid Maximum

 

Absolute Rate or
Eurocurrency
Bid Margin*

 

 

 

 

 

 

 

1

 

________days/mos

 

$____________

 

(- +)

 

%

2

 

________days/mos

 

$____________

 

(- +)

 

%

3

 

________days/mos

 

$____________

 

(- +)

 

%

 

 

 

--------------------------------------------------------------------------------

* Expressed in multiples of 1/100th of a basis point.

 

B-2-1

Form of Competitive Bid


 

The undersigned hereby confirms that it shall, subject to the terms and
conditions set forth in the Agreement, extend credit to the Borrower upon
acceptance by the Borrower of this bid in accordance with Section 2.03(e) of the
Agreement.

 

Very truly yours,

 

 

[NAME OF LENDER]

 

 

 

By:

 

 

Name:

 

Title:

 

 

******************************************************************************

 

THIS SECTION IS TO BE COMPLETED BY THE BORROWER IF IT WISHES TO ACCEPT ANY
OFFERS CONTAINED IN THIS COMPETITIVE BID:

 

The offers made above are hereby accepted in the amounts set forth below:

 

Bid Loan No.

 

Principal Amount Accepted

 

 

 $

 

 

 $

 

 

 $

 

 

 

 

 

 

W.P. CAREY INC.

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

Date:

 

 

 

B-2-2

Form of Competitive Bid


 

EXHIBIT B-3

TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

FORM OF
COMPETITIVE LOAN NOTE

 

Dated: _________, ____

 

FOR VALUE RECEIVED, the undersigned, W.P. CAREY INC. (the “Borrower”), HEREBY
PROMISES TO PAY to the order of ___________________________________ the
(“Lender”) for the account of its applicable Lending Office (as defined in the
Credit Agreement referred to below), on ______________, ____, the principal
amount of ___________.

 

The Borrower promises to pay interest on the unpaid principal amount hereof from
the date hereof until such principal amount is paid in full, at the interest
rate and payable on the interest payment date or dates provided below:

 

Interest Rate:  ____% per annum (calculated on the basis of a year of _____ days
for the actual number of days elapsed).

 

Last day of Interest Period:  ___________________. (the “Payment Date”)

 

Both principal and interest are payable in Dollars to Bank of America, N.A.
(“Bank of America”), as Administrative Agent, or any successor to Bank of
America in such capacity, for the account of the Lender in accordance with the
terms of the Credit Agreement in Same Day Funds (as defined in the Credit
Agreement) on the Payment Date, free and clear and without any deduction, with
respect to the payee named above, for any and all present and future taxes,
deductions, charges or withholdings, and all liabilities with respect thereto.

 

This Competitive Loan Note is one of the Competitive Loan Notes referred to in,
and is entitled to the benefits of, the Second Amended and Restated Credit
Agreement, dated as of January 31, 2014 (as amended, amended and restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement;” the terms defined therein being used herein as therein
defined), among the Borrower, certain Subsidiaries of the Borrower identified
therein as Guarantors,  the Lender and certain other Lenders party thereto, and
Bank of America, as Administrative Agent, Swing Line Lender and L/C Issuer.  The
Credit Agreement, among other things, contains provisions for acceleration of
the maturity hereof upon the happening of certain stated events.

 

The Borrower hereby waives presentment, demand, protest and notice of any kind. 
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.

 

This Competitive Loan Note shall be governed by, and construed in accordance
with, the law of the State of New York.

 

B-3-1

Form of Competitive Loan Note

 


 

IN WITNESS WHEREOF, the Borrower has caused this Competitive Loan Note to be
executed by its duly authorized officer as of the date first above written.

 

 

 

W.P. CAREY INC.

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

B-3-2

Form of Competitive Loan Note

 


 

EXHIBIT C

TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

FORM OF SWING LINE LOAN NOTICE

 

Date:  _________, _____

 

 

 

To:

Bank of America, N.A., as Swing Line Lender

 

Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of January 31, 2014 (as amended, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among W.P. Carey Inc. (together with its permitted successors and assigns, the
“Borrower”), certain Subsidiaries of the Borrower identified therein as
Guarantors, the Lenders party thereto, and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.

 

The undersigned hereby requests a Swing Line Loan:

 

1.         On ______________________________________ (a Business Day).

 

2.         In the amount of $_______________________.1

 

 

[The Swing Line Loans borrowed hereunder shall be disbursed to the following
bank for credit by that bank to the following deposit account:

 

_______________________

_______________________

_______________________]2

 

 

 

 

 

--------------------------------------------------------------------------------

1              Shall not be less than $100,000.

 

2              Include if proceeds of the requested Swing Line Loan is to be
disbursed other than by being credited to the account of the Borrower maintained
at the Swing Line Lender.

 

C-1

Form of Swing Line Loan Notice


 

The Borrower hereby represents and warrants that the conditions specified in
Sections 4.02(a), (b) and (e) shall be satisfied on and as of the date of the
proposed Credit Extension.

 

 

W.P. CAREY INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

C-2

Form of Swing Line Loan Notice


 

EXHIBIT D-1

TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

 

FORM OF TERM NOTE

 

____________, ____

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
the order of ______________________ or registered assigns (the “Lender”), in
accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of [insert amount of Lender’s Term Loan Commitment]
____________________________ ($_____________) outstanding as a Term Loan under
that certain Second Amended and Restated Credit Agreement, dated as of
January 31, 2014  (as amended, amended and restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among the Borrower, the
Guarantors party thereto, the Lenders party thereto, and Bank of America, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer.

 

The Borrower promises to pay interest on the unpaid principal amount of the Term
Loan made by the Lender from the date of such Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Agreement.  All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in Same Day Funds
at the Administrative Agent’s Office.  If any amount is not paid in full when
due hereunder, such unpaid amount shall bear interest, to be paid upon demand,
from the due date thereof until the date of actual payment (and before as well
as after judgment) computed at the per annum rate set forth in the Agreement.

 

This Term Note is one of the Term Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein.  This Term Note is also entitled
to the benefits of the Guaranty.  Upon the occurrence and continuation of one or
more of the Events of Default specified in the Agreement, all amounts then
remaining unpaid on this Term Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement.  The
Administrative Agent will maintain a Register pursuant to the terms of
Section 11.06(c) of the Agreement where any transfers of this Term Note, the
name and address of the Lender, and the Term Commitment of, and principal
amounts (and the related interest amounts) of the Term Loans owing to, the
Lender will be recorded.  The Term Loan made by the Lender shall be evidenced by
one or more loan accounts or records maintained by the Lender in the ordinary
course of business.  The Lender may also attach schedules to this Term Note and
endorse thereon the date, Type (if applicable), amount and maturity of its Loan
and payments with respect thereto.

 

The Borrower, for itself and its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Term Note.

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

D-1-1

Form of Term Note


 

IN WITNESS WHEREOF, the Borrower has caused this Term Note to be executed by its
duly authorized officer as of the date first above written.

 

 

 

W.P. CAREY INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

D-1-2

Form of Term Note


 

EXHIBIT D-2

TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

 

FORM OF REVOLVING CREDIT NOTE

 

_____________________

 

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby, jointly and
severally, promises to pay to the order of _____________________ or registered
assigns (the “Lender”), in accordance with the provisions of the Agreement (as
hereinafter defined), the principal amount of each Revolving Credit Loan [and
Swing Line Loan] from time to time made by the Lender to the Borrower under that
certain Second Amended and Restated Credit Agreement, dated as of January 31,
2014 (as amended, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among the Borrower, the
Guarantors party thereto, the Lenders party thereto, and Bank of America, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Loan [and Swing Line Loan] from the date of such Loan until
such principal amount is paid in full, at such interest rates and at such times
as provided in the Agreement.  [Except as provided in Section 2.05(f) of the
Agreement with respect to Swing Line Loans, a][A]ll payments of principal and
interest shall be made to the Administrative Agent for the account of the Lender
in the currency in which such Loan was denominated and in Same Day Funds at the
Administrative Agent’s Office for such currency.  If any amount is not paid in
full when due hereunder, such unpaid amount shall bear interest, to be paid upon
demand, from the due date thereof until the date of actual payment (and before
as well as after judgment) computed at the per annum rate set forth in the
Agreement.

 

This Revolving Credit Note is one of the Revolving Credit Notes referred to in
the Agreement, is entitled to the benefits thereof and may be prepaid in whole
or in part subject to the terms and conditions provided therein.  This Revolving
Credit Note is also entitled to the benefits of the Guaranty.  Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Agreement, all amounts then remaining unpaid on this Revolving Credit Note
shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement. The Administrative Agent will maintain a Register
pursuant to the terms of Section 11.06(c) of the Agreement where any transfers
of this Revolving Credit Note, the name and address of the Lender, and the
Revolving Credit Commitment of, and principal amounts (and the related interest
amounts) of the Revolving Credit Loans[, Swing Line Loans] and L/C Obligations
owing to, the Lender will be recorded.  The Lender may also attach schedules to
this Revolving Credit Note and endorse thereon the date, Type (if applicable),
amount, currency and maturity of its Loans and payments with respect thereto. 
In the event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of the Lender, the accounts
and records of the Administrative Agent shall control in the absence of manifest
error.

 

D-2-1

Form of Revolving Credit Note


 

The Borrower, for itself and its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Revolving Credit Note.

 

THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

 

 

 

[Remainder of page intentionally left blank.]

 

D-2-2

Form of Revolving Credit Note

 


 

IN WITNESS WHEREOF, the Borrower has caused this Revolving Credit Note to be
executed by its duly authorized officer as of the date first above written.

 

 

 

W.P. CAREY INC.

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

D-2-3

Form of Revolving Credit Note


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

Type of
Loan Made

Amount of
Loan Made

End of
Interest
Period

Amount of
Principal or
Interest
Paid This
Date

Outstanding
Principal
Balance
This Date

Notation
Made By

 

 

 

 

 

 

 

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

_______

 

D-2-4

Form of Revolving Credit Note


 

EXHIBIT E

TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date: ______,

 

To:                           Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of January 31, 2014 (as amended, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among W.P. Carey Inc. (together with its permitted successors and assigns, the
“Company”), certain Subsidiaries of the Company identified therein as
Guarantors, the Lenders party thereto, and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.

 

The undersigned Responsible Officer of the Company hereby certifies as of the
date hereof that he/she is the __________________________ of the Company, and
that, as such, he/she is authorized to execute and deliver this Certificate to
the Administrative Agent on the behalf of the Loan Parties, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.         The Company has delivered the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year of the Company
ended as of the above date, which are attached hereto as Schedule I, together
with the report and opinion of PricewaterhouseCoopers LLP or other “Big 4”
accounting firm required by such section.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.         The Company has delivered the unaudited financial statements required
by Section 6.01(b) of the Agreement for the fiscal quarter of the Company ended
as of the above date, which are attached hereto as Schedule I.  Such financial
statements fairly present the financial condition, results of operations and
cash flows of the Consolidated Group in accordance with GAAP as at such date and
for such period, subject only to normal year-end audit adjustments and the
absence of footnotes.

 

2.         The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
review in reasonable detail of the transactions contemplated thereby and
consolidated financial condition of the Company and its Subsidiaries, during the
accounting period covered by such financial statements, and such review has not
disclosed the existence during or at the end of such accounting period, and that
the undersigned does not have knowledge of the existence as of the date hereof,
of any condition or event which constitutes a Default [other than the Default(s)
described below].

 

E-1

Form of Compliance Certificate


 

3.         Attached hereto as Schedule II is a true, correct and complete list
of all the outstanding Indebtedness of the Loan Parties and their Subsidiaries,
including, for each item of Indebtedness, the amount, maturity, interest rate,
and amortization requirements on and as of the Financial Statement Date.

 

4.         Attached hereto as Schedule III are true, correct and complete
calculations which calculations demonstrate whether there has been compliance
with the covenants and financial ratios set forth in Section 7.11 and Section
7.06(b) of the Agreement as of the Financial Statement Date.

 

5.         Adjusted Total EBITDA as of the Financial Statement Date is
$___________.  Total Value as of the Financial Statement Date is
$_____________.  Management EBITDA as of the Financial Statement Date is
$_____________.  Attached hereto as Schedule IV are true, correct and complete
calculations of the Adjusted Total EBITDA, Total Value (including limitations on
such calculation) and Management EBITDA.

 

6.         Attached hereto as Schedule V is an updated Part (a) of Schedule 5.12
to the Agreement, if applicable.

 

E-2

Form of Compliance Certificate


 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
______________, _____.

 

 

W.P. CAREY INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

E-3

Form of Compliance Certificate


 

SCHEDULE I

to the Compliance Certificate

 

 

Financial Statements

 

[attach financial statements]

 

E-4

Form of Compliance Certificate


 

SCHEDULE II

to the Compliance Certificate

 

 

Indebtedness

as of                             , 20  

 

[attach required information]

 

E-5

Form of Compliance Certificate

 


 

SCHEDULE III

to the Compliance Certificate

 

 

Financial Covenant Compliance Analysis

(in thousands)
as of                             , 20  

 

 

 

 

Maximum Leverage

 

 

 

 

 

 

 

A.

 

Total Outstanding Indebtedness

 

$                                                 

 

 

 

 

 

B.

 

Total Value

 

$                                                 

 

 

 

 

 

C.

 

Maximum Leverage
(Line A < 60% of Line B)1

 

Compliance:
(Yes or No)

 

 

 

 

 

 

 

 

 

 

 

 

Maximum Secured Debt

 

 

 

 

 

 

 

A.

 

Total Secured Outstanding Indebtedness

 

$                                                 

 

 

 

 

 

B.

 

Total Value

 

$                                                 

 

 

 

 

 

C.

 

Maximum Secured Debt
(Line A + Line B < 50% of Line C)2

 

Compliance:
(Yes or No)

 

 

 

 

 

 

 

Minimum Equity Value

 

 

 

 

 

 

 

A.

 

Combined Equity Value of the Company

 

$                                                 

 

 

 

 

 

B.

 

Fair Market Value of all Net Offering Proceeds received by the Company after the
Closing Date

 

$                                                 

 

 

 

 

 

C.

 

Minimum Combined Equity Value
(Line A > $[75% of CEV at Closing Date]3 + 75% of Line B)

 

Compliance:
(Yes or No)

 

--------------------------------------------------------------------------------

1                                           As of the last day of the two
consecutive calendar quarters following (x) the consummation of the Acquisition
or (y) the Company’s acquisition, pursuant to one transaction or a series of
related transactions occurring contemporaneously, of one or more entities or
property portfolios with total assets of at least $500 million, Line A < 65% of
Line B.

 

2                                           after [date of first anniversary of
the Closing Date] and on or prior to [date of second anniversary of the Closing
Date], Line A + Line B < 45% of Line C, and thereafter, Line A + Line B < 40% of
Line C.

 

3                                           Value resets upon the acquisition of
a Managed REIT to the greater of (i) 75% of the Combined Equity Value calculated
on a pro forma basis (giving effect to such acquisition) and (ii) the minimum
Combined Equity Value as in effect immediate prior to such acquisition.

 

E-6

Form of Compliance Certificate


 

 

 

Minimum Fixed Charge Coverage Ratio

 

 

 

 

 

 

 

A.

 

Adjusted Total EBITDA

 

$                                                 

 

 

 

 

 

B.

 

Fixed Charges

 

$                                                 

 

 

 

 

 

C.

 

Minimum Fixed Charge Coverage Ratio
(Line A ÷ Line B)

 

                                                  

(Minimum permitted is
1.50 to 1.0)

 

 

 

 

 

 

 

 

 

 

 

 

Minimum Unsecured Interest Coverage Ratio

 

 

 

 

 

 

 

A.

 

Unencumbered Property NOI

 

$                                                 

 

 

 

 

 

B.

 

Unencumbered Management EBITDA

 

$                                                 

 

 

 

 

 

C.

 

Interest Expense on Total Unsecured Outstanding Indebtedness

 

$                                                 

 

 

 

 

 

D.

 

Minimum Unsecured Interest Coverage Ratio

((Line A + Line B) ÷ Line C)

 

                                                  

(Minimum permitted is 1.75 to 1.00)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Secured Recourse Indebtedness

 

 

 

 

 

 

 

A.

 

Secured Indebtedness that is recourse to one or more Loan Parties

 

$                                                 

 

 

 

 

 

B.

 

Total Value

 

$                                                 

 

 

 

 

 

C.

 

Secured Recourse Indebtedness
(Line A < 5% of Line B))

 

Compliance:
(Yes or No)

 

E-7

Form of Compliance Certificate

 


 

 

 

Unsecured Debt to Unencumbered Asset Value

 

 

 

 

 

 

 

A.

 

Total Unsecured Outstanding Indebtedness

 

$                                                 

 

 

 

 

 

B.

 

Unencumbered Asset Value

 

$                                                 

 

 

 

 

 

C.

 

Maximum Unsecured Indebtedness to Unencumbered Asset Value
(Line A < 60% of Line B))4

 

Compliance:
(Yes or No)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Maximum Dividend Payout1

 

 

 

 

 

 

 

A.

 

Restricted Payments made during fiscal year

 

$                                                 

 

 

 

 

 

B.

 

Adjusted Funds From Operations

 

$                                                 

 

 

 

 

 

C.

 

Restricted Payments required to maintain REIT Status and avoid payment of
federal or state income or excise tax

 

$                                                 

 

 

 

 

 

D.

 

Maximum Dividend Payout
(Line A < (greater of (95% of Line B) and Line C))

 

Compliance:                            
(Yes or No)

 

 

 

 

[Support for financial covenant calculations to be provided by the Company]

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

4                                           As of the last day of the two
consecutive calendar quarters following (x) the consummation of the Acquisition
or (y) the Company’s acquisition, pursuant to one transaction or a series of
related transactions occurring contemporaneously, of one or more entities or
property portfolios with total assets of at least $500 million, Line A < 65% of
Line B

 

5                                           only be included with delivery of
fiscal year-end financial statements):

 

E-8

Form of Compliance Certificate


 

SCHEDULE IV

to the Compliance Certificate

 

Adjusted Total EBITDA, Total Value and Management EBITDA

as of                             , 20  

 

 

[attach calculations]

 

E-9

Form of Compliance Certificate


 

SCHEDULE V

to the Compliance Certificate

 

 

Schedule 5.12(a)

 

 

[attach schedule]

 

E-10

Form of Compliance Certificate

 


 

EXHIBIT F-1

TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not
joint.]4 Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement identified below (the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee.  The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the [revolving credit][term]5 facility provided pursuant to the Credit
Agreement [(including, without limitation, the Letters of Credit and the Swing
Line Loans included in such revolving credit facility)]6 and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
credit transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other

 

--------------------------------------------------------------------------------

1                                           For bracketed language here and
elsewhere in this form relating to the Assignor(s), if the assignment is from a
single Assignor, choose the first bracketed language.  If the assignment is from
multiple Assignors, choose the second bracketed language.

 

2                                           For bracketed language here and
elsewhere in this form relating to the Assignee(s), if the assignment is to a
single Assignee, choose the first bracketed language.  If the assignment is to
multiple Assignees, choose the second bracketed language.

 

3                                           Select as appropriate.

 

4                                           Include bracketed language if there
are either multiple Assignors or multiple Assignees.

 

5                                           Select as appropriate.

 

6                                           Include as appropriate.

 

 

F-1-1

Form of Assignment and Assumption

 


 

claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses (i)
and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”).  Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

1.

Assignor[s]:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

Assignee[s]:

 

 

 

 

 

 

 

 

 

 

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

 

3.

Borrower:                                 W.P. Carey Inc.

 

 

4.

Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement

 

 

5.

Credit Agreement:                              Second Amended and Restated
Credit Agreement, dated as of January 31, 2014, among W.P. Carey Inc. (together
with its permitted successors and assigns, the “Borrower”), certain Subsidiaries
of the Borrower identified therein as Guarantors, the Lenders party thereto, and
Bank of America, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer

 

F-1-2

Form of Assignment and Assumption


 

 

6.                                    Assigned Interest[s]:

 

 

Assignor[s]7

 

Assignee[s]8

Aggregate
Amount of
Revolving Credit
Commitments/
Revolving Credit
Loans
for all Lenders9

Amount of
Revolving Credit
Commitments/
Revolving Credit
Loans
Assigned

Aggregate
Amount of
Term
Commitments/
Term Loans
for all Lenders10

Amount of
Term
Commitments/
Term Loans
Assigned

Percentage
Assigned of
Commitment/
Loans11

 

 

 

 

 

 

 

 

 

$                    

$                    

$                    

$                    

$                      %

 

 

$                    

$                    

$                    

$                    

$                      %

 

 

 

 

 

 

 

 

 

Assignor[s]12

 

Assignee[s]13

Aggregate
Amount of
Dollar Tranche
Commitments/
Dollar Tranche
Loans
for all Lenders14

Amount of
Dollar Tranche
Commitments/
Dollar Tranche
Loans
Assigned

Aggregate
Amount of
Alternative
Currency
Tranche
Commitments/
Alternative
Currency
Tranche Loans
for all Lenders15

Amount of
Alternative
Currency
Tranche
Commitments/
Alternative
Currency
Tranche Loans
Assigned

Acceptable
Alternative
Currencies16

 

 

 

 

 

 

 

 

 

$                    

$                    

$                    

$                    

$                      %

 

 

 

 

 

 

 

 

 

$                    

$                    

$                    

$                    

$                      %

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

7                                           List each Assignor, as appropriate.

 

8                                           List each Assignee, as appropriate.

 

9                                           Amounts in this column and in the
column immediately to the right to be adjusted by the counterparties to take
into account any payments or prepayments made between the Trade Date and the
Effective Date.

 

10                                      Amounts in this column and in the column
immediately to the right to be adjusted by the counterparties to take into
account any payments or prepayments made between the Trade Date and the
Effective Date.

 

11                                      Set forth, to at least 9 decimals, as a
percentage of the Commitment/Loans of all Lenders thereunder.

 

12                                      List each Assignor, as appropriate.

 

13                                      List each Assignee, as appropriate.

 

14                                      Amounts in this column and in the column
immediately to the right to be adjusted by the counterparties to take into
account any payments or prepayments made between the Trade Date and the
Effective Date.

 

15                                      Amounts in this column and in the column
immediately to the right to be adjusted by the counterparties to take into
account any payments or prepayments made between the Trade Date and the
Effective Date.

 

16                                      list Alternative Currencies covered by
the Alternative Currency Tranche Commitment.

 

F-1-3

Form of Assignment and Assumption


 

[7.                               Trade Date:                      
                           ]17

 

Effective Date:                                     , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR[S]

 

 

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

17                                      To be completed if the Assignor and the
Assignee intend that the minimum assignment amount is to be determined as of the
Trade Date.

 

F-1-4

Form of Assignment and Assumption


 

 

ASSIGNEE[S]

 

 

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

 

Title:

 

 

[Consented to and]18 Accepted:

 

 

BANK OF AMERICA, N.A., as

  Administrative Agent

 

By:

 

 

 

Title:

 

BANK OF AMERICA, N.A., as

  L/C Issuer and Swing Line Lender

 

By:

 

 

 

Title:

 

[Consented to:19

 

W.P. CAREY INC.

 

 

By:

 

 

 

Title:]

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

18                                      To be added only if the consent of the
Administrative Agent, L/C Issuer and/or Swing Line Lender  is required by the
terms of the Credit Agreement.

 

19                                      To be added only if the consent of the
Company is required by the terms of the Credit Agreement.

 

F-1-5

Form of Assignment and Assumption

 


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.                        Representations and Warranties.

 

1.1.            Assignor.  [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][[the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim created by [the][such] Assignor and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Company, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2.            Assignee.  [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under
Section 11.06(b)(iii) and (v) of the Credit Agreement (subject to such consents,
if any, as may be required under Section 11.06(b)(iii) of the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements referred
to in Section 5.05 thereof or delivered pursuant to Section 6.01 thereof, as
applicable, and such other documents and information as it deems appropriate to
make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the][such] Assigned Interest, (vi) it has,
independently and without reliance upon the Administrative Agent, [the][any]
Assignor or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
and (vii) if it is a Foreign Lender, attached hereto is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by [the][such] Assignee; and (b) agrees that (i) it
will, independently and without reliance upon the Administrative Agent,
[the][any] Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and

 

F-1-6

Form of Assignment and Assumption

 


 

(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

 

2.                        Payments.  From and after the Effective Date, the
Administrative Agent shall make all payments in respect of [the][each] Assigned
Interest (including payments of principal, interest, fees and other amounts) to
[the][the relevant] Assignor for amounts which have accrued to but excluding the
Effective Date and to [the][the relevant] Assignee for amounts which have
accrued from and after the Effective Date.

 

3.                        General Provisions.  This Assignment and Assumption
shall be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

F-1-7

Form of Assignment and Assumption

 


 

EXHIBIT F-2

TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

FORM OF ADMINISTRATIVE QUESTIONNAIRE

 

[see attached]

 

F-2-1

Form of Assignment and Assumption

 


 

EXHIBIT G

TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

 

FORM OF
JOINDER AGREEMENT

 

JOINDER AGREEMENT, dated as of _____, 201_ (this “Joinder Agreement”), made by
the Subsidiary[ies] of W.P. Carey Inc. (together with its permitted successors
and assigns, the “Borrower”) signatory hereto ([each] a “New Guarantor”) in
favor of Bank of America, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders referred to in that certain Second
Amended and Restated Credit Agreement, dated as of January 31, 2014 (as amended,
amended and restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement;” the terms defined therein being used
herein as therein defined), among the Company, the Subsidiaries of the Borrower
identified therein as Guarantors, the Lenders party thereto, and Bank of
America, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.

 

W I T N E S S E T H:

 

WHEREAS, this Joinder Agreement is entered into pursuant to Section 6.12 of the
Credit Agreement;

 

NOW, THEREFORE, in consideration of the premises, the parties hereto hereby
agree as follows:

 

1.  [The][Each] New Guarantor, hereby acknowledges that it has received and
reviewed a copy of the Credit Agreement, and acknowledges and agrees to:

 

(a)             join the Credit Agreement as a Guarantor, as indicated with its
signature below;

 

(b)            be bound by all covenants, agreements and acknowledgments
attributable to a Guarantor in the Credit Agreement; and

 

(c)             perform all obligations and duties required of it by the Credit
Agreement.

 

2.  [The][Each] New Guarantor represents and warrants that the representations
and warranties contained in Article V of the Credit Agreement as they relate to
such New Guarantor or which are contained in any certificate furnished by or on
behalf of such New Guarantor are true and correct on the date hereof.

 

3.  The address, taxpayer identification number and jurisdiction of organization
of [each][the] New Guarantor is set forth in Annex I to this Joinder Agreement.

 

G-1

Form of Joinder Agreement

 


 

4.  This Joinder Agreement may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
agreement.

 

4.  Except as expressly supplemented hereby, the Credit Agreement and the
Guaranty shall remain in full force and effect.

 

5.  THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAWS THEREOF.

 

G-2

Form of Joinder Agreement

 


 

IN WITNESS WHEREOF, each of the undersigned has caused this Joinder Agreement to
be duly executed and delivered by its proper and duly authorized officer as of
the day and year first above written.

 

 

 

[NEW GUARANTOR[S]],

 

as [the][a] New Guarantor

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

W.P. CAREY INC., as the Borrower

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

ACKNOWLEDGED AND AGREED TO:

 

 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

G-3

Form of Joinder Agreement

 


 

EXHIBIT H

TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

 

FORM OF SOLVENCY CERTIFICATE

 

I, the undersigned, chief financial officer of W.P. CAREY INC. (the “Company”),
DO HEREBY CERTIFY on behalf of the Loan Parties that:

 

1.                                    This certificate is furnished pursuant to
Section 4.01(a)(viii) of the Second Amended and Restated Credit Agreement (as in
effect on the date of this certificate; the capitalized terms defined therein
being used herein as therein defined) dated as of January 31, 2014 among the
Company, certain Subsidiaries of the Company identified therein as Guarantors,
the Lenders party thereto, and Bank of America, N.A., as Administrative Agent,
Swing Line Lender and L/C Issuer (as from time to time in effect, the “Credit
Agreement”).

 

2.                                    After giving effect to the Credit
Extensions to occur on the Closing Date, (a) the fair value of the property of
each Loan Party is greater than the total amount of liabilities, including
contingent liabilities, of such Loan Party, (b) the present fair salable value
of the assets of each Loan Party is not less than the amount that will be
required to pay the probable liability of such Loan Party on its debts as they
become absolute and matured, (c) each Loan Party does not intend to, and does
not believe that it will, incur debts or liabilities beyond such Loan Party’s
ability to pay such debts and liabilities as they mature, (d) each Loan Party is
not engaged in business or a transaction, and is not about to engage in business
or a transaction, for which such Loan Party’s property would constitute an
unreasonably small capital, and (e) each Loan Party is able to pay its debts and
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business.  The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

 

[Signature Page Follows]

 

H-1

Form of Solvency Certificate

 


 

IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate as of
                                   , 201    .

 

 

W.P. CAREY INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

Chief Financial Officer

 

H-2

Form of Solvency Certificate

 


 

EXHIBIT I

TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

FORM OF
UNITED STATES TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Lenders That Are Not Partnerships
For U.S. Federal Income Tax Purposes)

 

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of January 31, 2014 (as amended, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among W.P. Carey Inc. (together with its permitted successors and assigns, the
“Company”) as the Borrower, certain Subsidiaries of the Company identified
therein as Guarantors, the Lenders party thereto, and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.

 

Pursuant to the provisions of Section 3.01(e) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) it is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended, (the
“Code”), (iii) it is not a ten percent shareholder of the Company within the
meaning of Code Section 881(c)(3)(B), (iv) it is not a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code, and (v) no payments
in connection with any Loan Document are effectively connected with a United
States trade or business conducted by the undersigned.

 

The undersigned has furnished the Administrative Agent and the Company with a
certificate of its non-U.S. person status on Internal Revenue Service
Form W-8BEN.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Company and the Administrative Agent in writing and
(2) the undersigned shall furnish the Company and the Administrative Agent a
properly completed and currently effective certificate in either the calendar
year in which payment is to be made by the Company or the Administrative Agent
to the undersigned, or in either of the two calendar years preceding such
payment.

 

[Signature Page Follows]

 

I-1

Form of United States Tax Compliance Certificate

 


 

 

[Lender]

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

[Address]

 

 

 

 

 

 

Dated:                                  , 20[  ]

 

 

I-2

Form of United States Tax Compliance Certificate

 


 

FORM OF
UNITED STATES TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of January 31, 2014 (as amended, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among W.P. Carey Inc. (together with its permitted successors and assigns, the
“Company”) as the Borrower, certain Subsidiaries of the Company identified
therein as Guarantors, the Lenders party thereto, and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.

 

Pursuant to the provisions of Section 3.01(e) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Loan(s) (as well as
any Note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (ii) its partners/members are the sole beneficial owners of such
Loan(s) (as well as any Note(s) evidencing such Loan(s)), (iii) neither the
undersigned nor any of its partners/members is a bank within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended, (the
“Code”), (iv) none of its partners/members is a ten percent shareholder of the
Company within the meaning of Code Section 881(c)(3)(B), (v) none of its
partners/members is a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code, and (vi) no payments in connection with any
Loan Document are effectively connected with a United States trade or business
conducted by the undersigned or its partners/members.

 

The undersigned has furnished the Administrative Agent and the Company with
Internal Revenue Service Form W-8IMY accompanied by an Internal Revenue Service
Form W-8BEN from each of its partners/members claiming the portfolio interest
exemption, provided that, for the avoidance of doubt, the foregoing shall not
limit the obligation of the Lender to provide, in the case of a partner/member
not claiming the portfolio interest exemption, a Form W-8ECI, Form W-9 or
Form W-8IMY (including appropriate underlying certificates from each interest
holder of such partner/member), in each case establishing such partner/member’s
available exemption from U.S. federal withholding tax. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Company and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Company and the Administrative Agent in writing with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

[Signature Page Follows]

 

I-3

Form of United States Tax Compliance Certificate

 


 

 

[Lender]

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

[Address]

 

 

 

 

 

 

 

 

Dated:                                       , 20[  ]

 

 

I-4

Form of United States Tax Compliance Certificate

 


 

FORM OF
UNITED STATES TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of January 31, 2014 (as amended, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among W.P. Carey Inc. (together with its permitted successors and assigns, the
“Company”) as the Borrower), certain Subsidiaries of the Company identified
therein as Guarantors, the Lenders party thereto, and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.

 

Pursuant to the provisions of Section 3.01(e) and Section 11.06(d) of the
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the participation in respect of which it is providing this
certificate, (ii) it is not a bank within the meaning of Section 881(c)(3)(A) of
the Internal Revenue Code of 1986, as amended, (the “Code”), (iii) it is not a
ten percent shareholder of the Company within the meaning of Code
Section 881(c)(3)(B), (iv) it is not a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code, and (v) no payments in connection
with any Loan Document are effectively connected with a United States trade or
business conducted by the undersigned.

 

The undersigned has furnished its participating non-U.S. Lender with a
certificate of its non-U.S. person status on Internal Revenue Service
Form W-8BEN.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such non-U.S. Lender in writing and (2) the undersigned shall
have at all times furnished such non-U.S. Lender with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

[Signature Page Follows]

 

I-5

Form of United States Tax Compliance Certificate

 


 

 

[Participant]

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

[Address]

 

 

 

 

 

 

Dated:                                          , 20[  ]

 

 

 

 

I-6

Form of United States Tax Compliance Certificate

 


 

FORM OF
UNITED STATES TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of January 31, 2014 (as amended, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among W.P. Carey Inc. (together with its permitted successors and assigns, the
“Company”) as the Borrower, certain Subsidiaries of the Company identified
therein as Guarantors, the Lenders party thereto, and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.

 

Pursuant to the provisions of Section 3.01(e) and Section 11.06(d) of the
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the participation in respect of which it is providing this certificate,
(ii) its partners/members are the sole beneficial owners of such participation,
(iii) neither the undersigned nor any of its partners/members is a bank within
the meaning of Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as
amended, (the “Code”), (iv) none of its partners/members is a ten percent
shareholder of the Company within the meaning of Code Section 881(c)(3)(B),
(v) none of its partners/members is a “controlled foreign corporation” described
in Section 881(c)(3)(C) of the Code, and (vi) no payments in connection with any
Loan Document are effectively connected with a United States trade or business
conducted by the undersigned or its partners/members.

 

The undersigned has furnished its participating non-U.S. Lender with Internal
Revenue Service Form W-8IMY accompanied by an Internal Revenue Service
Form W-8BEN from each of its partners/members claiming the portfolio interest
exemption, provided that, for the avoidance of doubt, the foregoing shall not
limit the obligation of the undersigned to provide, in the case of a
partner/member not claiming the portfolio interest exemption, a Form W-8ECI,
Form W-9 or Form W-8IMY (including appropriate underlying certificates from each
interest holder of such partner/member), in each case establishing such
partner/member’s available exemption from U.S. federal withholding tax. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such non-U.S. Lender in writing and (2) the undersigned shall have at all times
furnished such non-U.S. Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

[Signature Page Follows]

 

I-7

Form of United States Tax Compliance Certificate

 


 

 

[Participant]

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

[Address]

 

 

 

 

 

 

Dated:                                           , 20[  ]

 

 

I-8

Form of United States Tax Compliance Certificate

 


 

EXHIBIT J

TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

FORM OF SUPPLEMENTAL ADDENDUM

 

Date:                        ,          

 

To:                           Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of January 31, 2014 (as amended, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among W.P. Carey Inc. (together with its permitted successors and assigns, the
“Borrower”), certain Subsidiaries of the Borrower identified therein as
Guarantors, the Lenders party thereto, and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.

 

The undersigned hereby requests (select one or both):

o  commitments for Eurocurrency Rate Loans

o  Letters of Credit to be issued

 

1.         In the following Supplemental
Currency:                                          

 

2.                                    Date requested for commitments to take
effect:                                         .1

 

3.         Other requests relating to the commitments being requested:

 

 

 

 

 

 

 

 

 

 

[Remainder of page intentionally left blank.]

 

 

 

 

 

--------------------------------------------------------------------------------

1                                           a Business Day at least 20 Business
Days after the date of this addendum or such other time or date as may be agreed
by the Administrative Agent and, in the case of a Supplemental Request
pertaining to Letters of Credit, the L/C Issuer, in its or their sole discretion

 

J-1

Form of Supplemental Addendum

 


 

 

W.P. CAREY INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

J-2

Form of Supplemental Addendum

 